Exhibit 10.44

 

--------------------------------------------------------------------------------

Portions of this exhibit have been redacted and filed separately with the
Securities and Exchange Commission in accordance with (i) a request for, and
related Order by the Securities and Exchange Commission dated October 21, 2009,
File No. 001-14465 – CF#23941, granting, confidential treatment for portions of
the Contract for Engineering, Procurement and Construction Services and Exhibit
A thereto pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended, and (ii) a request for confidential treatment, dated October 28, 2010,
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended,
for portions of Exhibits B, C, D, F, I, L, M and P to the Contract for
Engineering, Procurement and Construction Services.

 

CONTRACT

 

 

FOR

 

 

ENGINEERING, PROCUREMENT AND CONSTRUCTION SERVICES

 

 

BETWEEN

 

 

BOISE POWER PARTNERS JOINT VENTURE
CONSISTING OF
KIEWIT POWER ENGINEERS CO.
AND
TIC - THE INDUSTRIAL COMPANY

 

 

AND



 

IDAHO POWER COMPANY



 

FOR



 

LANGLEY GULCH POWER PLANT

 

1

--------------------------------------------------------------------------------


 

CONTRACT
FOR
ENGINEERING, PROCUREMENT AND CONSTRUCTION SERVICES
BETWEEN
BOISE POWER PARTNERS JOINT VENTURE AND IDAHO POWER COMPANY

 

TABLE OF CONTENTS

 

Article 1

RESPONSIBILITIES OF CONTRACTOR

 

 

Article 2

RESPONSIBILITIES OF OWNER

 

 

Article 3

COMPENSATION

 

 

Article 4

PAYMENT TERMS

 

 

Article 5

NOTICE TO PROCEED

 

 

Article 6

INSPECTION OF THE WORK

 

 

Article 7

(Intentionally Deleted)

 

 

Article 8

FACILITY TESTS

 

 

Article 9

SUBSTANTIAL AND FINAL COMPLETION

 

 

Article 10

CHANGES

 

 

Article 11

WARRANTIES

 

 

Article 12

TITLE

 

 

Article 13

DEFAULT

 

 

Article 14

TERMINATION

 

 

Article 15

SUSPENSION

 

 

Article 16

FORCE MAJEURE

 

 

Article 17

INSURANCE

 

 

Article 18

RISK OF LOSS

 

2

--------------------------------------------------------------------------------


 

Article 19

INDEMNIFICATION

 

 

Article 20

INTELLECTUAL PROPERTY INFRINGEMENT

 

 

Article 21

CONFIDENTIAL INFORMATION

 

 

Article 22

RIGHTS TO INTELLECTUAL WORK PRODUCT

 

 

Article 23

ASSIGNMENT

 

 

Article 24

LIENS

 

 

Article 25

NOTICES AND COMMUNICATIONS

 

 

Article 26

LIMITATIONS OF LIABILITY

 

 

Article 27

LIQUIDATED DAMAGES

 

 

Article 28

MISCELLANEOUS

 

 

Article 29

DISPUTE RESOLUTION

 

LIST OF EXHIBITS

 

 

DEFINITIONS

Exhibit A

 

SCOPE OF WORK AND TECHNICAL SPECIFICATIONS

Exhibit B

 

SCHEDULE OF VALUES

Exhibit C

 

OWNER FURNISHED EQUIPMENT/OWNER’S SCOPE

Exhibit D

 

FACILITY SITE DATA/GEOTECHNICAL REPORT

Exhibit E

 

PERFORMANCE GUARANTEES

Exhibit F

 

CONTRACTOR’S OBLIGATIONS TOWARDS OFE

Exhibit G

 

PERMITS

Exhibit H

 

PRE-APPROVED EQUIPMENT SUPPLY SUBCONTRACTORS

Exhibit I

 

SAFETY MANUAL

Exhibit J

 

FORM OF CORPORATE GUARANTEE

Exhibit K

 

PROJECT SCHEDULE

Exhibit L

 

ENGINEERED EQUIPMENT

Exhibit M

 

FORM OF NOTICE OF SUBSTANTIAL COMPLETION

Exhibit N

 

FORM OF NOTICE OF FINAL COMPLETION

Exhibit O

 

T&M RATE SHEET

Exhibit P

 

FORM OF PARTIAL LIEN RELEASE

Exhibit Q

 

FORM OF FINAL LIEN RELEASE

Exhibit R

 

3

--------------------------------------------------------------------------------


 

CONTRACT FOR
ENGINEERING, PROCUREMENT AND CONSTRUCTION SERVICES
NEW PLYMOUTH POWER PLANT

 

THIS CONTRACT (“Contract”) is made and entered into this              day of
April, 2009, by and between Idaho Power Company, an Idaho corporation with
offices located at 1221 West Idaho Street, Boise, Idaho (“Owner”) and Boise
Power Partners Joint Venture, a joint venture consisting of Kiewit Power
Engineers Co., a Delaware corporation with offices located at 7311 W 132nd St.,
Suite 300, Overland Park, KS 66213, and TIC-The Industrial Company, a Delaware
corporation with offices located at 2211 Elk River Road, Steamboat Springs, CO
80487 (“Contractor”), for the design, engineering, procurement and construction
services, as more fully described herein.

 

RECITALS

 

WHEREAS, Owner wishes to have Contractor furnish certain engineering,
procurement, construction management and construction services related to the
Project, as more fully described in this Contract; and

 

WHEREAS, Owner desires to furnish certain plant equipment, interconnects, the
Facility Site, and other items related to the Project, as more fully described
in this Contract; and

 

WHEREAS, Contractor desires to engineer, procure materials, manage construction,
construct and start up the Project, as more fully described in this Contract.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt of which is
hereby acknowledged, and intending to be legally bound, the Parties hereto agree
as follows:

 

ARTICLE 1 — RESPONSIBILITIES OF CONTRACTOR

 

1.1          Performance of the Work. Contractor shall furnish or cause to be
furnished all Work in accordance with the terms and conditions of this Contract,
and in compliance with all Governmental Approvals and Governmental
Rules applicable to the prosecution of the Work. Contractor shall design,
install, and test Project systems in a safe manner, using qualified, competent
and, where necessary, licensed personnel.

 

1.2          Design and Engineering. Contractor shall furnish detailed design
and engineering of the Work including appropriate specification of equipment,
materials and systems to be incorporated into the Work. Engineering shall be
based on the preliminary engineering, design criteria, and other information
contained in Exhibit B. Contractor’s engineering services shall include the
preparation of drawings, specifications, schedules, calculations, documents, and
estimates, and coordination with the engineering efforts of Subcontractors.

 

4

--------------------------------------------------------------------------------


 

1.3          Procurement. Contractor shall procure and make payments for
Engineered Equipment, materials, equipment, supplies, and services to be
included in the Work by Subcontractors. Contractor shall also perform such
inspection, expediting, quality surveillance, and traffic services as Contractor
deems necessary in connection with such procurement.

 

1.4          Construction. Contractor shall perform services to construct the
Work, including installation of OFE, furnishing management, labor, equipment,
tools, and temporary facilities necessary for such construction. Contractor
shall handle and warehouse materials, supplies and equipment required for such
construction and materials, supplies and equipment supplied by Owner and used by
Contractor and Subcontractors.

 

1.5          Start-Up, Testing, and Initial Operation. Contractor shall perform
the start-up, testing and initial operation as described in Exhibit B.
Contractor shall conduct the Performance Tests as described in Exhibit F.
Contractor shall provide first fill of all lubricants.

 

1.6          Spare Parts. Contractor shall have the right to use Owner’s
operating spare parts on a “use and replace” basis. Contractor shall promptly
replace at its expense any such spare parts Contractor uses from Owner’s
inventory. Operating spare parts for OFE that are used by Contractor will be
provided at Owner’s expense and not replaced by Contractor; provided, if
Contractor must use a spare part for OFE because of negligence by Contractor,
then Contractor may use such spare part, but must replace it.

 

1.7          Securing Governmental Approvals. Contractor shall secure those
Governmental Approvals that are listed in Exhibit H as Contractor’s
responsibility. Contractor shall on a timely basis provide all customary and
reasonably necessary support to Owner in connection with Owner’s securing of
Governmental Approvals under Section 2.5 and that are listed in Exhibit H as
Owner’s responsibility.

 

1.8          Compliance with Governmental Approvals. Contractor shall design and
construct the Work so that, if properly operated and maintained, and if Owner
meets its obligations under the Contract, the Work will be in compliance with
the technical requirements of all applicable Governmental Approvals.

 

1.9          Independent Contractor. Except as may be expressly set forth herein
to the contrary, Contractor is an independent contractor and nothing contained
herein shall be construed as constituting any relationship with Owner other than
that of Owner and independent contractor, nor shall it be construed as creating
any relationship whatsoever between Owner or Owner’s Representative and
Contractor’s employees. Except as expressly limited in this Contract, Contractor
shall be entitled to exercise the right to hire, discharge, promote and transfer
its employees; to select and remove foreman or other persons at other levels of
supervision; to establish and enforce reasonable standards of production; to
introduce, to the extent feasible, labor saving equipment and materials; to
determine the number of craftsmen necessary to perform a task; and to establish,
maintain, and enforce rules and regulations conducive to efficient and
productive operations. Notwithstanding anything to the contrary herein, Owner
reserves the right to prohibit such person(s) as it deems advisable from
entering onto the Facility Site without liability to Contractor after notifying
Contractor of the person(s) prohibited and the reasons therefore, provided
however that any such decision by Owner shall entitle Contractor to an equitable
adjustment to the Contract Price and/or Project Schedule pursuant to a Change.

 

1.10        Responsibility for Subcontractors and Agents. Contractor may
subcontract portions of the Work to any Person without further approval by
Owner. Notwithstanding any agreement withany Subcontractor(s), Contractor shall
be solely responsible for the Work, and has complete and sole responsibility as
a principal for its agents and all others it hires to perform or assist in
performing the Work. However, Contractor will select from pre-approved first
tier equipment supply Subcontractors as identified in Exhibit I. Equipment
supply Subcontractors that are not on this list and which have a contract value
greater than *** shall be submitted to Owner for approval, which shall not be
unreasonably withheld.

 

5

--------------------------------------------------------------------------------


 

1.11                        Progress Reports. Contractor shall submit to the
Owner monthly reports describing the status of the Work in reasonable detail,
which shall include information showing actual progress against the Project
Schedule. Contractor shall provide a budget update with each monthly report
showing total amount expended and billed to date and remaining contract dollars.

 

1.12                        Publicity. Contractor shall obtain Owner’s prior
written approval of the text of any external announcement, publication, or other
type of public communication concerning the Work or the Facility prior to the
release of the same by Contractor. Contractor shall provide that a similar
obligation is placed on Subcontractors.

 

1.13                        Safety. Contractor shall implement and administer
for the Project, a safety and health program subject to approval of Owner, and
attached hereto as Exhibit J, including development of a safety manual for the
Project establishing Contractor and Subcontractor safety guidelines and
requirements. During performance of the Work, Contractor shall take reasonable
precautions for the safety of persons. Contractor shall require Subcontractors
working on the Facility Site to adhere to the safety and health program
established for the Project. Owner shall require its employees and
subcontractors working on the Facility Site to adhere to the safety and health
program established for the Project, as well as any applicable OSHA
requirements.

 

1.14                        Site Security. Contractor shall be responsible for
the security of the Work and the Facility Site after mobilization of
Contractor’s forces at the Facility Site during such times that Contractor’s
forces are physically present on the Facility Site, except as excused by a Force
Maj eure event.

 

1.15                        Contractor Representative. Contractor shall
designate and identify by Notice to Owner its Project Manager, who shall act as
Owner’s primary point of contact with Contractor with respect to the prosecution
of the Work.

 

1.16                        Corporate Guarantees. No later than thirty (30)
Business Days after the date of execution of this Contract, Contractor shall
deliver to Owner, in a form attached hereto as Exhibit K, corporate guarantee
from Kiewit Energy & Power Inc. guaranteeing the performance of Contractor.

 

1.17                        OFE. Contractor shall act as an agent to administer
the Siemens subcontract pursuant to Exhibit G.

 

ARTICLE 2 — RESPONSIBILITIES OF OWNER

 

2.1                               Owner Furnished Equipment. Owner shall
furnish, at its expense, OFE, including the Siemens SGT-6-PAC5000F combustion
turbine generator (“CTG”) and the SST-700HP — 900RH steam turbine generator
(“STG”), which shall be delivered undamaged to the Facility Site or to the
designated rail siding at the time specified in the Project Schedule, and shall
be in compliance with the requirements of Exhibit D of this Contract and shall
be free from defects and deficiencies. All OFE shall be in a condition which
does not increase Contractor’s cost or delay the progress of the Work. Any
increase in Contractor’s cost or time of performance due to a failure to comply
with this Section 2.1, including the timely delivery of the OFE, shall be
treated as an event entitling Contractor to an equitable adjustment under
Article 10 below. Owner shall retain payment obligations for OFE contracts,
subcontracts or other items assigned by Owner to Contractor, if any;

 

6

--------------------------------------------------------------------------------


 

however, payments are not to be released without first providing Contractor
prior notice and an opportunity to comment.

 

2.2                               Cooperation with Contractor. Owner shall
cooperate with Contractor during the performance of this Contract. Such
cooperation shall include timely supply of all those items, personnel, services,
and information required to be supplied by Owner under this Contract, including
but not limited to the OFE; no material interference with Contractor’s agents,
employees, or Subcontractors; and timely administration of all of Owner’s
obligations under this Contract.

 

2.3                               General Responsibilities. Owner shall furnish
the following with respect to the Project:

 

a)        provide a Facility Site of sufficient size, free of Hazardous Wastes
or Materials, including necessary easements, staging areas, and unrestricted
access;

 

b)        provide environmental remediation of the Facility Site, if required,
except for any environmental remediation required due to the acts or omission of
Contractor or any Subcontractor;

 

c)         furnish available geological and other Facility Site data, including
identification of any preexisting underground facilities, on which Contractor
shall be entitled to rely, which shall be set forth in Exhibit E;

 

d)        Site Utilities / Consumables including Fuel:

 

i)            Construction Utilities / Consumables - Owner will provide adequate
water for the Project in accordance with required specifications including
related coordination with the applicable utilities. Construction power
(including start-up, testing and commissioning) and related coordination with
the local utilities is by Owner.

 

ii)         Start-up, Testing and Commissioning Utilities / Consumables - Owner
will provide all fuel, reagents, consumables, lubricants (except first fill of
lubricants by Contractor), chemicals, electrical power including back-feed,
water, sanitary and firewater at required specifications, through start-up,
testing and through to Final Completion.

 

e)         Owner will provide start-up and operational spare parts in time to
support start-up, testing and commissioning of the Project. Contractor shall be
allowed to utilize these spares as needed pursuant to Section 1.6 above;

 

f)          Owner will provide all necessary permits, licenses and other
Governmental Approvals excluding those listed as Contractor’s responsibility
pursuant to Exhibit H. Any development, start-up, operation, building, use, and
environmental type Governmental Approvals not listed on Exhibit H shall be
supplied by Owner;

 

g)         Owner will coordinate and pay for any activities of the Owner
Engineer, if any, and other required costs for development purposes;

 

7

--------------------------------------------------------------------------------


 

h)        Owner will coordinate and pay for all utility and interconnection
related system studies and interface requirements and will provide available
service utility and other interface data on which Contractor shall be entitled
to rely and which shall be set forth in Exhibit E;

 

i)            All interconnects, backfeed power, natural gas, water,
construction power, chemicals, Owner- furnished Governmental Approvals,
Owner-furnished spare parts, technical assistants, operators and other Owner
obligations shall be supplied by Owner in quantities and qualities as required,
no later than dates indicated on the Project Schedule;

 

j)           Owner will furnish any required demineralized water production
mobile treatment system per the Project Schedule to support the start-up and
commissioning activities of the Project;

 

k)        Owner will provide any shop equipment, tools, office furniture, and
laboratory facilities necessary for operation of the Project;

 

l)            Owner will arrange for disposal or sale of energy generated by the
Project during commissioning and any Performance Test;

 

m)    Owner will provide other items as specifically detailed in Exhibit D as
Owner’s obligations, or as otherwise specified in the Contract; and

 

n)        All OFE and Owner specified equipment of standard production
configuration and proven technology.

 

2.4                               Owner’s Representative. Owner shall designate
and identify by Notice to Contractor its Owner’s representative, who shall act
as Contractor’s primary point of contact with Owner with respect to the
prosecution of the Work.

 

2.5                               Operations Personnel. After Notice from
Contractor, Owner shall, within fifteen (15) days prior to commencement of the
Performance Tests, provide qualified, competent, and, where necessary, licensed
operations and maintenance personnel for testing, start-up and initial operation
of the Facility. Owner shall provide that such personnel perform the duties to
which they are assigned in accordance with generally accepted practices and
standards of the industry. Owner shall supply, or cause to be supplied,
sufficient small tools to facilitate on-the-job training of the operations and
maintenance personnel. Owner shall be responsible for the negligent acts or
omissions and willful misconduct of its operating and maintenance personnel.

 

ARTICLE 3 — COMPENSATION

 

3.1                               Contract Price. Owner shall pay Contractor the
Contract Price, which shall be paid in accordance with Sections 4.1 and 4.2,
subject to increases or decreases only as specified in Changes approved in
accordance with Article 10, or as set forth in Section 3.5 below.

 

3.2                               Other Compensation. In addition, Owner shall
pay to Contractor: (i) certain costs of termination of this Contract in
accordance with Article 14; (ii) reimbursement for certain costs of Changes
pursuant to Article 10; (iii) interest on late payment as set forth in Section
4.3; and (iv) the ongoing suspension costs set forth in Section 15.4.

 

3.3                               Purchase of Surplus Materials. Subject to
mutually agreeable terms, Owner shall have the option to purchase any or all
surplus construction materials and any supplies remaining on the Facility Site
at Substantial Completion.

 

8

--------------------------------------------------------------------------------


 

3.4                               Taxes. Contractor shall pay: (i) all payroll
and other related employment compensation taxes for Contractor’s employees; (ii)
all sales, use, and property taxes applicable to the Contractor’s ownership,
purchase or use of small tools, consumables, expendables, and construction
equipment required to perform the Work, (iii) all sales, use, gross receipts and
excise taxes imposed on the Contractor’s purchase, sale, use or storage of
equipment, materials, and any other items procured by Contractor for purposes of
installation into, affixation or attachment to, or incorporation into the
Facility to be constructed for Owner or to otherwise be provided by Contractor
to Owner pursuant to this Contract unless Owner has provided written
instructions to Contractor identifying specific items eligible for exemption
from Idaho sales and use taxes; and (iv) federal, state and other taxes which
may be assessed on Contractor’s net income from the Work (collectively, the
“Contractor Taxes”). Owner is responsible for: (i) all sales, use, gross
receipts and excise taxes imposed on OFE; and (ii) property taxes imposed on the
Facility, the Facility Site, OFE and any other equipment, materials, and all
other items delivered to the Facility Site for installation into, affixation or
attachment to, or incorporation into the Facility (collectively, the “Project
Taxes”). Contract Price includes Contractor Taxes and excludes all Project
Taxes. Owner shall directly reimburse Contractor, in addition to Contract Price,
for any and all Project Taxes incurred and actually paid by Contractor and for
the actual cost incurred to post any necessary tax bond. Owner shall defend and
indemnify Contractor from and against any and all claims for, and resulting
liability for Project Taxes and any Idaho sales and use taxes relating to
pollution control equipment and related penalties and interest, and any dispute
resolution costs and attorneys’ fees (including costs of enforcement of this
provision) that may be asserted on all items which Contractor purchased under
exemption certificates or written instructions provided by Owner to Contractor
and for which taxes are later assessed. At Owner’s expense and only with
Contractor’s consent, Owner will have the right to direct the basis on which any
tax assessment will be paid or contested and to control any contest leading to
the settlement of assessed taxes. Owner retains the right to choose the
attorneys who will represent Contractor’s and/or Owner’s interest regarding any
tax assessments and/or litigation.

 

It is acknowledged between the Parties that the Owner believes the Work contains
certain items of property that may qualify under Idaho Code Section 63-3622X as
exempt from the State of Idaho’s sales and use tax as pollution control
equipment. It is to the mutual advantage of both Parties to identify and claim
these items of property as exempt prior to providing sales or use tax remittance
to the State of Idaho. Contractor will use commercially reasonable efforts to
identify, based on information provided by Owner, such property prior to placing
orders to procure it. Owner shall provide written instructions to Contractor
identifying materials, machinery, or devices that will be procured for the Work
upon which Contractor is to exclude Idaho sales or use taxes on the basis of
exemption pursuant to Idaho Code Section 63-3622X.

 

It is acknowledged by the Parties that, pursuant to Idaho law as of the date of
this Contract, all shipping and handling charges do not attract Idaho sales or
use tax and will be stated separately in all invoices issued to Contractor.
Shipping refers to any charge incurred for the delivery, freight, and
transportation. Handling refers to the fees imposed by the seller for the
preparation of property for shipping.

 

Contractor shall, prior to Final Acceptance, and with the Owner’s assistance,
provide to Owner a listing of equipment included in the Work that meets the
requirements of Idaho Code Section 63-602P as property that contributes to the
elimination, control or prevention of air or water pollution.

 

If a change order results in an increase or decrease in the Contract Price, the
revised Contract Price (reflecting the increase or decrease as a result of the
change order) shall include all Contractor Taxes and exclude all applicable
Project Taxes. Owner shall reimburse Contractor for all applicable Project Taxes
paid by Contractor in accordance with the provisions of this Section 3.4.

 

9

--------------------------------------------------------------------------------


 

3.5                               Engineered Equipment Target Price Adjustments.
Purchase orders and subcontracts will be awarded by Contractor for the
procurement of the Engineered Equipment. The value of the purchase orders and
the subcontracts will be recorded and reported to the Owner monthly throughout
the course of the Work. Monthly reporting will also include a projected
Engineered Equipment Cost, that will be compared to the Engineered Equipment
Target Price. The Parties shall reconcile the Engineered Equipment Cost with the
Engineered Equipment Target Price no later than two weeks after Contractor’s
last purchase of major Engineered Equipment, within thirty (30) days after each
of the Substantial Completion Date, the Final Completion Date, and the
conclusion of the Warranty Period, unless the Parties otherwise agree. Upon
conclusion of each reconciliation, the Parties shall agree on a value for the
Engineered Equipment Cost, as applicable, and, to the extent excess costs or
shared savings have not yet been accounted for, either (i) the Contractor shall
make a reimbursement to Owner subject to the limit set forth in Sections 3.6
(ii) Owner shall make a payment to Contractor subject to the limit set forth in
Section 3.6, or (iii) no reimbursement will be required.

 

3.6                               Engineered Equipment Target Price. The basis
for the Engineered Equipment Target Price is as listed in Exhibit M and the
technical specifications in Exhibit B applicable to the Engineered Equipment.
The Engineered Equipment Target Price, as shown on Exhibit M, is ***. It is the
intent of the Parties that Contractor and Owner share the potential risks and
benefits associated with the Engineered Equipment Target Price. If the
Engineered Equipment Cost exceeds the Engineered Equipment Target Price, up to
seven million, nine hundred eight-two thousand, four hundred thirty-three
dollars ($7,982,433), the Owner and the Contractor shall equally bear the excess
costs. To the extent the Engineered Equipment Cost exceeds the Engineered
Equipment Target Price by more than seven million, nine hundred eight-two
thousand, four hundred thirty-three dollars ($7,982,433), the Owner shall be
solely responsible for all costs above the seven million, nine hundred eight-two
thousand, four hundred thirty-three dollar ($7,982,433) difference. If the
Engineered Equipment Cost is less than the Engineered Equipment Target Price, up
to eight million, seventeen thousand, five hundred sixty-seven dollars
($8,017,567), the Owner and the Contractor shall share equally in the savings
difference. To the extent the savings difference is greater than eight million,
seventeen thousand, five hundred sixty-seven dollars ($8,017,567), the Owner
shall be solely entitled to all such savings.

 

The Engineered Equipment Target Price shall include the cost of the following
items:

 

a)                                Final detailed design scope adjustments
required to provide a facility meeting all requirements of the Contract (without
regard to any Changes).

 

b)                                Vendor technical field services, required to
support the Contractor.

 

c)                                 Revisions or re-order of equipment caused by
Contractor’s engineering changes.

 

d)                                Cost of all change orders issued to Engineered
Equipment suppliers and subcontractors initiated by the Contractor.

 

The Engineered Equipment Target Price does not cover or incorporate the costs
associated with any Change, and any such costs shall be the sole responsibility
of Owner. In the event Contractor incurs any additional costs relating to the
Engineered Equipment due to a Change or any additional sales or use tax,
Contractor shall submit a Change Order in accordance with Article 10.

 

10

--------------------------------------------------------------------------------


 

3.7                               Engineered Equipment Target Price Disclosure
and Rights. The Contractor shall provide the Owner with copies of all purchase
orders, material contracts and subcontracts, including all change orders and
amendments, for all Engineered Equipment for the purpose of allowing Owner to
audit the Engineered Equipment Cost.

 

Any liquidated damages paid by any Subcontractor or Subcontractor’s
subcontractor shall not affect the Engineered Equipment Cost. The Owner shall
not share in the benefit of any liquidated damages payable by any Engineered
Equipment Subcontractor or Subcontractor’s subcontractor, as the damages are to
compensate the Contractor for costs resulting from failure of the Engineered
Equipment vendors to perform. Any back-charges, re-work or other such work
associated with the Engineered Equipment shall not affect the Engineered
Equipment Cost. The Owner shall not share in the reduction of any Engineered
Equipment contracts related to Contractor’s back-charges, re-work or any other
such work associated with Engineered Equipment.

 

3.8                               Labor Adjustment. Contractor and Owner agree
that portions of the Contract Price as set forth in Exhibit C were established
on a firm price basis. Owner has requested and Contractor has agreed to a seven
month delay in issuing the Notice to Proceed. There may be escalation on the
labor portion of the Contract Price arising from this delay; if so, the labor
portion of the Contract Price will qualify for adjustment as set forth in this
Section. This shall be the sole adjustment to the Contract Price for the impacts
to the labor portion of the Contract Price arising from the seven month delay in
issuing the Notice to Proceed. This Section shall in no way limit Contractor’s
rights to other adjustments that are allowed per Article 10, such as: (a)
impacts arising from further delay, if any, in issuing the Notice to Proceed;
and (b) impacts arising from any other events.

 

(a) Labor Indexes. For the purpose of this labor adjustment provision, the Labor
Indexes used shall be based on labor cost surveys performed by a mutually
acceptable independent third party firm. Such surveys shall be formulated to
accurately reflect the cost of labor for the Project and the regional area, and
shall consider wages for applicable craft labor groups. The Labor Indexes shall
take into account the Labor Portion of each labor group as a fixed percentage of
the labor portion of the Contract Price as provided below. The parties agree
that labor cost surveys for the Northwestern United States prepared by PAS, Inc.
of Saline, Michigan, are mutually acceptable.

 

A Base Labor Index (BLI) shall be established using actual Survey Labor Rates
dated on or about March 1, 2009. For example:

 

 

 

 

 

 

 

Example Survey

 

 

 

 

 

Labor

 

 

 

Average

 

 

 

CRAFT

 

Portion

 

 

 

Hourly Wage Rate

 

 

 

Boilermakers

 

10

%

X

 

$

20.00

 =

2.00

 

Electricians

 

20

%

X

 

$

20.00

 =

4.00

 

Iron Workers, Structural

 

2

%

X

 

$

20.00

 =

0.40

 

Millwrights

 

15

%

X

 

$

20.00

 =

3.00

 

Pipefitters

 

16

%

X

 

$

20.00

 =

3.20

 

Welders

 

17

%

X

 

$

20.00

 =

3.40

 

Base Labor Index (BLI)

 

 

 

 

 

SUM

 =

16.00

 

 

A Periodic Labor Index (PLI) shall be established using actual Survey Labor
Rates dated on or about September 1, 2009. For example:

 

11

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Example Survey

 

 

 

 

 

Labor

 

 

 

Average

 

 

 

CRAFT

 

Portion

 

 

 

Hourly Wage Rate

 

 

 

Boilermakers

 

10

%

X

 

$

25.00

 =

2.50

 

Electricians

 

20

%

X

 

$

18.00

 =

3.60

 

Iron Workers, Structural

 

2

%

X

 

$

20.00

 =

0.40

 

Millwrights

 

15

%

X

 

$

22.00

 =

3.30

 

Pipefitters

 

16

%

X

 

$

30.00

 =

4.80

 

Welders

 

17

%

X

 

$

20.00

 =

3.40

 

Periodic Labor Index (PLI)

 

 

 

 

 

SUM

 =

18.00

 

 

The BLI and PLI shall be calculated to two decimal places.

 

(b) Adjustment Calculation. If the PLI is less than or equal to the BLI, the
Contract Price shall not be adjusted. If the PLI is greater than the BLI, a Cost
Increase to the Contract Price shall be calculated as follows:

 

·      Adjustment Percentage (AP) = ***

·      Cost Increase = ***

 

The AP shall be calculated to four decimal places. However, in no case shall the
Cost Increase exceed ***. For example:

 

AP = ***

Computed Cost Increase = ***

*** (cap); therefore, a change order for the Cost Increase of *** would be
executed.

 

(c) Price Adjustment & Billing. The price adjustment calculation shall be
performed by Contractor within the pay period after the Survey Labor Rates dated
on or about September 1st, 2009, are published. If a Cost Increase results, the
parties shall immediately execute a change order for the Cost Increase in
accordance with Article 10. The Contractor may submit an invoice for the Cost
Increase at any time after execution of such change order and payment shall be
made in accordance with Article 4.

 

ARTICLE 4 — PAYMENT TERMS

 

4.1                               Payment to Contractor.

 

a.                                      Subject to the terms of this Contract,
Owner shall make payments to Contractor on a monthly basis in accordance with
the Schedule of Values set forth in Exhibit C, as it may be adjusted by a
Change. Payments due Contractor under this Contract shall be electronically
transferred by wire transfer to the bank account and in accordance with the bank
instructions identified in Contractor’s most recent invoice in immediately
available funds no later than the payment due date. Invoice number and project
name shall be referenced in the bank wire reference fields. All payments shall
be made in U.S. Dollars. To ensure that Contractor remains cash flow positive at
all points during the Project, taking into account timing of payments and
commitments to Subcontractors/vendors as may be required, Contractor requires
significant payments upon receipt of the FNTP as set forth in the Schedule of
Values. Payments made to Contractor pursuant to this Contract shall in no way
imply approval or acceptance of the Work. Neither acceptance of the Work nor
payment by Owner shall be deemed to be a waiver of Owner’s rights to enforce any
obligations on Contractor hereunder or the recovery of damages for defective
Work not

 

12

--------------------------------------------------------------------------------


 

discovered by Owner at the time of final inspection. Except as set forth in
Section 4.2(d) below, Owner shall not be entitled to retain any amount from
Progress Payments due Contractor hereunder.

 

b.                                      Owner shall pay Contractor the
applicable milestone payments listed in the Schedule of Values upon receipt of
documentation sufficient for Owner to verify that the corresponding milestone
has been met.

 

c.                                       Payment requests will be made monthly
and shall not differ from the cash flow by more than *** without a minimum of
thirty (30) days notice to the Owner. After receiving notice of the proposed
expenditure difference, Owner shall review and approve the differing expenditure
within seven (7) days, and such approval will not be unreasonably withheld. EPC
Contractor shall update the projected cash flow monthly to reflect actual
invoices. The cash flow shall be tied to the Project Schedule.

 

4.2                               Invoicing and Withholding.

 

(a)                                 Subject to the provision of this Article 4,
Owner shall make monthly payments to Contractor equal in amount to the Progress
Payment, in accordance with Exhibit C, for that portion of the Work that
Contractor has completed through the end of the previous month and for which
Contractor has not previously been paid. Each Progress Payment shall include
documentary evidence of the completion of such portion of the Work described in
such Contractor’s invoice sufficient for Owner to verify that the portion of the
Work has been completed unless the completion of such portion of the Work is
readily discernable without such documentary evidence.

 

(b)                                 On or before the first day of each calendar
month, Contractor shall submit its progress report to Owner covering the
previous calendar month, along with Contractor’s invoice for (i) the payment
next due from Owner, (ii) any amount due for Work for which payment was to be
deducted or for which an earlier Progress Payment was made in accordance with
(i) above, (iii) any amount due on a price-to-be-determined basis as provided in
Section 10.4, and (iv) any other amounts due Contractor under this Contract. In
connection with any invoice for amounts under (iii) or (iv) above, Contractor
shall provide such supporting information as shall be reasonably necessary to
evaluate such invoice, including such information as Owner may reasonably
request to verify the accuracy of the data contained in the invoice.

 

(c)                                  Payments shall be made not later than
fifteen (15) days after Owner’s receipt of Contractor’s invoice therefor.

 

(d)                                 If there is any dispute about any amount
invoiced by Contractor, the amount not in dispute shall be promptly paid as
described above, and any disputed amount which is ultimately determined to have
been due shall be paid with interest from the date of withholding to the date of
payment as set forth in Section 4.3, provided that such dispute does not arise
as a result of inadequate, improper or deficient supporting documentation of the
invoiced amount. Owner will provide a Notice to Contractor within ten (10) days
after receipt of Contractor’s invoice concerning any invoiced amounts disputed
by Owner.

 

13

--------------------------------------------------------------------------------


 

4.3                               Interest on Late Payments. Late payments
(excluding partially withheld payments for deficient work or delayed work) will
be subject to interest at a rate equal to the lesser of ***, or the maximum
amount allowed by law. A Party’s entitlement to interest under this Article 4
shall be in addition to such Party’s rights under other provisions of this
Contract.

 

4.4                               Contractor’s Right to Suspend Performance.
Contractor will have the right to suspend work if Owner fails to make any
reasonably undisputed payment to Contractor within ten (10) days of the date
such payment is due, and such suspension shall entitle Contractor to equitable
adjustment(s) to the Contract Price and Project Schedule.

 

4.5                               Final Payment. The final Progress Payment
shown in the Schedule of Values shall not be made until the following conditions
have been satisfied or waived by Owner:

 

(a)                                 Subject to Article 24, Contractor shall have
furnished Owner with Contractor’s certification that all claims for payment for
labor and materials for which Contractor is responsible in connection with the
Work have been paid or satisfied, unless in dispute;

 

(b)                                 All Contractor’s and Subcontractors’
personnel, supplies, equipment, waste materials, rubbish and temporary
facilities shall have been removed from the Facility Site except as may be
needed for ongoing obligations;

 

(c)                                  The Punchlist items shall have been
completed; and

 

(d)                                 Final Completion shall have occurred, as
defined in Article 9.

 

Contractor’s acceptance of the final payment listed on the Schedule of Values
shall constitute a full waiver of any and all claims by Contractor against Owner
for payment for Work performed that are known or should have been known by
Contractor at the time of acceptance of final payment.

 

4.6                               Prompt Payment to and by Subcontractors.
Contractor shall promptly pay each Subcontractor in accordance with the terms of
the applicable subcontract or purchase order for each Subcontractor’s
performance of the Work. The Contractor’s subcontract agreements and purchase
order agreements shall require each Subcontractor to make payment in a similar
manner to the entities with which it has contracted for performance of the Work.

 

4.7                               Owner Information. Owner shall provide
information reasonably requested by Contractor to enable proper assessment of
the risk of non-payment, which shall be updated upon any material changes to the
information throughout the progress of the Work or upon periodic request by
Contractor. Contractor shall have satisfactory assurance of payment; no amounts
shall be included for risk of non-payment.

 

ARTICLE 5 — NOTICES TO PROCEED

 

5.1                               Full Notice to Proceed. Owner will issue a
Full Notice to Proceed (“FNTP”) to Contractor no later than September 1st, 2009
which will authorize the Contractor to commence and complete all Work, and shall
grant Contractor full and unrestricted access to the Jobsite no later than ***.
Owner shall make a payment to Contractor in conjunction with the FNTP pursuant
to the Schedule of Values. The FNTP shall be effective on the first Business Day
following the date of its issuance.. Contractor shall commence the

 

14

--------------------------------------------------------------------------------


 

Work upon the effective date of the FNTP. If said FNTP has not been given by
September 1st, 2009, or if Contractor has not been given full and unrestricted
access to the Jobsite by ***, Contractor shall be entitled to an equitable
adjustment to both Project Schedule and Contract Price.

 

5.2                               Termination by Contractor for Non-Issuance of
FNTP. If the FNTP has not been issued by November 1st, 2009, Contractor may
terminate this Contract by written Notice to Owner. Any such termination shall
be without liability to either Party and Contractor shall have no right to make
a claim against Owner for payments required by or relating to the Contract,
other than for Contractor’s costs properly incurred pursuant to any work
performed under the Master Services Agreement, dated October 3rd, 2008, by and
between Client and Contractor.

 

5.3                               Preliminary Access to Jobsite. Owner shall
provide Contractor preliminary access to the Jobsite prior to *** so that
Contractor may begin preliminary site work, including but not limited to
geotechnical testing, grubbing, grading, or other activities as the Parties may
reasonably agree.

 

ARTICLE 6 — INSPECTION OF THE WORK

 

6.1                               Right of Access. Owner’s authorized
representatives and permitted assigns shall have the right at all reasonable
times during performance of the Work to inspect the Work and the Facility and
any item of equipment, material, design, engineering, or service or the
workmanship associated therewith (but not including access to cost or pricing
data associated therewith). Contractor shall arrange for any such inspection of
equipment or material on the Facility Site, and at the point of significant
fabrication off the Facility Site upon reasonable notice. All costs associated
with Owner’s inspections shall be to Owner’s account. Contractor shall cooperate
with Owner at any reasonable time that Owner shall determine that inspection of
the Work is necessary or appropriate. Such cooperation shall include furnishing
Owner with access to the Work, even to the extent of dismantling finished Work
where necessary to permit such inspection. If such dismantling and subsequent
inspection reveals defects all associated Work shall be corrected at the expense
of Contractor. If such dismantling and subsequent inspection reveals no defects,
such Work shall be restored at the expense of Owner and Contractor shall be
entitled to an equitable adjustment to the Project Schedule.

 

6.2                               Objection to Work. Owner shall inform
Contractor promptly of any defects in the Work it discovers in any inspection of
the Work; provided that no inspection (or lack of inspection) of any part of the
Work shall in any way affect Contractor’s obligations to perform the Work and
correct defects in accordance with the Contract Documents. All such inspections
shall be conducted in a manner that does not interfere with the normal
performance and progress of the Work.

 

6.3                               No Acceptance of Work. Any rights asserted by
Owner under this Article 6 shall in no way affect or reduce Contractor’s
obligations under this Contract and will not be deemed to constitute an
acceptance by Owner with respect to such work.

 

ARTICLE 7 — Intentionally Deleted.

 

ARTICLE 8 — FACILITY TESTS

 

8.1                               Conduct of Facility Tests. Contractor shall
conduct the Performance Tests in accordance with the Performance Test
Conditions. Contractor shall furnish reasonable advance Notices prior to, and
test reports after, all Performance Tests, including unsuccessful tests and
re-tests, as provided in Exhibit F.

 

15

--------------------------------------------------------------------------------


 

Contractor shall maintain qualified personnel on the Facility Site to supervise
the activities of operating personnel regarding the operation and maintenance of
the Facility until Substantial Completion, and, to the extent necessary, to
provide technical direction during the Performance Tests and any re-testing
periods following Substantial Completion. The Contract Price includes one set of
Performance Tests. Should re-testing be required, and such re-testing is not
directly attributable to Contractor’s fault, Contractor shall be entitled to an
equitable adjustment of either the Contract Price or the Project Schedule, or
both as appropriate.

 

8.2                               Minimum Performance Criteria. If Substantial
Completion is achieved at less than the Guaranteed Net Power Output and/or more
than the Guaranteed Net Heat Rate, Contractor shall have reasonable access to
the Project for *** after Substantial Completion to attempt to achieve such
Guaranteed Net Power Output and/or the Guaranteed Net Heat Rate. Contractor may
buy down plant performance at any time after Substantial Completion by paying
performance liquidated damages pursuant to Section 27.4 at its discretion. Only
one guarantee point shall be provided for each performance guarantee.

 

8.3                               Notice; Commencement; Conduct. Contractor
shall provide Owner with at least ten (10) Business Days’ prior written notice
of the date upon which Contractor proposes to commence any of the Performance
Tests. All Performance Tests shall be conducted in accordance with the Test
Procedures. Owner shall provide qualified operating personnel for the conduct of
all such tests, who shall work entirely under the technical direction and
control of Contractor. Owner shall have the right to perform data collection for
each Performance Test. The Parties shall agree on the data to be used for
analysis and Contractor shall perform the analysis. If Owner observes any
defects in the Work or its performance during any Performance Test, Owner shall
promptly notify Contractor; provided that no observance of (or failure to
observe) a defect by Owner shall affect any obligation of Contractor under the
Contract. Owner and Contractor shall cooperate in good faith in determining when
or to what extent the Project shall be taken out of service in order to take
corrective measures. Test procedures and approvals shall be subject to Owner
review without undue delay.

 

ARTICLE 9 — SUBSTANTIAL AND FINAL COMPLETION

 

9.1                               Substantial Completion. Substantial Completion
shall be met when:

 

i)                                         The Project is materially complete,
all essential equipment and systems are operational in accordance with the
Contract, and has been fully designed, constructed and equipped in accordance
with the Contract (except as provided in the Final Completion punchlist
submitted by Contractor); and

 

ii)                                      The Project demonstrates the following
criteria after completion of a *** period during the Performance Tests:

 

a)                                     No less than *** of Guaranteed Net
Capacity ; and

 

b)                                     No more than *** of Guaranteed Net Heat
Rate; and

 

c)                                      Air emission levels meeting the less
stringent of the guaranteed levels in accordance with permit test procedures.
Notwithstanding the

 

16

--------------------------------------------------------------------------------


 

foregoing, in the event the actual level exceeds the less stringent of the level
set forth herein or the permit level but nonetheless the Project is not
precluded from commercial operation by any Government Authority, air emission
levels for the purposes of Substantial Completion shall be deemed to be achieved
and the parties agree that Contractor shall not be liable for delay liquidated
damages as a result of failure to meet the emissions requirements. In the event
the Project is precluded from commercial operation by any Governmental Authority
at any time prior to meeting the lesser of the guaranteed levels as a result of
the actual air emission levels, Contractor shall immediately commence necessary
modifications/repairs of the Project so as not to exceed the less stringent of
aforementioned levels. For each day until such level is demonstrated, Contractor
shall be liable for the delay liquidated damages; and

 

iii)                                   Owner has received from Contractor all
information necessary to secure permits, licenses, and approvals required at the
time of commercial operation.

 

Substantial Completion shall also be deemed to occur in the event a) that Owner
operates the Project for its commercial benefit or b) Contractor is prevented
from conducting performance tests within thirty (30) days of the date Contractor
provides notice to Owner it is ready to commence such tests.

 

9.2                               Notice of Substantial Completion. Promptly
after successful completion of the Performance Tests in which, in Contractor’s
judgment, all the conditions of Substantial Completion set forth in Section 9.1
have been satisfied, Contractor shall issue to Owner a Notice of Substantial
Completion, which shall include copies of relevant test report(s) in reasonable
detail and which shall set forth the date upon which the conditions set forth in
Section 9.1 were satisfied. Within ten (10) Business Days after receipt of
Notice of Substantial Completion, Owner shall respond to Contractor in writing
and either accept such Notice or, within such period, identify any deficiencies,
which shall be promptly corrected by Contractor and a Notice of Substantial
Completion resubmitted to Owner. The date of Substantial Completion shall date
back in time to the date Contractor first submits for such approval, provided
that such submission is approved. Failure of Owner to respond within ten
(10) Business Days shall be deemed an acceptance.

 

9.3                               Punchlist. At a time designated by Owner and
within seven (7) days of Substantial Completion, Owner and Contractor shall
complete a joint inspection of the Work and Contractor shall deliver its
proposed Punchlist to Owner. Within seven (7) days of the receipt of
Contractor’s Punchlist, Owner shall respond to Contractor’s proposed Punchlist
either confirming the list or specifying any disputed or missing items. Upon any
such adjustment of the Punchlist, Contractor shall so notify Owner in writing.
Within seven (7) days of Owner’s receipt of such adjusted Punchlist, Owner shall
deliver to Contractor either its written acknowledgement that Punchlist is
acceptable or a Notice specifying any disputed or missing items. In the latter
instance, the foregoing procedure with respect to such items will be repeated
until Punchlist is acceptable. Owner will release the milestone payment for
achieving Substantial Completion as set forth in the Schedule of Values less ***
the mutually agreed upon estimated value of remaining punchlist items
(“Punchlist Retainage”). The Punchlist Retainage will be released upon full
completion and Owner acceptance of the punchlist items.

 

9.4                               Final Completion. Final Completion of the Work
shall be defined to occur on the date when:

 

a)              The Project has achieved Substantial Completion; and

 

b)              The Project has completed a *** reliability test at nominal
plant output;

 

17

--------------------------------------------------------------------------------


 

c)               All Contractor’s personnel, supplies, equipment, waste
materials, rubbish and temporary facilities have been removed from the Project
and the Facility Site properly restored to an acceptable condition;

 

d)              All special tools required under the Contract have been
delivered to Owner;

 

e)               Contractor has provided all required “As-Built” drawings; and

 

f)                Contractor has provided all Operation and Maintenance Manuals;
and

 

g)               Contractor has provided and replaced all spare parts as
required by Section 1.6 above; and

 

h)              Contractor has completed all Punchlist work, or made payment for
incomplete work out of the Punchlist Retainage.

 

9.5                               Notice of Final Completion. Promptly after
items in Section 9.4 above have been completed, Contractor shall issue to Owner
a Notice of Final Completion which shall include copies of relevant Performance
Test reports in reasonable detail and which shall set forth the date upon which
the conditions set forth in Section 9.4 were satisfied. Within ten (10) Business
Days after receipt of the Notice of Final Completion, Owner shall respond to
Contractor in writing and either accept such Notice or identify any deficiencies
which shall be promptly corrected by Contractor and the Notice of Final
Completion resubmitted to Owner. The date of Final Completion shall date back in
time to the date Contractor first submits for such approval, provided that such
submission is approved. In the event Owner fails to provide Contractor Notice,
as required hereinabove, the Parties agree that Final Completion shall be deemed
to have occurred with the date of Final Completion being the date of
Contractor’s most recent applicable Notice to Owner that the requirements of
Final Completion have been achieved.

 

9.6                               Facility Turnover. Upon Substantial
Completion, Owner shall take possession, control and risk of loss of the Work
and shall thereafter be solely responsible for its day-to-day security,
operation and maintenance.

 

ARTICLE 10 — CHANGES

 

10.1                        Definition of Change. The following shall be a
Change under this Contract:

 

(a)                                 Any material addition to, deletion from,
suspension of, or modification of the Project or Work as described in Exhibit B,
or as set forth in this Article 10;

 

(b)                                 Any Force Majeure Event in accordance with
the provisions of Article 16;

 

(c)                                  Failure or delay of Owner to provide or
cause to be provided material information or other items as required by this
Contract, or any material error or omission or any material addition to,
deletion from, or modification in such information or items (including any
delays, defects or deficiencies in OFE);

 

18

--------------------------------------------------------------------------------


 

(d)                                 Delay, suspension of, or other demonstrable
adverse impact on Contractor’s or its Subcontractors’ activities under this
Contract resulting from interference or delay by Owner or Owner’s employees,
agents, invitees, consultants, contractors, or others for whom Owner is
responsible (other than Contractor and its Subcontractors or its employees,
agents, invitees, consultants or contractors);

 

(e)                                  Any discovery of Hazardous Wastes or
Materials, other than those brought to the Facility Site by Contractor or its
Subcontractors for the purpose of performing the Work, unless improperly
released by Owner, its subcontractors, or those for whom Owner is responsible,
which adversely affect the Work, the Contract Price or the Project Schedule;

 

(f)                                   Change of Law, including any action or
inaction of a Governmental Unit;

 

(g)                                  Any conditions encountered at the Facility
Site which are (1) physical conditions which differ materially from those
disclosed in Exhibit E or (2) unknown physical conditions which differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in this
Contract;

 

(h)                                 Any reconciliation of the Engineered
Equipment Target Price, pursuant to Section 3.5; and

 

(i)                                     Any adjustments to the Engineered
Equipment Target Price that are required as a result of a Change, pursuant to
Sections 3.5 or 3.6.

 

10.2                        Adjustment Due to Changes. To the extent that a
Change affects Contractor’s or its Subcontractors’ time or cost of performing
the Work, Contractor shall be entitled to an equitable adjustment as
appropriate.

 

10.3                        Change Orders. In connection with any Change,
Contractor shall submit to Owner a written proposal for executing the changed
Work, if any, and an estimate, in accordance with Exhibit B, detailing any
impact upon affected provisions of this Contract that Contractor contends would
result from such Change. Owner shall issue a change order to Contractor
authorizing an equitable adjustment to the Contract Price and/or Project
Schedule as shall have been agreed to by Owner and Contractor.

 

Contractor shall not be required to proceed with any change order prior to
mutual agreement on the price, schedule and scope, and it has received a fully
executed change order. If Owner and Contractor cannot agree to terms on a change
order, Owner may direct Contractor to work on a time and materials (“T&M”)
basis, as set forth in Exhibit P. Contractor shall maintain complete and
accurate records of the costs incurred due to any work performed pursuant to
Exhibit P, and periodically submit detailed summaries of costs sustained due to
Changes implemented pursuant to Exhibit P. Reimbursement shall be made pursuant
to Section 4.2. Each change order shall show agreed-upon equitable
adjustment(s) as may be affected by such Change.

 

19

--------------------------------------------------------------------------------


 

10.4                        Change Order Preparation Costs. Contractor, at its
option, shall be reimbursed for its reasonable costs of preparing any change
order requested by Owner whether or not the change order is approved for
implementation. If Contractor elects to exercise this option, it shall notify
Owner in advance of such change order preparation.

 

10.5                        Equitable Adjustment Dispute Resolution. If the
Parties are unable to agree that Contractor is entitled to an equitable
adjustment, then each Party shall, within five (5) Business Days of the Parties’
determination that the dispute cannot be resolved, appoint a senior management
representative from their respective companies who will make a good faith effort
to negotiate a resolution. After ten (10) Business Days from the latest
appointment of a senior management representative, should such
representative(s) be unable to resolve the dispute to their mutual satisfaction,
then the Parties may agree to participate in arbitration, as set forth in
Article 29. Nothing herein shall preclude either Party from pursuing any
available remedy in equity or at law as provided under this Contract.

 

ARTICLE 11 — WARRANTIES

 

11.1                        Construction, Equipment, and Materials Warranty.
Contractor warrants that the Work shall conform to the standard of material and
workmanship customarily provided under similar circumstances in the same
relative geographic location for similar projects in the electric utility
industry, shall be of good quality and free from defects, shall conform in all
respects to Exhibit B and the terms of this Contract and shall be new if not
otherwise expressly specified in Exhibit B or approved by Owner. NOTWITHSTANDING
THE FOREGOING, CONTRACTOR DOES NOT WARRANT AND EXPRESSLY DISCLAIMS ALL
WARRANTIES, EXPRESS OR IMPLIED, FOR OWNER FURNISHED EQUIPMENT.

 

11.2                        Remedies. During the Warranty Period and upon Notice
received from Owner, Contractor shall, without additional compensation:

 

(a)                                 Construction: Re-perform or cause to be
re-performed any construction Work that is found to be deficient in that it
fails to meet the standard of workmanship set out in Section 11.1; and

 

(b)                                 Equipment and Materials: Take such steps as
may be necessary to repair or replace (at Contractor’s option) any equipment or
materials furnished by Contractor or its Subcontractors (not including Owner
Furnished Equipment) found to be defective due to failure to meet the standards
set out in Section 11.1.

 

11.3                        Warranty Period. Contractor’s obligations and
liabilities under this Article 11 shall cease upon the termination of the
“Warranty Period,” defined as the period extending for *** after the earlier of
(1) the date of Substantial Completion, or (2) the date the equipment is first
put into use for its intended purpose; provided that any Work which is not
complete on the date of Substantial Completion shall be warranted for *** after
the completion date of such Work and provided that any re-performance, repair or
replacement work shall be re-warranted for *** after the completion date of such
work; provided however, all warranty obligations shall terminate *** from the
beginning of the Warranty Period and such remedies shall be Owner’s sole and
exclusive remedies for warranty claims.

 

11.4                        Design and Engineering Services Warranty. Design and
engineering services provided as part of the Work shall conform with the
Contract and all exhibits and schedules and amendments thereto and shall be
performed in accordance with the standards of care and diligence normally
practiced

 

20

--------------------------------------------------------------------------------


 

by recognized engineering firms in performing services of a similar nature at
the time of performance of the Work. If, during the Warranty Period, Owner
promptly notifies Contractor in writing of an error caused by Contractor’s
failure to meet the standard set forth above, Contractor shall re-perform such
engineering and design services. Contractor’s obligations under this
Section shall include removal, repair and replacement of non-conforming portions
of the Work.

 

11.5                        Notice. Contractor’s warranty obligations and
liabilities under Section 11.1 are conditioned on Owner delivering Notice of an
alleged deficiency or defect not later than thirty (30) Business Days after
actual discovery thereof by Owner and that, in any event, Notice of such alleged
deficiency or defect is given to Contractor within the Warranty Period as it may
be extended pursuant to Section 11.3. Any such Notice of deficiency or defect
shall state with reasonable specificity the date of occurrence or observation of
the deficiency or defect and the reasons supporting Owner’s belief concerning
the alleged deficiency or defect. Contractor shall respond to any such Notice
not later than thirty (30) Business Days after receipt of any such Notice and
Contractor shall promptly commence the appropriate re-performance, repair or
replacement consistent with Section 11.3.

 

11.6                        Effect of Operation and Maintenance. The obligations
and liabilities of Contractor under this Article 11 do not extend to any
repairs, adjustments, alterations, replacements or maintenance that may be
required as a result of normal corrosion, erosion, noise level or normal wear
and tear in the operation of the Facility; or as a result of Owner failure to
operate and maintain the Facility after Substantial Completion in accordance
with applicable operating and maintenance manuals and good operating practice;
or as a result of Owner’s operation of the Facility at conditions of service
more severe than specified for the design or operation of Facility systems and
equipment; or as a result of other willful or negligent acts or omissions of
Owner or Owner’s employees, agents or other contractors.

 

11.7                        Assignment of Subcontractor Warranties. Contractor
shall cause all Subcontractor warranties to be assignable to Owner or Owner’s
designee. Contractor shall assign to Owner all unexpired Subcontractor
warranties upon the expiration of the Warranty Period.

 

11.8                        Limitation of Warranties. EXCEPT AS PROVIDED HEREIN,
THERE ARE NO WARRANTIES OR GUARANTEES, EXPRESS OR IMPLIED, RELATING TO
CONTRACTOR’S SERVICES OR OTHER WORK HEREUNDER, AND CONTRACTOR DISCLAIMS ANY
IMPLIED WARRANTIES OR WARRANTIES IMPOSED BY LAW (INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AND OTHER THAN WARRANTIES OF
TITLE). PERFORMANCE BY CONTRACTOR OF ITS OBLIGATIONS UNDER SECTIONS 11.2 AND
11.4 SHALL FULLY SATISFY CONTRACTOR’S LIABILITY FOR DEFECTS OR DEFICIENCIES IN
THE WORK. IN NO EVENT SHALL CONTRACTOR’S WARRANTY OBLIGATIONS WITH REGARD TO ANY
WORK RELATED TO OWNER ASSIGNED OR SPECIFIED SUBCONTRACTORS EXCEED THOSE
AVAILABLE FROM SUCH OWNER ASSIGNED OR SPECIFIED SUBCONTRACTORS, IF ANY.

 

ARTICLE 12 — TITLE

 

12.1                        Provision of Clear Title. Contractor shall provide
Owner with good title to all materials, equipment, tools and supplies furnished
by Contractor and its Subcontractors as part of the Work that become part of the
Facility or are purchased by Contractor for the operation, maintenance or repair
thereof and shall keep the foregoing free and clear of all liens, claims for
payment for Work performed, security interests and encumbrances whatsoever to
the extent Owner has made payment for the same. Contractor shall indemnify and
hold Owner harmless against all claims related to liens, payment, security
interests, and/or encumbrances whatsoever for all Work performed to the extent
Owner has made payment for the same. Transfer of title shall in no case be prior
to receipt by Contractor of a Progress Payment related to an identifiable item
of work.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 13 — DEFAULT

 

13.1                        Contractor Events of Default. Contractor shall be in
default of its obligations under this Contract (a “Contractor Event of Default”)
upon: (i) the occurrence of any one or more events or conditions referred to in
paragraph (a) below, (ii) *** from the commencement of any one or more of the
proceedings referred to in paragraph (b) below, unless the petition commencing
the proceeding is timely controverted and the proceedings dismissed or
effectively stayed within that time, (iii) upon the occurrence of the condition
referred to in paragraph (c) below, or (iv) upon the occurrence of any of the
events or conditions set forth in paragraph (d) below (excluding an event or
condition for which liquidated damages are paid) and continuation thereof for
*** following delivery to Contractor of a Notice from Owner to cure such event
or condition and, except for a default by Contractor in payment of sums due to
Owner from Contractor, Contractor fails to commence and diligently pursue a cure
thereof and thereafter until the earliest date on which such cure can be
completed provided a cure can be reasonably and timely completed :

 

(a)                                 Contractor voluntarily commences bankruptcy,
insolvency, reorganization, stay, moratorium or similar debtor-relief
proceedings; or shall have become insolvent or generally does not pay its debts
as they become due; or admits in writing its inability to pay its debts; or
makes an assignment for the benefit of creditors; or

 

(b)                                 insolvency, receivership, reorganization or
bankruptcy proceedings shall have been commenced against Contractor; or

 

(c)                                  Contractor has failed to achieve
Substantial Completion by the Guaranteed Substantial Completion Date and, after
an additional ***, Contractor still has not achieved Substantial Completion.

 

(d)                                 Contractor shall have defaulted in its
performance under any other material provision of this Contract.

 

13.2                        Owner Events of Default. Owner shall be in default
of its obligations under this Contract (a “Owner Event of Default”) upon:
(i) the occurrence of any one or more events or conditions referred to in
paragraph (a) below, (ii) *** from the commencement of any one or more of the
proceedings referred to in paragraph (b) below, unless the petition commencing
the proceeding is timely controverted and the proceedings dismissed or
effectively stayed within that time, or (iii) upon the occurrence of the event
or condition set forth in paragraph (c) below and continuation thereof for ***
following delivery to Owner of a Notice from Contractor to cure such event or
condition and, except for a default by Owner in payment of sums due to
Contractor from Owner in which case Owner shall be in default if payment,
including late payment interest, is not made within *** from the date of Notice
from Contractor, Owner fails to commence and diligently pursue a cure thereof
and thereafter until the earliest date on which such cure can be completed
(provided a cure can be reasonably and timely completed):

 

(a)                                 Owner voluntarily commences bankruptcy,
insolvency, reorganization, stay, moratorium or similar debtor-relief
proceedings; or shall have become insolvent or generally does not pay its debts
as they become due; or admits in writing its inability to pay its debts; or
makes an assignment for the benefit of creditors; or

 

22

--------------------------------------------------------------------------------


 

(b)                                 insolvency, receivership, reorganization or
bankruptcy proceedings shall have been commenced against Owner; or

 

(c)                                  Owner shall have defaulted in its
performance under any material provision of this Contract.

 

(d)                                 Assignment of Owner’s right or obligations
under this Contract, except as provided in this Contract.

 

ARTICLE 14 — TERMINATION

 

14.1                        Termination by Owner for Default. Owner may, in its
sole discretion, terminate this Contract and the Work at any time for cause in
the event a Contractor Event of Default shall have occurred and be continuing by
giving written Notice of such termination to Contractor. In such event:

 

(a)                                 If requested by Owner, Contractor shall
withdraw from the Facility Site, shall assign to Owner the unperformed portions
of such Contractor’s subcontracts as Owner may request, provided Contractor
shall retain its rights against such Subcontractors for work performed prior to
such termination and Owner assumes all of Contractor’s obligations under such
assigned agreements, and Contractor shall have no liability for any work
performed thereunder, and such assignments shall become effective upon Owner’s
payment of all amounts required under this Contract, and Contractor shall remove
such materials, equipment, tools and instruments used and not incorporated into
the Work, and any debris or waste materials brought to or generated at the
Facility Site by Contractor in the performance of the Work, and Owner shall have
a license to use any and all patented or proprietary information, and all
drawings and plans Owner deems necessary to complete the Work, provided,
however, Owner shall not have the right to use such information, drawings or
plans for any other purpose and Contractor shall retain ownership of and all
rights in such information, drawings or plans except for the limited license
granted Owner herein. Owner shall indemnify, defend and hold harmless the
Contractor Indemnitees for any claims or losses directly arising out of or
related to any such use by Owner of the information, drawings and plans for any
other purpose; and

 

(b)                                 Although Owner shall use reasonable efforts
to mitigate the cost for completion of the Work, Owner may employ any person,
firm, or corporation to finish the Work by whatever method Owner may deem
expedient and may undertake such expenditures as in Owner’s reasonable judgment
will best accomplish the timely completion of the Work. In such event,
Contractor shall be liable to Owner for the reasonably incurred additional costs
to Owner of completing the Work. Such costs for which Contractor is liable as
set forth above may be deducted by Owner out of monies due, or that may at any
time thereafter become due, to Contractor. If such cost exceeds the sum that
would have otherwise been payable to Contractor under this Contract, then
Contractor shall be liable for, subject to the limitations of liability set
forth in Article 26, and shall promptly, but in any event not more than thirty
(30) days after Notice from Owner, pay to Owner the amount of such excess
excluding Changes in the Work following such Contractor Event of Default.

 

14.2                        Termination by Owner Without Default. Owner may, in
its sole discretion, terminate this Contract and the Work at any time if it
shall have determined to entirely abandon the

 

23

--------------------------------------------------------------------------------


 

construction and operation of the Facility by giving Notice of termination to
Contractor. In such event:

 

(a) Upon such termination, Contractor shall be entitled to receive payment for
(1) the value of the Work completed to the date of termination not previously
covered by Progress Payments, including profit with respect to such completed
Work and (2) documented and reasonable costs (plus *** markup on such costs)
incurred by Contractor to implement such termination (including demobilization
costs, and termination/cancellation costs under subcontracts and purchase
orders).

 

(b) Owner and Contractor shall use commercially reasonable efforts to mitigate
costs incident to termination of Work, continuing executory obligations and
cancellation charges.

 

14.3                        Termination by Contractor. Upon an Owner Event of
Default, Contractor may terminate this Contract. Upon such termination, Owner
shall pay Contractor for:

 

(1)                           Work performed to date of termination;

(2)                           proven loss sustained upon materials, equipment,
tools and construction equipment and machinery, including overhead, profit, and
damages;

(3)                           reasonable employee and office demobilization
expenses;

(4)                           reasonable and customary costs of settlement(s) or
termination with Subcontractors; and

(5)                           other reasonable termination expenses as may be
identified and mutually agreed on by Owner and Contractor;

(6)                           And a profit upon items 1 through 5.

 

ARTICLE 15 — SUSPENSION

 

15.1                        Suspension by Owner. Owner may at any time and for
any reason suspend performance of the Work by giving at least ten (10) days
prior Notice to Contractor. At any time after the effective date of the
suspension, Owner may require Contractor to resume performance of the Work
provided that the Owner will give reasonable Notice to Contractor for
resumption.

 

15.2                        Obligation of Contractor. In the event the Work is
suspended by Owner, as provided in Section 15.1, Contractor shall be relieved of
any obligation hereunder to the extent such obligation is affected by such
suspension except that, upon suspension of the Work by Owner, as provided in
Section 15.1, Contractor shall:

 

(a)                                 discontinue the Work to the extent specified
in the Notice;

 

(b)                                 place no further orders or subcontracts for
material, services or facilities with respect to suspended Work other than to
the extent required in the Notice;

 

(c)                                  make reasonable effort to obtain suspension
of all orders, subcontracts and rental agreements to the extent they relate to
performance of suspended Work pursuant to the terms of any applicable
subcontracts;

 

(d)                                 continue to protect and maintain the Work
including those portions that have been suspended;

 

(e)                                  keep, to the extent required in the Notice,
its organization and equipment committed to the Work on a standby basis; and

 

(f)                                   take other reasonable steps to minimize
costs associated with such suspension.

 

24

--------------------------------------------------------------------------------


 

15.3                        Effects of Suspension. A suspension of the Work by
Owner, or a suspension by Contractor pursuant to Section 4.4 above, shall be a
Change. Contractor shall be entitled to an equitable adjustment to the Contract
Price and/or the Project Schedule, which shall include reimbursement for the
following amounts:

 

(a)                                 reasonable costs associated with
demobilization and remobilization of Contractor’s plant, forces and equipment;

 

(b)                                 reasonable costs incurred by Contractor in
suspending the work of any Subcontractors; and

 

(c)                                  reasonable costs of maintaining and
protecting the Work, including additional insurance premiums.

 

In addition to an equitable adjustment of any parts of this Contract as may be
affected by such Change, Owner shall pay Contractor an amount for Work performed
by Contractor through the date of suspension in respect of Work performed and
completed or partially completed milestones not covered by Progress Payments
previously made. During any such suspension, Contractor shall fulfill the
obligations set forth in Section 15.2 above.

 

15.4                        Ongoing Suspension Costs. During the period of any
suspension under Section 15.2, costs for ongoing Work approved by Owner and
suspension costs as set forth in Section 15.3 shall be paid on a current basis
in accordance with the provisions of Section 4.2.

 

15.5                        Termination by Contractor. In the event of a
suspension of the Work by Owner, Contractor may terminate this Contract if the
aggregate period of suspensions of Work exceeds ***.

 

ARTICLE 16 — FORCE MAJEURE

 

16.1                        Excuse from Performance for Force Majeure. Each
Party shall be excused from performance and shall not be considered to be in
default with respect to any obligation hereunder, if, and to the extent that,
its failure of or delay in performance is due to a Force Maj eure Event and both
Parties shall use reasonable efforts and due diligence to mitigate such an
event.

 

16.2                        Notice of Force Majeure Event. If either Party’s
ability to perform its obligations hereunder is affected by a Force Majeure
Event, such Party shall give Notice within a reasonable time to the other Party
stating the nature of the event, its potential effect and the anticipated
duration thereof and any action being taken to avoid or minimize its effect. The
burden of proof shall be on the Party claiming Force Maj eure.

 

16.3                        Relief for Force Majeure. The suspension of
performance due to a Force Majeure Event shall be of no greater scope and no
longer duration than reasonably required and the Party suffering the Force Maj
eure shall use commercially reasonable efforts to remedy its inability to
perform. If such suspension shall have occurred, the Project Schedule shall be
extended by a period equal to the amount of time (including a reasonable period
for demobilization and remobilization) as demonstrated by Contractor to be
necessary for Contractor to make up for the delay. Contractor shall receive an
equitable adjustment in the Contract Price.

 

25

--------------------------------------------------------------------------------


 

16.4                        No Excuse of Obligations to Pay Money.
Notwithstanding the foregoing, the obligation to pay money in a timely manner
for Work actually performed shall not be excused due to a Force Majeure Event
and shall not be subject to suspension.

 

ARTICLE 17 — INSURANCE

 

17.1                        Contractor shall procure and maintain the following
types and amounts of insurance coverage:

 

a.         Workers’ Compensation - Statutory;

 

b.         Employer’s Liability - *** each accident;

 

c.          Commercial General Liability - *** each occurrence / *** aggregate
combined single limit;

 

d.         Automobile Liability - *** each accident combined single limit; and

 

e.          Professional Liability - Provided under Contractor’s or its design
subcontractor’s practice or ongoing program with limits of not less than ***
each claim / aggregate.

 

f.           “All Risk” Builder’s Risk — “All Risk” Builders Risk in an amount
equal to the full replacement value of the Facility. Such coverage shall be in
effect from the first arrival of permanent materials on the Site through the
Substantial Completion Date. Reasonable sub-limits will be allowed for the
perils of flood, earthquake, off-Site storage and inland transit.

 

17.2                        Owner shall procure and maintain the following types
and amounts of insurance coverage:

 

a.              After Substantial Completion and until expiration of the
warranty period specified in Article 11, Owner shall maintain appropriate
Permanent Property / Boiler and Machinery insurance on the Project and shall
require its insurers to waive all rights of subrogation against Contractor, its
subcontractors and affiliates, with maximum deductibles of *** per occurrence.

 

17.3                        Contractor shall require its Subcontractors to
supply the types of coverages as set forth in Article 17.1 items a), b), c) and
d) above for their operators and other staff, in accordance with its usual
practice.

 

17.4                        Owner and others under its control shall supply
similar coverage to Article 17.1 items a), b), c) and d) above for their
operators and other staff.

 

17.5                        Contractor to name Owner as additional insured under
coverage listed in Article 17.1 items c) and d) and include waiver of
subrogation in favor of Owner regarding item a).

 

26

--------------------------------------------------------------------------------


 

ARTICLE 18 — RISK OF LOSS

 

18.1                        Repair or Replacement Cost Responsibility of
Contractor. From the date of Contractor’s mobilization on the Facility Site
until Substantial Completion, Contractor shall bear the risk of physical loss or
damage to the Work and, with respect to OFE, upon delivery at the Facility Site
or the nearest railhead, as applicable, and care, custody and control is
accepted by Contractor. Subject to the foregoing, Contractor and Subcontractors
shall have no liability at any time for loss or damage to property of Owner, or
in custody of Owner, other than the Work, and Owner releases Contractor and
Subcontractors therefrom. Subject to the provisions of Article 11, Contractor
and Subcontractors shall also have no liability for any loss of or damage to the
Facility after the date of Substantial Completion as it is the intent of the
Parties to rely on the proceeds of Owner’s insurance as satisfaction for any
loss or damage occurring after Substantial Completion, and Owner releases
Contractor and Subcontractors for any such loss or damage.

 

18.2                        Safe Delivery. Contractor shall be responsible for
the transportation, shipping, and receiving of materials, equipment, supplies,
and all other items furnished by Contractor as part of the Work.

 

ARTICLE 19 — INDEMNIFICATION

 

19.1                        Contractor’s Indemnification Obligation. Contractor
shall defend, indemnify and hold harmless Owner and its employees, agents,
directors, officers and/or assigns, parent company and its affiliates, their
respective employees, agents, officers, partners and directors and anyone else
acting for or on behalf of them and any of their respective assigns (“Owner
Indemnitees”), from and against all liabilities, claims, damages, losses, and
expenses (including reasonable attorneys’ fees and court costs directly related
thereto) for third party claims for (i) bodily injury to or death of persons,
including Contractor’s and Subcontractor’s employees, (ii) for loss or damage to
the property of third parties to the extent caused by negligent or tortious act
or omission or intentional misconduct of Contractor or any Subcontractor or
anyone directly or indirectly employed by any of them, or anyone for whose acts
such Contractor or any Subcontractor may be liable in connection with activities
under this Contract, (iii) any breach of Governmental Rules by Contractor or any
Subcontractor or anyone directly or indirectly employed by any of them, or
anyone for whose acts such Contractor or any Subcontractor may be liable in
connection with activities under this Contract. For purposes of this
Section 19.1, the Work, Facility, and Project, as defined in this Contract, and
property owned by or in the custody of Owner or Owner’s parent or its
affiliates, and all other property located at the Facility Site (other than
property owned by Contractor or its Subcontractors) shall not be construed as
third party property.

 

19.2                        Owner’s Indemnification Obligation. Owner shall
defend, indemnify and hold harmless Contractor and its Subcontractors,
employees, agents, officers and/or assigns, their respective employees, agents,
officers, partners and directors and anyone else acting for or on behalf of them
and any of their respective assigns (“Contractor Indemnitees”), from and against
all liabilities, claims, damages, losses and expenses (including reasonable
attorney’s fees and court costs directly related thereto) for (i) third party
claims for bodily injury to or death of persons, including employees of Owner
and Owner’s parent and its affiliates, (ii) for loss of or damage to the
property of third parties which arises out of or results from any negligent,
intentional or tortious act or omission or intentional misconduct of Owner, or
anyone directly or indirectly employed by them (other than Contractor or any
Subcontractor), or anyone for whose acts Owner may be liable in connection with
activities under this Contract, and (iii) any breach of Governmental Rules by
Owner, or anyone directly or indirectly employed by them (other than Contractor
or any Subcontractor), or anyone for whose acts Owner may be liable in
connection with activities under this Contract.

 

27

--------------------------------------------------------------------------------


 

19.3                        Owner’s Hazardous Wastes or Materials Indemnity.
Notwithstanding any provision herein to the contrary, Owner shall, to the full
extent permitted by law, indemnify, defend and hold harmless Contractor
Indemnitees from and against all claims, damages, losses, and expenses,
including reasonable attorneys’ fees and court costs, arising out of or
resulting from the Work of Contractor or Subcontractors or any claims against
Contractor or Subcontractors arising from the acts or omissions of others for
the actual, alleged, or threatened discharge, dispersal, release, or escape of
any Hazardous Wastes or Materials whether sudden or not:

 

(a)                                 located on Owner’s property or on the
Facility Site as of the date of this Contract;

 

(b)                                 produced, emitted, or released by Owner
(including release of Hazardous Wastes or Materials brought to the Facility Site
by Contractor or a Subcontractor) from Owner’s facilities or the Facility Site;

 

(c)                                  resulting from the presence, removal,
disposal, abatement, or remediation of Hazardous Wastes or Materials located on
Owner’s property or on the Facility Site as of the date of this Contract; or

 

(d)                                 brought onto or released on the Facility
Site by anyone other than Contractor or its agents, subcontractors, or
employees, or affecting the Facility Site due to acts of the Owner or anyone
other than Contractor or its agents, Subcontractors, or employees, after the
date of this Contract.

 

19.4                        Contractor’s Hazardous Wastes or Materials
Indemnity. Contractor shall indemnify, defend and hold harmless the Owner
Indemnitees from and against all claims, damages, losses and expenses including
reasonable attorney’s fees and costs, arising out of or related to the release
of Hazardous Wastes or Materials brought to the Facility Site by Contractor or
its Subcontractors, except for first fills intended to be left on the Facility
Site for operation and later disposed of by Owner or others under Owner’s
control.

 

19.5                        No Indemnity of Party At Fault. Except for
Section 19.3, and any actions brought by any owners of the existing Facility or
Facility Site which are not parties to the Contract, nothing contained herein
shall obligate either Party to indemnify or hold harmless the other Party, its
assigns or any of their respective officers, directors, parent company,
affiliates, employees or agents from any claims or liabilities to the extent of
the negligent or tortious act or omission (including strict or absolute
liability) or intentional misconduct of the Party seeking indemnification.

 

19.6                        Conditions. Each Party’s obligation with respect to
claims and suits covered by this Article 19 are subject to the conditions that
(a) the indemnitee gives the indemnitor reasonably prompt Notice of any such
claim or suit; (b) the indemnitee cooperates in the defense of any such claim or
suit; and (c) the indemnitor has sole control of the defense and settlement for
any such claim or suit.

 

ARTICLE 20 — INTELLECTUAL PROPERTY INFRINGEMENT

 

20.1                        Patent Indemnity. Owner shall not cause Contractor
to use and Contractor shall not use any design, process or equipment that would
infringe upon any patent right held by any third party. Owner shall defend,
indemnify and save Contractor harmless from and against all loss, damages and
expenses arising out of any suit or action brought against Contractor for use of
any design, process or equipment specified by Owner based upon a claim that any
design, process or equipment incorporated in the Work infringes upon any
invention, design, process or device that is the subject of a patent.

 

28

--------------------------------------------------------------------------------


 

20.2                        Indemnity Against Intellectual Property
Infringement. Contractor shall defend, indemnify and hold harmless Owner against
all loss, damage and expense (including reasonable attorney’s fees and court
costs directly attributable thereto) arising from any third party claim or legal
action for unauthorized disclosure or use of any trade secrets, or of patent,
copyright or trademark infringement arising from Contractor’s performance of the
Work.

 

20.3                        Assistance by Owner. If Contractor has charge of any
suit brought against Owner, Owner shall render such assistance as Contractor may
reasonably require in the defense of such suit except Owner shall have the right
to be represented therein by counsel of its own choice and at its own expense.

 

20.4                        Injunction. If Owner is enjoined from completion of
the Facility or any part thereof or from the use, operation or enjoyment of the
Facility or any part thereof as a result of a third party claim or legal action
or any litigation based thereon, for which Contractor is required to indemnify
Owner under Section 20.2, Contractor shall use commercially reasonable efforts
to remove such injunction and, at its option, substitute non-infringing
equipment or processes, or modify such infringing equipment or processes of the
Work so they become non-infringing, or obtain the necessary licenses to use the
infringing equipment or processes, provided that such substituted or modified
equipment or processes meet the requirements of this Contracts.

 

20.5                        Contractor’s Continuing Obligations. Owner’s
acceptance of Contractor’s engineering design and/or proposed or supplied
materials and equipment shall not be construed to relieve Contractor of any
obligation hereunder.

 

ARTICLE 21 — CONFIDENTIAL INFORMATION

 

21.1                        Confidentiality. For purposes of this Agreement,
“Confidential Information” shall include any information, records, data,
documents, studies, reports, renderings or similar items relating to Owner, the
Facility, the Work or the Facility Site, which are proprietary to Owner,
including, without limitation, Owner’s business plans, marketing plans, intended
or contemplated operations, investor documents, names of Owner’s investors, and
names of consultants under contract with Owner. From the date of the Contract
through the date that is three (3) years from the expiration or termination of
this Contract, Contractor agrees that it shall not, without the express written
permission of Owner, publish, disclose, disseminate, use, or permit the use of
Confidential Information furnished to, or obtained or learned by, Contractor in
connection with the Work or otherwise in connection with this Contract, except
by the responsible officers, employees, agents, affiliates and representatives
of Contractor and its Subcontractors in connection with the performance of the
Work and strictly subject to the terms and conditions of this Section 21.1. This
Section 21.1 shall survive the expiration or termination of this Contract.

 

21.2                        Press Releases. Owner and Contractor agree that it
is in their mutual interest to limit dissemination of information of strategic
value to the power industry regarding the Facility and the Contract. To the
extent that press releases, advertisements in the trade press, or tombstones in
the financial or trade press are published by either Party, then Owner and
Contractor agree to attempt in good faith to reflect in any such press releases
made during the first year after Substantial Completion the principal roles of
Owner and Contractor in the transaction. This is not intended to imply that
equal billing must be given the other Party but simply that neither Party can
ignore the other’s contributions if that Party should choose to publish
information.

 

29

--------------------------------------------------------------------------------


 

Each Party intending to issue or publish a press release, advertisement or
tombstone shall use its best efforts to provide a draft thereof to the other
Party for review and approval (such approval not to be unreasonably withheld or
delayed). Notwithstanding anything herein to the contrary, except to the extent
required by Governmental Rules, Contractor shall not issue at any time prior to
Substantial Completion, without the prior consent of Owner, any public
statement, press release, public handout, photograph or other material relating
to or disclosing in any way whatsoever anything relating to the Facility or the
Work. The requirements of the preceding sentence shall not apply to Contractor’s
communications with prospective or actual Subcontractors or any Party’s
communications with anyone who may have a need to know for purposes of
Contractor’s development, financing or execution of the Work.

 

21.3                        Visits to the Facility Site. Until Substantial
Completion, Contractor shall have reasonable opportunities, upon reasonable
prior notice to Owner, to bring visitors to the Facility Site for promotional
purposes.

 

ARTICLE 22 — RIGHTS TO INTELLECTUAL WORK PRODUCT

 

22.1                        Ownership. Upon acceptance of Contractor’s Notice of
Final Completion, Owner shall receive a transferable, perpetual, fully paid
license to use the drawings, specifications, computer software and all other
documents produced by Contractor, and its Subcontractors in performing Work
pursuant to this Contract. Contractor shall retain all rights in its standard
drawings, designs, databases, computer software and other proprietary property.
All rights to intellectual property developed, utilized, or modified in the
performance of the Work shall remain the property of Contractor or the
applicable Subcontractor.

 

22.2                        Reuse of Data. All documents, drawings,
specifications and computer software prepared by Contractor pursuant to this
Contract are instruments of service in respect to the Project. They are not
intended or represented to be suitable for reuse by Owner or others except as
may be necessary or useful in relation to this Project before and after
completion. Any reuse on other Projects without prior written verification or
adaptation by Contractor for the specific purpose intended will be at Owner’s
sole risk and without liability or legal exposure to Contractor. Owner shall
defend, indemnify and hold harmless Contractor and its Subcontractors,
employees, agents, officers and/or assigns, their respective employees, agents,
officers, partners and directors and anyone else acting for or on behalf of them
and any of their respective assigns against all claims, losses, damages,
injuries and expenses, including attorneys’ fees, arising out of or resulting
from such reuse.

 

22.3                        Electronic Medium. Any files delivered in electronic
medium may not work on systems and software different than those with which they
were originally produced. Contractor makes no warranty as to the compatibility
of these files with any other system or software. Because of the potential
degradation of electronic medium over time, in the event of a conflict between
the sealed original drawings and the electronic files, the sealed original
drawings will govern.

 

ARTICLE 23 — ASSIGNMENT

 

23.1                        Assignment by Owner. Owner may only assign its
right, duties and obligations under this Contract as follows:

 

30

--------------------------------------------------------------------------------


 

a) Should the Owner contemplate obtaining financing for the Project, to be
secured by all or a portion of the Project, and rights under the Contract, Owner
may collaterally assign, without the approval of the Contractor, its rights or
obligations hereunder for purposes of securing such financing. Contractor shall,
if requested, enter into such agreements with lenders with respect of such
assignment as shall be mutually agreed upon; or

 

b) Owner may assign its rights, delegate its duties or otherwise transfer its
interests hereunder, in whole but not in part, with the prior written consent of
the Contractor. Such consent may be withheld in the sole discretion of the
Contractor. Owner agrees that any assignment without such prior written consent
shall be null and void and of no force or effect.

 

23.2                        Assignment by Contractor. Contractor may not assign
this Contract and any attempts to do so shall be null and void. Contractor’s
subcontracting of any of its Work hereunder shall, without the prior written
consent of Owner, be ineffective to relieve Contractor of its responsibility for
the Work assigned or subcontracted.

 

ARTICLE 24 — LIENS

 

24.1                        Liens. Provided Owner has met its payment
obligations hereunder, Contractor shall take prompt steps to discharge any lien
or claim filed against the Facility or upon any materials, equipment or
structures encompassed therein or upon the premises upon which they are located
by any Subcontractor based on a claim for payment of compensation in connection
with the Work. If Contractor fails to promptly discharge any such lien or claim,
Owner shall promptly notify Contractor in writing and Contractor shall then
satisfy or defend any such liens or claims. Contractor shall have the right to
contest any such lien or claim provided it first provides to Owner a bond or
other assurances of payment reasonably satisfactory to Owner in the amount of
such lien. Contractor shall indemnify and hold harmless Owner and defend it from
any and all liens or similar claims against the Facility filed by a
Subcontractor for payment of compensation for Work performed by such
Subcontractor, including all expenses and reasonable attorney’s fees directly
attributable thereto incurred in discharging any liens or similar encumbrances.
Contractor’s obligations with respect to liens and claims covered by this
Article 24 are contingent upon Owner paying Contractor as required. Owner will
allow Contractor a minimum of fifteen (15) Business Days from statutory notice
in the event Contractor must bond over or release a mechanic’s lien

 

24.2                        Lien Releases. In addition to the information
required by Section 4.2, each invoice for a Progress Payment shall be
accompanied by partial releases from liens from Contractor in the form of
Exhibit Q, Form of Partial Lien Release, for all Work included in the invoice
for such Progress Payment. The invoice for the final payment according to the
Schedule of Values shall be accompanied by a final release of liens from
Contractor in the form of Exhibit R, Form of Final Lien Release.

 

ARTICLE 25 — NOTICES AND COMMUNICATIONS

 

25.1                        Notices. Any Notice pursuant to the terms and
conditions of this Contract shall be in writing and either: (a) delivered
personally; (b) sent by certified mail, return receipt requested; (c) sent by a
recognized overnight mail or courier service with delivery receipt requested; or
(d) sent by facsimile transfer and acknowledged by recipient.

 

31

--------------------------------------------------------------------------------


 

If to Contractor:

 

Boise Power Partners - Job # 750030

C/O TIC- The Industrial Company

1550 James Road

Bakersfield, California 93308

ATTN: Regional Vice President

PHONE: (661)391-5700

FAX: (661)391-5704

 

With a copy to:                                                            Boise
Power Partners - Job # 750030

C/O TIC- The Industrial Company

PO Box 774848

Steamboat Springs, Colorado 80477

2211 Elk River Road

Steamboat Springs, Colorado 80487

ATTN: General Counsel

PHONE: (970)879-2561

FAX: (970)879-5052

 

And

 

Boise Power Partners — Job #750030

C/O Kiewit Power Engineers Co.

7311 W 132nd St., Suite 300

Overland Park, KS 66213

ATTN: Assistant General Counsel

PHONE: (913)227-3600

FAX: (913) 227-0913

 

If to
Owner:                                                                             
Scott F. Larrondo, PE

Idaho Power Company

Telephone Number: (208) 388-2484

Facsimile Number: (208) 388-6689

Idaho Power Company

PO Box 70 (83707)

1221 West Idaho Street

Boise, Idaho 83702

 

25.2                        Effect of Notices. Notices shall be effective when
received or acknowledged but no later than five (5) Business Days of the date
mailed.

 

25.3                        Technical Communications. Any technical or other
communications pertaining to the Work shall be between the Contractor’s Project
Manager and Owner Representative or other representative appointed by the
Project Manager or the Owner Representative. Each Party shall notify the other
in writing of the name of such representative. Contractor’s representatives
shall

 

32

--------------------------------------------------------------------------------


 

be satisfactory to Owner, have knowledge of the Work and be available at all
reasonable times for consultation. Each Party’s representatives shall be
authorized to act on behalf of such Party in matters concerning the Work.

 

ARTICLE 26 — LIMITATIONS OF LIABILITY

 

26.1                        Limitation of Liability.

 

(a)                                 The liability of Contractor, its members and
their affiliates or related companies, for all claims, losses, damages and
expenses arising from or related to in any way the performance of this Contract
shall not exceed the lesser of (i) ***, excluding any assignments of OFE, or
(ii) ***. Owner hereby releases Contractor from any liability in excess thereof.
In addition, the total liability cap will be reduced by the proceeds of
contractually specified/required insurance. Limitations on liability shall apply
even in the event of breach of contract or warranty, tort (including
negligence), strict liability or other basis of legal liability and shall extend
to the partners, licensors, Subcontractors, and related entities of Contractor,
Contractor’s directors, officers, employees, and agents and the directors,
officers, employees, and agents of Contractor’s licensors, Subcontractors, and
related entities of Contractor.

 

(b)                                 Notwithstanding any other provision herein
to the contrary, Contractor’s risk is specifically limited for all Owner
assigned or specified subcontractor items, if any, to that scope and extent of
risk that each Owner assigned or specified subcontractor has accepted in its
scope. This back- to-back limitation applies specifically to, but is not limited
to, termination by any such Owner assigned or specified subcontractor,
indemnification, patent indemnification, changes, delays, performance
guarantees, emissions, noise, availability/reliability guarantees, and other
guarantees of any kind, liquidated damages, liability caps, and warranty. Owner
shall retain the collection risk as relates to obligations of such Owner
assigned or specified subcontractor including, but not limited to, any
liquidated damages. CONTRACTOR SHALL ACCEPT NO RISK FOR OFE WHETHER RISK IS FOR
PERFORMANCE, DELAY, OR OTHERWISE.

 

(c)                                  Upon completion of the Work or termination
of the Contract, provisions relating to indemnity, waivers, releases, and
limitation of liability, including, but not limited to Article 26, shall remain
in full force and effect.

 

26.2                        Consequential Damages. In no event shall either
Party hereto or any Subcontractor of any tier or any related company of either
Party, including their agents, assignees, and affiliates, be liable for the loss
of profits or revenue, loss of use of the equipment or any associated equipment,
cost of capital, cost of substitute equipment, facilities or services, down time
costs, costs in excess of estimates, loss of opportunity, loss of data, loss of
goodwill, governmental penalties or sanctions imposed on Owner and/or claims of
customers of the other Party for such damages or for any special, indirect,
exemplary, incidental, punitive, or consequential loss or damages and Owner
hereby releases Contractor and all Subcontractors and Contractor hereby releases
Owner therefrom. This limitation does not apply to the liquidated damages
specified in Article 27 herein.

 

26.3                        General Obligations Law. The Contract shall be
governed by and construed in accordance with the laws of the State of Idaho,
excluding any choice of law provisions that would result in the application of
the laws of another state.

 

33

--------------------------------------------------------------------------------


 

26.4                        Exclusive Remedies. The liabilities, obligations,
warranties, and remedies of the parties are exclusively those expressly set
forth in the Contract and are in lieu of any others available at law or
otherwise.

 

26.5                        Applicability of Disclaimers. Releases, waivers and
limitations on liability and remedies expressed in this Contract shall apply
even in the event of the breach of contract or warranty, tort (including
negligence), strict liability or other basis of legal liability of the
beneficiary of such releases, waivers or limitations. Such releases, waivers,
and limitations shall extend to the partners, licensors, direct and indirect
subcontractors and vendors, successors, assigns and related entities of the
named beneficiary, and all such parties’ shareholders, directors, officers,
employees, and agents.

 

ARTICLE 27 — LIQUIDATED DAMAGES

 

27.1                        Owner Damages. Contractor acknowledges that Owner
may suffer damages if Substantial Completion does not occur on or before the
Guaranteed Substantial Completion Date and that the amount of those damages may
be difficult to ascertain. If Substantial Completion does not occur on or before
the Guaranteed Substantial Completion Date, then Contractor shall pay Owner as
liquidated damages and not as a penalty, the daily rate identified in
Section 27.2 herein, subject to the limitation set forth in Section 27.3;
provided that if such delay is a result of a Change of Law, Change, Force
Majeure Event, or Owner- caused Change, then Contractor shall not be obligated
to pay Owner liquidated damages for such delay.

 

27.2                        Daily Rate. Subject to Section 27.1, for each day
beyond the Guaranteed Substantial Completion Date that Substantial Completion
has not been achieved, Contractor shall pay to Owner as follows:

 

i.)                                      ***

 

ii.)                                   ***

 

iii.)                                ***

 

Payment of such liquidated damages shall be Contractor’s sole and exclusive
liability and Owner’s sole remedy for delays. The difference (or margin) between
the Target Substantial Completion Date and the Guaranteed Substantial Completion
Date belongs to Contractor and Contractor shall also own the critical path
float.

 

27.3                        Limitation. Delay liquidated damages shall be
limited to no more than *** of the Contract Price, excluding any assignments of
OFE. IN NO EVENT SHALL DELAY LIQUIDATED DAMAGES EXCEED THOSE AVAILABLE FROM
OWNER ASSIGNED OR SPECIFIED SUBCONTRACTORS, IF ANY.

 

27.4                        Performance Liquidated Damages. Performance
liquidated damages shall be established for Guaranteed Net Power Output and
Guaranteed Net Heat Rate only and shall not exceed ***, respectively.
Performance liquidated damages shall be limited to no more than *** of the
Contract Price, excluding any assignments of OFE. IN NO EVENT SHALL PERFORMANCE
LIQUIDATED DAMAGES EXCEED THOSE AVAILABLE FROM OWNER ASSIGNED OR SPECIFIED
SUBCONTRACTORS, IF ANY.

 

27.5                        The aggregate total of all liquidated damages shall
not exceed *** of the Contract Price, excluding any assignments of OFE.

 

27.6                        The Contract shall provide for setoff of any
liquidated damages by power or fuel sales by Owner, if any, as appropriate.
Delay and performance liquidated damages are the sole and exclusive remedies

 

34

--------------------------------------------------------------------------------


 

related to the time to complete the work and the performance of the Project,
respectively, except in the event of a default termination.

 

ARTICLE 28 — MISCELLANEOUS

 

28.1                        Effect of Invalid Provisions. The invalidity or
unenforceability of any portion or provision of this Contract shall not affect
the validity or enforceability of any other portion or provision. Any invalid or
unenforceable portion of any provision shall be deemed severed from this
Contract. The Parties shall negotiate an equitable adjustment in such portions
or provisions of this Contract to effect the underlying purposes of this
Contract.

 

28.2                        Order of Precedence. In the event there is a
conflict between or among provisions of this Contract, the more specific
provisions shall take precedence over the less specific.

 

28.3                        Governing Law and Jurisdiction. Except as provided
in and subject to Section 26.3 above, this Contract shall be interpreted under
and governed by the laws of the state of Idaho without reference to its choice
of law provisions.

 

28.4                        Survival. The provisions of Articles 19, 20, 21, 22,
24 and 26 shall survive the termination whether by completion of the Work or
otherwise of this Contract.

 

28.5                        Entire Contract. This Contract and the exhibits
attached hereto constitute the entire agreement between the Parties with respect
to the subject matter hereof and there are no oral or written understandings,
representations or commitments of any kind, express or implied, which are not
expressly set forth herein.

 

28.6                        Modification in Writing. No oral or written
modification of the Contract by any officer, agent or employee of Contractor or
Owner, either before or after execution of this Contract, shall be of any force
or effect unless such modification is in writing and signed by the Party to be
bound thereby.

 

28.7                        Continuing Obligations. The waiver of any breach or
failure to enforce any of the terms, covenants or conditions of this Contact
shall not in any way affect, limit, modify or waive the future enforcement of
such terms, covenants or conditions, any course of dealing or custom of the
trade notwithstanding.

 

28.8                        Headings. The headings contained herein are included
solely for the convenience of the Parties and are not part of this Contract.

 

28.9                        No Third-Party Beneficiaries. The provisions of this
Contract are intended for the sole benefit of Owner and Contractor and for the
benefit of Subcontractors to the extent expressly provided in this Contract and
there are no third-party beneficiaries other than Subcontractors and assignees
contemplated by the terms herein.

 

28.10                 No Waiver. No waiver of any of the terms and conditions of
this Contract shall be effective unless in writing and signed by the Party
against whom such waiver is sought to be enforced. Any waiver of the terms
hereof shall be effective only in the specific instance and for the specific
purpose given. The failure of a Party to insist, in any instance, on the strict
performance of any of the terms and conditions hereof shall not be construed as
a waiver of such Party’s right in the future to insist on such strict
performance.

 

35

--------------------------------------------------------------------------------


 

28.11                 No Project Labor Agreements. No Project Labor Agreements
or other labor related agreements shall be required.

 

28.12                 No Other Owners. Owner represents and warrants that it is
the sole owner of the Facility and the Facility Site, and shall defend,
indemnify and hold harmless Contractor Indemnitees against any claims or causes
of action brought by any other owners of the Facility or Facility Site which are
not a party to this Agreement. Owner further represents that it has the
authority to bind any other owner or co-owner to the terms of this Agreement.

 

ARTICLE 29 — DISPUTE RESOLUTION

 

29.1                        Negotiation of Disputes and Disagreements. In the
event of any claim, dispute or controversy (each, a “Dispute”) arising out of or
relating to the Contract or the breach thereof which the Parties hereto have
been unable to settle or agree upon within a period of thirty (30) days after
the claim, dispute or controversy first arises, each Party shall nominate a
senior officer of its management to meet at a mutually agreed time and place not
later than forty-five (45) days after the Dispute first arose to attempt to
resolve such matter by negotiation. To aid the negotiation by the Parties’
senior management, the Project Manager and Owner’s Representative shall promptly
prepare and exchange memoranda stating the issues in dispute and their
positions, summarizing the negotiations which have taken place and attaching
relevant documents. Any of the time periods specified in this Section 29.1 may
be extended by written agreement of the Parties.

 

29.2                        Procedure. Should the Parties fail to resolve any
Dispute pursuant to the provision of Section 29.1, either Party may file for
binding arbitration in lieu of litigation. Arbitration proceedings shall be
conducted in accordance with the prevailing American Arbitration Association
(“AAA”) Construction Industry Arbitration Rules (“Rules”), which Rules are
subject to this Article 29. The arbitration proceedings shall take place in
Boise, ID, unless the Parties mutually agree to a different location. If the
amount of any asserted claim or counterclaim does not exceed ***, the
arbitration shall be conducted before a single arbitrator in accordance with the
expedited procedures of the AAA Rules. Otherwise, the arbitration shall be
conducted in accordance with the non-expedited procedures of the AAA
Rules before a panel of three (3) arbitrators, with each party selecting one
arbitrator and the third arbitrator, who shall be the chairman of the panel,
being selected by the two Party-appointed arbitrators. The claimant shall name
its arbitrator in the demand for arbitration and the responding party shall name
its arbitrator within ten (10) days after receipt of the demand for arbitration.
The third arbitrator shall be named within ten (10) days after the appointment
of the second arbitrator. The AAA shall be empowered to appoint any arbitrator
not named in accordance with the procedure herein. Each arbitrator will be
qualified by at least ten (10) years experience in construction, engineering,
and/or the electric utility industry, and the chairman of the arbitration panel
shall be a licensed attorney whose primary area of practice for the preceding
ten years is construction law. Except as otherwise expressly provided herein,
the arbitrator(s) shall have no jurisdiction to consider (a) claims for
consequential damages or damages beyond the limitations of liability contained
in this Agreement or (b) any challenge to the limitation of liability contained
in this Agreement.

 

29.3                        Prehearing Discovery. There shall be no prehearing
discovery except as follows. Subject to the authority of the chairman of the
arbitration panel to modify the provisions of this subsection before the
arbitration hearing upon a showing of exceptional circumstances, each Party
(a) shall be entitled to discovery of all unprivileged records of the other
Party relating to the dispute, and (b) shall take no more than five
(5) discovery depositions. No interrogatories or requests for admission shall be
permitted.

 

36

--------------------------------------------------------------------------------


 

Disputes concerning discovery obligations or protection of discovery materials
shall be determined by the chairman of the arbitration panel. The foregoing
limitations shall not be deemed to limit a Party’s right to subpoena witnesses
or the production of documents at the arbitration hearing, nor to limit a
Party’s right to depose witnesses that are not subject to subpoena to testify in
person at the arbitration hearing; provided, however, that the chairman of the
arbitration panel may, upon motion, place reasonable limits upon the number and
length of such testimonial depositions. The provisions of this Section 29.3 are
without prejudice to the restrictions on discovery applicable to the expedited
procedures under the AAA Rules for disputes subject to such expedited procedures
in accordance with the provisions of Section 29.3.

 

29.4                        Award. Any decision or award of the arbitration
panel shall be bound by all provisions of this Agreement and the arbitration
panel shall have no authority or power to enter an award which is in conflict
with any of the provisions of this Agreement. The decision or award must be in
writing and must contain findings of fact on which it is based. Absent fraud or
collision, such decision or award shall be final. Any decision or award of the
arbitration panel may be enforced or confirmed in a court of competent
jurisdiction. The Parties consent to the jurisdiction of the courts situated in
Idaho for enforcement or confirmation of the decision or award. The prevailing
Party shall be entitled to recover its attorneys’ fees and arbitration costs
from the non-prevailing Party.

 

29.5                        Joinder. Any arbitration conducted pursuant to this
Article 29 may be consolidated with any other arbitration proceedings involving
a related dispute and at least one of the Parties. Either Party may join any
other interested party to an arbitration conducted under this Article 29.

 

[Signature Page Follows]

 

IN WITNESS WHEREOF, the Parties have caused this Contract to be executed as of
the date and the year first above written.

 

 

IDAHO POWER COMPANY

 

BOISE POWER PARTNERS JOINT VENTURE

 

 

 

 

 

By:

/s/James C. Miller

 

By:

Kiewit Power Engineers Co.

 

 

 

 

 

By:

James C. Miller

 

By:

/s/Bruce W. Ballai

 

(Name Printed)

 

 

 

 

 

 

By:

Bruce W. Ballai

 

 

 

 

(Name Printed)

Title:

Sr. VP Power Supply

 

Title:

Vice President

 

37

--------------------------------------------------------------------------------


 

Date:

5/7/09

 

Date:

5/4/09

 

 

 

 

 

 

 

 

By:

TIC-The Industrial Company

 

 

 

 

 

 

 

 

By:

/s/Daniel C. Reddick

 

 

 

 

 

 

 

 

By:

Daniel C. Reddick

 

 

 

 

(Name Printed)

 

 

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Date:

5/4/09

 

38

--------------------------------------------------------------------------------


 

EXHIBIT A - DEFINITIONS

 

The following defined terms shall have the meaning specified in this Exhibit A. 
The singular of a term shall include the plural, and the masculine shall include
the feminine, as the context requires.  “Includes” or “including” shall mean
“including, but not limited to.”  Any reference to a contract or agreement shall
also mean the amended, supplemented or modified versions of each contract or
agreement, unless otherwise noted.

 

A-1

--------------------------------------------------------------------------------


 

Business Day.  Business Day means any day other than Saturday, Sunday or a
federal holiday in the U.S.

 

Change(s).  See Section 10.1 hereof.

 

Change of Law.  Change of Law means:

 

(a)                                 The enactment, adoption, promulgation,
modification, change in interpretation or enforcement or repeal after the date
of this Contract of any Governmental Rule or change in codes applicable to the
Work; or

 

(b)                                 The imposition after the date of this
Contract of any conditions or requirements not required as of the date of this
Contract or the issuance, renewal, modification or termination of any
Governmental Approval, or the change after the date of this Contract by any
Governmental Unit of any interpretation or enforcement of such Governmental
Approval.

 

Contract.  Contract means this Contract, including all exhibits which are hereby
incorporated into and made a part of this Contract.

 

Contract Price.  Contract Price means the total amount payable to the Contractor
pursuant to the Milestone Payment Schedule set forth in Exhibit C, as adjusted
pursuant to the terms of this Contract.

 

Contractor.  Contractor means Boise Power Partners Joint Venture and its
successors and permitted assigns.

 

Contractor Event of Default.  See Section 17.1 hereof.

 

Day or day.  Day or day means a calendar day.

 

Engineered Equipment.  Engineered Equipment means all equipment to be procured
and provided by Contractor as listed in Exhibit M.

 

Engineered Equipment Cost.  Engineered Equipment Cost means the final aggregate
cost of all Engineered Equipment.  ***

 

Engineered Equipment Target Price.  Engineered Equipment Target Price means that
value as set forth in Section 3.6 (representing  the Parties’  estimate for the
sum of all equipment subcontracts to be procured and provided by Contractor as
listed in Exhibit M), and as may be amended pursuant to this Contract.

 

Facility.  Facility means the gas-fired electric generating facility, as an
integrated whole, with a designed electric generating capacity of a nominal 300
megawatts (net), located in Payette County, Idaho, and consisting of all of the
appliances, parts, instruments, appurtenances, accessories and other property,
all as more particularly described herein that may be incorporated or installed
in or attached to or otherwise become part of such facility, all of which
constitutes a part of the Facility, including any Owner Furnished Equipment  and
the Work, to be

 

A-2

--------------------------------------------------------------------------------


 

constructed on the Facility Site as the Project, in accordance with this
Contract and as more fully set forth in the Scope of Services.

 

Facility Site.  Those areas designated by Owner in Exhibit B for the performance
of Work, including any additional areas as may, from time to time, be designated
in writing by Owner for Contractor’s use hereunder.

 

Final Completion.  Final Completion means satisfaction of all of the conditions
set forth in Section 9.3 hereof.

 

Final Completion Date.  Final Completion Date means the date that Final
Completion of the Work occurs.

 

Force Majeure Event.  Force Majeure Event means any event beyond the reasonable
control of Contractor, and shall include but not be limited to:  act of God;
unusually severe weather; earthquake; fire; explosion; epidemic; war, sabotage,
terrorism, riot, civil disturbance or other civil disobedience; loss, or delay
of, or damage to, long lead items; a Builder’s Risk event; off-site strike or
other labor dispute; delay in transportation; and any act or omission of Owner
or any other third party not under Contractor’s direct control; as well as, the
following, if after execution of this Contract, the “Employee Free Choice Act”
or any other law revising the National Labor Relations Act is enacted,
Contractor shall be entitled to an equitable adjustment to the Contract Price
and Contract Time for any labor unrest, strike, slowdown, or other labor
activity that has an impact on the cost or schedule of the Work, and if the NLRB
issues a certification and Contractor thereafter executes a collective
bargaining agreement, Contractor shall be entitled to an equitable adjustment to
the Contract Price and Contract Time for increased labor costs and delays or
other adverse impacts demonstrably attributable to such agreement.

 

Governmental Approval.  Governmental Approval means any clearance,
authorization, consent, approval, license, lease, ruling, permit, certification,
exemption or registration by or with any Governmental Unit.

 

Governmental Rule.  Governmental Rule means any statute, law, regulation,
ordinance, rule, judgment, order, decree, directive, guideline, policy or
requirement, or any similar form of decision of or determination by, or any
interpretation, enforcement or administration of, any of the foregoing by any
Governmental Unit, whether now or hereafter in effect.

 

Governmental Unit.  Governmental Unit means any national, federal, regional,
state or local government, any political subdivision or any governmental,
quasi-governmental, judicial, public or statutory instrumentality,
administrative agency, authority, body or other entity having jurisdiction over
the Work, including, but not limited to, the Idaho Public Utility Commission.

 

Guaranteed Net Power Output.  Guaranteed Net Power Output means the performance
net power output guarantee as set forth in Exhibit F.

 

Guaranteed Net Heat Rate.  Guaranteed Net Heat Rate means the performance net
heat rate guarantee as set forth in Exhibit F.

 

Guaranteed Substantial Completion Date.  Guaranteed Substantial Completion Date
shall mean ***, as may be further adjusted in accordance with Article 10 of this
Contract.

 

A-3

--------------------------------------------------------------------------------


 

Hazardous Wastes or Materials.  Hazardous Wastes or Hazardous Materials means
any hazardous, toxic, or polluting substance, material, waste, pollutant,
irritant or contaminant of any kind, including smoke, vapor, soot, fumes, acids,
alkalis and chemicals as defined or regulated pursuant to Governmental Rules, as
such Governmental Rules may be amended from time to time.

 

Milestone.  A discrete portion of the Work identified as a Milestone on the
Schedule of Values.

 

Milestone Payment(s).  A discrete portion of the Contract Price payable pursuant
to the Schedule of Values as a Progress Payment due upon completion of a
Milestone in accordance with Section 4.2.

 

Minimum Performance Criteria.  Minimum Performance Criteria shall mean those
criteria for meeting minimum performance standards as set forth in Exhibit F.

 

Notice.  Notice means a written communication between the Parties in substantial
compliance with the requirements of Article 25 hereof.

 

Notice of Final Completion.  Notice of Final Completion means a Notice from
Contractor to Owner in accordance with Section 9.4 hereof that the Facility has
satisfied the requirements of Final Completion.

 

Notice of Substantial Completion.  Notice of Substantial Completion means a
Notice from Contractor to Owner in accordance with Section 9.2 hereof that the
Facility has satisfied the requirements for Substantial Completion.

 

Owner.  Owner means Idaho Power Company and its permitted successors and
assigns.

 

Owner Furnished Equipment.  Owner Furnished Equipment (“OFE”) means the
equipment, materials, and services to be furnished by Owner, as described in
Exhibit D, for installation or incorporation into the Work by Contractor.  Where
this Contract describes an item of the OFE in general, but not in complete
detail, Owner and Contractor acknowledge and agree that such item of OFE
includes any incidental item of equipment or services that within the
engineering industry and the construction industry is customarily included in
projects of the type contemplated by this Contract, unless specifically provided
for in Exhibit B.

 

Party or Parties.  Party or Parties means Owner or Contractor or both, unless
the context indicates otherwise.

 

Performance Guarantees.  Performance Guarantees means the guarantees set forth
in Exhibit F.

 

Performance Tests.  Performance Tests means tests designed to determine whether
the Project meets the Performance Guarantees.

 

Performance Test Conditions.  Performance Test Conditions means the plant
operating conditions for carrying out the Performance Tests, as set forth in
Exhibit F.

 

A-4

--------------------------------------------------------------------------------


 

Person.  Person means any individual, corporation, company, voluntary
association, partnership, incorporated organization, unincorporated organization
or Governmental Unit.

 

Progress Payment.  A discrete portion of the Contract Price payable monthly
based upon the Schedule of Values.  Contractor shall be paid for the completed
portion of each item listed in the Schedule of Values.  No monthly or cumulative
payment caps shall be included.

 

Project.  Project means the Facility and the Work, as an integrated whole,
including the design, engineering, procurement, financing, construction and
testing of the Facility and all related activities for the Idaho Combined Cycle
Project, a new 300 MW gas turbine combined cycle power generation facility, in
Payette County, Idaho.  The Project site is approximately 137 acres in size and
located approximately 40 miles from the town of Boise, Idaho.

 

Project Manager.  Project Manager means the project manager designated by
Contractor.

 

Project Schedule.  Project Schedule shall be as set forth in Exhibit L.

 

Punchlist.  Punchlist means the list of Work that remains to be completed after
satisfaction of all conditions to Substantial Completion.

 

Schedule of Values.  Schedule of Values means the payment schedule to
Contractor, as described in Exhibit C.

 

Siemens.  Siemens means Siemens Energy, Inc.

 

Subcontractor.  Subcontractor means any Person with whom Contractor has entered
into any subcontract, purchase order, or other agreement for such Person to
furnish or perform any part of the Work or to provide any materials, equipment
or supplies on behalf of Contractor.

 

Substantial Completion.  See Section 9.1 hereof.

 

Substantial Completion Date.  Substantial Completion Date means the date
Substantial Completion of the Facility occurs.

 

Target Substantial Completion Date.  Target Substantial Completion Date shall
mean ***, as may  be further adjusted in accordance with Article 10 of this
Contract.

 

U.S.  U.S. means the United States of America, including its territories.

 

Warranty Period.  See Section 11.3 hereof.

 

Work.  Work means all work required to be furnished or performed by Contractor
under this Contract, as more fully described in Exhibit B, including the design,
engineering, procurement, construction, interconnection, start-up, supervision,
testing, training and other services, equipment and materials described therein,
as related to the Project.  Work excludes Owner Furnished Equipment except as
specifically set forth in Exhibit G.

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B1

 

SCOPE OF WORK

 

***

 

1.0          PROJECT DESCRIPTION

 

The Contractor shall provide to the Owner the full complement of design and
engineering, procurement, construction, start-up, and performance testing for
the Facility named the New Plymouth Power Plant in Payette County, Idaho as is
more fully defined herein.

 

The Facility is located approximately twenty (20) miles northwest of the center
of Caldwell, Idaho on I-84. The Facility will be a greenfield site.

 

The Facility is a combined cycle combustion turbine power plant with a predicted
268 MW (nominal) net electric power output. The Facility design basis (“Design
Basis”) shall be based upon the unfired 90 deg. F., 20% relative humidity case
with the combustion turbine evaporative cooler operating. Limitation of
equipment capability may occur at other ambient conditions.

 

The Facility and all auxiliary systems shall be sized and designed to provide
reliable operation up to the level of the CTG operating at base load with duct
firing per Exhibit F, and down to the level of the CTG operating at the minimum
performance limit, and all load conditions in between.

 

The Facility shall have a minimum design life of 30 years based on 8000 hours of
operation per year, subject to proper operation and maintenance in accordance
with standard independent power industry recommendations, equipment OEM
recommendations and guidelines including, but not limited to overhauls, water
quality, lubrication frequency, vibration monitoring, cycling limitations, and
standard industry allowance for replacement of components due to normal wear
from continued operations, and subject to HRSG and other major equipment cycling
limitations as represented within this Exhibit B1.

 

The description herein is based on the inclusion of one (1) Siemens 5000F
combustion turbine-generator (CTG) set, one (1) reheat heat recovery steam
generator (HRSG), one (1) condensing steam turbine generator (STG), one
(1) multi-cell cooling tower, evaporative cooling system, electrical
distribution system (to the high side of the step-up transformer),
instrumentation and controls, and all necessary auxiliary equipment as described
herein. The combustion turbine-generator and the steam turbine generator are
furnished by the Owner and are not assigned to the Contractor. The Facility will
typically operate as a base load power plant, and have the capability of
operating up to the level of the combustion turbine at full load plus
supplemental firing of the HRSG. The Facility includes capability for natural
gas fuel only.

 

B1-1

--------------------------------------------------------------------------------


 

The Facility will provide 230 kV for delivery to the on-site switchyard (by
others).

 

Contractor has not included dewatering of the project site. The preliminary soil
report does not indicate a need for dewatering. If dewatering is required at the
site, this shall be considered a change to this Agreement.

 

The Facility shall be furnished in accordance with this “Scope of Work”,
Exhibit B1; Exhibit B2, “Design, Engineering and Codes”; and the other Exhibits
that form this Agreement. The Facility shall be consistent with the standards of
the independent power production industry for design, equipment selection and
construction.

 

Exhibit B1 — Scope of Work*

Exhibit B2 — Design, Engineering and Codes

Exhibit B3 — Contract Drawings

Exhibit D — Siemens Information

Exhibit E1 — Final Geotechnical Report and Supporting Addendums

Exhibit E2 — Water Analysis

Exhibit F — Performance

Exhibit I — Approved Vendor List

Exhibit L — Project Schedule

 

--------------------------------------------------------------------------------

*Except for any technical information regarding the Siemens-furnished combustion
turbine equipment and Steam Turbine, in which Exhibit D shall take precedence
over the Scope of Work document.

 

*38 pages omitted

 

B1-2

--------------------------------------------------------------------------------


 

EXHIBIT B1(A)

 

UTILITY INTERFACE SCHEDULE

 

***

 

EXHIBIT B1, TABLE A
UTILITY INTERFACE SCHEDULE

 

The Facility’s design and the Contractor’s Scope of Work are based on the
following table of terminal points and boundaries of interface.

 

System

 

Interconnection
Description

 

Flow

 

Pressure

 

Temperature

 

Location

 

***

 

***

 

***

 

***

 

***

 

***

 

 

* 1 page omitted

 

B1(A)-1

--------------------------------------------------------------------------------


 

EXHIBIT B2

 

DESIGN, ENGINEERING AND CODES

 

***

 

* 57 pages omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT B3

 

CONTRACT DRAWINGS

 

***

 

*84 pages omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SCHEDULE OF VALUES

 

Boise Power Partners

 

Langley Gulch Power Plant

 

Joint Venture

 

Idaho Power Company CCIN:

2775

 

 

Idaho Power Company PassPort No:

104810

 

 

Job No:

750030

 

ITEM
No.

 

WBS

 

DESCRIPTION

 

CONTRACT VALUE

 

***

 

***

 

***

 

***

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 


PROJECTED CASH FLOW SCHEDULE

 

Month

 

Date

 

Bulk Payments

 

Total Invoice

 

Invoiced Amounts

 

Notes

 

***

 

***

 

***

 

***

 

***

 

***

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT C — SCHEDULE OF VALUES

 

Contractor shall include a *** milestone payment in the Schedule of Values for
Substantial Completion. Owner will release this milestone less one and one half
( 1-1/2) times the mutually agreed upon estimated value of remaining punchlist
items (“Punchlist Retainage”) at the time the punchlist is submitted by
Contractor. The Punchlist Retainage will be released upon full completion and
Owner acceptance of the punchlist items.

 

Contractor shall include (i) a *** milestone payment in the Schedule of Values
at Substantial Completion for operation and maintenance manuals and test
reports, and (ii) a *** milestone payment in the Schedule of Values at Final
Completion for the completion of as-built record drawings. The value of this
work will be released in full at the Owner’s acceptance of the supplied
information.

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D1

 

SCOPE OF SUPPLY

 

***

 

* 16 pages omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT D2

 

RESERVATION AGREEMENT

BETWEEN

SIEMENS POWER GENERATION, INC. AND IDAHO POWER COMPANY

 

This manufacturing space reservation agreement (“Reservation Agreement”) is
effective the 19th day of September, 2008 (“Effective Date”) by and between
SIEMENS POWER GENERATION, INC. (“Siemens” or “Seller”) and IDAHO POWER COMPANY
(“Idaho Power”, “Purchaser” or “Buyer”), individually “Party” and collectively
“Parties”. This Reservation Agreement consists of the body and the following
attachments:

 

 

Attachment A

Term Sheet;

 

 

 

Attachment B

Scope of Supply and Division of Responsibilities;

 

 

Attachment C

Technical Field Assistance;

 

 

Attachment D

Not Used;

 

 

Attachment E

Guarantee Data Sheets;

 

 

Attachment F

Payment and Cancellation Schedule;

 

 

Attachment G

Equivalent Operating Hours — Warranty; and

 

 

Attachment H

Guaranteed Delivery Dates.

 

The purpose of this Reservation Agreement is to set forth the Parties’
understandings regarding: (i) Idaho Power’s desire to purchase and Siemens’
desire to sell one STG6-5000F(4) combustion turbine generator Econopac
(“Equipment”) and related services (collectively “Work”) for Idaho Power’s
proposed power generation project to be located at or near Caldwell, Idaho (the
“Project”), and (ii) Siemens’ reservation of the manufacturing space required
for Siemens to deliver the Equipment (One Econopac is referred to as a Unit.).

 

In connection with the foregoing, the Parties agree as follows:

 

1.              Manufacturing Space Reservation and Reservation Fee

 

To reserve Equipment manufacturing space, Idaho Power shall pay to Siemens a
nonrefundable reservation fee (“Reservation Fee”) in the amount of two million
seven hundred and fifty thousand dollars ($2,750,000 USD). The Reservation Fee
shall be paid by wire transfer no later than twenty-four (24) hours after
execution of this Reservation Agreement. The Siemens Equipment and the
guaranteed delivery dates (“Guaranteed Delivery Dates”) indicated in Attachment
A, Term Sheet, are subject to prior sale, and all third party materials and
manufactured goods included in this Reservation Agreement are subject to
availability from the respective manufacturer until the Parties execute this
Reservation Agreement and Siemens receives payment of the Reservation Fee.

 

In exchange for Idaho Power’s payment of the Reservation Fee, Siemens will
reserve the

 

Confidential

 

Idaho Power ES RFA

September 19, 2008

 

SRH

 

D2-1

--------------------------------------------------------------------------------


 

manufacturing space required for Siemens to deliver the Equipment on or before
the Guaranteed Delivery Dates. Such reservation shall commence upon the later of
the Effective Date or the date Siemens receives the Reservation Fee and shall
continue until the date that is ninety (90) days after the Effective Date
(“Required Contract Date”) Commencing upon the Effective Date, Idaho Power shall
make monthly payments to Siemens in the amounts and dates as specified in
Attachment F, Payment and Cancellation Schedule and shall continue making such
payments until this Reservation Agreement is terminated pursuant to Section 5.
All such payments shall be deemed to be part of the “Reservation Fee”. Payments
pursuant to this Section 1 shall continue until the Contract is signed or until
this Reservation Agreement is otherwise terminated in accordance with Section 5.

 

Unless otherwise agreed in writing by the Parties, this Reservation Agreement
shall immediately terminate upon the Reservation Fee not being received by
Siemens within the time limit specified above.

 

2.           Contract

 

The Parties intend to negotiate and execute prior to the Required Contract Date
a detailed equipment supply contract (“Contract”) covering the Equipment. The
Contract shall be based on the terms and conditions set forth in the body of
this Reservation Agreement and its Attachment A, Term Sheet. The Work scope of
supply shall be as set forth in Attachment B, Scope of Supply and Division of
Responsibilities. Idaho Power agrees to negotiate exclusively with Siemens for
the supply of the Equipment for the Project during the term of this Reservation
Agreement. This Reservation Agreement is not intended to be, and shall not be
construed as, a contract for the purchase and sale of equipment. No such
contract shall exist, if at all, unless and until the Parties negotiate,
document, execute, and deliver a definitive Contract.

 

3.           Contract Price

 

The price for the Equipment shall be as specified in Item 2 of Attachment A,
Term Sheet (“Contract Price”). In addition to the conditions set forth in
Attachment A, Term Sheet, the Contract Price is conditioned on:

 

(a)                                 the Equipment being used for combined cycle
base load service in the specified Project;

 

(b)                                 finalizing and executing the Contract on or
before the Required Contract Date; and

 

(c)                                  Idaho Power agreeing to accept delivery of
the Equipment on or before the Guaranteed Delivery Dates.

 

4.           Termination by Idaho Power

 

Idaho Power may, with advance written notice to Siemens, terminate this
Reservation Agreement at any time prior to the Required Contract Date at no cost
to Idaho Power

 

D2-2

--------------------------------------------------------------------------------


 

other than the non-refundable Reservation Fee.

 

5.           Automatic Termination

 

This Reservation Agreement shall terminate on the earlier of:

 

(a)                                 The Reservation Fee not being received by
Siemens from Idaho Power within the time limits specified in Section 1;

 

(b)                                 The filing by or against Idaho Power of a
petition or application for any proceeding relating to Idaho Power as debtor
under any bankruptcy or insolvency law of any jurisdiction;

 

(b)                                 The Idaho Power terminating this Reservation
Agreement pursuant to Section 4;

 

(c)                                  The Parties not executing the Contract by
the Required Contract Date; or

 

(d)                                 The Parties entering into the Contract.

 

In the event of termination of this Reservation Agreement pursuant to
subsections (a), (b), (c) or (d) above, Siemens shall retain the Reservation Fee
as a termination fee. In such case, neither Party shall have any further
liability or obligation to the other except as provided in Section 6.

 

In the event of termination of this Reservation Agreement pursuant to subsection
(e) above, the Reservation Fee shall be credited against the corresponding
initial payments due from Idaho Power under the Contract and the Parties’
obligations to each other shall be as set forth in the Contract and as set forth
in Section 6.

 

6.             Confidentiality

 

Project related technical and financial information the Parties choose to
exchange with respect to or in connection with this Reservation Agreement shall
be regarded by the receiving Party as confidential and proprietary information
subject to the terms of this Section 6 if it is (i) provided in writing and
marked confidential or proprietary, (ii) disclosed orally and identified at the
time of disclosure as being confidential or proprietary and the Information is
summarized or described in a writing by the disclosing Party, marked
confidential or proprietary, and delivered to the receiving Party within thirty
(30) days after disclosure, or (iii) provided on a computer disk, photographic,
or other tangible media, which is marked confidential or proprietary
(“Information”). Information shall be handled by the receiving Party with the
degree of care necessary to ensure it remains confidential. The receiving Party
may disclose Information and either Party may disclose this Reservation
Agreement to its attorneys and auditors in connection with this Reservation
Agreement or the Contract on a confidential basis without the consent of the
other Party. However, neither this Reservation Agreement nor the Information
shall be disclosed to any other third party without obtaining prior written
permission from the disclosing Party. Notwithstanding the foregoing paragraph,
Siemens may disclose Information to its affiliates on a confidential basis.

 

D2-3

--------------------------------------------------------------------------------


 

The Parties’ duty of confidentiality under this Section 6 shall not apply to
Information which can be shown is the same as information which:

 

(a)                                 is or becomes generally available to the
public without breach of the terms of this Reservation Agreement;

 

(b)                                 was in receiving Party’s possession at the
time it was initially furnished by the other Party;

 

(c)                                  is later received from an independent third
party who is, as far as can reasonably be determined, under no limitation or
restriction with respect to such Information; or

 

(d)                                 is required by a court of law to be
disclosed.

 

The Parties’ obligations to maintain Information confidential as set forth in
this Section 6 shall continue for five (5) years after the date of disclosure of
the specific Information and shall survive termination of this Reservation
Agreement.

 

7.           No Partnership.

 

The Parties intend by this Reservation Agreement to establish the basis upon
which they will cooperate together, but on an independent basis. This
Reservation Agreement does not constitute or create a joint venture,
partnership, or any other similar arrangement between the Parties. Each Party is
an independent company and neither of them is the agent of, nor has the
authority to bind the other Party for any purpose. Neither Party shall bind the
other Party, or represent that it has the authority to do so.

 

8.           Disclaimer of Liability

 

Notwithstanding anything to the contrary elsewhere in this Reservation
Agreement, in no event shall Siemens be liable to Idaho Power, whether based in
contract, in tort (including negligence and strict liability), under warranty,
or otherwise, for: any special, indirect, incidental, or consequential loss or
damage whatsoever; damage to or loss of property or equipment; loss of use of
Idaho Power’s equipment or power system; loss of profits or revenue or loss of
use thereof; loss of opportunity; increased costs of any kind, including, but
not limited to, capital cost, fuel cost and cost of purchased or replacement
power; or claims of any customers of Idaho Power.

 

9.           Notices

 

Any notice hereunder, to be effective, shall be in writing, and shall be
delivered to a Party at the applicable address set forth below by hand,
registered, certified or express mail, or recognized national overnight delivery
service:

 

To Siemens:

 

 

 

 

Siemens Power Generation, Inc.

 

 

c/o Ben Wolfe

 

 

4400 Alafaya Trail MC Q2-486

 

 

Orlando, Florida 32826

 

D2-4

--------------------------------------------------------------------------------


 

 

Phone: (407) 736-5399 Fax:
(407) 736-6267

 

To Idaho Power:

 

 

Idaho Power Company c/o

 

Scott F. Larrondo, P.E. P.O.

 

Box 70 (83707)

 

1221 West Idaho Street

 

Boise, Idaho 83702

 

 

 

Phone: (208) 388-2484

 

Fax: (208) 388-6689

 

10.         Governing Law

 

This Reservation Agreement shall be governed by and construed in accordance with
the laws of the State of Idaho, excluding its rules governing conflicts of law.

 

11.         Assignment

 

Assignment by any Party of its rights and obligations hereunder to a legal
successor or such other qualified entity is not allowed under this Reservation
Agreement, except as permitted as follows:

 

(a)             Siemens hereby consents to the following assignment of the
Reservation Agreement to an entity affiliated with Idaho Power or having the
same owners as does Idaho Power, such consent conditioned upon (a) the proposed
assignee being financially and otherwise capable of performing the obligations
of the assignor under the Contract, (b) the proposed assignee not being a
competitor of Siemens, (c) the proposed assignee and none of its affiliates are
engaged in litigation with Siemens and (d) the assignor providing ten (10) days
prior written notice of such proposed assignment to Siemens, together with
supportive documentation establishing that the foregoing conditions have been
satisfied.

 

(b)             Should Idaho Power contemplate obtaining financing for the plant
to be secured by all or a portion of the plant and rights under the Reservation
Agreement, Idaho Power may collaterally assign, without the approval Siemens,
its rights or obligations hereunder for purposes of securing such financing.
Siemens shall, if requested, enter into such agreements with lenders with
respect to such assignment as shall be mutually agreed upon.

 

(c)           Either Party may assign its rights, delegate its duties or
otherwise transfer its interests hereunder, in whole but not in part, with the
prior written consent of the other Party, such consent to not be unreasonably
withheld. The Parties agree that any

 

D2-5

--------------------------------------------------------------------------------


 

assignment without such prior written consent shall be null and void and of no
force or effect.

 

[The remainder of this page is intentionally blank.]

 

D2-6

--------------------------------------------------------------------------------


 

12.          Entire Agreement

 

This Reservation Agreement represents the entire understanding of the Parties
with respect to the subject matter contained herein and supersedes all prior
discussions, understandings and agreements between the Parties with respect
thereto.

 

 

IDAHO POWER COMPANY

 

SIEMENS POWER GENERATION, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

D2-7

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

TERM SHEET

 

Confidential

Idaho Power ES RFA

September 19, 2008

SRH

 

A-1

--------------------------------------------------------------------------------


 

TERM SHEET

 

The following are selected terms and conditions upon which the Parties will
negotiate and agree to base the definitive equipment supply Contract for the
supply of the proposed Equipment and related services. These terms and
conditions are not intended to reflect final contractual language or to address
every provision that the Parties may wish to incorporate into the Contract. The
specific final contractual language shall be as agreed to by the Parties prior
to the execution of the Contract. Capitalized terms shall have the meanings
defined in the Reservation Agreement and this Term Sheet.

 

Item

 

Detail

1.     Scope of Supply

 

Siemens will provide the Work in accordance with the Scope of Supply and
Division of Responsibilities attached hereto as Attachment B - Scope of Supply
and Division of Responsibilities.

 

Technical Field Assistance, in accordance with the provisions of Attachment C -
Technical Field Assistance is included in the scope of supply and the Base Price
(as defined in Item 2 below). After further discussions between Idaho Power and
Siemens, the manweeks of Technical Field Assistance and, correspondingly, the
Base Price shall be adjusted to reflect technical field assistance requirements
based on the specific Project schedule.

 

Although transportation to the Delivery points identified in (x) and (y) below
must be included in the Scope of Supply and Division of Responsibilities, and a
transportation price has been added to the Base Price for transport of the
Equipment to the general location of Caldwell, Idaho (“Transportation Price”).
Once the final site address and the desired rail and truck delivery points are
identified by Idaho Power, Siemens will determine the price adder for
transportation to (x) the public rail siding nearest to Idaho Power identified
rail siding which is accessible through routing in regular train service using
typically applied rail cars and without any repairs, modifications or
replacements of transportation facilities and (y) the truck stop nearest to
Idaho Power identified truck delivery point which is accessible using standard
commercial trucks and routings without any repairs, modifications or
replacements of transportation facilities.

 

 

 

2.     Contract Price

 

The base price for the Work is *** (“Base Price”). The Transportation Price for
the Equipment is ***. The Base Price plus the Transportation Price and the
selection of any options, if applicable and the price of final transportation
price adjustments, as applicable, (as determined by Siemens’ final
transportation survey) shall constitute the “Contract Price”. The price for the
Work is fifty-three million two hundred and twenty-one thousand and forty-eight
dollars ($53,221,048 USD).

 

Siemens has provided two (2) Terms of Payment Schedules (Primary Terms of
Payment for Financial Close — September 2009 and Alternate

 

A-2

--------------------------------------------------------------------------------


 

Item

 

Detail

 

 

— Terms of Payment for May 2009, respectively) contained in Attachment F,
herein. The Parties agree that the Primary Terms of Payment for Financial Close
— September 2009 schedule is in full force and effect upon the Effective Date of
this Reservation Agreement and in accordance with Section One of the Reservation
Agreement.

 

Notwithstanding the above, in the event that Idaho Power obtains the
“Certificate of Public Convenience and Necessity” from the Public Utility
Commission prior to September 1, 2009, then the Alternate — Terms of Payment for
May 2009 shall take effect and supersede the Primary Terms of Payment for
Financial Close — September 2009 schedule upon the date of Notice from Idaho
Power. Such Notice from Idaho Power shall be provided to Siemens within five
(5) days from their date of receipt of the Public Utility Commission’s
Certificate of Public Convenience and Necessity. At which time, Siemens shall
provide Idaho Power with an invoice for any scheduled payments in accordance
with the Alternate — Terms of Payment for May 2009 schedule prior to the date of
receipt of the Notice of Necessity. Thereafter, invoices and subsequence
payments shall be in accordance with the Alternate — Terms of Payment for
May 2009 schedule contained in Attachment F.

 

Payment of each invoice (calendar, sales tax or integrated invoice) by Buyer is
to be made within twenty-five (25) days after the date of issue of such Siemens
invoice.

 

The Guaranteed Delivery Dates, Base Price, price of transportation, and the
option prices are based on a manufacturing release and a Full Notice to Proceed
on the dates set forth in Item 4 below.

 

 

 

3.     Delivery Point/Risk of Loss

 

Delivery shall occur as set out below.

 

· For Equipment transported by rail: on board the carrier upon arrival at the
rail siding determined per Item 1 .(x), above;

 

·              For Equipment transported by truck: on board the carrier upon
arrival at the truck stop determined per Item 1 .(y), above.

 

Idaho Power shall promptly unload the Equipment upon Delivery and shall be
responsible for reimbursing Siemens’ demurrage costs if Idaho Power fails to so
unload the Equipment.

 

Title and Risk of loss or damage shall transfer to the Idaho Power for each item
of Equipment upon Delivery.

 

A-3

--------------------------------------------------------------------------------


 

Item

 

Detail

4.     Guaranteed Delivery Dates

 

Based on Siemens’ receipt of Idaho Power’s Full Notice to Proceed, which shall
have an Effective Date during the time period commencing on May 1, 2009 but no
later than September 1, 2009, the date when the last major component is made
available and notification from Siemens to Idaho Power has been received, at the
point of Delivery (“Guaranteed Delivery Date”) shall be in accordance with
Attachment H — Guaranteed Delivery Dates.

 

“Major Components” shall mean:

 

***

 

Upon reasonable notification to Idaho Power, Siemens may deliver Major
Components without parts such as combustors, blades, circuit boards, switches,
instruments and other components which are normally installed at the
manufacturing facility. In such case, Siemens will, at its cost, install such
missing components in the Equipment at the site in a time frame which will not
materially impact Idaho Power’s construction, installation, start up and
commissioning schedule.

 

In addition, Siemens shall guarantee to deliver mutually agreed key document
packages by dates to be mutually agreed upon during negotiation of the Contract.
Siemens will not be obligated to deliver such document packages earlier than 12
months prior to the applicable Guaranteed Document Delivery Date.

 

 

 

5.     Equipment Warranty Period and Remedies

 

Siemens shall guarantee that the Equipment shall be free of defects in
workmanship and materials. The warranty period for the Equipment, excluding
consumables, shall be until the earliest to occur of

 

(a)   *** after Initial Synchronization of the combustion turbine generator, or

 

(b)   *** after completion of Delivery of the last Major Component, or

 

(c)   achieving *** as defined in Attachment G, Equivalent Operating Hours -
Warranty.

 

The warranty period for each item of consumables will be for the normal expected
useful life of such item, but in no event longer than the warranty period set
forth above.

 

In the event of any defect in workmanship or materials discovered during the
warranty period, Siemens, at its option, shall reperform, repair or replace the
defective Work as its sole liability and as Idaho Power’s sole and exclusive
remedy.

 

A-4

--------------------------------------------------------------------------------


 

Item

 

Detail

 

 

With respect to any item, except consumables, reperformed, repaired or replaced
by Siemens under the warranty, the warranty period for such item shall be
extended until the earliest to occur of *** from the date of the ***, but in no
event shall the warranty period for any item extend beyond the earliest to occur
of:

 

(a)   ***;

 

(b)   *** after the completion of Delivery of the last Major Component; or

 

(c)   ***.

 

 

 

6.     Acoustic Guarantee

 

Siemens will guarantee a spatially averaged A weighted near field sound level as
specified in the Guarantee Data Sheets attached herein as Attachment E -
Guarantee Data Sheets.

 

 

 

7.     Performance Guarantees

 

In addition to the near field sound guarantee set forth in Item 6 above, Siemens
shall guarantee:

 

***

 

***

 

The basis conditions for the performance guarantees shall be as provided in
Attachment E - Guarantee Data Sheets.

 

The performance guarantee test procedure shall be in accordance with:

 

· the thermal performance guarantees, ***; and

 

· the Acoustic Guarantee, ***.

 

Performance and, if needed, re-performance of thermal performance tests, air
emissions tests and acoustic tests (collectively the “Guarantee Tests”) shall be
conducted on the Equipment to verify the Guarantees when the Plant is fired on
the corresponding Guarantee Fuel.

 

A-5

--------------------------------------------------------------------------------


 

Item

 

Detail

 

 

Test measurement uncertainty will be developed based on *** and the final
selection of test instrumentation. Test tolerance shall be equal to the Test
measurement uncertainty and test condition corrections shall be applied to the
test results to obtain the final test corrected performance values.

 

For the purpose of the Emissions guarantees, Siemens shall be deemed to have met
the Emissions performance guarantee for the Unit if the Unit achieves the less
stringent of the values set forth in the Contract or the Idaho Power’s facility
permit, or Idaho Power can operate under its permit.

 

 

 

8.     Warranty and Performance Guarantee Conditions and Limitations

 

The warranties, guarantees and remedies offered shall be subject to certain
conditions, including without limitation Idaho Power’s satisfactory operation
and maintenance of the facility in accordance with Siemens’ instructions; no
alteration or misuse of the Equipment or the work; the use of Siemens’
performance test procedures, including the application of test conditions
corrections and test measurement uncertainty and tolerances; the fuel used
during performance test(s) and the warranty period complying with the latest
revision of Siemens’ fuel specification 21T0306; Idaho Power at its expense
providing Siemens with access to any warranty nonconformity including
disassembly and re-assembly of the nonconforming Equipment; Idaho Power making
available operation and maintenance personnel and facilities during the warranty
period; Idaho Power providing reasonable access to plant operating and
maintenance data.

 

The warranties and guarantees provided are in lieu of all other warranties and
guarantees, whether statutory, expressed or implied, including all IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR PURPOSE, and all warranties
arising from course of dealing or usage of trade. THE REMEDIES
EXPRESSED, INCLUDING THE PAYMENT OF ANY LIQUIDATED DAMAGES AS PROVIDED IN ITEM 9
AND ITEM 10 FOR DELAY AND PERFORMANCE SHORTFALLS, ARE IDAHO POWER’S SOLE AND
EXCLUSIVE REMEDIES, WHETHER THE CLAIMS OF IDAHO POWER ARE BASED IN CONTRACT, IN
TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE.

 

 

 

9.     Liquidated Damages

 

Delivery liquidated damages:

 

Document delivery delay: If agreed upon key document packages are delivered
late, liquidated damages of *** will be applied, which shall be limited to ***.

 

Equipment delivery delay:        If delivery of the last Major Component is
delayed past the Guaranteed Delivery Date, Siemens shall pay liquidated damages
as follows:

 

A-6

--------------------------------------------------------------------------------


 

Item

 

Detail

 

 

 

 

 

Days late

 

Rate/Day

 

 

 

***

 

***

 

 

 

 

 

 

 

 

 

Limited to an aggregate of ***

 

Performance liquidated damages:

 

 

 

 

 

Net Electric Output: If the corrected net electrical output achieved by the Unit
is less than the Net Electrical Output performance guarantee, Siemens shall pay
Idaho Power ***.

 

Net Heat Rate: If the corrected net heat rate achieved by the Unit is greater
than the Net Heat Rate performance guarantee, Siemens shall pay Idaho Power ***.

 

Exhaust Flow: If the corrected exhaust flow rate achieved by the Unit is less
than the Exhaust Flow performance guarantee, Siemens shall pay Idaho Power ***.

 

Exhaust Temperature: If the corrected exhaust temperature achieved by the Unit
is less than the Exhaust Temperature performance guarantee, Siemens shall pay
Idaho Power ***.

 

Siemens shall have a remedy period of *** after completion of the initial
performance test to make adjustments, corrections, modifications, repairs and/or
replacements to the Equipment, and to have further tests performed by the Idaho
Power to demonstrate that the Equipment meets the performance guarantees before
Siemens must make payment of any applicable liquidated damages. Such *** time
period shall be automatically extended on a day-for-day basis as required by the
nature of the remedy.

 

The Contract will contain “no harm, no foul” type concept for assessment and
payment of all liquidated damages. Additionally, there shall be full Liquidated
Damages/credit offsets between electrical output, heat rate, exhaust flow, and
exhaust temperature for the Equipment.

 

 

 

10.  Limits of Liability/LD Caps

 

The Contract shall have:

 

(a)   A total aggregate limitation of liability which shall not exceed ***.

 

(b)   A damage disclaimer providing that notwithstanding anything contrary
elsewhere in the Contract, in no event shall Siemens or its suppliers be liable
to Idaho Power, whether based in contract, tort (including negligence and strict
liability) or otherwise, for any special, indirect, incidental, or consequential
loss or damage whatsoever; damage to or loss of property or equipment; loss of

 

A-7

--------------------------------------------------------------------------------


 

Item

 

Detail

 

 

use of Idaho Power’s equipment loss of profits or revenues; increased costs of
any kind, including, but not limited to, capital cost, fuel cost and cost of
purchased or replacement power; or claims of any customers of Idaho Power.

 

(c)   The following limits on performance liquidated damages:

 

Net Electrical Output: ***.

Net Heat Rate: ***.

Exhaust Flow: ***.

Exhaust Temperature: ***.

 

(d)   The following limits on delay liquidated damages:

 

Document Packages: ***.

 

Equipment: ***.

 

(e)   A total aggregate limit on all liquidated damages of ***.

 

 

 

11.   Not Used

 

 

 

 

 

12.   Payment and Termination Fee Schedule

 

Except for the payment due on Contract signing, which shall be due on the date
of Contract execution, Idaho Power shall make all payments by wire transfer on
or before the dates specified in Attachment F — Payment and Cancellation
Schedule. Without waiving Siemens’ right to terminate for Idaho Power’s failure
to make payment when due, a late payment fee of *** per year (prorated daily)
shall apply to past due payments.

 

 

 

13.   Taxes

 

In addition to the Contract Price, Idaho Power shall be obligated to pay the
amount of any present or future property, privilege, license, use, excise, gross
receipts, value added, privilege or similar taxes or assessments applicable to
the sale of the Works or to the use of the Works. Such taxes are for the account
of Idaho Power, Idaho Power agrees to pay any such tax when due or reimburse
Siemens, or its Subcontractors, pursuant to the additional payment terms and
conditions as determined in the Contract. Siemens shall use all reasonable
efforts to minimize the amount of such taxes and assessments payable by Idaho
Power.

 

Siemens has included in the Contract Price the amount of any ***, and *** or
similar charges, for delivery of any components to the United States from
countries outside of the United States and transportation to the Site. Siemens
shall be liable for payment of any federal, state income tax associated with the
Work and all payroll or employment compensation tax, social security tax or
similar taxes for its employees. Siemens will be

 

A-8

--------------------------------------------------------------------------------


 

Item

 

Detail

 

 

responsible for paying all appropriate sales taxes to the State of Idaho on the
Works.  Siemens will invoice, and Idaho Power will reimburse Siemens, for sales
taxes incurred on a quarterly basis in accordance with the provisions of the
additional payment terms and conditions as determined in the Contract.

 

In the event the State of Idaho determines a further sales tax amount is due on
the Works, as a result of a sales tax audit, the liability shall be paid by
Siemens to the State of Idaho and Siemens shall be reimbursed by Idaho Power in
accordance with the provisions of the additional payment terms and conditions of
the Contract. In the event the State of Idaho determines a sales tax refund is
due on the Works as a result of a sales tax audit, such refund shall become due
from Siemens to Idaho Power within 15 days of Siemens’ receipt of refund from
the State of Idaho. Idaho Power shall not be liable for any penalties, and/or
interest, resulting directly from Siemens’ negligence, that may become payable
to the State of Idaho as a result of a sales tax audit.

 

The sales tax provision under the Contract shall remain effective until the
earlier of (i) Siemens receiving an audit closing letter or (ii) expiration of
the statue of limitations in connection with a State of Idaho’s right to perform
a sales tax audit.

 

Upon Idaho Power’s request, Siemens shall provide Idaho Power additional
supporting documentation in direct connection with a sales tax reimbursement
payment.

 

Should Idaho Power be exempted from any such tax, it shall provide Siemens with
certification thereof prior to transfer of title to such work, or at the time
the certification is obtained, whichever first occurs.

 

 

 

14.   Force Majeure

 

EFFECT OF FORCE MAJEURE

 

Neither Party shall be considered to be in default or in breach of its
obligations under the Contract to the extent that performance of such
obligations is prevented by any circumstance of Force Majeure arising after the
date of this Contract. Notwithstanding the foregoing, in the event a Force
Majeure circumstance prevents either Party from performing any of its
obligations as provided in the Contract, Idaho Power shall issue Siemens a
Change Order equitably adjusting the Contract Price, Schedule, the Guaranteed
Delivery Dates, and other affected terms and conditions to the extent Siemens is
affected by the Force Majeure event. Additionally, in no case shall a Force
Majeure event excuse or delay any obligation under the Contract to make payment
when due.

 

NOTICE OF OCCURRENCE

 

If either Party considers that any circumstance of Force Majeure has occurred
which may affect performance of its obligations

 

A-9

--------------------------------------------------------------------------------


 

Item

 

Detail

 

 

under the Contract, it shall promptly, but in any event, within ten (10) days
upon learning of such event, notify the other Party thereof in writing stating
the nature of the event, its potential effect and the anticipated duration
thereof, and any action being taken to avoid or minimize its effect. The burden
of proof shall be on the Party claiming Force Majeure.

 

PERFORMANCE TO CONTINUE

 

Upon the occurrence of any circumstance of Force Majeure, Siemens shall use its
reasonable best efforts to continue to perform its obligations under the
Contract. Siemens shall notify Idaho Power of the steps it proposes to take,
including any reasonable alternative means for performance, which is not
prevented by Force Majeure. Siemens shall not take any such alternative steps
unless directed so to do by Idaho Power pursuant to a Change Order. In any such
case, Siemens shall use best efforts to mitigate all such costs and impacts on
the Schedule and on the Guaranteed Delivery Date. Any suspension of performance
due to an event of Force Majeure shall be of no greater scope and no longer
duration than reasonably required and the Party suffering the Force Majeure
shall use due diligence to partially or fully remedy its inability to perform.

 

DAMAGE CAUSED BY FORCE MAJEURE

 

If, in consequence of Force Majeure, the Works shall suffer loss or damage,
Siemens shall be entitled to receive payment for the value of the Works
performed up to the time of the Force Majeure event.

 

TERMINATION IN CONSEQUENCE OF FORCE MAJEURE

 

(a)            If circumstances of Force Majeure have occurred that have
materially affected the Work and have continued for a period of ***, and there
is a corresponding delay in the Guaranteed Delivery Date of *** caused by the
Force Majeure, then, notwithstanding that Siemens may by reason thereof have
been granted an extension of the Guaranteed Delivery Date, by Change Order,
Idaho Power shall be entitled to terminate the Contract upon thirty (30) days
written notice to Siemens. If at the expiration of such thirty (30) day period
such Force Majeure shall still continue, the Contract shall automatically
terminate unless otherwise specifically agreed by the Parties.

 

In the event that a Force Majeure event occurs that has materially affected the
Work and has continued for a period of

 

A-10

--------------------------------------------------------------------------------


 

Item

 

Detail

 

 

***, and there is a corresponding delay in the Guaranteed Delivery Dates of ***
caused by the Force Majeure, then the Contract shall automatically terminate
unless otherwise specifically agreed by the Parties.

 

(b)            In the event the Contract is terminated pursuant to Section (a)
above, the following provisions shall apply: (i) Idaho Power shall pay to
Siemens the amount, if any, by which the applicable cumulative termination
amount set forth in Attachment F — Payment and Cancellation Schedule
corresponding to the effective date of the termination (partial month to be
appropriately pro-rated) exceeds the cumulative payments made by Idaho Power
prior to such date; (ii) title and risk of loss to the physical material,
equipment and components for the Project shall transfer to Idaho Power; (iii)
Idaho Power shall be responsible for, as applicable, any transportation, storage
and insurance costs of such material, equipment and components not yet delivered
to the Site; and (iv) Idaho Power and Siemens must mutually agree upon a Change
Order which provides reasonably acceptable modifications to the Contract
consistent with the scope of Works at the Site and in manufacturing/process.

 

(c)            If the Parties fail to agree upon and execute a mutually
acceptable Change Order as set forth in Section (b) above, said material,
equipment and components will be provided on an “AS- IS, WHERE-IS” BASIS AND
SIEMENS OFFERS NO WARRANTIES OF ANY KIND, WHETHER STATUTORY, EXPRESS, OR IMPLIED
(INCLUDING ALL WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE, AND ALL WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF TRADE).

 

 

 

15.   Transfer

 

The Contract shall have a transfer provision which provides that prior to the
transfer of any Equipment supplied under the Contract, Idaho Power shall obtain
written assurances from the transferee that provide Siemens and its suppliers of
any tier with limitations of and protections against liability at least
equivalent to that afforded to them under the Contract. Transfer contrary to
such provision will result in Idaho Power becoming the indemnitor of Siemens and
its suppliers of any tier against any liability incurred that is in excess of
the liability that they would have incurred if no such transfer had taken place.

 

 

 

16.   Termination

 

The Contract shall have a termination provision which provides that Idaho Power
may terminate the Contact if the project becomes economically unviable due to
untimely issuance of permits or delay in obtaining financing. In such case,
Idaho Power shall pay the Termination Fee set forth in Attachment F - Payment
and Cancellation Schedule. The Contract shall also provide that Siemens may
suspend its performance under or terminate the Contract in the event that Idaho

 

A-11

--------------------------------------------------------------------------------


 

Item

 

Detail

 

 

Power fails to make any payment when due or otherwise fails to perform any
material obligation under the Contract, in such case Idaho Power shall pay the
Termination Fee set forth in Attachment F - Payment and Cancellation Schedule.

 

 

 

17.   Proprietary Information

 

The Contract shall have a proprietary information provision which provides that
the Parties shall treat in a confidential manner any information supplied by the
other which is designated as being proprietary.

 

 

 

18.   Codes, Standards, Laws and Regulations

 

The Contract shall have a codes, standards, laws and regulations provision which
provides that Contract Price is based on compliance with applicable U.S. federal
laws and regulations (provided, however, the Siemens obligations with respect to
emissions and acoustics shall be as set forth in items 6 and 7 and as stated on
the Guarantee Data Sheets) and Siemens’ standards which meet the intent of
applicable industry codes and standards in effect on the Effective Date of the
Contract or Reservation Fee Agreement.

 

If, after the date of the Contract, there shall occur a change in any applicable
Requirements of Law, codes or standards by any authority of competent
jurisdiction, and such change materially affects Siemens’ obligations hereunder
or necessitates a change in the Works or Siemens’ manufacturing, procedures and
quality assurance standards, Siemens shall be entitled to a Change Order for an
equitable adjustment to the Contract Price, Schedule, the Guaranteed Delivery
Date, and other affected terms and conditions of the Contract with respect to
such event. Idaho Power shall, to the extent it becomes aware thereof, advise
Siemens of any such change; provided, however, that Siemens shall nevertheless
remain subject to the provisions of Contract relating to the Compliance with
Requirements of Law whether or not so notified by Idaho Power.

 

A-12

--------------------------------------------------------------------------------


 

Item

 

Detail

19.  Insurance

 

Each Party will be required to provide and maintain the following:

 

(a) Workers’ Compensation subject to statutory limits applicable to the
jurisdiction in which the Work is to be performed;

 

(b)     Employers Liability, with limits of liability of ***

 

(c)  Automobile Liability, in an amount not less than a combined bodily injury
and property damage limit of ***, in comprehensive form and covering hired,
owned and non-owned vehicles;

 

(d)     Commercial General Liability with limits of *** and ***.

 

Idaho Power will be required to procure and maintain property damage (including
machinery breakdown) insurance mutually acceptable to the Parties applicable to
occurrences and covering all perils to the material to be incorporated into the
Work at the Project site. The property damage (including machinery breakdown)
insurance procured and maintained by Idaho Power shall name Siemens, its parent
and affiliates and subcontractors of any tier as additional insureds and shall
provide for a waiver of subrogation in favor of Siemens, its parent and
affiliates and subcontractors of any tier. Idaho Power shall be responsible for
payment of property insurance deductibles.

 

Each Party will be required to provide the other with certificates of insurance
as evidence that the policies are in full force and effect throughout the term
of this Contract. Such certificates shall be provided prior to Siemens’
performance of any work at the Project Site. Each Party’s Commercial General
Liability and Auto Liability insurance shall name the other Party as additional
insureds to the extent necessary to satisfy its indemnity obligations in Item
20, Indemnity. Each Party shall cause its Workers’ Compensation insurer to waive
its right of subrogation against the other Party.

 

 

 

20.  Indemnity

 

To the extent permitted by law, each Party shall, until the end of the Equipment
warranty period, defend, indemnify, and hold the other Party (including
subcontractors of any tier) harmless from and against third- party claims for
bodily injury (including death) and for physical damage to property of third
parties, other than property incorporated or intended to be incorporated in the
Project, to the extent resulting directly from the negligent acts or omissions
of such Party.

 

 

 

21.  Security

 

Idaho Power must provide commercially reasonable payment security satisfactory
to Siemens.

 

 

 

22.  Permits and Licenses

 

The Contract shall have a permits and licenses provision which provides that
Idaho Power shall be responsible for obtaining all necessary approvals, permits,
and licenses from all government agencies having jurisdiction over the Project
and that the obligation of the Idaho Power to pay for the Work shall not in any
manner be waived by the delay or failure to secure or renew, or by the
cancellation of, any required licenses, permits or authorizations.

 

A-13

--------------------------------------------------------------------------------


 

Item

 

Detail

23.  Change Orders

 

Pricing and payments for Change Orders shall be based on mutually agreeable
terms and conditions which will be on a fixed price basis, unless otherwise
agreed between the Parties.

 

Activities which are directed by the Idaho Power and for which Idaho Power and
Siemens cannot agree upon a firm, fixed price, schedule adjustments or other
terms and conditions, Siemens shall be compensated by Idaho Power on a time and
material basis. Such time and material work shall be based on the following
costing procedure:

 

1.      Siemens’ personnel shall be billed at the then current published field
service rates. Siemens home office personnel shall then be billed at the then
current Siemens’ Price List.

 

2.      Third party purchases, including materials, rental of equipment, and
labor (including but not limited to: craft labor, and vendor supplied Site
construction management, Site supervision and commissioning, field engineering,
Site administration), shall be compensated by Idaho Power at a price calculated
by direct costs (3rd party invoices) plus ***.

 

3.      Siemens manufactured materials, equipment and labor, shall be
compensated by Idaho Power at market value for manufactured equipment or
Siemens’ current price list.

 

4.      Adjustments to the schedule and the Guaranteed Delivery Date shall be
equal to the amount of time incurred by Siemens in performing the work taking
into account adjustments to the works or to the methods or sequence of
performing the Works (all as determined by Siemens) that can be reasonably taken
by Siemens.

 

5.      Siemens shall provide Idaho Power with a reasonable breakdown of costs
and time to support compensation and/or adjustments to the Schedule and any
other adjustments to the terms and conditions of the Contract in connection with
Change Orders performed on a time and material basis.

 

 

 

24.  Damage to Customer Property

 

The liability of Siemens in connection with the warranties of the Contract,
shall provide for, but not exceed the cost of replacing, repairing or modifying
the nonconforming or defective portion of the Works. Notwithstanding the
foregoing, in the event that a nonconformance to a warranty as provided herein
of the Equipment results in physical damage to other parts of the Equipment
which are likewise still within the Base Warranty Period (“Resultant Damage”)
and Siemens is given written notice per the provisions the Contract, then the
following terms and conditions shall apply to such Resultant Damage: (i) Siemens
shall be liable for, on an occurrence basis, the cost of either the
repair/replacement of the Resultant Damage, *** whichever is less and (ii) the
Idaho Power shall issue

 

A-14

--------------------------------------------------------------------------------


 

Item

 

Detail

 

 

Siemens a Change Order to repair/replace such Resultant Damage and
(iii) Siemens’ aggregate liability for all Resultant Damage under the Contract
shall not exceed ***. The foregoing shall constitute the exclusive remedy of
Idaho Power and the sole liability of Siemens for any nonconformity or defect or
Resultant Damage in the Works or for failure of the Works to be as warranted,
whether Idaho Power’s remedies are based on contract, warranty, tort (including
negligence), strict liability, indemnity or any other legal theory, and whether
arising out of warranties, representations, instructions, installations, or
nonconformities from any cause.

 

 

 

25.  Dispute Resolution

 

Any dispute, controversy or claim arising out of or relating to the Contract
(each, a “Dispute”) shall be resolved in the following manner:

 

(a)    The Parties will attempt in good faith to resolve the Dispute promptly by
negotiations between senior representatives of the Parties who have authority to
settle the Dispute (each a “Representative”) in accordance with a defined
procedure and time table for resolution to be mutually agreed.

 

(b)    If the Dispute is not resolved within a mutually agreed time of the date
of the Dispute Notice, then either Party may request that the Dispute be
referred to the AAA or such other mediator as the Parties may mutually agree for
mediation. If the other Party agrees to such mediation in writing, then the
Dispute will be referred to mediation in accordance with a defined procedure and
time schedule to be mutually agreed.

 

(i)            The mediation shall be conducted through, by and at the office of
AAA located in Boise, Idaho.

(ii)           The costs of the mediation, including fees and expenses, shall be
borne equally by the Parties.

(iii)          The initial mediation meeting between the Representative and the
mediator shall be held within twenty (20) days after the Mediation Notice.
Either Party may terminate the mediation process upon the earlier to occur of
(A) the failure of the initial mediation meeting to occur within twenty (20)
days after the date of the Mediation Notice, (B) the passage of thirty (30) days
from the date of the Mediation Notice without the Dispute having been resolved,
or (C) such time as the mediator makes a finding that there is no possibility of
resolution through mediation. The mediation shall follow and be governed by the
laws of the State of Idaho.

 

(c) Subject to paragraphs A and B herein, each Party shall have the right to
pursue its remedies at law or in equity.

 

 

 

26.  Assignment

 

Assignment by any Party of its rights and obligations hereunder to a legal
successor or such other qualified entity is not allowed under the Contract,
except as permitted as follows:

 

A-15

--------------------------------------------------------------------------------


 

Item

 

Detail

 

 

(a)   Siemens hereby consents to the following assignments of the Contract: 
(i) to an entity affiliated with Idaho Power or having the same owners as does
Idaho Power, such consent conditioned upon (a) the proposed assignee being
financially and otherwise capable of performing the obligations of the assignor
under the Contract, (b) the proposed assignee not being a competitor of Siemens,
(c) the proposed assignee and none of its affiliates are engaged in litigation
with Siemens and (d) the assignor providing ten (10) days prior written notice
of such proposed assignment to Siemens, together with supportive documentation
establishing that the foregoing conditions have been satisfied.

 

(b)   Should Idaho Power contemplate obtaining financing for the Plant to be
secured by all or a portion of the Plant and rights under the Contract, Idaho
Power may collaterally assign, without the approval Siemens, its rights or
obligations hereunder for purposes of securing such financing. Siemens shall, if
requested, enter into such agreements with lenders with respect to such
assignment as shall be mutually agreed upon.

 

(c)   Either Party may assign its rights, delegate its duties or otherwise
transfer its interests hereunder, in whole but not in part, with the prior
written consent of the other Party, such consent to not be unreasonably
withheld.  The Parties agree that any assignment without such prior written
consent shall be null and void and of no force or effect.

 

A-16

--------------------------------------------------------------------------------


 

ATTACHMENT B

SCOPE OF SUPPLY AND DIVISION OF RESPONSIBILITIES

 

Confidential

 

Idaho Power ES RFA

September 19, 2008

 

SRH

 

 

B-1

--------------------------------------------------------------------------------


 

GRAPHIC [g197201kq305i001.jpg]

 

IDAHO POWER COMPANY

Reservation Agreement — Caldwell Project

 

SCOPE OF SUPPLY / DIVISION OF RESPONSIBILITY

 

Item

 

Description

 

Quantity

 

Design

 

Supply

 

Erection

 

Remarks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

* 9 pages omitted

 

B-2

--------------------------------------------------------------------------------


 

ATTACHMENT C

TECHNICAL FIELD ASSISTANCE

 

Confidential

 

Idaho Power ES RFA

September 19, 2008

 

SRH

 

C-1

--------------------------------------------------------------------------------


 

GRAPHIC [g197201kq305i001.jpg]

 

IDAHO POWER COMPANY

Reservation Agreement — Caldwell Project

 

TECHNICAL FIELD ASSISTANCE

 

Scope of Work (1 Unit GT Fuel Gas in CC Configuration)

 

Seller provides Technical Field Assistance (TFA) to support installation of the
following Seller- supplied equipment:

 

· Gas Turbine/s and Auxiliaries

 

· Generator/s and Auxiliaries

 

Based on the project schedule, field engineers are furnished as outlined in the
Manpower Summary to provide TFA for Seller’s suggested methods and procedures
for installation, commissioning, start-up, and performance testing.

 

Seller TFA Services:

 

· Attend regularly scheduled ‘on-site’ construction/commissioning meetings as
required by the Contract and otherwise as reasonably requested by Purchaser.

 

· Confer with Purchaser’s installation and start-up personnel regarding Seller’s
equipment, plans, objectives, and procedures. Seller may make recommendations
for work process improvements.

 

· Observe Purchaser’s site storage conditions and provide recommendations as
required.

 

· If requested by Purchaser, provide interpretation of technical documents
provided by Seller or Seller’s suppliers, including clarification or missing
information.

 

· Provide consultation on method statements and procedures required to perform
installation of Seller’s equipment.

 

· Provide guidance on setting sole plates, leveling wedges, fixators, and other
foundation material.

 

· Consult on unloading and transferring Seller’s major components from rail cars
or trucks to foundation. Purchaser is responsible for all heavy lifting and
hauling associated with the equipment.

 

· Provide guidance for installing Seller’s equipment on foundations.

 

· Inspect Seller’s equipment for proper assembly, clearances, alignment, and
cleanliness, and advise Purchaser of any observed errors and/or omissions.

 

· Inspect Seller’s equipment before start-up, verify that pre-operational
checkout and testing activities have been completed, and inform Purchaser of any
observed errors and/or omissions.

 

C-2

--------------------------------------------------------------------------------


 

· Observe work practices and procedures of Purchaser’s installation and
commissioning personnel to ascertain that Seller’s recommended installation
practices are being followed and that potentially damaging conditions do not
exist as it relates to Seller’s equipment.

 

· Provide guidance during commissioning and start-up of Seller’s equipment
pertaining to sequence of events and requirements to complete an activity.

 

· Coordinate resolution of issues associated with Seller’s non-compliant
equipment delivered to site, including in-process inspections on the corrective
action as deemed necessary by Seller.

 

· Arrange technical advisory services for systems and equipment supplied by
Seller’s suppliers as deemed necessary by Seller.

 

Responsibilities of Purchaser:

 

· Provide all necessary site management, supervision, and labor that are fully
qualified for equipment installation, commissioning, and start-up.

 

· Provide suitable protected storage space and an inventory process for all
material received at site.

 

· Provide all tools, equipment, facilities and devices, including such items as
compressed air, water, electric power, steam, lighting, lubricating oil, and all
consumables required for installation and commissioning of equipment.

 

· Develop and maintain all project plans, schedules, method statements and
procedures and quality programs required to perform the installation of
Seller-supplied equipment.

 

· Provide adequate cranes, cables, and/or other means of moving components as
required for handling, storage and installation of equipment.

 

· Supply site receiving, inventory, and preservation documents to TFA personnel.

 

· Develop and implement on-site safety programs, including a lockout and tag-out
process.

 

· Provide personnel, equipment, systems, and facilities for startup adjustments,
testing, and operation of equipment.

 

· Furnish to the TFA personnel all completed data sheets, documents,
installation manuals and commissioning manuals as they are completed for TFA
review and comment.

 

C-3

--------------------------------------------------------------------------------


 

Technical Field Assistance (TFA)
Manpower Summary

 

Manweeks

 

Hours per
Manweek

 

Base Shift

 

 

 

 

 

 

 

 

 

1.

 

TFA for Installation

 

 

 

 

 

 

 

 

Siemens Site Lead

 

 

 

 

 

 

 

 

Gas Turbine Mechanical / Electrical Engineer

 

 

 

 

 

 

 

 

Total TFA for Installation

 

***

 

40

 

1 x 5 x 8

 

 

 

 

 

 

 

 

 

2.

 

TFA for Startup and Commissioning

 

 

 

 

 

 

 

 

DCS Admin

 

 

 

 

 

 

 

 

DCS Engineer

 

 

 

 

 

 

 

 

Gas Turbine Comm Engineer

 

 

 

 

 

 

 

 

AVR Engineer

 

 

 

 

 

 

 

 

Balance Engineer

 

 

 

 

 

 

 

 

Total TFA for Startup and Commissioning

 

***

 

60

 

1 x 6 x 10

 

 

 

 

 

 

 

 

 

 

 

Total TFA Manweeks

 

***

 

 

 

 

 

C-4

--------------------------------------------------------------------------------


 

Basis

 

1.    Contract Price is based on Seller providing up to *** manweeks of TFA. TFA
required by Purchaser in excess of this allowance will be reimbursed to Seller
by Change Order priced per Siemens Price List 1727 in effect at that time.

 

2.    All hours worked within base shift identified above will be counted as
straight time hours. All hours worked in excess of the base shift on Monday
through Saturday will be counted as ***. All hours worked on Sundays and
holidays will be counted as ***.

 

3.    The Purchaser is responsible for developing all method statements required
to perform the installation work. Siemens TFA engineers will provide
consultation and guidance during the development of method statements.

 

4.    The Customer’s contractor is assumed to be experienced and capable.

 

5.    For SIEMENS TFA personnel, Seller will provide office equipment consisting
of computers, telephone equipment, telephone service, and office supplies.
Purchaser will provide an office trailer that is convenient to the work area,
desks, chairs, lockers, hook up of electrical and telephone services,
electricity, security service, drinking water, and sanitary facilities.

 

6.    Time sheets for TFA engineers will be prepared weekly by Seller’s site
lead and presented to Purchaser each Monday for signature. This will allow
accurate count of manweeks consumed against the contract allowance. Signature of
time sheets will not be unreasonably withheld.

 

7.    Contract Price includes rental of special test equipment required for
voltage regulator calibration and field balancing of Seller supplied equipment.
Purchaser will provide all other tools and test equipment.

 

C-5

--------------------------------------------------------------------------------


 

ATTACHMENT D

NOT USED

 

Confidential

 

Idaho Power ES RFA

September 19, 2008

 

SRH

 

D-1

--------------------------------------------------------------------------------


 

ATTACHMENT E

GUARANTEE DATA SHEETS

 

***

 

* 51 pages omitted

 

Confidential

 

Idaho Power ES RFA

September 19, 2008

 

SRH

 

E-1

--------------------------------------------------------------------------------


 

ATTACHMENT F

PAYMENT AND CANCELLATION SCHEDULE

 

Confidential

 

Idaho Power ES RFA

September 19, 2008

 

SRH

 

F-1

--------------------------------------------------------------------------------

 

 


 

GRAPHIC [g197201kq307i001.jpg]

 

IDAHO POWER COMPANY
RESERVATION AGREEMENT - CALDWELL PROJECT

 

PRIMARY - TERMS OF PAYMENT FOR FINANCIAL CLOSE — SEPTEMBER 2009

 

Price

 

$

53,221,048

 

 

 

 

 

 

Cumulative Payment

 

Cancellation % per

 

Month

 

Payment % per Month

 

%

 

Month

 

Reservation Fee

 

$

2,750,000

 

$

2,750,000

 

$

2,750,000

 

October 1, 2008

 

0.00

%

$

2,750,000

 

$

2,750,000

 

November 1, 2008

 

0.00

%

$

2,750,000

 

$

2,750,000

 

December 1, 2008

 

0.00

%

$

2,750,000

 

$

2,750,000

 

January 1, 2009

 

0.00

%

$

2,750,000

 

$

2,750,000

 

February 1, 2009

 

0.00

%

$

2,750,000

 

$

2,750,000

 

March 1, 2009

 

0.00

%

$

2,750,000

 

$

2,750,000

 

April 1, 2009

 

0.00

%

$

2,750,000

 

$

2,750,000

 

May 1, 2009

 

0.00

%

$

2,750,000

 

$

2,750,000

 

June 1, 2009

 

0.00

%

$

2,750,000

 

$

2,750,000

 

July 1, 2009

 

0.00

%

$

2,750,000

 

20.00

%

August 1, 2009

 

0.00

%

$

2,750,000

 

28.00

%

September 1, 2009

 

19.83

%

25.00

%

35.00

%

October 1, 2009

 

10.00

%

35.00

%

40.00

%

November 1, 2009

 

5.00

%

40.00

%

45.00

%

December 1, 2009

 

2.00

%

42.00

%

50.00

%

January 1, 2010

 

10.00

%

52.00

%

60.00

%

February 1, 2010

 

3.00

%

55.00

%

65.00

%

March 1, 2010

 

3.00

%

58.00

%

71 .00

%

April 1, 2010

 

2.00

%

60.00

%

77.00

%

May 1, 2010

 

5.00

%

65.00

%

82.00

%

June 1, 2010

 

5.00

%

70.00

%

85.00

%

July 1, 2010

 

3.00

%

73.00

%

90.00

%

August 1, 2010

 

5.00

%

78.00

%

95.00

%

September 1, 2010

 

3.00

%

81 .00

%

100.00

%

October 1, 2010

 

3.00

%

84.00

%

100.00

%

November 1, 2010

 

3.00

%

87.00

%

100.00

%

December 1, 2010

 

5.00

%

92.00

%

100.00

%

January 1, 2011

 

5.00

%

97.00

%

100.00

%

February 1, 2011

 

0.00

%

97.00

%

100.00

%

March 1, 2011

 

0.00

%

97.00

%

100.00

%

April 1, 2011

 

0.00

%

97.00

%

100.00

%

May 1, 2011

 

0.00

%

97.00

%

100.00

%

June 1, 2011

 

0.00

%

97.00

%

100.00

%

 

F-2

--------------------------------------------------------------------------------


 

Siemens Power Generation, Inc.

 

Attachment F — TOP for Financial Close — Sept 2009

GRAPHIC [g197201kq307i001.jpg]

 

IDAHO POWER COMPANY
SGT6-5000F Gas Turbine Offer - Caldwell

 

July 1, 2011

 

0.00

%

97.00

%

100.00

%

August 1, 2011

 

0.00

%

97.00

%

100.00

%

September 1, 2011

 

0.00

%

97.00

%

100.00

%

October 1, 2011

 

0.00

%

97.00

%

100.00

%

November 1, 2011

 

0.00

%

97.00

%

100.00

%

December 1, 2011

 

0.00

%

97.00

%

100.00

%

January 1, 2012

 

0.00

%

97.00

%

100.00

%

February 1, 2012

 

0.00

%

97.00

%

100.00

%

March 1, 2012

 

0.00

%

97.00

%

100.00

%

April 1, 2012

 

3.00

%

100.00

%

100.00

%

 

 

 

 

 

 

 

 

Total

 

100.00

%

 

 

 

 

 

F-3

--------------------------------------------------------------------------------


 

GRAPHIC [g197201kq307i002.jpg]

 

IDAHO POWER COMPANY
RESERVATION AGREEMENT - CALDWELL PROJECT

 

ALTERNATE -TERMS OF PAYMENT FOR MAY 2009

 

Price

 

$

53,221,048

 

 

 

 

 

 

Cumulative Payment

 

Cancellation % per

 

Month

 

Payment % per Month

 

%

 

Month

 

Reservation Fee

 

$

2,750,000

 

$

2,750,000

 

$

2,750,000

 

***

 

 

***

 

 

***

 

 

***

 

 

F-4

--------------------------------------------------------------------------------


 

***

 

* 2 pages omitted

 

F-5

--------------------------------------------------------------------------------


 

ATTACHMENT G

EQUIVALENT OPERATING HOURS — WARRANTY

 

***

 

* 1 page omitted

 

Confidential

 

Idaho Power ES RFA

September 19, 2008

 

SRH

 

--------------------------------------------------------------------------------


 

ATTACHMENT H

GUARANTEED DELIVERY DATES

 

Confidential

 

Idaho Power ES RFA

September 19, 2008

 

SRH

 

H-1

--------------------------------------------------------------------------------


 

* 5 pages omitted

 

H-2

--------------------------------------------------------------------------------


 

 

EQUIPMENT DELIVERY SCHEDULE

 

The Seller will support the following equipment delivery dates.

 

Major Component

 

Delivery Date

 

 

 

Gas Turbine Longitudinal

 

Feb 1, 2011

Gas Turbine Generator Longitudinal

 

Feb 1, 2011

Electrical Package

 

Feb 1, 2011

Lube Oil Package

 

Feb 1, 2011

Starting Package

 

Feb 1, 2011

 

--------------------------------------------------------------------------------

* Seller will support other auxiliary equipment delivery by Feb 28, 2011

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT D3

 

Contract for Gas Turbine Generator Equipment Supply

 

--------------------------------------------------------------------------------


 

CONTRACT

 

FOR GAS TURBINE GENERATOR EQUIPMENT SUPPLY



by and between

 

IDAHO POWER COMPANY



(as Buyer)

 

and

 

SIEMENS ENERGY, INC.



(as Seller)

 

for the New Plymouth Power Plant

 

dated as of December 19, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.0 DEFINITIONS

1

 

 

2.0 RESPONSIBILITIES

6

 

 

 

2.1

SELLER’S RESPONSIBILITIES

6

2.2

BUYER’S RESPONSIBILITIES

7

 

 

 

3.0 PAYMENTS TO SELLER

9

 

 

 

3.1

PRICE AND PAYMENT SCHEDULE

9

3.2

RESERVATION FEE

10

3.3

TERMS OF PAYMENT

10

3.4

PAYMENT SECURITY

10

3.5

PAYMENTS

11

3.6

RELEASE AND WAIVER OF LIENS

11

 

 

 

4.0 TAXES

11

 

 

5.0 WARRANTIES

12

 

 

 

5.1

EQUIPMENT WARRANTY

12

5.2

SERVICES WARRANTY

13

5.3

TITLE WARRANTY

13

5.4

PERFORMANCE GUARANTEES

13

5.5

GENERAL CONDITIONS OF WARRANTY

13

5.6

EXCLUSIVITY OF WARRANTIES AND REMEDIES

15

 

 

 

6.0 DELIVERY, TITLE AND RISK OF LOSS

15

 

 

7.0 SHIPMENT

17

 

 

 

7.1

TRANSPORTATION

17

7.2

NORMAL CARRIAGE

18

7.3

SPECIAL TRANSPORTATION AND SPECIAL SERVICES

18

 

 

 

8.0 FORCE MAJEURE

18

 

 

 

8.1

EFFECT OF FORCE MAJEURE

18

8.2

NOTICE OF OCCURRENCE

18

8.3

PERFORMANCE TO CONTINUE

19

8.4

DAMAGE CAUSED BY FORCE MAJEURE

19

8.5

TERMINATION IN CONSEQUENCE OF FORCE MAJEURE

19

 

 

 

9.0 CHANGES

20

 

 

10.0 DELIVERY; LIQUIDATED DAMAGES; FINAL ACCEPTANCE

21

 

 

10.1

DOCUMENT PACKAGE DELIVERY

21

10.2

EQUIPMENT DELIVERY

21

10.3

INTENTIONALLY OMITTED

22

10.4

INTENTIONALLY OMITTED

22

10.5

EXCLUSIVITY

22

10.6

FINAL ACCEPTANCE

22

 

 

 

11.0

EXTENSION OR SUSPENSION

22

 

i

--------------------------------------------------------------------------------


 

12.0

DEFAULT AND TERMINATION

23

 

 

 

12.1

TERMINATION FOR BUYER’S CONVENIENCE

23

12.2

EVENT OF DEFAULT BY BUYER

24

12.3

EVENTS OF DEFAULT BY SELLER

24

 

 

 

13.0

LICENSE

24

 

 

 

14.0

PATENTS

25

 

 

 

15.0

PROPRIETARY INFORMATION

25

 

 

 

16.0

LIMITATION OF LIABILITY

27

 

 

 

17.0  TRANSFER AND EXPORT LAW COMPLIANCE

27

 

 

17.1

TRANSFER

27

17.2

EXPORT LAW COMPLIANCE

28

 

 

 

18.0

LICENSES AND PERMITS

28

 

 

 

19.0

INSURANCE

28

 

 

 

19.1

SELLER’S INSURANCE COVERAGE

28

19.2

SUBCONTRACTOR’S INSURANCE COVERAGE

29

19.3

BUYER’S INSURANCE COVERAGE

29

19.4

WAIVER OF RIGHTS

30

19.5

COOPERATION BETWEEN THE PARTIES

31

 

 

 

20.0

COMPLIANCE WITH LAWS

31

 

 

 

21.0  CODES AND STANDARDS

31

 

 

22.0

INDEMNITY

32

 

 

 

23.0

MISCELLANEOUS

32

 

 

 

23.1

ENTIRE CONTRACT

32

23.2

JOINT EFFORT

32

23.3

NOTICE

33

23.4

SEVERABILITY

33

23.5

ASSIGNMENT

33

23.6

No WAIVER

34

23.7

APPLICABLE LAW

34

23.8

SUCCESSORS AND ASSIGNS

34

23.9

AUDIT

34

23.10

APPENDICES

34

23.11

RULES OF INTERPRETATION

35

23.12

COMMUNICATIONS

35

12.13

OZONE WARNING

35

23.15

GOVERNMENT REQUIREMENTS

36

23.16

VALUE ENGINEERING

36

23.17

NUCLEAR DISCLAIMER

36

23.18

DISPUTE RESOLUTION

37

23.19

DRAWINGS AND DOCUMENTS

39

23.20

SURVIVAL

39

23.21

COUNTERPARTS

40

 

ii

--------------------------------------------------------------------------------


 

APPENDIX 1

1

 

 

APPENDIX 2

2

 

 

APPENDIX 3

3

 

 

APPENDIX 4

4

 

 

ATTACHMENT 1 TO APPENDIX 4

10

ATTACHMENT 2 TO APPENDIX 4

11

ATTACHMENT 3 TO APPENDIX 4

12

ATTACHMENT 4 TO APPENDIX 4

13

 

 

APPENDIX 5

14

 

 

APPENDIX 6

15

 

 

APPENDIX 7

16

 

 

APPENDIX 8

18

 

 

APPENDIX 9

19

 

 

APPENDIX 10

20

 

 

APPENDIX 11

23

 

 

APPENDIX 12

24

 

 

APPENDIX 13

25

 

 

APPENDIX 14

26

 

 

APPENDIX 15

31

 

iii

--------------------------------------------------------------------------------


 

THIS EQUIPMENT SUPPLY CONTRACT dated as of December 19, 2008 (“Effective Date”),
by and between Idaho Power Company, organized in, and existing under the laws of
the State of Idaho (“Buyer” or “Purchaser”) having its principal place of
business at 1221 West Idaho Street, Boise, Idaho, 83702 and Siemens Energy, Inc.
(formerly known as Siemens Power Generation, Inc.), a Delaware corporation,
(“Seller”) with offices at 4400 Alafaya Trail, Orlando, Florida 32826-2399.
Buyer and Seller are sometimes referred to singularly as “Party” and
collectively as “Parties”, as the context of the usage of such term may require.

 

RECITALS

 

A.            Buyer desires Seller to supply certain Equipment and Services to
Buyer for the Plant; and,

 

B.            Seller is agreeable to provide such Equipment and Services; and,

 

C.            Buyer and Seller have executed a Reservation Agreement, dated
September 19, 2008, establishing the Parties’ business agreement for the
acquisition of one (1) STG6-5000F gas turbine generator Econopac from Seller;
and

 

D.            The Reservation Agreement, sited in Recital C above, shall be
superseded upon the Effective date of this Contract; and

 

E.            Buyer and Seller desire to define their rights and obligations in
connection with the supply of such Equipment and Services.

 

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are expressly acknowledged, the Parties agree
as follows:

 

1.0          DEFINITIONS

 

The following terms shall have the meanings specified in this Article 1 when
capitalized and used in the Contract. The meanings specified are applicable to
both the singular and plural.

 

“Actual Delivery Date” means the date on which Delivery of the last of the Major
Components of the Unit actually occurs.

 

“Affiliates” means any entity that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Seller. The term “control” means the possession, directly or indirectly, of the
power to cause the direction of the management of such entity, whether through
ownership of securities, by contract or otherwise.

 

“Change Order” shall have the meaning set forth in Article 9.0, Changes.

 

“Computer Program(s)” means a sequence of instructions, data or equations in any
form, and explanations thereof, intended to cause a computer, a control data
processor or the like to perform any kind of operation, which is licensed from
Seller under the Contract. Computer Programs may at times be referred to as
software or firmware and the provisions herein applicable to Computer Programs
shall be applicable to software or firmware, as the case may be.

 

1

--------------------------------------------------------------------------------


 

“Consumables” shall include, but not be limited to, items such as air filters,
oil filters, fuel filters, thermocouples which by normal industry standards are
considered consumables and are replaced on a regular basis.

 

“Contract” shall mean this equipment supply contract, including all Appendices
listed below, as any of said documents may be amended and supplemented from time
to time pursuant to a Change Order.

 

APPENDIX 1

 

SCOPE OF SUPPLY AND DIVISION OF RESPONSIBILITY

 

 

 

APPENDIX 2

 

TECHNICAL SPECIFICATION

 

 

 

APPENDIX 3

 

PAYMENT AND CANCELLATION SCHEDULE

 

 

 

APPENDIX 4

 

GUARANTEES AND GUARANTEE TESTS

 

 

 

APPENDIX 5

 

EQUIPMENT DELIVERY SCHEDULE

 

 

 

APPENDIX 6

 

DRAWINGS AND DOCUMENTATION

 

 

 

APPENDIX 7

 

OPTIONS

 

 

 

APPENDIX 8

 

EC-93208-(R-10) GUIDING PRINCIPLES FOR CONDUCTING SITE PERFORMANCE TESTS ON
SIEMENS INDUSTRIAL GAS TURBINE- GENERATOR UNITS

 

 

 

APPENDIX 9

 

ACOUSTIC TEST PROCEDURE

 

 

 

APPENDIX 10

 

FORM OF CHANGE ORDER

 

 

 

APPENDIX 11

 

TECHNICAL FIELD ASSISTANCE

 

 

 

APPENDIX 12

 

PRICE LIST

 

 

 

APPENDIX 13

 

QUALITY

 

 

 

APPENDIX 14

 

FORM OF RELEASE AND WAIVER OF LIENS

 

 

 

APPENDIX 15

 

FORM OF PAYMENT INVOICE

 

2

--------------------------------------------------------------------------------


 

In the event of any conflict or inconsistency among portions of this Contract,
for the purpose of resolving such conflict or inconsistency the provisions of
the body of this Contract (Articles 1 through 23) shall govern first and then
the Appendices shall take precedence in the following order: 1, 4, 3, 11, 2, 5,
7, 14, 6, 12, 8, 9, 13, 15 and 10.

 

“Contract Date” or “Effective Date” means the date set forth on the first
page of this Contract.

 

“Contract Price” means the total amount to be paid to Seller under the Contract
as it may be adjusted or changed in accordance with the terms of the Contract.

 

“Day” means a day, including Saturdays, Sundays, and holidays. In the event that
an obligation to be performed under the Contract falls due on a Saturday,
Sunday, or legal holiday in the State of Idaho or Florida, the obligation shall
be deemed due on the next business day thereafter.

 

“Delivery” shall have the meaning assigned in Article 6.1.

 

“Document Package” means those document packages defined in Appendix 6, Drawing
and Documentation, as being document deliverable packages which are subject to
delay liquidated damages under this Contract.

 

“Emissions Guarantee” shall have the meaning set forth in Article 2.2 of
Appendix 4, Guarantees and Guarantee Tests.

 

“Emissions Tests” shall have the meaning set forth in Article 1.3 of Appendix 4,
Guarantees and Guarantee Tests.

 

“Equipment” means the equipment, materials, and components identified in
Appendix 1, Scope of Supply and Division of Responsibility, and any Spare Parts,
being furnished by Seller or any Subcontractor under this Contract.

 

“Final Acceptance” shall mean the satisfaction of the final acceptance
requirements of the Unit, pursuant to Article 10.6, Final Acceptance.

 

“Final Acceptance Date” shall be deemed to occur on the first Day Seller has
demonstrated the Unit meets the final acceptance requirements pursuant to
Article 10.6, Final Acceptance.

 

“First Fire” means the date in which the Unit operates, for the initial time, at
synchronization speed using natural gas Guarantee Fuel.

 

“Force Majeure” means, with respect to a Party’s obligations, any circumstances
beyond the reasonable control of either Party in performing its obligations
including but not limited to: Acts of God; floods; droughts; earthquakes;
storms; abnormally severe weather; pestilence; lightning or other natural
catastrophes; fires; epidemics; wars; riots; civil disturbance or other civil
disobedience; strikes or other labor disputes (other than strikes that occur at
a facility of Seller or of an Affiliate of Seller which is being used to
manufacture or fabricate part of the Work which are not on a national, regional
or industry wide scale which strikes shall not constitute an event of Force
Majeure); transportation accidents, rail car shortages or other transportation

 

3

--------------------------------------------------------------------------------


 

delays; embargoes; action or inaction of legislature, judicial, regulatory, or
other governmental bodies that may render or may have rendered illegal action in
accordance with the provisions of this Contract; voluntary or mandatory
compliance with any governmental act, regulation or request, or by any other
cause or causes beyond either Party’s reasonable control which wholly or partly
prevent the performance of the obligations hereunder.

 

“Force Majeure Event” shall mean an event or occurrence caused by Force Majeure.

 

“Full Notice to Proceed” or “FNTP” shall mean the Notice issued by Buyer, in
accordance with the requirements of Article 2.2, Buyer’s Responsibilities, and
accepted by Seller authorizing the full and unrestricted performance of the
Work.

 

“Full Notice to Proceed Date” shall mean the date on which Full Notice to
Proceed becomes effective in accordance with the provisions of Article 2.2,
Buyer’s Responsibilities.

 

“Government Authority” means any public body established or to be established by
law that exercise regulatory control over the design, engineering, construction,
erection, transportation of Equipment and operation of the Plant, those agencies
that issue licenses, permits, and authorizations, and courts of competent
jurisdiction.

 

“Guarantees” shall mean collectively, the Performance Guarantees, Emissions
Guarantee and Sound Level Guarantee, each as further set forth in Appendix 4,
Guarantees and Guarantee Tests.

 

“Guarantee Fuel” means the operating fuel, in accordance with Seller fuel
specifications, which is specifically identified in Appendix 4, Guarantees and
Guarantee Tests, as applying to a warranted value.

 

“Guarantee Tests” shall mean collectively, the Performance Tests, Emissions
Tests and Sound Level Tests, each as further set forth in Appendix 4, Guarantees
and Guarantee Tests.

 

“Guaranteed Exhaust Flow” shall have the meaning set forth in Article 2.1 of
Appendix 4, Guarantees and Guarantee Tests.

 

“Guaranteed Exhaust Temperature” shall have the meaning set forth in Article 2.1
of Appendix 4, Guarantees and Guarantee Tests.

 

“Guaranteed Net Heat Rate” shall have the meaning set forth in Article 2.1 of
Appendix 4, Guarantees and Guarantee Tests.

 

“Guaranteed Net Power” shall have the meaning set forth in Article 2.1 of
Appendix 4, Guarantees and Guarantee Tests.

 

“Initial Synchronization” means the date on which the generator breaker for the
Unit is first closed and the Unit is connected to the electric grid.

 

“Major Components” means ***

 

4

--------------------------------------------------------------------------------


 

“Notice” means prompt written notice given by one Party to the other Party at
the addresses identified in Article 23.3, Notices.

 

“Normal Carriage” means carriage, by either highway transport (provided this
does not necessitate use of specialized riggers trailers) or by rail transport,
on normal routing from the factory to the point of Delivery.

 

“Performance Tests” shall have the meaning set forth in Article 1.2 of Appendix
4, Guarantees and Guarantee Tests.

 

“Plant” or “Project” means the New Plymouth Power Plant located at or near
Caldwell, Idaho for which the Equipment is being supplied under this Contract.

 

“Preliminary Notice to Proceed” or “PNTP” shall mean the Notice issued by Buyer,
in accordance with the requirements of Article 2.2.1, and accepted by Seller
authorizing the commencement of the Preliminary Work.

 

“Preliminary Work” shall means specifically line items numbers one (1) thru
twenty-three (23) of Appendix 6, Drawings and Documentation.

 

“Punch List Items” shall mean the list of uncompleted items, which Buyer and
Seller have specifically identified and agreed upon in writing no later than
thirty (30) Days after Initial Synchronization, which must be completed by
Seller before Final Acceptance, completion of which may require that the
Equipment be removed from service at mutually agreeable times after Initial
Synchronization to complete such item but which will not otherwise interrupt,
disrupt or interfere to any significant extent with the operation of the Plant.

 

“Remedy” means correction of warranty nonconformity or defect by Seller in
accordance with Article 5.0, Warranties, by repair, replacement or modification
as Seller deems necessary to correct such nonconformity.

 

“Reservation Agreement” shall mean the executed agreement between Buyer and
Seller for the acquisition of one (1) STG6-5000F gas turbine generator Econopac,
dated September 19, 2008.

 

“Schedule” shall mean the schedule of key dates for the delivery of the
Equipment set forth in Appendix 5, Equipment Delivery Schedule, as such schedule
may be adjusted pursuant to the Contract.

 

“Scheduled Delivery Date” means that date on which Delivery of the last of the
Major Components of the Unit is scheduled to occur. The Scheduled Delivery Date
shall be established prior to the Contract Date and may be revised in accordance
with the provisions of the Contract.

 

“Services” shall mean (i) technical information, including data interpretation
and reports, and (ii) advice and consultation provided by Seller in the
performance of this Contract, including Technical Field Assistance.

 

“Site” means and includes the area of the erection site at the Plant and those
areas immediately adjacent to it which are necessary for the erection of the
Equipment.

 

5

--------------------------------------------------------------------------------


 

“Sound Level Guarantee” shall have the meaning set forth in Article 2.3 of
Appendix 4, Guarantees and Guarantee Tests.

 

“Sound Tests” shall have the meaning set forth in Article 1.4 of Appendix 4,
Guarantees and Guarantee Tests.

 

“Spare Part” means any component of the Unit purchased by Buyer under this
Contract which is intended to be placed into Buyer’s inventory and not used or
installed into the Unit at the time of Initial Synchronization.

 

“Subcontractor(s)” or “Supplier(s)” shall mean any licensor, subcontractor or
supplier of any tier supplying material, equipment, labor, goods or services to
Seller in connection with the obligations of Seller under the Contract.

 

“Technical Advisories” means Equipment configuration changes as prepared and
issued by Seller by way of a written technical notification or service bulletin,
to current Seller Gas Turbine technologies users, and as applicable to the
Equipment.

 

“Technical Field Assistance” means technical guidance and counsel based upon
engineering, manufacturing, installation and operating standards for the
Equipment, excluding any supervision, management, regulation, arbitration and/or
measurement of Buyer’s personnel, agents or contractors and work relating
thereto, and excluding responsibility for planning, scheduling, monitoring or
management of the work.

 

“Total Equivalent Operating Hours” shall have the meaning specified in Appendix
4, Guarantees and Guarantee Tests, Attachment 4, Equivalent Operating Hours.

 

“Unit” means a single gas turbine and associated equipment supplied as part of
the Equipment.

 

“Work” means the Equipment and Services.

 

2.0          RESPONSIBILITIES

 

2.1           Seller’s Responsibilities

 

2.1.1 Seller shall supply the Equipment and perform the Services as set forth in
this Contract. The scope of such Equipment and Services is identified in
Appendix 1, Scope of Supply / Division of Responsibility and other supporting
Appendices. Included in this Work is the reserved manufacturing space for one
(1) STG6-5000F gas turbine generator Econopac addressed in the executed
Reservation Agreement.

 

2.1.2 Seller shall Deliver the Equipment in accordance with the schedule for the
Delivery of Equipment and performance of Services set forth in Appendix 5,
Equipment Delivery Schedule.

 

6

--------------------------------------------------------------------------------


 

2.2          Buyer’s Responsibilities

 

2.2.1       Preliminary Notice to Proceed

 

(i)            Issuance of PNTP.  Buyer shall issue a Preliminary Notice to
Proceed acceptable to Seller, authorizing Seller to commence preliminary
engineering as specifically identified in line items one through twenty-three of
Appendix 6, Drawing and Documentation (“Preliminary Work”). The effective date
of the Preliminary Notice to Proceed shall be deemed to be the date that Seller
has received from Buyer the first of two equal non-refundable payments in the
amount of ***(in total, the “PNTP Price”). Buyer will make the above referenced
PNTP payments in accordance with Article 3.1.3. The issuance of the Preliminary
Notice to Proceed and Buyer’s payment of the first referenced nonrefundable
payment shall occur no later than the close of business in Orlando, Florida on
***; otherwise the provisions of Article 2.2.1(ii) shall apply.

 

(ii)           Delay in PNTP.  If the Preliminary Notice to Proceed is not
issued and effective by the date specified in Article 2.2.1(i), Buyer shall not
be entitled to issue and Seller shall not be obligated to accept the Preliminary
Notice to Proceed, unless and until the Parties have reached agreement on
changes, if any, to the Contract Price, Schedule and other affected terms and
conditions of the Contract. If the Parties fail to reach agreement within thirty
(30) Days from the date the Preliminary Notice to Proceed, as originally
scheduled to occur and specified in Article 2.2.1(1), above, the Contract shall
be deemed to terminate pursuant to Article 12.1 on the date such thirty (30) Day
period has expired, unless otherwise agreed in writing by the Parties. Seller
shall waive any claims for damages, including loss of anticipated profits on
account thereof, and Seller’s sole right and remedy shall be the payment, if
any, rendered to Seller by Buyer at the time of execution of this Contract, and
any payments determined in Appendix 3, herein, based on the date of termination.
Title and risk of loss to the intellectual property, physical material,
equipment and components of the Project shall remain with the Seller.

 

(iii)          PNTP Commencement and Prosecution of Preliminary Work. Seller
will commence performance of the Preliminary Work upon the effective date of the
Preliminary Notice to Proceed. Seller shall: (i) perform the Preliminary Work in
compliance with Appendix 6, Drawings and Documentation.

 

2.2.2 Full Notice to Proceed.

 

(1)                 Issuance of FNTP. Subject to the conditions precedent that:
1) the Idaho Public Utilities Commission (IPUC) issues a final order granting
Buyer’s approval for a Certificate of Convenience and Necessity, ii) the IDACORP
Board of Director’s has authorized the expenditure of funds for the Equipment,
and iii) Buyer has issued an effective PNTP, then the Buyer shall issue a Full
Notice to Proceed acceptable to Seller authorizing the full and unrestricted
performance of the Work. Such FNTP shall have an effective date during the time
period commencing on May 1, 2009 but no later than September 1, 2009. The
effective date of the FNTP shall be deemed to be the date that Seller has
received the FNTP. The issuance of the

 

7

--------------------------------------------------------------------------------


 

FNTP shall occur, if at all, no later than the close of business in Orland,
Florida on September 1, 2009; otherwise the provisions of
Article 2.2.2(iii) shall apply. Unless otherwise agreed in writing by the
Parties, Buyer’s right to issue the FNTP is subject to:

 

A.            evidence being provided to the satisfaction of Seller that Buyer
has available to it other financial resources sufficient to allow it to meet its
payment obligations hereunder and where, in each such case above, Seller has
provided Notice to Buyer that Seller has accepted such evidence as being
satisfactory; and

 

B.            evidence being provided to Seller that the banking account and
transaction procedures necessary to facilitate payment to Seller under the
Contract has been established and Seller has provided Notice to Buyer that
Seller has accepted such evidence as being satisfactory.

 

(ii)           The Parties agree that, if at any time on or before September 1,
2009, or otherwise as mutually agreed, (i) the IPUC issues a final order either
denying Buyer said Certificate of Convenience and Necessity or issuing a
Certificate of Convenience and Necessity that is not acceptable to Buyer, or
(ii) IDACORP Company, Board of Directors has not authorized the expenditure of
funds for the Project or iii) Buyer has elected not to issue an effective PNTP
within the defined time period specified in Article 2.2.1(i), then Buyer is
under no obligation under this Agreement to issue to Seller a FNTP and Buyer, at
Buyer’s sole discretion, may terminate this Contract, pursuant to Article 12.1,
by written notice thereof to Seller and, upon said termination, Seller shall
waive any claims for damages, including loss of anticipated profits on account
thereof, and Seller’s sole right and remedy shall be the payment, if any,
rendered to Seller by Buyer at the time of execution of this Contract, and any
payments determined in Appendix 3, herein, based on the date of termination.
Title and risk of loss to the intellectual property, physical material,
equipment and components of the Project shall remain with the Seller.

 

(iii)          Delay in FNTP. If the Full Notice to Proceed is not issued and
effective by the date specified in Article 2.2.2(i), Buyer shall not be entitled
to issue and Seller shall not be obligated to accept the FNTP, as applicable,
unless and until the Parties have reached agreement on changes, if any, to the
Contract Price, Equipment Delivery Schedule and other affected terms and
conditions of the Contract. If the Parties fail to reach agreement within thirty
(30) Days following the date of September 1, 2009, this Contract shall be deemed
to automatically terminate pursuant to Article 12.1 on the date such thirty (30)
Day period has expired, unless otherwise agreed in writing by the Parties. Title
and risk of loss to the intellectual property, physical material, equipment and
components of the Project shall remain with the Seller.

 

(iv)          FNTP Commencement and Prosecution of Work. Seller will commence
the full and unrestricted performance of the Work upon the effective date of the
Full Notice to Proceed.

 

2.2.3       Buyer shall pay to the Seller the Contract Price for the Work in
accordance with Article 3, Payments to Seller and Appendix 3, Payment and
Cancellation Schedule.

 

8

--------------------------------------------------------------------------------


 

2.2.4     Buyer shall be responsible for all dealing with any Government
Authority in accordance with Article 18, Licenses and Permits.

 

2.2.5     Buyer shall, at no cost to Seller, provide labor, operators,
technicians and maintenance personnel necessary to operate the Plant, including
the Equipment, during the performance or re-performance of the Guarantee Tests.

 

2.2.6     Buyer shall, at no cost to Seller, provide Guarantee Fuel and
Consumables in accordance with Seller’s specifications.

 

2.2.7     Buyer shall, at no cost to Seller, make arrangements to accept the
power generated from the Plant during the Guarantee Tests.

 

2.2.8     Buyer shall, at no cost to Seller, comply with the Buyer’s
responsibilities as detailed in Appendix 11, Technical Field Assistance.

 

2.2.9     Buyer shall, at no cost to Seller, provide to Seller a payment
security in accordance with Article 3.4.

 

3.0 PAYMENTS TO SELLER

 

3.1             Price and Payment Schedule

 

3.1.1  The Contract Price is Fifty-three million two hundred and twenty-two
thousand and forty- eight U.S. Dollars ($ 53,495,048 USD). The Contract Price
shall be subject to adjustment in accordance with applicable Contract
provisions. Buyer shall pay Seller the Contract Price in accordance with the
Primary — Terms of Payment for Financial Close - September 2009 contained in
Appendix 3, Payment and Cancellation Schedule, and the procedure set forth in
Article 3.3.

 

3.1.2  For the purpose of addressing sales tax for the State of Idaho, the
Contract Price is comprised of two allocations: a taxable and a non-taxable
portion.

 

i)              the taxable allocation of the Contract Price is ***, for the
Seller’s Equipment, goods and materials (“Base Price”); and

ii)             the non-taxable allocation of the Contract Price is *** for
Seller’s services, including Technical Field Assistance, Transportation and
Project Management.

 

For the avoidance of doubt, the taxable and non-taxable allocations provided
above are reflective of the Contract Price as of the Effective Date of this
Contract. And these allocations are subject to change, as required, and pursuant
to Article 9.0, Changes.

 

3.1.3       Upon Seller’s receipt of Buyer’s PNTP Notice pursuant to
Article 2.2.1, Seller will provide Buyer with an invoice for *** percent of the
PTNP Price. Seller will invoice the remainder of the PNTP Price on the first day
of the month following the commencement of PTNP. Buyer will

 

9

--------------------------------------------------------------------------------


 

make the first such payment by direct wire transfer to Seller’s account within 5
Days of receipt of Seller’s invoice. The second PTNP payment will be in
accordance with Article 3.3, below. With respect to Buyer’s cancellation
exposure, each of the above PTNP payments will increase the cancellation value
for the corresponding month, as specified in Appendix 3, by the value of the
PTNP payment on a dollar for dollar basis. Such payments received under
Article 2.2.1 (i), will be credited to the Contract Price and will be applied
upon the first scheduled monthly payment in accordance with Appendix 3 and
Article 3.1.4.

 

3.1.4       Notwithstanding the above, in the event that prior to September 1,
2009, Buyer obtains the “Certificate of Public Convenience and Necessity” from
the Idaho Public Utility Commission and the IDACORP Board of Directors has
authorized the expenditure of funds for the Equipment, then the Alternate —
Terms of Payment for May 2009, as contained in Appendix 3, shall take effect and
supersede the Primary Terms of Payment for Financial Close — September 2009
schedule upon the date of Notice from Buyer. Such Notice from Buyer shall be
provided to Seller within seven (7) Days from the later of: (1) the date of
their receipt of the Public Utility Commission’s Certificate of Public
Convenience and Necessity; and (2) the authorization by the IDACORP Board of
Directors of funds for the Equipment. At which time, Seller shall provide Buyer
with an invoice for any scheduled payments in accordance with the Alternate —
Terms of Payment for May 2009 schedule prior to the date of receipt of the
Notice of Necessity. Thereafter, invoices and subsequence payments shall be in
accordance with the Alternate — Terms of Payment for May 2009 schedule contained
in Appendix 3.

 

3.2          Reservation Fee

 

The non-refundable fee paid by Buyer pursuant to the requirements of the
Reservation Fee Agreement, shall be credited against the Buyer is payment
obligations, corresponding to the month of the effective date of the FNTP and
defined under this Contract as indicated in Appendix 3, Payment and Cancellation
Schedule.

 

3.3          Terms of Payment

 

Payment of each invoice is to be made within twenty-five (25) Days after the
date of issue of such invoice. If Buyer does not pay an invoice when due or
improperly withholds amounts due to Seller, a service charge shall, without
prejudice to the right of Seller to immediate payment, accrue on such overdue
amounts at *** per year (prorated daily) shall apply to past due payments from
the date such amount was due.

 

3.4         Payment Security

 

Buyer shall provide a commercially reasonable payment security in a form and
verified by a U.S. bank acceptable to Seller. Such Buyer payment security shall
be provided no later than ***.

 

10

--------------------------------------------------------------------------------


 

3.5         Payments

 

Payment of all or any portion of the amount due under this Contract does not
constitute acceptance by Buyer.

 

3.6             Release and Waiver of Liens

 

Provided Buyer has paid Seller as required under this Contract, Seller shall
provide Buyer a Release and Waiver of Liens, as a condition precedent of the
final payment as defined in Appendix 3, Payment and Cancellation Schedule, and
in the form defined in Appendix 14, herein, releasing Buyer from all claims of
payment for Work performed and material provided under this Contract.

 

4.0          TAXES

 

4.1        In addition to the Contract Price, Buyer shall be obligated to pay
the amount of any present or future property, privilege, license, sales, use,
excise, gross receipts, value added, privilege or similar taxes or assessments
applicable to the sale of the Works or to the use of the Works. Such taxes are
for the account of Buyer and Buyer agrees to pay any such tax when due or
reimburse Seller, or its Subcontractors, pursuant to the additional payment
terms and conditions as determined in this Contract. Seller shall use all
reasonable efforts to minimize the amount of such taxes and assessments payable
by Buyer.

 

Seller has included in the Contract Price the amount of any *** and *** or
similar charges, for delivery of any components to the United States from
countries outside of the United States and transportation to the Site. Seller
shall be liable for payment of any federal, state income tax associated with the
Work and all payroll or employment compensation tax, social security tax or
similar taxes for its employees. Seller will be responsible for paying all
appropriate sales taxes to the State of Idaho on the Works. Seller will invoice
for sales taxes incurred on a monthly basis in accordance with the provisions of
the payment terms and conditions as determined in this Contract.

 

4.1.1 Sales Tax invoicing. Seller shall invoice Buyer in accordance with the
applicable payment schedule pursuant to Article 3.1 and terms of payment in
accordance with Article 3.3, herein. Commencing upon the month of FNTP, Seller
shall incorporate into Seller’s invoice, a separate line item for Idaho State
sales tax. Appendix 15, Payment Invoice, provides an example of Seller’s form of
payment invoice incorporating the separate sales tax line item.

 

4.1.2       The Idaho State sales tax line item will be based upon the Base
Price multiplied by the Idaho State sales tax of six (6%) percent and divided by
the number of months remaining in the applicable payment schedule.

 

4.1.3       For the final payment, Seller will perform an accounting review of
the Base Price and the Idaho State sales tax collected from Buyer to determine a
final Idaho State sales tax value to be incorporated into the final payment
invoice, if any.

 

4.2          In the event the State of Idaho determines a further sales tax
amount is due on the works as a as a result of a sales tax audit, the liability
shall be paid by Seller to the State of Idaho and Seller shall be reimbursed by
Buyer in accordance with the provisions of the  and conditions of this Contract.
In the event the State of Idaho determines a sales tax refund is due on the
Works as a result of a sales tax audit, such refund shall become due from Seller
to Buyer within 15 days of Seller’s receipt of refund from the State of Idaho.
Buyer shall not be liable for any penalties, and/or interest, resulting directly
from Seller’s negligence, that may become payable to the State of Idaho as a
result of a sales tax audit.

 

11

--------------------------------------------------------------------------------


 

4.3         The sales tax provision under this Contract shall remain effective
until the earlier of (i) Seller receiving an audit closing letter or
(ii) expiration of the statue of limitations in connection with a State of
Idaho’s right to perform a sales tax audit.

 

4.4         Upon Buyer’s request, Seller shall provide Buyer additional
supporting documentation in direct connection with a sales tax reimbursement
payment.

 

4.5         Should Buyer be exempted from any such tax, it shall provide Seller
with certification thereof within 30 days after the Effective Date of this
Contract.

 

5.0 WARRANTIES

 

5.1         Equipment Warranty

 

5.1.1       Seller warrants that the Equipment, excluding Consumables, will be
free from defects in workmanship and material until *** after the date of
Initial Synchronization or *** after the Actual Delivery Date or after ***,
whichever first occurs (the “Equipment Warranty Period”).

 

5.1.2       Any Spare Part supplied under this Contract shall have a warranty
identical to the Equipment Warranty except that the Equipment Warranty Period
for such Spare Part shall expire *** after initial installation or usage of the
Spare Part or *** after the date of Delivery of the Spare Part, whichever first
occurs.

 

5.1.3       The warranty period for each item on Consumables will be for the
normal expected useful life of such item, but in no event longer than the
Equipment Warranty Period set forth in Article 5.1.1, above.

 

5.1.4       If during the Equipment Warranty Period, Buyer gives Seller Notice
of any nonconformity to the Equipment Warranty, Seller shall Remedy such
nonconformity. Should investigation by Seller reveal that there is no
nonconformity of the Equipment Warranty as reported by Buyer, Buyer shall
reimburse Seller for its expense in connection therewith.

 

5.1.5     With respect to any item, except consumables, reperformed, repaired or
replaced by Seller under the warranty, the warranty period for such item shall
be extended until the earliest to occur of *** from the date of the ***, but in
no event shall the warranty period for any item extend beyond the earliest to
occur of:

 

12

--------------------------------------------------------------------------------


 

(a)           ***

 

(b)           *** after the *** or

 

(c)           ***

 

5.2         Services Warranty

 

5.2.1       Seller warrants that the Services performed hereunder including the
advice and recommendations of its personnel will reflect competent professional
knowledge and judgment consistent with Seller engineering practices beginning
with the start of such portion of the Services and ending *** after the
completion of each portion of Services (the “Services Warranty Period”).

 

5.2.2       If during the Services Warranty Period, Buyer gives Seller Notice of
any nonconformity to the Services Warranty, Seller shall reperform such
nonconforming Services. If such reperformance is impractical, Seller will refund
the amount of the compensation paid to Seller by Buyer for such nonconforming
portion of the Service.

 

5.2.3       Where any portion of the Services is reperformed pursuant to
Article 5.0, Warranties, said portion shall be further warranted to comply with
the Services Warranty until the expiration of the Services Warranty Period of
the original portion of the Services.

 

5.3         Title Warranty

 

Seller warrants that the Equipment, when delivered, shall not be subject to any
encumbrance, lien, security interest or other defect in title to the extent
Seller has received payment from Buyer for such Equipment. In the event of any
nonconformity to the Title Warranty, Seller, upon Notice of such failure shall
defend the title to such Equipment.

 

5.4         Performance Guarantees

 

The Performance Guarantees, Emissions Guarantee and Sound Level Guarantee for
the Work and the conditions relating thereto are set forth in Appendix 4,
Guarantees and Guarantee Tests.

 

5.5         General Conditions of Warranty

 

The following constitutes general conditions applicable to all warranties
herein:

 

5.5.1       Buyer shall follow Seller’s recommendations furnished pursuant to
this Contract, and, in the absence thereof, follow generally accepted industry
practices, in the receipt, handling, storage, protection, installation,
maintenance, inspection, and operation of the Work. Buyer shall use fuel during
Equipment Warranty Period that complies with Seller’s fuel specifications.
Recommended repairs which are required to be performed during the warranty
period to alleviate the affects of normal wear and tear are not included under
this warranty. For parts or components of the Equipment with expected useful
lives of less than the warranty period specified above, the warranty period for
such parts and components shall terminate no later than the end of their
applicable expected useful life.

 

13

--------------------------------------------------------------------------------


 

5.5.2       Buyer shall not (i) operate the Equipment beyond the operational
limitations provided by Seller, or (ii) subject the Equipment to accident,
alteration, abuse and/or misuse.

 

5.5.3       Buyer, without cost to Seller, shall provide working access to the
defective or nonconforming Work, including disassembling, removing, replacing
and reinstalling any equipment, materials or structures, outside of Seller’s
scope of supply as defined in Appendix 1, Scope of Supply I Division of
Responsibility, to the extent necessary for Seller to perform its warranty
obligations.

 

5.5.4       Buyer shall furnish, at the request and expense of Seller, personnel
(to the extent available and not inconsistent with job classifications) and, at
Buyer’s expense, facilities, to the extent available, to reasonably assist
Seller in any repair or replacement pursuant to its warranty obligations.

 

5.5.5     Buyer shall afford Seller the opportunity to comment on its proposed
system for recording operating data and allow Seller the opportunity to review
operating and maintenance records relating to the Plant. Seller shall concur and
approve this procedure in writing to Buyer within ten (10) Days of Seller’s
receipt of Buyer’s proposal

 

5.5.6     Buyer shall provide Seller representatives reasonable access to
Buyer’s facility for the purpose of observing the Equipment and the operation
and maintenance thereof.

 

5.5.7     Buyer shall afford Seller the opportunity to comment on technical and
operating matters directly or indirectly associated with the performance of the
Equipment. Seller shall provide written comments to Buyer.

 

5.5.8     Buyer shall utilize reasonably recommended Seller Technical Field
Assistance either as a part of the Technical Field Assistance included in the
Contract Price or, in the event that the Technical Field Assistance included in
the Contract Price has been fully expended by Buyer, as an additional scope item
to be purchased by Buyer in accordance with Seller’s Service Price List, in
effect at the time the Technical Field Assistance is required. Attached in
Appendix 12, Price List, is the 2008, Price List for Field Engineering and
Consulting Services for Combustion Turbine Plant Sites. Technical Field
Assistance included in the Contract Price shall not be used for warranty of
non-conformance remedies.

 

5.5.9     Seller will have no warranty responsibility for any Computer Program,
or portion thereof, which has been modified or merged with another Computer
Program with which it was not designed by Seller to operate.

 

5.5.10   Title to any defective items or components of Equipment that are
replaced by Seller as a part of Seller’s Warranty obligations hereunder shall,
at Seller’s request, revert to Seller at a deemed value of zero dollars upon
completion of such replacement.

 

14

--------------------------------------------------------------------------------


 

5.6            Exclusivity of Warranties and Remedies

 

The only warranties and guarantees made by Seller are those expressly enumerated
in this Article 5 and Appendix 4, Guarantees and Guarantee Tests. Any other
statements of fact or descriptions whether expressed in the Contract, or any
attachments or Appendices thereto, or in any quotations, proposals,
specifications, drawings or manuals, or other documentation concerning the Work,
whether in electronic form or hardcopy, shall not be deemed to constitute a
warranty or guarantee of the Work or any part thereof. THE WARRANTIES AND
GUARANTEES PROVIDED IN THIS ARTICLE 5 AND APPENDIX 4, GUARANTEES AND GUARANTEE
TESTS, ARE EXCLUSIVE AND NO OTHER WARRANTIES OR GUARANTEES OR CONDITIONS OF ANY
KIND, WHETHER STATUTORY, EXPRESS, OR IMPLIED (INCLUDING ALL WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND ALL WARRANTIES ARISING
FROM COURSE OF DEALING OR USAGE OF TRADE), SHALL APPLY. Subject to Article 6.5,
Damage to Property, correction of defects in accordance with this Article 5, a
refund in accordance with Article 5.2.2 or payment of the liquidated damages, if
any, to Buyer in accordance with Appendix 4, Guarantees and Guarantee Tests, in
the manner and during the period provided herein shall constitute complete
fulfillment of and Buyer’s exclusive remedy for all the liabilities or
responsibilities of Seller and its Subcontractors to Buyer for defective or
nonconforming Work, whether the claims of Buyer are based in contract, in tort
(including negligence and strict liability), or otherwise.

 

5.7            Technical Advisories

 

Seller, at no cost to Buyer, agrees to perform actions as identified in
Technical Advisories to the Equipment that pertains directly to the health,
personnel safety or to the Equipment integrity which are issued by Seller prior
to the date of Final Acceptance.

 

Such Seller obligation is only applicable to the Scope of Supply defined in
Appendix 1, Scope of Supply and Division of Responsibilities contained in this
Contract.

 

For the avoidance of doubt, all performance and parts life/inspection interval
enhancements and for improvements related to the Work but not defined in
Appendix 1, Scope of Supply and Division of Responsibilities, are excluded from
Seller’s obligations stated in this Article 5.7.

 

6.0          DELIVERY, TITLE AND RISK OF LOSS

 

6.1          Subject to the provisions of Article 2.1.3, Delivery of each item
of the Equipment, by Seller, will be made free on board carrier, not unloaded,
as follows: (i) upon arrival of the Equipment to the unloading destination at
the Site for shipments made by truck, or (ii) upon arrival of the Equipment to
the unloading destination of the suitable rail siding located at
Fruitland, Idaho for shipments made by rail (hereinafter referred to as
“Delivery”). Buyer shall promptly unload the Equipment upon Delivery and shall
be responsible for reimbursing Seller’s demurrage costs if Buyer fails to so
unload the Equipment.

 

Provided that all payments are current in accordance with Appendix 3, Payment
and Cancellation Schedule and Article 3.1, title to the Equipment, except for
Computer

 

15

--------------------------------------------------------------------------------


 

Programs, shall pass to Buyer upon Delivery.  In any event, risk of loss or
damage to the Equipment shall pass to Buyer upon Delivery.

 

6.2          Risk of loss of or damage to any equipment at the Site, including
the Equipment when any repair or replacement is being performed by Seller or its
Suppliers, shall remain with the Buyer at all times during the performance of
any Work. If Buyer procures or has procured property damage insurance applicable
to occurrences at the Site, Buyer shall obtain a waiver by the insurers of all
subrogation rights against Seller.

 

6.3          Risk of loss of or damage to any Seller-owned equipment which is
required at the Site in order to perform any Work will pass to Buyer upon
arrival of such equipment at the unloading destination at the Site. Risk of loss
of or damage to such Seller-owned equipment will revert back to Seller when such
equipment is placed free on board carrier at the Site for return to Seller.

 

6.4          Title to and right of possession of any Computer Programs licensed
hereunder shall remain with Seller, or its licensor, except that Buyer shall
have the right of possession and use of the Computer Programs provided hereunder
at no cost for the term of the corresponding license provided herein, so long as
no breach of this Contract has been made by Buyer and all payments due Seller
have been paid. Nothing in this Contract shall be construed as giving Buyer any
right to sell, assign, lease or in any other manner transfer or encumber
Seller’s, or its licensor’s ownership of the Computer Programs, or as limiting
Seller, or its licensors, from using and licensing the Computer Programs to any
third party.

 

6.5          Damage to Property

 

The liability of Seller in connection with the warranties of this Contract,
shall provide for, but not exceed the cost of replacing, repairing or modifying
the nonconforming or defective portion of the Works. Notwithstanding the
foregoing, in the event that a nonconformance to a warranty as provided herein
of the Equipment results in physical damage to other parts of the Equipment
which are likewise still within the Equipment Warranty Period (‘Resultant
Damage”) and Seller is given written notice per the provisions this Contract,
then the following terms and conditions shall apply to such Resultant Damage:
(1) Seller shall be liable for, on an occurrence basis, the cost of either the
repair/replacement of the Resultant Damage, *** or *** whichever is less and
(ii) the Buyer shall issue Seller a Change Order to repair/replace such
Resultant Damage and (iii) Seller’s aggregate liability for all Resultant Damage
under this Contract shall not exceed the sum of ***. The foregoing shall
constitute the exclusive remedy of Buyer and the sole liability of Seller for
any nonconformity or defect or Resultant Damage in the Works or for failure of
the Works to be as warranted, whether Buyer’s remedies are based on contract,
warranty, tort (including negligence), strict liability, indemnity or any other
legal theory, and whether arising out of warranties, representations,
instructions, installations, or nonconformities from any cause.

 

Except as specifically set forth in the preceding paragraph, in no event shall
Seller, its Affiliates or Subcontractors have any responsibility or liability,
under any theory of recovery, whether based in contract, tort (including
negligence and strict liability), or otherwise, for any loss or damage to
Buyer’s property or equipment (which shall include any item or component of the
Work after risk of loss or damage to the Work has passed to Buyer pursuant to
Article 6.2) that is damaged (sometimes referred to as resultant,

 

16

--------------------------------------------------------------------------------


 

secondary, downstream, down-flow, upstream, up-flow, or collateral damage) as a
result of (i) a Warranty defect in any item or component of the Work for which
Seller remains responsible under Article 5 or (ii) a negligent act or omission
of Seller during performance of Work at the Site. Any such loss or damage shall
be the sole responsibility of Buyer and Buyer’s insurers, and Buyer waives all
rights of recovery, and shall cause its insurers to waive all rights of
subrogation, against Seller, its Affiliates, Subcontractors and its and their
insurers, for any such loss or damage.

 

6.6          In regards to Delivery of a Major Component, Seller must Notify
Buyer: i) at least thirty (30) Days in advance of Delivery, and ii) again, at
least, one (1) Day prior to Delivery, of its intent to Deliver a Major Component
to the point of Delivery (“Delivery Advance Notice”). Buyer may request a delay
in the Delivery of a Major Component, and Seller shall evaluate said Delivery
delay request and provide a response as to the impacts, if any, to the terms of
this Contract, including but not limited to the Contract Price, delivery
schedule and Guaranteed Delivery Date, to Buyer within seven (7) Days of receipt
of Buyer’s delay request Notice. In the event the Parties agree to a delay
request, then Delivery shall be deemed to have occurred and such changes shall
be performed in accordance with Article 9.0, Changes, herein.

 

Buyer will receive such items at the point of Delivery between the hours of
8:00 a.m. to 5:00 p.m., local prevailing time, Monday through Friday. However,
Seller may request, by Notice to Buyer, the Delivery of a Major Component
outside the defined delivery receipt hours stated above, and Buyer shall
evaluate said Delivery request and provide a response as to the impacts, if any,
to the terms of this Contract, including but not limited to the Contract Price,
to Seller within seven (7) Days of receipt of Seller’s request Notice. In the
event the Parties agree to a Delivery request, then such changes shall be
performed in accordance with Article 9.0, Changes, herein.

 

Seller may Deliver the Major Components up to twenty-one (21) Days ahead of the
date(s) listed in Appendix 5 with a Delivery Advance Notice. In the event that
Seller wishes to deliver more than twenty-one (21) Days ahead of the dates
indicated, Seller must specifically request and obtain Buyer’s written approval
for early Delivery. Deliveries attempted more than twenty-one (21) Days prior to
the date(s) indicated without Buyer’s prior written approval, as provided above,
may be rejected by Buyer. All costs associated with rejected delivery and
redelivery shall be the responsibility of Seller.

 

7.0          SHIPMENT

 

7.1          Transportation

 

When the Equipment is ready for shipment(s), Seller shall (i) determine a
reasonable method of transportation and the routing for the shipment to the
point of Delivery and (ii) ship the Equipment by Normal Carriage to the point of
Delivery.

 

In the event that Buyer is unwilling or unable to receive the Equipment, Seller
will, upon Notice to Buyer and giving Buyer reasonable opportunity to designate
a mutually acceptable alternate destination, place such Equipment in storage. If
the Equipment is to be placed into storage pursuant to this provision, Delivery
of the Equipment shall be deemed to occur, and

 

17

--------------------------------------------------------------------------------


 

any payments due upon Delivery shall be payable by Buyer, when the Equipment
(I) is placed free on board carrier at the manufacturing facility for shipment
to the storage location or (ii) is placed into the storage location when stored
at the manufacturing facility.

 

In the event of storage pursuant to the preceding paragraph, all expenses
thereby incurred by Seller, including but not limited to, preparation for and
placement into storage, handling, transportation, storage, inspection,
preservation, taxes, insurance and any necessary rehabilitation prior to
installation shall be payable by Buyer upon submission of invoices prepared by
Seller. When conditions permit and upon payment to Seller of any additional
amounts due hereunder, Buyer shall arrange, at its expense, removal of the
Equipment from storage.

 

7.2          Normal Carriage

 

Most Equipment can be shipped by highway transport to the point of Delivery.
Seller shall make every reasonable effort to ship by highway transport unless
rail transport is required.

 

7.3         Special Transportation and Special Services

 

7.3.1       Buyer agrees to pay or to reimburse any transportation charges in
excess of regular charges for Normal Carriage, including, but not limited to,
excess charges for special routing, special trains, specialized riggers
trailers, lighterage, barging, demurrage and air transport.

 

7.3.2       Buyer also agrees to pay or to reimburse any reasonable cost
incurred or charge resulting from special services performed in connection with
the transportation of the Equipment, including, but not limited to, the
construction and repair of transportation and handling facilities, bridges and
roadways, of whatever kind and wherever located.

 

8.0         FORCE MAJEURE

 

8.1         Effect of Force Majeure

 

Neither Party shall be considered to be in default or in breach of its
obligations under the Contract to the extent that performance of such
obligations is prevented by any circumstance of Force Majeure arising after the
date of this Contract. Notwithstanding the foregoing, in the event a Force
Majeure circumstance prevents either Party from performing any of its
obligations as provided in this Contract, Buyer shall issue Seller a Change
Order equitably adjusting the Contract Price, Schedule, the Guaranteed Delivery
Dates, and other affected terms and conditions to the extent Seller is affected
by the Force Majeure event. Additionally, in no case shall a Force Majeure event
excuse or delay any obligation under this Contract to make payment when due.

 

8.2         Notice of Occurrence

 

If either Party considers that any circumstance of Force Majeure has occurred
which may affect performance of its obligations under this Contract, it shall
promptly, but in any

 

18

--------------------------------------------------------------------------------


 

event, within ten (10) days upon learning of such event, notify the other Party
thereof in writing stating the nature of the event, its potential effect and the
anticipated duration thereof, and any action being taken to avoid or minimize
its effect. The burden of proof shall be on the Party claiming Force Majeure.

 

8.3          Performance to Continue

 

Upon the occurrence of any circumstance of Force Majeure, Seller shall use its
reasonable best efforts to continue to perform its obligations under the
Contract. Seller shall notify Buyer of the steps it proposes to take, including
any reasonable alternative means for performance, which is not prevented by
Force Majeure. Seller shall not take any such alternative steps unless directed
so to do by Buyer pursuant to a Change Order. In any such case, Seller shall use
best efforts to mitigate all such costs and impacts on the Schedule and on the
Guaranteed Delivery Date. Any suspension of performance due to an event of Force
Majeure shall be of no greater scope and no longer duration than reasonably
required and the Party suffering the Force Majeure shall use due diligence to
partially or fully remedy its inability to perform.

 

8.4          Damage Caused by Force Majeure

 

If, in consequence of Force Majeure, the Works shall suffer loss or damage,
Seller shall be entitled to receive payment for the value of the Works performed
up to the time of the Force Majeure event.

 

8.5          Termination in Consequence of Force Majeure

 

8.5.1       If circumstances of Force Majeure have occurred that have materially
affected the Work and have continued for a period of ***, and there is a
corresponding delay in the Guaranteed Delivery Date of *** caused by the Force
Majeure, then, notwithstanding that Seller may by reason thereof have been
granted an extension of the Guaranteed Delivery Date, by Change Order, Buyer
shall be entitled to terminate the Contract upon thirty (30) days written notice
to Seller. If at the expiration of such thirty (30) day period such Force
Majeure shall still continue, this Contract shall automatically terminate unless
otherwise specifically agreed by the Parties.

 

In the event that a Force Majeure event occurs that has materially affected the
Work and has continued for a period of *** and there is a corresponding delay in
the Guaranteed Delivery Dates of *** caused by the Force Majeure, then the
Contract shall automatically terminate unless otherwise specifically agreed by
the Parties.

 

8.5.2  In the event the Contract is terminated pursuant to Article 8.5.1 above,
the following provisions shall apply: (i) Buyer shall pay to Seller the amount,
if any, by which the applicable cumulative termination amount set forth in
Appendix 3, Payment and Cancellation Schedule, corresponding to the effective
date of the termination (partial month to be appropriately pro-rated) exceeds
the cumulative payments made by Buyer prior to such date; (ii) title and risk of
loss to the physical material, equipment and components for the Project shall
transfer to Buyer; (iii) Buyer shall be responsible for, as applicable, any
transportation, storage and insurance costs of such material, equipment and
components not yet delivered to the Site; and (iv) Buyer and Seller must
mutually

 

19

--------------------------------------------------------------------------------


 

agree upon a Change Order which provides reasonably acceptable modifications to
the Contract consistent with the scope of Works at the Site and in
manufacturing/process.

 

8.5.3       If the Parties fail to agree upon and execute a mutually acceptable
Change Order as set forth in Article 8.5.2 above, said material, equipment and
components will be provided on an “AS-IS, WHERE-IS” BASIS AND SELLER OFFERS NO
WARRANTIES OF ANY KIND, WHETHER STATUTORY, EXPRESS, OR IMPLIED (INCLUDING ALL
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND ALL
WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF TRADE).

 

9.0          CHANGES

 

9.1         Buyer may request changes in the Work and, if accepted by Seller,
the Contract Price,

 

Equipment Delivery Scheduled Delivery Date and other pertinent provisions of the
Contract will be modified by written agreement set forth in a change order
(hereinafter “Change Order”). Pricing and payments for Change Orders shall be
based on mutually agreeable terms and conditions which will be on a fixed price
basis, unless otherwise agreed between the Parties.

 

9.2         If, during the performance of the Contract, Site conditions or other
conditions are encountered requiring revisions in the Scope of Work and Division
of Responsibility or other pertinent provisions of the Contract regarding Seller
performance, all such revisions shall be handled in accordance with the
provisions of this Article.

 

9.3         Each Change Order shall be in the form specified in Appendix 10,
Form of Change Order, and shall be acceptable to both Parties prior to its
implementation.

 

9.4         Activities for which Buyer and Seller cannot agree upon a firm,
fixed price, schedule adjustments or other terms and conditions, Seller shall be
compensated by Buyer on a time and material basis. Such time and material work
shall be based on the following costing procedure:

 

(a)           Seller’s personnel shall be billed at the then current published
field service and home office rates. Attached in Appendix 12, Price List, are
the Seller’s 2008 Selling Policies for Field Engineering and Consulting Services
for Combustion Turbine Plant Sites and Home Office Commercial and Project
implementation Services for New Sites Under Construction.

 

(b)           Third party purchases, including materials, rental of equipment,
and labor (including but not limited to: craft labor, and vendor supplied Site
construction management, Site supervision, field engineering, Site
administration), shall be compensated by Buyer at a price calculated by direct
costs (3rd party invoices) plus ***.

 

(c)           Seller manufactured materials, equipment and labor, shall be
compensated by Buyer at market value for manufactured equipment or Siemens’
current price list.

 

(d)       Adjustments to the schedule and the Guaranteed Delivery Date shall be
equal to the amount of time incurred by Seller in performing the work taking
into account

 

20

--------------------------------------------------------------------------------


 

adjustments to the works or to the methods or sequence of performing the Works
(all as determined by Seller) that can be reasonably taken by Seller.

 

(e)           Seller shall provide Buyer with a reasonable breakdown of costs
and time to support compensation and/or adjustments to the Equipment Delivery
Schedule and any other adjustments to the terms and conditions of this Contract
in connection with Change Orders performed on a time and material basis.

 

10.0        DELIVERY; LIQUIDATED DAMAGES; FINAL CCEPTANCE

 

10.1 Document Package Delivery

 

If, subject to changes in accordance with the provisions of Article 8.0, Force
Majeure and Article 9.0, Changes, Seller has not delivered a complete Document
Package as identified in Appendix 6, Drawings and Documentation, by the
scheduled delivery date for such Document Package, Seller shall pay *** until
delivered. The maximum rate of liquidated damages shall be ***. The total
liquidated damages for failure to deliver Document Packages under this
Article shall not exceed *** which shall be credited to the total aggregate
limit on all schedule delay related liquidated damages under Article 10.4 of the
Contract.

 

10.2        Equipment Delivery

 

10.2.1     Seller represents that the Actual Delivery Date will be no later than
the Scheduled Delivery Date as identified in Appendix 5, Equipment Delivery
Schedule, subject to changes in accordance with the provisions of Article 9,
Changes, and Article 8.0, Force Majeure.

 

10.2.2     If, subject to changes in accordance with the provisions of
Article 9.0, Changes, and Article 8.0, Force Majeure, the date of Initial
Synchronization of the Equipment is delayed for causes solely attributable to
Seller, then Seller shall credit to Buyer liquidated damages as set forth in
Article 10.2.3, subject to the following conditions:

 

(a)           The liquidated damage amounts shall be applied to *** that the
date of Initial Synchronization of the Unit is delayed from the scheduled
Initial Synchronization date. ***;

 

(b)           Liquidated damages shall not apply to the extent the Buyer’s
schedule would have been delayed regardless of whether or not Seller met its
scheduled Delivery obligation; and

 

(c)           Certain portions of the Major Components may be field-installed
components which are not subject to liquidated damages under this Article 10.0.
This may include certain components of the combustion system such as
transitions, baskets, nozzles, support housings, manifolds and piping/tubing,
and air dilution components [e.g. by-pass ring, shafts, actuators, actuator
driving mechanisms, etc.] which may be field installed, if applicable, after the
Delivery of the Equipment. In such case, Seller will, at its cost, install such
missing components in the Equipment at the Site in a

 

21

--------------------------------------------------------------------------------


 

time frame which will not materially impact Buyer’s construction, installation,
startup and commissioning schedule.

 

10.2.3     Liquidated damages under this Article 10.2 shall be calculated at the
rates for ***:

 

Days Late

 

Rate per Day

 

 

 

 

 

***

 

***

 

 

The liquidated damages are limited to a daily aggregate value of ***. Such
Equipment Delivery liquidated damages shall not exceed ***, further subject to
the limitation specified in Article 16.2.

 

10.3        Intentionally omitted.

 

10.4        Intentionally omitted.

 

10.5        Exclusivity

 

THE REMEDIES OF BUYER SET FORTH ABOVE FOR DOCUMENT DELIVERY DELAY AND EQUIPMENT
DELIVERY DELAY ARE EXCLUSIVE AND NO OTHER REMEDIES OF ANY KIND WHATSOEVER SHALL
APPLY. Payment of liquidated damages to Buyer, as provided above shall
constitute fulfillment of all liabilities of Seller to Buyer for document
delivery delay and equipment delivery delay, whether based in contract, in tort
(including negligence and strict liability), or otherwise.

 

10.6        Final Acceptance

 

Final Acceptance shall be deemed to occur on the first Day Seller has:
(i) demonstrated the Unit meets the requirements for Final Acceptance as set
forth in Article 4.3.1 of Appendix 4, Guarantees and Guarantee Tests,
(ii) completed all Punch List Items to the reasonable satisfaction of Buyer,
(iii) provided Buyer the final waiver and release of liens in the form of
Appendix 14, and (iv) supplied Buyer with the final as-built drawings and
documentation per Appendix 6.

 

11.0        EXTENSION OR SUSPENSION

 

11.1        At any time more than *** prior to the Scheduled Delivery Date of
the Equipment, Buyer may, by Notice to Seller, request an extension of the
Scheduled Delivery Date for such Equipment or request suspension of performance.
Seller will exert every reasonable effort to comply with such request but
reserves the right to accept or reject any such request and to base its
acceptance or rejection upon appropriate considerations, including, but not
limited to, Seller’s production capacity and engineering workload, and the
availability of labor, materials and manufacturing space. Seller will notify
Buyer of its acceptance or rejection of any such request.

 

22

--------------------------------------------------------------------------------


 

11.2        Seller’s acceptance of a request for extension of the Scheduled
Delivery Date or of suspension of performance will be conditioned upon
(1) Buyer’s payment to Seller of the difference, if any, between the cumulative
cancellation charge as stated in Appendix 3, Payment and Cancellation Schedule,
at the date of the extension of the Scheduled Delivery Date or suspension of
performance and the total payments made to Seller by Buyer with respect to the
Work prior to the date of acceptance of such request, and (2) Buyer’s written
agreement to an adjustment of the Contract Price and any other terms and
conditions of the Contract reasonably required, by Seller to compensate for such
extension of the Scheduled Delivery Date or suspension of performance. Buyer
will pay any such adjustment within twenty-five (25) Days after the date of
Seller’s invoice.

 

11,3        If, within *** after Seller’s acceptance of a request for
suspension, Buyer requests in writing that Seller resume performance, Seller
will make every reasonable effort to comply promptly with such request for
resumption, but reserves the right to base the establishment of a date for
resumption of performance upon appropriate considerations, including, but not
limited to, Seller’s production capacity and engineering workload, and the
availability of labor, materials and manufacturing space, and the establishment
of a mutually agreeable shipment or delivery date.

 

11.4        If, within *** after Seller’s acceptance of a request for
suspension, Buyer has not requested that Seller resume performance, Seller may
upon notification to Buyer, at any time thereafter and at the option of Seller,
terminate the Contract for the portion of Work for which performance was
suspended. In such event, the Contract shall be deemed to have been terminated
by Buyer and Buyer will pay to Seller termination charges as outlined in
Article 12.0, Termination.

 

11.5        If Buyer fails to perform any duty provided for herein in a timely
manner, including but not limited to making payments when due, Seller may, at
its option and without a waiver of any of its other rights, treat such failure
to perform as a suspension until such duty is performed. Upon the performance of
such duty by Buyer, a revised Scheduled Delivery Date and revised terms of
payment will be determined and the Contract Price and all other terms and
conditions will be adjusted in accordance with this Article. In addition, all
other provisions of this Article, including those relating to Seller’s
termination rights, shall apply to such suspension.

 

12.0        DEFAULT AND TERMINATION

 

12.1        Termination for Buyer’s Convenience

 

Should the planned power generation application for which some or all of the
Equipment is purchased by Buyer be abandoned or cancelled, the Contract or a
portion thereof may be terminated by Buyer by Notification to Seller and upon
payment within *** after invoicing by Seller of the cumulative cancellation
charge as stated in Appendix 3, Payment and Cancellation Schedule. Payments made
by Buyer and received by Seller prior to the date of termination will be
credited against the amount due as termination charges. Such termination charges
will also be due and payable should the Contract be deemed terminated by Buyer’s
failure to notify Seller to resume production in accordance with Article 11.0,
Extension or Suspension.

 

23

--------------------------------------------------------------------------------


 

12.2 Event of Default by Buyer

 

Each of the following shall constitute a default by Buyer under the Contract.

 

(a)           Buyer files a bankruptcy petition or is adjudged bankrupt; or

 

(b)           Buyer fails to perform material obligations under the Contract
including, but not limited to, payment obligations and fails to(-) commence
corrective action within *** after its receipt of a Notice from the Seller
except that for payment obligations corrective action must be commenced within
*** after its receipt of a Notice from the Seller.

 

In the event Seller elects to terminate this Agreement for a Buyer default
pursuant to this Article 12.2, Buyer shall pay those amounts provided in
Article 12.1 within *** after Buyer’s receipt of Seller’s invoice. Buyer’s
failure to make payment will result in Seller’s pursuing any remedies that may
be available to it.

 

12.3  Events of Default by Seller

 

Each of the following shall constitute a default by Seller under the Contract:

 

(a)           the Work is abandoned by Seller;

 

(b)           Seller files a bankruptcy petition or is adjudged bankrupt;

 

(c)           Seller persistently refuses to comply with applicable laws and
regulations; or

 

(d)           Seller fails to perform material obligations under the Contract
and fails to commence corrective action within *** after Buyer’s Notice.

 

In the event that Buyer elects to terminate this Contract for a Seller default
pursuant to this Article 12.3, Seller shall surrender to Buyer possession,
control and use of the Work, to the extent then completed. Buyer shall pay
Seller for all Work performed up to the termination date and may employ any
other qualified firm or corporation to finish the Work. If Buyer exercises its
right to complete the Work, Buyer shall be required to use its best efforts to
mitigate the cost for completion of such Work. Upon completion of the Work, the
total cost of the Work shall be determined and substantiated and Buyer shall
provide Seller Notice thereof. If Buyer’s cost of completion exceeds the unpaid
balance of the Contract Price before the termination date, Seller shall be
required to pay Buyer the difference within *** after Buyer’s Notice of the
final cost.

 

13.0  LICENSE

 

13.1        Seller grants to Buyer a nontransferable, nonexclusive license,
without sublicensing rights, to use Computer Programs provided to Buyer under
the Contract solely in connection with the Unit for which it was purchased,
subject to the conditions and restrictions contained in this Contract. The term
of such license shall extend until the decommissioning of the Unit for which it
was licensed.

 

24

--------------------------------------------------------------------------------


 

13.2        However, this License does not grant any right to the background
technology from which the Computer Program was generated or to the source code
underlying the Computer Program, except to the extent specifically identified in
the Contract. Except as specifically set forth in the Contract, Buyer is granted
no right to modify the Computer Programs or merge it with other Computer
Programs. In the event source code is specifically required to be provided and a
right to modify is specifically granted in writing under the Contract, such
right is granted with the understanding that Seller makes no representation or
warranty that Buyer will have the capability to effectively modify or merge the
Computer Programs. Buyer shall indemnify and hold Seller, its officers and
employees, free and harmless from all claims, demands, causes of action, suits
and other litigation (including all costs thereof, and attorney’s fees) of every
kind and character arising out of or connected with any modification to the
Computer Programs generated and implemented by Buyer and/or its contractors.

 

14.0        PATENTS

 

14.1        Seller will, at its own expense, defend or at its option settle any
suit or proceeding brought against Buyer in so far as it is based on an
allegation that any Work (including parts thereof), or use thereof for its
intended purpose, constitutes an infringement of any United States patent or
copyright, if Seller is promptly provided Notice and given authority,
information, and assistance in a timely manner for the defense of said suit or
proceeding. Seller will pay the damages and costs awarded in any suit or
proceeding so defended. Seller will not be responsible for any settlement of
such suit or proceeding made without its prior written consent. In case the
Work, or any part thereof, as a result of any suit or proceeding so defended is
held to constitute infringement or its use by Buyer is enjoined, Seller will, at
its option and its own expense, either: (a) procure for Buyer the right to
continue using said Work; (b) replace it with substantially equivalent
non-infringing Work; or (c) modify the Work so it becomes non-infringing.

 

14.2        Seller will have no duty or obligation to Buyer under this
Article 14 to the extent that the Work is (a) supplied according to Buyer’s
design or instructions wherein compliance therewith has caused Seller to deviate
from its normal course of performance, (b) modified by Buyer or its Sellers
after delivery, or (c) combined by Buyer or its Sellers with items not furnished
hereunder and by reason of said design, instruction, modification, or
combination a suit is brought against Buyer. In addition, if by reason of such
design, instruction, modification or combination, a suit or proceeding is
brought against Seller, Buyer shall protect Seller in the same manner and to the
same extent that Seller has agreed to protect Buyer under the provisions of
Article 14.1 above.

 

14.3        THIS ARTICLE IS AN EXCLUSIVE STATEMENT OF ALL THE DUTIES OF THE
PARTIES RELATING TO PATENTS AND COPYRIGHTS, AND DIRECT OR CONTRIBUTORY PATENT OR
COPYRIGHT INFRINGEMENT AND OF ALL THE REMEDIES OF BUYER RELATING TO ANY CLAIMS,
SUITS, OR PROCEEDINGS INVOLVING PATENTS AND COPYRIGHTS. Compliance with this
Article 14, as provided herein, shall constitute fulfillment of all liabilities
of the Parties under the Contract with respect to patents and copyrights.

 

15.0        PROPRIETARY INFORMATION

 

15.1        It is understood that certain information may be exchanged between
Buyer and Seller pursuant to this Contract, including but not limited to the
Contract, the Proposal and the Reservation Agreement, that the disclosing Party
considers

 

25

--------------------------------------------------------------------------------


 

proprietary and confidential. Each Party agrees that it shall (and shall cause
its affiliates, parent company, and subsidiaries and their officers, directors,
consultants, employees, legal counsel, agents and representatives ( the
“Confidentiality Affiliates”)) to: (1) hold confidential and not disclose other
than to its Confidentiality Affiliates (other than a Confidentiality Affiliate
that is a direct competitor of the nondisclosing Party) having a reasonable need
to know in connection with the permitted purposes hereunder, without the prior
written consent of the other Party, all confidential or proprietary written
information which is marked confidential or proprietary or oral information or
data which is reduced to writing within thirty (30) days of such disclosure and
marked as confidential or proprietary (including sources of equity and/or other
financing, development strategy, competitor information, cost and pricing data,
warranties, technical information, research, developmental, engineering,
manufacturing, marketing, sales, financial, operating, performance, business and
process information or data, know how and computer programming and other
software techniques) provided or developed by the other Party or its
Confidentiality Affiliates in connection herewith or the Works (“Confidential
Information”); and (2) use such Confidential Information exclusively in
connection with performing its obligations hereunder or the construction,
operation and maintenance of the Plant. In no event shall any Confidential
Information be disclosed to any competitor of the Seller or Buyer.

 

15.2        The obligations contained in the preceding paragraph shall not
apply, or shall cease to apply, to Confidential Information if or when, and to
the extent that, such Confidential Information (1) was known to the receiving
Party or its Confidentiality Affiliates prior to receipt from the disclosing
Party or its Confidentiality Affiliates; (2) was, or becomes through no breach
of the receiving Party’s obligations hereunder, known to the public; (3) becomes
known to the receiving Party or its Confidentiality Affiliates from other
sources under circumstances not involving any breach of any confidentiality
obligation between such source and the disclosing Party’s or discloser’s
Confidentiality Affiliates or a third party; (4) is independently developed by
the receiving Party or its Confidentiality Affiliates; or (5) is required to be
disclosed by law, governmental regulation or applicable legal process. As to
Confidential information that is not a trade secret under Applicable Laws, the
foregoing obligations shall expire five (5) years after Final Payment.

 

15.3        When required by appropriate Government Authority, a Party may
disclose the Confidential Information of the other Party to such Governmental
Authority provided, however, that prior to making any such disclosure, such
Party will: (i) provide the owning Party with timely advance written notice of
the Confidential Information requested by such Government Authority and the
intent of such Party to so disclose; (ii) minimize the amount of Confidential
Information to be provided consonant with the interest of the owning Party,
Seller and Subcontractors and the requirements of the Government Authority
involved; and (c) make every reasonable effort (which shall include
participation by the owning Party, Seller or Subcontractor, as applicable in
discussions with the Government Authority involved) to secure confidential
treatment and minimization of the Confidential Information to be provided. In
the event that efforts tosecure confidential treatment are unsuccessful, the
owning Party shall have the prior right to revise such information to minimize
the disclosure of such Confidential Information in a manner consonant with its
interest and the requirements of the Government Authority involved.

 

26

--------------------------------------------------------------------------------


 

16.0 LIMITATION OF LIABILITY

 

16.1        The aggregate liability of Seller, its Affiliates, Subcontractors,
agents and employees, arising out of the performance or nonperformance of
obligations in connection with the Contract or the performance or nonperformance
of Work, under any theory of recovery, whether based in contract, tort
(including negligence and strict liability), or otherwise, shall not exceed an
amount equal to ***

 

16.2        Seller’s total responsibility under the Contract for payment of all
liquidated damages, including the liquidated damages set forth in Article 10 and
Appendix 4, Guarantees and Guarantee Tests, shall be limited in the aggregate to
***.

 

16.3        In no event, whether based in contract, tort (including negligence
and strict liability), or otherwise, shall Seller, its Affiliates or its
Subcontractors be liable for damages for loss of profits or revenue or the loss
of use of either; damage to the Work after risk of loss has transferred to Buyer
(except as provided pursuant to Article 6.5); loss by reason of facility
shutdown or inability to operate at capacity; increased costs of purchasing or
providing Work; damage to or loss of property or equipment (except as provided
pursuant to Article 6.5); costs of replacement power or capital; claims of
Buyer’s customers; inventory or use charges; or incidental, indirect, special or
consequential damages of any other kind or nature, whatsoever.

 

16.4        The remedies set forth in the Contract are exclusive and no other
remedies of any kind whatsoever shall apply. No claim shall be asserted against
Seller, its Affiliates, agents, employees, or Subcontractors, unless the injury
or damage giving rise to the claim is sustained, and Seller is provided Notice
of the claim, before the expiration of the Warranty Period specified in
Article 5, and no suit or action thereon shall be instituted or maintained
unless it is filed in a court of competent jurisdiction within one year after
the date the cause of action accrues.

 

16.5        Supremacy

 

The provisions expressed in this Article 16 shall prevail over any conflicting
or inconsistent provisions contained elsewhere in this Contract, except to the
extent that such conflicting or inconsistent provisions further restrict or
reduce Seller’s liabilities under this Contract.

 

17.0  TRANSFER AND EXPORT LAW COMPLIANCE

 

17.1        Transfer

 

Before any transfer of the Work or any portion thereof to another party (except
temporary transfer for installation, storage or repair work or permanent
transfer for disposal), or the transfer of any interest in such Work, or portion
thereof, Buyer will obtain for Seller written assurances from the transferee of
limitation of and protection against liability following the proposed transfer
at least equivalent to that afforded to Seller and its Subcontractors under the
provisions of this Contract. Transfer contrary to the provisions of this
Article will

 

27

--------------------------------------------------------------------------------


 

make Buyer the indemnitor of Seller and its Subcontractors against any
liabilities incurred by Seller or its Subcontractors in excess of those
liabilities which would have been incurred had no such transfer taken place.

 

17.2  Export Law Compliance

 

Buyer acknowledges that Seller is required to comply with applicable export laws
and regulations relating to the sale, exportation, transfer, assignment,
disposal and usage of the Work provided under this Contract, including any
export license requirements. Buyer agrees that such Work shall not at any time
directly or indirectly be used, exported, sold, transferred, assigned or
otherwise disposed of in a manner which will result in noncompliance with such
applicable export laws and regulations. It shall be a condition to the
continuing performance by Seller of its obligations hereunder that compliance
with such export Laws and Regulations be maintained at all times.

 

18.0        LICENSES AND PERMITS

 

Buyer shall be responsible for all dealings with any Government Authority
relative to obtaining and maintaining any licenses, permits, and/or other
authorizations of any kind required for installation, maintenance, testing, or
operation of the Equipment, or any portion thereof. Buyer shall pay all costs of
such licenses, permits and authorizations and all costs and expenses incurred in
obtaining and maintaining them. The obligation of Buyer to pay for the Equipment
shall not in any manner be waived by the delay or failure to secure or renew, or
by the cancellation of any required licenses, permits or authorizations.

 

19.0        INSURANCE

 

19.1        Seller’s Insurance Coverage

 

(a)           Seller shall maintain in full force and effect the insurance
coverage and limits required under this Article 19.1 (“Seller’s Insurance”) at
the times specified and continuing until the later of: 1) the date of completion
of Seller’s warranty obligation, or 2) one (1) year after the Final Acceptance
Date. Seller shall provide Buyer applicable insurance certificates of such
coverage prior to the shipment of any Equipment to the Site or the commencement
of any Work at the Site.

 

(b)           Seller or Seller’s insurance carrier shall endeavor to provide
Buyer with thirty (30) Days’ prior Notice of cancellation, termination or
material alteration of any insurance coverage set forth in this Article 19.1. In
addition, Seller’s Insurance shall be maintained with insurance companies having
a Best Insurance Reports rating of “A-” or better and a financial size category
of “VII” or higher (or a comparable rating by any other rating entity reasonably
acceptable to Buyer and evidenced by Buyer’s written confirmation, which
acceptance shall not be unreasonably withheld). Notwithstanding the above,
Seller shall be entitled to self insure any of the insurance requirements set
forth in this Article 19.1.

 

(C)          Seller has the responsibility and obligation to procure and
maintain the following insurance policies:

 

28

--------------------------------------------------------------------------------


 

(i)            Workers’ Compensation Insurance in accordance with Laws and
Regulations applicable to the jurisdiction in which the Work is to be performed,
including an “All States” Endorsement and a “Voluntary Compensation”
Endorsement;

 

(ii)           Employer’s Liability Insurance with a minimum limit of ***;

 

(iii)          Automobile Liability Insurance, including coverage for liability
arising out of the use of owned, non-owned, leased or hired automobiles for
performance of the Contract. As used herein, the term “automobile” means any
vehicle licensed or required to be licensed under the applicable Laws and
Regulations. The Automobile Liability Insurance shall have a combined single
limit of *** (Bodily Injury and Property Damage Liability). Seller shall name
Buyer as an additional insured to the extent third party bodily injury
(including death) or third party property damage results from the negligent acts
or omissions of Seller or Seller’s subcontractors and require that this policy
contain a “separation of insureds” clause; and

 

(iv)          Commercial General Liability Insurance with coverage written for
bodily injury and broad form property damage on an “occurrence” basis with a
limit of *** and ***. This policy shall include blanket contractual coverage,
and coverage for premises, operations, explosion, collapse, underground hazards
and products/completed operations. Seller shall name Buyer as an additional
insured to the extent third party bodily injury (including death) or third party
property damage results from the negligent acts or omissions of Seller or
Seller’s subcontractors and require that this policy contain a “separation of
insureds” clause.

 

19.2        Subcontractor’s Insurance Coverage

 

Seller shall require its Subcontractors performing Work at the Site to maintain
the types, coverage and limits of insurance which are reasonable in accordance
with prudent power generation industry practice and commensurate with the Work
to be performed by such Subcontractor.

 

19.3        Buyer’s Insurance Coverage

 

Buyer shall maintain in full force and effect the insurance coverage and limits
specified below from the date of Seller’s or its Subcontractor’s commencement of
Work at the Site and continuing until the Final Acceptance Date (“Buyer’s
Insurance). Buyer or Buyer’s insurance carrier shall endeavor to provide Seller
with thirty (30) Days’ prior

 

Notice of cancellation, termination or material alteration of any insurance
coverage set forth in this Article 19.3. In addition, Buyer’s Insurance shall be
maintained with insurance companies having a Best Insurance Reports rating of “A
-” or better and a financial size category of “VII” or higher (or a comparable
rating by any other rating entity reasonably acceptable to Seller and evidenced
by

 

29

--------------------------------------------------------------------------------


 

Seller’s written confirmation, which acceptance shall not be unreasonably
withheld). Notwithstanding the above, Buyer shall be entitled to self insure the
following insurance requirements set forth in this Article 19.3 (a), (d) or (e),
below. Buyer shall provide Seller applicable insurance certificates of such
coverage prior to Seller’s or its Subcontractor’s commencement of any Work at
the Site.

 

(a)             Workers’ Compensation Insurance in accordance with Laws and
Regulations applicable to the jurisdiction in which the Work is performed with
both an “All States” Endorsement and a “Voluntary Compensation” Endorsement.

 

(b)             Buyer shall procure and maintain in full force and effect during
the term of the Contract Commercial General Liability Insurance with a minimum
limit of *** and ***. Buyer shall name Seller and Subcontractors as “additional
insureds” to the extent third party bodily injury (including death) or third
party property damage results from the negligent acts or omissions of Buyer or
Buyer’s subcontractors and require that this policy contain a “separation of
insureds” clause.

 

(c)             Automobile Liability Insurance, including coverage for liability
arising out of the use of owned, non-owned, leased or hired automobiles for
performance of the Contract. As used herein, the term “automobile” means any
vehicle licensed or required to be licensed under the applicable Laws and
Regulations. The Automobile Liability Insurance shall have a combined single
limit of *** (Bodily Injury and Property Damage Liability). Buyer shall name
Seller and Subcontractors as “additional insureds” to the extent third party
bodily injury (including death) or third party property damage results from the
negligent acts or omissions of Buyer or Buyer’s subcontractors and require that
this policy contain a “separation of insureds” clause.

 

(d)             Property insurance coverage protecting all property of Buyer at
the Site (including Equipment supplied as part of the Work), on an “all risk”,
replacement cost basis. The property insurance policy shall include coverage for
removal of debris and shall insure the buildings, structures, boiler and
machinery breakdown, equipment, facilities, fixtures, electronic equipment and
media and other property of Buyer at the Site (whether above or below the
surface of the ground) in an amount equal to the total constructed value.

 

(e)             Such other insurance that Buyer believes is necessary and
appropriate to protect its interest and which is reasonable in accordance with
prudent power generation industry practice.

 

19.4  Waiver of Rights

 

In regard to insurance maintained by either Party pursuant to this Article 19,
each such Party waives, and shall require its insurers to waive, all rights of
recovery and subrogation against the other Party and its parents, affiliates and
any Subcontractors of any tier.

 

30

--------------------------------------------------------------------------------


 

19.5 Cooperation Between the Parties

 

(a)           Each Party agrees to provide the other Party reasonable
cooperation and assistance in the procurement of any property insurance required
by the Contract or otherwise to be procured in connection with the Plant.

 

(b)           Seller agrees to provide such reasonable assistance and
documentation as Buyer may request in connection with claims Buyer may make
under its property insurance policies purchased in connection With the Plant for
damage or events that occur after the Effective Date and prior to the expiration
of the Warranty Period. Such assistance will be provided under the
responsibility, and at the cost, of Buyer.

 

(c)           Notwithstanding Article 19.5(a) and Article 19.5(b), neither Party
shall be required to provide confidential or proprietary information to a third
party. If the disclosing Party agrees to provide such information, the third
party shall first be required to execute a confidentiality agreement with the
disclosing Party in a form reasonably acceptable to the disclosing Party.

 

20.0        COMPLIANCE WITH LAWS

 

The Work shall comply with all U.S. federal laws, and rules and regulations
promulgated thereunder that are applicable to the Work and which are in effect
as of the Contract Date; provided, however, that Seller’s obligations with
respect to emissions and sound shall be limited to those specified in Appendix
4, Guarantees and Guarantee Tests. The Contract Price is based on Seller’s
compliance with these laws, rules and regulations as they are in effect on the
Effective Date. Accordingly, if any changes in the Work are required because of
changes in such laws, rules or regulations after that date or because of the
imposition of additional laws, rules or regulations, the Contract Price,
Equipment Delivery Schedule for performance and other pertinent provisions of
this Contract shall be equitably adjusted to reflect the effect of such changes.

 

21.0        CODES AND STANDARDS

 

Seller’s design criteria, manufacturing processes and procedures and quality
assurance standards, together with electric power industry specifications, codes
and standards in effect as of Effective Date are those applicable to the Work.
The Work will comply with such specifications, codes and standards and are
specified in Appendix la, Equipment Design Basis I Codes and Standards.

 

Buyer shall be responsible for identifying to Seller all applicable laws,
regulations, codes and standards of state, provincial or local authorities, or
any subdivision thereof, and shall bear the expense if Equipment modifications
or changes to Services are necessary to comply with such laws, regulations,
codes or standards. Any such modifications shall be made under the terms of
Article 9.0, Changes.

 

31

--------------------------------------------------------------------------------


 

22.0        INDEMNITY

 

22.1        Seller shall indemnify, defend, and save harmless Buyer from and
against third-party claims for personal injury (including disease, sickness, and
death) and for physical damage to property of third parties, other than property
incorporated or intended to be incorporated into the Project (except as provided
for pursuant to Article 6.5), which in either case occur on or before the date
of Equipment Warranty expiration but only to the extent resulting directly from
the negligent acts or omissions of Seller, its Affiliates or Subcontractors
during the performance of Work at the Site. In no event shall Seller’s
obligations under this indemnity provision apply to any claim by a customer of
Buyer for voltage or frequency fluctuation or service interruption of any kind,
or to any claim by any third party for failure of Buyer to provide power or
capacity under any contract, and provided further that in no event shall the
term “third party” as used in this paragraph apply to any Affiliate or lender of
Buyer or any transferee of some or all of the Work.

 

22.2        Buyer shall indemnify, defend, and save harmless Seller (including
Subcontractors) from and against third-party claims for personal injury
(including disease, sickness, and death) and for physical damage to property of
third parties which in either case occur on or before the date of Equipment
Warranty expiration but only to the extent resulting directly from the negligent
acts or omissions of Buyer, its affiliates or the subcontractors or agents of
Buyer.

 

22.3        The Party seeking the indemnification shall promptly give Notice to
the other Party of any third party action for which indemnification is being
sought and provide the other Party with the opportunity to participate in all
settlement negotiations respecting such claim. The Parties’ obligations pursuant
to this indemnity shall expire on the Final Acceptance Date.

 

23.0 MISCELLANEOUS 

 

23.1    Entire Contract

 

This Contract contains the entire understanding between the Parties as to the
subject matter of this Contract, and merges and supersedes all prior Contracts,
Reservation Agreement, commitments, representations, writings and discussions
between them. Neither Party will be bound by prior obligations, conditions,
warranties or representations with respect to the subject matter of this
Contract. This Contract may not be changed, modified or amended in any way,
except by a written Change Order executed by authorized representatives of both
Parties.

 

23.2  Joint Effort

 

Preparation of this Contract has been a joint effort of the Parties and the
resulting document shall not be construed more severely against one of the
Parties than against the other.

 

32

--------------------------------------------------------------------------------


 

23.3 Notice

 

All Notices pertaining to this Contract shall be signed by a duly authorized
representative of the Party giving such Notice and shall reference this Contract
and shall be sent by registered or certified mail, recognized express courier or
facsimile (followed by registered mail) to the other Party at the address
designated below and shall be effective upon delivery:

 

(a)           if delivered to Buyer:

 

Idaho Power Company

P.O. Box 70 (83707)

1221 West Idaho

Street Boise, Idaho

83702

 

Attention:

Scott F. Larrondo, P.E.

Phone No.:

(208) 388-2484

Fax No.:

(208) 388-6689

 

(b)           if delivered to Seller:

 

Original to:

Siemens Energy, Inc.

The Quadrangle

4400 Alafaya Trail

Orlando, Florida 32826-2399

 

Attention:

Carl T. Baker

Phone No.:

(407)-736-3920

Fax No.:

(407)-736-5061

 

23.4        Severability

 

The invalidity of one or more phrases, sentences, clauses or article contained
in this Contract shall not affect the validity of the remaining portions of the
Contract so long as the material purposes of this Contract can be determined and
effectuated.

 

23.5 Assignment

 

Assignment by any Party of its rights and obligations hereunder to a legal
successor or such other qualified entity is not allowed under this Contract,
except as permitted as follows:

 

(a)   Siemens hereby consents to the following assignments of this Contract: to
an entity affiliated with Buyer or having the same owners as does Buyer, such
consent conditioned upon: (a) the proposed assignee being financially and
otherwise capable of performing the obligations of the assignor under this
Contract, (b) the proposed assignee not being a competitor of Seller, (c) the
proposed assignee and none of its affiliates are engaged in litigation with
Seller

 

33

--------------------------------------------------------------------------------


 

and (d) the assignor providing ten (10) days prior written Notice of such
proposed assignment to Seller, together with supportive documentation
establishing that the foregoing conditions have been satisfied.

 

(b)           Should Buyer contemplate obtaining financing for the Plant to be
secured by all or a portion of the Plant and rights under this Contract, Buyer
may collaterally assign, without the approval Seller, its rights or obligations
hereunder for purposes of securing such financing. Seiler shall, if requested,
enter into such agreements with lenders with respect to such assignment as shall
be mutually agreed upon.

 

(c)           Either Party may assign its rights, delegate its duties or
otherwise transfer its interests hereunder, in whole but not in part, with the
prior written consent of the other Party, such consent to not be unreasonably
withheld. The Parties agree that any assignment without such prior written
consent shall be null and void and of no force or effect.

 

23.6        No Waiver

 

No waiver of any of the terms and conditions of this Contract shall be effective
unless in writing and signed by the Party against whom such waiver is sought to
be enforced. Any waiver of the terms hereof shall be effective only in the
specific instance and for the specific purpose given. The failure of a Party to
insist, in any instance, on the strict performance of any of the terms and
conditions hereof shall not be construed as a waiver of such Party’s right in
the future to insist on such strict performance.

 

23.7        Applicable Law

 

This Contract shall be governed by, construed, and enforced in accordance with
the substantive laws of the State of Idaho excluding its rules governing
conflicts of law.

 

23.8        Successors and Assigns

 

This Contract shall be binding upon the Parties hereto, their successors and
permitted assigns.

 

23.9 Audit

 

Buyer shall not have the right to inspect, copy, or audit any of Seller’s or
Subcontractors’ books, accounts, time cards, records, or estimates for the Work.

 

23.10 Appendices

 

All Appendices referenced in this Contract shall be incorporated into this
Contract by such reference and shall be deemed to be an integral part of this
Contract.

 

34

--------------------------------------------------------------------------------


 

23.11 Rules of Interpretation

 

In the interpretation of the Contract, unless the context specifically otherwise
requires, the following rules shall apply:

 

(a)           words importing persons shall include firms and corporations and
vice versa;

 

(b)           words importing the singular shall include the plural and vice
versa;

 

(c)           the headings to the Articles or Sections are for convenience only
and do not affect the interpretation of the Contract; and

 

(d)           all references to documents or other instruments include all
amendments and replacements thereof and supplements thereto, to the extent such
amendments, replacements and supplements have been incorporated into the
Contract by means of a Change Order.

 

23.12      Communications

 

Unless otherwise specified, wherever provision is made for the giving or issue
of any notification, instruction, consent, approval, certificate or
determination by any person, such communication shall be made in the form of a
Notice. The word “notify” and “notification” shall be construed accordingly.

 

12.13      Ozone Warning

 

Buyer hereby acknowledges receipt of the following notice: With respect to the
Plant, please note the following:

 

WARNING: Contains or manufactured with Ill - TriChloroethane, a substance which
harms public health and environment by destroying ozone in the upper atmosphere.
This notice is provided pursuant to and contain product labeling information
which may be required by regulations, issued by the United States Environmental
Protection Agency and made effective as of May 15, 1993, governing the use of
certain chemicals (“OD’s”) suspected of depleting the ozone layer in the upper
atmosphere (“Ozone Regulations”). The Ozone Regulations are codified in 40 CFR
Part 82, “Protection of the Stratospheric Ozone”.

 

The information contained in the above notice is based upon Seller’s past
experience with projects similar to the Plant and its expectations concerning
the Plant based upon that experience. At this time it is not able to identify
other OD’s, if any, which may be used or contained in the Plant. Reasons for
this inability include the fact that Seller is in the process of phasing the use
of OD’s out of its operations and the fact that the Plant will use or contain a
significant number of article, materials and supplies, the orders or contracts
for which have not yet been placed or made. Consequently, the above notice may
need to be supplemented as further information becomes available. Seller will
provide such supplementary information to Buyer promptly upon receiving the
same.

 

35

--------------------------------------------------------------------------------


 

Buyer may elect, upon review of such supplementary information to submit a
Change Order requesting that Seller use an appropriate substitute article
material or supply to eliminate the use of the OD identified in such
supplementary information.

 

Buyer agrees that receipt of the information contained above, as supplemented in
accordance with the terms hereof, shall constitute the labeling required by the
Ozone Regulations. Buyer further agrees that its exclusive remedy for the
failure of Seller to provide any labeling information required under the Ozone
Regulations shall be the issuance of the Change Order and hereby waives any
other right or remedy it may have with respect to such failure, including any
right it may have to terminate this Contract as a result of such failure.

 

23.14      Third Party Beneficiaries

 

The provisions of the Contract are only for the benefit of the Parties hereto
and not for any other legal entity or person, except as specifically provided
herein with respect to Suppliers.

 

23.15      Government Requirements

 

Buyer shall not, without the prior written permission of Seller, transmit any
information received from Seller pursuant to this Contract, directly or
indirectly, to any of the prohibited countries designated in the U.S. Government
regulations, as issued from time to time, relating to the exportation of
technical data.

 

23.16      Value Engineering

 

The Seller during the execution of the Work may identify a more cost effective
means to achieve Plant performance objectives but would require a
modification(s) to this Contract. In this case, the Seller shall give Notice to
the Buyer with information regarding the proposed change including both
installed and operating cost differences and Equipment Delivery Schedule and
Contract Price impacts. The Buyer shall review the analysis of the proposed
change and give the Seller Notice of its decision within fourteen (14) Days or
other period of time agreed to by the Parties. if the change is accepted by the
Buyer, the Seller shall receive a fee based upon a percentage of the reduction
in the Contract Price. The fee shall be *** of said reduction of the Contract
Price.

 

23.17      Nuclear Disclaimer

 

The Equipment is designed and sold for use in a power plant using fossil fuels.
Seller hereby disclaims liability of every kind arising out of a Nuclear
Incident (as defined in the Atomic Energy Act of 1954, as amended), whether the
claim is based in contract, or tort (including negligence and strict liability),
or otherwise on the part of Seller or its Subcontractors, and Buyer hereby
agrees to indemnify and hold harmless Seller and its Subcontractors from any
liability or damage whatsoever arising out of a Nuclear Incident.

 

36

--------------------------------------------------------------------------------


 

23.18  Dispute Resolution

 

Any dispute, controversy or claim arising out of or relating to this Agreement
(each a “Dispute) shall be resolved in the following manner:

 

(a)           Negotiation. The Parties will attempt in good faith to resolve the
Dispute promptly by negotiations between senior representatives of the Parties
who have authority to settle the Dispute (each a “Representative”) in accordance
with the following procedures:

 

(i)         The Party raising the Dispute (“Disputihg Party”) shall give the
other Party written Notice of the Dispute (“Dispute Notice”). Within fifteen
(15) days after receipt of a Dispute Notice, the receiving Party shall submit to
the Disputing Party a written response. The Dispute Notice and the response
shall include (A) a statement of the nature of the Dispute or the Party’s
position relative to the Dispute, as applicable, (B) a summary of the
information supporting the Party’s position, and (C) the name and title of the
individual who will be that Party’s Representative in the resolution of the
Dispute. The Representatives shall meet at a mutually acceptable time and place
within fifteen (15) days after the date of the other Party’s response to the
Dispute Notice and thereafter as often as they reasonably deem necessary to
exchange relevant information and to attempt to resolve the Dispute.

 

(ii)        The Representatives shall discuss the Dispute and negotiate in good
faith in an effort to resolve the Dispute without the need for mediation or
arbitration. During the course of such negotiations, all reasonable requests
made by one Party to the other for information will be honored in order that
each of the Parties may be fully advised. The specified format for such
discussions shall be left to the discretion of the Representatives, but may
include the preparation of agreed upon statements of fact or of positions
furnished to the other Party. All verbal and written communications between the
Parties and issued or prepared in connection with this (a) shall be deemed
prepared and communicated in furtherance, and in the context, of dispute
settlement, and shall be exempt from discovery and production, and shall not be
admissible in evidence (whether as admission or otherwise), in any arbitration
or other proceedings for the resolution of the Dispute.

 

(b)           Mediation. If the Dispute is not resolved within thirty-five (35)
days of the date of the Dispute Notice, then either Party may request that the
Dispute be referred to the AAA or such other mediator as the Parties may
mutually agree for mediation. If the other Party agrees to such mediation in
writing, then the Dispute will be referred to mediation in accordance with the
following procedures:

 

(i) The Party requesting the mediation, may commence the mediation process with
AAA by notifying AAA and the other Party in writing (“Mediation Notice”) of such
Party’s desire that the Dispute be resolved through mediation, including
therewith a copy of the Dispute Notice and the response thereto, if any, and a
copy of the other Party’s written

 

37

--------------------------------------------------------------------------------


 

agreement to such mediation.

 

(ii)          The mediation shall be conducted through, by and at the office of
AAA located in Boise, Idaho.

 

(iii)         The mediation shall be conducted by a single mediator. The Parties
may select any mutually acceptable member from the panel of retired judges at
AAA as a mediator. If the Parties cannot agree on a mediator within five
(5) days after the date of the Mediation Notice, then the AAA’s Arbitration
Administrator shall send a list and resumes of three (3) available mediators to
the Parties, each of whom shall strike one name, and the remaining person shall
be appointed as the mediator. If more than one name remains, either because one
or both Parties have failed to respond to the AAA’s Arbitration Administrator
within five (5) days of receiving the list or because one or both Parties have
failed to strike a name from the list or because both Parties strike the same
name, the AAA’s Arbitration Administrator will choose the mediator from the
remaining names. If the designated mediator shall die, become incapable or,
unwilling to, or unable to serve or proceed with the mediation, a substitute
mediator shall be appointed in accordance with the selection procedure described
above in this Article (b)(iii), and such substitute mediator shall have all such
powers as if he or she has been originally appointed herein.

 

(iv)        The mediation shall consist of one or more informal, nonbinding
meetings between the Representative and the mediator, jointly and in separate
caucuses, out of which the mediator will seek to guide the Parties to a
resolution of the Dispute. The mediation process shall continue until the
resolution of the Dispute, or the termination of the mediation process pursuant
to Article (b) (vii).

 

(v)         The costs of the mediation, including fees and expenses, shall be
borne equally by the Parties.

 

(vi)        All verbal and written communications between the Parties and issued
or prepared in connection with this Article (b) shall be deemed prepared and
communicated in furtherance, and in the context, of dispute settlement, and
shall be exempt from discovery and production, and shall not be admissible in
evidence (whether as admission or otherwise) in any arbitration or other
proceedings for the resolution of the Dispute.

 

(vii)    The initial mediation meeting between the Representative and the
mediator shall be held within twenty (20) days after the Mediation Notice.
Either Party may terminate the mediation process upon the earlier to occur of
(A) the failure of the initial mediation meeting to occur within twenty (20)
days after the date of the Mediation Notice, (B) the passage of thirty (30) days
from the date of the Mediation Notice without the Dispute having been resolved,
or (C) such time as the mediator makes a finding that there is no possibility of
resolution

 

38

--------------------------------------------------------------------------------


 

through mediation. The mediation shall follow and be governed by the laws of the
State of Idaho.

 

(c)           Extensions of Time.  All deadlines specified in this Article 23.18
may be extended by mutual agreement.

 

(d)           Additional Remedies.

 

(i)         Subject to paragraphs (a) and (b) herein, each Party shall have the
right to pursue its remedies at law or in equity;

 

(ii)        Notwithstanding any language to the contrary in this Contract,
either Party, shall have the right to pursue equitable relief in the event of a
dispute under this Article 23.18.

 

23.19 Drawings and Documents

 

Seller shall submit to Buyer drawings, plans, specifications, and other
documents as specified, and in accordance, with Appendix 6, Drawing and
Documents.

 

Sell may provide non—final documents to Buyer in Seller’s preferred format.

 

Specifically for Appendix 6 drawings and documents as prepared by Seller, Seller
will provide such drawings and documents in electronic media, in the following
manner:

 

(a)           “TIF and for PDF” format - the Parties agree, for the purpose of,
but not limited to dispute resolution, Seller provided drawings and documents
supplied in a static electronic format, shall be the documents of record for the
Work; and

 

(b)           “Native Intergraph” format - the Parties agree that drawing
supplied in a working electronic format, is for the sole use of the Buyer for
the normal operation and maintenance of the Work.

 

Seller will use best efforts to secure vendor documentation in electronic
format. Wherever possible, Seller provided vendor drawings in “Native
Intergraph” format are for Buyer’s information only. The Parties agree that such
vendor prepared drawing, supplied in a working electronic format, is for the
sole use of the Buyer for the normal operation and maintenance of the Work.

 

The drawings and documents provided under Appendix 6, in any format supplied by
Seller or Seller’s vendors are Confidential Information and as such Buyer is not
authorized to exchange this Confidential Information with any third party
without Seller’s prior written approval pursuant to Article 15, herein.

 

23.20 Survival

 

The Article in the Contract titled “LIMITATION OF LIABILITY”, “PATENTS”, “THIRD
PARTY BENEFICIARIES’, “NUCLEAR DISCLAIMER”, “TRANSFER AND EXPORT LAW
COMPLIANCE”, and “PROPRIETARY INFORMATION” and all other Article providing for
limitation of or protection against liability of Seller or its Subcontractors
shall apply notwithstanding any other provision of this Contract and shall
survive the termination, cancellation, or expiration of this Contract.

 

39

--------------------------------------------------------------------------------


 

23.21 Counterparts

 

This Contract may be executed by the Parties in two of more separate
counterparts (including by facsimile transmission), each of which shall be
deemed an original, and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.

 

In witness whereof, the authorized representatives of both Parties have executed
this Contract as of the latest date set forth below:

 

 

IDAHO POWER COMPANY

 

SIEMENS. ENERGY, INC.

 

 

 

By:

/s/ James C. Miller

 

By:

/s/ Benjamin Wolfe

 

 

 

 

Title:

SVP- Power Supply

 

Title:

Sales Manager

 

 

 

 

Date:

Dec. 19, 2008

 

Date:

19 Dec, 2008

 

40

--------------------------------------------------------------------------------


 

APPENDIX 1

 

SCOPE OF SUPPLY AND DIVISION OF RESPONSIBILITY

 

* 24 pages omitted

 

--------------------------------------------------------------------------------


 

APPENDIX 2

 

TECHNICAL SPECIFICATION

 

* 106 pages omitted

 

--------------------------------------------------------------------------------


 

APPENDIX 3

 

PAYMENT AND CANCELLATION SCHEDULE

 

--------------------------------------------------------------------------------


 

PRIMARY TERMS OF PAYMENT FOR FINANCIAL CLOSE SEPTEMBER 2009

 

Contract Price

$53,495,048

 

 

 

 

 

 

 

Cancellation % per

 

Month

 

Payment % per Month

 

Cumulative Payment

 

Month

 

Reservation Fee

 

$

2,750,000

 

$

2,750,000

 

$

2,750,000

 

October 1, 2008

 

0.00

%

$

2,750,000

 

$

2,750,000

 

November 1, 2008

 

0.00

%

$

2,750,000

 

$

2,750,000

 

December 1, 2008

 

0.00

%

$

2,750,000

 

$

2,750,000

 

January 1, 2009

 

0.00

%

$

2,750,000

 

$

2,750,000

 

February 1, 2009

 

0.00

%

$

2,750,000

 

$

2,750,000

 

March 1, 2009

 

0.00

%

$

2,750,000

 

$

2,750,000

 

April 1, 2009

 

0.00

%

$

2,750,000

 

$

2,750,000

 

May 1, 2009

 

0.00

%

$

2,750,000

 

$

2,750,000

 

June 1, 2009

 

0.00

%

$

2,750,000

 

$

2,750,000

 

July 1, 2009

 

0.00

%

$

2,750,000

 

20.00

%

August 1, 2009

 

0.00

%

$

2,750,000

 

28.00

%

September 1, 2009

 

19.83

%

25.00

%

35.00

%

October 1, 2009

 

10.00

%

35.00

%

40.00

%

November 1, 2009

 

5.00

%

40.00

%

45.00

%

December 1, 2009

 

2.00

%

42.00

%

50.00

%

January 1, 2010

 

10.00

%

52.00

%

60.00

%

February 1, 2010

 

3.00

%

55.00

%

65.00

%

March 1, 2010

 

3.00

%

58.00

%

71.00

%

April 1, 2010

 

2.00

%

60.00

%

77.00

%

May 1, 2010

 

5.00

%

65.00

%

82.00

%

June 1, 2010

 

5.00

%

70.00

%

85.00

%

July 1, 2010

 

3.00

%

73.00

%

90.00

%

August 1, 2010

 

5.00

%

78.00

%

95.00

%

September 1, 2010

 

3.00

%

81.00

%

100.00

%

October 1, 2010

 

3.00

%

84.00

%

100.00

%

November 1, 2010

 

3.00

%

87.00

%

100.00

%

December 1, 2010

 

5.00

%

92.00

%

100.00

%

January 1, 2011

 

5.00

%

97.00

%

100.00

%

February 1, 2011

 

0.00

%

97.00

%

100.00

%

March 1, 2011

 

0.00

%

97.00

%

100.00

%

April 1, 2011

 

0.00

%

97.00

%

100.00

%

May 1, 2011

 

0.00

%

97.00

%

100.00

%

June 1, 2011

 

0.00

%

97.00

%

100.00

%

July 1, 2011

 

0.00

%

97.00

%

100.00

%

August 1, 2011

 

0.00

%

97.00

%

100.00

%

September 1, 2011

 

0.00

%

97.00

%

100.00

%

October 1, 2011

 

0.00

%

97.00

%

100.00

%

November 1, 2011

 

0.00

%

97.00

%

100.00

%

December 1, 2011

 

0.00

%

97.00

%

100.00

%

January 1, 2012

 

0.00

%

97:00

%

100.00

%

February 1, 2012

 

0.00

%

97.00

%

100.00

%

March 1, 2012

 

0.00

%

97.00

%

100.00

%

April 1, 2012

 

1.50

%

98.50

%

100.00

%

Final Acceptance

 

1.50

%

100.0

%

100.0

%

Total

 

100.00

%

 

 

 

 

 

--------------------------------------------------------------------------------


 

ALTERNATE TERMS OF PAYMENT FOR MAY 2009

 

Contract Price

$53,495,048

 

 

 

 

 

 

 

Cancellation % per

 

Month

 

Payment % per Month

 

Cumulative Payment

 

Month

 

Reservation Fee

 

$

2,750,000

 

$

2,750,000

 

$

2,750,000

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

* 2 pages omitted

 

--------------------------------------------------------------------------------


 

APPENDIX 4

 

GUARANTEES AND GUARANTEE TESTS

 

***

 

* 18 pages omitted

 

--------------------------------------------------------------------------------


 

APPENDIX 5

 

EQUIPMENT DELIVERY SCHEDULE

 

--------------------------------------------------------------------------------


 

IDAHO POWER COMPANY

EQUIPMENT SUPPLY— NEW PLYMOUTH POWER PLANT

 

EQUIPMENT DELIVERY SCHEDULE

 

The Seller will support the following equipment delivery dates.

 

Major Component

 

Delivery Date

 

 

 

Gas Turbine Longitudinal

 

Feb 1, 2011

Gas Turbine Generator Longitudinal

 

Feb 1, 2011

Electrical Package (Except Fire Protection)

 

Feb 1, 2011

Lube Oil Package (Except Fire Protection)

 

Feb 1, 2011

Static Starting Package

 

Feb 1, 2011

 

Other Auxiliary Equipment

 

Delivery Date

 

 

 

Air inlet System

 

Feb 28 2011

Rotor Air Cooler

 

Feb 28, 2011

 

--------------------------------------------------------------------------------

* Seller will support other auxiliary equipment delivery by Feb 28, 2011

 

--------------------------------------------------------------------------------


 

APPENDIX 6

 

DRAWINGS AND DOCUMENTATION

 

***

 

* 5 pages omitted

 

--------------------------------------------------------------------------------


 

APPENDIX 7

 

OPTIONS

 

--------------------------------------------------------------------------------


 

GRAPHIC [g197201kq25i001.jpg]

 

 

 

IDAHO POWER COMPANY

EQUIPMENT SUPPLY - NEW PLYMOUTH POWER PLANT

 

Buyer Options

 

Item

 

Description

 

Price

 

Bid Validity
Date

 

 

 

Seller to provide Buyer the following the identified training services: (See
attached individual descriptions for service details, attached herein.)

 

 

 

Upon FNTP

 

 

 

·      Gas Turbine Familiarization and Operation;

 

***

 

 

 

 

 

·      Gas Turbine Preventative Maintenance;

 

***

 

 

 

 

 

***

 

***

 

 

 

 

 

***

 

***

 

 

 

2

 

Additional three month Base Warranty extension

 

***

 

Upon FNTP

 

3

 

Remove - GT Low Voltage, automatic transfer switch

 

***

 

Upon PNTP

 

4

 

***

 

***

 

Upon PNTP

 

 

Notes:

 

1.     If Buyer desires to elect any and or all of the options listed herein,
Buyer must provide Notice of such election to Seller no later than the Effective
Date of the above specified notice to proceed (“Bid Validity Date”). By way of a
Change Order, pursuant to Article 9, the price and scope of such elected options
shall be incorporated into this Contract.

 

2.     The option price indicated above reflects a fixed, firm price.

 

--------------------------------------------------------------------------------


 

incorporated into this Contract.

 

2.               The option price indicated above reflects a fixed, firm price.

 

--------------------------------------------------------------------------------


 

GRAPHIC [g197201kq25i002.jpg]

 

Introduction

 

The Seller’s Gas Turbine Familiarization and Operation training program is
designed to provide a basic understanding of the equipment and its associated
auxiliary systems. The training will support the installation, startup, and
operations of commercial power projects. The training integrates a combination
of classroom instruction and associated system walk downs. Operations and
maintenance technicians perform functions vital to the safe and efficient
operation of a power plant. In order to fulfill their job responsibilities, they
require an understanding of the Seller’s gas turbine-generator system and its
interrelationship with the associated systems of their plant. The goal of the
Gas Turbine Familiarization and Operation training program is to provide this
understanding customized to each customer’s specific site. All training programs
are limited to the Seller’s scope of supply,

 

Course Content

 

Some out of class study may be assigned. All required instructional materials
are provided to each student. The following topics are representative of those
covered in the course. Actual course content will be customized to the specific
plant configuration.

 

·         Introduction

·        Power plant overview

·        Definitions and nomenclature

·        Safety precautions

 

·         Gas Turbine (applicable model)

·        Basic gas turbine description

 

·         Associated Systems (as applicable)

 

·        Fire protection

·        Electrical distribution

·        Heating, ventilation & air conditioning

·        Lubricating oil

·        Control (Hydraulic) oil

·        Fuel (fuel gas and/or fuel oil)

·        Combustor (conventional, DLN, ULN)

·        Emission

·        Power augmentation

·        Compressor water wash

·        Turbine water wash

·        Starting package

·        Inlet air filtration

·        Evaporative cooler/ wet compression system

·        Instrument air

·        Turbine air

 

1

--------------------------------------------------------------------------------


 

·        Generator and exciter

·        Generator cooling

·        Hydrogen cooled generator support

·        DCS Control

®        integrated System Operations

·        Process control drawings and control logic diagrams

·        Pre-start checks/Ready to start permissives

·        Normal startup and shutdown

·        Load changing procedures

·        Operational checks/ parameters/ limits

·        Abnormal conditions

·        Combustion system operations & control

·        Temperature monitoring & control

·        System functional operation & control

 

·         Maintenance Considerations

 

·        Service bulletins (Introduction)

·        Warranty policies/ typically requested information

 

Course Details

Course No:
Location:
Duration:
Students:
Language:

OPS201.1
Customer Site
10 Days
Max 15 Students
English

 

2

--------------------------------------------------------------------------------


 

GAS TURBINE PREVENTIVE MAINTENANCE

 

Introduction

 

The Gas Turbine Preventive Maintenance course is designed to give operation and
maintenance personnel the concepts of preventive maintenance, routine
inspections, and site equipment specific preventive maintenance recommendations
of the Seller’s gas turbine and its associated systems. This course will use a
combination of classroom instruction and plant walkdowns. Upon completion of
this course, the student is prepared for on-the-job training in plant preventive
maintenance procedures and development of the site preventive maintenance
program.

 

Course Content

 

Completion of the gas turbine familiarization course is recommended. A working
knowledge of basic mechanical/electrical principles and the ability to interpret
technical manuals, wiring diagrams, and engineering drawings is required.

 

The following topics are representative of those covered in the course. Actual
course content is customized to the specific plant configuration.

 

·    Introduction

·    Preventive maintenance philosophy

·    Safety Considerations

·    Plant Overview

·    System Preventive Maintenance

·    System function overview

·    Identify equipment requiring preventive maintenance

·    Periodicity guidelines

·    Exercise:

·    Gathering specific component data

·    Applying vendor recommended maintenance

·    Developing site specific maintenance program

·    Administration

·    Service Bulletins

·    Technical Advisories

·    Trending parameters

·    Maintenance records

·    Equipment history

 

3

--------------------------------------------------------------------------------


 

Course Details

 

Course No:

MNT201

Location:

Customer Site

Duration:

5 Days

Students:

Max 15 Students

Language:

English

 

4

--------------------------------------------------------------------------------


 

***

 

* 6 pages omitted

 

5

--------------------------------------------------------------------------------


 

APPENDIX 8

 

EC-93208-(R-10) GUIDING PRINCIPLES FOR CONDUCTING SITE PERFORMANCE TESTS ON
SIEMENS INDUSTRIAL GAS TURBINE-GENERATOR UNITS

 

***

 

* 23 pages omitted

 

--------------------------------------------------------------------------------


 

APPENDIX 9

 

ACOUSTIC TEST PROCEDURE

 

***

 

* 22 pages omitted

 

--------------------------------------------------------------------------------


 

APPENDIX 10

 

FORM OF CHANGE ORDER

 

--------------------------------------------------------------------------------


 

CHANGE ORDER

 

Change Order No.        

Effective Date:             

 

RE: Equipment Supply Agreement for the Idaho Power Company New Plymouth Power
Plant Project

 

1.           Introduction

 

This Change Order No. [ 1 is agreed to pursuant td that certain Contract for the
supply of one (1) SGT6-5000F gas turbine generator Econopac, by and between
Siemens Energy, Inc. (“Seller”) and Idaho Power Company (“Buyer”), dated
December 19, 2008 (the “Contract”). Capitalized terms used but not defined
herein shall have the meaning given them in the Contract. Upon its
countersignature in the space provided below, this document shall constitute a
Change Order effective as of the date first written above within the meaning of
the Contract.

 

2.           Scope of Change

 

[Describe changes to scope of work, including any modifications to the Contract
and Exhibits.]

 

3.           Price

 

Original Contract Price:

 

$

XX,XXX,XXX

 

Previous Change Orders

 

$

XX,XXX,XXX

 

This Change Order:

 

$

XX,XXX,XXX

 

Revised Contract Price:

 

$

XX,XXX,XXX

 

 

4.           Appendices

 

[List revised Appendices and attach to the Change Order].

 

5.           Other

 

Except as otherwise specifically provided in this Change Order, all other terms
and conditions of the Contract, as amended from time to time, shall remain in
full force and effect.

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
Change Order to be executed by their duly authorized representatives to be
effective as of the date first above written.

 

SIEMENS ENERGY, INC.

 

IDAHO POWER COMPANY

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

APPENDIX 11

 

TECHNICAL FIELD ASSISTANCE

 

--------------------------------------------------------------------------------


 

GRAPHIC [g197201kq29i001.jpg]

IDAHO POWER COMPANY

EQUIPMENT SUPPLY NEW PLYMOUTH POWER PLANT

 

TECHNICAL FIELD ASSISTANCE

 

Scope of Work (1 Unit GT Fuel Gas in CC Configuration)

 

Seller provides Technical Field Assistance (TFA) to support installation of the
following Seller- supplied equipment:

 

·        Gas Turbine’s and Auxiliaries

 

·        Generator’s and Auxiliaries

 

Based on the project schedule, field engineers are furnished as outlined in the
Manpower Summary to provide TFA for Seller’s suggested methods and procedures
for installation, commissioning, start-up, and performance testing.

 

Seller TFA Services:

 

Attend regularly scheduled ‘on-site’ construction/commissioning meetings as
required by the Contract and otherwise as reasonably requested by Buyer.

 

Confer with Buyer’s installation and start-up personnel regarding Seller’s
equipment, plans, objectives, and procedures. Seller may make recommendations
for work process improvements.

 

Observe Buyer’s site storage conditions and provide recommendations as required.

 

If requested by Buyer, provide interpretation of technical documents provided by
Seller or Seller’s suppliers, including clarification or missing information.

 

Provide consultation on method statements and procedures required to perform
installation of Seller’s equipment.

 

Provide guidance on setting sole plates, leveling wedges, fixators, and other
foundation material.

 

Consult on unloading and transferring Seller’s major components from rail cars
or trucks to foundation. Buyer is responsible for all heavy lifting and hauling
associated with the equipment.

 

Provide guidance for installing Seller’s equipment on foundations.

 

Inspect Seller’s equipment for proper assembly, clearances, alignment, and
cleanliness, and advise Buyer of any observed errors and/or omissions.

 

Inspect Seller’s equipment before start-up, verify that pre-operational checkout
and testing activities have been completed, and inform Buyer of any observed
errors and/or omissions.

 

1

--------------------------------------------------------------------------------


 

Observe work practices and procedures of Buyer’s installation and commissioning
personnel to ascertain that Seller’s recommended installation practices are
being followed and that potentially damaging conditions do not exist as it
relates to Seller’s equipment.

 

·      Provide guidance during commissioning and start-up of Seller’s equipment
pertaining to sequence of events and requirements to complete`an activity.

 

Coordinate resolution of issues associated with Seller’s non-compliant equipment
delivered to site, including in-process inspections on the corrective action as
deemed necessary by Seller.

 

·      Arrange technical advisory services for systems and equipment supplied by
Seller’s suppliers as deemed necessary by Seller.

 

Responsibilities of Buyer:

 

·      Provide all necessary site management, supervision, and labor that are
fully qualified for equipment installation, commissioning, and start-up.

 

·      Provide suitable protected storage space and an inventory process for all
material received at site.

 

·      Provide all tools, equipment, facilities and devices, including such
items as compressed air, water, electric power, steam, lighting, lubricating
oil, and all consumables required for installation and commissioning of
equipment.

 

Develop and maintain all project plans, schedules, method statements and
procedures and quality programs required to perform the installation of
Seller-supplied equipment.

 

Provide adequate cranes, cables, and/or other means of moving components as
required for handling, storage and installation of equipment.

 

Supply site receiving, inventory, and preservation documents to TFA personnel.

 

·      Develop and implement on-site safety programs, including a lockout and
tag-out process.

 

Provide personnel, equipment, systems, and facilities for startup adjustments,
testing, and operation of equipment.

 

Furnish to the TFA personnel all completed data sheets, documents, installation
manuals and commissioning manuals as they are completed for TFA review and
comment.

 

2

--------------------------------------------------------------------------------


 

 

 

Technical Field Assistance (TFA) 
Manpower Summary

 

Manweeks

 

Hours per
Manweek

 

Base Shift

 

 

 

 

 

 

 

 

 

 

 

 

 

TFA for Installation

·

 

 

 

 

 

 

 

 

 

Seller’s Site Lead

 

 

 

 

 

 

 

 

 

Gas Turbine Mechanical / Electrical Engineer

 

 

 

 

 

 

 

 

 

Total TFA for Installation

 

***

 

40

 

1 x 5 x 8

 

 

 

 

 

 

 

 

 

 

 

2

 

TFA for Startup and Commissioning

 

 

 

 

 

 

 

 

 

DCS Admin

 

 

 

 

 

 

 

 

 

DCS Engineer

 

 

 

 

 

 

 

 

 

Gas Turbine Comm Engineer

 

 

 

 

 

 

 

 

 

AVR Engineer

 

 

 

 

 

 

 

 

 

Balance Engineer

 

 

 

 

 

 

 

 

 

Total TEA for Startup and Commissioning

 

***

 

60

 

1 x 6 x 10

 

 

 

 

 

 

 

 

 

 

 

 

 

Total TFA Manweeks

 

***

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Basis

 

1.Contract Price is based on Seller providing up to *** manweeks of TFA. TFA
required by Buyer in excess of this allowance will be reimbursed to Seller by
Change Order priced per Seller Price List 1727 in effect at that time.

 

2.All hours worked within base shift identified above will be counted as
straight time hours. All hours worked in excess of the base shift on Monday
through Saturday will be counted as ***. All hours worked on Sundays and
holidays will be counted as ***.

 

3.The Buyer is responsible for developing all method statements required to
perform the installation work. Seller’s TFA engineers will provide consultation
and guidance during the development of method statements.

 

4.The Buyer’s contractor is assumed to be experienced and capable.

 

5.For Seller’s TFA personnel, Seller will provide office equipment consisting of
computers, telephone equipment, telephone service, and office supplies. Buyer
will provide an office trailer that is convenient to the work area, desks,
chairs, lockers, hook up of electrical and telephone services, electricity,
security service, drinking water, and sanitary facilities.

 

6.Time sheets for TFA engineers will be prepared weekly by Seller’s site lead
and presented to Buyer each Monday for signature. This will allow accurate count
of manweeks consumed against the contract allowance. Signature of time sheets
will not be unreasonably withheld.

 

7.Contract Price includes rental of special test equipment required for voltage
regulator calibration and field balancing of Seller supplied equipment. Buyer
will provide all other tools and test equipment.

 

4

--------------------------------------------------------------------------------


 

APPENDIX 12

 

PRICE LIST

 

--------------------------------------------------------------------------------


 

GRAPHIC [g197201kq29i001.jpg]

IDAHO POWER COMPANY

 

EQUIPMENT SUPPLY - NEW PLYMOUTH POWER PLANT

 

SIEMENS

 

 

 

October 1, 2008

Supersedes Price List 1727, pages 1-2

Dated March 28, 2008

Prices subject to change without notice

 

Siemens Energy, Inc.

The Quadrangle

4400 Alafaya Trail

Orlando, Florida, U.S.A 32826

 

Price List
1727, Section 1

 

 See page 2 for Section 2

 

Field Engineeling and Consulting Services for Combustion Turbine Plant Sites

 

I.     Selling Policy

All prices contained herein are subject to the terms and conditions of Siemens
Energy, Inc. Selling Policy 1751 in effect an the date an order is received.

 

II.    Price Policy

All rates and prices are subject to change without notice. Unless contracted
otherwise, rate and prices for ongoing contracts will be those in effect at the
time the work is performed.

 

III.  Engineer Hourly Rates

Siemens offers field engineering and supervisory services for power generating
equipment, at rates as defined below.

 

A.    Technical Field Assistance (TFA) An Engineer providing TFA renders advice
and makes recommendations to customer personnel based on Siemens procedures,
drawings, and information obtained from Siemens home facilities, during standard
maintenance of existing, or installation of new, Siemens units. By definition,
standard maintenance includes disassembly, inspection, replacement of renewal
parts, routine repair and re-assembly.

 

Hourly Rate for TFA: ***

 

B,    Supervisory and Special Services An Engineer or Project Manager providing
Supervisory Services directs Siemens personnel and Its contractors, or advises
customer personnel performing maintenance outages.

 

An Engineer providing Special Services reports the condition of the unit and/or
its components (‘fact finding”), performs diagnostic and operational
trouble-shooting, and commissioning of turbine-generator equipment. This work
may be conducted ensile or by telecommunication. Special Services include
diagnostic electrical testing, evaluation and set-up activities on control
systems, voltage regulator systems and any on-line diagnostics. Emission tuning,
advanced non destructive examinations and balancing are also included in this
type at field engineering services.  Engineers located at Siemens home
facilities, including District Offices and the Technical Support Center, provide
technical studies and information relating to the design and operating
parameters of combustion turbines.

 

Hourly rate for Supervisory and Special Services: ***

 

C.    Field Shift Engineer

 

A Field Shift Engineer, working under the direction of a Siemens Project Manager
or Engineer providing Supervisory Services, offers technical support and
oversees Siemens field personnel, including the Field Labor Supervisor, during
the implementation of service projects,

 

Hourly rate for Field Shift Engineer, ***

 

D.    Off-Site Technical Assistance

 

If Siemens TFA personnel are not engaged in TFA services at the jobsite, and the
customer requests technical assistance which leads to the initiation by Siemens
of a Product Change Management Clarification or other Internal document, a
minimum charge of *** will apply. A separate quote will be provided for all such
requests which require more than two working days to complete.

 

E.    Field Labor Supervisor

 

A labor supervisor provides direct supervision of field personnel performing
work for Siemens during the implementation of service projects.

 

Hourly rate for Field Labor Supervisor: ***

 

IV.  Explanatory Notes

 

A)    In the event Siemens uses outside or subsidiary personnel to perform
services that would normally be performed by Siemens personnel, Siemens will
invoice Purchaser for such personnel at the hourly rates published herein.

 

B)    Minimum billing is 8 hours and will also apply to standby time or travel
time during an 8 hour work day or fraction thereof.

 

C)    Charges for equipment, tools and instruments supplied with Siemens field
engineering personnel for use by Siemens or its subcontractors will be quoted by
your local Siemens representative, Prices will include normal replenishment and
re-calibration. Excessive loss or damage beyond the control of Siemens will be
billed as an additional charge,

 

0)    To expedite access by Siemens on-site personnel to Siemens drawings, field
procedures, specifications, and other electronic information needed to perform
the services, Siemens encourages customers to make a secure high speed intemet
connection available to Siemens field personnel at the jobsite.

 

B)    Prices for outage services include one electronically delivered Field
Report.

 

Fees, if applicable, will be quoted by and supplied through the local District
Services Operations Managers for any Field Report hard copies.

 

V,    Expenses

 

A fixed daily expense charge will be assessed as outlined below.

 

A)    When daily commuting personnel are supplied, a *** local daily expense
charge, coveting local transportation and miscellaneous expenses, will be
assessed for each day assigned to the work.

 

B)    For jobs where personnel require overnight lodging, the applicable daily
expense charge for the job site will be assessed for each calendar day an
individual is assigned to a project including non-working weekend days for jobs
extending over the weekend(s). Siemens will supply engineers and techniclans
based on qualifications wilh priority given to qualified daily commuting
personnel when available.

 

All round trip air andlor ground transportation from the individual’s home
location to and from the job site, including periodic weekend trips home, which
is normally the 3rd weekend, will be billed *** The following geographical area
standard daily expense charge covers lodging, meals, local transportation and
miscellaneous expenses (including, but not limited to telephone, postage and
laundry). The standard daily expense charges shown below are subject to
adjustment during seasonal or special events.

 

Daily Expense

 

Standard Daily

 

Charge Class

 

Expense Charge

 

Al

 

***

 

A

 

***

 

B

 

***

 

C

 

***

 

D

 

***

 

E

 

***

 

F

 

***

 

G

 

***

 

 

The standard daily expense charge class for a particular power plant or job
location can be obtained from the local Siemens representative. The actual daily
expense charges applicable to each specific job will be quoted separately.

C)    A charge of *** per person per day will be added to the daily expense
charge for all non-working weekend days on jobs extending over the weekend(s).

 

1

--------------------------------------------------------------------------------


 

SIEMENS

 

 

 

October 1, 2008

Supersedes Price List 1727, pages 1-2

Dated March 28, 2008

Prices subject to change without notice

 

Siemens Energy, Inc.

The Quadrangle

4400 Alafaya Trail

Orlando, Florida, U.S.A 32826

 

Price List
1727, Section 2

 

 See page 1 for Section 1

 

Technician and Field Support Services for Combustion Turbine Plant Sites

 

1.     Selling Policy

 

All prices contained herein are subject to the terms and conditions of Siemens
Energy, Inc. Selling Policy 1701 in effect on the dale an order is received.

 

II.    Price Policy

 

All rates and prices are subject to change withaul notice. Unless contracted
otherwise, rates and prices for ongoing contracts will be those in effect at the
time the work is performed.

 

III.  Technician/Draftsmen Hourly Rates Siemens employs a large staff of
experienced field technicians to provide service for power generating equipment,
including NOE. Technicians will be charged at the rates defined below.

 

Draftsmen located at Siemens home facilities, provide technical services
relating to the design and operating parameters of steam turbine, combustion
turbine generators and water wheel turbine generators. Technician/Draftsmen
Houriy rates:

 

 

 

Straight 
Time

 

Weekday 
0/T
Saturday

 

Sunday
Holiday

 

Lead CT Technician

 

***

 

***

 

***

 

CT Technician

 

***

 

***

 

***

 

Lead Winder

 

***

 

***

 

***

 

Lead ST Bladed Machinist

 

***

 

***

 

***

 

Journeyman/ Draftsman/ Winder

 

***

 

***

 

***

 

Journeyman/ ST Bladed Draftsman/ Machinist

 

***

 

***

 

***

 

Lead NOE Specialist

 

***

 

***

 

***

 

NDE Specialist

 

***

 

***

 

***

 

CT Auxiliary Systems and BOP Lead Technician

 

***

 

***

 

***

 

CT Auxiliary Systems and BOP Technician

 

***

 

***

 

***

 

 

IV.  Explanatory Notes

 

A)    In the event Siemens uses outside or subsidiary personnel to perform
services that would normally be performed by Siemens personnel, Siemens will
invoice Purchaser for such personnel at the hourly rates published herein.

 

B)    Minimum billing is 8 hours and will also apply to standby time.

 

C)    The straight-time rate applies to at time worked or traveled during an 8
hour work day or fraction thereof; that is, any consecutive 8 hour period in a
weekday (Monday through Friday, holidays excepted) with an allowance for lunch
time.

 

D)    The weekday overtime and Saturday rates apply to all time worked or
traveled in excess of B hours during a weekday and all time worked or traveled
on Saturday (holidays excepted). All time worked or traveled on a Sunday or a
holiday, locally observed by Siemens, will be billed at the Sunday and holiday
rate.

 

V.    Expenses

 

A fixed daily expense charge will be assessed as outlined below for technicians,
clerks and labor supervisors.

 

A)    When daily commuting personnel are supplied, a *** local daily expense
charge, covering local transportation and miscellaneous expenses, will be
assessed for each day assigned to the work.

 

B)    For job sites where personnel require overnight lodging, the applicable
daily expense charge for the job site will be assessed far each calendar day en
individual is assigned to a project including non-working weekend days for jobs
extending over the weekend(s). Siemens will supply engineers and technicians
based on qualifications with priority given to qualified daily commuting
personnel when available.

 

All round trip air and/or ground transportation from the individuals home
location to and from the job site, including periodic weekend trips home, which
is normally the 3rd weekend, will be billed ***

 

The following geographical area standard daily expense charge covers lodging,
meals, local transportation and miscellaneous expenses (telephone, postage,
laundry, etc.). The standard daily expense charged shown below are subject to
adjustment during seasonal or special events.

 

Daily Expense

 

StandardDaily

 

Charge Class

 

Expense Charge

 

Al

 

***

 

A

 

***

 

B

 

***

 

C

 

***

 

D

 

***

 

E

 

***

 

F

 

***

 

G

 

***

 

 

The standard daily expense charge class for a particular power plant or job
location can be obtained from the local Siemens repre sentative. The actual
daily expense charges applicable to each specific job will be quoted separately.

 

C)    A charge of *** per person per day will be added to the daily expense
charge for all non-working weekend days on jobs extending over the weekend(s).

 

VI.  Field Labor Rates

 

Field labor rates will be quoted by your local Siemens representative.

 

Vil.  Field Support

 

A)    Locally procured tools, materials, services and subcontracts.

 

***

 

B)    Transportation

 

***

 

C)    Siemens equipment, tooling and instrumentation used by Siemens or its
subcontractors will be quoted by your local Siemens Representative. Prices will
include normal replenishment and re-calibration. Excessive loss or damage beyond
the control of Siemens will be billed as an additional charge.

 

D)    Siemens clerical support rates:

 

Straight

 

Weekday OT/ Sunday &

 

 

 

Time

 

Saturday

 

Holiday

 

***

 

***

 

***

 

 

2

--------------------------------------------------------------------------------


 

GRAPHIC [g197201kq29i001.jpg]

IDAHO POWER COMPANY

 

EQUIPMENT SUPPLY - NEW PLYMOUTH POWER PLANT

 

SIEMENS

 

 

 

Dated October 1, 2008

Supersedes Price List 1801

Dated June 12,2007

Prices subject to change without notice

Siemens Energy, Inc.

The Quadrangle

4400 Alafaya Trail

Orlando, Florida, U.S.A. 32826

Price List

 1801

 

Home Office Commercial and Project Implementation Services for New Sites Under
Construction

 

I.     Selling Policy

 

All prices contained herein are subject to the terms and conditions of Siemens
Energy, Inc. Selling Policy 1701 in effect on the date an order is received.

 

11.  Price Policy

 

This Price List is applicable only to, and limited to, services of the kind
described below provided in support of Siemens new unit construction and
installation projects. Ail rates and prices are subject to change without
notice. Unless contracted otherwise, rates and prices for ongoing contracts will
be those in effect at the time the work is performed.

 

III.  Home Office Commercial and Project Implementation Service Rates

 

Siemens offers home office commercial and technical project implementation
services, at rates es defined below.

 

A.    Commercial and Project Implementation Services

 

Commercial and Project Implementation personnel, located at Siemens home
offices, render advice, make recommendations, and provide commercial and
technical service relating to the construction and installation of Siemens
equipment at new project sites based on Siemens information and procedures.

 

Hourly Rate for Commercial and Project implementation Services: ***

 

B.    Project Supervisory Services

 

A Project Manager or Project Engineer providing Supervisory Services located at
Siemens home offices directs Siemens personnel and it’s subcontractors, or
advises customer personnel participating in the construction and installation of
Siemens equipment at new project sites.

 

Hourly rate for Project Supervisory Services: ***

 

C.    Engineering Services

 

Engineers located at Siemens home offices, including District Offices and the
Technical Support Center, provide technical studies and information minting to
the construction and Installation of new Siemens turbines and associated
systems.

 

Hourly rate for Engineering Services: ***

 

D.    Project Supply Management Services:

 

Project Supply Management provides direct technical support in the acquisition
of materials for new Siemens installation and construction projects.

 

Hourly rate for Project Supply Management ***

 

E.    Project Administrators and Document Control Technicians:

 

Project Administrators and Document Control Technicians are responsible for
managing the technical information exchange of a project between Siemens, the
customer, vendors, subcontractors and architect engineers. They monitor, log,
and transmit all technical documents for a project.

 

Hourly rate for Project Administrators and Document Control Technicians; ***

 

IV.  Explanatory Notes

 

A)    In the event Siemens uses outside or subsidiary personnel to perform
services that would normally be performed by Siemens personnel, Siemens will
invoice Purchaser for such personnel at the hourly rates published herein.

 

B)    A job specific readiness fee will apply to all orders that are not firm
priced. This fee will cover pre job efforts and wilt be as follows:

 

Estimated Job Prime

 

Readiness Fee

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

C)    For personnel requested to provide support on site, the minimum billing is
8 hours and will also apply to standby time or travel time during an 8-hour
workday or fraction thereof.

 

D)    Charges for equipment, tools and instruments supplied with Siemens Project
Engineering, Commercial and Project Implementation personnel for use by Siemens
or its subcontractors will be quoted by your local Siemens representative or
current contracted Project Manager. Prices will include normal replenishment and
re-calibration. Excessive loss or damage beyond the control of Siemens will be
billed as an additional charge.

 

V. Expenses

 

A fixed daily expense charge will be assessed as outlined below.

 

A)    When daily commuting personnel are supplied to the project site, a ***
local dally expense charge, covering local transportationand miscellaneous
expenses, will be assessed for each day assigned to the work.

 

B)    For job sites where personnel require overnight lodging, the applicable
daily expense charge for the job site will be assessed for each calendar day an
individual is assigned to a project including nonworking weekend days for Jobs
extending over the week-end(s). Siemens will supply commercial and technical
project implementation personnel based on qualifications with priority given to
qualified daily commuting personnel when available.

 

All round trip air and/or ground transportation from the individual’s home
location to and from the job site, including periodic weekend trips home, which
is normally the 3rd weekend, will be billed at ***.

 

The following geographical area dally expense charge covers lodging, meats,
local transportation and miscellaneous expenses (telephone, postage,
laundry, etc.).

 

Daily Expense

 

Daily Expense

 

Charge Class

 

Charge

 

Al

 

***

 

A

 

***

 

B

 

***

 

C

 

***

 

D

 

***

 

E

 

***

 

F

 

***

 

 

 

***

 

 

The daily expense charge class for a particular power plant or job location can
be obtained from the local Siemens representative or current contracted Project
Manager.

 

1

--------------------------------------------------------------------------------


 

APPENDIX 13

 

QUALITY

 

--------------------------------------------------------------------------------


 

GRAPHIC [g197201kq31i001.jpg]

IDAHO POWER COMPANY

 

 

 

EQUIPMENT SUPPLY - NEW PLYMOUTH POWER PLANT

GRAPHIC [g197201kq31i002.jpg]







Integrated Management System

Quality, Health, Safety

and Environmental Affairs

 

for Siemens Power Generation Group

 

 

--------------------------------------------------------------------------------


 

[g197201kq31i003.jpg]

 

Content

 

Page

1.  General Information

 

2

2.  Power Generation Group — Organization

 

2

3.  QHSE — Organization

 

3

4.  Policy and Principles for Quality, Health, Safety and Environmental Affairs

 

4

5.  Management System

 

6

6.  Management Business and Support Processes

 

7

7.  Business Execution

 

8

8.  Improvement and Controlling of the Management System

 

10

9.  Documentation

 

12

10. terms and Definitions

 

13

 

1. General information

 

Siemens Power Generation Group (PG) is one of the largest suppliers of energy
solutions in the world. As a global player, we provide customers with energy
solutions that give them the competitive edge that they need to perform on a
world stage by offering products, systems and services that are innovative,
economical, reliable, safe and environmentally compatible.

 

We provide our services over the entire value-added chain from customer to
customer: in marketing and sales, development, procurement, project
administration, production, assembly, commissioning and after-sales service. We
believe that excellent quality, health, safety and environmentally compatible
design are an obligation. Through consistent customer alignment, we are
expanding our position further and securing our future — in each of the business
segments within the energy industry.

 

Due to the competencies of our Divisions and independent subdivisions, we are
perfectly positioned to achieve ow goals. This is how we can offer efficient,
pioneering solutions that ensure the sustained improvement and business results
of our customers while also improving the results in PG.

 

This manual describes the fundamentals of the Siemens Power Generation
integrated QHSE Management System. It is based on the QHSE Policy, defined by
the Group Executive Management and explains the general requirements for all PG
organizational units. Group Executive Management promotes the development and
implementation of the Integrated Management System through appropriate planning
and setting of objectives and targets, including the controlling of the
management system and providing initiative for further development.

 

The QHSE management system is binding for the Power Generation Group and every
employee.

 

2. Power Generation Group - Organization

 

The organizational structure of the Power Generation Group is described in
detail in the latest versions of the organization and work plans (see Siemens
Intranet: SCO).

 

Siemens Power Generation — The Divisions, Subdivisions and Central Functions

 

PG E — Energy Solutions
PG P — Products

PG 0 — Operating Plant Services

PG l — Oil & Gas and Industrial Applications

PG L — Instrumentation & Controls

PG R — Wind Power

SFC — Stationary Fuel Cells
FG — Fuel Gasification

TS — Turbocare

CF — Central Functions

 

2

--------------------------------------------------------------------------------


 

Quality, Health, Safety and Environmental Affairs

 

3. QHSE ‘Organization

 

For Siemens company-wide the responsibility and specialist support for QHSE is
stipulated as follows:

 

Structure of Responsibility and Organization

 

Responsibility

 

Functional Responsibility

 

 

 

Managing Board of Siemens
Nominated Board Members of Siemens

 

Corporate Offices for Quality and HSE Central Departments

 

 

 

PG Group Executive Management

 

Group Offices for Quality and HSE Authorized PG Representatives for Quality and
HSE

 

 

 

Members of the Group Executive Management for Quality and HSE

 

Coordinators for Quality and HSE Quality managers, coordinators for HSE and HSE
Offcers & Experts

 

 

 

Delegated managers of Divisions or subdivisions or HSE managers of the locations

 

 

 

PG Group Executive Management

 

Within the framework of the Siemens corporate structure, the Power Generation
Group is managed independently by Group Executive Management. The organizational
chart depicts the relevant division of work. The responsible member of the PG
Group Executive Management must specify, and ensure compliance with, the Group
targets for quality, health, safety and environmental affairs. The member of the
executive management ensures that the management system is further developed and
implemented and also works to constantly improve the organization’s efficiency.

 

This includes:

 

Giving managers and staff a clear direction and motivating them to work
consistently in a customer-oriented manner. The fulfillment of customer,
statutory, and official requirements is a priority.

 

· Defining the management policy with the objective of improving economic value
added and increasing customer benefits.

 

· Performing regular management reviews to improve the management system and
thereby improve product and process quality and the aspects of health, safety
and environmental affairs.

 

· Securing the availability of suitable and necessary resources.

 

Authorized representatives in the PG Group for Quality Management System,
Health, Safety and Environmental Affairs

 

The Group’s representatives for Quality and HSE establish the framework
conditions. Their role in this context is to provide information, coordination,
advice, guidance, supervision and governance. The same applies for all other
quality and process offices, management representatives, environmental
protection specialists, occupational health and safety experts, safety
assistants as well as for other necessary officers for HSE. The Group’s
representatives for Quality and HSE report directly to the Group Executive
Management.

 

All of the named offices support the process and product managers; however this
in no way relieves the latter of their relevant responsibilities.

 

3

--------------------------------------------------------------------------------


 

[g197201kq31i004.jpg]

 

Division heads, process coordinators, location managers

 

The management teams of the Divisions and those of the operational
organizational units define the QHSE goals and the relevant areas of
responsibility and authorities. The managers of the organizational units as well
as the location managers are responsible for the quality of their processes and
products and for adherence to health, safety and environmental laws and
regulations. They stipulate which measures can improve the quality of the
product and the environment and ensure the health and safety of employees at the
workplace. In addition, they determine who is responsible for which
sub-processes.

 

The process coordinator, in conjunction with the leaders of the operative units,
is responsible for the attainment of the process performance goals and the
steady improvement of the processes, and to ensure that the processes correspond
to business requirements.

 

Every manager is responsible for the health and safety of their personnel,
encouraging their employees to work in a health-conscious manner to promote
quality and respect for the environment. Furthermore, they must ensure that the
knowledge and skills required to meet this goal, are imparted to the employees
and that the necessary tools and resources are made available to them. The
executive makes sure that the working environment has a positive influence on
the motivation, satisfaction and performance of employees, thus increasing the
performance of the organization. The managers of the organizational units are
responsible for all activities that impact quality and HSE.

 

Quality managers, HSE coordinators, officers and experts

 

The quality managers and the HSE coordinators of the Divisions and subdivisions
are selected by the head of their organizational units and appointed together
with the head of the Group offices for Quality and HSE. They are assigned
directly to the head of their organization and will report to that person and to
the Group offices. Their tasks are stipulated in detail. The quality manager is
independent from the other organizational structures/departments.

 

Quality management representatives for segments and projects are appointed
according to defined regulations.

 

The HSE officers and experts of the locations are appointed by the site manager
and report directly to that person and the Group office for HSE. Their tasks and
duties are defined in their appointment.

 

4. Policy and Principles for Quality, Health, Safety and Environmental Affairs

 

We provide the highest customer benefit by leveraging leading-edge power and
energy solutions powered by our people.

 

Committed to Quality.

 

We are deeply committed to meeting our customer’s quality expectations that
translate into differentiated competitive advantages for our customers.

 

Financial Strength.

 

We leverage our financial strength to provide long-term value to all of our
partners.

 

The World’s Local Supplier.

 

We are there — wherever and whenever our customers need us — to deliver
unparalleled service that extends the life, increases availability and enhances
the value of our customers’ assets.

 

Health and Safety.

 

We share an uncompromising commitment to protect the health and safety of our
employees and customers.

 

Environment.

 

We offer products and services that are uniquely designed to enhance the
environmental performance and to contribute to climate protection.

 

Value-Based Innovation.

 

We are dedicated to maximizing customer benefits through a broad portfolio of
technology-based solutions, built on intelligent innovation.

 

4

--------------------------------------------------------------------------------


 

Quality, Health, Safety and Environmental Affairs

 

Strategic Objectives and Principles

 

In addition the PG Board and top management defined the following four strategic
quality values, which also apply for HSE:

 

GRAPHIC [g197201kq31i005.jpg]

 

Customer orientation

 

 

 

We maintain long-term customer relationships by meeting customer expectations.
We achieve this objective by

 

 

 

·      Pursuing a clear understanding of customer needs

 

 

·      Including customers in setting our quality targets

 

 

·      Striving for quality throughout the organization.

 

 

 

 

 

Consequent Action

GRAPHIC [g197201kq31i006.jpg]

 

 

 

We make decisions and rigorously execute them by

 

 

 

·      Prioritizing and focusing on clear targets

 

·      Commitment to decisions

 

 

·      Measure level of execution and take sub-sequent actions to resolve
deficiencies.

 

 

 

[g197201kq31i007.jpg]

 

Responsibility

 

GRAPHIC [g197201kq31i008.jpg]

 

We promote ownership by actively giving and taking responsibility by

 

·      Setting clear and ambitious targets

 

 

·      Fully empowering employees to achieve them

 

 

·      Taking into account the impact of our actions on others

 

 

·      Acting in compliance with the applicable legal requirements and the
requirements to which the organization subscribes.

 

 

 

 

 

Openness

[g197201kq31i009.jpg]

 

 

 

We push for continual improvement based on an open and trustful culture by

 

·      Sharing our experiences across the organization

 

·      Reviewing mistakes and feedback as opportunities for learning to improve

 

·      Continually seeking and rewarding new and creative ideas that drive
improved performance.

 

These strategic quality values are supported by the principles below:

 

Continual improvement, objective setting and evaluation

 

We practice management related to QHSE by recognizing significant aspects,
identifying potentials, prioritizing improvement levers, defining and deploying
metrics and monitoring progress. We measure and evaluate the output of
processes, and develop new objectives, measures, and programs as necessary.
Thereby we continually improve our business and implement Best-Practice
solutions.

 

Promotion of competence, training and awareness

 

To improve the competencies of our employees we promote knowledge and awareness
in the fields of QHSE through education, training and teamwork and by utilizing
QHSE internal networks.

 

Best possible use of best-in-class technology

 

We make the best possible use of best-in-class technology to deliver high
quality solutions which are innovative and environmentally friendly —
encouraging and enabling our customers to improve their profitability.

 

Open communication, sharing of information and influence on business partners

 

·        We are engaged in an open dialogue with all parties interested in our
activities.

·        We supply information to our customers about the safe and
environmentally friendly use of our products.

·        We encourage our business partners to act in accordance with our own or
equivalent principles.

 

5

--------------------------------------------------------------------------------


 

[g197201kq31i010.jpg]

 

5. Management System

 

The policy and principles for QHSE provide the basis for the elements and
structure of our Integrated Management System (IMS).

 

For the realization of our principles we have systems in place that serve to
integrate organizational, technical and personal aspects. The IMS covers the
topics of QHSE stipulated by the ISO 9001, ISO 14001, and OHSAS 18001 standards.
This enables us to successfully reach our targets and to achieve our objectives.

 

Processes within the IMS, for products and services are described and
implemented by means of specific manuals, processes and knowledge databases.
Realization of the IMS is accomplished using the methods and tools provided by
Business Excellence within Siemens and the PG Group.

 

Integrated
Management
System

 

Quality
(ISO 9001)

 

Environmental Affairs

(ISO 14001)

 

Occupational Health and Safety

(OHSAS 18001)

 

The Documentation structure is described in chapter 9 “Documentation” of this
manual. If permitted exclusions from the requirements of ISO 9001, ISO 14001 and
OHSAS 18001 are required; these are named, substantiated and documented by the
organizational units. Associated companies included in the Power Generation
organizational chart can have their own independent management systems. The same
applies to organizational units whose particular business mandate requires an
independent management system.

 

Regulations

 

The individual processes, including all operations and procedures, are described
and implemented in the organizational units as regulations (for example process
manuals or procedures). These exist in a structured form, preferably in the
Intranet but also through other media. They contain important company know-how
and are thus intended for internal use only.

 

Implementation and review

 

The aim of the management system is to fulfill customer requirements, assure
compliance to regulations, and provide health and safety for our employees as
well as technical and environmental protection.

 

Furthermore, it complies with the following standards and guidelines:

 

· Quality management system according to 150 9001

· Environmental management system according to ISO 14001

· Occupational health and safety management system according to OHSAS 18001

 

Organizational units, which require SCC (Safety Certificate for Contractors),
KTA-regulation 1401 or lAEA-Norm 50-C-QA, have regulations to ensure these
standards.

 

6

--------------------------------------------------------------------------------


 

Quality, Health, Safety and Environmental Affairs

 

6. Management, Business and Support Processes

 

PG Reference Processes

 

[g197201kq33i001.jpg]

 

Our management system involves multiple processes. The aim of these processes is
to ensure that our products, solutions and services completely fulfill the
requirements of all those involved, particularly our customers.

 

These processes unfold into three, closely interrelated process levels that are
intermeshed with one another:

 

·   Management Processes are actions that define, affect, analyze, and control
Business & Support Processes. They are only indirectly involved in the
value-added process and are primarily aligned to create competitive advantage
and provide the respective framework.

 

·   Business Processes are value adding processes. They include all steps from
the initial idea to the finished product/solution and ensure an adequate profit
for the company. They focus mainly on the benefit for external customers.

 

·   Support Processes are implemented to provide assistance for business
processes, management processes, and other support processes. They are linked to
these processes via process interfaces and via inputs/outputs and focus on the
benefits for external customers and/or advantages for the company.

 

Process coordinators support the various sub-areas at all three process levels.
Every individual process is planned, supervised and documented by these
coordinators according to customer-and product-specific criteria.

 

The efficiency and effectiveness of the core processes are secured by
consequentially applying process management. implemented milestones ensure that
the process results fulfill the requirements of the customers over time. If
there are deviations, criteria exist to avoid improper use of defective
products/services. Furthermore, additional elements of quality assurance are
integrated into the processes, as well as environmental, health, and safety
management practices. Thus fulfillment of customer requirements, adherence to
industrial standards and regulations, and compliance with legal requirements are
all guaranteed.

 

Suitable methods have been initiated in the organizational units to control and
monitor the core processes, for example, process indicators and key performance
indicators.

 

The aim is to make all processes stable and transparent and to include
customers, partners and suppliers in the best manner possible.

 

7

--------------------------------------------------------------------------------


 

[g197201kq33i002.jpg]

 

7. Business Execution

 

7.1. Product development

 

Product planning and development are customer-oriented, in line with the market
and under consideration of valid regulations. Studies and surveys are performed
in advance to ensure this. The product requirements at least meet the
requirements of the customer.

 

in order to fulfill these requirements and to prevent errors from an early
stage, preventive quality measures and other techniques are planned and
implemented in a targeted fashion. These may include: review techniques, failure
mode and effects analyses (FMEA), quality function deployment (QFD), safety and
reliability studies, trials/tests, evaluation of environmental aspects, etc.
Qualified and experienced employees ensure systematic error prevention. These
methods are also applied during the construction project execution phase.

 

7.2. Project execution

 

All steps of the project execution are planned, documented in work and test
plans, and specified for the various processes and operations. Changes resulting
in product and process requirements are controlled and documented. Back-up
tests, such as screening and system tests, are integrated into reproducible
process steps as required. Targeted quality assurance measures run through the
entire production, assembly and erection process. Components and parts as well
as products supplied by the customer are marked as required to maintain the
necessary level of traceability. The functions of all safety- and reliability-
relevant components are tested before they are installed. Products with
nonconformance issues, including customer products, are evaluated to determine
whether they are suitable for their intended use and disposed accordingly.
Acceptance tests are planned and performed in accordance to the agreement with
the customer. During project execution the HSE procedures established within
Siemens will be applied.

 

7.3. Supplier management

 

We maintain long-term relationships with audited suppliers, who we think of as
partners. They are assessed, evaluated and promoted by a thorough selection and
qualification procedure. Suitable suppliers are listed in the approved supplier
database. Suppliers are generally involved in the development process from an
early stage, in order to produce innovative and high- quality products that
incorporate the principles of quality, health, safety and environmental
protection, Joint quality, health, safety and environmental standards are
coordinated and stipulated in specific agreements and technical documents.
Specific release and acceptance processes are defined on a product-by-product
basis.

 

7.4. Commissioning

 

Plants, modules and components are inspected and tested on the basis of a test
plan. The scope of testing for commissioning encompasses the contractual
customer specifications including the requirements defined by official bodies
and recognized standards. The proof of the performance and reliability of a
turnkey system is recorded in documents that are relevant for acceptance.

 

GRAPHIC [g197201kq33i003.jpg]

 

8

--------------------------------------------------------------------------------


 

Quality, Health, Safety And Environmental Control

 

7.5. Service

 

Our range of services covers long term service agreements, maintenance and
operations, modernization, spare parts procurement, training and documentation.
These services are also subject to a detailed planning process in order to
ensure that individual customer requirements are fulfilled. To this end, quality
tools are deployed for preventative purposes as well as throughout the solution
creation process. The results of scheduled maintenance activities are checked
using state-of-the-art techniques to ensure the agreed-to level of availability
and safety. In accordance with specific contracts, we deliver information and
training to our customers through highly qualified experts to assure systematic
knowledge transfer.

 

7.6. Operation

 

Operations in our manufacturing facilities is performed in accordance with
QI-ISE requirements, and the necessary data is ascertained, recorded and
documented.

 

7.7. Quality

 

Product requirements are determined, evaluated and contractually stipulated in
close contact with the customer. All of the development, engineering and project
processing activities are planned on this basis.

 

From the project specifications functional and technical solutions are derived
in accordance to defined processes and described for realization in
specifications (for example: product concept catalogue or contract documents).
The results are reviewed, verified and validated as required.

 

When procuring products, released specifications and other technical documents
are-issued to qualified suppliers. Defined tests and other suitable measures are
used to monitor that the supplied products comply with the procurement
requirements.

 

We plan and implement manufacturing, assembly, commissioning and service under
controlled conditions, including targeted monitoring, measuring and testing
procedures. The use of all required supervision and measuring equipment is
ensured — as is the use of appropriate calibration and tracking systems.

 

The procedure described above serves to systematically secure product quality.
Preventive measures along with supervisory and testing activities are factored
in over the entire value added process and are implemented and documented
accordingly.

 

7.8. Health, Safety and Environmental Affairs

 

As early as the planning phase, we assess and consider the impact our products
and services will have on people and the environment. In this process, we take
the entire life cycle of the products into consideration. We devote particular
attention to the promotion of the health of our employees, the prevention of
accidents, particularly on our construction sites and in our factories as well
as to the process and product related resource efficiency. We also attempt to
minimize the environmental impact of our manufacturing and our products and
consider feedback from interested parties.

 

GRAPHIC [g197201kq33i004.jpg]

 

9

--------------------------------------------------------------------------------


 

[g197201kq33i005.jpg]

 

8. Improvement and Controlling of the Management System

 

8.1. top+ Program

 

top+ is the company-wide improvement program.

 

top+ represents clear goals, concrete measures, and unambiguous consequences.

 

The top’ Quality initiative is focusing on following aims:

 

SS Reduce non-conformance costs

 

LZ Increase customer benefit

 

·      Establish Quality Culture

 

The top+ Quality initiative provides a toolbox containing methods and tools
based on existing best practices. Intermediate targets, and corrective and
preventive measures are aligned permanently with the overall target of the
enterprise in accordance with continuous improvement. The targets are concrete,
measurable and periodically agreed to as well as updated in the organization
units. Executives follow, review, improve and report on the degree of
fulfillment of the targets.

 

With methods such as the 6-step procedure, Six sigma projects, and quality
cockpits, we improve the quality, health and safety of our employees, and
contribute to the protection of our environment. This benefits our customer and
strengthens our cost position in the process.

 

8.2. Ideas, Impulses and Initiatives (3i)

 

We live on the engagement of our executives and employees. Therefore we promote
and actively use their ideas, impulses and initiatives (3i). To this end we have
set up a corresponding idea management suggestion program. All suggestions are
judged and awarded in case of realization in accordance with internal
regulations.

 

The aim of 3i is to:

 

·      Find and share best practices

·      Support for 3i IT tools and implementation

 

·      Identify improvement initiatives and methods

 

 

GRAPHIC [g197201kq33i006.jpg]

 

[g197201kq33i007.jpg]

 

The 6-step procedure is a systematic concept
applied in order to carry out sustainable improvements.

 

10

--------------------------------------------------------------------------------


 

Quality, Health, Safety and Environmental Affairs

 

8.3. Benchmarking

 

Benchmarking is helping us to stay competitive by analyzing our competitors’
products and analyzing the competitors’ strategy, processes, organization and
innovation roadmap. This is also used to improve the performance of H5E.

 

8.4. Value Generation Program

 

To ensure long-term sustainability, the Value Generation Program was established
to:

 

·      Facilitate defining the value gap and setting ambitious targets to close
the gap in order to compete at industry leader levels

·      identify opportunities and integrate plans to close the value gap

 

Provide the methodology and systems to measure the implementation of our value
gap closure actions a Track the effectiveness of our value gap closure actions
vs. the real business performance

 

8.5. Audits

 

Audits are used to evaluate and maintain the management system and its
processes. Audits are carried out on all Division levels and for all locations.
The authorized representatives for the PG Group of Quality and HSE have the
governance for the overall audit planning and the effectiveness of the audit
process. The audit process is controlled by using a common internal audit
database. Trained auditors are selected so that the objectivity and impartiality
of the audit process is ensured.

 

8.6. Management Review

 

The purpose of Management Reviews (MRs) is to evaluate the suitability,
adequacy, effectiveness and efficiency of the Integrated Management System
(IMS). The management system for QHSE is reviewed regularly by the management
within the organizational units. MRs shall be performed at the Division,
location and Group levels. The Divisions and locations shall supply input data
for the MRs to the Business Excellence organization in accordance with an
established time line. The results of the MRs shall then be an integral part of
the strategic business planning process and selected top+ Quality projects. The
necessary improvement measures shall be then derived from the results and
realized. The measures are then checked for their effectiveness. Best practice
solutions shall then be identified, communicated and realized according to a
knowledge transfer process.

 

8.7. Target discussions

 

Targets and objectives for quality and HSE are set and communicated by the PG
Group Executive Management. They are broken down into relevant structures by the
organizational units and locations. Follow up of the targets is performed by the
PG Group office for Quality and HSE as well as by the coordinators and
representatives of the organizational units and locations.

 

8.8. Customer satisfaction

 

We gather customer-related information both actively and passively including
customer complaints. This information is evaluated and utilized to develop plans
and strategies for boosting customer satisfaction.

 

8.9. Continuous improvement

 

As a benefit of the interaction of all these management instruments and to
targeted controlling, we have established a continuous improvement process,
which encompasses all levels of our company and is wholly aimed at achieving
Business Excellence to improve the IMS and to ensure the realization of the QHSE
targets and objectives.

 

GRAPHIC [g197201kq33i008.jpg]

 

11

--------------------------------------------------------------------------------


 

Quality, Health, Safety and Environmental Affairs

 

9. Documentation

 

Siemens Power Generation Group (PG)

 

This manual contains general statements on the management system of the Siemens
Power Generation Group. It is supplemented by process regulations that apply
Group-wide and specific details that are generally applicable to the processes
of the management system.

 

Divisions, locations, Central Functions, sales regions

 

The management system is documented in a concrete fashion in these units. These
regulations describe the individual procedures and processes — if required, down
to the employee level.

 

Management of documents and records

 

Document management ensures that documents, records and data are checked,
released and/or enforced according to a specific procedure. The same applies to
their distribution, archiving, modification or deletion, as well as their
listing in directories, in accordance with their relevant status. The control of
documents and the control of records and data is regulated in central
procedures.

 

Process documentation

 

The Siemens Process Framework (SPF) maps all possible processes, which are
described as mandatory target processes. The SPF thus builds the basis for the
mapping of business-specific processes at PG. Additional information and
instructions are stored in the document management system, and connections from
the process house are maintained.

 

Integrated

Management

System

 

[g197201kq33i009.jpg]

 

12

--------------------------------------------------------------------------------


 

[g197201kq33i010.jpg]

 

10. Terms and Definitions

 

Terms and definitions according to ISO 9000/9001, ISO 14001 and OHSAS 18001

 

IMS integrated Management System; Management system integrating management
systems covered by ISO 90001 9001, ISO ‘14001 and OHSAS 1800’1

 

QHSE

Quality, Health, Safety and Environmental Affairs

 

 

HSE

Health, Safety and Environmental Affairs also includes radiation protection,
transportation of dangerous goods, fire protection and industrial disaster
prevention

 

 

KTA 1401

Regulation for general requirements for the quality assurance for nuclear power
plants in Germany

 

 

IAEA

International Atomatic Energy Agency

 

 

IAEA 50-C-SG-Q IAEA Safety Series: Quality assurance for safety in nuclear power
plants and other nuclear installations

 

 

SPF

Siemens Process Framework

 

 

MR

Management Review

 

 

BE

Business Excellence

 

13

--------------------------------------------------------------------------------


 

Published by and copyright © 2007:

Siemens AG

Power Generation

Freyeslebenstrasse 1

91058 Erlangen, Germany

 

Simens Power Generation, Inc.

4400 Alafaya Trail

Orlando, FL 32826-2399, USA

 

Order No.  A96001-G90-B123-X-4A00

Printed in Germany

1391 184800M WS 06071.5

 

Edition: May 2007

 

All rights reserved

Subject to withdrawal without prior notice Printed on paper treated with
chlorine-free bleach

 

Trademarks mentioned in this document are the property of Siemens AG, its
affiliates, or their respective owners.

 

The information in this document contains general descriptions of the technical
options available, which may not apply in all cases.  The required technical
options should therefore be specified in the contract.

 

www.siemens.comipovvergeneration

 

--------------------------------------------------------------------------------


 

GRAPHIC [g197201kq35i001.jpg]

 

CERTIFICATE OF APPROVAL

 

This is to certify that the Quality Management System of:

 

Siemens Energy Sector

Freyeslebenstr. 1, 91058 Erlangen, Germany

 

and

 

4400 Alafaya Trail, Orlando FL 32826, USA

 

has been approved by Lloyd’s Register Quality Assurance
to the following Quality Management System Standards:

 

ISO 9001:2000, DIN EN ISO 9001:2000,
BS EN ISO 9001:2000, ANSI/SO/ASQ Q9001-2000

 

The Quality Management System is applicable to:

 

Sales, Marketing, Design, Manufacture, Installation, Commissioning &
Service of Steam Turbines, Gas Turbines, Electric Generators, Turbo-
compressors and Instrumentation & Controls. Operation and Maintenance
of Power Plants. Supply of Power Plant Equipment of Power Generation
and Oil & Gas and Industrial Applications and Project Management.
Research & Development, Design and Manufacture of Stationary Fuel
Cells Power Generation Systems. Marketing and Sales of Wind Power
Equipment. Central Functions of Power Generation.

 

This certificate is valid only in association with the certificate schedule
bearing the
same number on which the locations applicable to this approval are listed.

 

Approval

 

Original Approval: 20 November 1992

Certificate No: KLN 4000659-10

 

 

 

 

Current Certificate: 1 January 2008

 

 

 

 

 

Certificate Expiry: 31 August 2010

 

 

 

 

 

GRAPHIC [g197201kq35i002.jpg]

 

 

Issued by: Lloyd's Register Quality Assurance GmbH

 

[g197201kq35i003.jpg]

001

 

 

 

GRAPHIC [g197201kq35i004.jpg]

    TGA-ZM-02-91-00

 

 

This document is subject to the provision on the reverse

Bonner Str. 172-176, 50968 Cologne, Germany, Handeisregister No B 34587

This approval is carried out in accordance with the TRQA assessment and
certification procedures and monitored by ISIQP.

The use of the USAS Accreditation Mark indicates Accreditation in respect of
those activities covered by the Accreditation Certificate Number 001

 

1

--------------------------------------------------------------------------------


 

GRAPHIC [g197201kq35i001.jpg]

 

CERTIFICATE OF APPROVAL

 

This is to certify that the Environmental Management System of:

 

Siemens Energy Sector

Freyeslebenstr. 1, 91058 Erlangen, Germany

 

and

 

4400 Alafaya Trail, Orlando FL 32826, USA

 

has been approved by Lloyd's Register Quality Assurance

to the following Environmental Management System Standards:

 

ISO 14001: 2004, DIN EN ISO 14001:2005,

BS EN ISO 14001:2004, ANSI ISO 14001:2004

 

The Environmental Management System is applicable to:

 

Sales, Marketing, Design, Manufacture, Installation, Commissioning &
Service of Steam Turbines, Gas Turbines, Electric Generators, Turbo-
compressors and Instrumentation & Controls. Operation and Maintenance
of Power Plants. Supply of Power Plant Equipment of Power Generation
and Oil & Gas and Industrial Applications and Project Management.
Research & Development, Design and Manufacture of Stationary Fuel
Cells Power Generation Systems. Central Functions of Power Generation.

 

This certificate is valid only in association with the certificate schedule
bearing the same number
on which the locations applicable to this approval are listed.

 

Approval

 

Original Approval: 1 September 2007

Certificate No: KLN 4000659-02

 

 

 

 

Current Certificate: 1 January 2008

 

 

 

 

 

Certificate Expiry: 31 August 2010

 

 

 

 

 

GRAPHIC [g197201kq35i005.jpg]

 

 

Issued by: Lloyd's Register Quality Assurance GmbH

 

[g197201kq35i003.jpg]

001

 

[g197201kq35i006.jpg]

    TGA-ZM-02-91-60

 

 

This document is subject to the provision on the reverse.

Bonner Str. 172-176, 50968 Köln, Germany, Handelsregister Nr. B 34587

This approval is carried out in accordance with the LRQA assessment and
certification procedures and monitored by LRQA.

The use of the UKAS Accreditation Mark indicates Accreditation in respect of
those activities covered by the Accreditation Certificate Number 001

 

2

--------------------------------------------------------------------------------


 

GRAPHIC [g197201kq35i001.jpg]

 

CERTIFICATE OF APPROVAL

 

This is to certify that the Occupational Health & Safety Management System of:

 

Siemens Energy Sector

Freyeslebenstr. 1, 91058 Erlangen, Germany

 

and

 

4400 Alafaya Trail, Orlando FL 32826, USA

 

has been approved by Lloyd’s Register Quality Assurance
to the following:

 

OHSAS 18001:1999

 

The Occupational Health & Safety Management System is applicable to:

 

Sales, Marketing, Design, Manufacture, Installation, Commissioning &
Service of Steam Turbines, Gas Turbines, Electric Generators, Turbo-
compressors and Instrumentation & Controls. Operation and Maintenance
of Power Plants. Supply of Power Plant Equipment of Power Generation
and Oil & Gas and Industrial Applications and Project Management.
Research & Development, Design and Manufacture of Stationary Fuel
Cells Power Generation Systems. Central Functions of Power Generation.

 

This certificate is valid only in association with the certificate schedule
bearing the same number
on which the locations applicable to this approval are listed.

 

Approval

 

Original Approval: 1 September 2007

Certificate No: KLN 4000659-15

 

 

 

 

Current Certificate: 1 January 2008

 

 

 

 

 

Certificate Expiry: 30 June 2009

 

 

 

 

 

GRAPHIC [g197201kq35i007.jpg]

 

 

Issued by: Lloyd’s Register Quality Assurance GmbH

 

This document is subject to the provision on the reverse.
Bonner Str. 172.176, 50968 Kaln, Germany, Handeisregister Nr. B 34587

This approval is carried out in accordance with the 1110AasselSrnenl and
tudikatiOn prOadureS and rntdvIneed by Unr).4

IMOD 44011.0

 

3

--------------------------------------------------------------------------------


 

[g197201kq35i008.jpg]

 

 

 

 

Policy and. Principles

 

Quality, Health, Safety and Environmental Affairs

for the Siemens Power Generation Group

 

1

--------------------------------------------------------------------------------


 

[g197201kq35i009.jpg]

 

Strategy and value proposition statement

 

We provide the highest customer benefit by leveraging leading-edge power and
energy solutions powered by our people.

 

Committed to Quality.

We are deeply committed to meeting our customer’s quality expectations that
translate into differentiated competitive advantages for our customers.

 

Financial Strength.

We leverage our financial strength to provide long-term value to all of our
partners.

 

The World’s Local Supplier.

We are there — wherever and whenever our customers need us — to deliver
unparalleled service that extends the life, increases availability and enhances
the value of our customers’ assets.

 

Health and Safety.

We share an uncompromising commitment to protect the health & safety of our
employees and customers.

 

Environment.

We offer products and services that are uniquely designed to enhance the
environmental performance and to contribute to climate protection.

 

Value Based Innovation.

We are dedicated to maximizing customer benefits through a broad portfolio of
technology-based solutions, built on intelligent innovation.

 

PG Board and top management defined the following four strategic quality values:

 

GRAPHIC [g197201kq35i010.jpg]

Customer orientation

We maintain long-term customer relationships by meeting customer expectations.
We achieve this objective by:

· Pursuing a clear understanding of customer needs

· Including customers in setting our quality targets

 

· Striving for quality throughout the organization.

 

 

GRAPHIC [g197201kq35i011.jpg]

Consequent Action

We make decisions and rigorously execute them by:

· Prioritizing and focusing on clear targets

· Commitment to decisions

 

· Measure level of execution and take subsequent actions to resolve
deficiencies.

 

 

GRAPHIC [g197201kq35i012.jpg]

Responsibility

We promote ownership by actively giving and taking responsibility, by:

· Setting clear and ambitious targets

· Being fully empowering employees to achieve them

 

· Taking in account the impact of our actions on others

 

Acting in compliance with the applicable legal requirements and the requirements
to which the organization subscribes.

 

 

GRAPHIC [g197201kq35i013.jpg]

Openness

We push for continual improvement based on an open and trustful culture by:

· Sharing our experiences across the organization

· Reviewing mistakes and feedback as opportunities for learning to improve

 

· Continually seeking and rewarding new and creative ideas that drive improved
performance.

 

2

--------------------------------------------------------------------------------


 

Quality, Health, Safety and Environmental Affairs

 

These strategic quality values are supported by the principles below:

 

Continual improvement, objectives and evaluation

 

We practice management related to quality, health, safety and environmental
affairs (QHSE) by recognizing significant aspects, detecting potentials,
prioritizing improvement levers, defining and deploying measurement metrics and
monitoring progress. We measure and evaluate the output and the processes,
develop new objectives, measures and programs under consideration of necessary
changes, Thereby we continually improve our business and implement best-practice
solutions.

 

Promotion of competence, training and awareness

 

To improve the competencies of our employees we promote knowledge and awareness
in the fields of QHSE by education, training and teamwork and by utilizing QHSE
internal networks.

 

Best possible use of first-class technology

 

We make the best possible use of first-class technology to deliver high quality
solutions which are innovative and environmentally friendly — encouraging and
enabling our customers to improve their profitability.

 

Open communication, information and influence on our business partners

 

· We are engaged in an open dialogue with all parties interested in our
activities.

 

· We supply information to our customers about the safe and environmentally
friendly use of our products.

 

· We encourage our business partners to act in accordance with our own or
equivalent principles.

 

Documentation and implementation

 

The policy and principles for quality, health, safety and environmental affairs
are the basis for the content of all elements and structures within our
Integrated Management System (IMS). For the realization of our principles we
have systems in place that serve to integrate organizational, technical and
personal aspects. The Integrated Management System, which covers the topics
quality (ISO 9001), occupational health and safety (OHSAS 18001), and
environmental affairs (ISO 14001) enables us to realize our intentions
successfully and to achieve our overall objectives.

 

Processes for products and services within the IMS are described and implemented
by means of specific manuals, procedures and knowledge databases. Realization is
accomplished using the methods and tools provided by Siemens, Power Generation
Group and by Business Excellence.

 

It is the responsibility of all our employees to act in accordance with these
principles and to comply with all relevant regulations.

 

3

--------------------------------------------------------------------------------


 

GRAPHIC [g197201kq37i001.jpg]

 

GRAPHIC [g197201kq37i002.jpg]

 

GRAPHIC [g197201kq37i003.jpg]

 

GRAPHIC [g197201kq37i004.jpg]

 

 

 

Klaus Voges

 

 

 

 

 

Michael Sub

 

 

 

 

Randy Zwirn

 

4

--------------------------------------------------------------------------------


 

Published by and copyright © 2007:

Siemens AG

Power Generation

Freyeslebenstrasse 1

91058 Erlangen, Germany

 

Siemens Power Generation, Inc.

4400 Alafaya Trail

Orlando, FL 32826-2399, USA

 

Order No.  A96001-G90-B122-X-4A00

Printed in Germany

1391 184800M WS 06075.

 

Edition: May 2007

 

All rights reserved.

Subject to change without prior notice.

Printed on paper treated with chlorine-free bleach

 

Trademarks mentioned in this document are the property of Siemens AG, its
affiliates, or their respective owners.

 

The information in this document contains general descriptions of the technical
options available, which may not apply in all cases.  The required technical
options should therefore be specified in the contract.

 

www.siemens.com/powergenerati on

 

5

--------------------------------------------------------------------------------


 

APPENDIX 14

 

FORM OF RELEASE AND WAIVER OF LIENS

 

--------------------------------------------------------------------------------


 

CONTRACTOR’S UNCONDITIONAL AND VOLUNTARY



final waiver and release of lien

 

On f                     1, 200H, Siemens Energy Inc. (“Seller”) of 4400 Alafaya
Trail, Orlando,

 

Florida 32826 and Idaho Power Company of 1221 West Idaho Street, Boise, Idaho
83702 (“Buyer”) entered into a Contract for Gas Turbine Generator Equipment
Supply by and between Idaho Power Company and Siemens Energy, Inc. for the New
Plymouth Power Plant (“Contract”) in which Seller agreed to supply a new gas
turbine generator to be incorporated into Buyer’s combined cycle electric
generating plant at Buyer’s facility generally located at
[                          ] Caldwell, Idaho [                    ] (the
“Site”), as illustrated on Attachment A, herein, and more particularly described
as follows:

 

[Drafting note: Insert legal description of the Site.]

 

In consideration of the receipt by Seller of the final payment of
[                     ]million dollars ($X,XXX,XXXUSD) in immediately available
funds from Buyer, the receipt of which is acknowledged, Seller unconditionally,
voluntarily, fully and completely releases Buyer from all claims for payment for
Work performed and materials provided under the Contract, which the undersigned
has or may have as Seller arising out of the Work performed by the undersigned,
pursuant to the Contract.

 

The undersigned further acknowledges that such payment, together with all
payments heretofore made constitutes full payment of all amounts due to the
undersigned for Work performed and materials provided under this Contract,
including all amounts due for extra Work.

 

The undersigned further states and represents that all bills, payrolls,
expenses, costs, taxes, claims and other indebtedness incurred in connection
with the Work performed under this Contract have been paid in full; and further
agrees to defend Buyer from and against all claims against Buyer pursuant to
Article 3.6 for labor, services, materials, fixtures, equipment, machinery and
apparatus on the Site, both personal and real, furnished by Seller or any of its
Subcontractors including liens of subcontractors, laborers, materialmen, and
fixtures, equipment, machinery and material suppliers, and their subcontractors
arising from claims for payment for the Work performed under or in connection
with this Contract.

 

--------------------------------------------------------------------------------


 

The undersigned further states and represents that this release and waiver of
lien is binding on and running to the benefit of the successors and permitted
assigns of the Parties to the Contract. Seller acknowledges its understanding of
its rights to a lien and is voluntarily waiving these rights with full knowledge
of the consequences.

 

Notwithstanding anything set forth above, the foregoing release,
acknowledgement, representation and agreement to defend shall not apply with
respect to any taxes for which Buyer is responsible under the Agreement.

 

 

 

SELLER:

 

SIEMENS ENERGY, INC.

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

General Arrangement Site Plan

 

--------------------------------------------------------------------------------


 

[Drafting Note: Insert General Arrangement diagram as Attachment A.1]

 

--------------------------------------------------------------------------------


 

APPENDIX 15

 

FORM OF PAYMENT INVOICE

 

--------------------------------------------------------------------------------


 

SIEMENS SIEMENS ENERGY, Inc.

 

4400 Alaroyo Trail
Orlando, FL 328126-2399

 

Invoice No.

2982000813

P.O. No:

TA026

 

Customer No:

37541

 

 

 

(Idaho Power)

 

 

 

 

 

 

 

 

 

 

Invoice Date:

September 19, 2008

P.O. Date:

 

Order No:

Payment Terms:

Net 1 day

 

Bill To:

 

Remit To:

 

 

 

Idaho Power Company

 

SIEMENS ENERGY, Inc.

1221 West Idaho Street

 

Wiring Instructions:

Boise,Idaho 83707

 

Bank Name: Mellon Bank, N.A.

 

 

Address: Pittsburgh, PA

 

 

ABA#: ***

Attn: Accounts Payable

 

Account Name: Siemens Energy, Inc.

 

 

Account #: ***

 

 

Swift # ***

 

 

Federal Tax ID: 1 3-3987280

 

 

Please show on your remittance: Customer No. and Invoice No.

 

Ship To:

Idaho Power Company
9595 Power Gen Drive
Somewhere, Idaho 83799

 

SoldTo:

 

Project/Order No: BTE34710 (Idaho Power Project)
Customer Number: 37541
BA Code: 101013

 

Invoicing Notes:

 

 

 

 

 

 

 

 

 

UNIT
of

 

AMOUNT IN US DOLLARS

 

ITEM NO

 

MATERIAL NUMBER

 

DESCRIPTION

 

QUANTITY

 

MEAS

 

UNIT PRICE

 

TOTAL PRICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ONLY FOR EXAMPLE PURPOSES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

 

 

Per Contract Terms of Payment, with scheduled payment dated September 1, 2009,
of 10% of Contract Price

 

1

 

 

 

$

5,322,104.00

 

$

5,322,104.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

Sales Tax: $(42,351,000 (Base Price)* 6% (Idaho State Sales Tax percentage)) /
17(months) =

 

1

 

 

 

$

149,474.12

 

$

149,474.12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Base Price does not include TFA and transportation.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL AMOUNT DUE

 

 

 

 

 

 

 

$

5,471,578.12

 

 

These commodities, technology or software (items) were exported from the United
States in accordance with the Export Administration Regulations. Diversion
contrary to U.S. law is prohibited. These items are not to be used, directly or
indirectly, in prohibited nuclear, chemical/biological or missile weapons
activities.

 

We hereby certify that these goods were produced In compliance with all
applicable requirements of Section 6, 7 and 12 of the Fair Labor Standards Acts
as amended and orders of the United Slates Deportment of Labor issued under
Section 14, thereof.

 

Customer Copy-Original

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D3

 

Contract for Steam Turbine Generator Equipment Supply

 

--------------------------------------------------------------------------------


 

CONTRACT

 

FOR STEAM TURBINE GENERATOR EQUIPMENT SUPPLY

 

by and between

 

IDAHO POWER COMPANY

 

(as Buyer)

 

and

 

SIEMENS ENERGY, INC.

 

(as Seller)

 

for the New Plymouth Power Plant

 

dated as of February 11, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.0

DEFINITIONS

1

 

 

 

2.0 RESPONSIBILITIES

5

 

 

2.1

SELLER’S RESPONSIBILITIES

5

2.2

BUYER’S RESPONSIBILITIES

6

 

 

 

3.0 PAYMENTS TO SELLER

6

 

 

3.1

PRICE AND PAYMENT SCHEDULE

6

3.2

RESERVATION FEE

7

3.3

TERMS OF PAYMENT

7

3.4

PAYMENT SECURITY

7

3.5

PAYMENTS

7

3.6

RELEASE AND WAIVER OF LIENS

7

 

 

 

4.0 TAXES

8

 

 

5.0 WARRANTIES

9

 

 

5.1

EQUIPMENT WARRANTY

9

5.2

SERVICES WARRANTY

10

5.3

TITLE WARRANTY

10

5.4

PERFORMANCE GUARANTEES

10

5.5

GENERAL CONDITIONS OF WARRANTY

10

5.6

EXCLUSIVITY OF WARRANTIES AND REMEDIES

12

5.7

TECHNICAL ADVISORIES

12

 

 

 

6.0 DELIVERY, TITLE AND RISK OF LOSS

12

 

 

7.0 SHIPMENT

15

 

 

7.1

TRANSPORTATION

15

7.2

NORMAL CARRIAGE

15

7.3

SPECIAL TRANSPORTATION AND SPECIAL SERVICES

15

 

 

 

8.0 FORCE MAJEURE

15

 

 

8.1

EFFECT OF FORCE MAJEURE

15

8.2

NOTICE OF OCCURRENCE

16

8.3

PERFORMANCE TO CONTINUE

16

8.4

DAMAGE CAUSED BY FORCE MAJEURE

16

8.5

TERMINATION IN CONSEQUENCE OF FORCE MAJEURE

16

 

 

 

9.0 CHANGES

17

 

 

10.0

DELIVERY; LIQUIDATED DAMAGES; FINAL ACCEPTANCE

18

 

 

 

10.1

DOCUMENT PACKAGE DELIVERY

18

10.2

EQUIPMENT DELIVERY

18

10.3

INTENTIONALLY OMITTED

19

10.4

INTENTIONALLY OMITTED

19

10.5

EXCLUSIVITY

19

10.6

FINAL ACCEPTANCE

19

 

 

 

11.0

EXTENSION OR SUSPENSION

19

 

--------------------------------------------------------------------------------


 

12.0

DEFAULT AND TERMINATION

20

 

 

 

12.1

TERMINATION FOR BUYER’S CONVENIENCE

20

12.2

EVENT OF DEFAULT BY BUYER

21

12.3

EVENTS OF DEFAULT BY SELLER

21

 

 

 

13.0

LICENSE

21

 

 

 

14.0

PATENTS

22

 

 

 

15.0

PROPRIETARY INFORMATION

23

 

 

 

16.0

LIMITATION OF LIABILITY

24

 

 

 

17.0 TRANSFER AND EXPORT LAW COMPLIANCE

24

 

 

17.1

TRANSFER

24

17.2

EXPORT LAW COMPLIANCE

25

 

 

 

18.0

LICENSES AND PERMITS

25

 

 

 

19.0

INSURANCE

25

 

 

 

19.1

SELLER’S INSURANCE COVERAGE

25

19.2

SUBCONTRACTOR’S INSURANCE COVERAGE

26

19.3

BUYER’S INSURANCE COVERAGE

26

19.4

WAIVER OF RIGHTS

27

19.5

COOPERATION BETWEEN THE PARTIES

28

 

 

 

20.0 COMPLIANCE WITH LAWS

28

 

 

21.0 CODES AND STANDARDS

28

 

 

22.0

INDEMNITY

29

 

 

 

23.0

MISCELLANEOUS

29

 

 

 

23.1

ENTIRE CONTRACT

29

23.2

JOINT EFFORT

29

23.3

NOTICE

29

23.4

SEVERABILITY

30

23.5

ASSIGNMENT

30

23.6

No WAIVER

31

23.7

APPLICABLE LAW

31

23.8

SUCCESSORS AND ASSIGNS

31

23.9

AUDIT

31

23.10

APPENDICES

31

23.11

RULES OF INTERPRETATION

31

23.12

COMMUNICATIONS

32

23.13

OZONE WARNING

32

23.14

THIRD PARTY BENEFICIARIES

33

23.15

GOVERNMENT REQUIREMENTS

33

23.16

VALUE ENGINEERING

33

23.17

NUCLEAR DISCLAIMER

33

23.18

DISPUTE RESOLUTION

33

23.19

DRAWINGS AND DOCUMENTS

36

23.20

SURVIVAL

36

23.21

COUNTERPARTS

37

 

--------------------------------------------------------------------------------


 

THIS EQUIPMENT SUPPLY CONTRACT dated as of February 11, 2009, by and between
Idaho Power Company, organized in, and existing under the laws of the State of
Idaho (“Buyer” or “Purchaser”) having its principal place of business at 1221
West Idaho Street, Boise, Idaho, 83702 and Siemens Energy, Inc. (formerly known
as Siemens Power Generation, Inc.), a Delaware corporation, (“Seller”) with
offices at 10730 Telge Road, Houston, Texas. Buyer and Seller are sometimes
referred to singularly as “Party” and collectively as “Parties”, as the context
of the usage of such term may require.

 

RECITALS

 

A.                                    Buyer desires Seller to supply certain
Equipment and Services to Buyer for the Plant; and

 

B.                                    Seller is agreeable to provide such
Equipment and Services; and

 

C.                                    Buyer and Seiler have executed a
Reservation Slot Agreement, dated September 19, 2008, establishing the Parties’
business agreement for the acquisition of one (1) SST-900 steam turbine
generator from Seller; and

 

D.                                    The Reservation Slot Agreement, sited in
Recital C above, shall be superseded upon the Effective Date of this Contract;
and

 

E.                                     Buyer and Seller desire to define their
rights and obligations in connection with the supply of such Equipment and
Services.

 

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are expressly acknowledged, the Parties agree
as follows:

 

1.0             DEFINITIONS

 

The following terms shall have the meanings specified in this Article 1 when
capitalized and used in the Contract. The meanings specified are applicable to
both the singular and plural.

 

“Actual Delivery Date” means the date on which Delivery of the last of the Major
Components of the Unit actually occurs.

 

“Affiliates” means any entity that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Seller. The term “control” means the possession, directly or indirectly, of the
power to cause the direction of the management of such entity, whether through
ownership of securities, by contract or otherwise.

 

“Change Order” shall have the meaning set forth in Article 9.0, Changes.

 

“Computer Program(s)” means a sequence of instructions, data or equations in any
form, and explanations thereof, intended to cause a computer, a control data
processor or the like to perform any kind of operation, which is licensed from
Seller under the Contract. Computer Programs may at times be referred to as
software or firmware and the provisions herein applicable to Computer Programs
shall be applicable to software or firmware, as the case may be.

 

1

--------------------------------------------------------------------------------


 

“Consumables” shall include, but not be limited to, items such as air filters,
oil filters, fuel filters, and thermocouples which by normal industry standards
are considered consumables and are replaced on a regular basis.

 

“Contract” shall mean this equipment supply contract, including all Appendices
listed below, as any of said documents may be amended and supplemented from time
to time pursuant to a Change Order.

 

APPENDIX 1

 

SCOPE OF SUPPLY AND TECHNICAL SPECIFICATION

 

 

 

APPENDIX 2

 

NOT USED

 

 

 

APPENDIX 3

 

PAYMENT AND CANCELLATION SCHEDULE

 

 

 

APPENDIX 4

 

GUARANTEES AND OPERATIONAL CONDITIONS

 

 

 

APPENDIX 5

 

EQUIPMENT DELIVERY SCHEDULE

 

 

 

APPENDIX 6

 

NOT USED

 

 

 

APPENDIX 7

 

NOTUSED

 

 

 

APPENDIX 8

 

NOT USED

 

 

 

APPENDIX 9

 

NOT USED

 

 

 

APPENDIX 10

 

NOT USED

 

 

 

APPENDIX 11

 

NOT USED

 

 

 

APPENDIX 12

 

FIELD SERVICE RATES

 

 

 

APPENDIX 13

 

NOT USED

 

 

 

APPENDIX 14

 

FORM OF RELEASE AND WAIVER OF LIENS

 

 

 

APPENDIX 15

 

NOT USED

 

In the event of any conflict or inconsistency among portions of this Contract,
for the purpose of resolving such conflict or inconsistency the provisions of
the body of this Contract (Articles 1 through 23) shall govern first and then
the Appendices shall take precedence in the following order: 1, 4, 3, 5, 14 and
12 .

 

“Contract Date” or “Effective Date” means the date on which Seller receives a
fully executed Contract.

 

“Contract Price” means the total amount to be paid to Seller under the Contract
as it may be adjusted or changed in accordance with the terms of the Contract.

 

2

--------------------------------------------------------------------------------


 

“Day” means a day, including Saturdays, Sundays, and holidays. In the event that
an obligation to be performed under the Contract falls due on a Saturday,
Sunday, or legal holiday in the State of Idaho or Texas, the obligation shall be
deemed due on the next business day thereafter.

 

“Delivery” shall have the meaning assigned in Article 6.1.

 

“Document Package” means those document packages defined in Appendix 1, Drawing
and Documentation, as being document deliverable packages which are identified
as subject to delay liquidated damages under this Contract.

 

“Engineering Start Date” means August 3, 2009.

 

“Equipment” means the equipment, materials, and components identified in
Appendix 1, Scope of Supply and Technical Specification, and any Spare Parts,
being furnished by Seller or any Subcontractor under this Contract.

 

“Field Service Rates” shall mean the Seller’s or its Affiliates’ published rates
for performing field services, as such rates are in effect from time to time.

 

“Final Acceptance” shall mean the satisfaction of the final acceptance
requirements of the Unit, pursuant to Article 10.6, Final Acceptance.

 

“Final Acceptance Date” shall be deemed to occur on the first Day Seller has
demonstrated the Unit meets the final acceptance requirements pursuant to
Article 10.6, Final Acceptance.

 

“Force Majeure” means, with respect to a Party’s obligations, any circumstances
beyond the reasonable control of either Party in performing its obligations
including but not limited to: Acts of God; floods; droughts; earthquakes;
storms; abnormally severe weather; pestilence; lightning or other natural
catastrophes; fires; epidemics; wars; riots; civil disturbance or other civil
disobedience; strikes or other labor disputes (other than strikes that occur at
a facility of Seller or of an Affiliate of Seller which is being used to
manufacture or fabricate part of the Work which are not on a national, regional
or industry wide scale which strikes shall not constitute an event of Force
Majeure); transportation accidents, rail car shortages or other transportation
delays; embargoes; action or inaction of legislature, judicial, regulatory, or
other governmental bodies that may render or may have rendered illegal action in
accordance with the provisions of this Contract; voluntary or mandatory
compliance with any governmental act, regulation or request, or by any other
cause or causes beyond either Party’s reasonable control which wholly or partly
prevent the performance of the obligations hereunder.

 

“Force Majeure Event” shall mean an event or occurrence caused by Force Majeure.

 

“Government Authority” means any public body established or to be established by
law that exercise regulatory control over the design, engineering, construction,
erection, transportation of Equipment and operation of the Plant, those agencies
that issue licenses, permits, and authorizations, and courts of competent
jurisdiction.

 

“Guarantees” shall mean collectively, the Performance Guarantees and Sound Level
Guarantee, each as further set forth in Appendix 4, Guarantees and Operational
Conditions.

 

3

--------------------------------------------------------------------------------


 

“Guarantee Tests” shall mean collectively, the Performance Tests and Sound Level
Tests, each as further set forth in Appendix 4, Guarantees and Operational
Conditions.

 

“Guaranteed Net Power” shall have the meaning set forth in Appendix 4,
Guarantees and Operational Conditions.

 

“Initial Synchronization” means the date on which the generator breaker for the
Unit is first closed and the Unit is connected to the electric grid.

 

“Major Components” means ***.

 

“Minimum Performance Guarantee” means net power output equal to *** of the
Guaranteed Net Power or ***.

 

“Milestone Payment” means each of the milestone payments listed in the Milestone
Payment Schedule set forth in Appendix 3, Payment and Cancellation Schedule.

 

“Notice” means prompt written notice given by one Party to the other Party at
the addresses identified in Article 23.3, Notices.

 

“Normal Carriage” means carriage, by either highway transport (provided this
does not necessitate use of specialized riggers trailers) or by rail transport,
on normal routing from the factory to the point of Delivery.

 

“Performance Tests” shall have the meaning set forth in Appendix 4, Guarantees
and Operational Conditions.

 

“Plant” or “Project” means the New Plymouth Power Plant located at or near
Caldwell, Idaho for which the Equipment is being supplied under this Contract.

 

“Punch List Items” shall mean the list of uncompleted items, which Buyer and
Seller have specifically identified and agreed upon in writing no later than
thirty (30) Days after Initial Synchronization, which must be completed by
Seller before Final Acceptance, completion of which may require that the
Equipment be removed from service at mutually agreeable times after Initial
Synchronization to complete such item but which will not otherwise interrupt,
disrupt or interfere to any significant extent with the operation of the Plant.

 

“Remedy” means correction of warranty nonconformity or defect by Seller in
accordance with Article 5.0, Warranties, by repair, replacement or modification
as Seller deems necessary to correct such nonconformity.

 

“Reservation Slot Agreement” shall mean the executed agreement between Buyer and
Seller for the acquisition of one (1) SST-900 steam turbine generator, dated
September 19, 2008.

 

“Schedule” shall mean the schedule of key dates for the delivery of the
Equipment set forth in Appendix 5, Equipment Delivery Schedule, as such schedule
may be adjusted pursuant to the Contract.

 

4

--------------------------------------------------------------------------------


 

“Scheduled Delivery Date” means that date on which Delivery of the last of the
Major Components of the Unit is scheduled to occur. The Scheduled Delivery Date
shall be the date set forth in Appendix 5, Equipment Delivery Schedule, and may
be revised in accordance with the provisions of the Contract.

 

“Services” shall mean (i) technical information, including data interpretation
and reports, and (ii) advice and consultation provided by Seller in the
performance of this Contract, including Technical Field Assistance.

 

“Site” means and includes the area of the erection site at the Plant and those
areas immediately adjacent to it which are necessary for the erection of the
Equipment.

 

“Sound Level Guarantee” shall have the meaning set forth in Appendix 4,
Guarantees and Operational Conditions.

 

“Sound Level Tests” shall have the meaning set forth in Appendix 4, Guarantees
and Operational Conditions.

 

“Spare Part” means any component of the Unit purchased by Buyer under this
Contract which is intended to be placed into Buyer’s inventory and not used or
installed into the Unit at the time of Initial Synchronization.

 

“Subcontractor(s)” or “Supplier(s)” shall mean any licensor, subcontractor or
supplier of any tier supplying material, equipment, labor, goods or services to
Seller in connection with the obligations of Seller under the Contract.

 

“Technical Advisories” means Equipment configuration changes as prepared and
issued by Seller by way of a written technical notification or service bulletin,
to current Seller Steam Turbine technologies users, and as applicable to the
Equipment.

 

“Technical Field Assistance” means technical guidance and counsel based upon
engineering, manufacturing, installation and operating standards for the
Equipment, excluding any supervision, management, regulation, arbitration and/or
measurement of Buyer’s personnel, agents or contractors and work relating
thereto, and excluding responsibility for planning, scheduling, monitoring or
management of the work.

 

“Unit” means a single steam turbine generator and associated equipment supplied
as part of the Equipment.

 

“Work” means the Equipment and Services.

 

2.0        RESPONSIBILITIES

 

2.1                       Seller’s Responsibilities

 

2.1.1                Seller shall supply the Equipment and perform the Services
as set forth in this Contract. The scope of such Equipment and  Services is
identified in Appendix 1, Scope of Supply and

 

5

--------------------------------------------------------------------------------


 

Technical Specification and other supporting Appendices. Included in this Work
is the reserved manufacturing space for one (1) SST-900 steam turbine generator
addressed in the executed Reservation Slot Agreement.

 

2.1.2                Seller shall Deliver the Equipment in accordance with the
schedule for the Delivery of Equipment and performance of Services set forth in
Appendix 5, Equipment Delivery Schedule.

 

2.2        Buyer’s Responsibilities

 

2.2.1     Intentionally Omitted

 

2.2.2     Intentionally Omitted

 

2.2.3                Buyer shall pay to the Seller the Contract Price for the
Work in accordance with Article 3, Payments to Seller, and Appendix 3, Payment
and Cancellation Schedule.

 

2.2.4                Buyer shall be responsible for all dealing with any
Government Authority in accordance with Article 18, Licenses and Permits.

 

2.2.5                Buyer shall, at no cost to Seller, provide labor,
operators, technicians and maintenance personnel necessary to operate the Plant,
including the Equipment, during the performance or re-performance of the
Guarantee Tests.

 

2.2.6                Buyer shall, at no cost to Seller, provide steam and
Consumables in accordance with Seller’s specifications.

 

2.2.7                Buyer shall, at no cost to Seller, make arrangements to
accept the power generated from the Plant during the Guarantee Tests.

 

2.2.8                Buyer shall, at no cost to Seller, comply with the Buyer’s
responsibilities as detailed in Appendix 1, Scope of Supply and Technical
Specification.

 

2.2.9                Buyer shall, at no cost to Seller, provide to Seller a
payment security in accordance with Article 3.4.

 

3.0                          PAYMENTS TO SELLER

 

3.1                          Price and Payment Schedule

 

3.1.1                The Contract Price is Thirty-three Million Four Hundred
Forty-five Thousand Two Hundred Thirty-seven U.S. Dollars ($33,445,327.00USD).
The Contract Price shall be subject to adjustment in accordance with applicable
Contract provisions. Buyer shall pay Seller the Contract Price in accordance
with the Milestone Payment Schedule contained in Appendix 3, Payment and
Cancellation Schedule, and the procedure set forth in Article 3.3.

 

3.1.2                For the purpose of addressing sales tax for the State of
Idaho, the Contract Price is comprised of two allocations: a taxable and a
non-taxable portion.

 

6

--------------------------------------------------------------------------------


 

i)           the taxable allocation of the Contract Price is ***, for the
Seller’s Equipment, goods and materials (“Base Price”); and

 

ii)           the non-taxable allocation of the Contract Price is *** for
Seller’s services, ***.

 

For the avoidance of doubt, the taxable and non-taxable allocations provided
above are reflective of the Contract Price as of the Effective Date of this
Contract. And these allocations are subject to change, as required, and pursuant
to Article 9.0, Changes.

 

3.2           Reservation Fee

 

The non-refundable fee paid by Buyer pursuant to the requirements of the
Reservation Slot Agreement, shall be credited against the Buyer’s payment
obligations, commencing with the first Milestone Payment (i.e., the Down
Payment) indicated in Appendix 3, Payment and Cancellation Schedule.

 

3.3           Terms of Payment

 

Payment of each invoice is to be made within twenty-five (25) Days after the
date of issue of such invoice. If Buyer does not pay an invoice when due or
improperly withholds amounts due to Seller, a service charge shall, without
prejudice to the right of Seller to immediate payment, accrue on such overdue
amounts at the *** per year (prorated daily) shall apply to past due payments
from the date such amount was due.

 

3.4           Payment Security

 

Buyer shall provide a commercially reasonable payment security in a form and
verified by a U.S. bank acceptable to Seller. Such Buyer security payment shall
be deemed commercially reasonable if in the form of a standby letter of credit,
or similar instrument, verified by a US bank acceptable to Seller, in an amount
***

 

3.5           Payments

 

Payment of all or any portion of the amount due under this Contract does not
constitute acceptance by Buyer.

 

3.6           Release and Waiver of Liens

 

Provided Buyer has paid Seller as required under this Contract, Seller shall
provide Buyer a Release and Waiver of Liens, as a condition precedent of the
final payment as defined in Appendix 3, Payment and Cancellation Schedule, and
in the form defined in Appendix 14, herein, releasing Buyer from all claims of
payment for Work performed and material provided under this Contract.

 

7

--------------------------------------------------------------------------------


 

4.0 TAXES

 

4.1           In addition to the Contract Price, Buyer shall be obligated to pay
the amount of any present or future property, privilege, license, sales, use,
excise, gross receipts, value added, privilege or similar taxes or assessments
applicable to the sale of the Works or to the use of the Works. Such taxes are
for the account of Buyer and Buyer agrees to pay any such tax when due or
reimburse Seller, or its Subcontractors, pursuant to the additional payment
terms and conditions as determined in this Contract. Seller shall use all
reasonable efforts to minimize the amount of such taxes and assessments payable
by Buyer.

 

Seller has included in the Contract Price the amount of any ***, and related ***
or similar charges, for delivery of any components to the United States from
countries outside of the United States and transportation to the Site.

 

Seller shall be liable for payment of any federal, state income tax associated
with the Work and all payroll or employment compensation tax, social security
tax or similar taxes for its employees. Seller will be responsible for paying
all appropriate sales taxes to the State of Idaho on the Works. Seller will
invoice for sales taxes incurred on a monthly basis in accordance with the
provisions of the payment terms and conditions as determined in this Contract.

 

4.1.1        Sales Tax Invoicing. Seller shall invoice Buyer in accordance with
the applicable payment schedule pursuant to Article 3.1 and terms of payment in
accordance with Article 3.3, herein. Commencing with Seller’s first invoice,
Seller shall incorporate into Seller’s invoice, a separate line item for Idaho
State sales tax. The Seller’s first invoice shall use the entire Down Payment,
including the non-refundable fee paid by Buyer pursuant to the requirements of
the Reservation Slot Agreement, which will be credited against the Buyer’s
payment obligations on such invoice, as the basis for calculating the Idaho
State sales tax as set forth in Article 4.1.2.

 

4.1.2        The Idaho State sales tax line item will be based upon the Base
Price, as defined in Article 3.1.2, multiplied by the Idaho State sales tax of
six (6%) percent. The sales tax for each Milestone Payment shall be calculated
as follows:

 

Base Price

(calculated as at
the date of the
invoice)

Contract Price

(calculated as at the
date of the invoice)

 

X

 

Applicable Milestone
Payment

 

X 6%

 


Idaho Sale

Tax = amount for

applicable Milestone Payment

 

4.1.3        For the final payment, Seller will perform an accounting review of
the Base Price and the Idaho State sales tax collected from Buyer to determine a
final Idaho State sales tax value to be incorporated into the final payment
invoice, if any.

 

8

--------------------------------------------------------------------------------


 

4.2           In the event the State of Idaho determines a further sales tax
amount is due on the Works, as a result of a sales tax audit, the liability
shall be paid by Seller to the State of Idaho and Seller shall be reimbursed by
Buyer in accordance with the provisions of the payment terms and conditions of
this Contract. In the event the State of Idaho determines a sales tax refund is
due on the Works as a result of a sales tax audit, such refund shall become due
from Seller to Buyer within 15 days of Seller’s receipt of refund from the State
of Idaho. Buyer shall not be liable for any penalties, and/or interest,
resulting directly from Seller’s negligence, that may become payable to the
State of Idaho as a result of a sales tax audit.

 

4.3           The sales tax provision under this Contract shall remain effective
until the earlier of (i) Seller receiving an audit closing letter or
(ii) expiration of the statue of limitations in connection with a State of
Idaho’s right to perform a sales tax audit.

 

4.4           Upon Buyer’s request, Seller shall provide Buyer additional
supporting documentation in direct connection with a sales tax reimbursement
payment.

 

4.5           Should Buyer be exempted from any such tax, it shall provide
Seller with certification thereof within 30 days after the Effective Date of
this Contract.

 

5.0 WARRANTIES

 

5.1           Equipment Warranty

 

5.1.1        Seller warrants that the Equipment, excluding Consumables, will be
free from defects in workmanship and material until *** after the date of
Initial Synchronization or *** after the Actual Delivery Date, whichever first
occurs (the “Equipment Warranty Period”).

 

5.1.2        Any Spare Part supplied under this Contract shall have a warranty
identical to the Equipment Warranty except that the Equipment Warranty Period
for such Spare Part shall expire *** after initial installation or usage of the
Spare Part or *** after the date of Delivery of the Spare Part, whichever first
occurs.

 

5.1.3        The warranty period for each item of Consumables will be for the
normal expected useful life of such item, but in no event longer than the
Equipment Warranty Period set forth in Article 5.1.1, above.

 

5.1.4        If during the Equipment Warranty Period, Buyer gives Seller Notice
of any nonconformity to the Equipment Warranty, Seller shall Remedy such
nonconformity. Should investigation by Seller reveal that there is no
nonconformity of the Equipment Warranty as reported by Buyer, Buyer shall
reimburse Seller for its expense in connection therewith.

 

5.1.5        With respect to any item, except Consumables, reperformed, repaired
or replaced by Seller under the warranty, the warranty period for such item
shall be extended until the earliest to occur of *** from the ***, but in no
event shall the warranty period for any item extend beyond the earliest to occur

 

9

--------------------------------------------------------------------------------


 

of:

 

(a)           *** after *** of the steam turbine generator; and

 

*** after the ***

 

5.2           Services Warranty

 

5.2.1        Seller warrants that the Services performed hereunder including the
advice and recommendations of its personnel will reflect competent professional
knowledge and judgment consistent with Seller engineering practices (“Services
Warranty”) beginning with the start of such portion of the Services and ending
*** after the completion of each portion of Services (the “Services Warranty
Period”).

 

5.2.2        If during the Services Warranty Period, Buyer gives Seller Notice
of any nonconformity to the Services Warranty, Seller shall reperform such
nonconforming Services. If such reperformance is impractical, Seller will refund
the amount of the compensation paid to Seller by Buyer for such nonconforming
portion of the Service.

 

5.2.3        Where any portion of the Services is reperformed pursuant to
Article 5.0, Warranties, said portion shall be further warranted to comply with
the Services Warranty until the expiration of the Services Warranty Period of
the original portion of the Services.

 

5.3          Title Warranty

 

Seller warrants that the Equipment, when delivered, shall not be subject to any
encumbrance, lien, security interest or other defect in title to the extent
Seller has received payment from Buyer for such Equipment. In the event of any
nonconformity to the Title Warranty, Seller, upon Notice of such failure shall
defend the title to such Equipment.

 

5.4           Performance Guarantees

 

The Performance Guarantees and Sound Level Guarantee for the Work and the
conditions relating thereto are set forth in Appendix 4, Guarantees and
Operational Conditions.

 

5.5           General Conditions of Warranty

 

The following constitutes general conditions applicable to all warranties
herein:

 

5.5.1        Buyer shall follow Seller’s recommendations furnished pursuant to
this Contract, and, in the absence thereof, follow generally accepted industry
practices, in the receipt, handling, storage, protection, installation,
maintenance, inspection,

 

10

--------------------------------------------------------------------------------


 

and operation of the Work. Recommended repairs which are required to be
performed during the warranty period to alleviate the affects of normal wear and
tear are not included under this warranty. For parts or components of the
Equipment with expected useful lives of less than the warranty period specified
above, the warranty period for such parts and components shall terminate no
later than the end of their applicable expected useful life.

 

5.5.2        Buyer shall not (i) operate the Equipment beyond the operational
limitations provided by Seller, or (ii) subject the Equipment to accident,
alteration, abuse and/or misuse.

 

5.5.3        Buyer, without cost to Seller, shall provide working access to the
defective or nonconforming Work, including disassembling, removing, replacing
and reinstalling any equipment, materials or structures, outside of Seller’s
scope of supply as defined in Appendix 1, Scope of Supply and Technical
Specification, to the extent necessary for Seller to perform its warranty
obligations.

 

5.5.4        Buyer shall furnish, at the request and expense of Seller,
personnel (to the extent available and not inconsistent with job
classifications) and, at Buyer’s expense, facilities, to the extent available,
to reasonably assist Seller in any repair or replacement pursuant to its
warranty obligations.

 

5.5.5        Buyer shall afford Seller the opportunity to comment on its
proposed system for recording operating data and allow Seller the opportunity to
review operating and maintenance records relating to the Plant, provided,
however, the proposed system for recording operating data shall include the
capability for the Seller to remotely monitor such operating data on a real time
basis. Seller shall concur and approve this procedure in writing to Buyer within
ten (10) Days of Seller’s receipt of Buyer’s proposal.

 

5.5.6        Buyer shall provide Seller representatives reasonable access to
Buyer’s facility for the purpose of observing the Equipment and the operation
and maintenance thereof.

 

5.5.7        Intentionally not used.

 

5.5.8        Buyer shall utilize reasonably recommended Seller Technical Field
Assistance either as a part of the Technical Field Assistance included in the
Contract Price or, in the event that the Technical Field Assistance included in
the Contract Price has been fully expended by Buyer, as an additional scope item
to be purchased by Buyer in accordance with Seller’s Field Services Rates, in
effect at the time the Technical Field Assistance is required. Attached in
Appendix 12, Field Service Rates, is Seller’s 2008 Field Service Rates.
Technical Field Assistance included in the Contract Price shall not be used for
warranty of non-conformance remedies.

 

5.5.9        Seller will have no warranty responsibility for any Computer
Program, or portion thereof, which has been modified or merged with another
Computer Program with which it was not designed by Seller to operate.

 

5.5.10      Title to any defective items or components of Equipment that are
replaced by Seller as a part of Seller’s Warranty obligations hereunder shall,
at Seller’s

 

11

--------------------------------------------------------------------------------


 

request, revert to Seller at a deemed value of zero dollars upon completion of
such replacement.

 

5.6           Exclusivity of Warranties and Remedies

 

The only warranties and guarantees made by Seller are those expressly enumerated
in this Article 5 and Appendix 4, Guarantees and Operational Conditions. Any
other statements of fact or descriptions whether expressed in the Contract, or
any attachments or Appendices thereto, or in any quotations, proposals,
specifications, drawings or manuals, or other documentation concerning the Work,
whether in electronic form or hardcopy, shall not be deemed to constitute a
warranty or guarantee of the Work or any part thereof. THE WARRANTIES AND
GUARANTEES PROVIDED IN THIS ARTICLE 5 AND APPENDIX 4, GUARANTEES AND OPERATIONAL
CONDITIONS, ARE EXCLUSIVE AND NO OTHER WARRANTIES OR GUARANTEES OR CONDITIONS OF
ANY KIND, WHETHER STATUTORY, EXPRESS, OR IMPLIED (INCLUDING ALL WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND ALL WARRANTIES ARISING
FROM COURSE OF DEALING OR USAGE OF TRADE), SHALL APPLY. Subject to Article 6.5,
Damage to Property, correction of defects in accordance with this Article 5, a
refund in accordance with Article 5.2.2 or payment of the liquidated damages, if
any, to Buyer in accordance with Appendix 4, Guarantees and Operational
Conditions, in the manner and during the period provided herein shall constitute
complete fulfillment of and Buyer’s exclusive remedy for all the liabilities or
responsibilities of Seller and its Subcontractors to Buyer for defective or
nonconforming Work or for failure to meet the Performance Guarantees, whether
the claims of Buyer are based in contract, in tort (including negligence and
strict liability), or otherwise.

 

5.7           Technical Advisories

 

Seller, at no cost to Buyer, agrees to perform actions as identified in
Technical Advisories to the Equipment that pertains directly to the health,
personnel safety or to the Equipment integrity which are issued by Seller prior
to the date of Final Acceptance.

 

Such Seller obligation is only applicable to the Scope of Supply defined in
Appendix ‘1, Scope of Supply and Technical Specification, contained in this
Contract.

 

For the avoidance of doubt, all performance and parts life/inspection interval
enhancements and for improvements related to the Work but not defined in
Appendix 1, Scope of Supply and Technical Specification, are excluded from
Seller’s obligations stated in this Article 5.7.

 

6.0          DELIVERY, TITLE AND RISK OF LOSS

 

6.1           Delivery of each item of the Equipment, by Seller, will be made
free on board

 

12

--------------------------------------------------------------------------------


 

carrier, not unloaded, as follows: (i) upon arrival of the Equipment at the
unloading destination at the Site for shipments made by truck, or (ii) upon
arrival of the Equipment at the unloading destination of the suitable rail
siding located at *** for shipments made by rail (hereinafter referred to as
“Delivery”). Buyer shall promptly unload the Equipment upon Delivery and shall
be responsible for reimbursing Seller’s demurrage costs if Buyer fails to so
unload the Equipment.

 

Provided that all payments are current in accordance with Appendix 3, Payment
and Cancellation Schedule, and Article 3.1, title to the Equipment, except for
Computer Programs, shall pass to Buyer upon Delivery. In any event, risk of loss
or damage to the Equipment shall pass to Buyer upon Delivery.

 

6.2           Risk of loss of or damage to any equipment at the Site, including
the Equipment when any repair or replacement is being performed by Seller or its
Suppliers, shall remain with the Buyer at all times during the performance of
any Work. If Buyer procures or has procured property damage insurance applicable
to occurrences at the Site, Buyer shall obtain a waiver by the insurers of all
subrogation rights against Seller.

 

6.3           Risk of loss of or damage to any Seller-owned equipment which is
required at the Site in order to perform any Work will pass to Buyer upon
arrival of such equipment at the unloading destination at the Site. Risk of loss
of or damage to such Seller-owned equipment will revert back to Seller when such
equipment is placed free on board carrier at the Site for return to Seller.

 

6.4           Title to and right of possession of any Computer Programs licensed
hereunder shall remain with Seller, or its licensor, except that Buyer shall
have the right of possession and use of the Computer Programs provided hereunder
at no cost for the term of the corresponding license provided herein, so long as
no breach of this Contract has been made by Buyer and all payments due Seller
have been paid. Nothing in this Contract shall be construed as giving Buyer any
right to sell, assign, lease or in any other manner transfer or encumber
Seller’s, or its licensor’s ownership of the Computer Programs, or as limiting
Seller, or its licensors, from using and licensing the Computer Programs to any
third party.

 

6.5           Damage to Property

 

The liability of Seller in connection with the warranties of this Contract,
shall provide for, but not exceed the cost of replacing, repairing or modifying
the nonconforming or defective portion of the Works. Notwithstanding the
foregoing, in the event that a nonconformance to a warranty as provided herein
of the Equipment results in physical damage to other parts of the Equipment
which are likewise still within the Equipment Warranty Period (“Resultant
Damage”) and Seller is given written notice per the provisions this Contract,
then the following terms and conditions shall apply to such Resultant Damage:
(i) Seller shall be liable for, on an occurrence basis, the cost of either the
repair/replacement of the Resultant Damage, *** or ***, whichever is less and
(ii) the Buyer shall issue Seller a Change Order to repair/replace such
Resultant Damage and (iii) Seller’s aggregate liability for all Resultant Damage
under this Contract shall not exceed the sum of ***. The foregoing shall
constitute the exclusive remedy of Buyer and the sole liability of Seller

 

13

--------------------------------------------------------------------------------


 

for any nonconformity or defect or Resultant Damage in the Works or for failure
of the Works to be as warranted, whether Buyer’s remedies are based on contract,
warranty, tort (including negligence), strict liability, indemnity or any other
legal theory, and whether arising out of warranties, representations,
instructions, installations, or nonconformities from any cause.

 

Except as specifically set forth in the preceding paragraph, in no event shall
Seller, its Affiliates or Subcontractors have any responsibility or liability,
under any theory of recovery, whether based in contract, tort (including
negligence and strict liability), or otherwise, for any loss or damage to
Buyer’s property or equipment (which shall include any item or component of the
Work after risk of loss or damage to the Work has passed to Buyer pursuant to
Article 6.2) that is damaged (sometimes referred to as resultant, secondary,
downstream, down-flow, upstream, up-flow, or collateral damage) as a result of
(i) a Warranty defect in any item or component of the Work for which Seller
remains responsible under Article 5 or (ii) a negligent act or omission of
Seller during performance of Work at the Site. Any such loss or damage shall be
the sole responsibility of Buyer and Buyer’s insurers, and Buyer waives all
rights of recovery, and shall cause its insurers to waive all rights of
subrogation, against Seller, its Affiliates, Subcontractors and its and their
insurers, for any such loss or damage.

 

6.6           In regards to Delivery of a Major Component, Seller must Notify
Buyer: i) at least thirty (30) Days in advance of Delivery, and ii) again, at
least, one (1) Day prior to Delivery, of its intent to Deliver a Major Component
to the point of Delivery (“Delivery Advance Notice”). Buyer may request a delay
in the Delivery of a Major Component, and Seller shall evaluate said Delivery
delay request and provide a response as to the impacts, if any, to the terms of
this Contract, including but not limited to the Contract Price, delivery
schedule and Guaranteed Delivery Date, to Buyer within seven (7) Days of receipt
of Buyer’s delay request Notice. In the event the Parties agree to a delay
request, then Delivery shall be deemed to have occurred and such changes shall
be performed in accordance with Article 9.0, Changes, herein.

 

Buyer will receive such items at the point of Delivery between the hours of
8:00 a.m. to 5:00 p.m., local prevailing time, Monday through Friday. However,
Seller may request, by Notice to Buyer, the Delivery of a Major Component
outside the defined delivery receipt hours stated above, and Buyer shall
evaluate said Delivery request and provide a response as to the impacts, if any,
to the terms of this Contract, including but not limited to the Contract Price,
to Seller within seven (7) Days of receipt of Seller’s request Notice. In the
event the Parties agree to a Delivery request, then such changes shall be
performed in accordance with Article 9.0, Changes, herein.

 

Seller may Deliver the Major Components up to twenty-one (21) Days ahead of the
date(s) listed in Appendix 5 with a Delivery Advance Notice. In the event that
Seller wishes to deliver more than twenty-one (21) Days ahead of the dates
indicated, Seller must specifically request and obtain Buyer’s written approval
for early Delivery. Deliveries attempted more than twenty-one (21) Days prior to
the date(s) indicated without Buyer’s prior written approval, as provided above,
may be rejected by Buyer. All costs associated with rejected delivery and
redelivery shall be the responsibility of Seller.

 

14

--------------------------------------------------------------------------------


 

7.0          Shipment

 

7.1          Transportation

 

When the Equipment is ready for shipment(s), Seller shall (i) determine a
reasonable method of transportation and the routing for the shipment to the
point of Delivery and (ii) ship the Equipment by Normal Carriage to the point of
Delivery.

 

In the event that Buyer is unwilling or unable to receive the Equipment, Seller
will, upon Notice to Buyer and giving Buyer reasonable opportunity to designate
a mutually acceptable destination, place such Equipment in storage. If the
Equipment is to be placed into storage pursuant to this provision, Delivery of
the Equipment shall be deemed to occur, and any payments due upon Delivery shall
be payable by Buyer, when the Equipment (i) is placed free on board carrier at
the manufacturing facility for shipment to the storage location or (ii) is
placed into the storage location when stored at the manufacturing facility.

 

In the event of storage pursuant to the preceding paragraph, all expenses
thereby incurred by Seller, including but not limited to, preparation for and
placement into storage, handling, transportation, storage, inspection,
preservation, taxes, insurance and any necessary rehabilitation prior to
installation shall be payable by Buyer upon submission of invoices prepared by
Seller. When conditions permit and upon payment to Seller of any additional
amounts due hereunder, Buyer shall arrange, at its expense, removal of the
Equipment from storage.

 

7.2          Normal Carriage

 

Most Equipment can be shipped by highway transport to the point of Delivery.
Seller shall make every reasonable effort to ship by highway transport unless
rail transport is required. Normal Carriage could also be via cargo ship or
barge and transferred to rail or truck to the point of Delivery.

 

7.3          Special Transportation and Special Services

 

7.3.1       Buyer agrees to pay or to reimburse any transportation charges in
excess of regular charges for Normal Carriage, including, but not limited to,
excess charges for special routing, special trains, specialized riggers
trailers, lighterage, demurrage and air transport.

 

7.3.2       Buyer also agrees to pay or to reimburse any reasonable cost
incurred or charge resulting from special services performed in connection with
the transportation of the Equipment, including, but not limited to, the
construction and repair of transportation and handling facilities, bridges and
roadways, of whatever kind and wherever located.

 

8.0          FORCE MAJEURE

 

8.1          Effect of Force Majeure

 

Neither Party shall be considered to be in default or in breach of its
obligations under the Contract to the extent that performance of such
obligations is prevented by any circumstance of Force Majeure arising after the
date of this Contract. Notwithstanding

 

15

--------------------------------------------------------------------------------


 

the foregoing, in the event a Force Majeure circumstance prevents either Party
from performing any of it’s obligations as provided in this Contract, Buyer
shall issue Seller a Change Order equitably adjusting the Contract Price,
Schedule, the Guaranteed Delivery Dates, and other affected terms and conditions
to the extent Seller is affected by the Force Majeure event. Additionally, in no
case shall a Force Majeure event excuse or delay any obligation under this
Contract to make payment when due.

 

8.2          Notice of Occurrence

 

If either Party considers that any circumstance of Force Majeure has occurred
which may affect performance of its obligations under this Contract, it shall
promptly, but in any event, within ten (10) days upon learning of such event,
notify the other Party thereof in writing stating the nature of the event, its
potential effect and the anticipated duration thereof, and any action being
taken to avoid or minimize its effect. The burden of proof shall be on the Party
claiming Force Majeure.

 

8.3          Performance to Continue

 

Upon the occurrence of any circumstance of Force Majeure, Seller shall use its
reasonable best efforts to continue to perform its obligations under the
Contract. Seller shall notify Buyer of the steps it proposes to take, including
any reasonable alternative means for performance, which is not prevented by
Force Majeure. Seller shall not take any such alternative steps unless directed
so to do by Buyer pursuant to a Change Order. In any such case, Seller shall use
best efforts to mitigate all such costs and impacts on the Schedule and on the
Guaranteed Delivery Date. Any suspension of performance due to an event of Force
Majeure shall be of no greater scope and no longer duration than reasonably
required and the Party suffering the Force Majeure shall use due diligence to
partially or fully remedy its inability to perform.

 

8.4          Damage Caused by Force Majeure

 

If, in consequence of Force Majeure, the Works shall suffer loss or damage,
Seller shall be entitled to receive payment for the value of the Works performed
up to the time of the Force Majeure event.

 

8.5          Termination in Consequence of Force Majeure

 

8.5.1       If circumstances of Force Majeure have occurred that have materially
affected the Work and have continued for a period of *** in the aggregate, and
there is a corresponding delay in the Guaranteed Delivery Date of *** in the
aggregate caused by the Force Majeure, then, notwithstanding that Seller may by
reason thereof have been granted an extension of the Guaranteed Delivery Date,
by Change Order, Buyer shall be entitled to terminate the Contract upon ***
written notice to Seller. If at the expiration of such *** period such Force
Majeure shall still continue, this Contract shall automatically terminate unless
otherwise specifically agreed by the Parties.

 

In the event that a Force Majeure event occurs that has materially affected the
Work and has continued for a period of *** in the aggregate, and there is a
corresponding delay in the Guaranteed Delivery Dates of *** in the aggregate
caused by the Force Majeure, then

 

16

--------------------------------------------------------------------------------


 

the Contract shall automatically terminate unless otherwise specifically agreed
by the Parties.

 

8.5.2       In the event the Contract is terminated pursuant to Article 8.5.1
above, the following provisions shall apply: (i) Buyer shall pay to Seller the
amount, if any, by which the applicable cumulative termination amount set forth
in Appendix 3, Payment and Cancellation Schedule, corresponding to the effective
date of the termination (partial month to be appropriately prorated) exceeds the
cumulative payments made by Buyer prior to such date; (ii) title and risk of
loss to the physical material, equipment and components for the Project shall
transfer to Buyer; (iii) Buyer shall be responsible for, as applicable, any
transportation, storage and insurance costs of such material, equipment and
components not yet delivered to the Site; and (iv) Buyer and Seller must
mutually agree upon a Change Order which provides reasonably acceptable
modifications to the Contract consistent with the scope of Works at the Site and
in manufacturing/process.

 

8.5.3       If the Parties fail to agree upon and execute a mutually acceptable
Change Order as set forth in Article 8.5.2 above, said material, equipment and
components will be provided on an “AS-IS, WHERE-IS” BASIS AND SELLER OFFERS NO
WARRANTIES OF ANY KIND, WHETHER STATUTORY, EXPRESS, OR IMPLIED (INCLUDING ALL
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND ALL
WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF TRADE).

 

9.0          CHANGES

 

9.1          Buyer may request changes in the Work and, if accepted by Seller,
the Contract Price, Equipment Delivery Scheduled Delivery Date and other
pertinent provisions of the Contract will be modified by written agreement set
forth in a change order (hereinafter “Change Order”). Pricing and payments for
Change Orders shall be based on mutually agreeable terms and conditions which
will be on a fixed price basis, unless otherwise agreed between the Parties.

 

9.2          If, during the performance of the Contract, Site conditions or
other conditions are encountered requiring revisions in the Scope of Work and
Division of Responsibility or other pertinent provisions of the Contract
regarding Seller performance, all such revisions shall be handled in accordance
with the provisions of this Article.

 

9.3          Each Change Order shall be in the form mutually agreed, and shall
be acceptable to both Parties prior to its implementation.

 

9.4          Activities for which Buyer and Seller cannot agree upon a firm,
fixed price, schedule adjustments or other terms and conditions, Seller shall be
compensated by Buyer on a time and material basis. Such time and material work
shall be based on the following costing procedure:

 

(a)           Seller’s personnel shall be billed at the then current published
field service and home office rates.

 

(b)           Third party purchases, including materials, rental of equipment,
and labor (including but not limited to: craft labor, and vendor supplied Site
construction management, Site supervision, field engineering, Site
administration), shall be

 

17

--------------------------------------------------------------------------------


 

compensated by Buyer at a price calculated by direct costs (3rd party invoices)
plus ***.

 

(c)           Seller manufactured materials, equipment and labor, shall be
compensated by Buyer at market value for manufactured equipment or Siemens’
current price list.

 

(d)           Adjustments to the schedule and the Guaranteed Delivery Date shall
be equal to the amount of time incurred by Seller in performing the work taking
into account adjustments to the works or to the methods or sequence of
performing the Works (all as determined by Seller) that can be reasonably taken
by Seller.

 

(e)           Seller shall provide Buyer with a reasonable breakdown of costs
and time to support compensation and/or adjustments to the Equipment Delivery
Schedule and any other adjustments to the terms and conditions of this Contract
in connection with Change Orders performed on a time and material basis.

 

10.0        DELIVERY; LIQUIDATED DAMAGES; FINAL ACCEPTANCE

 

10.1        Document Package Delivery

 

If, subject to changes in accordance with the provisions of Article 8.0, Force
Majeure, and Article 9.0, Changes, Seller has not delivered a complete Document
Package as identified in Appendix 1, Scope of Supply and Technical Speciation,
by the scheduled delivery date for such Document Package, Seller shall pay ***
until delivered. The maximum rate of liquidated damages shall be ***. The total
liquidated damages for failure to deliver Document Packages under this
Article shall not exceed *** which shall be credited to the total aggregate
limit on all schedule delay related liquidated damages under Article 10.4 of the
Contract.

 

10.2        Equipment Delivery

 

10.2.1     Seller represents that the Actual Delivery Date will be no later than
the Scheduled Delivery Date as identified in Appendix 5, Equipment Delivery
Schedule, subject to changes in accordance with the provisions of Article 9,
Changes, and Article 8.0, Force Majeure.

 

10.2.2     If, subject to changes in accordance with the provisions of
Article 9.0, Changes, and Article 8.0, Force Majeure, the Actual Delivery Date
is later than the Scheduled Delivery Date for causes solely attributable to
Seller, then Seller shall credit to Buyer liquidated damages as set forth in
Article 10.2.3, subject to the following conditions:

 

(a)           The liquidated damage amounts shall be applied to each *** that
the Actual Delivery Date of the *** is delayed from the Scheduled Delivery Date.
***;

 

(b)           Liquidated damages shall not apply to the extent the Buyer’s
schedule would have been delayed regardless of whether or not Seller met its
scheduled Delivery obligation; and

 

18

--------------------------------------------------------------------------------


 

10.2.3     Liquidated damages under this Article 10.2 shall be calculated at the
rates for each ***

 

***

 

***

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

 

Such Equipment Delivery liquidated damages shall not exceed ***, further subject
to the limitation specified in Article 16.2.

 

10.3       Intentionally omitted.

 

10.4       Intentionally omitted.

 

10.5       Exclusivity

 

THE REMEDIES OF BUYER SET FORTH ABOVE FOR DOCUMENT DELIVERY DELAY AND EQUIPMENT
DELIVERY DELAY ARE EXCLUSIVE AND NO OTHER REMEDIES OF ANY KIND WHATSOEVER SHALL
APPLY. Payment of liquidated damages to Buyer, as provided above shall
constitute fulfillment of all liabilities of Seller to Buyer for document
delivery delay and equipment delivery delay, whether based in contract, in tort
(including negligence and strict liability), or otherwise.

 

10.6        Final Acceptance

 

Final Acceptance shall be deemed to occur on the first Day when: (i) the Unit
demonstrates that it meets the requirements for Final Acceptance as set forth in
Appendix 4, Guarantees and Operational Conditions, (ii) the Seller has completed
all Punch List Items to the reasonable satisfaction of Buyer, (iii) the Seller
has provided Buyer the final waiver and release of liens in the form of Appendix
14, and (iv) the Seller has supplied Buyer with the final as-built drawings and
documentation per Appendix 1.

 

11.0        EXTENSION OR SUSPENSION

 

11.1        At any time more than *** prior to the Scheduled Delivery Date of
the Equipment, Buyer may, by Notice to Seller, request an extension of the
Scheduled Delivery Date for such Equipment or request suspension of performance.
Seller will exert every reasonable effort to comply with such request but
reserves the right to accept or reject any such request and to base its
acceptance or rejection upon appropriate considerations, including, but not
limited to, Seller’s production capacity and engineering workload, and the
availability of labor, materials and manufacturing space. Seller will notify
Buyer of its acceptance or rejection of any such request.

 

11.2        Seller’s acceptance of a request for extension of the Scheduled
Delivery Date or of suspension of performance will be conditioned upon
(1) Buyer’s payment to Seller of

 

19

--------------------------------------------------------------------------------


 

the difference, if any, between the cumulative cancellation charge as stated in
Appendix 3, Payment and Cancellation Schedule, at the date of the extension of
the Scheduled Delivery Date or suspension of performance and the total payments
made to Seller by Buyer with respect to the Work prior to the date of acceptance
of such request, and (2) Buyer’s written agreement to an adjustment of the
Contract Price and any other terms and conditions of the Contract reasonably
required by Seller to compensate for such extension of the Scheduled Delivery
Date or suspension of performance. Buyer will pay any such adjustment within
twenty-five (25) Days after the date of Seller’s invoice.

 

11.3        If, within *** after Seller’s acceptance of a request for
suspension, Buyer requests in writing that Seller resume performance, Seller
will make every reasonable effort to comply promptly with such request for
resumption, but reserves the right to base the establishment of a date for
resumption of performance upon appropriate considerations, including, but not
limited to, Seller’s production capacity and engineering workload, and the
availability of labor, materials and manufacturing space, and the establishment
of a mutually agreeable shipment or delivery date.

 

11.4        If, within *** after Seller’s acceptance of a request for
suspension, Buyer has not requested that Seller resume performance, Seller may
upon notification to Buyer, at any time thereafter and at the option of Seller,
terminate the Contract for the portion of Work for which performance was
suspended. In such event, the Contract shall be deemed to have been terminated
by Buyer and Buyer will pay to Seller termination charges as outlined in
Article 12.0, Termination.

 

11.5        If Buyer fails to perform any duty provided for herein in a timely
manner, including but not limited to making payments when due, Seller may, at
its option and without a waiver of any of its other rights, treat such failure
to perform as a suspension until such duty is performed. Upon the performance of
such duty by Buyer, a revised Scheduled Delivery Date and revised terms of
payment will be determined and the Contract Price and all other terms and
conditions will be adjusted in accordance with this Article. In addition, all
other provisions of this Article, including those relating to Seller’s
termination rights, shall apply to such suspension.

 

12.0        DEFAULT AND TERMINATION

 

12.1        Termination for Buyer’s Convenience

 

Should the planned power generation application for which some or all of the
Equipment is purchased by Buyer be abandoned or cancelled, the Contract or a
portion thereof may be terminated by Buyer by Notification to Seller and upon
payment within *** after invoicing by Seller of the cumulative cancellation
charge as stated in Appendix 3, Payment and Cancellation Schedule. Payments made
by Buyer and received by Seller prior to the date of termination will be
credited against the amount due as termination charges. In the event that
Milestone Payments made by Buyer and received by Seller prior to the date of
termination exceed the cumulative cancellation charge as stated in Appendix 3,
Payment and Cancellation Schedule, Seller shall refund the difference to Buyer
within *** after the date of termination. Such termination charges or refund
will also be due and payable should the Contract be deemed terminated by Buyer’s
failure to notify Seller to resume production in accordance with Article 11.0,
Extension or Suspension.

 

20

--------------------------------------------------------------------------------


 

12.2        Event of Default by Buyer

 

Each of the following shall constitute a default by Buyer under the Contract.

 

(a)           Buyer files a bankruptcy petition or is adjudged bankrupt; or

 

(b)           Buyer fails to perform material obligations under the Contract
including, but not limited to, payment obligations and fails to commence
corrective action within *** after its receipt of a Notice from the Seller
except that for payment obligations corrective action must be commenced within
*** after its receipt of a Notice from the Seller.

 

In the event Seller elects to terminate this Contract for a Buyer default
pursuant to this Article 12.2, Buyer shall pay those amounts provided in
Article 12.1 within *** after Buyer’s receipt of Seller’s invoice. Buyer’s
failure to make payment will result in Seller’s pursuing any remedies that may
be available to it.

 

12.3        Events of Default by Seller

 

Each of the following shall constitute a default by Seller under the Contract:

 

(a)           the Work is abandoned by Seller;

 

(b)           Seller files a bankruptcy petition or is adjudged bankrupt;

 

(c)           Seller persistently refuses to comply with applicable laws and
regulations; or

 

(d)           Seller fails to perform material obligations under the Contract
and fails to commence corrective action within *** after Buyer’s Notice.

 

In the event that Buyer elects to terminate this Contract for a Seller default
pursuant to this Article 12.3, Seller shall surrender to Buyer possession,
control and use of the Work, to the extent then completed. Buyer shall pay
Seller for all Work performed up to the termination date and may employ any
other qualified firm or corporation to finish the Work. If Buyer exercises its
right to complete the Work, Buyer shall be required to use its best efforts to
mitigate the cost for completion of such Work. Upon completion of the Work, the
total cost of the Work shall be determined and substantiated and Buyer shall
provide Seller Notice thereof. If Buyer’s cost of completion exceeds the unpaid
balance of the Contract Price before the termination date, Seller shall be
required to pay Buyer the difference within *** after Buyer’s Notice of the
final cost.

 

13.0        LICENSE

 

13.1        Seller grants to Buyer a nontransferable, nonexclusive license,
without sublicensing rights, to use Computer Programs provided to Buyer under
the Contract solely in connection with the Unit for which it was purchased,
subject to the conditions and restrictions contained in this Contract. The term
of such license shall extend until the decommissioning of the Unit for which it
was licensed.

 

21

--------------------------------------------------------------------------------


 

13.2        However, this License does not grant any right to the background
technology from which the Computer Program was generated or to the source code
underlying the Computer Program, except to the extent specifically identified in
the Contract. Except as specifically set forth in the Contract, Buyer is granted
no right to modify the Computer Programs or merge it with other Computer
Programs. In the event source code is specifically required to be provided and a
right to modify is specifically granted in writing under the Contract, such
right is granted with the understanding that Seller makes no representation or
warranty that Buyer will have the capability to effectively modify or merge the
Computer Programs. Buyer shall indemnify and hold Seller, its officers and
employees, free and harmless from all claims, demands, causes of action, suits
and other litigation (including all costs thereof, and attorney’s fees) of every
kind and character arising out of or connected with any modification to the
Computer Programs generated and implemented by Buyer and/or its contractors.

 

14.0        PATENTS

 

14.1        Seller will, at its own expense, defend or at its option settle any
suit or proceeding brought against Buyer in so far as it is based on an
allegation that any Work (including parts thereof), or use thereof for its
intended purpose, constitutes an infringement of any United States patent or
copyright, if Seller is promptly provided Notice and given authority,
information, and assistance in a timely manner for the defense of said suit or
proceeding. Seller will pay the damages and costs awarded in any suit or
proceeding so defended. Seller will not be responsible for any settlement of
such suit or proceeding made without its prior written consent. In case the
Work, or any part thereof, as a result of any suit or proceeding so defended is
held to constitute infringement or its use by Buyer is enjoined, Seller will, at
its option and its own expense, either: (a) procure for Buyer the right to
continue using said Work; (b) replace it with substantially equivalent
non-infringing Work; or (c) modify the Work so it becomes non-infringing.

 

14.2        Seller will have no duty or obligation to Buyer under this
Article 14 to the extent that the Work is (a) supplied according to Buyer’s
design or instructions wherein compliance therewith has caused Seller to deviate
from its normal course of performance, (b) modified by Buyer or its Sellers
after delivery, or (c) combined by Buyer or its Sellers with items not furnished
hereunder and by reason of said design, instruction, modification, or
combination a suit is brought against Buyer. In addition, if by reason of such
design, instruction, modification or combination, a suit or proceeding is
brought against Seller, Buyer shall protect Seller in the same manner and to the
same extent that Seller has agreed to protect Buyer under the provisions of
Article 14.1 above.

 

14.3        THIS ARTICLE IS AN EXCLUSIVE STATEMENT OF ALL THE DUTIES OF THE
PARTIES RELATING TO PATENTS AND COPYRIGHTS, AND DIRECT OR CONTRIBUTORY PATENT OR
COPYRIGHT INFRINGEMENT AND OF ALL THE REMEDIES OF BUYER RELATING TO ANY CLAIMS,
SUITS, OR PROCEEDINGS INVOLVING PATENTS AND COPYRIGHTS. Compliance with this
Article 14, as provided herein, shall constitute fulfillment of all liabilities
of the Parties under the Contract with respect to patents and copyrights.

 

22

--------------------------------------------------------------------------------


 

15.0        PROPRIETARY INFORMATION

 

15.1         It is understood that certain information may be exchanged between
Buyer and Seller pursuant to this Contract, including but not limited to the
Contract, the Proposal and the Reservation Slot Agreement, that the disclosing
Party considers proprietary and confidential. Each Party agrees that it shall
(and shall cause its affiliates, parent company, and subsidiaries and their
officers, directors, consultants, employees, legal counsel, agents and
representatives ( the “Confidentiality Affiliates”)) to: (1) hold confidential
and not disclose other than to its Confidentiality Affiliates (other than a
Confidentiality Affiliate that is a direct competitor of the nondisclosing
Party) having a reasonable need to know in connection with the permitted
purposes hereunder, without the prior written consent of the other Party, all
confidential or proprietary written information which is marked confidential or
proprietary or oral information or data which is reduced to writing within
thirty (30) days of such disclosure and marked as confidential or proprietary
(including sources of equity and/or other financing, development strategy,
competitor information, cost and pricing data, warranties, technical
information, research, developmental, engineering, manufacturing, marketing,
sales, financial, operating, performance, business and process information or
data, knowhow and computer programming and other software techniques) provided
or developed by the other Party or its Confidentiality Affiliates in connection
herewith or the Works (“Confidential Information”); and (2) use such
Confidential Information exclusively in connection with performing its
obligations hereunder or the construction, operation and maintenance of the
Plant. In no event shall any Confidential Information be disclosed to any
competitor of the Seller or Buyer.

 

15.2         The obligations contained in the preceding paragraph shall not
apply, or shall cease to apply, to Confidential Information if or when, and to
the extent that, such Confidential Information (1) was known to the receiving
Party or its Confidentiality Affiliates prior to receipt from the disclosing
Party or its Confidentiality Affiliates; (2) was, or becomes through no breach
of the receiving Party’s obligations hereunder, known to the public; (3) becomes
known to the receiving Party or its Confidentiality Affiliates from other
sources under circumstances not involving any breach of any confidentiality
obligation between such source and the disclosing Party’s or discloser’s
Confidentiality Affiliates or a third party; (4) is independently developed by
the receiving Party or its Confidentiality Affiliates; or (5) is required to be
disclosed by law, governmental regulation or applicable legal process. As to
Confidential Information that is not a trade secret under Applicable Laws, the
foregoing obligations shall expire five (5) years after Final Payment.

 

15.3         When required by appropriate Government Authority, a Party may
disclose the Confidential Information of the other Party to such Governmental
Authority provided, however, that prior to making any such disclosure, such
Party will: (i) provide the owning Party with timely advance written notice of
the Confidential Information requested by such Government Authority and the
intent of such Party to so disclose; (ii) minimize the amount of Confidential
Information to be provided consonant with the interest of the owning Party,
Seller and Subcontractors and the requirements of the Government Authority
involved; and (c) make every reasonable effort (which shall include
participation by the owning Party, Seller or Subcontractor, as applicable in
discussions with the Government Authority involved) to secure confidential
treatment and minimization of the Confidential Information to be provided. In
the event that efforts to secure confidential treatment are unsuccessful, the
owning Party shall have the prior

 

23

--------------------------------------------------------------------------------


 

right to revise such information to minimize the disclosure of such Confidential
Information in a manner consonant with its interest and the requirements of the
Government Authority involved.

 

16.0        LIMITATION OF LIABILITY

 

16.1         The aggregate liability of Seller, its Affiliates, Subcontractors,
agents and employees, arising out of the performance or nonperformance of
obligations in connection with the Contract or the performance or nonperformance
of Work, under any theory of recovery, whether based in contract, tort
(including negligence and strict liability), or otherwise, shall not exceed an
amount equal to ***.

 

16.2         Seller’s total responsibility under the Contract for payment of all
liquidated damages, including the liquidated damages set forth in Article 10 and
Appendix 4, Guarantees and Operational Conditions, shall be limited in the
aggregate to ***.

 

16.3         In no event, whether based in contract, tort (including negligence
and strict liability), or otherwise, shall Seller, its Affiliates or its
Subcontractors be liable for damages for loss of profits or revenue or the loss
of use of either; damage to the Work after risk of loss has transferred to Buyer
(except as provided pursuant to Article 6.5); loss by reason of facility
shutdown or inability to operate at capacity; increased costs of purchasing or
providing Work; damage to or loss of property or equipment (except as provided
pursuant to Article 6.5); costs of replacement power or capital; claims of
Buyer’s customers; inventory or use charges; or incidental, indirect, special or
consequential damages of any other kind or nature, whatsoever.

 

16.4         The remedies set forth in the Contract are exclusive and no other
remedies of any kind whatsoever shall apply. No claim shall be asserted against
Seller, its Affiliates, agents, employees, or Subcontractors, unless the injury
or damage giving rise to the claim is sustained, and Seller is provided Notice
of the claim, before the expiration of the Warranty Period specified in
Article 5, and no suit or action thereon shall be instituted or maintained
unless it is filed in a court of competent jurisdiction within one year after
the date the cause of action accrues.

 

16.5         Supremacy

 

The provisions expressed in this Article 16 shall prevail over any conflicting
or inconsistent provisions contained elsewhere in this Contract, except to the
extent that such conflicting or inconsistent provisions further restrict or
reduce Seller’s liabilities under this Contract.

 

17.0 TRANSFER AND EXPORT LAW COMPLIANCE

 

17.1 Transfer

 

Before any transfer of the Work or any portion thereof to another party (except
temporary transfer for installation, storage or repair work or permanent
transfer for

 

24

--------------------------------------------------------------------------------


 

disposal), or the transfer of any interest in such Work, or portion thereof,
Buyer will obtain for Seller written assurances from the transferee of
limitation of and protection against liability following the proposed transfer
at least equivalent to that afforded to Seller and its Subcontractors under the
provisions of this Contract. Transfer contrary to the provisions of this
Article will make Buyer the indemnitor of Seller and its Subcontractors against
any liabilities incurred by Seller or its Subcontractors in excess of those
liabilities which would have been incurred had no such transfer taken place.

 

17.2         Export Law Compliance

 

Buyer acknowledges that Seller is required to comply with applicable export laws
and regulations relating to the sale, exportation, transfer, assignment,
disposal and usage of the Work provided under this Contract, including any
export license requirements. Buyer agrees that such Work shall not at any time
directly or indirectly be used, exported, sold, transferred, assigned or
otherwise disposed of in a manner which will result in non-compliance with such
applicable export laws and regulations. It shall be a condition to the
continuing performance by Seller of its obligations hereunder that compliance
with such export Laws and Regulations be maintained at all times.

 

18.0        LICENSES AND PERMITS

 

Buyer shall be responsible for all dealings with any Government Authority
relative to obtaining and maintaining any licenses, permits, and/or other
authorizations of any kind required for installation, maintenance, testing, or
operation of the Equipment, or any portion thereof. Buyer shall pay all costs of
such licenses, permits and authorizations and all costs and expenses incurred in
obtaining and maintaining them. The obligation of Buyer to pay for the Equipment
shall not in any manner be waived by the delay or failure to secure or renew, or
by the cancellation of any required licenses, permits or authorizations.

 

19.0        INSURANCE

 

19.1 Seller’s Insurance Coverage

 

(a)           Seller shall maintain in full force and effect the insurance
coverage and limits required under this Article 19.1 (“Seller’s Insurance”) at
the times specified and continuing until the later of: 1) the date of completion
of Seller’s warranty obligation, or 2) one (1) year after the Final Acceptance
Date. Seller shall provide Buyer applicable insurance certificates of such
coverage prior to the shipment of any Equipment to the Site or the commencement
of any Work at the Site.

 

(b)           Seller or Seller’s insurance carrier shall endeavor to provide
Buyer with thirty (30) Days’ prior Notice of cancellation, termination or
material alteration of any insurance coverage set forth in this Article 19.1. In
addition, Seller’s Insurance shall be maintained with insurance companies having
a Best Insurance Reports rating of “A-” or better and a financial size category
of “VII” or higher (or a comparable rating by any other rating entity reasonably
acceptable to Buyer and evidenced by Buyer’s written confirmation, which
acceptance shall not be

 

25

--------------------------------------------------------------------------------


 

unreasonably withheld). Notwithstanding the above, Seller shall be entitled to
self insure any of the insurance requirements set forth in this Article 19.1

 

(c)           Seller has the responsibility and obligation to procure and
maintain the following insurance policies:

 

(i)            Workers’ Compensation Insurance in accordance with Laws and
Regulations applicable to the jurisdiction in which the Work is to be performed,
including an “All States” Endorsement and a “Voluntary Compensation”
Endorsement;

 

(ii)           Employer’s Liability Insurance with a minimum limit of ***;

 

(iii)          Automobile Liability Insurance, including coverage for liability
arising out of the use of owned, non-owned, leased or hired automobiles for
performance of the Contract. As used herein, the term “automobile” means any
vehicle licensed or required to be licensed under the applicable Laws and
Regulations. The Automobile Liability Insurance shall have a combined single
limit of *** (Bodily Injury and Property Damage Liability). Seller shall name
Buyer as an additional insured to the extent third party bodily injury
(including death) or third party property damage results from the negligent acts
or omissions of Seller or Seller’s subcontractors and require that this policy
contain a “separation of insureds” clause; and

 

(iv)          Commercial General Liability Insurance with coverage written for
bodily injury and broad form property damage on an “occurrence” basis with a
limit of *** and ***. This policy shall include blanket contractual coverage,
and coverage for premises, operations, explosion, collapse, underground hazards
and products/completed operations. Seller shall name Buyer as an additional
insured to the extent third party bodily injury (including death) or third party
property damage results from the negligent acts or omissions of Seller or
Seller’s subcontractors and require that this policy contain a “separation of
insureds” clause.

 

19.2         Subcontractor’s Insurance Coverage

 

Seller shall require its Subcontractors performing Work at the Site to maintain
the types, coverage and limits of insurance which are reasonable in accordance
with prudent power generation industry practice and commensurate with the Work
to be performed by such Subcontractor.

 

19.3         Buyer’s Insurance Coverage

 

Buyer shall maintain in full force and effect the insurance coverage and limits
specified below from the date of Seller’s or its Subcontractor’s commencement of
Work at the Site and continuing until the Final Acceptance Date (“Buyer’s
Insurance). Buyer or Buyer’s insurance carrier shall endeavor to provide Seller
with thirty (30) Days’ prior Notice of cancellation, termination or material
alteration of any insurance coverage set forth in this Article 19.3. In
addition, Buyer’s Insurance shall be maintained with

 

26

--------------------------------------------------------------------------------


 

insurance companies having a Best Insurance Reports rating of “A (2) or better
and a financial size category of “VII” or higher (or a comparable rating by any
other rating entity reasonably acceptable to Seller and evidenced by Seller’s
written confirmation, which acceptance shall not be unreasonably withheld).
Notwithstanding the above, Buyer shall be entitled to self insure the following
insurance requirements set forth in this Article 19.3 (a), (d) or (e), below.
Buyer shall provide Seller applicable insurance certificates of such coverage
prior to Seller’s or its Subcontractor’s commencement of any Work at the Site.

 

(a)           Workers’ Compensation Insurance in accordance with Laws and
Regulations applicable to the jurisdiction in which the Work is performed with
both an “All States” Endorsement and a “Voluntary Compensation” Endorsement.

 

(b)           Buyer shall procure and maintain in full force and effect during
the term of the Contract Commercial General Liability Insurance with a minimum
limit of *** and ***. Buyer shall name Seller and Subcontractors as “additional
insureds” to the extent third party bodily injury (including death) or third
party property damage results from the negligent acts or omissions of Buyer or
Buyer’s subcontractors and require that this policy contain a “separation of
insureds” clause.

 

(c)           Automobile Liability Insurance, including coverage for liability
arising out of the use of owned, non-owned, leased or hired automobiles for
performance of the Contract. As used herein, the term “automobile” means any
vehicle licensed or required to be licensed under the applicable Laws and
Regulations. The Automobile Liability Insurance shall have a combined single
limit of *** (Bodily Injury and Property Damage Liability). Buyer shall name
Seller and Subcontractors as “additional insureds” to the extent third party
bodily injury (including death) or third party property damage results from the
negligent acts or omissions of Buyer or Buyer’s subcontractors and require that
this policy contain a “separation of insureds” clause.

 

(d)           Property insurance coverage protecting all property of Buyer at
the Site (including Equipment supplied as part of the Work), on an “all risk”,
replacement cost basis. The property insurance policy shall include coverage for
removal of debris and shall insure the buildings, structures, boiler and
machinery breakdown, equipment, facilities, fixtures, electronic equipment and
media and other property of Buyer at the Site (whether above or below the
surface of the ground) in an amount equal to the total constructed value.

 

(e)           Such other insurance that Buyer believes is necessary and
appropriate to protect its interest and which is reasonable in accordance with
prudent power generation industry practice.

 

19.4         Waiver of Rights

 

In regard to insurance maintained by either Party pursuant to this Article 19,
each such Party waives, and shall require its insurers to waive, all rights of
recovery and subrogation against the other Party and its parents, affiliates and
any Subcontractors of any tier.

 

27

--------------------------------------------------------------------------------


 

19.5         Cooperation Between the Parties

 

(a)           Each Party agrees to provide the other Party reasonable
cooperation and assistance in the procurement of any property insurance required
by the Contract or otherwise to be procured in connection with the Plant.

 

(b)           Seller agrees to provide such reasonable assistance and
documentation as Buyer may request in connection with claims Buyer may make
under its property insurance policies purchased in connection with the Plant for
damage or events that occur after the Effective Date and prior to the expiration
of the Warranty Period. Such assistance will be provided under the
responsibility, and at the cost, of Buyer.

 

(c)           Notwithstanding Article 19.5(a) and Article 19.5(b), neither Party
shall be required to provide confidential or proprietary information to a third
party. If the disclosing Party agrees to provide such information, the third
party shall first be required to execute a confidentiality agreement with the
disclosing Party in a form reasonably acceptable to the disclosing Party.

 

20.0        COMPLIANCE WITH LAWS

 

The Work shall comply with all U.S. federal laws, and rules and regulations
promulgated thereunder that are applicable to the Work and which are in effect
as of the Contract Date; provided, however, that Seller’s obligations with
respect to sound shall be limited to those specified in Appendix 4, Guarantees
and Guarantee Tests. The Contract Price is based on Seller’s compliance with
these laws, rules and regulations as they are in effect on the Effective Date.
Accordingly, if any changes in the Work are required because of changes in such
laws, rules or regulations after that date or because of the imposition of
additional laws, rules or regulations, the Contract Price, Equipment Delivery
Schedule for performance and other pertinent provisions of this Contract shall
be equitably adjusted to reflect the effect of such changes.

 

21.0        CODES AND STANDARDS

 

Seller’s design criteria, manufacturing processes and procedures and quality
assurance standards, together with electric power industry specifications, codes
and standards in effect as of Effective Date are those applicable to the Work.
The Work will comply with such specifications, codes and standards and are
specified in Appendix 1, Scope of Supply and Technical Speciation.

 

Buyer shall be responsible for identifying to Seller all applicable laws,
regulations, codes and standards of state, provincial or local authorities, or
any subdivision thereof, and shall bear the expense if Equipment modifications
or changes to Services are necessary to comply with such laws, regulations,
codes or standards. Any such modifications shall be made under the terms of
Article 9.0, Changes.

 

28

--------------------------------------------------------------------------------


 

22.0        INDEMNITY

 

22.1         Seller shall indemnify, defend, and save harmless Buyer from and
against third-party claims for personal injury (including disease, sickness, and
death) and for physical damage to property of third parties, other than property
incorporated or intended to be incorporated into the Project (except as provided
for pursuant to Article 6.5), which in either case occur on or before the date
of Equipment Warranty expiration but only to the extent resulting directly from
the negligent acts or omissions of Seller, its Affiliates or Subcontractors
during the performance of Work at the Site. In no event shall Seller’s
obligations under this indemnity provision apply to any claim by a customer of
Buyer for voltage or frequency fluctuation or service interruption of any kind,
or to any claim by any third party for failure of Buyer to provide power or
capacity under any contract, and provided further that in no event shall the
term “third party” as used in this paragraph apply to any Affiliate or lender of
Buyer or any transferee of some or all of the Work.

 

22.2         Buyer shall indemnify, defend, and save harmless Seller (including
Subcontractors) from and against third-party claims for personal injury
(including disease, sickness, and death) and for physical damage to property of
third parties which in either case occur on or before the date of Equipment
Warranty expiration but only to the extent resulting directly from the negligent
acts or omissions of Buyer, its affiliates or the subcontractors or agents of
Buyer.

 

22.3         The Party seeking the indemnification shall promptly give Notice to
the other Party of any third party action for which indemnification is being
sought and provide the other Party with the opportunity to participate in all
settlement negotiations respecting such claim. The Parties’ obligations pursuant
to this indemnity shall expire on the Final Acceptance Date.

 

23.0        MISCELLANEOUS

 

23.1         Entire Contract

 

This Contract contains the entire understanding between the Parties as to the
subject matter of this Contract, and merges and supersedes all prior Contracts,
Reservation Slot Agreement, commitments, representations, writings and
discussions between them. Neither Party will be bound by prior obligations,
conditions, warranties or representations with respect to the subject matter of
this Contract. This Contract may not be changed, modified or amended in any way,
except by a written Change Order executed by authorized representatives of both
Parties.

 

23.2         Joint Effort

 

Preparation of this Contract has been a joint effort of the Parties and the
resulting document shall not be construed more severely against one of the
Parties than against the other.

 

23.3         Notice

 

All Notices pertaining to this Contract shall be signed by a duly authorized
representative of the Party giving such Notice and shall reference this Contract
and shall be sent by registered or certified mail, recognized express courier or
facsimile (followed by registered mail) to the other Party at the address
designated below and shall be effective upon delivery:

 

29

--------------------------------------------------------------------------------


 

(a)

if delivered to Buyer:

 

 

 

 

 

Idaho Power Company

 

 

P.O. Box 70 (83707)

 

 

1221 West Idaho Street

 

 

Boise, Idaho 83702

 

 

 

 

 

Attention:

Scott F. Larrondo, P.E.

 

Phone No.:

 (208) 388-2484

 

Fax No.:

 (208) 388-6689

 

 

 

(b)

if delivered to Seller:

 

 

 

 

 

Original to:

 

 

Siemens Energy, Inc.

 

 

10730 Telge Road

 

 

Houston, Texas 77095

 

 

 

 

 

Attention:

 Pardip Bhogal

 

Phone No.:

(281)-856-4416

 

Fax No.:

(281)-856-4498

 

23.4         Severability

 

The invalidity of one or more phrases, sentences, clauses or article contained
in this Contract shall not affect the validity of the remaining portions of the
Contract so long as the material purposes of this Contract can be determined and
effectuated.

 

23.5         Assignment

 

Assignment by any Party of its rights and obligations hereunder to a legal
successor or such other qualified entity is not allowed under this Contract,
except as permitted as follows:

 

(a)           Siemens hereby consents to the following assignments of this
Contract: to an entity affiliated with Buyer or having the same owners as does
Buyer, such consent conditioned upon: (a) the proposed assignee being
financially and otherwise capable of performing the obligations of the assignor
under this Contract, (b) the proposed assignee not being a competitor of Seller,
(c) the proposed assignee and none of its affiliates are engaged in litigation
with Seller and (d) the assignor providing ten (10) days prior written Notice of
such proposed assignment to Seller, together with supportive documentation
establishing that the foregoing conditions have been satisfied.

 

(b)           Should Buyer contemplate obtaining financing for the Plant to be
secured by all or a portion of the Plant and rights under this Contract, Buyer
may collaterally assign, without the approval Seller, its rights or obligations
hereunder for purposes of securing such financing. Seller shall, if requested,
enter into such agreements with lenders with respect to such assignment as shall
be mutually agreed upon.

 

30

--------------------------------------------------------------------------------


 

(c)           Either Party may assign its rights, delegate its duties or
otherwise transfer its interests hereunder, in whole but not in part, with the
prior written consent of the other Party, such consent to not be unreasonably
withheld. The Parties agree that any assignment without such prior written
consent shall be null and void and of no force or effect.

 

23.6         No Waiver

 

No waiver of any of the terms and conditions of this Contract shall be effective
unless in writing and signed by the Party against whom such waiver is sought to
be enforced. Any waiver of the terms hereof shall be effective only in the
specific instance and for the specific purpose given. The failure of a Party to
insist, in any instance, on the strict performance of any of the terms and
conditions hereof shall not be construed as a waiver of such Party’s right in
the future to insist on such strict performance.

 

23.7 Applicable Law

 

This Contract shall be governed by, construed, and enforced in accordance with
the substantive laws of the State of Idaho excluding its rules governing
conflicts of law.

 

23.8 Successors and Assigns

 

This Contract shall be binding upon the Parties hereto, their successors and
permitted assigns.

 

23.9 Audit

 

Buyer shall not have the right to inspect, copy, or audit any of Seller’s or
Subcontractors’ books, accounts, time cards, records, or estimates for the Work.

 

23.10 Appendices

 

All Appendices referenced in this Contract shall be incorporated into this
Contract by such reference and shall be deemed to be an integral part of this
Contract.

 

23.11 Rules of Interpretation

 

In the interpretation of the Contract, unless the context specifically otherwise
requires, the following rules shall apply:

 

(a)           words importing persons shall include firms and corporations and
vice versa;

 

31

--------------------------------------------------------------------------------


 

(b)           words importing the singular shall include the plural and vice
versa;

 

(c)           the headings to the Articles or Sections are for convenience only
and do not affect the interpretation of the Contract; and

 

(d)           all references to documents or other instruments include all
amendments and replacements thereof and supplements thereto, to the extent such
amendments, replacements and supplements have been incorporated into the
Contract by means of a Change Order.

 

23.12       Communications

 

Unless otherwise specified, wherever provision is made for the giving or issue
of any notification, instruction, consent, approval, certificate or
determination by any person, such communication shall be made in the form of a
Notice. The word “notify” and “notification” shall be construed accordingly.

 

23.13       Ozone Warning

 

Buyer hereby acknowledges receipt of the following notice: With respect to the
Plant, please note the following:

 

WARNING: Contains or manufactured with III - TriChloroethane, a substance which
harms public health and environment by destroying ozone in the upper atmosphere.
This notice is provided pursuant to and contain product labeling information
which may be required by regulations, issued by the United States Environmental
Protection Agency and made effective as of May 15, 1993, governing the use of
certain chemicals (“OD’s”) suspected of depleting the ozone layer in the upper
atmosphere (“Ozone Regulations”). The Ozone Regulations are codified in 40 CFR
Part 82, “Protection of the Stratospheric Ozone”.

 

The information contained in the above notice is based upon Seller’s past
experience with projects similar to the Plant and its expectations concerning
the Plant based upon that experience. At this time it is not able to identify
other OD’s, if any, which may be used or contained in the Plant. Reasons for
this inability include the fact that Seller is in the process of phasing the use
of OD’s out of its operations and the fact that the Plant will use or contain a
significant number of article, materials and supplies, the orders or contracts
for which have not yet been placed or made. Consequently, the above notice may
need to be supplemented as further information becomes available. Seller will
provide such supplementary information to Buyer promptly upon receiving the
same.

 

Buyer may elect, upon review of such supplementary information to submit a
Change Order requesting that Seller use an appropriate substitute article
material or supply to eliminate the use of the OD identified in such
supplementary information.

 

Buyer agrees that receipt of the information contained above, as supplemented in
accordance with the terms hereof, shall constitute the labeling required by the
Ozone Regulations. Buyer further agrees that its exclusive remedy for the
failure of Seller to provide any labeling information required under the Ozone
Regulations shall be the issuance of the Change Order and hereby waives any
other right or remedy it may have with respect to such failure, including any
right it may have to terminate this Contract as a result of such failure.

 

32

--------------------------------------------------------------------------------


 

23.14      Third Party Beneficiaries

 

The provisions of the Contract are only for the benefit of the Parties hereto
and not for any other legal entity or person, except as specifically provided
herein with respect to Suppliers.

 

23.15      Government Requirements

 

Buyer shall not, without the prior written permission of Seller, transmit any
information received from Seller pursuant to this Contract, directly or
indirectly, to any of the prohibited countries designated in the U.S. Government
regulations, as issued from time to time, relating to the exportation of
technical data.

 

23.16      Value Engineering

 

The Seller during the execution of the Work may identify a more cost effective
means to achieve Plant performance objectives but would require a
modification(s) to this Contract. In this case, the Seller shall give Notice to
the Buyer with information regarding the proposed change including both
installed and operating cost differences and Equipment Delivery Schedule and
Contract Price impacts. The Buyer shall review the analysis of the proposed
change and give the Seller Notice of its decision within fourteen (14) Days or
other period of time agreed to by the Parties. If the change is accepted by the
Buyer, the Seller shall receive a fee based upon a percentage of the reduction
in the Contract Price. The fee shall be *** of said reduction of the Contract
Price.

 

23.17      Nuclear Disclaimer

 

The Equipment is designed and sold for use in a power plant using fossil fuels.
Seller hereby disclaims liability of every kind arising out of a Nuclear
Incident (as defined in the Atomic Energy Act of 1954, as amended), whether the
claim is based in contract, or tort (including negligence and strict liability),
or otherwise on the part of Seller or its Subcontractors, and Buyer hereby
agrees to indemnify and hold harmless Seller and its Subcontractors from any
liability or damage whatsoever arising out of a Nuclear Incident.

 

23.18      Dispute Resolution

 

Any dispute, controversy or claim arising out of or relating to this Contract
(each a “Dispute”) shall be resolved in the following manner:

 

(a)           Negotiation. The Parties will attempt in good faith to resolve the
Dispute promptly by negotiations between senior representatives of the Parties
who have authority To settle the Dispute (each a “Representative”) in accordance
with the following procedures:

 

(I)      The Party raising the Dispute (“Disputing Party”) shall give the other
Party Written Notice of the Dispute (“Dispute Notice”). Within fifteen (15) days
after receipt of a Dispute Notice, the receiving Party shall submit to the
Disputing Party a written response. The Dispute Notice and the response shall
include (A) a

 

33

--------------------------------------------------------------------------------


 

statement of the nature of the Dispute or the Party’s position relative to the
Dispute, as applicable, (B) a summary of the information supporting the Party’s
position, and (C) the name and title of the individual who will be that Party’s
Representative in the resolution of the Dispute. The Representatives shall meet
at a mutually acceptable time and place within fifteen (15) days after the date
of the other Party’s response to the Dispute Notice and thereafter as often as
they reasonably deem necessary to exchange relevant information and to attempt
to resolve the Dispute.

 

(ii)      The Representatives shall discuss the Dispute and negotiate in good
faith in an effort to resolve the Dispute without the need for mediation or
arbitration. During the course of such negotiations, all reasonable requests
made by one Party to the other for information will be honored in order that
each of the Parties may be fully advised. The specified format for such
discussions shall be left to the discretion of the Representatives, but may
include the preparation of agreed upon statements of fact or of positions
furnished to the other Party. All verbal and written communications between the
Parties and issued or prepared in connection with this (a) shall be deemed
prepared and communicated in furtherance, and in the context, of dispute
settlement, and shall be exempt from discovery and production, and shall not be
admissible in evidence (whether as admission or otherwise), in any arbitration
or other proceedings for the resolution of the Dispute.

 

(b)           Mediation. If the Dispute is not resolved within thirty-five (35)
days of the date of the Dispute Notice, then either Party may request that the
Dispute be referred to the AAA or such other mediator as the Parties may
mutually agree for mediation. If the other Party agrees to such mediation in
writing, then the Dispute will be referred to mediation in accordance with the
following procedures:

 

(i)         The Party requesting the mediation, may commence the mediation
process with AAA by notifying AAA and the other Party in writing (“Mediation
Notice”) of such Party’s desire that the Dispute be resolved through mediation,
including therewith a copy of the Dispute Notice and the response thereto, if
any, and a copy of the other Party’s written agreement to such mediation.

 

(ii)        The mediation shall be conducted through, by and at the office of
AAA located in Boise, Idaho.

 

(iii)       The mediation shall be conducted by a single mediator. The Parties
may select any mutually acceptable member from the panel of retired judges at
AAA as a mediator. If the Parties cannot agree on a mediator within five

 

34

--------------------------------------------------------------------------------


 

(5) days after the date of the Mediation Notice, then the AAA’s Arbitration
Administrator shall send a list and resumes of three (3) available mediators to
the Parties, each of whom shall strike one name, and the remaining person shall
be appointed as the mediator. If more than one name remains, either because one
or both Parties have failed to respond to the AAA’s Arbitration Administrator
within five (5) days of receiving the list or because one or both Parties have
failed to strike a name from the list or because both Parties strike the same
name, the AAA’s Arbitration Administrator will choose the mediator from the
remaining names. If the designated mediator shall die, become incapable or,
unwilling to, or unable to serve or proceed with the mediation, a substitute
mediator shall be appointed in accordance with the selection procedure described
above in this Article (b)(iii), and such substitute mediator shall have all such
powers as if he or she has been originally appointed herein.

 

(iv)       The mediation shall consist of one or more informal, nonbinding
meetings between the Representative and the mediator, jointly and in separate
caucuses, out of which the mediator will seek to guide the Parties to a
resolution of the Dispute. The mediation process shall continue until the
resolution of the Dispute, or the termination of the mediation process pursuant
to Article (b) (vii).

 

(v)        The costs of the mediation, including fees and expenses, shall be
borne equally by the Parties.

 

(vi)       All verbal and written communications between the Parties and issued
or prepared in connection with this Article (b) shall be deemed prepared and
communicated in furtherance, and in the context, of dispute settlement, and
shall be exempt from discovery and production, and shall not be admissible in
evidence (whether as admission or otherwise) in any arbitration or other
proceedings for the resolution of the Dispute.

 

(vii)      The initial mediation meeting between the Representative and the
mediator shall be held within twenty (20) days after the Mediation Notice.
Either Party may terminate the mediation process upon the earlier to occur of
(A) the failure of the initial mediation meeting to occur within twenty (20)
days after the date of the Mediation Notice, (B) the passage of thirty (30) days
from the date of the Mediation Notice without the Dispute having been resolved,
or (C) such time as the mediator makes a finding that there is no possibility of
resolution through mediation. The mediation shall follow and be governed by the
laws of the State of Idaho.

 

(c)           Extensions of Time. All deadlines specified in this Article 23.18
may be extended by mutual agreement.

 

(d)           Additional Remedies.

 

(i)         Subject to paragraphs (a) and (b) herein, each Party shall have the
right to pursue its remedies at law or in equity;

 

35

--------------------------------------------------------------------------------


 

(ii)         Notwithstanding any language to the contrary in this Contract,
either Party, shall have the right to pursue equitable relief in the event of a
dispute under this Article 23.18.

 

23.19      Drawings and Documents

 

Seller shall submit non-final documents for review directly to Buyer’s EPC
Contractor with a notification to the Buyer. Non—final documents can be in
Seller’s preferred format.

 

Seller shall submit to Buyer contract drawings and final as-built drawings,
plans, specifications, and other documents as specified, and in accordance, with
Appendix 1, Scope of Supply and Technical Speciation. Seller may provide
non—final documents to Buyer in Seller’s preferred format. Specifically for
Appendix 1 drawings and documents as prepared by Seller, Seller will provide
such drawings and documents in electronic media, in the following manner:

 

(a)             “TIF and for PDF” format - the Parties agree, for the purpose
of, but not limited to dispute resolution, Seller provided drawings and
documents supplied in a static electronic format, shall be the documents of
record for the Work; and

 

(b)             To the extent maintained by Seller in such format in its
ordinary course of business, in “Native Intergraph or Autodesk” format — the
Parties agree that Seller provided drawings supplied in a working electronic
format, shall be for the sole use of the Buyer for the normal operation and
maintenance of the Work.

 

Seller will use best efforts to secure vendor documentation in electronic
format. Wherever possible, Seller provided vendor drawings in “Native Intergraph
or Autodesk” format are for Buyer’s information only. The Parties agree that
such vendor prepared drawing, supplied in a working electronic format, is for
the sole use of the Buyer for the normal operation and maintenance of the Work.

 

The drawings and documents provided under Appendix 1, in any format supplied by
Seller or Seller’s vendors are Confidential Information and as such Buyer is not
authorized to exchange this Confidential Information with any third party
without Seller’s prior written approval pursuant to Article 15, herein.

 

All non-final and final documents submitted to the Buyer or Buyer’s EPC
Contractor shall be in English. All final documents submitted to the Buyer or
Buyer’s EPC Contractor shall be in US Customary units or dual units.

 

23.20      Survival

 

The Article in the Contract titled “LIMITATION OF LIABILITY”, “PATENTS”, “THIRD
PARTY BENEFICIARIES’, “NUCLEAR DISCLAIMER”, “TRANSFER AND EXPORT LAW
COMPLIANCE”, and “PROPRIETARY INFORMATION” and all other Article providing for
limitation of or protection against liability of Seller or its Subcontractors
shall apply notwithstanding any other provision of this Contract and shall
survive the termination, cancellation, or expiration of this Contract. 7

 

36

--------------------------------------------------------------------------------


 

23.21      Counterparts

 

This Contract may be executed by the Parties in two of more separate
counterparts (Including by facsimile transmission), each of which shall be
deemed an original, and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.

 

SIGNATURES APPEAR ON THE FOLLOWING PAGE.

 

37

--------------------------------------------------------------------------------


 

In witness whereof, the authorized representatives of both Parties have executed
this Contract as of the latest date set forth below:

 

IDAHO POWER COMPANY

 

SIEMANS ENERGY, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ J. C. Miller

 

By:

/s/ Patrick Hols

 

 

 

Title:

SVP-Power Supply

 

Title:

CFO

 

 

 

 

 

Date:

2/11/009

 

Date:

2/11/2009

 

38

--------------------------------------------------------------------------------


 

APPENDIX 1

 

Technical Proposal for one (1) SST900

dual casing Reheat Steam Turbine Generator

 

***

 

* 178 pages omitted

 

--------------------------------------------------------------------------------


 

APPENDIX 3

 

Payment Schedule

 

17%

 

of the Contract Price (the “Down Payment”), due 10 days after Contract Date,
provided Seller has issued the invoice therefore within three (3) days after the
Contract Date;

14%

 

of the Contract Price due seven (7) months after Contract Date;

17%

 

of the Contract Price due thirteen (13) months after Contract Date;

18%

 

of the Contract Price due nineteen (19) months after Contract Date;

19%

 

of the Contract Price due twenty six (26) months after Contract Date;

13%

 

of the Contract Price due at dispatch of the unit EXW FinspOng (twenty seven
(27) months after Contract Date);

2%

 

of the Contract Price due at Final Acceptance, but no later than three hundred
forty-five (345) days after dispatch of the unit EXW FinspOng, except to the
extent Final Acceptance is delayed due to causes within the reasonable control
of Seller or its Suppliers.

 

--------------------------------------------------------------------------------


 

SIEMENS

 

APPENDIX 3

Attachment 2

 

Cancellation Curve
Caldwell

 

[g197201kq49i001.jpg]

 

Month (15-Month-20YY)    Linear interpolation shall be used between the node
points

 

--------------------------------------------------------------------------------


 

APPENDIX 4

 

Guarantees and Operational Conditions

 

***

 

* 8 pages omitted

 

--------------------------------------------------------------------------------


 

APPENDIX 5

 

EQUIPMENT DELIVERY SCHEDULE

 

The Seller will support the following equipment delivery dates.

 

Major Component

 

Delivery Date

 

 

 

High Pressure Steam Turbine

 

July 29, 2011

Intermediate Pressure Steam Turbine

 

July 29, 2011

Generator

 

July 29, 2011

Lube Oil Package

 

July 29, 2011

Enclosure

 

July 29, 2011

 

--------------------------------------------------------------------------------


 

Field Service Rates

 

 

 

APPENDIX 12

 

[g197201kq51i001.jpg]

 

Services for USA (onshore)

Siemens ST and Compressors, Aistom ST and Gas Turbines

 

Working Rates

 

Personnel
Category

 

daily rate
Mon-Fri
based on 8
hour work
days

 

daily rate
Saturday
based on
8 hour work
day

 

daily rate
Sunday or
local holiday
based on
8 hour work
day

 

hourly rate
in excess of
8 hours
worked
Mon-Sat

 

hourly rate
in excess of
8 hours
worked
Sunday or
local holiday

 

Specialist Engineer or TFA

 

***

 

***

 

***

 

***

 

***

 

Technical Field Advisor (TFA)

 

***

 

***

 

***

 

***

 

***

 

Field Service Technician

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

Round Trip Billing for One Way Travel time of:

 

Up to 4
hours

 

Up to 8
hours *

 

Up to 12
hours
USA/Canada *

 

Up to 12
hours
International **

 

Up to 24
hours**

 

Up to 36
hours**

 

***

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------

*Includes airfare.

 

**Excludes airfare. Airfare is billed at ***.

 

Daily Lump Sum Per Diem charge for Lodging, Transportation, Meals and Misc ***
from arriving at location. Higher cost of living areas will be billed at ***.

 

The above rates are in US Dollars and include expenses as referenced in the
attached Conditions.

 

Validity:

 

From January 1, 2008 to December 31, 2008

 

 

 

Conditions:

 

Conditions of the Sale of Field & Engineering Services effective January 1,
2008. Doc.Code: FS Conditions_US_01-08_english_v1

 

 

 

Contacts:

 

For Parts, Repairs and Service Support, please contact your local Siemens Power
Systems Sales Person, local regional sales office, or 609-890-5000.

 

 

 

 

 

Siemens After-hours Emergency Cell Phone: 609-890-5555

 

[g197201kq51i002.jpg]

 

Answers for energy.

[g197201kq51i003.jpg]

 

 

--------------------------------------------------------------------------------


 

Conditions for the Sale of Field & Engineering Services

Field & Engineering Services

For Service on All Siemens Acquired Steam Turbines, Gas Turbines, Compressors
and Pumps in U.S.A.
Effective January 1, 2008 Subject to change without notice

 

I. Selling Policy

 

1 All prices contained herein are subject to the terms and conditions of the
Siemens Demag Delaval Turbomachinery, Inc. Selling Policy for the Sale of
Equipment and Services (“Selling Policy”) in effect on the date an order is
received.

 

II. Price Policy

 

All rates and prices are subject to change without notice. Unless contracted
otherwise, rates and prices for ongoing contracts will be those in effect at the
time the work is performed.

 

No personnel will be dispatched until a Purchase Order, Payment or written
authorization acknowledging acceptance of Terms, Pricing and agreement to pay is
received.

 

III. Services Definitions

 

Siemens Demag Delaval Turbomachinery, Inc. (“Siemens”) offers three types of
field and engineering services as defined below, in accordance with the price
list attached.

 

A.    Specialist Services

 

An engineer, project manager, technical field advisor (TFA) directing Siemens
personnel or advising Customer personnel while performing to Siemens procedures
and process specifications. A Siemens TFA providing planning, scheduling,
material management support or working directly with Customer labor supervisor.
Siemens does not provide management, supervision, or regulation of Customer
personnel.

 

A job specific readiness fee will apply to all orders that are not firm priced,
for specialist services. This fee will cover pre-job efforts and will be quoted
separately.

 

An engineer, manager or specialist providing Special Services also performs
diagnostic and operational troubleshooting and commissioning of rotating
equipment. This work may be conducted onsite or by telecommunication. Special
Services include diagnostic electrical testing, evaluation and set-up activities
on control systems, voltage regulator systems and any on-line diagnostics. Level
III NDE and balancing is also included in this type of field engineering
service.

 

Engineers located at Siemens home facilities, including District Offices and the
Technical Support Center, provide technical studies and information relating to
the design and operating parameters of rotating equipment.

 

B.    Technical Field Advisor (TFA)

 

An engineer providing TFA renders advice and makes recommendations based on
Siemens procedures and drawings during standard maintenance of existing and
installation of new Siemens supplied rotating equipment to customers direct
employees. By definition, standard maintenance includes disassembly, inspection,
and replacement of parts, routine repair and reassembly.

 

C.  Field Service Technician

 

A Field Service Technician generally performs the work required to be completed
at site. By definition, this would include the disassembly, inspection, and
replacement of parts, routine repair and reassembly of rotating equipment. It
would also include the complete removal and re-installation of the entire unit.

 

IV. Rates Payable

 

A standard day for on-shore work is classified as 8 hours working time. A
standard day for off-shore work is classified as 12 hours working time.

 

Minimum billing is the daily rate and will also apply to week day standby time.
Weekend stand-by will be charged at *** that the representative does not work
but remains within the vicinity of the site. Holiday stand-by will be charged as
if it was worked. If the representative is able to return home then the costs of
time and travel for the representative to go home and return to site will be
charged accordingly.

 

The daily rate applies to all time worked or traveled during an 8 hour work day
or fraction thereof; that is, any consecutive 8 hour period in a weekday (Monday
through Friday, holidays excepted) with an allowance for lunch time.

 

The 6th day daily rates apply to all time worked or traveled on Saturday
(holidays excepted) with an allowance for lunch. The 7th day daily rates apply
to all time worked or traveled on a Sunday or a holiday, locally observed by
Siemens, with an allowance for lunch.

 

Overtime rates also apply for time worked in excess of 8 hours. This is an
hourly charge, based upon actual additional time worked in excess of 8 hour
period. Two overtime rates apply; one for time worked in excess of 8 hours for
the daily rate (Monday through Friday, holidays excepted) and the 6th day daily
rate (holidays excepted), and one for time worked in excess of 8 hours for the
7th day daily rate.

 

The daily rates are based on working days at site. Standby time not attributable
to Siemens will be classed as working time. Time spent at the site shall be
evidenced with timesheets signed by the Customer’s authorized representative.

 

The daily rates include the supply and use of basic PPE (Personal Protective
Equipment) and the use of standard small hand tools, as required by Technicians.

 

All rates shall be valid for the determined period of validity only.

 

SIEMENS is able to offer a priority service, when the relevant SIEMENS personnel
are available, for emergency or breakdown callouts. There is a charge for the
service, where SIEMENS personnel are required to be mobilized within 24 hours of
the request being received, which is an additional *** on the applicable day
rate, for the first five days of service. This charge is to cover for the
disruption to job schedules and the re-allocation of manpower to accommodate the
priority call.

 

If SIEMENS is unable to meet the 24 hour mobilization requirement there will be
no additional charge to the applicable published day rate.

 

V.    Payment Terms for Supply of Personnel

 

Where the duration of the services is less than one month, payment will be ***
of the services upon completion of the services.

 

Where the duration of the services is greater than one month then the balance of
the services shall be invoiced on a monthly basis until completion of the
services.

 

Payment to be received within 30 days of the date of the invoice

 

VI.  Traveling and Other Expenses Siemens policy for traveling and other
expenses are assessed as outlined here:

 

A. Travel and Expenses

 

The daily labor rates exclude the following costs, which shall be for Customer’s
account and will be charged separately:

 

a)   MobilizationfDemobilization fees shall be charged at a graded fixed fee
dependent on the required travel time from base location to site. Mobilization
fees include preparation time, visa costs, all travel expenses including flights
where relevant to mobilize and travel time plus accommodation costs to get the
field service personnel to and from the onshore work site, or point of
embarkation for off shore sites. The transport from the point of embarkation to
an offshore location and back will be provided by the Customer free of charge.

 

b)   Mobilization/Demobilization fees applicable for International travel in
excess of 12 hours shall be charged at a graded fixed fee dependent on the
required travel time from base location to site. Mobilization fees include
preparation time, visa costs, all travel ex-

 

--------------------------------------------------------------------------------


 

penses excluding flights where relevant to mobilize and travel time plus
accommodation costs to get the field service personnel to and from the onshore
work site, or point of embarkation for off shore sites. The transport from the
point of embarkation to an offshore location and back will be provided by the
Customer free of charge.

 

c)   Accommodation where not provided by the Customer will be charged on a ***.

 

d)   Meals and allowances will be charged on a ***.

 

e)   The daily allowance charge for accommodation, meals, transportation and
allowances will be assessed for each calendar day an individual is assigned to a
project including non-working weekend days for jobs extending over the
week-end(s).

 

f)   Where the Customer provides accommodation and food it is to be to a
standard which is acceptable to Siemens. In the event that this is, in our
opinion, unsuitable, we reserve the right to find an alternative which will be
charged for as above.

 

g)   Should an expedited mobilization be required an additional charge for
excessive airfare may be applicable.

 

All separately invoiced items over and above the daily rates will be charged
with a ***.

 

B. Departure Delay and Cancellation

 

a)   Departure delay Standby in Home Base

 

If the fixed date for the personnel delegation will be delayed due to reason by
the Customer, Siemens is prepared to keep the nominated personnel on stand-by up
to 7 calendar days. In this case Siemens reserve the right to charge a delay fee
of the full applicable daily rate per calendar day.

 

b)   Departure Delay— At Point of Embarkation Should departure of personnel be
delayed at the point of embarkation for any reason beyond Siemens control, the
*** will be charged per day of delay. Accommodation and meals where provided by
Siemens will also be charged according to the published rates.

 

c)   Cancellation

 

Where cancellation by the Customer is notified less than 7 days prior to planned
mobilization, a cancellation fee of ***. Should any job be cancelled or
postponed by the Customer after the representative has been dispatched then all
costs incurred for time and expenses will be charged in accordance with the
terms of this rate sheet.

 

C. Home Leave

 

a) For USA/ Canadian service personnel, when a project is expected to exceed 5
continuous weeks of duration, following every three (3) weeks of continuous
attendance at an onshore site, including any days spent traveling, the Customer
will allow each member of Siemens personnel an extended weekend home leave
journey at the Customer’s expense. For International personnel, home leave is
permitted every two (2) months for 10 days

 

b)   If continuous attendance of Siemens personnel is required, then and on
request, Siemens will delegate substitute personnel, mobilization rates would
apply.

 

c)   Following every fourteen days of continuous attendance offshore, Siemens
reserves the right to charge the Customer a further mobilization fee for each
member of Siemens personnel.

 

d)   days spent traveling with respect to home leave shall be charged at the
***. Should any member of Siemens personnel cancel a home leave journey, the
Customer shall be charged for the airfare (according to Siemens travel
regulations) andlor other travel costs that are incurred by Siemens.

 

D.  Tools

 

a)   Charges for equipment, tools, measuring instruments and special assembly
tools supplied with Siemens field service personnel for use by Siemens or its
subcontractors will be quoted by your local Siemens representative. Costs of
transportation (including all applicable transportation charges, insurance,
customs/duties, etc.) will also be charged at ***. The rental time applies from
the day of dispatch from base to return receipt.

 

b)   Siemens will catalogue the tools required to be returned to base. If for
any event the catalogued tools are not returned within 30 days after leaving
site, Siemens will charge the Customer the current replacement cost.

 

c)   Prices quoted will include normal replenishment and re-calibration.
Excessive loss or damaged equipment, tools and instruments beyond the control of
Siemens will be billed as an additional charge to the Customer.

 

E.   Shift Work

 

Shift work is defined as those circumstances where, in a given day, more than
one service crew is engaged to perform the service activity. In such instances
Siemens reserves the right to charge a shift premium in addition to the
published rate sheets.

 

F.   Technical Consultation

 

a)   During on-site service work it might be necessary to involve specialists
from Siemens headquarters for particularly complicated technical questions such
as certain analysis, calculations or similar tasks. For such technical
consultation Siemens will invoice this charge on an hourly basis according to
the Specialist Engineer rates as defined in the published rates sheet.

 

b)   Where Technical Consultation is required to be provided at site, charges
will be in accordance with the published rate sheets for Specialists and
Engineers. Before such work is commenced a separate agreement has to be
established, unless it is already agreed upon in the order.

 

VII. Working Conditions and Special Costs

 

Costs for factory security officers, medical services, industrial safety and
supporting activities at the Customer site will be for the account of the
Customer.

 

In case of accident or illness, the Customer undertakes to provide immediate
medical assistance and if necessary, to transfer any injured or sick person to a
hospital preferably conforming to North American standards. Should repatriation
become necessary as a result of serious illness or death, the Customer shall
attend to all formalities and pay all the costs incurred thereby. Should
replacement personnel be required, the costs for same shall be borne by the
Customer.

 

The Customer shall make available free of charge to Siemens personnel: office
space, telephone, high speed internet connection and telexlfax (communication
with home office shall be free of charge) and all such other facilities as are
available to Customer’s own personnel.

 

Any social amenities available at the job site or introduced there during the
progress of site work, as well as any special benefits granted, shall be made
available to Siemens personnel in the same manner and extent as accorded to any
other foreign personnel at the job site.

 

In the interests of avoiding language difficulties, the Customer shall, for own
account, make available the services of interpreters, where work is being
performed.

 

VIII.       Additional Notes

 

a)   In the event Siemens uses outside or subsidiary personnel to perform
services that would normally be performed by Siemens personnel, Siemens will
invoice Purchaser for such personnel at the hourly rates published herein.

 

b)   Any non Siemens parts or materials supplied during the work will be charged
at ***

 

c)   Siemens will supply engineers and technicians based on qualifications with
priority given to qualified daily commuting personnel when available.

 

For all other conditions, please refer to the attached selling policy.

 

--------------------------------------------------------------------------------


 

APPENDIX 14

 

FORM OF RELEASE AND WAIVER OF LIENS

 

--------------------------------------------------------------------------------


 

CONTRACTOR’S UNCONDITIONAL AND VOLUNTARY
final waiver and release of lien

 

On [                                           ], 200H, Siemens Energy Inc.
(“Seller”) of 10730 Telge Road, Houston, Texas 77095 and Idaho Power Company of
1221 West Idaho Street, Boise, Idaho 83702 (“Buyer”) entered into a Contract for
Steam Turbine Generator Equipment Supply by and between Idaho Power Company and
Siemens Energy, Inc. for the New Plymouth Power Plant (“Contract”) in which
Seller agreed to supply a new steam turbine generator to be incorporated into
Buyer’s combined cycle electric generating plant at Buyer’s facility generally
located at [                  ] Caldwell, Idaho [ ] (the “Site”), as illustrated
on Attachment A, herein, and more particularly described as follows:

 

[Drafting note: Insert legal description of the Site.]

 

In consideration of the receipt by Seller of the final payment of
[                         ] million dollars ($X,XXX,XXXUSD) in immediately
available funds from Buyer, the receipt of which is acknowledged, Seller
unconditionally, voluntarily, fully and completely releases Buyer from all
claims for payment for Work performed and materials provided under the Contract,
which the undersigned has or may have as Seller arising out of the Work
performed by the undersigned, pursuant to the Contract.

 

The undersigned further acknowledges that such payment, together with all
payments heretofore made constitutes full payment of all amounts due to the
undersigned for Work performed and materials provided under this Contract,
including all amounts due for extra Work.

 

The undersigned further states and represents that all bills, payrolls,
expenses, costs, taxes, claims and other indebtedness incurred in connection
with the Work performed under this Contract have been paid in full; and further
agrees to defend Buyer from and against all claims against Buyer pursuant to
Article 3.6 for labor, services, materials, fixtures, equipment, machinery and
apparatus on the Site, both personal and real, furnished by Seller or any of its
Subcontractors including liens of subcontractors, laborers, materialmen, and
fixtures, equipment, machinery and material suppliers, and

 

--------------------------------------------------------------------------------


 

their subcontractors arising from claims for payment for the Work performed
under or in connection with this Contract.

 

The undersigned further states and represents that this release and waiver of
lien is binding on and running to the benefit of the successors and permitted
assigns of the Parties to the Contract. Seller acknowledges its understanding of
its rights to a lien and is voluntarily waiving these rights with full knowledge
of the consequences.

 

Notwithstanding anything set forth above, the foregoing release,
acknowledgement, representation and agreement to defend shall not apply with
respect to any taxes for which Buyer is responsible under the Agreement.

 

 

SELLER:

 

SIEMENS ENERGY, INC.

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D4

 

SIEMENS PERFORMANCE DRAWINGS

 

***

 

* 2 pages omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FACILITY SITE DATA/GEOTECHNICAL REPORT

 

--------------------------------------------------------------------------------


 

[g197201kq315i001.jpg]

MATERIALS

12 September 2008

TESTING &

 

INSPECTION

 

 

o Environmental Services

 

o Geotechnical Engineering

 

o Construction Materials Testing

 

o Special Inspections

 

Mr. Ryan Adelman

Idaho Power Company

10790 West Franklin Road

Boise, Idaho 83709

(208) 388-2098

 

Re: Geotechnical Engineering Report Addendum #1

Combined Cycle Combustion Turbine Power Plant

Interstate 84 Exit 9

Payette County, Idaho

 

Mr. Adelman:

 

This addendum report presents a response to the memorandum from Kiewit dated 5
September 2008 and test results unavailable at the time of the earlier issued
Geotechnical Engineering Report dated 2 September 2008. Descriptions of general
site characteristics and the proposed project are available in the previous
report. All limitations and warranties expressed in the previous report apply to
this document.

 

Electrical Resistivity, pH, Chloride, and Water Soluble Sulfate Analysis

 

A grab sample of native sandy silt was collected on 15 August 2008 from a depth
ranging from 2.5 to 4.0 feet below ground surface (bgs) within the vicinity of
boring 4. This location is illustrated on the site map included in the original
report. Results of laboratory analysis and Chain of Custody forms have been
included as enclosures. Analysis results, as determined by Analytical
Laboratories, Inc. in Boise, are given in the following table:

 

Soil Analysis Results

 

Analysis

 

Results

 

Resistivity

 

931 Ohms-cm

 

pH

 

7.8

 

Chloride

 

330 mg/kg

 

Water Soluble Sulfate Content

 

100 ppm

 

 

For soils, electrical resistivity is a function of soil chemistry and moisture
content. Galvanic currents, which tend to increase the possibility of corrosion,
are more likely to develop in low-resistivity soils. The resistivity value
obtained is characteristic of soils classified as extremely corrosive to
unprotected iron, steel, cast iron, ductile iron, galvanized steel, and
dielectric steel or iron. The pH of the sample (7.8) indicates an essentially
neutral soil. A water-soluble sulfate content of 100 ppm was determined and is
considered to be negligible, per 2006 IBC, Chapter 19, Table 1904.3 and ACI 318,
Section 4.3.1. This investigation is limited in scope and is not intended to
represent a comprehensive analysis of corrosivity potential of near-surface
native soils. However, based on the evidence of this investigation, conventional
Type II cement is acceptable and recommended for this project, per 2006 IBC,
Chapter 19, Table 1904.3.

 

 

Copyright © 2008 Materials Testing & Inspection, Inc.

 

2791 South Victory View Way · Boise, ID 83709 · (208) 376-4748 · Fax (208)
322-6515
mti@mti-id.com · www.mti-id.com

 

1

--------------------------------------------------------------------------------


 

Collapse Potential

 

Several tests were conducted to determine the collapse potential of onsite sandy
silt and silty sand soils. The following table shows the results of in-place
field testing using a nuclear densometer per ASTM D-2922 and laboratory
compaction characteristics of soil using standard effort per ASTM D-698.

 

Density Testing Results

 

Test
Location

 

Material
Type

 

Wet
Density
(pcf)

 

Percent
Moisture
(%)

 

Dry
Density
(pcf)

 

Maximum
Density
(pcf)

 

Optimum
Moisture
(%)

 

Percent
Compaction

 

B-1

 

Sandy Silt

 

91.2

 

3.4

 

88.2

 

102.6

 

17.3

 

86

 

B-2

 

Sandy Silt

 

98.1

 

8.8

 

90.1

 

102.6

 

17.3

 

88

 

B-3

 

Sandy Silt

 

95.2

 

3.7

 

91.8

 

102.6

 

17.3

 

89

 

B-4

 

Sandy Silt

 

89.2

 

7.3

 

83.1

 

102.6

 

17.3

 

82

 

B-5

 

Sandy Silt

 

91.1

 

8.4

 

84

 

102.6

 

17.3

 

82

 

B-6

 

Sandy Silt

 

96.7

 

8.8

 

88.8

 

102.6

 

17.3

 

87

 

 

A collapse potential (ASTM D 5333) for native soils was performed on disturbed
samples of onsite sandy silt and silty sand. Attempts to obtain undisturbed
samples were unsuccessful, therefore test results were limited to “collapse
index” only. The following table shows the results of the tests.

 

Collapse Potential Test Results

 

Sample

 

Natural
Moisture
(%)

 

Before
Test
Moisture
(pcf)

 

Before
Test
Density
(pcf)

 

After Test
Moisture
(%)

 

After Test
Density
(pcf)

 

Collapse
Index @
4,000 psf

 

Collapse
Potential

 

B-6 2.5-4.0’
(sandy silt)

 

7.9

 

7.9

 

101.5

 

21.7

 

103.9

 

2.3

 

Moderate

 

B-6 7.5-9.0
(silty sand)

 

21.9

 

21.9

 

94.5

 

25.8

 

95.2

 

0.2

 

Slight

 

 

2

--------------------------------------------------------------------------------


 

Based on the test data, the onsite materials are not overly susceptible to
collapse as a result of moisture intrusion. However, the surface silts are in a
relatively dry condition with in-place densities indicative of materials that
are relatively loose. Therefore, removal (or densification) below any
significant loading is recommended.

 

Foundation Recommendations Clarification

 

We have recommended that surficial sandy silts be removed from below structural
areas. This is to account for the loose condition of the materials and to
address settlement concnerns. The sandy silt soils that must be removed are only
the surfical sandy silt soils. These soils range in depth from the surface to 2
to 6 feet below existing ground surface.

 

For ease of construction it is assumed that large earthwork equipment will be
used, therefore, selective excavation of the silts may not be cost effective. It
is also noted that the proposed evaporation pond will require low-permeabilty
material for construction of berms and liner. To address the issue of settlement
below structures and the need for low-permeability material, the following
general approach is being provided for review by the design team:

 

1.               Strip the building area and evaporation pond of vegetation /
rootzone,

2.               Within structural areas, remove the surface sandy silts to
expose underlying silty sands. This will require excavation depths of 2 to 6
feet. Excavated sandy silt shall be stockpiled for use as part of the pond
construction (berms and liner). The loose and dry condition of the in situ sandy
silt soils makes them unsuitable for used under any structures and must be
removed. However, the removed sandy silt soils can be stockpiled for use in the
pond area as berms and for blending with bentonite for the pond liner. The sandy
silt soils are the least permeable soils onsite and therefore, they are the most
suitable for this application. The prepared subgrade and compacted fill must
extend at least 5 feet beyond any structural areas.

3.               After removal of the sandy silts, the exposed silty sand
subgrade shall be compacted to at least 95% of the maximum dry density, as
determined by ASTM D-698.

4.               Prior to placement of fill material in the pond area, the
stripped subgrade shall be compacted to at least 95% of the maximum dry density,
as determined by ASTM D-698.

5.               MTI recommends that the vegetation and sandy silt soils be
stripped from the development area which includes areas where the fill height is
greater than 10 feet, below any structural elements and within parking areas.

6.               It is anticipated that the use of large earth moving equipment
will help to achieve compaction while facilitating the movement of significant
amounts of material.

7.               Placement and compaction of the silts will require moisture
conditioning to within 2 to 4 percent below optimum. Tight moisture control is
essential to ensure a stable and compact condition. Testing and continuous
monitoring during earthwork activities is required.

 

3

--------------------------------------------------------------------------------


 

Evaporation Pond

 

The pond is expected to be lined with a mixture of silt and bentonite. The Idaho
Department of Environmental Quality requires a hydraulic conductivity (or
permeability) of no more than one eighth inch (1/8”) per day for this type of
pond. An exact blend ratio of silt to bentontie can not be determined at this
time because a bentonite source has not been chosen. Once bentonite samples have
been obtained, laboratory testing of the different blend ratios of bentonite /
silt can be performed to determine the optimum level required to achieve the
desired level of permeability. It is noted that the expected liner thickness
should be on the order of 3 feet in thickness.

 

Within the pond area the vegetation must be stripped however, the sandy silt
soils may remain in place. After excavation, the exposed subgrade shall be
compacted to at least 95% of the maximum dry density, as determined by ASTM D
698. After subgrade compaction, berms and the pond liner can be placed. Note
that non-structural areas should be prepared in the same way.

 

Additional Soil Properties

 

Maximum densities and optimum moisture contents for each soil type (per ASTM D
698) can be found in the table below. This information has been provided for use
in estimating amounts of water required during earthwork activities for moisture
conditioning of the soils. As stated previously, silts will require moisture
conditioning to within 2 to 4 percent below optimum for compaction. Higher
moisture levels may result in unstable conditions, requiring removal and
blending with dryer materials.

 

Soil Type

 

Maximum Dry Density
(pcf)

 

Optimum Moisture (%)

 

Sandy Silt (ML)

 

102.6

 

17.3

 

Silty Sand (SM)

 

110.5

 

12.2

 

Poorly Graded Sand (SP)

 

115.8

 

8.6

 

 

All fill and exposed subgrades must be compacted to at least 95% of the maximum
dry density, as determined by ASTM D 698. Fill below foundation elements must be
compacted to at least 95% of the maximum dry density, as determined by ASTM D
1557.

 

4

--------------------------------------------------------------------------------


 

Site electrical resistivity and thermal resistivity testing is currently in
process. Other laboratory tests, including dynamic shear modulus are currently
underway. Upon completion of these tests, an addendum will be issued to the
original report. MTI appreciates this opportunity to be of service to you and
looks forward to working with you in the future. If you have questions, please
call (208) 376-4748.

 

Respectfully Submitted,

 

 

Materials Testing & Inspection, Inc.

 

[g197201kq315i002.jpg]

 

 

 

 

 

 

 

 

[g197201kq315i003.jpg]

 

Elizabeth Brown, E.I.T.

 

Staff Engineer

 

 

Enclosures:

Electrical Resistivity, pH, Chloride, and Water Soluble Sulfate Laboratory
Analysis

Chain of Custody

Proctor Laboratory Test Data

 

5

--------------------------------------------------------------------------------


 

GRAPHIC [g197201kq315i004.jpg]

 

 

 

Analytical Laboratories, Inc.

 

 


1804 N. 33rd Street
Boise, Idaho 83703

 


Date Report Printed: 9/3/2008 10:46:35

Phone (208) 342-5515

 

http://www.analyticallaboratories.com

 

 

 

 

Laboratory Analysis Report

 

 

 

 

 

 

Sample Number: 0826990

 

 

 

Attn: RUSTY BOICOURT

 

Collected By: L BROWN

 

MATERIALS TESTING & INSPECTION

 

Submitted By: GREGG

 

2791 S VICTORY VIEW WAY

 

Source of Sample:

 

BOISE, ID 83709

 

IDAHO POWER-B-4 2.5’-4.0’

 

Time of Collection:

12:00

 

 

Date of Collection:

8/15/2008

 

 

Date Received:

8/22/2008

 

 

Report Date:

9/3/2008

 

PWS#:

 

PWS Name:

 

Test Requested

 

MCL

 

Analysis
Result

 

Units

 

MDL

 

Method

 

Date
Completed

 

Analyst

 

Resistivity

 

 

 

931

 

ohm*cm

 

 

 

 

 

8/28/2008

 

KC

 

Soil Chloride, Cl

 

 

 

330

 

mg/kg

 

10

 

EPA 300.0

 

8/29/2008

 

WW

 

Soil pH

 

 

 

7.8

 

S.U.

 

 

 

WSPT S-2.20

 

9/2/2008

 

WW

 

Soil Sulfate, SO4

 

 

 

100

 

mg/kg

 

10

 

EPA 300.0

 

8/29/2008

 

WW

 

 

--------------------------------------------------------------------------------

MCL = Maximum Contamination Level

MDL = Method/Minimum Detection Limit

UR = Unregulated

 

 

 

GRAPHIC [g197201kq315i005.jpg]

 

 

 

Thank you for choosing Analytical Laboratories for your testing needs.

If you have any questions about this report, or any future analytical needs,
please contact your client manager.

David Bennett

 

--------------------------------------------------------------------------------


 

CLIENT CODE=

CHAIN OF CUSTODY RECORD

CLIENT INFORMATION:

PROJECT INFORMATION:

ANALYTICAL LABS, INC.

1804 N. 33rd Street -Boise, ID 83703
(208) 342-5515 · Fax: (208) 342-5591 · 1-800-574-5773
Website: www.analyticallaboratories.com
E-mail: aliganalyticallaboratories.com

TESTS (REQUESTED)

Attn: :

                  Liz Brown

Project Manager:

                                      Liz Brown

Company:

                         MTI

Project Name:

                                         Idaho Power

Address:

                2791 S. Victory View Way

PWS Number:

       Boise, Idaho 83709

Purchase Order Number:

 

 

 

Phone:

           376-4748

Fax:        322-6515

Required Due Date:

Sampled by: (Please print)

                                              Liz Brown

Transported by: (Please print)

                     Greg Benlsteman

Lab ID

Date
Sampled

Time
Sampled

Sample Description (Source)

Sample
Matrix

Ph

Resistivity

Soil
Sulfate

Soil
CL-added

per
charts request



 

 

 

 

Remarks:

26990

8/15/08

12:00

B-4  2.5’-4.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Invoice to: (If different than above address)

Special Instructions:

ALLOCATION OF RISK: Analytical Laboratories, Inc. will perform preparation and
testing services, obtain findings and prepare reports in accordance with Good
Laboratory Practices (GLP). If, for any reason, Analytical Laboratories, Inc.
errors in the conduct of a test or procedure their liability shall be limited to
the cost of the test or procedure completed in error. Under no circumstance will
Analytical Laboratories, Inc. be liable for any other cost associated with
obtaining a sample or use of data.

Note: Samples are discarded 21 days after results are reported. Hazardous
samples will be returned to client or disposed of at client expense.

Relinquished By: (Signature)

/s/ Greg Benlsteman

Print Name:

Gregg Benlsteman

Company:

MTI

Date:

13/22/08

Time:

Received By: (Signaturep

Print Name:.

Company:

Date:

Time:

Relinquished By: (Signature)

Print Name:

Company:

Date:

Time:

Received at Laboratory By: (signature)

/s/ Brenda Wright

Print name:

Brenda Wright

Company:

Date:                        Time:

08/22/08                 08:10

Condition: good

SAMPLE RECIEPT

Total # of Containers

Chains of Custody  Y   N   NA

Intact:  Y/N  / NA Temperature Received:

 

Rev. 7/03

 

WHITE: STAYS WITH SAMPLE(S)

YELLOW:

PINK: SAMPLER

 

--------------------------------------------------------------------------------


 

 

MATERIALS TESTING & INSPECTION

MOISTURE DENSITY /
PROCTOR TEST REPORT

 

DATE: SEPTEMBER 12, 2008

 

· Environmental Services

· Geotechnical Engineering

· Construction Materials Testing

 

· Special Inspections

 

Ryan Adelman

Idaho Power Company

P 0 Box 70

Boise, ID 83707

 

Project: Idaho Power Cogeneration Plant

Test Date: September 1, 2008

 

As requested MTI has performed a proctor on the sample referenced below. The
testing was performed in accordance with current ASTM standards. The results
obtained in our laboratory were as follows:

 

Source and Description:

Boring #4, 9” below existing grade

 

 

 

Date Obtained:

8/30/08

 

 

 

 

 

Sample ID:

80208

 

 

 

 

 

Sampling and Preparation:

ASTM D75:      x

Moist:

x                 Dry:

Manual:

Mechanical:

x

Test Standard:

AASHTO T 99:

ASTM D 698:

x

AASHTO T 180:

ASTM D 1557:

 

Method

A

 

Sp.

 Assumed

 

 

Maximum

 

 

Optimum %

 

Sieve

Percent

 

 

 2.40

 

 

 

Dry Density

 

Units

Moisture

 

Size

Passing

 

 

Point

 

Percent

Dry

 

 

 

 

 

3.0”

 

 

 

Gr.

Number

Moisture

Density

Uncorrected:

102.6

lbs/ft^3

17.3 “A

 

1.5”

 

 

 

1

 

15.3

98.6

 

 

 

 

 

1.25”

 

 

 

2

 

16.9

102.4

ASTM D 4718 Correction:

N/A

lbs/ft^3

N/A

 

1.0”

 

 

 

3

 

19.9

100.1

As Found Correction:

N/A

lbs/fr3

N/A

 

7/8”

 

 

 

4

 

21.3

98.9

 

 

3/4”

100

 

 

 

Proctor Curve

 

                                 Zero Ar Voids

 

5/8”

 

 

 

 

1/2”

 

 

 

 

3/8”

 

 

 

104.0

 

 

 

 

1/4”

 

 

 

102.0

 

 

 

 

#4

 

 

 

 

 

 

 

 

 

#8

 

 

 

 

 

 

 

 

 

#10

 

 

 

100.0

 

 

 

 

 

#16

 

 

 

98.0

 

 

 

 

 

#20

 

 

 

 

 

 

 

 

#30

 

 

 

96.0

 

 

 

#40

 

 

 

94.0

 

 

 

#50

 

 

 

 

14.0

 

 

#60

 

 

 

 

 

 

#80

 

 

 

 

15.0                    16.0         17.0         18.0         19.0        20.0         21.0         22.0

 

#100

 

 

 

 

 

 

 

#200

 

 

 

 

Percent Moisture

 

 

 

 

 

 

 

 

 

 

 

 

 

Note: ASTM D698 and D1557 valid with up to 5% Oversize Particles; correctable up
to 30% via ASTM D 4718 and invalid for Oversized Particles greater than 30%
retained on the 3/4 inch screen.

 

Respectfully Submitted,

 

MATERIALS TESTING & INSPECTION

 

 

Rodney Roberts, C.E.T.

Assistant Branch Manager

 

E-Mail mti@mti-id.com

 

www.mti-id.com

 

 

110 SE 2nd Avenue, Ontario OR 97914

 

541 889-3602

 

Fax 541 889-3605

 

--------------------------------------------------------------------------------


 

GRAPHIC [g197201kq321i001.jpg]

MATERIALS
TESTING &
INSPECTION

30 September 2008

 

 

Mr. Ryan Adelman

Idaho Power Company

10790 West Franklin Road

Boise, Idaho 83709

(208) 388-2098

Re: Geotechnical Engineering Report Addendum #2 Combined Cycle Combustion
Turbine Power Plant Interstate 84 Exit 9

Payette County, Idaho

 

Mr. Adelman:

 

This addendum report presents the test results of the site electrical
resistivity and surface wave analysis unavailable at the time of the earlier
issued Geotechnical Engineering Report dated 2 September 2008. Descriptions of
general site characteristics and the proposed project are available in the
previous report. All limitations and warranties expressed in the previous report
apply to this document.

 

Site Electrical Resistivity

 

MTI used a AEMC Digital Ground Resistance Tester Model 6470 to measure Soil
Resistivity (per ANSI/IEEE Standard 80 and Standard 81) at four locations at the
proposed Idaho Power Combined Cycle Combustion Turbine Plant along 1-84 near New
Plymouth, Idaho. The Wenner array utilizes constant electrode spacing, where the
current and potential electrodes have the same spacing (a). The diagram below
shows the general Wenner array electrode configuration.

 

GRAPHIC [g197201kq321i002.jpg]

 

The spread was then expanded out over a central point at fixed intervals of 5,
10 and 15 feet. The depth of penetration, for electrical resistivity sounding,
is roughly equal to the electrode spacing. As a result, readings are taken from
greater depths as the size of the spread increases. Below are the tabulated
values recorded onsite.

 

Copyright © 2008 Materials Testing & Inspection, Inc.

 

2791 South Victory View Way · Boise, ID 83709 · (208) 376-4748 · Fax (208)
322-6515
mti@mti-id.com · www.mti-id.com

 

1

--------------------------------------------------------------------------------


 

Analysis Results

 

Sounding

 

Electrode Spacing

 

North-South Orientation
(magnetic)

 

East-West Orientation
(magnetic)

 

Location

 

(Feet)

 

Resistivity (Ohm-cm)

 

Resistivity (Ohm-cm)

 

1

 

5

 

3968.118

 

4305.178

 

1

 

10

 

3125.467

 

3391.668

 

1

 

15

 

3857.999

 

3579.35

 

2

 

5

 

2040.555

 

4646.069

 

2

 

10

 

3133.128

 

6049.848

 

2

 

15

 

4757.145

 

8011.883

 

3

 

5

 

3005.773

 

2880.333

 

3

 

10

 

4992.704

 

4898.864

 

3

 

15

 

6980.594

 

6426.168

 

4

 

5

 

1151.942

 

1022.671

 

4

 

10

 

1116.512

 

1602.951

 

4

 

15

 

1735.094

 

2685.949

 

 

Surface Wave Analysis

 

Seismic refraction and multichannel analysis of surface waves were used to
provide P and S wave velocities of each of the soil stratum. The P-wave velocity
is dependent upon the elastic modulus, the shear modulus and the soil density.
The refraction profile was 150 feet in length. An array of geophones were spaced
6.56 feet apart along the profile. A 16 pound sledgehammer was used to create
seismic P-waves at the surface. A 24-channel engineering seismograph was used to
record the travel times of the seismic signals. Given a setting of increasing
density with depth, and by measuring the acoustic travel time between the
geophones the seismic refraction method was used to determine the depth to
different refracting horizons, the seismic P- wave velocity of each refracting
horizon, and thickness and p-wave velocity of the overlying materials.

 

Multichannel analysis of surface waves used the dispersive characteristics of
surface waves to determine the variation of shear wave (S-wave) velocity with
depth. Data were acquired by analyzing seismic surface waves generated by an
impulsive source and received by an array of geophones. A dispersion curve is
calculated from the data that shows the phase velocity of the surface waves as a
function of frequency. A shear wave velocity sounding (1-D profile of velocity
as a function of depth) is then modeled from the dispersion curve.

 

A surface wave analysis was performed onsite to a depth of 40 feet below ground
surface by Sage Earth Science per ASTM D5777. The velocity of surface waves were
recorded for each soil type. The surface wave velocity and density of each soil
were used to calculate the following dynamic shear modulus for each soil type.

 

2

--------------------------------------------------------------------------------


 

Dynamic Soil Properties

 

Soil Type

 

Dynamic Shear Internal
Modulus (psi)(1) Damping(2)

 

 

 

 

 

Sandy Silt (ML) 4,906 2.5

 

 

 

Silty Sand (SM) 15,183

 

 

 

 

 

 

 

Poorly Graded Sand (SP) 44,534 1.7 to 6 1 ,

 

 

 

 

--------------------------------------------------------------------------------

(1)     Values were derived using surface wave velocity and soil density
equation from Determination of Dynamic Soil Properties Using Geophysical Methods
by Luna and Jadi, 2000.

(2)     Values were obtained from Foundation Analysis and Design by Joseph E.
Bowles, 1996.

 

Direct shear testing is currently underway. Upon completion of these tests, an
addendum will be issued to the original report. MTI appreciates this opportunity
to be of service to you and looks forward to working with you in the future. If
you have questions, please call (208) 376-4748.

 

Respectfully Submitted,

[g197201kq321i003.jpg]

Materials Testing & Inspection, Inc.

 

 

/s/ Elizabeth Brown

Elizabeth Brown, E.I.T.

Staff Engineer

 

Enclosures:

Surface Wave Analysis

 

3

--------------------------------------------------------------------------------


 

[g197201kq321i004.jpg]

 

--------------------------------------------------------------------------------


 

[g197201kq321i005.jpg]

 

[g197201kq321i006.jpg]

 

Depth
(ft)

 

Vp
(fps)

 

Vs
(fps)

 

0

 

900

 

500

 

4

 

900

 

500

 

4

 

1765

 

800

 

25

 

1765

 

800

 

25

 

3067

 

1340

 

40

 

3067

 

1340

 

 

510 East 17th Street, Suite 110. Idaho Falls, ID 83404
telephone: (208)522-5049, Fax: (208)528-6200, email.: ses@srv.net
http://www.stv.net/—ses/SES.HTM

 

--------------------------------------------------------------------------------


 

[g197201kq323i001.jpg]

8 October 2008

o Environmental Services

 

o Geotechnical Engineering

 

o Construction Materials Testing

 

o Special Inspections

 

Mr. Ryan Adelman

Idaho Power Company

10790 West Franklin Road

Boise, Idaho 83709

(208) 388-2098

 

Re:  

Geotechnical Engineering Report Addendum #3 Combined Cycle Combustion Turbine
Power Plant Interstate 84 Exit 9

 

Payette County, Idaho

 

Mr. Adelman:

 

This addendum report presents the test results of the direct shear testing
unavailable at the time of the earlier issued Geotechnical Engineering Report
dated 2 September 2008. Descriptions of general site characteristics and the
proposed project are available in the previous report. All limitations and
warranties expressed in the previous report apply to this document.

 

Direct Shear Tests

 

Direct shear testing was performed on three samples. At your request these
samples were ran in an undrained condition. The results are as follows:

 

Soil Type

 

Sample Location

 

Cohesion (p f)

 

Friction Angle (degrees)

Sandy Silt (ML)

 

B-3 0.0-1.5’

 

271.70

 

35.3

Silty Sand (SM)

 

B-4 10-11.5’

 

110.5

 

36

Poorly Graded Sand (SP)

 

B-3 10-11.5’

 

142.9

 

38.2

 

Onsite thermal resistivity testing is currently underway. Upon completion of
these tests, an addendum will be issued to the original report. MTI appreciates
this opportunity to be of service to you and looks forward to working with you
in the future. If you have questions, please call (208) 376-4748.

 

 

Respectfully Submitted,

Materials Testing & Inspection, Inc.

[g197201kq323i002.jpg]

 

 

/s/ Elizabeth Brown

Elizabeth Brown, E.I.T.

Staff Engineer

 

Enclosures:

Laboratory Test Results

Copyright © 2008 Materials Testing & Inspection, Inc.

 

2791 SouthVictory View Way · Boise, ID 83709 · (208) 376-4748 · Fax (208)
322-6515

mti@rnti-id.com · www.mti-id.com

 

1

--------------------------------------------------------------------------------


 

[g197201kq323i001.jpg]

 

o Environmental Services

 

o Geotechnical Engineering

 

o Construction Materials Testing

 

o Special Inspections

 

Project Name:

Idaho Power CCCT Plant

Source and Description:

B-3, 0.0-1.5, — Dry Silt with Medium to Fine Grain Sand

Date Obtained:

September 26, 2008

Sample ID:

531gA

Sampling and Prep:

ASTM D75: 

x

ASTM D421: 

x

Drained: 

o

Test Standard:

ASTM D3080: 

x

ASTM D6528: 

o

Undrained: 

x

 

 

 

Point 1

 

Point 2

 

Point 3

 

Received

 

Initial Moisture Content (%)

 

3.0

 

3.0

 

3.0

 

3.0

 

Initial Wet Density (lb/ft3)

 

100.6

 

102.0

 

101.9

 

 

 

Initial Dry Density (lb/ft3)

 

97.6

 

98.9

 

98.9

 

 

 

Initial Sample Thickness (in)

 

1.000

 

1.000

 

1.000

 

 

 

Sample Diameter (in)

 

2.500

 

2.500

 

2.500

 

 

 

Initial Degree of Saturation

 

3.05

 

3.15

 

3.15

 

 

 

Initial Void Ratio

 

0.69

 

0.67

 

0.67

 

 

 

 

 

 

 

 

 

 

 

 

 

Final Moisture Content (%)

 

10.3

 

8.1

 

6.0

 

 

 

Final Wet Density (lb/ft3)

 

109.0

 

119,3

 

119.9

 

 

 

Final Dry Density (lb/ft3)

 

98,9

 

110.4

 

113.1

 

 

 

Final Sample Thickness

 

0.949

 

0.854

 

0.843

 

 

 

 

 

 

 

 

 

 

 

 

 

Normal Stress (psf)

 

2000

 

4000

 

8000

 

 

 

Failure Stress (psf)

 

1686

 

3101

 

5929

 

 

 

Failure Displacement (in)

 

0.2502

 

0.2389

 

0.2502

 

 

 

Time to Failure (min)

 

50.0

 

47.8

 

50.0

 

 

 

Ultimate Stress (psf)

 

1686

 

3091

 

5929

 

 

 

Ultimate Displacement (in)

 

0.2502

 

0.2501

 

0.2502

 

 

 

Rate of Strain (in/min)

 

0.005

 

0.005

 

0.005

 

 

 

Specific Gravity (assumed)

 

2.650

 

2.650

 

2.650

 

 

 

 

 

 

 

 

 

 

 

 

 

C (psf)

 

272.00

 

 

 

 

 

 

 

Φ(deg)

 

35.3

 

 

 

 

 

 

 

tan Φ(deg)

 

0.707

 

 

 

 

 

 

 

 

[g197201kq323i003.jpg]

 

[g197201kq323i004.jpg]

 

[g197201kq323i005.jpg]

 

2791 SouthVictory View Way · Boise, ID 83709 · (208) 376-4748 · Fax (208)
322-6515

mti@rnti-id.com · www.mti-id.com

 

--------------------------------------------------------------------------------


 

[g197201kq323i001.jpg]

 

o Environmental Services

 

o Geotechnical Engineering

 

o Construction Materials Testing

 

o Special Inspections

 

Project Name:

Idaho Power CCCT Plant

Source and Description:

B-4, 10.0’-11.5’ - Slightly Moist Siltly Sand with Medium to Fine Grain Sand

Date Obtained:

September 26, 2008

Sample ID:

531gC

Sampling and Prep:

ASTM D75: 

x

ASTM 0421: 

x

Drained: 

o

Test Standard:

ASTM D3080: 

x

ASTM D6528: 

o

Undrained: 

x

 

 

 

Point 1

 

Point 2

 

Point 3

 

Received

 

Initial Moisture Content (%)

 

9.8

 

9.8

 

9.8

 

9.8

 

Initial Wet Density (lb/ft3)

 

105.9

 

106.3

 

107.0

 

 

 

Initial Dry Density (lb/ft3)

 

96.5

 

96.9

 

97.5

 

 

 

Initial Sample Thickness (in)

 

1.000

 

1.000

 

1.000

 

 

 

Sample Diameter (in)

 

2.500

 

2.500

 

2,500

 

 

 

Initial Degree of Saturation

 

9.51

 

9.61

 

9.75

 

 

 

Initial Void Ratio

 

0.71

 

0.71

 

0.70

 

 

 

 

 

 

 

 

 

 

 

 

 

Final Moisture Content (%)

 

13.4

 

11.2

 

10.5

 

 

 

Final Wet Density (lb/ft3)

 

111.4

 

120.6

 

124,6

 

 

 

Final Dry Density (lb/ft3)

 

98.3

 

108.4

 

112.8

 

 

 

Final Sample Thickness

 

0.965

 

0.890

 

0.861

 

 

 

 

 

 

 

 

 

 

 

 

 

Normal Stress (psf)

 

2000

 

4000

 

8000

 

 

 

Failure Stress (psf)

 

1546

 

3035

 

5906

 

 

 

Failure Displacement (in)

 

0.2502

 

0.2501

 

0.2479

 

 

 

Time to Failure (min)

 

50.0

 

50.0

 

49.6

 

 

 

Ultimate Stress (psf)

 

1546

 

3035

 

5898

 

 

 

Ultimate Displacement (in)

 

0.2502

 

0.2501

 

0.2502

 

 

 

Rate of Strain (in/min)

 

0.005

 

0.005

 

0.005

 

 

 

Specific Gravity (assumed)

 

2.650

 

2.650

 

2.650

 

 

 

 

 

 

 

 

 

 

 

 

 

C (psf)

 

110.5

 

 

 

 

 

 

 

Φ(deg)

 

36.0

 

 

 

 

 

 

 

tan Φ(deg)

 

0.725

 

 

 

 

 

 

 

 

[g197201kq323i006.jpg]

 

[g197201kq323i007.jpg]

 

[g197201kq323i008.jpg]

 

--------------------------------------------------------------------------------


[g197201kq323i001.jpg]

 

o Environmental Services

 

o Geotechnical Engineering

 

o Construction Materials Testing

 

o Special Inspections

 

Project Name:

Idaho Power CCCT Plant

Source and Description:

B-3, 10.0’-11.5’ - Dry Medium to Fine Grain Sand

Date Obtained:

September 26, 2008

Sample ID:

531gB

Sampling and Prep:

ASTM D75: 

x

ASTM D421: 

x

Drained: 

o

Test Standard:

ASTM D3080: 

x

ASTM D6528: 

o

Undrained: 

x

 

 

 

Point 1

 

Point 2

 

Point 3

 

Received

 

Initial Moisture Content (%)

 

2.6

 

2.6

 

2.6

 

2.6

 

Initial Wet Density (lb/ft3)

 

95.2

 

94.6

 

95.3

 

 

 

Initial Dry Density (lb/ft3)

 

92.7

 

92.2

 

92.9

 

 

 

Initial Sample Thickness (in)

 

1.000

 

1.000

 

1.000

 

 

 

Sample Diameter (in)

 

2.500

 

2.500

 

2.500

 

 

 

Initial Degree of Saturation

 

2.33

 

2.30

 

2.33

 

 

 

Initial Void Ratio

 

0.78

 

0.79

 

0.78

 

 

 

 

 

 

 

 

 

 

 

 

 

Final Moisture Content (%)

 

11.0

 

8.1

 

4.6

 

 

 

Final Wet Density (lb/ft3)

 

111.2

 

113.3

 

111.3

 

 

 

Final Dry Density (lb/ft3)

 

100.1

 

104.7

 

106.5

 

 

 

Final Sample Thickness

 

0.937

 

0.906

 

0.906

 

 

 

 

 

 

 

 

 

 

 

 

 

Normal Stress (psf)

 

2000

 

4000

 

8000

 

 

 

Failure Stress (psf)

 

1830

 

3172

 

6547

 

 

 

Failure Displacement (in)

 

0.2478

 

0.2501

 

0.2479

 

 

 

Time to Failure (min)

 

49.6

 

50.0

 

49.6

 

 

 

Ultimate Stress (psf)

 

1830

 

3172

 

6540

 

 

 

Ultimate Displacement (in)

 

0.2501

 

0.2501

 

0.2500

 

 

 

Rate of Strain (in/min)

 

0.005

 

0.005

 

0.005

 

 

 

Specific Gravity (assumed)

 

2.650

 

2.650

 

2.650

 

 

 

 

 

 

 

 

 

 

 

 

 

C (psf)

 

57.0

 

 

 

 

 

 

 

Φ(deg)

 

39.3

 

 

 

 

 

 

 

tan Φ(deg)

 

0.809

 

 

 

 

 

 

 

 

[g197201kq323i009.jpg]

 

[g197201kq323i010.jpg]

 

[g197201kq323i011.jpg]

 

--------------------------------------------------------------------------------


 

[g197201kq325i001.jpg]

 

o Environmental Services

 

o Geotechnical Engineering

 

o Construction Materials Testing

 

o Special Inspections

 

 

 

GEOTECHNICAL ENGINEERING REPORT
of

 

Combined Cycle Combustion Turbine
Power Plant
Interstate 84 Exit 9
Payette County, Idaho

 

 

Prepared for:

 

Idaho Power Company

10790 West Franklin Road

Boise, Idaho 83709

 

 

 

MTI File Number B80971g

 

2791 South Victory View Way · Boise, ID 83709 · (208) 376-4748 · Fax (208)
322-6515
mti@mti-id.com · www.mti-id.com

 

--------------------------------------------------------------------------------


 

[g197201kq325i002.jpg]

2 September 2008

o Environmental Services

 

o Geotechnical Engineering

 

o Construction Materials Testing

 

o Special Inspections

 

Mr. Ryan Adelman

Idaho Power Company

10790 West Franklin Road

Boise, Idaho 83709

(208) 388-2098

 

Re:  

Geotechnical Engineering Report

Combined Cycle Combustion Turbine Power Plant Interstate 84 Exit 9

Payette County, Idaho

 

Mr. Adelman:

 

In compliance with your instructions, we have conducted a soils exploration and
foundation evaluation for the above referenced development. Fieldwork for this
investigation was conducted from 14 to 19 August 2008. Data have been analyzed
to evaluate pertinent geotechnical conditions. Results of this investigation,
together with our recommendations, are to be found in the following report. We
have provided three copies for your review and distribution.

 

Often questions arise concerning soil conditions because of design and
construction details that occur on a project. MTI would be pleased to continue
our role as geotechnical engineers during project implementation. Additionally,
MTI would be pleased in providing materials testing and special inspection
services during construction of this project. If you will advise us of the
appropriate time to discuss these engineering services, we will be pleased to
meet with you at your convenience.

 

MTI appreciates this opportunity to be of service to you and looks forward to
working with you in the future. If you have questions, please call (208)
376-4748.

 

 

Respectfully Submitted,

Materials Testing & Inspection, Inc.

GRAPHIC [g197201kq325i003.jpg]

 

 

mr-tavt

Elizabeth Brown, E.I.T.

Staff Engineer

 

 

Copyright © 2008 Materials Testing & Inspection, Inc.

 

2791 South Victory View Way · Boise, ID 83709 · (208) 376-4748 · Fax (208)
322-6515
mti@mti-id.com · www.mti-id.com

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

EXECUTIVE SUMMARY

4

INTRODUCTION

6

Project Description

6

Authorization

6

Purpose

7

Scope of Investigation

7

Warranty and Limiting Conditions

7

SITE DESCRIPTION

8

Site Access

8

Regional Geology

8

General Site Characteristics

8

Regional Site Climatology and Geochemistry

9

Geoseismic Setting

9

SOILS EXPLORATION

9

Exploration and Sampling Procedures

9

Laboratory Testing Program

10

Soil and Sediment Profile

10

Soil Properties

11

Soil Type

11

Electrical Resistivity, pH, Chloride ,and Water Soluble Sulfate Analysis

12

Soils Survey Review

12

Volatile Organic Scan

13

SITE HYDROLOGY

13

Groundwater

13

Soil Infiltration Rates

13

LATERAL EARTH PRESSURES

14

Retaining Wall Backfill Materials

14

Retaining Wall Drainage

16

FOUNDATION, SLAB, AND PAVEMENT DISCUSSION AND RECOMMENDATIONS

16

Foundation Design Recommendations

17

Floor Slab-on-Grade

18

Recommended Pavement Sections

18

Flexible Pavement Sections

18

Rigid Pavement Sections

19

Common Pavement Section Construction Issues

20

CONSTRUCTION CONSIDERATIONS

20

Earthwork

21

Evaporation / Retention Pond

22

Dry Weather

22

Wet Weather

22

Soft Subgrade Soils

22

Frozen Subgrade Soils

23

Structural Fill

23

Backfill

24

Excavations

24

Groundwater Control

24

GENERAL COMMENTS

25

REFERENCES

26

 

2

--------------------------------------------------------------------------------


 

APPENDICES

27

Acronym List

27

Geotechnical General Notes

28

Geotechnical Investigation Boring Log

29

Laboratory Test Data

35

Settlement Curves

36

AASHTO Pavement Thickness Design Procedures

37

AASHTO Rigid Pavement Thickness Design Procedures

39

Plate 1: Topographic Map

41

Plate 2: Topographic Map

42

Plate 3: Site Map

43

 

3

--------------------------------------------------------------------------------


 

EXECUTIVE SUMMARY

 

The following is a brief summary of significant geotechnical issues for the
proposed development, presented with conclusions and recommendations. This
summary must be read in conjunction with the entire accompanying report for
proper interpretation of the overall investigation.

 

Subsurface Conditions: The soil profile below represents a generalized
interpretation for the project site. Note that individual soil profiles, which
are presented in the Appendix, may vary between test pit locations.

 

The materials encountered during exploration are quite typical for the geologic
area mapped as Sand and Mudstone of Stream and Lake Sediments. Surficial soils
are predominately sandy silts. Sandy silts are often light brown in color and
generally exhibit moisture contents of dry. Consistencies commonly range from
medium stiff to hard with many of these firmer soil horizons containing some
degree of calcium carbonate cementation (hardpan). Organic materials are often
noted to depths of roughly 6 inches.

 

In many of the deeper soils, silty sand and poorly graded sand sediments are
encountered. Silty sands are most often classified as light brown and slightly
moist, and vary in relative density from medium dense to very dense. Hardpan
cementation also extends through portions of these horizons. Poorly graded sands
usually consist of light brown to white, dry to slightly moist, and medium dense
to very dense sediments. Seams of sandy silt were noted within the poorly graded
sands.

 

Groundwater Conditions: During this field investigation, groundwater was not
encountered in borings advanced to a maximum depth of 61.5 feet bgs. Soil
moistures in the test pits were generally dry to slightly moist. In the vicinity
of the project site, groundwater levels are controlled in large part by leakage
from nearby canals. Maximum groundwater elevations likely occur during the later
portion of the irrigation season. Relatively deep groundwater is likely near the
project site because of its elevation above the Snake River. According to Idaho
Department of Water Resources Well Drillers Reports within approximately
1/4-mile of the project site, groundwater was encountered at depths ranging
between 70 and 182 feet bgs. For construction purposes, groundwater depth can be
assumed to remain greater than 40 feet bgs throughout the year.

 

Building Foundations: Based on data obtained from the site and test results from
various laboratory tests performed, MTI recommends following guidelines for the
net allowable soils bearing capacity:

 

4

--------------------------------------------------------------------------------


 

Soil Bearing Capacity

 

Footing Depth

 

ASTM D 1557
Subgrade Compaction

 

Net Allowable
Soil Bearing Capacity

 

 

 

 

 

Spread footings must bear on silty sand or poorly graded sand sediments.
Existing sandy silt soils must be completely removed from below foundation
elements.(1) Excavation depths ranging from 2 to 6 feet bgs should be
anticipated to expose proper bearing soils. See Appendix for Settlement Curves.

 

95% for Native Subgrade and Structural Fill

 

2,000 lbs/ft2

 

A 1/3 increase is allowable for short-term loading, which is defined by seismic
events or designed wind speeds.

 

 

 

 

 

Spread footings must bear on 1 foot of compacted granular structural
fill(2) underlain by silty sand or poorly graded sand sediments. Existing sandy
silt soils must be completely removed from below foundation
elements.(1) Excavation depths ranging from 2 to 6 feet bgs should be
anticipated to expose proper bearing soils. See Appendix for Settlement Curves.

 

95% for Native Subgrade and Structural Fill

 

4,000 lbs/ft2

 

A 1/3 increase is allowable for short-term loading, which is defined by seismic
events or designed wind speeds.

 

--------------------------------------------------------------------------------

(1)MTI recommends that a qualified geotechnical engineer or engineering
technician verify the bearing soil suitability for each structure at the time of
construction.

(2)See Structural Fill section of this report for suitable material types and
compaction requirements.

 

Footings should be proportioned to meet either the stated soil bearing capacity
or the 2006 IBC minimum requirements. Total settlement should be limited to
approximately 1/2 inch. Objectionable soil types encountered at the bottom of
footing excavations should be removed and replaced with structural fill.
Excessively loose or soft areas that are encountered in the footing subgrade
will require over-excavation and backfilling with structural fill. To minimize
the effects of slight differential movement that may occur because of variations
in character of supporting soils and seasonal moisture content, MTI recommends
continuous footings be suitably reinforced to make them as rigid as possible.
For frost protection, the bottom of external footings should be 30 inches below
finished grade.

 

Building Floor Slabs: Organic, loose, or obviously compressive materials must be
removed prior to placement of concrete floors or floor-supporting fill. In
addition, the remaining subgrade should be treated in accordance with guidelines
presented in the Earthwork section. Areas of excessive yielding should be
excavated and backfilled with structural fill. Fill used to increase the
elevation of the floor slab should meet requirements detailed in the Structural
Fill section. Fill materials must be compacted to a minimum 95 percent of
maximum density as determined by ASTM D 1557.

 

5

--------------------------------------------------------------------------------


 

INTRODUCTION

 

This report presents results of a geotechnical investigation and analysis in
support of data utilized in design of structures as defined in the 2006
International Building Code (IBC). Information in support of groundwater and
storm water issues pertinent to the practice of Civil Engineering is included.
Observations and recommendations relevant to the earthwork phase of the project
are also presented. Revisions in plans or drawings for the proposed development
from those enumerated in this report should be brought to the attention of the
soils engineer to determine whether changes in foundation recommendations are
required. Deviations from noted subsurface conditions, if encountered during
construction, should also be brought to the attention of the soils engineer.

 

Project Description

 

The proposed development is south of the City of New Plymouth, Payette
County, Idaho, and occupies a portion of the NE’/4 of Section 33, Township 7
North, Range 4 West, Boise Meridian. This project will consist of construction
of a Combined Cycle Combustion Turbine (CCCT) power plant. The following
structures will be developed as part of the power plant: administration and
control building, warehouse and shop building, water treatment building, CTG,
HRSG and stack, step up XFMR’s, and STG. Total settlements are limited to 1/2
inch. Loads ranging from 800 to 4,000 pounds per square foot were used for
settlement calculations. The following specific information was provided for the
buildings:

 

·                       Administration and Control Building: 800 to 1,000 psf
based on standard occupancy.

·                       Warehouse and Shop Building: 1,250 to 1,500 psf based on
storage loading, fork truck traffic and small overhead crane loads.

·                       Water Treatment Building: 1,250 to 1,500 psf based on
bulk storage tank loads, pumps and fork truck traffic.

·                       CTG: 2,000 to 2,500 psf.

·                       HRSG & Stack: 1,750 to 2,000 psf plus potential uplift.

·                       Step Up XFMR’s: 1,500 to 2,000 psf.

·                       STG: 2,500 psf to a peak loading of up to 4,000 psf at
the corners of the mat.

 

Additionally, assumptions have been made for traffic loading of pavements.
Retaining walls are not anticipated as part of the project. MTI has been
informed that a 15 to 20 acre area will be leveled to create the building pads.
This will require cuts and fills of up to 20 feet in height. Storm water runoff
is also expected to be directed to a surface pond. At this time, it is expected
that the pond will be used for retention and evaporation.

 

Authorization

 

Authorization to perform this exploration and analysis was given in the form of
a verbal authorization to proceed from Mr. Ryan Adelman of Idaho Power Company
to David 0. Cram of Materials Testing and Inspection, Inc. (MTI), on 31
July 2008. Said authorization is subject to terms, conditions, and limitations
described in the Professional Services Contract entered into between Idaho Power
Company and MTI.

 

6

--------------------------------------------------------------------------------


 

The purpose of this Geotechnical Engineering Report is to determine various soil
profile components and their engineering characteristics for use by either
design engineers or architects in:

 

·    Preparing or verifying suitability of foundation design and placement

·    Preparing site drainage designs

·    Indicating issues pertaining to earthwork construction

·    Preparing light and heavy duty pavement section design requirements

·    Assessing special considerations

 

Scope of Investigation

 

The scope of this investigation included review of geologic literature and
existing available geotechnical studies of the area, visual site reconnaissance
of the immediate site, subsurface exploration of the site, field and laboratory
testing of materials collected, and engineering analysis and evaluation of
foundation materials.

 

Warranty and Limiting Conditions

 

Field observations and research reported herein are considered sufficient in
detail and scope to form a reasonable basis for the purposes cited above. MTI
warrants that findings and conclusions contained herein have been formulated in
accordance with generally accepted professional engineering practice in the
fields of foundation engineering, soil mechanics, and engineering geology only
for the site and project described in this report.

 

These engineering methods have been developed to provide the client with
information regarding apparent or potential engineering conditions relating to
the site within the scope cited above and are necessarily limited to conditions
observed at the time of the site visit and research. This report is also limited
to information available at the time it was prepared. In the event additional
information is provided to MTI following publication of our report, it will be
forwarded to the client for evaluation in the form received. There is a distinct
possibility that conditions may exist that could not be identified within the
scope of the investigation or that were not apparent during our site
investigation. Findings of this report are limited to data collected from noted
explorations advanced and do not account for unidentified fill zones, unsuitable
soil types or conditions, and variability in soil moisture and groundwater
conditions. Upon commencement of construction, such conditions may be identified
that required corrective actions; and these required corrective actions may
impact the project budget.

 

7

--------------------------------------------------------------------------------


 

This report was prepared for exclusive use of Idaho Power Company and their
retained design consultants (“Client”). Conclusions and recommendations
presented in this report are based on the agreed- upon scope of work outlined in
this report together with the Contract for Professional Services between the
Client and Materials Testing and Inspection, Inc. (“Consultant”). Use or misuse
of this report, or reliance upon findings hereof, by parties other than the
Client is at their own risk. Neither Client nor Consultant make representation
of warranty to such other parties as to accuracy or completeness of this report
or suitability of its use by such other parties for purposes whatsoever, known
or unknown, to Client or Consultant. Neither Client nor Consultant shall have
liability to indemnify or hold harmless third parties for losses incurred by
actual or purported use or misuse of this report. No other warranties are
implied or expressed.

 

SITE DESCRIPTION

 

Site Access

 

Access to the site may be gained via Interstate 84 to the New Plymouth exit
(Exit 9). Proceed south and then west on an unnamed gravel road approximately
0.5 mile to its intersection with another unnamed gravel road that runs north
and south. The site occupies the north side of this intersection. Presently the
site exists as bare desert land. The location is depicted on site map plates
included in the Appendix.

 

Regional Geology

 

The project site is located along the margin of the western Snake River Plain of
southwestern Idaho and eastern Oregon. The plain is a northwest trending rift
basin, about 45 miles wide and 200 miles long, that developed about 14 million
years ago (Ma) and has since been occupied sporadically by large inland lakes.
Geologic materials found within and along the plain’s margins reflect volcanic
and fluvial/lacustrine sedimentary processes that have led to an accumulation of
approximately 1 to 2 km of interbedded volcanic and sedimentary deposits within
the plain. Along the margins of the plain, streams that drained the highlands to
the north and south provided coarse to fine-grained sediments eroded from
granitic and volcanic rocks, respectively. About 2 million years ago the last of
the lakes was drained and since that time fluvial erosion and deposition has
dominated the evolution of the landscape. The project site is underlain with
materials similar to “Sand and Mudstone of Stream and Lake Sediments” as mapped
by Othberg and Stanford (1993). These deposits have been described a medium- to
coarse-grained arkosic sand, sandstone, and claystone that include interbeds of
fine gravel, locally cemented, and sandy siltstone. Geologic structures within
this unit vary from large foreset beds of sand to thinly-bedded claystone. This
undifferentiated unit reflects a variety of stream and lake depositional
environments along the northeastern and southwestern margin of the ancestral
western Snake River Plain. Includes parts of the Payette, Poison Creek and
Succor Creek Formations.

 

General Site Characteristics

 

This proposed development area consists of approximately 15 to 20 acres of hilly
terrain. Throughout the majority of the site, surficial soils consist of sandy
silt soils. Vegetation primarily consists of sagebrush, bunchgrass, and other
native grass varieties typical of arid to semi-arid environments.

 

8

--------------------------------------------------------------------------------


 

Regional drainage is northwest toward the Snake River. Storm water drainage for
the site is achieved by both sheet runoff and percolation through surficial
soils. Runoff predominates for the steeper slopes while percolation prevails
across the gently sloping and near level areas. Storm water drainage collection
and retention systems are not in place on the project site and do not currently
exist within the vicinity of the project site.

 

Regional Site Climatology and Geochemistry

 

According to the Western Regional Climate Center (WRCC, 2006) the average
precipitation for Treasure Valley is on the order of 10 to 12 inches per year,
with an annual snowfall of approximately 20 inches and a range from 3 to 49
inches. The monthly mean daily temperatures range from 21° F to 95° F with daily
extremes ranging from -25° F to 111° F. Winds are generally from the northwest
or southeast with an annual average wind speed of approximately 9 miles per hour
(mph) with a maximum of 62 mph. Soils and sediments in the area are primarily
derived from siliceous materials and exhibit low electro-chemical potential for
corrosion of metals or concretes. Local aggregates are generally appropriate for
Portland cement and lime cement mixtures. Surface waters, groundwaters, and
soils in the region typically have pH levels ranging from 7.2 to 8.2 (USGS
2006). No indication of abnormal geochemical conditions were noted on site.

 

Geoseismic Setting

 

Soils on site are classed as Site Class D in accordance with Chapter 16 of the
2006 edition of the IBC. Structures constructed on this site should be designed
per IBC requirements for such a seismic classification. Our investigation did
not reveal hazards resulting from potential earthquake motions including: slope
instability, liquefaction, and surface rupture caused by faulting or lateral
spreading. Incidence and anticipated acceleration of seismic activity in the
area is low. Spectral accelerations for short period (S,) and for a 1- second
period (S I) are 0.301g and 0.104g, respectively. This information was obtained
from the USGS website for seismic design information.

 

SOILS EXPLORATION

 

Exploration and Sampling Procedures

 

Field exploration conducted to determine engineering characteristics of
subsurface materials included a reconnaissance of the project site and
investigation by soil boring. Boreholes were located in the field by means of
visual approximation from on-site features or known locations and are presumed
to be accurate to within a few feet. Boreholes were advanced by means of a
truck-mounted drilling rig equipped with a continuous flight hollow-stem augers.
At specified depths, samples were obtained using a standard split- spoon
sampler, and Standard Penetration Test (SPT) blow counts were recorded. At
completion of exploration, boreholes were backfilled with loose excavated
materials.

 

9

--------------------------------------------------------------------------------


 

Samples have been visually classified in the field by professional staff,
identified according to boring number and depth, placed in sealed containers,
and transported to our laboratory for additional testing. Subsurface materials
have been described in detail on logs provided in the Appendix. Results of field
and laboratory tests are also presented in the Appendix. MTI recommends that
these logs not be used to estimate fill material quantities.

 

Laboratory Testing Program

 

Along with our field investigation, a supplemental laboratory testing program
was conducted to determine additional pertinent engineering characteristics of
subsurface materials necessary in an analysis of the anticipated behavior of the
proposed structures. Laboratory tests were conducted in accordance with current
applicable American Society for Testing and Materials (ASTM) specifications, and
results of these tests are to be found on the accompanying logs located in the
Appendix. The laboratory testing program for this report included: Atterberg
Limits Tests - ASTM D 4318, Grain Size Analysis - ASTM C 117/C 136, and
California Bearing Ratio analysis (CBR value) - ASTM D 1883.

 

Onsite electrical and thermal resistivity are in the process of being performed.
MTI will forward the results in the form of an addendum once the test results
have been received.

 

Soil and Sediment Profile

 

The soil profile below represents a generalized interpretation for the project
site. Note that individual soil profiles, which are presented in the Appendix,
may vary between test pit locations.

 

The materials encountered during exploration are quite typical for the geologic
area mapped as Sand and Mudstone of Stream and Lake Sediments. Surficial soils
are predominately sandy silts. Sandy silts are often light brown in color and
generally exhibit moisture contents of dry. Consistencies commonly range from
medium stiff to hard with many of these firmer soil horizons containing some
degree of calcium carbonate cementation (hardpan). Organic materials are often
noted to depths of roughly 6 inches.

 

In many of the deeper soils, silty sand and poorly graded sand sediments are
encountered. Silty sands are most often classified as light brown and slightly
moist, and vary in relative density from medium dense to very dense. Hardpan
cementation also extends through portions of these horizons. Poorly graded sands
usually consist of light brown to white, dry to slightly moist, and medium dense
to very dense sediments. Seams of sandy silt were noted within the poorly graded
sands.

 

10

--------------------------------------------------------------------------------


 

Soil Properties

 

The following tables provide soil properties for each soil type encountered.

 

Table 1

 

Soil Type

 

Vs, Unit
Weight (pcf)(1)

 

Moisture
Content
%I

 

Su Undrained
Shear Strength
(psi)

 

f, Internal
Friction
Angle(2)

 

Typical
Shrinkage(3)

 

Sandy Silt (ML)

 

91

 

6.8

 

In Progress

 

28

 

0.82

 

Silty Sand (SM)

 

110

 

12.4

 

In Progress

 

32

 

0.88

 

Poorly Graded Sand (SP)

 

115

 

NA

 

In Progress

 

34

 

0.9

 

 

--------------------------------------------------------------------------------

(1) — Obtained from in-place field testing using a nuclear densometer, per ASTM
D-2922. Note that this value varied across the site, an a typical value has been
presented for planning purposes.

(2) — Friction angle was obtained from Standard Penetration Tests, per ASTM
D-1586. Empirical values for f using the standard penetration number, were
obtained from Bowels, Foundation Analysis.

(3) — Shrinkage is defined as 1 minus in-place density divided by the compacted
density. Note that an average value was used for in-place density and that this
can be expected to vary with locations, across the site.

 

Table 2

 

Soil Type

 

Poisson’s
Ratio(1)

 

Modulus of
Elasticity
(psi)(2)

 

Dynamic
Shear
Modulus

 

Coefficient of
Horizontal
Subgrade
Reaction, pcf
(Kh)(3)*

 

Internal
Damping

 

Sandy Silt (ML)

 

0.15-0.25

 

800

 

In Progress

 

115,200 / 57,600

 

In Progress

 

Silty Sand (SM)

 

0.2-0.4

 

2450

 

In Progress

 

35,280 / 176,400

 

In Progress

 

Poorly Graded Sand (SP)

 

0.25-0.4

 

2800

 

In Progress

 

403,200 201,600

 

In Progress

 

 

--------------------------------------------------------------------------------

(1) — Values were obtained from Principles of Geotechnical Engineering by Braja
M. Das, 2002.

(2) — Values were derived using standard penetration tests and equation
presented by Yoshida and Yoshinaka, 1972.

(3) — Values were derived using calculated modulus of elasticity and equation
proposed by Pyke and Beikae, 1983. Note that the value is for pile widths of 1
foot.

*Second value represents a 50% reduction for cyclic (or dynamic) loading, as
recommended by Bowles, 1996.

 

11

--------------------------------------------------------------------------------


 

Table 3

 

Electrical Resistivity, pH, Chloride ,and Water Soluble Sulfate Analysis

 

 

 

Coefficient of Vertical

 

Footing width

Soil Type

 

Subgrade Reaction, pcf (Kv)(1)

 

(ft)

Sandy Silt (ML)

 

167

 

5

 

 

83

 

10

 

 

56

 

15

 

 

42

 

20

 

 

33

 

25

 

 

28

 

30

 

 

 

 

 

Silty Sand (ML)

 

538

 

5

 

 

269

 

10

 

 

179

 

15

 

 

135

 

20

 

 

108

 

25

 

 

90

 

30

 

 

 

 

 

Poorly Graded Sand (SP)

 

615

 

5

 

 

308

 

10

 

 

205

 

15

 

 

154

 

20

 

 

123

 

25

 

 

103

 

30

 

--------------------------------------------------------------------------------

(1) — Values were derived using calculated modulus of elasticity, Poisson’s
ratio, and equation proposed by Manjriker Gunaratne. Note that values have been
presented for footing widths of 5 feet up to 30 feet.

 

A grab sample of native sandy silt was collected on 15 August 2008 from a depth
ranging from 2.5 to 4.0 feet bgs within the vicinity of boring 4. This location
is illustrated on the included site drawing. As to date, the electrical
resistivity, pH, chloride, and water soluble sulfate test results have not been
received and therefore have not been included within this report. MTI will
forward the results in the form of an addendum once the test results have been
received.

 

Soils Survey Review

 

Review of the United States Department of Agriculture (USDA) Soil Conservation
Service, Soil Survey of Payette County Area, Idaho, 1976, indicates that the
site includes 2 surficial soils types: Lankbush sandy loam (12 to 30 percent
slopes) and Power-Elijah silt loam (7 to 12 percent slopes). Specific soils
characteristics, as defined by the USDA, have been listed below for each of
these soils:

 

12

--------------------------------------------------------------------------------

 


 

·                       Lankbush sandy loam — Lankbush soils develop on
dissected terraces. These soils formed in coarse textured and moderately coarse
textured, lake-laid sediment or alluvium. Characteristics of this soil type
include moderately slow permeability, medium runoff, and high erosion hazard in
nonirrigated areas and very high erosion hazard in irrigated areas.

 

·                       Power-Elijah silt loam — Power-Elijah soils develop on
dissected terraces. These soils formed in wind deposited silt that overlies a
hardpan. Characteristics of this soil type include moderately slow permeability
above the hardpan, medium runoff, and moderate erosion hazard in nonirrigated
areas and very high erosion hazard in irrigated areas.

 

Volatile Organic Scan

 

No environmental concerns were identified prior to commencement of the
investigation. Therefore, soils obtained during on-site activities were not
assessed for volatile organic compounds by portable photoionization detector.
Samples obtained during our exploration activities exhibited no odors or
discoloration typically associated with this type contamination. No groundwater
was encountered.

 

SITE HYDROLOGY

 

Existing surface drainage conditions are defined in the General Site
Characteristics section. Information provided in this section is limited to
observations made at the time of the investigation. Either regional or local
ordinances may require information beyond the scope of this report.

 

Groundwater

 

During this field investigation, groundwater was not encountered in borings
advanced to a maximum depth of 61.5 feet bgs. Soil moistures in the test pits
were generally dry to slightly moist. In the vicinity of the project site,
groundwater levels are controlled in large part by leakage from nearby canals.
Maximum groundwater elevations likely occur during the later portion of the
irrigation season. Relatively deep groundwater is likely near the project site
because of its elevation above the Snake River. According to Idaho Department of
Water Resources Well Drillers Reports within approximately 1/2-mile of the
project site, groundwater was encountered at depths ranging between 70 and 182
feet bgs. For construction purposes, groundwater depth can be assumed to remain
greater than 40 feet bgs throughout the year.

 

Soil Infiltration Rates

 

Soil permeability, which is a measure of the ability of a soil to transmit a
fluid, was not tested in the field. Given the absence of direct measurements,
for this report an estimation of infiltration is presented using generally
recognized values for each soil type and gradation. Of soils comprising the
generalized soil profile for this study, sandy silt soils will commonly exhibit
infiltration rates from 2 to 4 inches per hour. Silty sand soils usually display
rates of 4 to 8 inches per hour; though calcium carbonate cementation may reduce
these values to near zero. Poorly-graded sand sediments typically exhibit
infiltration values in excess of 12 inches per hour. Infiltration testing is
generally not required within these sediments because of their free-draining
nature.

 

13

--------------------------------------------------------------------------------


 

It is recommended that infiltration facilities constructed on the site be
extended into native poorly graded sand sediments. Excavation depths of
approximately 6 to18 feet bgs should be anticipated to expose these poorly
graded sand sediments. Because of the high soil permeability, ASTM C 33 filter
sand, or equivalent, should be incorporated into design of infiltration
facilities. An infiltration rate of 8 inches per hour should be used in design.

 

LATERAL EARTH PRESSURES

 

Retaining, below-grade, or basement walls will be subject to lateral earth
pressures. The magnitude of earth pressure is a function of both type and
compaction of backfill behind walls within the “active” zone, and allowable
rotation of the top of the wall. The active zone is defined as the wedge of soil
between the surface of the wall and a plane inclined 28 degrees from vertical
passing through the base of the wall. The following recommendations should be
used when dealing with lateral earth pressures on a gravity block: 1) a sliding
frictional coefficient of 0.35 is appropriate considering native SM/SP soils,
and 2) a sliding frictional coefficient of 0.45 is appropriate considering
granular structural fill (SP/GP) under typical conditions.

 

A state of plastic equilibrium is when the subject material is considered to be
1) homogeneous and unbounded and 2) at the point of incipient instability. This
state is evaluated on the basis of unit weight, mechanical properties, and the
definition of instability. For the purpose of this report, it is assumed that
native relatively free draining soils and imported granular fill material will
be the materials of concern regarding lateral earth pressures. If other
materials are considered for use, MTI must be contacted to provide revised
lateral pressure information. Furthermore, changes in natural soil moisture,
such as can be imposed by site storm water systems, can change the values listed
below.

 

Below-grade restrained walls, such as basement walls, should be designed based
on at-rest pressures. Active pressures are appropriate under conditions where
the wall moves or rotates away from the soil mass at failure. Passive pressures
are used for conditions where the wall moves toward the soil mass at failure.
Rotation, or lateral movement, of the top of the wall equal to 0.001 times the
height of the wall will be necessary for on- site soil backfill to achieve an
“active” loading condition. Lateral movement of the top of the wall equal to
0.001 times the height of the wall will be necessary for the “active” pressure
condition for imported SP/GP structural backfill.

 

Retaining Wall Backfill Materials

 

For lateral earth pressure analysis, MTI anticipates that the soils of interest
will be the native silty sand (SM) or poorly graded sand (SP) soils encountered
between 2 and 8 feet bgs in the test pits. For these soils, the following values
are applicable under non-surcharged, drained conditions:

 

14

--------------------------------------------------------------------------------


 

Lateral Earth Pressure Values for Native Soil

 

Soil Type: Silty Sand

 

 

 

 

 

Internal Friction Angle:

32 °

 

Dry Unit Weight:

115 pcf

 

Cohesion:

NA

 

Bouyant Unit Weight:

73 pcf

 

Natural Void Ratio:

0.5

 

Natural Moisture:

10 %

 

At rest lateral earth pressure:

59 psf

 

 

Ko= 0.5

 

Active lateral earth pressure:

39 psf

 

 

Ka= 0.3

 

Passive lateral earth pressure:

412 psf

 

 

Kp= 3.3

 

 

Imported, compacted, structural material, which is used to backfill the soil
side of walls, must demonstrate following characteristics:

 

Lateral Earth Pressure Values for Fill Materials

 

In the case that another material is used for backfill, MTI should be consulted
for correct lateral earth pressure values. Granular structural fill should
consist of 4-inch-minus select, clean, granular soil with no more than 30
percent oversize (greater than 1/4-inch) material and no more than 5 percent
fines (passing the No. 200 sieve). Retaining wall and basement backfill must be
placed in accordance with recommendations in the Structural Fill section of this
report and must be properly compacted and tested.

 

Soil Type: Compacted Sandy Gravel

 

 

 

 

Internal Friction Angle:

35 °

 

Dry Unit Weight:

 

128 pcf

Cohesion:

NA

 

Bouyant Unit Weight:

 

83 pcf

Natural Void Ratio:

0.4

 

Natural Moisture:

 

5 %

At rest lateral earth pressure:

57 psf

 

 

 

Ko= 0.4

Active lateral earth pressure:

36 psf

 

 

 

Ka= 0.3

Passive lateral earth pressure:

496 psf

 

 

 

Kr 3.7

 

Lateral earth pressure values do not incorporate specific factors of safety, and
are only applicable for non- surcharged, drained conditions. Factors of safety,
if applicable, should be integrated into the structural design of the wall. The
preceding values are presented for idealized conditions relating to simple
shallow structures. For complex structures, deep structures, or structures with
significant perimeter landscaping, a soils engineer should be retained as part
of the design team in developing appropriate project design parameters and
construction specifications.

 

15

--------------------------------------------------------------------------------


 

Retaining Wall Drainage

 

MTI recommends that a drainage system be incorporated into the retained soil
mass. This can be accomplished by installing wall and toe drains as a part of
each soil-supporting wall system. In areas where there is potential for
significantly high soil moistures within the supported soil mass, installation
of drains within the soil mass is recommended. Particular consideration of roof
drain effluent and irrigation water must be made. Further, these drainage
systems must be separate from other retaining wall/foundation systems. If the
granular structural fill option to reduce lateral pressures is used, a compacted
low permeability soil cap is recommended within the upper 2 feet of the surface
to limit surface water infiltration behind the walls.

 

FOUNDATION, SLAB, AND PAVEMENT DISCUSSION AND RECOMMENDATIONS

 

Various foundation types have been considered for support of the proposed
building structures. Two requirements must be met in the design of foundations.
First, the applied bearing stress must be less than the ultimate bearing
capacity of foundation soils to maintain stability. Second, total and
differential settlement must not exceed an amount that will produce an adverse
behavior of the superstructure. Allowable settlement is usually exceeded before
bearing capacity considerations become important; thus, allowable bearing
pressure is normally controlled by settlement considerations.

 

Considering subsurface conditions and the proposed construction, it is
recommended that the structures be founded upon conventional spread footings and
continuous wall footings, bearing on native and/or compacted silty sand and sand
material. Total settlement should not exceed 1/2 inch if the following design
and construction recommendations are observed.

 

Settlement has been limited to 1/2 inch at the request of project personnel. It
is noted that differential settlement can be expected to be about 50% of the
total settlement, depending on column spacing. Differential settlement is a
function of maximum angular distortion between columns. At this time, the column
spacing is unknown. MTI is available for further analysis upon request.

 

Settlement of the foundation supporting soils is expected to occur at the time
loads are applied to the foundation system. Some movement can be expected for a
period of up to 30 days beyond the application of loading. Further, future
saturation and/or short-term loading (seismic, wind, etc.) of a portion of the
foundation system could also result in some additional minor settlement.
However, the total anticipated movement should not exceed the value previously
identified.

 

16

--------------------------------------------------------------------------------


 

Foundation Design Recommendations

 

Based on data obtained from the site and test results from various laboratory
tests performed, MTI recommends following guidelines for the net allowable soils
bearing capacity:

 

Soil Bearing Capacity

 

Footing Depth

 

ASTM D 1557
Subgrade Compaction

 

Net Allowable
Soil Bearing Capacity

 

 

 

 

 

Spread footings must bear on silty sand or poorly graded sand sediments.
 Existing sandy silt soils must be completely removed from below foundation
elements.’ Excavation depths ranging from 2 to 6 feet bgs should be anticipated
to expose proper bearing soils. See Appendix for Settlement Curves.

 

95% for Native Subgrade and Structural Fill

 

2,000 lbs/ft2


A 1/3 increase is allowable for short-term loading, which is defined by seismic
events or designed wind speeds.

 

 

 

 

 

Spread footings must bear on 1 foot of compacted granular structural
fill(2) underlain by silty sand or poorly graded sand sediments. Existing sandy
silt soils must be completely removed from below foundation elements.(1)
Excavation depths ranging from 2 to 6 feet bgs should be anticipated to expose
proper bearing soils. See Appendix for Settlement Curves.

 

95% for Native Subgrade and Structural Fill

 

4,000 lbs/ft2

 

A 1/3 increase is allowable for short-term loading, which is defined by seismic
events or designed wind speeds.

 

--------------------------------------------------------------------------------

(1)MTI recommends that a qualified geotechnical engineer or engineering
technician verify the bearing soil suitability for each structure at the time of
construction.

(2)See Structural Fill section of this report for suitable material types and
compaction requirements.

 

Footings should be proportioned to meet either the stated soil bearing capacity
or the 2006 IBC minimum requirements. Total settlement should be limited to
approximately 1/2 inch. Objectionable soil types encountered at the bottom of
footing excavations should be removed and replaced with structural fill.
Excessively loose or soft areas that are encountered in the footing subgrade
will require over-excavation and backfilling with structural fill. To minimize
the effects of slight differential movement that may occur because of variations
in character of supporting soils and seasonal moisture content, MTI recommends
continuous footings be suitably reinforced to make them as rigid as possible.
For frost protection, the bottom of external footings should be 30 inches below
finished grade.

 

17

--------------------------------------------------------------------------------


 

Floor Slab-on-Grade

 

Organic, loose, or obviously compressive materials must be removed prior to
placement of concrete floors or floor-supporting fill. In addition, the
remaining subgrade should be treated in accordance with guidelines presented in
the Earthwork section. Areas of excessive yielding should be excavated and
backfilled with structural fill. Fill used to increase the elevation of the
floor slab should meet requirements detailed in the Structural Fill section.
Fill materials must be compacted to a minimum 95 percent of maximum density as
determined by ASTM D 1557.

 

A free-draining granular mat (drainage fill course) should be provided below
slabs-on-grade. This should be a minimum of 4 inches in thickness and properly
compacted. The mat should consist of a sand and gravel mixture, complying with
Idaho Standards for Public Works Construction (ISPWC) specifications for
1/4-inch (Type 1) crushed aggregate. A moisture-retarder should be placed
beneath floor slabs to minimize potential ground moisture effects on
moisture-sensitive floor coverings. The moisture-retarder should be at least
15-mil in thickness and have a permeance of less than 0.3 US perms as determined
by ASTM E 96. Placement of the moisture-retarder will require special
consideration with regard to effects on the slab-on-grade. Use of a blotter sand
over the moisture-retarder or placement of the moisture-retarder directly below
the slab should be considered.. The granular mat should be compacted to no less
than 95 percent of maximum density as determined by ASTM D 1557. Upon request,
MTI can provide further consultation regarding installation

 

Recommended Pavement Sections

 

MTI has made assumptions for traffic loading variables based on the character of
the proposed construction. The Client should review these assumptions to make
sure they reflect intended use and loading of pavements both now and in the
future. MTI collected a sample of near-surface soils for California Bearing
Ratio (CBR) testing representative of soils to depths of 2 feet bgs. This
sample, consisting of sandy silt collected from boring 6, yielded a CBR value of
5 with a swell of 2 percent. The following are minimum thickness requirements
for assured pavement function. Depending on site conditions, additional work,
e.g. soil preparation, may be required to support construction equipment. These
have been listed within the Soft Subgrade Soils subsection. Results of the test
are graphically depicted in the Appendix.

 

Flexible Pavement Sections

 

The AASHTO design method has been used to calculate the following pavement
sections. Calculation sheets provided in the Appendix indicate the soils
constant, traffic loading, traffic projections, and material constants used to
calculate the pavement sections. MTI recommends that materials used in the
construction of asphaltic concrete pavements meet requirements of the State of
Idaho Transportation Department (ITD) Standard Specification for Highway
Construction. Construction of the pavement section should be in accordance with
these specifications and should adhere to guidelines recommended in the section
on Construction Considerations.

 

18

--------------------------------------------------------------------------------


 

AASHTO Flexible Pavement Specifications

 

*Pavement Section Component

 

Driveways and Parking
No Truck Access

 

Driveways and Parking
Truck Access

Asphaltic Concrete

 

2.5 Inches

 

3.0 Inches

Crushed Aggregate Base

 

4.0 Inches

 

4.0 Inches

Structural Subbase

 

6.0 Inches

 

12.0 Inches

Compacted Subgrade

 

12.0 Inches

 

12.0 Inches

 

--------------------------------------------------------------------------------

*MTI recommends that a qualified geotechnical engineer or engineering technician
verify subgrade competency at the time of construction.

 

Asphaltic Concrete:

 

Asphalt mix design shall meet the requirements of ITD Class III plant mix.
Materials shall be placed in accordance with ITD Standard Specifications for
Highway Construction.

 

 

 

Aggregate Base:

 

Material complying with ITD Standard Specifications for Highway Construction
sections 303 and 703 for aggregates.

 

 

 

Structural Subbase:

 

Material should comply with the requirements detailed in the Structural Fill
section of this report except that the maximum material diameter is no more than
2/3 the component thickness.

 

Rigid Pavement Sections

 

AASHTO pavement design method was used to develop the following rigid concrete
pavement sections. Traffic loading and subgrade values indicated in the flexible
pavement design were used in developing the rigid sections. This design method
assumes the use of dowels at transverse joints. The outer six feet of the paved
area should smoothly transition to a perimeter thickness twice that of the
specified pavement thickness for pavements not greater than 8 inches thick.
Native subgrade soils on the site are frost susceptible, and therefore, require
joint sealers or under-drains. Shrinkage cracks should be controlled by joint
spacing not more than 24 times the concrete thickness (in inches). Control
joints must occur along lines where the concrete thickness changes abruptly and
where marked changes in subgrade soil types occur.

 

Rigid Pavement Specifications

 

*Pavement Section Component

 

Heavy Duty
Truck Access

Portland Cement Concrete

 

7.0 Inches

Crushed Aggregate Base

 

6.0 Inches

Structural Subbase

 

0.0 Inches

Compacted Subgrade

 

12.0 Inches

 

--------------------------------------------------------------------------------

*MTI recommends that a qualified geotechnical engineer or engineering technician
verify subgrade competency at the time of construction.

 

19

--------------------------------------------------------------------------------


 

Portland Cement Concrete:

 

4,000 psi concrete with a modulus of rupture greater than 650 psi generally
complying with ITD requirement for Urban Concrete.

 

 

 

Crushed Aggregate Base:

 

Material complying with ITD Standard Specifications for Highway Construction
sections 303 and 703 for aggregates.

 

 

 

Structural Subbase:

 

Material complying with the requirements detailed in the Structural Fill section
except that the maximum material diameter is no more than 2/3 the component
thickness.

 

Common Pavement Section Construction Issues

 

The subgrade upon which above pavement sections are to be constructed must be
properly stripped, compacted (if indicated), inspected, and proof-rolled. Proof
rolling of subgrade soils should be accomplished using a heavy rubber-tired,
fully loaded, tandem-axle dump truck or equivalent. Verification of subgrade
competence by a qualified geotechnical engineer or engineering technician at the
time of construction is recommended. Fill materials on the site must demonstrate
the indicated compaction prior to placing material in support of the pavement
section. MTI anticipates that pavement areas will be subjected to moderate
traffic. MTI does not anticipate pumping material to become evident during
compaction, but subgrade silts near and above optimum moisture contents may tend
to pump. Pumping or soft areas must be removed and replaced with structural
fill.

 

Fill material and aggregates as well as compacted native subgrade soils in
support of the pavement section must be compacted to no less than 95 percent of
the maximum dry density as determined by ASTM D 698 for flexible pavements and
by ASTM D 1557 for rigid pavements. If a material placed as a pavement section
component cannot be tested by usual compaction testing methods, then compaction
of that material must be approved by observed proof rolling. Minor deflections
from proof rolling for flexible pavements are allowable. Deflections from proof
rolling of rigid pavement support courses should not be visually detectable.

 

MTI recommends that rigid concrete pavement be provided for heavy garbage
receptacles. This will eliminate damage caused by the considerable loading
transferred through the small steel wheels onto asphaltic concrete. Rigid
concrete pavement should consist of Portland Cement Concrete Pavement (PCCP)
generally adhering to ITD specifications for Urban Concrete. PCCP should be 6
inches thick on a 4-inch drainage fill course (see Floor Slab-on-Grade section),
and should be reinforced with welded wire fabric. Control joints must be on
12-foot centers or less.

 

CONSTRUCTION CONSIDERATIONS

 

Recommendations in this report are based upon structural elements of the project
being founded on competent native silty sand or poorly graded sand soils, or
compacted structural fill. Structural areas should be stripped to an elevation
that exposes these soil types. Based on boring data, the following approach is
being recommended:

 

20

--------------------------------------------------------------------------------

 


 

1.               The existing surface materials, consisting of sandy silt (ML)
material, shall be stripped from below all structural elements, to a depth that
exposes the underlying silty sand (SM) or poorly graded sand (SP). Excavation
depths of 2 to 6 feet should be anticipated. The existing silts are relatively
loose, in a dry condition, and are not suitable for support of the intended
structures without modifications.

 

2.               After excavation, the exposed subgrade shall be compacted to at
least 95% of the maximum dry density, as determined by ASTM D-1557.

 

3.               After subgrade compaction, fill material shall be placed in
controlled, compacted lifts up to building pad elevation(s). Fill material shall
consist of soil defined in the Structural Fill section of this report. The
onsite silty sands (SM) are suitable for use as structural fill. However, it is
recommended that the sandy silts (ML) not be used as fill below building
elements because of the difficulty in controlling moisture and less desirable
settlement characteristics. Sandy silt (ML) may be used below roadways and
parking areas for fill up to the bottom of the pavement structural section(s).

 

4.               It is noted that fill depths of up to 20 feet are expected.
Tight control of moisture contents and compaction will be critical to ensure an
acceptable condition has been achieved. Information in the Soft Subgrade section
of this report shall be implemented to address instabilities that may occur from
over-saturation of the fill material or exposed subgrade. Native moisture
contents are well below optimum and should not present any issues with regard to
instability.

 

Earthwork

 

Excessively organic soils, deleterious materials, or disturbed soils generally
undergo high volume changes when subjected to loads, which is detrimental to
subgrade behavior in the area of pavements, floor slabs, structural fills, and
foundations. Brush, and thick grasses with associated root systems were noted at
the time of our investigation. It is recommended that organic or disturbed
soils, if encountered, be removed to depths of 1 foot (minimum), and wasted or
stockpiled for later use. Stripping depths should be adjusted in the field to
assure that the entire root zone or disturbed zone or topsoil are removed prior
to placement and compaction of structural fill materials. Exact removal depths
should be determined during grading operations by a qualified geotechnical
representative, and should be based upon subgrade soil type, composition, and
firmness or soil stability. If underground storage tanks (USTs), underground
utilities, wells, or septic systems are discovered during construction
activities, they must be decommissioned then removed or abandoned in accordance
with governing Federal, State, and local agencies. Excavations developed as the
result of such removal must be backfilled with structural fill materials as
defined in the Structural Fill section.

 

All utility lines shall be installed and backfilled in accordance with 2007
Idaho Standards for Public Works Construction (ISPWC) standards. All materials
used must be in accordance with these standards.

 

MTI should oversee subgrade conditions (i.e., moisture content) as well as
placement and compaction of new fill (if required) after native soils are
excavated to design grade. Recommendations for structural fill presented in this
report can be used to minimize volume changes and differential settlements that
are detrimental to the behavior of footings, pavements, and floor slabs.
Sufficient density tests should be performed to properly monitor compaction. For
structural fill beneath building structures, one in-place density test per lift
for every 5,000 square feet is recommended. In parking and driveway areas, this
can be decreased to one test per lift for every 10,000 square feet.

 

21

--------------------------------------------------------------------------------


 

Evaporation / Retention Pond

 

It is our understanding that a pond will be developed for collection of surface
runoff. The pond is expected to dissipate water through evapotranspiration.
Typical requirements for this type of pond is for a hydraulic conductivity (or
permeability) of at least 1 x10-7 centimeters per second. Note that this value
will need to be confirmed with regard to pond depth and regulatory requirements.

 

It is expected that blending of surface silts with bentonite (clay) will be
required for the low-permeability pond soil liner. For planning purposes, a
blend ratio of 7 to 15 percent bentonite, with the native silts, will be
required to achieved the expected permeability. Specific laboratory testing of
the silt and particular bentonite will be required to achieve the desired
permeability. Once a bentonite source has been identified, MTI can perform this
testing.

 

Dry Weather

 

If construction is to be conducted during dry seasonal conditions, many problems
associated with soft or unstable soils may be avoided. Solutions to problems
associated with soft subgrade soils are outlined in the Soft Subgrade Soils
section. Problems may also arise because of lack of moisture in native and fill
soils at time of placement. This will require the addition of water to achieve
near-optimum moisture levels (2 to 4 percent of optimum). Low-cohesion soils
exposed in excavations may become friable, increasing chances of sloughing or
caving. Measures to control excessive dust should be considered as part of the
overall health and safety management plan.

 

Wet Weather

 

If construction is to be conducted during wet seasonal conditions (commonly from
mid-November through May), problems associated with soft soils must be
considered as part of the construction plan. During this time of year,
fine-grained soils such as silts and silty sands will become unstable with
increased moisture content, and eventually deform or rut. Additionally, constant
low temperatures reduce the possibility of drying soils to below optimum
conditions.

 

Soft Subgrade Soils

 

The existing sandy silts (ML) and silty sands (SM) are relatively dry and will
not be prone to instability from construction traffic, without the addition of
moisture to levels near or above optimum. It is expected that these material
types will be used to elevate the site as much as 20 feet, in some areas. To
ensure stabililty of these fill materials, tight control of moisture levels will
be required, as outlined in the Structural Fill section of this report.

 

Shallow silty subgrade soils that are high in moisture content should be
expected to pump and rut under construction traffic. During periods of wet
weather, construction may become very difficult if not impossible. The following
recommendations and options have been employed for dealing with soft or unstable
subgrade conditions:

 

22

--------------------------------------------------------------------------------


 

·                  Wet or unstable materials must be excavated to firm, stable
soils prior to placement of fill material. Excavated areas must be replaced with
dryer materials, in accordance with the Structural Fill section of this report
Proofing rolling with a loaded water truck or other rubber-tired equipment of
comparable weight shall be used to identify soft or unstable conditions in the
exposed surfaces.

 

·                  Track-mounted vehicles can be used to strip unstable subgrade
of root matter and other deleterious debris. Heavy rubber-tired equipment should
be prohibited from operating directly on the unstable subgrade and/or fills.

 

·                  Scarification and aeration of subgrade and/or fill soils can
be employed to reduce the moisture content of wet subgrade soils. The exposed
subgrade should be ripped or disked and allowed to air dry for 2 to 4 weeks.
Further disking should be performed on a weekly basis to aid the aeration
process.

 

Frozen Subgrade Soils

 

Prior to placement of structural fill materials or foundation elements, frozen
subgrade soils must either be allowed to thaw or be stripped to depths that
expose non-frozen soils and wasted or stockpiled for later use. Stockpiled
materials must be allowed to thaw and return to near-optimal conditions prior to
use as structural fill.

 

Structural Fill

 

Soils recommended for use as structural fill are those classified as GW, GP, SW,
and SP in accordance with the Unified Soil Classification System (USCS) (ASTM D
2487). Use of silty soils (USCS designation of GM and SM) as structural fill may
be acceptable. However, these materials require very high moisture contents for
compaction and require a long time to dry out if natural moisture contents are
too high. Therefore these materials can be quite difficult to work with as
moisture content, lift thickness, and compactive effort becomes difficult to
control.  If silty soil is used for structural fill, lift thicknesses should not
exceed 6 inches (loose), and fill material moisture must be closely monitored at
both the working elevation and the elevations of materials already placed.
Moisture levels of 2 to 4 percent below optimum is recommended for compaction
while maintaining stability. Prior to placement of each lift of fill material,
stability of the previous lift must be maintained. Wet or unstable soils must be
excavated and replaced with dryer materials. Following placement, silty soils
must be protected from degradation resulting from construction traffic or
subsequent construction. Use of sandy silt (ML) soils as fill below building
structures is prohibited.

 

Recommended granular structural fill materials, those classified as GW, GP, SW,
and SP, should consist of a 6-inch minus select, clean, granular soil with no
more than 50 percent oversize (greater than %-inch) material and no more than 12
percent fines (passing No. 200 sieve). These fill materials should be placed in
layers not to exceed 12 inches in loose thickness. Prior to placement of
structural fill materials, surfaces must be prepared as outlined in the
Construction Considerations section. Structural fill material should be
moisture- conditioned to achieve optimum moisture content prior to compaction.
For structural fill below footings, areas of compacted backfill must extend
outside the perimeter of the footing for a distance equal to the thickness of
fill between the bottom of foundation and underlying soils, or 5 feet, whichever
is less.

 

23

--------------------------------------------------------------------------------


 

Each layer of structural fill must be compacted a minimum of 95 percent of the
maximum dry density as determined by ASTM D 1557 (for rigid structures) or D 698
(for flexible pavements). The ASTM D 1557 and D 698 test methods must be used
for samples containing up to 40 percent oversize (greater than %-inch)
particles. If material contains more than 40 percent but less than 50 percent
oversize particles, compaction of fill must be confirmed by proof rolling each
lift with a 10-ton vibratory roller (or equivalent) until the maximum density
has been achieved. Density testing must be performed after each proof rolling
pass until the in-place density test results indicate a drop (or no increase) in
the dry density, defined as the maximum density or “break over” point. The
number of required passes should be used as the requirement on the remainder of
fill placement. Material should contain sufficient fines to fill void spaces,
and must not contain more than 50 percent oversize particles.

 

Backfill

 

Backfill materials must conform to the requirements of structural fill except
that the maximum material size should be 4 inches. In no case should material
greater than 2 inches in diameter bear directly on structural elements. Placing
oversized material against rigid surfaces interferes with proper compaction.
Backfill should be compacted in accordance with the specifications for
structural fill, except in those areas where it is determined that future
settlement is not a concern, such as planter areas. In nonstructural areas,
backfill must be compacted to a firm and unyielding condition.

 

Excavations

 

Shallow excavations that do not exceed 4 feet in depth may be constructed with
side slopes approaching vertical. Below this depth, it is recommended that
slopes be constructed in accordance with Occupational Safety and Health
Administration (OSHA) regulations, section 1926, subpart P. Based on these
regulations, on-site soils are classified as type “C” soil, and as such,
excavations within these soils should be constructed at a maximum slope of 11/4.
foot horizontal to 1 foot vertical (1’/2H:1 V) for excavations up to 20 feet in
height. Excavations in excess of 20 feet will require additional analysis. Note
that these slope angles are considered stable for short-term conditions only,
and will not be stable for long-term conditions.

 

For deep excavations, native granular sediments cannot be expected to remain in
position. These materials are prone to failure and may collapse, thereby,
undermining upper soils layers. This is especially true when excavations
approach depths near the water table. Care must be taken to ensure that
excavations are properly backfilled in accordance with procedures outlined in
this report.

 

Groundwater Control

 

Groundwater was not encountered during the investigation and is anticipated to
be below the depth of most construction. However, special precautions may be
required for control of surface runoff and subsurface seepage. It is recommended
that runoff be directed away from open excavations. Silty soils may become soft
and pump if subjected to excessive traffic during time of surface runoff. Ponded
water in construction areas should be drained through methods such as trenching,
sloping, crowning grades, nightly smooth drum rolling, or installing a French
drain system. Additionally, temporary or permanent driveway sections should be
constructed if extended wet weather is forecasted.

 

24

--------------------------------------------------------------------------------


 

GENERAL COMMENTS

 

When plans and specifications are complete, or if significant changes are made
in the character or location of the proposed development, consultation with MTI
should be arranged as supplementary recommendations may be required. It is
recommended that suitability of subgrade soils and compaction of structural fill
materials be verified prior to placement of structural elements. Additionally,
monitoring and testing should be performed to verify that suitable materials are
used for structural fill and that proper placement and compaction techniques are
utilized.

 

25

--------------------------------------------------------------------------------


 

REFERENCES

 

American Society for Testing and Materials (ASTM) (1999). Standard Test Method
for Materials Finer than 75-]im (No. 200) Sieve in Mineral Aggregates by
Washing: ASTM C 117 — 95. West Conshohocken, PA: ASTM.

 

American Society for Testing and Materials (ASTM) (1999). Standard Test Method
for Sieve Analysis of Fine and Coarse Aggregates: ASTM C 136 — 96a. West
Conshohocken, PA: ASTM.

 

American Society for Testing and Materials (ASTM) (2000). Standard Test Methods
for Laboratory Compaction Characteristics of Soil Using Standard Effort
D698-00ael. West Conshohocken, PA: ASTM.

 

American Society for Testing and Materials (ASTM) (2002). Standard Test Methods
for Laboratory Compaction Characteristics of Soil Using Modified Effort
D1557-02e1. West Conshohocken, PA: ASTM.

 

American Society for Testing and Materials (ASTM) (1999). Standard Test Methods
for California Bearing Ratio, ASTM D 1883 — 86. West Conshohocken, PA: ASTM.

 

American Society for Testing and Materials (ASTM) (2006). Standard Practice for
Classification of Soils for Engineering Purposes (Unified Soil Classification
System) D2487-06. West Conshohocken, PA: ASTM.

 

American Society for Testing and Materials (ASTM) (1999). Standard Test Methods
for Liquid Limit, Plastic Limit, and Plasticity Index of Soils: ASTM D 4318 —
86. West Conshohocken, PA: ASTM.

 

American Society of State Highway and Transportation Officials (AASHTO) (1993).
AASHTO Guide for Design of Payment Structures 1993. Washington, D. C.: AASHTO.

 

Desert Research Institute. Western Regional Climate Center. [Online] Available:
<http://www.wrcc.dri.edu/> (2008).

 

International Building Code Council (2006). International Building Code, 2006.
Country Club Hills, IL: Author.

 

Local Highway Technical Assistance Council (LHTAC) (2005). Idaho Standards for
Public Works Construction, 2005. Boise, ID: Author.

 

Othberg, K. L. and Stanford, L. A., Idaho Geologic Society (1992). Geologic Map
of the Boise Valley and Adjoining Area, Western Snake River Plan, Idaho. (scale
1:100,000). Boise, Idaho: Joslyn and Morris.

 

State of Idaho, Department of Health and Welfare, Division of Environmental
Quality. (April 2000). Technical Guidance Manual For Individual and Subsurface
Sewage Disposal Systems. Boise, Idaho: Author.

 

U. S. Department of Agriculture, Natural Resource Conservation Service. Web Soil
Survey. [Online] Available: <http://websoilsurvey.nrcs.usda.gov/app/> (2008).

 

U. S. Department of Commerce, National Oceanic and Atmospheric Administration
and Desert Research Institute. Western Regional Climate Center. [Online]
Available: <http://www.wrcc.dri.edu/> (2008).

 

U. S. Dept. of Labor, Occupational Safety and Health Administration. “CFR 29,
Part 1926, subpart P: Safety and Health Regulations for Construction,
Excavations. (1986)”. [Online] Available: < www.osha.gov> (2008).

 

U. S. Geological Survey. (2006). National Water Information System: Web
Interface. [Online] Available: <http://waterdata.usgs.gov/nwis> (2008).

 

26

--------------------------------------------------------------------------------

 


 

APPENDICES

 

ACRONYM LIST

 

AASHTO:

 

American Association of State Highway and Transportation Officials

ACCP:

 

Asphalt Cement Concrete Pavement

ACHD:

 

Ada County Highway District

ASTM:

 

American Society for Testing and Materials

AU:

 

Auger sample

bgs:

 

below ground surface

CB:

 

Carbide bit

CBR:

 

California Bearing Ratio

D:

 

natural dry unit weight, pcf

DB:

 

diamond bit

DM:

 

Dames & Moore sampling tube

GS:

 

grab sample

IBC:

 

International Building Code

ISPWC:

 

Idaho Standards for Public Works Construction

ITD:

 

Idaho Transportation Department

LL:

 

Liquid Limit

M:

 

water content

MSL:

 

mean sea level

N:

 

Standard “N” penetration: blows per foot, Standard Penetration Test

NP:

 

nonplastic

PCCP:

 

Portland Cement Concrete Pavement

PERM:

 

vapor permeability

PI:

 

Plasticity Index

PID:

 

photoionization detector

PVC:

 

polyvinyl chloride

Qc:

 

cone penetrometer value, unconfined compressive strength, psi

Qp:

 

Penetrometer value, unconfined compressive strength, tsf

Qu:

 

Unconfined compressive strength, tsf

SPT:

 

Standard Penetration Test (140:pound hammer falling 30 in. on a 2:in. split
spoon)

SS:

 

split spoon (13/8:in. inside diameter, 2:in. outside diameter, except where
noted)

ST:

 

shelby tube (3:in. outside diameter, except where noted)

USCS:

 

Unified Soil Classification System

USDA:

 

United States Department of Agriculture

UST:

 

underground storage tank

V:

 

vane value, ultimate shearing strength, tsf

WT:

 

apparent groundwater level

 

27

--------------------------------------------------------------------------------


 

GEOTECHNICAL GENERAL NOTES

 

RELATIVE DENSITY AND CONSISTENCY CLASSIFICATION

 

Coarse-Grained Soils

 

SPT Blow Counts (N)

 

Fine-Grained Soils

 

SPT Blow Counts (N)

Very Loose:

 

< 4

 

Very Soft:

 

< 2

Loose:

 

4-10

 

Soft:

 

2-4

Medium Dense:

 

10-30

 

Medium Stiff:

 

4-8

Dense:

 

30-50

 

Stiff:

 

8-15

Very Dense:

 

>50

 

Very Stiff:

 

15-30

 

 

 

 

Hard:

 

>30

 

Moisture Content

 

Description

 

Field Test

Dry

 

Absence of moisture, dusty, dry to touch

Moist

 

Damp but not visible moisture

Wet

 

Visible free water, usually soil is below water table

 

Cementation

 

Description

 

Field Test

Weakly

 

Crumbles or breaks with handling or
slight finger pressure

Moderately

 

Crumbles or beaks with considerable
finger pressure

Strongly

 

Will not crumble or break with finger
pressure

 

PARTICLE SIZE

 

Boulders:

 

>12 in.

Cobbles:

 

12 to 3 in.

Gravel:

 

3 in. to 5 mm

Coarse-Grained Sand:

 

5 to 0.6 mm

Medium-Grained Sand:

 

0.6 to 0.2 mm

Fine-Grained Sand:

 

0.2 to 0.075 mm

Silts:

 

0.075 to 0.005 mm

Clays:

 

<0.005 mm

 

UNIFIED SOIL CLASSIFICATION SYSTEM

 

Major Divisions

 

Symbol

 

Soil Descriptions

Coarse-Grained
Soils
<50%
passes No.200
sieve

Gravel & Gravelly
Soils
<50%
coarse fraction
passes No.4 sieve

 

GW

 

Well-graded gravels; gravel/sand mixtures with little or no fines

 

GP

 

Poorly-graded gravels; gravel/sand mixtures with little or no fines

 

GM

 

Silty gravels; poorly-graded gravel/sand/silt mixtures

 

GC

 

Clayey gravels; poorly-graded gravel/sand/clay mixtures

Sand & Sandy
Soils
>50%
coarse fraction
passes No.4 sieve

 

SW

 

Well-graded sands; gravelly sands with little or no fines

 

SP

 

Poorly-graded sands; gravelly sands with little or no fines

 

SM

 

Silty sands; poorly-graded sand/gravel/silt mixtures

 

SC

 

Clayey sands; poorly-graded sand/gravel/clay mixtures

 

 

 

 

 

 

Fine Grained
Soils >50%
passes No.200
sieve

Silts & Clays
LL < 50

 

ML

 

Inorganic silts; sandy, gravelly or clayey silts

 

CL

 

Lean clays; inorganic, gravelly, sandy, or silty, low to medium-plasticity clays

 

OL

 

Organic, low-plasticity clays and silts

Silts & Clays
LL > 50

 

MH

 

Inorganic, elastic silts; sandy, gravelly or clayey elastic silts

 

CH

 

Fat clays; high-plasticity, inorganic clays

 

OH

 

Organic, medium to high-plasticity clays and silts

 

 

 

 

 

Highly Organic Soils

 

PT

 

Peat, humus, hydric soils with high organic content

 

28

--------------------------------------------------------------------------------


[g197201kq334i001.gif]

MATERIALS TESTING & INSPECTION FIELD BOREHOLE LOG BOREHOLE NO.: B-I TOTAL DEPTH:
41.5' PROJECT INFORMATION DRILLING INFORMATION PROJECT: Idaho Power Cogeneration
Plant LOCATION: Interstate 84 Exit 9 JOB NO.: B80971g LOGGED BY: Liz Brown,
E.I.T. DRILLING CO.: Jones Drilling METHOD OF DRILLING: 6" hollow stem auger
SAMPLING METHODS: Split Spoon DATES DRILLED: 14 August 2008 Water level during
drilling Standard Split Spoon California Split Spoon DEPTH SOIL TYPE SAMPLE SOIL
DESCRIPTION BLOWS BLOWS PER FOOT (N) SANDY SILT (ML): Light brown, dry, stiff to
very stiff, with fine grained sand. Organic material in the upper 3 inches.
POORLY-GRADED SAND (SP): Light brown to white, dry, medium dense to dense, with
fine grained sand and seams of fine gravel. SILTY SAND (SM): Light brown, dry,
dense to very dense, with fine grained sand. POORLY-GRADED SAND (SP): Light
brown to white, dry, medium dense to dense, with fine grained sand and seams of
fine gravel. Silt content noted from 40 to 41.5 feet bgs. 2791 S. Victory View
Way Boise, ID 83709 (208) 376-4748 Fax (208) 322-6515 E-Mail mti@mti-id.com
www.mti-id.com 1/3/6 7/9/12 7/12/23 7/14/19 11/19/23 11/23/26 15/30/42 11/18/23
15/40/50 15/26/33 14/14/23 SILTY SAND (SM): Brown, dry, dense to very dense,
with fine grained sand, Weak calcium carbonate cementation from 15 to 16.5 feet
bgs.

  


[g197201kq335i001.gif]

MATERIALS TESTING & INSPECTION FIELD BOREHOLE LOG BOREHOLE NO.: B-2 TOTAL DEPTH:
41.5' PROJECT INFORMATION PROJECT: Idaho Power Cogeneration Plant LOCATION:
Interstate 84 Exit 9 JOB NO.: B80971g LOGGED BY: Liz Brown, E.I.T. DRILLING
INFORMATION DRILLING CO.: Jones Drilling METHOD OF DRILLING: 6" hollow stem
auger SAMPLING METHODS: Split Spoon DATES DRILLED: 14 August 2008 Water level
during drilling Standard Split Spoon California Split Spoon DEPTH SOIL
DESCRIPTION SOIL TYPE SAMPLE BLOWS BLOWS PER FOOT (N) SANDY SILT (ML): Light
brown, dry, stiff to hard, with fine grained sand. Intermittent weak calcium
carbonate cementation from 2.5 to 9.5 feet bgs. POORLY-GRADED SAND (SP): Light
brown to white, dry, dense, with fine grained sand. SILTY SAND (SM): Light
brown, dry, dense, with fine grained sand. POORLY-GRADED SAND (SP): Light brown
to white, dry, dense to very dense, with fine grained sand. Silt seams from 25
to 26.5 feet bgs. 3/6/7 10/14/21 12/14/21 11/12/21 18/33/32 12/16/17 15/15/21
10/13/21 5/13/19 15/19/29 12/19/33 0 5 10 15 20 25 30 35 40 0 0 0 0 0 0 0 0 30
30 30 30 30 30 30 30 60 60 60 60 60 60 60 60 2791 S. Victory View Way Boise, ID
83709 (208) 376-4748 Fax (208) 322-6515 E-Mail mti@mti-id.com www.mti-id.com

 


[g197201kq336i001.gif]

FIELD BOREHOLE LOG BOREHOLE NO.: B-3 TOTAL DEPTH: 41.5' PROJECT INFORMATION
DRILLING INFORMATION PROJECT: Idaho Power Cogeneration Plant LOCATION:
Interstate 84 Exit 9 JOB NO.: B80971g LOGGED BY: Liz Brown. E.I.T. DRILLING CO.:
Jones Drilling METHOD OF DRILLING: 6" hollow stern auger SAMPLING METHODS: Split
Spoon DATES DRILLED: 15 August 2008 Water level during drilling Standard Split
Spoon California Split Spoon DEPTH SOIL TYPE SAMPLE SOIL DESCRIPTION BLOWS BLOWS
PER FOOT (N) 0 5 15 20 2530 35 40 SANDY SILT (ML): Light brown, dry, stiff, with
fine grained sand. Organic material in the upper 6 inches. 2/4/5 2/3/10 6/15/21
POORLYGRADED SAND (SP): Light brown, dry, medium dense, with fine to medium
grained sand. Silt content noted throughout. 7/13/14 3/11/16 SILTY SAND (SM):
Light brown, dry, medium dense to dense, intermittent weak calcium carbonate
cementation, with fine grained sand. POORLYGRADED SAND (SP): Light brown, dry,
medium dense, with fine to medium grained sand. 5/11/17 9/18/28 15/27/34
11/21/19 8/12/22 5/9/13 SILTY SAND (SM): Light brown, slightly moist, medium
dense to very dense, with fine grained sand. POORLYGRADED SAND (SP): White, dry,
medium dense to dense, with fine grained sand. SANDY SILT (ML): Light brown,
slightly moist, hard, with fine grained sand. POORLYGRADED SAND (SP): White,
dry, dense, with fine grained sand. SANDY SILT (ML): Light brown, slightly
moist, hard, with fine drained sand 2791 S. Victory View Way Boise, ID 83709
(208) 376-4748 Fax (208) 322-6515 EMail mti@mti-id.com www.mti-id.com

 


[g197201kq337i001.gif]

MATERIALS TESTING & INSPECTION FIELD BOREHOLE LOG BOREHOLE NO.: B-4 TOTAL DEPTH:
41.5' PROJECT INFORMATION DRILLING INFORMATION PROJECT: Idaho Power Cogeneration
Plant LOCATION: Interstate 84 Exit 9 JOB NO.: B8097Ig LOGGED BY: Liz Brown,
E.I.T. DRILLING CO.: Jones Drilling METHOD OF DRILLING: 6" hollow stem auger
SAMPLING METHODS: Split Spoon DATES DRILLED: 15 August 2008 Water level during
drilling Standard Split Spoon California Split Spoon DEPTH BLOWS SAMPLE SOIL
TYPE BLOWS PER FOOT (N) SOIL DESCRIPTION 0 5 15 20 25 30 35 40 SANDY SILT (ML):
Light brown, dry, medium stiff to hard, intermittent weak calcium carbonate
cementation from 5 to 7 feet bgs, with fine grained sand. Organic material in
the upper 6 inches. SILTY SAND (SM): Brown, dry, dense to very dense,
intermittent weak calcium carbonate cementation, with fine grained sand. 2/3/4
4/5/9 6/13/19 10/14/18 16/25/47 9/12/19 POORLY-GRADED SAND (SP): Light brown to
white, dry, dense to very dense, with fine to medium grained sand. 12/20/25
10/17/21 9/19/25 7/20/34 17/23/26 0 0 0 0 0 0 0 0 30 30 30 30 30 30 30 30 60 60
60 60 60 60 60 60 2791 S. Victory View Way Boise, ID 83709 (208) 376-4748 Fax
(208) 322-6515 E-Mail mti@mti-id.com www.mti-id.com

 


[g197201kq338i001.gif]

MATERIALS TESTING & INSPECTION FIELD BOREHOLE LOG BOREHOLE NO.: B-5 TOTAL DEPTH:
41.5' PROJECT INFORMATION DRILLING INFORMATION PROJECT: Idaho Power Cogeneration
Plant LOCATION: Interstate 84 Exit 9 JOB NO.: B80971g LOGGED BY: Esther
Miramontes, E.I.T. DRILLING CO.: Jones Drilling METHOD OF DRILLING: 6" hollow
stem auger SAMPLING METHODS: Split Spoon DATES DRILLED: 19 August 2008 Water
level during drilling Standard Split Spoon California Split Spoon DEPTH SOIL
TYPE SAMPLE SOIL DESCRIPTION BLOWS 0 5 10 15 20 25 30 35 40 SANDY SILT (ML):
Light brown, dry, medium stiff to very stiff, intermittent weak calcium
carbonate cementation, with fine grained sand. 2/1/3 3/5/7 10/16/19 9/13/19
8/11/14 10/25/30 5/10/14 5/12/36 23/28/28 6/10/14 5/10/19 BLOWS PER FOOT (N)
SILTY SAND (SM): Brown, dry to slightly moist, medium dense to dense,
intermittent weak induration, with fine grained sand. POORLY-GRADED SAND (SP):
Orange brown, dry to slightly moist, medium dense to very dense, with fine
grained sand to 15.5 feet bgs and fine to medium grained sand from 15.5 to 18
feet bgs. SANDY SILT (ML): Light brown, slightly moist, very stiff, with fine
grained sand. POORLY-GRADED SAND (SP): Light brown to brown, dry to slightly
moist, medium dense to dense, with fine to medium grained sand. Silt seams noted
throughout. SANDY SILT (ML): Light brown to brown, slightly moist, very stiff,
with very fine to fine grained sand. Intermittent poorly graded sand lenses.
2791 S. Victory View Way Boise, ID 83709 (208) 376-4748 Fax (208) 322-6515
E-Mail mti@mti-id.com www.mti-id.com 0 0 0 0 0 0 0 0 30 30 30 30 30 30 30 30 60
60 60 60 60 60 60 60

 


[g197201kq339i001.gif]

MATERIALS TESTING & INSPECTION PROJECT INFORMATION FIELD BOREHOLE LOG BOREHOLE
NO.: B-6 TOTAL DEPTH: 61.5’ DRILLING INFORMATION DRILLING CO.: Jones Drilling
METHOD OF DRILLING: 6" hollow stem auger SAMPLING METHODS: Split Spoon DATES
DRILLED: 18 August 2008 PROJECT: Idaho Power Cogeneration Plant LOCATION:
Interstate 84 Exit 9 JOB NO.: B80971g LOGGED BY: Colin Basye, P.E. Water level
during drilling Standard Split Spoon California Split Spoon DEPTH SOIL TYPE
SAMPLE SOIL DESCRIPTION BLOWS BLOWS PER FOOT (N) SANDY SILT (ML): Light brown,
dry, stiff to very stiff, with fine grained sand. Silty sand lenses noted
throughout. SILTY SAND (SM): Light brown, slightly moist, very dense, moderate
calcium carbonate cementation, with fine to coarse grained sand. POORLY-GRADED
SAND (SP): Light brown, slightly moist, dense, with medium to coarse grained
sand. SANDY SILT (ML): Light brown, slightly moist, very stiff to hard, with
very fine grained sand. Sandy silt lenses noted throughout. SILTY SAND (SM):
Light brown, slightly moist, medium dense, with fine grained sand. POORLY-GRADED
SAND (SP): White, slightly moist, very dense, with fine to medium grained sand.
SILTY SAND (SM): Light brown, slightly moist, medium dense to dense, with fine
to medium grained sand. Lenses of coarse grained sand. POORLY-GRADED SAND (SP):
Light brown to orange, slightly moist, very dense, with fine to medium grained
sand. 2/5/7 7/12/14 5/6/9 10/17/36 10/15/16 5/10/18 10/13/17 2/10/10 5/12/15
5/13/16 11/22/29 6/10/18 12/17/28 6/12/19 17/23/32 2791 S. Victory View Way
Boise, ID 83709 (208) 376-4748 Fax (208) 322-6515 E-Mail mti@mti-id.com
www.mti-id.com 0 5 10 15 20 25 30 35 40 45 50 55 60 0 0 0 0 0 0 0 0 0 0 0 0 30
30 30 30 30 30 30 30 30 30 30 30 60 60 60 60 60 60 60 60 60 60 60 60

 


 

CyMATERIALS TESTING

& INSPECTION

 

 

o Environmental

o Geotechnical Engineering

o Construction Materials Testing

 

 

 

o Special Inspections

 

LABORATORY TEST DATA

 

Lab Test
ID

 

Sample
Location

 

M

 

LL

 

PI

 

Sieve Analysis

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

 

 

%

 

-

 

-

 

#4

 

#10

 

#40

 

#100

 

#200

A

 

B-2 5.0-6.5’

 

12.4

 

NP

 

NP

 

100

 

99

 

78

 

60

 

48.9

B

 

B-5 35-36.5’

 

26.6

 

41

 

15

 

100

 

100

 

95

 

86

 

68.1

 

35

--------------------------------------------------------------------------------


 

[g197201kq340i001.jpg]

 

36

--------------------------------------------------------------------------------


 

AASHTO PAVEMENT THICKNESS DESIGN PROCEDURES

 

Pavement Section Design Location: Idaho Power CCCT Plant, No Truck Access

 

 

 

Average Daily Traffic Count:

 

200

  All Lanes & Both Directions

Design Life:

 

20

  Years

Percent of Traffic in Design Lane:

 

100%

 

Terminal Seviceability Index (Pt):

 

2.5

 

Level of Reliability:

 

95

 

Subgrade CBR Value:

 

5

 

 

 

 

Subgrade Mr:

 

7,500

 

 

 

Calculation of Design-18 kip ESALs

 

 

 

Daily

 

Growth

 

 

 

Load

 

Design

 

 

 

Traffic

 

Rate

 

 

 

Factors

 

ESALs

 

 

 

 

 

 

 

 

 

 

 

 

 

Passenger Cars:

 

85

 

2.0

%

 

 

0.0008

 

603

 

Buses:

 

0

 

2.0

%

 

 

0.6806

 

0

 

Panel & Pickup Trucks:

 

14

 

2.0

%

 

 

0.0122

 

1,515

 

2-Axle, 6-Tire Trucks:

 

0

 

2.0

%

 

 

0.1890

 

0

 

Emergency Vehicle:

 

1.0

 

2.0

%

 

 

4.4800

 

39,731

 

Dump Trucks:

 

0

 

2.0

%

 

 

3.6300

 

0

 

Tractor Semi Trailer Trucks:

 

0

 

2.0

%

 

 

2.3719

 

0

 

Double Trailer Trucks

 

0

 

2.0

%

 

 

2.3187

 

0

 

Heavy Tractor Trailer Combo Trucks:

 

0

 

2.0

%

 

 

2.9760

 

0

 

Average Daily Traffic in Design Lane:

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Design Life 18-kip ESALs:

 

41,849

 

 

 

 

 

 

 

Actual Log (ESALs):

 

4.622

 

 

 

 

 

 

 

Trial SN:

 

2.19

 

 

 

 

 

 

 

Trial Log (ESALs):

 

4.630

 

This number must be equal to or greater than the Actual Log.

 

 

 

 

 

Pavement Section Design SN:

 

2.21

 

This number must be equal to or greater than the Trial SN.

 

 

 

Design

 

 

 

 

 

 

 

 

 

 

 

Depth

 

Structural

 

Drainage

 

 

 

 

 

 

 

Inches

 

Coefficient

 

Coefficient

 

 

 

 

 

Asphaltic Concrete:

 

2.50

 

0.42

 

n/a

 

 

 

 

 

Asphalt-Treated Base:

 

0.00

 

0.25

 

n/a

 

 

 

 

 

Cement-Treated Base:

 

0.00

 

0.17

 

n/a

 

 

 

 

 

Crushed Aggregate Base:

 

4.00

 

0.14

 

1.0

 

 

 

 

 

Pit Run Aggregate Subgrade:

 

6.00

 

0.10

 

1.0

 

 

 

 

 

Special Aggregate Subgrade:

 

0.00

 

0.09

 

0.9

 

 

 

 

 

 

37

--------------------------------------------------------------------------------


 

AASHTO PAVEMENT THICKNESS DESIGN PROCEDURES

 

Pavement Section Design Location: Idaho Power CCCT Plant, Truck Access

 

 

 

Average Daily Traffic Count:

 

200

  All Lanes & Both Directions

Design Life:

 

20

  Years

Percent of Traffic in Design Lane:

 

100%

 

Terminal Seviceability Index (Pt):

 

2.5

 

Level of Reliability:

 

95

 

Subgrade CBR Value:

 

5

 

 

 

 

Subgrade Mr:

7,500

 

 

 

Calculation of Design-18 kip ESALs

 

 

 

Daily

 

Growth

 

 

 

Load

 

Design

 

 

 

Traffic

 

Rate

 

 

 

Factors

 

ESALs

 

 

 

 

 

 

 

 

 

 

 

 

 

Passenger Cars:

 

63

 

2.0

%

 

 

0.0008

 

447

 

Buses:

 

2

 

2.0

%

 

 

0.6806

 

12,072

 

Panel & Pickup Trucks:

 

15

 

2.0

%

 

 

0.0122

 

1,623

 

2-Axle, 6-Tire Trucks:

 

10

 

2.0

%

 

 

0.1890

 

16,762

 

Emergency Vehicle:

 

1.0

 

2.0

%

 

 

4.4800

 

39,731

 

Dump Trucks:

 

1

 

2.0

%

 

 

3.6300

 

32,193

 

Tractor Semi Trailer Trucks:

 

6

 

2.0

%

 

 

2.3719

 

126,212

 

Double Trailer Trucks

 

2

 

2.0

%

 

 

2.3187

 

41,127

 

Heavy Tractor Trailer Combo Trucks:

 

0

 

2.0

%

 

 

2.9760

 

0

 

Average Daily Traffic in Design Lane:

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Design Life 18-kip ESALs:

 

270,166

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Actual Log (ESALs):

 

5.432

 

 

 

 

 

 

 

Trial SN:

 

2.98

 

 

 

 

 

 

 

Trial Log (ESALs):

 

5.433

 

This number must be equal to or greater than the Actual Log.

 

 

 

 

 

Pavement Section Design SN:

 

3.02

 

This number must be equal to or greater than the Trial SN.

 

 

 

 

 

 

 

 

Design

 

 

 

 

 

 

 

 

 

 

 

Depth

 

Structural

 

Drainage

 

 

 

 

 

 

 

Inches

 

Coefficient

 

Coefficient

 

 

 

 

 

Asphaltic Concrete:

 

3.00

 

0.42

 

n/a

 

 

 

 

 

Asphalt-Treated Base:

 

0.00

 

0.25

 

n/a

 

 

 

 

 

Cement-Treated Base:

 

0.00

 

0.17

 

n/a

 

 

 

 

 

Crushed Aggregate Base:

 

4.00

 

0.14

 

1.0

 

 

 

 

 

Pit Run Aggregate Subgrade:

 

12.00

 

0.10

 

1.0

 

 

 

 

 

Special Aggregate Subgrade:

 

0.00

 

0.09

 

0.9

 

 

 

 

 

 

38

--------------------------------------------------------------------------------


 

AASHTO RIGID PAVEMENT THICKNESS DESIGN PROCEDURES

 

Pavement Section Design Location: Idaho Power CCCT Plant

 

 

 

Average Daily Traffic Count:

 

200

  All Lanes & Both Directions

Design Life:

 

20

  Years

% of Traffic in Design Lane:

 

100%

 

Terminal Seviceability Index, Pt:

 

2

 

Level of Reliability, R:

 

95

R-Value:

 

11

Subgrade CBR Value:

 

5

Subgrade Mr:

 

7,500

Native Modulus of Subgrade Reaction, K:

 

125

 

Effective Modulus of Subgrade Reaction, K:

 

160

 

Concrete Elastic Modulus, Ec:

 

4200000

 

Modulus of Rupture, S’c:

 

650

 

Load Transfer Coefficient, J:

 

4.2

 

Drainage Coefficient, Cd:

 

1

 

Standard Deviation, So:

 

0.34

 

Design Serviceability Loss, Delta PSI:

 

2.5

 

 

 

 

 

Calculation of Design 18 kip ESALs

 

 

 

Daily

 

Growth

 

 

 

Load

 

Design

 

 

 

Traffic

 

Rate

 

 

 

Factors

 

ESAL’s

 

 

 

 

 

 

 

 

 

 

 

 

 

Passenger Cars:

 

632.0

%

 

 

 

 

0.0008

 

447

 

Buses:

 

22.0

%

 

 

 

 

0.6806

 

12,072

 

Panel & Pickup Trucks:

 

152.0

%

 

 

 

 

0.0122

 

1,623

 

2 Axle, 6 Tire Trucks:

 

102.0

%

 

 

 

 

0.1890

 

16,762

 

Emergency Vehicle:

 

12.0

%

 

 

 

 

4.4800

 

39,731

 

Dump Trucks:

 

12.0

%

 

 

 

 

3.6300

 

32,193

 

Tractor Semi Trailer Trucks:

 

62.0

%

 

 

 

 

2.3719

 

126,212

 

Double Trailer Trucks

 

22.0

%

 

 

 

 

2.3187

 

41,127

 

Heavy Tractor Trailer Combo Trucks:

 

02.0

%

 

 

 

 

2.9760

 

0

 

Average Daily Traffic in Design Lane:

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Design Life 18 kip ESAL’s:

 

270,166

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Actual Log (ESAL’s):

 

5.432

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trial Pavement Design Thickness, inches:

 

7.00

 

 

 

 

 

 

 

Trial Log (ESAL’s):

 

5.608

 

This must be equal to or greater than the Actual Log (ESAL’s)

 

 

 

 

 

Pavement Design Thickness, Inches:

 

7.0

 

 

Road Mix Section Thickness, Inches:

 

6.0

 

 

 

39

--------------------------------------------------------------------------------


 

CBR LABORATORY TEST DATA

 

Source and Description:

 

B-6, 0.0’-1.5’ - Sandy Silt

 

Date Obtained:

 

August 20, 2008

 

Sample ID:

 

506g

 

Soak Period & Swell:

 

96 Hours and 2.0%

 

Sampling and Preparation:

 

ASTM D75:

 

X

AASHTO T2:

 

 

 

ASTM D42I :

 

X

AASHTO T87:

 

Test Standard:

 

ASTM D1883:

 

X

AASHTO T193:

 

Sample Compaction:

 

ASTM D 698:

 

X

AASHTO T 99:

Method

 

 

ASTM D 1557:

 

 

AASHTO T 180:

A

Sample Condition:

 

Soaked:

 

X

Unsoaked:

 

 

Sample #1

 

Dial
Reading

 

#1
Load

 

Depth
Inches

 

#1
psi

 

CBR
Value

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

0.000

 

0

 

 

 

8

 

87

 

0.025

 

29

 

 

 

11

 

116

 

0.050

 

39

 

 

 

13

 

135

 

0.075

 

45

 

 

 

15

 

154

 

0.100

 

51

 

5

 

17

 

173

 

0.125

 

58

 

 

 

18

 

182

 

0.150

 

61

 

 

 

20

 

201

 

0.175

 

67

 

 

 

21

 

210

 

0.200

 

70

 

5

 

25

 

248

 

0.300

 

83

 

4

 

28

 

277

 

0.400

 

92

 

4

 

32

 

315

 

0.500

 

105

 

4

 

 

Sample #:

 

1

 

2

 

3

 

CBR Value:

 

5

 

0

 

0

 

After SoakDry Density:

 

92.1

 

0

 

0

 

% Compaction:

 

93.8%

 

0.0%

 

0.0%

 

Corrected CBR Value:

 

5

 

 

 

0

 

 

[g197201kq343i001.jpg]

 

Before Soak Maximum Dry Density:

 

98.2

 

Moisture Content Before Compaction:

 

19.8

 

Moisture Content After Compaction:

 

19.8

 

Moisture Content Top 1 Inch:

 

32.1

 

% Passing 3/4”:

 

100

 

Surcharge Amount (lb):

 

10.0

 

 

GRAPHIC [g197201kq343i002.jpg]

 

40

--------------------------------------------------------------------------------


 

[g197201kq345i001.jpg]

 

41

--------------------------------------------------------------------------------


 

[g197201kq347i001.jpg]

 

42

--------------------------------------------------------------------------------


 

[g197201kq349i001.jpg]

 

43

--------------------------------------------------------------------------------


 

[g197201kq351i001.jpg]

 

Alchem Laboratories, Inc.

 

 

 

 

 

104 West 31st Street

 

Phone (208) 336-1172

 

Water, Waste Water

 

Boise, Idaho 83714

 

FAX (208) 336-7124

 

and Soil Analysis

 

LABORATORY REPORT

 

 

IDAHO POWER - BOISE

DATE

COLLECTED

 

08/14/2008

 

P.O. BOX 70

TIME

COLLECTED

 

13:10

 

BOISE, IDAHO 83707

DATE

RECEIVED

 

08/14/2008

 

 

DATE

REPORTED

 

08/21/2008

 

ATTENTION: RYAN ADELMAN

SUBMITTED :

CHUCK

HOOVESTOL

 

SOURCE -: 345.6 MC

 

 

 

 

LAB SAMPLE NUMBER - 30159

 

Results reported unless noted:

 

(Chemistry Analysis as mg/1)

 

(Sacteria as organisms/100 ml)

 

 

 

 

ANALYSIS

 

RESULTS

 

DATE ANALYZED

 

ANALYST

 

 

 

 

 

 

 

 

 

ALKALINITY

 

147.0

 

08/21/2008

 

CE

 

ALUMINUM

 

0.46

 

08/19/2008

 

SQ

 

AMMONIA as N

 

0.06

 

08/19/2008

 

NH

 

BARIUM

 

0.04

 

08/19/2008

 

SM

 

BORON

 

0.09

 

08/19/2008

 

SM

 

CALCIUM

 

38.3

 

08/19/2008

 

SM

 

CHEMICAL OXYGEN DEMAND

 

20.0

 

08/15/2008

 

CE

 

CHLORIDE

 

19.0

 

08/20/2008

 

TK

 

CONDUCTIVITY (umhos/cm)

 

429.0

 

08/15/2008

 

SQ

 

COPPER

 

<0.01

 

08/19/2008

 

SM

 

FLUORIDE

 

0.61

 

08/21/2008

 

CE

 

IRON

 

0.41

 

08/19/2008

 

SM

 

MAGNESIUM

 

13.9

 

08/19/2008

 

SM

 

MANGANESE

 

0.03

 

08/19/2008

 

SM

 

NITRATE/NITRITE as N

 

1.01

 

08/15/2008

 

TK

 

ORTHOPHOSPHATE

 

0.085

 

08/14/2008

 

NH

 

POTASSIUM

 

4.20

 

08/19/2008

 

SM

 

SILICA

 

18.6

 

08/19/2008

 

SM

 

SODIUM

 

31.3

 

08/19/2008

 

SM

 

SULFATE

 

47.8

 

08/20/2008

 

TK

 

STRONTIUM

 

0.2428

 

08/19/2008

 

SQ

 

SUSPENDED SOLIDS

 

26,0

 

08/19/2008

 

NH

 

TOTAL DISS. SOLIDS

 

268.0

 

08/18/2008

 

NH

 

TOTAL ORGANIC CARBON

 

5.54

 

08/20/2008

 

NH

 

TOTAL PHOSPHORUS as P

 

0.118

 

08/18/2008

 

NH

 

TURBIDITY (N.T.U.)

 

9,63

 

08/14/2008

 

SQ

 

 

continued on next page

 

44

--------------------------------------------------------------------------------


 

LAB SAMPLE NUMBER - 30159

 

Results reported unless noted;

 

(Chemistry Analysis am mg/1)

 

(laboteria as organisms/lee ml)

 

 

 

 

ANALYSIS

 

RESULTS

 

DATE ANALYZED

 

ANALYST

 

 

 

 

 

 

 

 

 

pH (SU)

 

8.45

 

08/14/2008

 

SQ

 

 

This report for the exclusive use of the clint(e) to whom it is addressed. Its
disclosur, to others for use in advertising is not authorized. The results refer
ooly to the specific sample tested and no interpretation is intended or implied,

 

 

 

 

 

Suzanne Myers, Laboratory Manager

 

45

--------------------------------------------------------------------------------


 

[g197201kq353i001.jpg]

Alchem Laboratories, Inc,

104 West 31st Street

Boise. Idaho 83714

 

 

Phone (208) 336-1172

FAX (208) 336-7124

 

 

Water, Waste Water

and Soil Analysis

 

LABORATORY REPORT

 

IDAHO POWER - BOISE

 

DATE

COLLECTED

 

08/21/2008

P.O. BOX 70

 

TIME

COLLECTED

 

11:44

BOISE, IDAHO 83707

 

DATE

RECEIVED

 

08/22/2008

 

 

DATE

REPORTED

 

09/02/2008

ATTENTION: RYAN ADELMAN

 

SUBMITTED ; CHRIS

LARSEN

SOURCE RM 447.6 0.3M  RB

 

 

 

 

 

LAB SAMPLE NUMBER - 30377

 

Results reported unleaa noted:

 

(Chutimtry Analysis as m9/1)

 

(Bactara .C1,8 organisms/104 ml)

 

 

 

 

ANALYSIS

 

RESULTS

 

DATE ANALYZED

 

ANALYST

 

 

 

 

 

 

 

 

 

ALKALINITY

 

159.0

 

08/27/2008

 

CE

 

ALUMINUM

 

<0.01

 

08/27/2008

 

SM

 

AMMONIA as N

 

0.05

 

08/29/2008

 

NH

 

BARIUM

 

0.04

 

08/27/2008

 

SM

 

BORON

 

0.06

 

08/27/2008

 

SM

 

CALCIUM

 

45.5

 

08/27/2008

 

SM

 

CHEMICAL OXYGEN DEMAND

 

8.0

 

09/02/2008

 

CE

 

CHLORIDE

 

24.1

 

09/01/2008

 

TK

 

CONDUCTIVITY (umhos/cm)

 

467.0

 

08/29/2008

 

SQ

 

COPPER

 

<0,01

 

08/27/2008

 

SM

 

FLUORIDE

 

0.64

 

09/02/2008

 

CE

 

IRON

 

0.02

 

08/27/2008

 

SM

 

MAGNESIUM

 

17.5

 

08/27/2008

 

SM

 

MANGANESE

 

<0.01

 

08/27/2008

 

SM

 

NITRATE/NITRITE as N

 

0.77

 

09/01/2008

 

TK

 

ORTHOPHOSPHATE

 

0.068

 

08/22/2008

 

NH

 

POTASSIUM

 

4.18

 

08/27/2008

 

SM

 

SILICA

 

24.6

 

08/27/2008

 

SM

 

SODIUM

 

27.7

 

08/27/2008

 

SM

 

SULFATE

 

45.5

 

09/01/2008

 

TK

 

STRONTIUM

 

0.2505

 

09/02/2008

 

SQ

 

SUSPENDED SOLIDS

 

3.0

 

08/26/2008

 

NH

 

TOTAL DISS. SOLIDS

 

275.0

 

08/28/2008

 

NH

 

TOTAL ORGANIC CARBON

 

3.06

 

08/29/2008

 

NH

 

TOTAL PHOSPHORUS as P

 

0.086

 

08/28/2008

 

NH

 

TURBIDITY (N.T.U.)

 

3.35

 

08/22/2008

 

SQ

 

 

continued on next page

 

46

--------------------------------------------------------------------------------


 

ANALYSIS

 

RESULTS

 

DATE ANALYZED

 

ANALYST

 

 

 

 

 

 

 

 

 

pH (SU)

 

8.51

 

08/22/2008

 

SQ

 

 

This report for the exclusive use of the client(s) to whom it is addressed. Its
disclosure to others for use in advertising is not authorized. Theme results
refer only to the specific sample tested and no interpretation is intended or
implied.

 

 

GRAPHIC [g197201kq353i002.jpg]

 

47

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PERFORMANCE GUARANTEES AND PERFORMANCE TESTS

 

Idaho Power — Langley Gulch



EPC CONTRACT

 

Langley Gulch Power Plant

 

April 13, 2009

KPE Project 2008-044

 

Exhibit F/5/Issued for Contract

 

F-1

--------------------------------------------------------------------------------


 

GENERAL

 

Contractor shall conduct Performance Tests and a Reliability Test for the
Facility as described herein.

 

1.0 PERFORMANCE TEST OVERVIEW

 

1.1 PERFORMANCE TEST OBJECTIVES

 

Contractor shall conduct Performance Tests to demonstrate that the Facility
performs in accordance with the Contractor’s obligations. The Heat Rate and
Output Tests shall be based on an input/output procedure.

 

1.2 PERFORMANCE TESTS LIST

 

The following Performance Tests represent the only performance related
guarantees provided by the Contractor and shall be conducted as described in
this Exhibit:

 

·        Net Plant Output Test

 

·        Net Plant Heat Rate Test

 

·        Emissions Test

 

·        Reliability Test

 

Any performance warranties, guarantees, or gaps related to Owner furnished
equipment are the responsibility of the Owner.

 

1.3 GENERAL

 

·        Contractor shall prepare for review and approval by the Owner the
detailed test procedures for the Performance Tests (the “Performance Test
Procedures”). Performance Tests will be conducted by the Contractor in
accordance with the Performance Test Procedures. The plant and equipment
performance results obtained during the Performance Tests will be the basis for
satisfying the Performance Guarantees.

 

·        Prior to conducting the Performance Tests, Contractor shall coordinate
and pay for the CEMS certification. The CEMS certification shall be completed
prior to conducting tests.

 

·        Contractor shall coordinate and pay for the Emissions Test. The
Emission Test shall

 

F-2

--------------------------------------------------------------------------------


 

be as indicated in Table 1 to this Exhibit. The Emissions Test shall be in full
accordance with clarifications herein. Any additional work in the scope of the
Emissions Test due to requirements of the air permit (to be received at a later
date) that are unknown to the Contractor at the time of Contract execution shall
constitute a Change to the Contract.

 

1.4 DESIGN CONDITIONS

 

The Facility shall meet the performance guarantees set forth in Table 1 included
herein at the following design conditions:

 

DESIGN CONDITIONS

 

Case

 

[Case J-90UE]

***

 

***

 

F-3

--------------------------------------------------------------------------------


 

***

 

1.4.1 GUARANTEE FUEL ANALYSIS

 

The following Guarantee Fuel analysis is the basis of the design conditions.

 

GUARANTEE FUEL

 

Constituents

 

% Mol

***

 

***

 

Performance Test results will be corrected for deviations from the Guarantee
Fuel Analysis. The owner shall provide fuel for the performance testing that
conforms to the turbine manufactures specifications for operation.

 

2.0 RELIABILITY TESTS

 

During the Reliability Test, the Facility will operate at the dispatched load,
in combined cycle operation. The Reliability Test shall be conducted over a
period of 12 hours and during such period shall demonstrate that the plant runs
without interruption by the Contractor furnished equipment. In the event that
operation is interrupted during the 12 hour test period, as a result of events
outside the Contractor’s control, the test may be suspended, and re-started,
until such time as the cumulative operating hours from the start of the test
achieves 12 hours. In the event that operation is interrupted due to events
caused by Contractor’s BOP equipment, then a new 12 hour test period shall be
started upon remedy of the event causing interruption of operation. Contractor
shall be allowed to re-start the Reliability Test as-required until such time as
12 hours of continuous operation has been demonstrated.

 

3.0 TEST PROCEDURES

 

Performance Tests: The test procedures shall incorporate the provisions of this
Exhibit and shall include data sheets, Correction Curves, and proposed test
report format. The test procedures shall contain, as a minimum, Correction
Curves (also represented by mathematical functions) and correction calculation
procedures to correct plant performance to the design conditions identified in
Section 1.4 of this Exhibit based on a heat balance computer model

 

F-4

--------------------------------------------------------------------------------


 

(Gate Cycle) with sufficient back-up documentation for the Owner to
independently verify the model’s accuracy.

 

Noise Compliance Test: Not Applicable.

 

4.0 TEST INSTRUMENTATION AND INSTRUMENT CALIBRATION

 

Permanent Facility instrumentation shall be utilized whenever possible for
making required test measurements. Specific test instrumentation may be used to
supplement permanent Facility instrumentation and enhance test accuracy as
required. All primary test instrumentation used for test calculations shall be
calibrated within 60 days prior to the start of the Performance Tests and copies
of all calibration sheets shall be provided to the Owner.

 

5.0 FACILITY OPERATION DURING TESTS

 

Throughout the duration of the Performance Tests, the Facility shall be operated
in accordance with the requirements of all Applicable Laws.

 

The Facility shall operate with a normal complement of auxiliary equipment. The
switch to redundant equipment shall be allowed in the case of an equipment
outage, provided that the test can be successfully completed.

 

All Facility systems must reach a steady state before the start of each test.
Systems which are designed to operate intermittently shall be deemed to be in
steady state operation as long as the conditions which start and stop the
operation of the system are not exceeded during the test period and the system
is available for operation as designed.

 

6.0 SUSPENSIONS AND DEVIATIONS

 

The Contractor and the Owner may mutually agree when situations arise during a
Performance Test that may warrant deviations from approved test procedures.
Agreements reached during these consultations (such as whether to discard
erroneous data) shall be recorded, acknowledged in writing by authorized
representatives to be named in the test procedures, and shall be binding upon
all Parties.

 

7.0 NET PLANT OUTPUT AND HEAT RATE TESTS

 

When determining the results of the Output Test and Heat Rate Test, the
Performance Test Procedures shall be utilized. This procedure is based on an
input-output testing philosophy.

 

Contractor shall incorporate into the calculations a pre-defined
uncertainty/tolerance as defined below:

 

Guarantee Case

 

Uncertainty/Tolerance

Net Plant Output Test

 

***

Net Plant Heat Rate Test

 

***

 

F-5

--------------------------------------------------------------------------------


 

7.1 OUTPUT TEST

 

Output Guarantee

 

The Output Guarantee shall be in accordance with Table 1 and notes therein.

 

The Test Output value shall be corrected to the design conditions using the
following procedure.

 

Test Output and Corrected Test Output

 

The Test Output shall be measured at the generator terminals, less auxiliary
power (to include transformer losses) and corrected to the Design Conditions as
set forth in Section 1.4 of this Exhibit (“Corrected Test Output”).

 

Test Result Determination for the Output Guarantee

 

If the Corrected Test Output, after applying test uncertainty, of the Facility
exceeds the Output Guarantee, then the Contractor shall be deemed to have passed
the Output Test. If the Output Test is passed, then the additional testing as
defined in Section 9 of this Exhibit shall not be required. If the Output
Guarantee exceeds the Corrected Test Output, after applying test uncertainty,
the Contractor shall correct and re-test or conduct additional testing as
defined in Section 9 of this Exhibit.

 

7.2 HEAT RATE TEST

 

Heat Rate Guarantee

 

The Heat Rate Guarantee shall be in accordance with Table 1 of this Exhibit and
notes therein. The Actual Heat Rate value shall be adjusted using the following
procedure.

 

Test Heat Rate and Corrected Test Heat Rate

 

The Test Heat Rate shall be calculated by calculating the heat input to the
Facility and dividing by the Test Output and corrected to the Design Conditions
as set forth in Section 1.4 of this Exhibit (“Corrected Test Heat Rate”). The
heating values used to calculate the heat inputs and heat rates above are on a
(LHV) basis.

 

The net heat input shall be calculated using the procedure as recommended by the
CTG Supplier.

 

Test Result Determination for Heat Rate Guarantee

 

If the Heat Rate Guarantee exceeds the Corrected Test Heat Rate, after applying
test

 

F-6

--------------------------------------------------------------------------------


 

uncertainty, then the Contractor shall be deemed to have passed the Heat Rate
Test. If the Heat Rate Test is passed, then the additional testing as defined in
Section 9 of this Exhibit shall not be required. If the Corrected Test Heat Rate
after applying test uncertainty exceeds the Heat Rate Guarantee, the Contractor
shall correct and re-test or conduct additional testing as defined in Section 9
of this Exhibit.

 

8.0 EMISSIONS TEST

 

The Emissions at the Stack shall be tested. If the Emissions Guarantee exceed
the Test Emissions, then the Contractor shall be deemed to have passed the
Emissions Test. If the Emissions Test is passed, then the additional testing as
defined in Section 9 of this Exhibit shall not be required. If the Test
Emissions exceed the Emissions Guarantee, the Contractor shall correct and
re-test or conduct additional testing as defined in Section 9 of this Exhibit.

 

9.0 HRSG AND AUXILIARY POWER TESTS

 

In the event that any of the Performance Tests are not passed, the Contractor
shall use the procedure defined below to determine if the Contractor has met the
obligations of the Contract

 

9.1 TEST UNCERTAINTIES

 

Contractor shall incorporate into the calculations a pre-defined
uncertainty/tolerance as defined below:

 

Guarantee Case

 

Uncertainty/Tolerance

HRSG

 

 

***

Auxiliary Power

 

 

***

 

9.2 HRSG TEST

 

HRSG Output Guarantee

 

The HRSG Output Guarantee shall be in accordance with Table 2 and notes therein.

 

An Actual HRSG Output shall be adjusted using the following procedure.

 

HRSG Test Output and HRSG Corrected Test Output

 

An overall plant performance model using GateCycle will be developed based on
the HRSG Output Guarantee, Auxiliary Power Guarantee, Owner furnished equipment
performance information and other engineering performance data required to
develop the model. An operating case based on the assumptions in the HRSG Design
Basis of this Section will be developed and an expected steam turbine output
(measured in kW) consistent with the Output Guarantee will be determined.

 

The HRSG output conditions (flowrate, temperature, pressure) (“HRSG Actual
Output”) shall be measured. The HRSG Actual Output will be used in GateCycle to
determine the expected steam turbine output at the test conditions.

 

F-7

--------------------------------------------------------------------------------


 

If the steam turbine output estimated by GateCycle using the HRSG Test Output,
after applying test uncertainty, exceeds the steam turbine output estimated by
GateCycle using HRSG Output Guarantee, then the Contractor shall be deemed to
have passed the HRSG Output Test. If the HRSG Output Test is passed, then the
Contractor shall be deemed to have met its contractual obligations of the test.
If the steam turbine output estimated by GateCycle using the HRSG Output
Guarantee exceeds the steam turbine output estimated by GateCycle using the HRSG
Adjusted Actual Output, after applying test uncertainty, the Contractor shall
correct and re-test or pay Liquidated Damages in accordance with the EPC
Contract.

 

A heat balance around the HRSG will be used for the purposes of determining the
exhaust energy from the CTG to the HRSG as prescribed by ABMA.

 

HRSG Design Basis

 

The guarantees listed in Table 2 are based on the following design input
conditions:

 

1. The project is operating at the Design Conditions identified in Section 1.4
of this Exhibit.

2. The 1997 ASME Steam Tables are the basis of the steam conditions.

3. The Combustion Turbine is operating at the following conditions:

a. ***

b. ***

c. Exhaust Constituents are

i.        N2 – ***

ii.       O2 – ***

iii.      H2O – ***

iv.     CO2 – ***

v.      Ar – ***

d. Emissions are

i.        ***

ii.       ***

iii.      ***

iv.     ***

v.      ***

4. The HRSG is operating at the following conditions at the HRSG terminal
points:

a. HP SH Outlet Conditions are

i. Pressure – ***

b. Hot Reheat SH Outlet Conditions are

i. Pressure – ***

c. Cold Reheat SH Inlet Conditions are

i.        Flowrate – ***

ii.       Pressure – ***

iii.      Temperature – ***

d. LP SH Outlet Conditions are

 

F-8

--------------------------------------------------------------------------------


 

i. Pressure – ***

 

9.3 AUXILIARY POWER TEST

 

Auxiliary Power Guarantee

 

The Auxiliary Power Guarantee shall be in accordance with Table 2 and notes
therein. A Tested Auxiliary Power shall be adjusted using the following
procedure.

 

Actual Auxiliary Power and Adjusted Actual Auxiliary Power

 

The Tested Auxiliary Power shall be measured and corrected to the Design
Conditions as set forth in this Exhibit (“Corrected Test Auxiliary Power”).

 

Test Result Determination for the Auxiliary Power Guarantee

 

If the Auxiliary Power Guarantee, of the Facility exceeds the Corrected Test
Auxiliary Power, after applying test uncertainty, then the Contractor shall be
deemed to have passed the Auxiliary Power Test. If the Auxiliary Power Test is
passed, then the Contractor shall be deemed to have met its contractual
obligations of the test. If the Corrected Test Auxiliary Power exceeds the
Auxiliary Power Guarantee, after applying test uncertainty, the Contractor shall
correct and re-test or pay Liquidated Damages in accordance with the EPC
Contract.

 

F-9

--------------------------------------------------------------------------------


 

TABLE 1
PERFORMANCE GUARANTEES

 

Emissions Guarantees: Contractors Emission Guarantees are based on the notes
below. The Contractor does not guarantee the tons per year air permit levels, as
that is dependent on how the facility is operated.

 

Output and Heat Rate Guarantees: Performance listed below is based on the Design
Conditions included in Section 1.4 of this Exhibit.

 

Performance

 

***

 

***

 

Maximum Emissions at HRSG Stack without Duct Burner Emissions*

 

 

 

 

 

***

 

***

 

--------------------------------------------------------------------------------

* Emission guarantees will need to meet BACT as set forth by Owner’s consultant.

 

Notes:

 

1.             Emission tests for the HRSG stack shall be conducted in
accordance with the following unless modified by the CTG Manufacturer’s Test
Requirements:

a.     ***

b.     ***

c.     ***

d.     ***

 

F-10

--------------------------------------------------------------------------------


 

e.     ***

f.     ***

g.     ***

h.     ***

 

2.             ***

 

3.             The Emissions Guarantee is subject to the following
clarifications:

 

***

 

4.             Guaranteed Performance based on ***; and STG *** at the Design
Conditions.

 

5.             Guaranteed Emissions based on CTG ***.

 

F-11

--------------------------------------------------------------------------------


 

TABLE 2
HRSG AND AUXILIARY POWER GUARANTEES

 

Performance listed below is based on the Design Conditions included in Section 9
of this Exhibit

 

HRSG GUARANTEES

 

Performance

 

***

 

 

***

 

***

 

AUXILIARY POWER GUARANTEES

Performance

 

***

 

***

 

Notes:

 

***

 

F-12

--------------------------------------------------------------------------------


 

EXHIBIT G

 

CONTRACTOR’S OBLIGATIONS TOWARDS OFE

 

--------------------------------------------------------------------------------


 

OWNER FURNISHED EQUIPMENT

 

1.               Separate Undertaking. Subject to the other provisions of this
Contract, Contractor shall not be responsible for, and Owner shall provide or
cause the Owner Furnished Equipment (OFE) to be provided or furnished.
Contractor shall be responsible for receiving, handling, installing, testing and
other tasks with respect to incorporating the OFE into the Project, as set forth
in Exhibit B. The OFE shall be made available to Contractor: (a) at the rail
siding designated to the Site, if such OFE is delivered by rail; or (b) inside
the entrance gate to the Site, if such OFE is delivered by truck, and in each
case, shall be in compliance with the requirements of the Turbine Contract as it
exists on the date of this Contract.

 

2.               Administration of Turbine Contract(s). Owner shall supply the
CTG under the Contract For Gas Turbine Generator Equipment Supply and the STG
under the Contract For Stream Turbine Generator Equipment Supply, collectively
identified as the Turbine Contract(s). Contractor acknowledges that it shall be
generally responsible for administering the technical aspects of the Turbine
Contract(s) on Owner’s behalf. Contractor shall oversee the Turbine Vendor’s
performance under the Turbine Contract(s) including technical review and
coordination of vendor technical submittals. Contractor shall propose a scope
for vendor surveillance and shop inspections to be conducted during the turbine
manufacturing process. The surveillance plan shall be mutually agreeable to the
Owner and the Contractor. The Contractor shall be compensated on a T&M basis,
under the terms of the Agreement, for all surveillance and inspection activities
at the OFE vendor’s facilities. Contractor shall conduct receiving inspection
from OFE’s shipper, off-loading, site storage and maintenance of OFE until
Substantial Completion, and incorporation into the Project as through the Units
were purchased by Contractor.

 

Contractor shall be responsible for complete installation and commissioning of
the OFE.

 

Contractor shall schedule and otherwise manage the technical advisor time
provided by the Turbine Vendor pursuant to the Turbine Contracts, it being the
responsibility of Contractor to efficiently manage such technical advisor time
and otherwise coordinate with the Turbine Vendor to ensure that such technical
advisors are available at the Site as and when required by the Project Schedule
and the overall progress of the Work; provided, however, if Contractor believes
that a technical advisor should be replaced or otherwise removed from the Site,
then all such requests shall be made by Owner to the Turbine Vendor. Owner shall
mutually agree to any replacement of a technical advisor. Contractor shall
provide all labor, supervision, and materials, not supplied by the Turbine
Vendor under the Turbine Contract, which may be required to perform this
responsibility.

 

--------------------------------------------------------------------------------


 

Owner shall otherwise remain responsible for administering all commercial
aspects of the Turbine Contract including, but not limited to, payments to the
Turbine Vendor for the Owner Furnished Equipment (which shall remain the sole
responsibility of Owner) and negotiation of change orders with the Turbine
Vendor. Owner shall retain payment obligations for OFE contracts, subcontracts
or other items assigned by Owner to Contractor, if any; however, payments are
not to be released without first providing Contractor prior notice and an
opportunity to comment. Notwithstanding any of the foregoing, Contractor shall
not be liable to pay the Turbine Vendor for any Owner Furnished Equipment, this
being the sole responsibility of Owner.

 

3.               Delivery of Owner Furnished Equipment. Owner shall be
responsible for causing the Owner Furnished Equipment to be delivered to the
Site. The OFE is separated into two individual deliveries for the CTG and STG
(“Turbine Equipment Lots”). Owner shall reasonably cooperate with Contractor and
Turbine Vendor in the development of a system designed to accomplish the orderly
transportation of the Owner Furnished Equipment to the Site. Such coordination
could include the creation of detailed packing lists which describe the items of
OFE being shipped to the Site. Contractor acknowledges and agrees that the OFE
included in a particular Turbine Equipment Lot will be delivered to the Site
through multiple shipments, which delivery may occur on one or more days and may
occur by rail, by truck, or by both.

 

Turbine Equipment Deliveries are defined in the Turbine Contracts and Contractor
acknowledges the delivery terms identified in such Contracts.

 

4.               Inspection; Storage of Owner Furnished Equipment. Upon receipt
of any of the Turbine Equipment Lots, Contractor shall inspect the same visually
and shall notify Owner of any shortage, Defect or default, if detected.
Contractor shall request that the Owner immediately remedy any shortage, Defect
or default. After inspection, any Owner Furnished Equipment shall fall under the
care, custody and control of Contractor. The provisions of this Exhibit G shall
apply to any Owner Furnished Equipment supplied to remedy any such shortage or
default or in substitution for any defective Owner Furnished Equipment which has
been repaired. All necessary costs for storage, handling, erection and
commissioning of any Owner Furnished Equipment to be incurred after its
delivery, and all costs and expenses incurred by the Contractor relating to
technical administration of the Turbine Contract, review of vendor drawings, and
expediting of the Owner Furnished Equipment are included in the Contract Price.

 

5.               Turbine Vendor. Notwithstanding any other provision of this
Exhibit G, Contractor shall:

 

(a)   deliver a copy of any correspondence or other communication that
Contractor may receive from the Turbine Vendor to Owner immediately after
Contractor’s receipt thereof;

 

(b)   provide Notice to Owner promptly after Contractor becomes aware of any
material failure by the Turbine Vendor or Owner to perform its respective
obligations under the Turbine

 

--------------------------------------------------------------------------------


 

Contract (including any work performed by Contractor or the Turbine Vendor that
does not conform to the requirements of the Turbine Contract);

 

(c)   assist Owner in the review, evaluation and documentation of claims against
the Turbine Vendor; and

 

(d)   record the Turbine Vendor’s performance of its respective obligations
under the Turbine Contract after delivery of the respective Owner Furnished
Equipment to the site.

 

Notwithstanding the foregoing, Contractor’s authority shall be limited such that
Contractor shall neither do nor undertake to do any of the following:

 

(a)   amend or modify the Turbine Contract;

 

(b)   waive or exclude the Turbine Vendor’s performance of its obligations under
the Turbine Contract;

 

(c)   bring or commence any lawsuit, arbitration or other action in Owner’s name
or otherwise to enforce any of the Turbine Vendor’s obligations under the
Turbine Contract;

 

(d)   receive any amounts payable as liquidated damages or otherwise under any
Turbine Contract; or

 

(e)   release, compromise or waive any claim against the Turbine Vendor.

 

--------------------------------------------------------------------------------

 


 

EXHIBIT H - PERMITS

 

Item

 

Description
(General Permit Requirements)

 

Boise
Power
Partners
(BPP)

 

Idaho Power
Company (IPC)

 

Comments

1.

 

Air Quality Permit to Construct

 

 

 

X

 

 

2.

 

Payette County Development Permit

 

 

 

X

 

Includes Com. Plan Change, Rezone, and Development Agreement

3.

 

Right Of Way for Transmission and Water Line (Issued by BLM through NEPA)

 

 

 

X

 

 

4.

 

Section 404 Permit (Issued by US Army Corps of Engineers)

 

 

 

X

 

 

5.

 

Section 401 Water Quality (Issued by DEQ and EPA)

 

 

 

X

 

Related to Water Supply Pump Station

6.

 

Stream Channel Alteration Permit (Issued by Idaho Dept. of Water Resources)

 

 

 

X

 

Related to Water Supply Pump Station

7.

 

Stormwater NOI / NOT

 

X

 

 

 

NPDES for Large Construction Activities through EPA

8.

 

Grading Permit — if required

 

X

 

 

 

 

9.

 

Building Permit (Issued by Payette County)

 

X

 

 

 

 

10.

 

State Electrical, Mechanical, Plumbing, etc. (Issued by State of Idaho)

 

X

 

 

 

 

11.

 

District Health Permit for Septic System

 

X

 

 

 

 

12.

 

Waster Water Disposal System Permit issued by Idaho DEQ for Septic System

 

X

 

 

 

 

13.

 

Permits for Drinking Water System (Issued by Idaho DEQ if required)

 

X

 

 

 

 

14.

 

Air Quality Permits (Issued by Idaho DEQ)

 

X

 

 

 

Related to fugitive dust control.

15.

 

Short Term Activity Exemption Permit (Issued by Idaho DEQ)

 

X

 

 

 

Required if construction dewatering has potential to discharge to Waters of the
US.

16.

 

State Fire Plan Review

 

X

 

 

 

 

17.

 

Contractor shall provide any other typical construction-type permits

 

X

 

 

 

Note: Some counties in Idaho are taking on

 

New Plymouth Power Plant

 

BPP Rev 2 2-19-09

 

1

--------------------------------------------------------------------------------


 

 

 

that are required to be in EPC Contractor’s name. (May include, inter alia,
mechanical and/or plumbing if required by Payette County.)

 

 

 

 

 

these inspections, and in some circumstances, are in replacement to the State
required permits. Confirm with Payette County.

18.

 

Owner shall provide all necessary permits, licenses and other Governmental
Approvals other than those specified in Items 7 through 16, above, and typical
project development-type permits.

 

 

 

X

 

 

19.

 

Wastewater Discharge

 

 

 

X

 

Cooling tower blowdown to injection wells

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PRE-APPROVED EQUIPMENT SUPPLY SUBCONTRACTORS

 

Description

 

Vendors

 

 

 

***

 

***

 

* 4 Pages omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Safety Manual

 

[g197201kq071i001.jpg]

CORPORATE SAFETY MANAGEMENT PROGRAM

 

TABLE OF CONTENTS

 

 

 

 

REVISION DATE

ACCIDENT AND ILLNESS PREVENTION POLICY

 

06/2002

TIC SAFETY MANAGEMENT PROGRAM

 

06/2002

 

 

 

CORPORATE SAFETY MANAGEMENT

 

 

1.0

SAFETY PROGRAM ADMINISTRATION

 

07/1999

2.0

SAFETY TRAINING

 

06/2003

3.0

SAFETY INCENTIVE AWARDS PROGRAM

 

10/2003

4.0

SAFETY RECORDKEEPING AND REPORTING

 

09/2002

5.0

DRUG AND ALCOHOL POLICY AND PROCEDURES

 

07/2002

6.0

CELLULAR PHONE POLICY

 

05/2003

7.0

NEAR MISS REPORTING POLICY

 

04/2002

8.0

SUBCONTRACTOR SAFETY

 

07/2003

 

 

 

 

JOBSITE SAFETY MANAGEMENT

 

 

1.0

JOBSITE SAFETY ADMINISTRATION AND RESPONSIBILITY

 

07/1999

2.0

SAFETY EDUCATION AND TRAINING

 

08/2001

3.0

SAFETY MEETINGS

 

07/1999

4.0

AUTOMATED EXTERNAL DEFIBRILLATORS (AED)

 

06/2002

5.0

DOCUMENTATION AND REGULATORY COMPLIANCE

 

12/2002

6.0

INJURY MANAGEMENT, REPORTING AND INVESTIGATION

 

01/2002

7.0

FIRST AID AND MEDICAL SERVICES

 

07/1999

8.0

DISCIPLINARY ACTION

 

01/2005

9.0

JOBSITE SAFETY PLANNING

 

07/1999

10.0

CALIFORNIA INJURY AND ILLNESS PREVENTION PROGRAM

 

10/2005

11.0

SAFETY ASSESSMENTS

 

01/2004

12.0

STATUTORY SAFETY AND HEALTH REQUIREMENTS

 

07/1999

13.0

TASK PLANNING

 

03/2004

14.0

TIC — CLIENT COMMUNICATIONS

 

07/1999

 

 

 

 

SAFE WORK PRACTICE

 

 

1.0

HOUSEKEEPING

 

07/1999

2.0

PERSONAL PROTECTIVE EQUIPMENT

 

09/1999

3.0

RESPIRATORY PROTECTION POLICY

 

07/1999

4.0

HEARING CONSERVATION

 

09/1999

5.0

FALL PROTECTION

 

07/1999

6.0

FIRE PREVENTION

 

11/2005

7.0

LADDER SAFETY

 

07/1999

8.0

SCAFFOLDING/PLATFORMS

 

12/1999

9.0

ELECTRICAL SAFETY

 

01/2005

10.0

LOCKOUT AND TAGOUT PROCEDURE

 

01/2001

11.0

TOOL SAFETY

 

11/2000

12.0

PERSONNEL HOISTING

 

11/2000

 

i

--------------------------------------------------------------------------------


 

 

 

 

REVISION DATE

13.0

WELDING AND BURNING

 

01/2005

14.0

EXCAVATION AND TRENCHING

 

11/2000

15.0

MOBILE EQUIPMENT

 

07/2003

16.0

STEEL ERECTION

 

11/2000

17.0

RIGGING

 

11/2001

18.0

TOXIC AND HAZARDOUS SUBSTANCES

 

11/2000

19.0

HAZARDOUS MATERIALS MANAGEMENT

 

11/2000

20.0

ASBESTOS POLICY

 

02/200 1

21.0

BENZENE POLICY

 

07/1999

22.0

INORGANIC ARSENIC/LEAD POLICY

 

11/2000

23.0

PROCESS SAFETY MANAGEMENT (PSM)

 

07/1999

24.0

BLOODBORNE PATHOGEN EXPOSURE CONTROL POLICY

 

11/2000

25.0

HAZARD COMMUNICATION COMPLIANCE

 

11/2000

26.0

PERMITS

 

11/2000

27.0

ABRASIVE BLASTING

 

11/2000

28.0

CONFINED SPACE ENTRY

 

10/2002

29.0

OFFICE SAFETY

 

11/2000

 

ii

--------------------------------------------------------------------------------


 

[g197201kq073i001.jpg]

 

TIC Corporate Safety Program

 

TIC — The Industrial Company

 

SAFETY

 

MANAGEMENT

 

PROGRAM

 

This manual issued to:

 

Notice: This manual contains information proprietary to TIC, and all times
remains the property of TIC.

 

--------------------------------------------------------------------------------


 

ACCIDENT AND ILLNESS PREVENTION POLICY

 

In all phases of its endeavors, TIC is guided by an established accident and
illness prevention policy. This policy is based on a sincere desire to eliminate
occupational injuries or illnesses and damage to equipment and property and to
protect the general public whenever and wherever the public comes in contact
with, or is affected by, the Company’s work.

 

While the ultimate success of a safety and health program depends upon the full
cooperation of each individual employee, it is management’s responsibility to
see that safety and health rules and procedures are adequate and enforced and to
see that effective training and education programs are employed to the greatest
advantage.

 

Safety shall not be sacrificed for production but rather considered an integral
part of quality control, cost reduction and job efficiency. Every supervisor
should be aware of the safety performance demonstrated by the employees under
his/her supervision.

 

TIC has achieved a high level of safety consciousness and is proud of its
achievement in accident prevention. But, as long as the possibility exists for
even one person to suffer injury or illness, we must continue to stress and
strive for improvement.

 

It is the goal of TIC to completely eliminate accidents and illnesses from our
operations for these reasons:

 

1.                                           No endeavor is worthy if it should
bring about human suffering through injury, illness, or loss of life.

 

2.                                           A good safety record reflects the
quality of management, supervision and work force. It also serves to promote
business and thereby contributes to the continuing growth and success of the
Company.

 

3.                                           Accidents increase costs and
decrease profits.

 

Our policy is to accomplish work in the safest possible manner, consistent with
good work practices.

 

 

R.W. McKenzie

President & CEO TIC Holdings, Inc.

 

i

--------------------------------------------------------------------------------


 

TIC SAFETY MANAGEMENT PROGRAM

 

TIC is committed to providing a safe and healthful working environment for all
TIC employees. As part of this goal, TIC is pledged to achieving voluntary
compliance with OSHA, MSHA, and other regulatory agencies. This can only be
accomplished through mutual cooperation from all employees.

 

This manual constitutes the TIC Safety Management Program. It defines safety
management systems to effectively implement jobsite safety programs, and defines
individual responsibilities. This manual is not designed to, and no
representations are made that, the manual satisfies all federal, state, local,
or client requirements. It is the responsibility of each project management team
to have a working knowledge of the standards and regulations necessary to meet
all requirements for the assigned project.

 

The TIC Safety Management Program has been developed as a guide to achieve:

 

1.                                       Systematic and uniform coordination of
the TIC Safety Program at each jobsite.

 

2.                                       Communication through all levels of
management and to establish responsibility for implementing safety compliance
programs and enforcement.

 

3.                                       Compliance with all federal, state,
local, TIC and client Health and Safety requirements.

 

4.                                       Eliminate personal injury, illness, and
property damage losses to TIC and our clients.

 

ii

--------------------------------------------------------------------------------


 

[g197201kq077i001.jpg]

 

Safety Program Administration

 

Corporate Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

07/1999

 

1.0 SAFETY PROGRAM ADMINISTRATION



PROCEDURE TABLE OF CONTENTS

 

1.1

PROGRAM ADMINISTRATION

2

1.2

RESPONSIBILITY

2

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

1.1                           PROGRAM ADMINISTRATION

 

1.1.1                    TIC Senior Management

 

The overall administration, direction, philosophy, funding, development of
policy and responsibility for the safety commitment is vested with senior
management. An effective safety program will be established based upon this
manual.

 

1.1.2                    TIC Safety Director

 

Senior Management will appoint a Safety Director to administer policies.

 

1.1.3                    Jobsite Supervision

 

Each jobsite management team will develop and implement an effective jobsite
safety management program based on this manual.

 

1.1.4                    Employees

 

Despite every effort made by TIC, the basic responsibility for employee health
and safety rests with the individual. It is a condition of employment for all
employees to conduct their work in a safe and healthful manner.

 

1.2                               RESPONSIBILITY

 

1.2.1                     TIC Senior Management

 

1.2.1.1                                   Establish a safety committee.

 

1.2.1.2                                   Provide funding for safety.

 

1.2.1.3                                   Appoint a Safety Director.

 

1.2.2                     TIC Corporate Safety Committee

 

1.2.2.1                                   Establish a safety program to meet the
goals of the TIC Accident and Illness Prevention Policy.

 

1.2.2.2                                   Ensure that the TIC Safety Program
complies with federal, state, local and client requirements.

 

1.2.2.3                                   Review corporate and jobsite safety
performance.

 

1.2.3                     TIC Personnel Director

 

1.2.3.1                                  In event of serious injury or
catastrophic event, coordinate all communications with the public, media,
families, owner, sub contractor, etc.

 

1.2.3.2                                   Notify general Counsel in event of
serious injury or catastrophic event.

 

1.2.4                     TIC Safety Director

 

1.2.4.1                                   Implement and administer the company
safety program through jobsite management.

 

2

--------------------------------------------------------------------------------


 

1.2.4.2                                   Communicate and coordinate with TIC
management and the safety committee.

 

1.2.4.3                                   Develop, implement, and administer
training and educational programs.

 

1.2.4.4                                   Assist jobsites with regulatory
compliance.

 

1.2.4.5                                   Communicate with clients to coordinate
the safety effort.

 

1.2.4.6                                   Stay current with all federal, state,
local and client regulatory requirements.

 

1.2.4.7                                   Provide appropriate publications and
references to jobsites.

 

1.2.4.8                                   Arrange for and coordinate
environmental monitoring when required.

 

1.2.4.9                                   Review the safety program and make
recommendations for improvements.

 

1.2.4.10                          Perform walk around inspections at jobsites
with the designated safety representative, and hold a close out meeting to
discuss project safety concerns.

 

1.2.4.11                          In event of serious injury or catastrophic
event, assist jobsites as outlined in Section II, Injury Management, Reporting
and Investigation.

 

1.2.5                     Jobsite Supervision

 

1.2.5.1                                   Develop a safety plan for the jobsite.

 

1.2.5.2                                   Plan work to comply with federal,
state, local, TIC and client requirements.

 

1.2.5.3                                   Implement an effective safety program.

 

1.2.5.4                                  Provide safety training to assure that
each employee is able to perform his or her job in a safe manner.

 

1.2.5.5                                  Enforce compliance with all federal,
state, local, TIC and client safety and health requirements.

 

1.2.5.6                                  Follow guidelines as outlined in
Section II, Jobsite Safety Administration and Responsibility.

 

1.2.6                     Employees

 

1.2.6.1                                   Know and Understand:

 

1.2.6.1.1                         TIC safety rules and regulations;

 

1.2.6.1.2                         Employee Construction Safety Handbook; and

 

1.2.6.1.3                         Jobsite policy.

 

1.2.6.2                                   Actively participate in the TIC Safety
Program.

 

1.2.6.3                                   Attend safety meetings.

 

3

--------------------------------------------------------------------------------


 

1.2.6.4                                   Follow safety requirements, and work
safely at all times.

 

1.2.6.5                                   Identify, correct and report unsafe
working conditions.

 

1.2.6.6                                   Participate in safety training.

 

1.2.6.7                                   Report all accidents to project
management.

 

4

--------------------------------------------------------------------------------


 

[g197201kq080i001.jpg]

 

Safety Training

 

Corporate Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

06/2003

 

2.0          SAFETY TRAINING

 

TIC recognizes that training and education are essential elements of an
effective safety management program. As a result, a comprehensive, integrated
safety training curriculum and video library has been developed to address the
safety training requirements of each TIC employee.

 

Courses include hazard recognition, employee safety orientation, MSHA and OSHA
compliance, safety program planning for supervisors, CPR/First Aid, EMT training
and site specific programs to fit project needs.

 

The video library contains a wide array of educational videos, concentrating on
safety procedures and safety training. These videos are available through the
Safety Department.

 

Training offered by TIC encourages each employee to actively participate in his
or her own safety, and demonstrates the relationship between safety, quality and
productivity.

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or
contact the Corporate Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------

 

 


 

[g197201kq082i001.jpg]

 

Safety Incentive Awards Program

 

Corporate Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

10/2003

 

3.0 SAFETY INCENTIVE AWARDS PROGRAM

 

PROCEDURE TABLE OF CONTENTS

 

3.1

PURPOSE

2

3.2

SCOPE

2

3.3

PROJECT BONUS PROGRAM

2

3.4

COIN PROGRAM

2

3.5

THE VICE PRESIDENTS’ AWARD

2

3.6

SAFETY PLAQUE

2

3.7

SAFEST PROJECT AWARDS

2

3.8

TIC SAFETY EAGLE

2

3.9

ADMINISTRATION OF AWARD PROGRAMS

3

3.10

APPENDIX

4

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or
contact the Corporate Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

3.1                               PURPOSE

 

TIC has established incentive programs to recognize the achievement of safety
milestones as well as individual and project accomplishments relating to safety
performance.

 

3.2                               SCOPE

 

This program rewards TIC employees for safety performance, from craft level
through senior management.

 

3.3                               PROJECT BONUS PROGRAM

 

Safety performance significantly affects the bonus of project management
personnel. If the project meets or exceeds corporate safety goals, the bonus is
increased, based on a sliding scale. If the project fails to meet corporate
safety goals, the bonus is reduced. In addition, costs for reportable or lost
time incidents charged to the jobsite are cleared if the project meets corporate
goals.

 

3.4                               COIN PROGRAM

 

All employees, from foreman level and below, are eligible for this program. TIC
incentive coins have a redemption value of $5.00 each through the TIC Company
Store. Coins are issued each calendar month to each employee working 120 or more
hours in the month without a reportable accident. Once each month, qualified
accident-free employees have a chance in a drawing for additional coins.
Projects are encouraged to modify the coin incentive program to their jobsite’s
specific needs to encourage and reward safe performance.

 

3.5                               THE VICE PRESIDENTS’ AWARD

 

This is presented to the operations Vice President with the best incident rate
(minimum 20,000 hours) for the quarter. It is a traveling trophy presented at
each quarterly Operations Committee meeting for achievement in the previous
quarter.

 

3.6                               SAFETY PLAQUE

 

This is presented to each Operations Vice President, Construction Manager,
Project Manager, Superintendent, Lead Project Engineer, Lead QA/QC, Project
Training Coordinator, Project Hiring Coordinator, Safety Manager, Office
Manager, and General Foreman on all jobs of at least 10,000 manhours, which meet
corporate safety goals. Plaques are sent to each recipient upon completion of
the project. In addition, the project name will be added to the safety plaques,
which grace the entryway at the TIC corporate offices.

 

3.7                               SAFEST PROJECT AWARDS

 

These are presented to the Head of Operations and Project Superintendents (or
Construction Managers) having the project with the best incident rate for the
year. One award is for projects having 10,000 up to 100,000 manhours, and a
second is for those projects having over 100,000 manhours. In event of a tie,
the project having more manhours will receive the award.

 

3.8                               TIC SAFETY EAGLE

 

3.8.1                     General

 

This award program is designed to reward extraordinary safety performance and to
increase the safety awareness of employees, a key part in the continuous
improvement of our safety performance.

 

2

--------------------------------------------------------------------------------


 

3.8.2                     Purpose

 

The Safety Eagle Award is a recognition program established to provide timely
reward and recognition to employees whose actions have prevented serious
injuries or death to themselves and / or others, on or off the job.

 

3.8.3                     Safety Eagle

 

The Safety Eagle Award recognizes employees who have distinguished themselves
through actions of bravery or similar conduct, which resulted in the prevention
of a fatality, near fatality, or serious injury. An employee may be recognized
for his or her conduct even if the incident occurred off the job.

 

The following example identifies a typical case that would warrant the
presentation of this award:

 

An employee removes from danger a fellow employee or another person that may
have come in contact with electrical current, trapped by fire, downed in a
hazardous atmosphere, etc., occurring either on or off the job.

 

NOTE: This would not apply to trained fire fighters, rescue workers, etc.,
performing duties within the scope of their work. Employees performing actions
of bravery within the scope of their job or profession shall receive a letter of
commendation.

 

Focusing on these actions through an award program enhances overall
participation and promotes a company-wide system of recognition for exemplary
behavior by an employee.

 

In recognition of the employee’s exemplary actions of bravery, TIC’s Corporate
Safety will award the TIC Safety Eagle Award at no charge to the project.

 

3.8.4                     Approved Recipients

 

Approved recipients of the TIC Safety Eagle Awards will be presented with an
official certificate, and an award specially designed for this program. In
addition, the TIC Eagle Award recipients will receive a lapel pin, a letter of
commendation from the President, and an article in the TIC InterCom.

 

3.8.5                     Procedure

 

3.8.5.1           Project Manager/Project Safety Representative

 

In order to nominate an employee for a Safety Eagle Award, the project manager
must submit a written account of the incident to the appropriate Profit
Center/Corporate Safety Manager or Director. The application will be reviewed at
the Corporate Safety Meeting. (See Appendix A)

 

3.9                               ADMINISTRATION OF AWARD PROGRAMS

 

3.9.1                     The Coin Program and Foremen’s Incentive Program are
administered by each project.

 

3.9.2                     All other award programs are administered through the
TIC Safety Department.

 

3

--------------------------------------------------------------------------------


 

3.10                        APPENDIX

 

A. Nomination Application for TIC Safety Eagle Award

 

4

--------------------------------------------------------------------------------


 

NOMINATION APPLICATION FOR TIC’S SAFETY EAGLE AWARD

 

Please fill in the following information, as you would like it to be engraved on
the award (it will be engraved exactly as you have written it).

 

Employee Name:

 

 

 

Job Title:

 

 

 

Project Name:

 

 

 

City and State:

 

 

 

Date of Incident:

 

 

 

Name of employee completing application:

 

 

Description of actions that warrant the Safety Eagle Award:

 

 

 

Signatures:

 

 

 

 

 

Site Manager

 

Profit Center Safety Manager

 

 

 

 

 

 

Profit Center Vice President

 

Corporate Safety Director

 

5

--------------------------------------------------------------------------------


 

[g197201kq083i001.jpg]

 

Drug and Alcohol Policy

 

Corporate Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

07/2002

 

5.0     DRUG AND ALCOHOL POLICY AND PROCEDURES

 

PROCEDURE TABLE OF CONTENTS

 

5.1

PURPOSE

2

5.2

ESTABLISHMENT OF A PROJECT DRUG AND ALCOHOL POLICY

2

5.3

AUTHORIZATION FORMS

2

5.4

REPORTING AND CONFIDENTIALITY

2

5.5

STATE RESTRICTIONS ON DRUG AND ALCOHOL TESTING

2

5.6

ALCOHOL AND DRUG CUT-OFF LEVELS

2

5.7

TESTING

4

5.8

POST-ACCIDENT TESTING

5

5.9

REASONABLE CAUSE TESTING - SUSPECTED USE OR POSSESSION ON SITE

5

5.10

DEPARTMENT OF TRANSPORTATION (D.O.T.) TESTING

7

5.11

SUBCONTRACTOR’S RESPONSIBILITY

8

5.12

GENERAL PERSONNEL GUIDELINES

8

5.13

SAMPLE COLLECTION

9

5.14

STATE RESTRICTIONS

17

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

5.1                               PURPOSE

 

This document is designed to assist supervisors in administering the Drug and
Alcohol Policy. It is not for distribution, other than to supervisory employees.
This document covers the following:

 

·                                Pre-employment Testing

·                                Post-Accident Testing

·                                Random Testing

·                                Reasonable-Cause Testing

·                                D.O.T. Testing

·                                Follow-Up

·                                Return to Duty

 

5.2                               ESTABLISHMENT OF A PROJECT DRUG AND ALCOHOL
POLICY

 

The TIC Corporate Safety Director or the Human Resources Director is available
to help projects establish a program on-site complying with corporate policy.

 

5.3                               AUTHORIZATION FORMS

 

Every employee must, prior to their starting work, receive and sign a copy of
the TIC Jobsite Policies, which includes the Drug and Alcohol Policy. A signed
copy of the Jobsite Policy signature page must be kept in the project file for
each employee. The original signature page must be sent immediately to the Human
Resources Department.

 

5.4                               REPORTING AND CONFIDENTIALITY

 

5.4.1       Confidentiality is imperative. On each project, a primary and
alternate supervisor will be designated to receive drug screen results from the
Drug & Alcohol Program Manager or authorized person. No one else at the jobsite
is to have access to drug screen results.

 

5.4.2       All discussions with employees should be conducted IN PRIVATE with
as few people present as possible (other than the supervisor[s] involved and a
witness) all of whom should be instructed not to discuss the matter with other
employees.

 

5.4.3       To maintain confidentiality, all testing labs will be instructed to
release results only to authorized personnel at the company headquarters. Each
jobsite will be notified of the test results as soon as they are received.

 

5.4.4       In some cases, arrangements are made for direct reporting to
appropriate management in regional offices. In all cases, the labs must send the
printed reports directly to the Safety Department for filing.

 

5.5                               STATE RESTRICTIONS ON DRUG AND ALCOHOL TESTING

 

Some states restrict the use of drug and alcohol testing. When kicking off a
project, the site manager is to check to see if there are any drug and alcohol
testing restrictions in the state in which they will be working. Please refer to
5.14 of this document to reference any state restrictions.

 

5.6                               ALCOHOL AND DRUG CUT-OFF LEVELS

 

5.6.1                     Drug Test Cut-off Levels

 

2

--------------------------------------------------------------------------------


 

5.6.1.1                         TIC has established NIDA/SAMSHA drug cut-off and
confirmation levels as TIC standards, as follows:

 

Drug Class Description

 

Screen Level

 

Confirmation Level

 

Amphetamines

 

1000

 

500

 

Barbiturates

 

300

 

300

 

Benzoylecgonin-Cocaine Metabolites

 

300

 

150

 

Benzodiazipines

 

300

 

300

 

Methadone

 

300

 

300

 

Opiates

 

2000

 

2000

 

Phencyclidine

 

25

 

25

 

Marijuana Metabolites

 

50

 

15

 

 

5.6.1.2                         The above cut-off levels are to be used except
when a client or facility owner specifies other levels.

 

5.6.2                     Alcohol Testing

 

5.6.2.1                         All TIC employees, when permitted by state law,
are to be tested for alcohol pre-hire, random, post accident, and for-cause to
determine blood alcohol levels.

 

5.6.2.1.1                         Alcohol Test Cut-off Levels

 

5.6.2.1.1.1               TIC has established the following as cut-off levels
for alcohol:

 

5.6.2.1.1.1.1               .00-.019 = Negative Test

 

5.6.2.1.1.1.2               .02-.079 = Impaired - The donor is to be considered
impaired, given a consultation, and removed from the jobsite until a negative
test is submitted. This is considered an unexcused absence and is subject to
disciplinary action according to the project’s jobsite policy.

 

5.6.2.1.1.1.3               .080+ = Positive Test - The employee is positive for
alcohol use and terminated according to the TIC Drug and Alcohol Policy.

 

5.6.2.1.2                         Alcohol Testing Procedures

 

5.6.2.1.2.1               Using a Breathscan, breathalyzer (Lifeloc or AJ4X) or
similar approved on-site preliminary alcohol testing device, test for the
alcohol level (refer to section IX - F - Alcohol Testing). Positive on-site
alcohol tests at .080 + must be confirmed with a blood alcohol test or an
evidentiary breathalyzer test (EBT) operated by a certified technician. In
states where confirmation is required, on-site alcohol test at .02-.079 must
also be confirmed. (See Section X)

 

5.6.2.1.3                         Transportation of Employees Suspected Under
the Influence of Alcohol or Drugs

 

3

--------------------------------------------------------------------------------


 

5.6.2.1.3.1                         Any TIC employee or pre-hire who tests
positive for drugs and/or impaired/positive for alcohol is to be strongly
encouraged not to drive. Offer to arrange for transportation, or contact a
friend or family to come pick up the person. They are to be convinced not to
drive if at all possible.

 

5.7                               TESTING

 

5.7.1                               Pre-Employment Tests

 

5.7.1.1                         All TIC employees are to be tested for drugs and
alcohol prior to beginning work at each project except where prohibited by law.
Testing is to be coordinated through the Safety Director or authorized person.
All prospective employees must be tested and the program maintained throughout
the job.

 

5.7.2                               Random Testing

 

5.7.2.1                         Random drug and alcohol testing is the testing
of a predetermined percentage of employees selected entirely by chance.

 

5.7.2.2                         Notification of Safety Director.

 

5.7.2.2.1                         The Safety Director is to be contacted if
random testing that differs from this policy is being considered.

 

5.7.2.3                         Procedure

 

5.7.2.3.1                         Random Selection of Names

 

All name selection is to be done in the home office by the D&A Program Manager.
A computerized random number generator will determine the random selection of
names of individuals to be tested

 

5.7.2.3.2                         Employees to be Tested

 

Except where prohibited by law, all TIC employees are to be included in the
monthly Random Testing Program including jobsite, home office, regional and
district office personnel. Any exceptions are to be authorized by the TIC Safety
Director. Each project is to be tested monthly or at other designated intervals,
with the exact date of testing determined by the home office. Employees are to
be tested the same day of notification from corporate that an employee is to be
tested unless specifically authorized otherwise by the corporate office.

 

5.7.2.3.3                         Percentage to be Tested

 

Ten percent (10%) of the currently working employees on a project or in an
office (home, regional, etc.) or a minimum of one (1) employee, whichever is
greater, is to be selected for random drug and alcohol screening monthly. Any
fraction in random selection will be rounded up to the next whole number, i.e.,
if ten percent of a workforce equals 3.6 workers, four employees will be tested.
Any changes in the percent of employees tested or the testing interval is to be
approved by the Corporate Safety Director.

 

4

--------------------------------------------------------------------------------


 

5.7.2.3.4                         Administration and Documentation

 

The D&A Program Manager or other authorized personnel are trained to generate
names using the random name generator computer program. A current employee
roster will be generated for each current jobsite or office. A copy of the
employee roster and the random number record is to be dated and signed by the
individual generating the names and a witness. This record is kept in secured
files and permanently retained.

 

5.7.2.3.5                         Reporting and Confidentiality

 

Confidentiality is imperative. At each project or office, a primary and
alternate supervisor will be designated to receive the names selected for random
testing. No one else is to have access to these names.

 

5.8                               POST-ACCIDENT TESTING

 

Post accident testing applies to accidents involving a doctor-treatable
occupational injury, serious threat of injury to other workers and property or
equipment damage. All employees requiring a physician’s care for an occupational
injury are to be tested. Employees subject to testing include all who were in a
position to have caused the accident.

 

5.9                               REASONABLE CAUSE TESTING - SUSPECTED USE OR
POSSESSION ON SITE

 

5.9.1                               An employee suspected of being under the
influence is to be observed by two (2) supervisors. Supervisors shall:

 

5.9.1.1                         Observe and record physical characteristics of
employee:

 

5.9.1.1.1                         Smell of alcohol.

 

5.9.1.1.2                         Slurred speech.

 

5.9.1.1.3                         Disoriented (does employee know where he/she
is, day, date or time?).

 

5.9.1.1.4                         Motor coordination - walking and moving about
with difficulty.

 

5.9.1.1.5                         Mood - moody, ecstatic, more nervous than
usual.

 

5.9.1.1.6                         Runny nose or sores around nostrils.

 

5.9.1.1.7                         Skin color - pale, flushed.

 

5.9.1.1.8                         Weight loss.

 

5.9.1.1.9                         Excessive perspiration.

 

5.9.1.1.10                  Excessive trips to restroom.

 

5.9.1.1.11                  Bloodshot or watery eyes or very enlarged or very
small pupils.

 

5.9.1.2                         Observe and record other evidence:

 

5.9.1.2.1                         Any witnesses who observed or otherwise
detected the use of drugs/alcohol.

 

5

--------------------------------------------------------------------------------


 

5.9.1.2.2                         Bottles, cans, cups with traces of alcohol.

 

5.9.1.2.3                         Sunglasses being worn indoors and in all
weather.

 

5.9.1.2.4                         Confession of employee that he/she was using
drugs/alcohol.

 

5.9.1.2.5                         Confession of other employees.

 

5.9.1.2.6                         Traces of drugs (i.e., remainders of marijuana
cigarettes).

 

5.9.2                               If there is reasonable suspicion of alcohol
influence, the employee will be tested immediately with an on-site test where
permitted by state law. If that test is positive, it must then be confirmed by a
blood alcohol or breathalyzer test. Offer to take the employee home pending the
results of the test. The employee should be convinced not to drive if possible.

 

5.9.3                               If there is reasonable suspicion of drug
influence the employee should immediately submit a urine sample that will be
sent to a certified laboratory for GC/MS testing. Offer to take the employee
home. The employee should be convinced not to drive, if possible.

 

5.9.4                               NEVER USE PHYSICAL FORCE. If the employee
will not comply with the testing procedure, advise them that failure to comply
is considered a refusal to test and will result in immediate termination as well
as a D&A strike. If the employee will still not comply, make written note of the
fact, terminate the employee for refusal to test and contact the home office
immediately. Offer to take the employee home.

 

5.9.5                               NEVER forcibly search the employee or their
possessions. An employee’s possessions (assuming he has signed the jobsite
policies) may be searched without further consent if the search can be conducted
without the use of force. If a signed copy of the jobsite policy cannot be
located you may request that an employee submit to a search.

 

5.9.6                               A TIC employee who has been tested for cause
is to be suspended from employment without pay pending results of the drug test.
A negative test will result in the full reinstatement of the employee with pay
for lost wages while waiting for test results. A positive test will result in
termination of employment.

 

5.9.7                               If suspected illegal drugs are found, notify
the police and turn over to them the suspected material with a request that it
be tested. Document when and where the material was located. Employees with
suspected drugs or alcohol in their possession on the job will be suspended
without pay, pending investigation. If the substance is identified as alcohol or
illegal drugs, the employee will be terminated and is ineligible for rehire.

 

5.9.8                               Illegal drugs and alcohol found in the
possession of an employee are to be confiscated and the employee tested for
cause.

 

5.9.9                               Suspected illegal drugs and alcohol are to
be confiscated using the following procedure:

 

5.9.9.1                         Confiscated material is to be placed in a sealed
container.

 

5.9.9.2                         The seal should bear the date, names of persons
present, general description of the seized item(s) and any other pertinent
information.

 

5.9.9.3                         Issue a receipt itemizing the confiscated
material.

 

6

--------------------------------------------------------------------------------


 

5.9.9.4                         Notification of Client (if not originally
involved).

 

5.9.9.5                         Retain the sealed container in a locked cabinet
under the exclusive control of a designated management employee until it is
turned over to the local law enforcement authorities. Request law enforcement
agencies to test and confirm substances suspected to be drugs. Substances
suspected to be alcohol are to be sent in their original sealed container to
Kroll Laboratory Specialists Incorporated (KLS) for confirmation testing.

 

5.9.9.6                         A Chain of Custody form must be utilized if the
material is to be transferred.

 

5.9.9.7                         Obtain a receipt for any property returned.

 

5.9.9.8                         Notify the head of Operations and Personnel.

 

5.10                        DEPARTMENT OF TRANSPORTATION (D.O.T.) TESTING

 

5.10.1                        Commercial Drivers

 

5.10.1.1                  TIC requires pre-employment, random, post-accident and
reasonable cause testing for drugs and alcohol of those TIC employees who hold a
Commercial Drivers License (CDL) in connection with their employment. The TIC
Equipment and Safety Departments will coordinate the drug and alcohol testing of
drivers.

 

5.10.1.2                  D.O.T. testing requirements follow the procedures for
TIC’s pre-employment, random, post-accident and reasonable cause testing with
the following exceptions:

 

5.10.1.2.1                  A D.O.T. Chain of Custody form must always be used.
This form is available from the Corporate Safety Department.

 

5.10.1.2.2                  Random Drug Testing - The D.O.T. random testing
program requires testing a minimum of 50 percent of all CDL holders each year.
The home office will facilitate this by testing 12 1/2 % every quarter randomly.
These employees include:

 

5.10.1.2.2.1                  Drivers;

 

5.10.1.2.2.2                  Mechanics, who do road tests; and

 

5.10.1.2.2.3                  Supervisors who may occasionally drive.

 

5.10.1.2.3                  Post-Accident Drug Testing - If a driver of a
commercial vehicle receives a citation for a moving traffic violation arising
from a D.O.T. -reportable accident, he/she is to be tested within 32 hours. TIC
policy requires immediate testing of any employee involved in an accident
resulting in personal injury or equipment damage.

 

5.10.1.3                  A refusal to be tested is considered as a positive
test and the driver is immediately disqualified from driving and terminated from
employment.

 

7

--------------------------------------------------------------------------------


 

5.10.2                        Pipeline Projects

 

5.10.2.1                  During facility start-up and maintenance, pipeline
projects may be subject to D.O.T. regulations concerning drug testing, employee
assistance, medical review and program administration (see 49 CFR Parts 40 and
199). Contact the Safety Department if you have questions regarding D.O.T.
requirements on pipeline projects.

 

5.11                        SUBCONTRACTOR’S RESPONSIBILITY

 

TIC’s subcontractors have the same requirements as TIC to provide a safe and
drug-free workplace. See Article 18 and Exhibit H for TIC’s standard form
subcontract.

 

5.12                        GENERAL PERSONNEL GUIDELINES

 

5.12.1                        Employee Assistance

 

5.12.1.1                  TIC offers the following assistance to employees with
a drug/alcohol problem.

 

5.12.1.1.1                  Individuals covered by TIC’s health insurance are
entitled to benefits allowed under the medical plans. Contact the Benefits
Manager regarding the available benefits.

 

5.12.1.1.2                  The Company will assist in locating drug/alcohol
rehabilitation facilities.

 

5.12.1.1.3                  An employee with a dependence problem may be removed
from active employment until he or she can test free of drugs or alcohol and is
fit to return to duty. This decision will be made by the Human Resources
Director, on a case-by-case basis, based on such factors as severity of the
dependency, type of work performed by the employee, treatment availability and
so forth. The Human Resources Director may require an employee to successfully
complete a rehabilitation program before being considered for rehire.

 

5.12.1.1.4                  Employees who request assistance for a dependency
problem of their own accord generally will not be subject to discipline.
Removing an employee from active employment until he/she can test free of drugs
or alcohol is not to be considered as disciplinary. Such removal is for the
safety of the employee and fellow employees.

 

5.12.2                        Discipline

 

5.12.2.1                  The Company’s discipline procedure regarding pre-hire,
for-cause and random drug and alcohol testing is as follows:

 

5.12.2.1.1                  If a NEW APPLICANT fails the pre-hire test, he/she
cannot be hired at that jobsite and must re-test negative to be eligible for
hire at another TIC jobsite.

 

5.12.2.1.2                  If a CURRENT OR FORMER (transferred/re-hired)
EMPLOYEE fails or refuses to submit to a pre-hire, reasonable cause, post
accident or a random drug/alcohol test, employment must be terminated
immediately. You must call the D&A Program Manager immediately to report the
refusal.

 

8

--------------------------------------------------------------------------------


 

The Termination Report must be completed by checking the safety box. No
information regarding failure of a test should be given out. The employee may
retest at any time at TIC’s expense. If the second test is negative, he/she may
go to work at that jobsite or elsewhere within TIC, subject to work
availability, the client’s policy regarding re-testing and any other jobsite
rules. A new applicant or existing employee who is being tested must provide a
sample within three (3) hours of the request. Failure to produce a sample within
3 hours is to be considered a refusal and the employee will be terminated
(unless a doctor’s note is submitted for any medical conflicts). Notify the D&A
Program Manager immediately.

 

5.12.2.1.3                  Employees who attempt to adulterate, falsify, tamper
with, or assist other employees in an attempt to falsify a drug or alcohol test
are to be permanently ineligible for rehire for failing to comply with Company
policy.

 

5.12.2.1.4                  When an employee is rehired following a positive
test, the employee is to be re-tested periodically throughout the duration of
their employment with TIC. THE EMPLOYEE SHOULD BE INFORMED OF THIS CONDITION
BEFORE RE-EMPLOYMENT. Site supervisors are to assure that periodic retesting is
accomplished.

 

5.12.2.1.5                  If an employee fails two tests at any time during
employment he/she will be required to undergo, at the employee’s expense, a Drug
and Alcohol evaluation prior to testing a third time. The D&A Program Manager
will decide whether to allow re-testing and/or return to work, based on the
evaluation results.

 

5.12.2.1.6                  If the employee fails a third test, he/she will be
permanently ineligible for rehire. Any decision to rehire after a failed third
test will be at the discretion of the Human Resources Director.

 

5.12.2.1.7                  TIC maintains a list of employees who have failed a
drug or alcohol test and eligibility can be verified before re-hiring. If an
employee ineligible for rehire due to a previous positive drug screen is
inadvertently hired, the D&A Program Manager or authorized person will notify
the appropriate supervisor and a drug test must be given using a TIC-approved,
SAMSHA certified lab. The employee will not be allowed to work until he/she
tests negative.

 

5.12.2.1.8                  Employees terminated based on a positive test may
ask the Human Resources Director to review the decision.

 

5.13                        SAMPLE COLLECTION

 

5.13.1                        Testing Companies

 

5.13.1.1                  SAMSHA Approved Laboratory Drug Testing

 

5.13.1.1.1                  Kroll Laboratory Specialists, Inc. (KLS), and
National Toxicology Labs

 

9

--------------------------------------------------------------------------------


 

5.13.1.1.1.1                  These laboratories are certified by SAMSHA and may
be used for testing in any situation. The use of any other labs must be approved
through the TIC Safety Director.

 

5.13.1.2                  On-Site Drug Testing

 

5.13.1.2.1                  These tests can be performed on-site, however, they
may only be used for pre-employment screening. All positive tests must be
confirmed by one of the above mentioned labs.

 

5.13.1.2.1.1                  Insta-cup

 

5.13.1.2.1.1.1                      The donor sample is given directly in the
provided cup, and the panel is placed into the cup after the void has been
completed.

 

5.13.1.2.1.2                  Roche Test Cup

 

5.13.1.2.1.2.1                      The donor sample is given directly in the
provided cup, resulting in a very clean, hygienic testing procedure.

 

5.13.1.3                  On-Site Alcohol Testing

 

5.13.1.3.1                  On-site alcohol testing may be used as a preliminary
method for pre-hire, random, post accident, and for cause alcohol testing to
determine presumed blood alcohol levels. Positive on-site alcohol tests at .080+
must be confirmed with a blood alcohol test or an evidentiary breathalyzer
operated by a certified technician. In states where confirmation is required,
on-site alcohol tests at .02 — .079 must also be confirmed. See Section 5.14.

 

5.13.1.3.1.1                  BreathScan

 

5.13.1.3.1.1.1                      The BreathScan is a small tube through which
the suspect employee blows. If there is a color change, the indicated alcohol
concentration level is exceeded.

 

5.13.1.3.1.2                  Lifeloc FC10 — Breath Alcohol Analyzer

 

5.13.1.3.1.2.1                      The FC10 provides the flexibility to perform
breath alcohol tests in any situation. The operator may choose between Automatic
and Manual testing methods.

 

5.13.1.3.1.3                  Alert J4

 

5.13.1.3.1.3.1                      Alert® is a hand-held, pre arrest breath
alcohol tester that identifies alcohol impaired workers.

 

5.13.2                        Kroll Laboratory Specialists, Inc. (KLS), National
Toxicology, and AccuSign/Status Stik Sample Collection Procedures

 

5.13.2.1                  Testing Location

 

10

--------------------------------------------------------------------------------


 

5.13.2.1.1                  A separate bathroom should be used for testing.
Remove all products (i.e., soap, disinfectant, etc.) stored in the room. Turn
off water if possible. Place a bluing agent in the toilet prior to collection of
sample. Inspect for items that may have been left behind by previous users
before another individual enters the room.

 

5.13.2.2                  Pre-Test

 

5.13.2.2.1                  Verify with a picture I.D., the identity of the
individual providing the sample (the donor).

 

5.13.2.2.2                  A Chain of Custody form (KLS, National Toxicology or
DOT), must be completed and signed by the donor and the person witnessing the
sample collection.

 

5.13.2.2.3                  After first notification of drug testing, an
employee will be given 3 hours to provide a sample. After 3 hours time,
inability to provide a sample will be considered a refusal to test (unless a
doctor’s note is submitted for any medical conflicts).

 

5.13.2.3                  Pre-Collection

 

5.13.2.3.1                  Donors must remove coats or other extra clothing so
that a visual search for unusual bulges may be performed. Ask the donor to raise
their arms over their head. If an unusual bulge is observed, ask the donor to
identify the object. (Do not touch the donor.) Store the donor’s personal
belongings in a safe place during the test. Donors may keep their wallets with
them.

 

5.13.2.3.2                  Take an unopened KLS or National Toxicology test kit
and hand it to the donor. Instruct the donor to open the bag and remove the
collection bottle. Instruct the donor to fill the bottle at least half full to
assure a sufficient specimen amount.

 

5.13.2.3.3                  If using an on-site test, explain that part of the
sample will be used for the on-site test and that if a positive result is found,
the remainder will be sent to a lab for confirmation. Also explain that when the
donor finishes voiding, he or she should screw the cap on loosely so that the
inner seal of the cap does not seal the bottle.

 

5.13.2.3.4                  If you are not using an on-site test, instruct the
donor to turn the cap until it clicks after voiding, otherwise leakage may
occur. Have the donor initial an undamaged seal strip from the provided Chain of
Custody Form and place it across the cap.

 

5.13.2.4                  Collection

 

5.13.2.4.1                  Witness the donor filling the bottle. Witnessing can
be accomplished by being in the same room or standing near the door and being
alert for unusual sounds. The witness must be the same sex as the donor.

 

11

--------------------------------------------------------------------------------


 

5.13.2.4.2                  Have donor carry the specimen back to test area.
Once the specimen is collected, make certain that you and the donor never leave
the bottle unattended.

 

5.13.2.4.3                  Examine the temperature strip on the bottle
immediately after collection and record the condition of the sample, (i.e.,
temperature, color, etc.) on the Chain of Custody form.

 

5.13.2.4.3.1                  Collector MUST read specimen temperature within
four minutes of collection. To be valid, specimens must be between 90 and 100
Degrees Fahrenheit. Determine temperature of specimen by color indicated in
display window. If no colors are present, the temperature is outside the strip’s
temperature range then a second sample must be done under observation. The new
sample must be taken using a new bottle, a separate chain of custody form, and
the remarks section of the cold chain of custody must reference the Specimen ID
Number of the second sample and indicate that it is the cold sample. On the
second sample’s (which should be in the temperature range) chain of custody form
please reference the Specimen ID Number from the 1st sample’s chain of custody
in the remarks section.

 

5.13.2.4.3.2                  Colors appear in sequence of tan, green and blue.
Green indicates the actual temperature. If the box turns both tan and blue, then
the temperature is between those two numbers. Example: Tan box at 92 degrees and
the blue box is at 94 degrees; actual temperature is approximately 93 degrees. A
single green box is the actual temperature.

 

5.13.3                        Shipping Instructions

 

5.13.3.1                  Kroll Laboratory Specialists, Inc. (KLS)

 

5.13.3.2                  Ship the sample via Airborne (1-800-247-2676), account
number 35147148. If Airborne delivery is not available in your area, ship the
sample overnight via UPS or Federal Express. KLS’s address is: 1111 Newton
Street, Gretna, LA 70053. KLS’s phone number is 1 -800-433-3823.

 

5.13.3.3                  National Toxicology Labs

 

5.13.3.4                  Ship the sample via Airborne, account number 33661197.
If Airborne delivery is not available in your area, ship the sample overnight
via UPS or Federal Express. National Toxicology’s address is: 1100 California
Ave., Bakersfield, CA 93304.

 

5.13.4                        Pre-employment Drug Testing Procedure Using the
Roche Test Cup

 

5.13.4.1                  Materials

 

5.13.4.1.1                  Your drug screening test kit consists of:

 

5.13.4.1.1.1                  One Roche Test Cup;

 

5.13.4.1.1.2                  Chain of Custody Form (for positive results only);
and

 

12

--------------------------------------------------------------------------------


 

5.13.4.1.1.3                  Purchase a trash can with a lid, plastic trash can
liners, and surgical gloves.

 

5.13.4.2                  Procedure

 

The donor must be allowed to watch the testing procedures!

 

5.13.4.2.1                  Allow the test module to come to room temperature
prior to opening the bag (approximately 60 minutes).

 

5.13.4.2.2                  Put on surgical type protective gloves for the
duration of the test.

 

5.13.4.2.3                  To deter the dilution of specimens at the collection
site, bluing agent may be placed in the toilet. Other water sources, especially
hot water, should be turned off or taped off during the collection of the
sample. Cleaning agents, soap, air freshener, etc. should not be accessible.

 

5.13.4.2.4                  The collection site person should positively
identify the donor by photo identification.

 

5.13.4.2.5                  The donor should remove unnecessary outer garments
and not take purses, backpacks, etc., into the bathroom during collection of the
sample.

 

5.13.4.2.6                  Allow the donor to take an unopened Test Cup
package. Verify the expiration date on the back of the pouch. Have the donor
open the package and place a label on the cup with the donor’s name or I.D.,
number and date.

 

5.13.4.2.7                  Instruct the donor to void into the Test Cup,
filling approximately halfway. This will be approximately 90 ml, which is enough
to run the Test Cup and send to the lab for confirmation if necessary.

 

5.13.4.2.8                  Upon receiving the specimen from the donor, verify
the identification label is the same. Determine if there is at least 30 ml. If
the volume is insufficient, allow the donor to have an 8 oz. glass of water
every half hour, not to exceed three glasses, and collect another sample as soon
as possible.

 

5.13.4.2.9                  Within four minutes of collection, check that the
temperature of the sample is between 90° - 100°. If the temperature is outside
this range, the sample may have been adulterated or may be a sample the donor
brought in to substitute. Check the appearance of the sample for anything
unusual (color, odor, cloudiness, foam from soap, etc.). Note on report form.

 

5.13.4.2.10           Align the tab on the lid with the blue “Test” arrow on the
front of the Test Cup. Press down on the lid to make sure it is seated properly.
The lid should be parallel to the rim on cup.

 

5.13.4.2.11           Tilt the Test Cup forward (test faceplate down) so that
the sample is covering 1/2 to 3/4 of the lid. DO NOT INVERT. Hold to the count
of 10 (approximately 10 seconds). Set the Test Cup on a counter or hold it
upright. Leave the lid in the “Test” position.

 

13

--------------------------------------------------------------------------------


 

5.13.4.2.12           Observe the “Test Valid” windows: This is the device
control and the timing indicator. When blue lines have formed and the background
is clear in the test valid windows (approximately 3-5 minutes), remove the
result label and interpret the results in the upper windows (+ shaped). If any
of the “Test Valid” lines do not appear, repeat steps j and k. There must be a
line in every “Test Valid” window before the test results are interpreted.

 

5.13.4.3                  Documentation of Roche Test Cup Results

 

5.13.4.3.1                  The results of every Roche Test Cup test, positive
or negative, must be documented. To do this, complete the Chain of Custody form
for on-site drug tests, available on the TIC Intranet under Safety Forms.

 

5.13.4.3.2                  Establish a secure Confidential File (do not use the
employee file) for drug screen results. Place all drug and alcohol testing
documentation in this file. When the project is complete, this file is to be
sent to the corporate offices for record retention.

 

5.13.4.4                  Interpretation of Results

 

5.13.4.4.1                  Negative: a blue line, even a faint line, in the
result window indicates that the test is negative. If all tests are negative,
record the results. Have the donor flush the sample and discard the Test Cup.

 

5.13.4.4.2                  Positive or “Non-Negative”: a clear white plus, no
blue in the result window indicates a presumptive positive for that drug.

 

5.13.4.5                  Positive Roche Test Cup Results

 

5.13.4.5.1                  If the Roche Test Cup is positive, the sample is to
be sent to a SAMSHA approved laboratory for GC/MS confirmation testing. Place
the label from the front of the Test Cup over the vent hole on the back and
tighten the id to the stop position. Follow the instructions on the laboratory’s
chain of custody form. The chain of custody form will have a seal that will be
placed over the lid of the Test Cup to ensure the integrity of the sample.

 

5.13.4.5.2                  If the donor of a positive Roche Test Cup refuses to
fill out the Chain of Custody form, or no longer requests employment, please
notify the Steamboat Human Resources Department immediately — this will be
considered a refusal and will serve as a D&A strike in the employee’s record.

 

5.13.4.5.3                  If a positive test is reported as negative by our
lab, the donor is not entitled to be paid for the hiring delay since he/she was
not yet on the payroll.

 

5.13.4.6                  Discarding Tests

 

5.13.4.6.1                  Surgical type gloves must be worn from start to
finish. A can labeled “Danger — Human Waste Products”, with a pop-up lid, should
be lined with a plastic trash bag and this can should be used for disposal of
all used

 

14

--------------------------------------------------------------------------------


 

materials. Empty the contents from the collection bottles in the restroom and
discard the empty bottles in the can.

 

5.13.5                        Alcohol Testing

 

5.13.5.1                  AlcoScreen and BreathScan are simple, low-cost tests,
which provide a preliminary indication of alcohol use.

 

5.13.5.1 .1               Availability. Order your on-site alcohol tests from:

 

 

AlcoScreen:

 

BreathScan:

 

Kroll Laboratory Specialists, Inc.

 

Columbia Labs (ask for AJ to get discount)

 

1111 Newton Street

 

800-952-2181

 

Gretna, LA 70053

 

www.columbialab.com

 

800-433-3823

 

 

 

5.13.5.1.2                  If you order the AlcoScreen test, request the test
that detects levels from .00 — .08. When ordering the BreathScan, you will need
both the .02 and .08 versions.

 

5.13.5.2                  Procedure - AlcoScreen

 

5.13.5.2.1                  Follow the written procedure on each AlcoScreen
package.

 

5.13.5.2.1.1                  Perform this test for pre-hire, post-accident,
random, and for- cause reasons.

 

5.13.5.2.1.2                  Make sure the person taking the test has placed
nothing in their mouth for 15 minutes prior to the test.

 

5.13.5.2.1.3                  Have the employee open the sealed AlcoScreen
packet and explain to the employee how the test works.

 

5.13.5.2.1.4                  Observe the employee place the pad into the mouth
and saturate the pad with saliva.

 

5.13.5.2.1.5                  Remove pad and place it in a cup or on a tissue.

 

5.13.5.2.1.6                  Wait two minutes and evaluate pad for color
change, comparing it to the color chart on the back of the package. Refer to
5.6.2.1.1 of this document for alcohol cut-off levels.

 

5.13.5.3                  Alcohol Cut-Off Levels

 

5.13.5.3.1                  Refer to the 5.6.2.1.1 of this document for alcohol
cut-off levels or call the Corporate Safety Department for more information.

 

5.13.5.3.1.1                  Procedure — BreathScan

 

5.13.5.3.1.1.1        Follow the written procedure on each BreathScan package.

 

15

--------------------------------------------------------------------------------


 

5.13.5.3.1.1.2        Perform this test for pre-hire, random, post- accident,
and for-cause testing.

 

5.13.5.3.1.1.3        Make sure the person taking the test has placed nothing in
their mouth for 15 minutes prior to the test.

 

5.13.5.3.1.1.4        Hand the employee a .02 BreathScan test, and explain to
him or her how the test works.

 

5.13.5.3.1.1.5        Have them squeeze the tube and break the glass ampoule.

 

5.13.5.3.1.1.6        Instruct them to blow hard into the tube for 12 seconds.

 

5.13.5.3.1.1.7        Wait two minutes for a reaction. If they develop a blue
color, the test indicates an alcohol level exceeding .02. Employees that test
above a .02 must repeat the test with a .08 level BreathScan. Refer to 5.6.2.1.1
of this document for alcohol cutoff levels.

 

5.13.5.3.1.2                  Refer to section 5.6.2.1.1 of this document for
alcohol cutoff levels or call the Safety Department for more information.

 

16

--------------------------------------------------------------------------------


 

5.14         STATE RESTRICTIONS

 

The following lists each state’s Drug U Alcohol Testing and Confirmation
requirements and restrictions, if any exists.

 

STATE:

 

SPECIAL RESTRICTIONS:

Alabama

 

All positives tests must be sent to MRO for confirmation before being reported
to employer.

Alaska

 

None.

Arizona

 

None.

Arkansas

 

None.

California

 

None.

Colorado

 

Boulder’s ordinance requires that employee’s initial positive drug tests be
confirmed by GC/MS and that the employee has the opportunity to have a re-test
at a SAMSHA certified laboratory. Applicants’ initial positive tests need not be
confirmed. Therefore, on-site testing is permitted but employers should not take
final action against a current employee until a confirmatory test result is
obtained. The rest of the state has no restrictions for on-site testing.

Delaware

 

None.

District of Columbia

 

None.

Florida

 

None.

Georgia

 

None.

Connecticut

 

On-site testing is permitted. All initial positive drug tests must be confirmed
using GC/MS.

Hawaii

 

On July 2, 1999, Hawaii amended its employment drug testing law to include on-
site testing for pre-employment use. The law requires on-site drug tests to be
confirmed using GC/MS if they are used to deprive a person of employment or if
there is to be adverse action. The device must be FDA approved and the operator
administering the test needs to be trained by the manufacturer or manufacturers
designee. On-site testing is permitted in criminal justice.

Idaho

 

A job applicant has a right to request a positive on-site drug and alcohol
preemployment test be confirmed at a laboratory.

Illinois

 

None.

Indiana

 

None.

Iowa

 

On-site testing is permitted. All positive drug tests must be confirmed by a
second test using a different chemical process and all confirmatory tests must
be performed at laboratories approved by SAMSHA or under rules developed by the
Iowa Department of Public Health.

Kansas

 

The Kansas drug testing law appears to limit testing. However, the state
Attorney General has issued an opinion stating that employers who use on-site
drug testing kits to test for controlled substances for employee management
purposes are not subject to the requirements of the state drug-testing law. In
any case, a drug test result is admissible in a workers’ compensation or
unemployment compensation hearing only if the test was performed by a laboratory
certified by HHS and confirmed by GC/MS or a Comparable method. Otherwise, it
appears as though on-site testing can be used.

Kentucky

 

None.

Louisiana

 

On-site testing is prohibited when a covered employer tests for marijuana,
cocaine, opiates, PCP, and amphetamines. Tests for other drugs of abuse and

 

17

--------------------------------------------------------------------------------


 

STATE:

 

SPECIAL RESTRICTIONS:

 

 

alcohol are not regulated by the law. However, on-site testing is permitted
under some specific statutory exceptions listed in the law and/or if the test
does not result in mandatory or discretionary consequences to employees or
applicants such as when on-site tests are used to screen out negative test
results. All positives tests must be sent to MRO for confirmation before being
reported to employer.

Maine

 

On-site testing is prohibited when used on employees. On-site testing is allowed
for applicants only if the facility meets the requirement set out by the Maine
Department of Labor, which includes a demonstrated proficiency in CAP
procedures. TIC has approved CAP procedures. Physician’s offices and clinics may
be able to meet or already meet these criteria and may be able to offer/use on-
site testing.

Massachusetts

 

None.

Michigan

 

None.

Minnesota

 

On-site testing is prohibited.

Mississippi

 

None.

Missouri

 

None.

Maryland

 

Maryland’s drug testing law requires that all controlled substance and alcohol
tests required by employers as a condition of employment be conducted at a state
certified laboratory. Therefore, on-site testing is prohibited.

Montana

 

It appears the law governs only the testing of safety-sensitive employees.
On-site testing may, therefore, be an option for non-safety-sensitive employees
and job applicants.

New Hampshire

 

None.

New Jersey

 

None.

New Mexico

 

None.

New York

 

None.

Nevada

 

None.

Nebraska

 

On-site testing is permitted. Requires only that all initial positive tests be
confirmed at a certified laboratory. Alcohol tests must be confirmed with a
certified evidentiary breathalyzer.

North Carolina

 

On-site drug and alcohol testing of prospective employees is permitted. All
positive initial drug and alcohol tests must be confirmed at a state-certified
laboratory. On-site screen of employees is prohibited.

North Dakota

 

The state worker’s compensation statue denies benefits to employees who fail a
drug or alcohol test only if those tests are performed in accordance with DOT
regulations, which prohibit on-site testing. Otherwise, there is no limit on an
employer’s right to use on-site testing.

Ohio

 

None.

Oklahoma

 

On-site testing is allowed only when a license is obtained from the State Health
Department and daily QA testing is conducted.

Oregon

 

Oregon permits employers to conduct on-site testing, providing that each
employer registers as an on-site screening facility. To register, the employer
must certify that: (1) tests have FDA approval and are used in accordance with
any instructions included by the FDA; (2) tests will be administered according
to the instructions of the manufacturer; (3) C-O-C procedures will be observed;
(4) operators of the facility will be trained in the use of the tests by the
manufacturer and (5) all initial positive tests will be confirmed by a licensed

 

18

--------------------------------------------------------------------------------


 

STATE:

 

SPECIAL RESTRICTIONS:

 

 

laboratory before release of the test results if the positive test result will
be used to take adverse employment action. Employers many not require employees
to submit to a breathalyzer test, unless the employee consents or the employer
has a reasonable suspicion that the employee is impaired.

Pennsylvania

 

None.

Puerto Rico

 

On-site testing is prohibited unless the employer was using on-site tests prior
to the drug testing law’s effective data of February 4, 1998.

Rhode Island

 

Positive results need to be confirmed by a laboratory.

South Carolina

 

None.

South Dakota

 

None.

Tennessee

 

None.

Texas

 

Does not appear to limit use by private employers.

Utah

 

None.

Vermont

 

On-site testing is not permitted.

Virginia

 

Virginia permits on-site testing but gives employers the benefit of a
presumption of intoxication under the workers' compensation and unemployment
compensation statues when a confirmatory test meeting SAMSHA guidelines
indicates a positive result.

Washington

 

None.

West Virginia

 

None.

Wisconsin

 

None.

Wyoming

 

None.

 

19

--------------------------------------------------------------------------------


 

[g197201kq089i001.jpg]

 

Safety Meetings

 

Jobsite Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

07/1999

 

1.0 JOBSITE SAFETY ADMINISTRATION AND RESPONSIBILITY

 

PROCEDURE TABLE OF CONTENTS

 

1.1

SITE MANAGER

2

1.2

JOBSITE SAFETY COMMITTEE

2

1.3

SAFETY SUPERVISOR

3

1.4

FOREMEN

3

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

1.1          SITE MANAGER

 

1.1.1       The overall responsibility and authority for the Project Safety
Program is vested with the site manager. The site manager is to:

 

1.1.1.1    Establish an effective Safety Management Program based on this
manual.

 

1.1.1.2    Plan all work to comply with the TIC Safety Management Program.

 

1.1.1.3    Establish and participate in a jobsite safety committee.

 

1.1.1.4    Coordinate the TIC safety effort with the client and other
contractors.

 

1.1.1.5    Provide the necessary safety equipment.

 

1.1.1.6    Ensure jobsite compliance with all applicable federal, state, local,
client and TIC safety and health standards.

 

1.1.1.7    Promptly complete accident investigations and reports.

 

1.1.1.8    Establish a regularly scheduled meeting of all site management,
foremen through superintendents, to discuss project safety concerns with site
managers.

 

1.1.1.9    Schedule a meeting of all employees to convey TIC’s commitment to
safety, and to discuss specific safety concerns.

 

1.1.1.10 Ensure all employees understand the reporting requirements for job
injuries and illnesses, as part of the jobsite orientation.

 

1.2          JOBSITE SAFETY COMMITTEE

 

1.2.1       Implement the TIC Safety Program.

 

1.2.2       Establish programs to acquaint each employee with hazards they may
be exposed to on the jobsite.

 

1.2.3       Implement the TIC injury management program as described in this
manual.

 

1.2.4       Keep safety bulletin board current.

 

1.2.5       Review jobsite safety performance and correct deficiencies.

 

1.2.6       Investigate accidents and institute corrective action.

 

2

--------------------------------------------------------------------------------


 

1.3          SAFETY SUPERVISOR

 

1.3.1       Some jobsites use a site safety supervisor to assist in the
administration of the safety program. The requirement for a site safety
supervisor is determined by the complexity of safety management at the project.
When a site safety supervisor is not assigned to a project, the responsibility
for his duties falls to the site manager. Duties include:

 

1.3.1.1    Communicate with the client regarding jobsite safety.

 

1.3.1.2    Implement and administer safety training for each employee.

 

1.3.1.3    Assure productive daily/weekly toolbox safety meetings.

 

1.3.1.4    Perform safety inspections of the jobsite and direct employees and
jobsite management to take necessary corrective action.

 

1.3.1.5    Ensure that TIC safety information, including the TIC Safety
Handbook, jobsite policies, hazard communications materials are provided to each
employee.

 

1.3.1.6    Review accidents and institute corrective actions.

 

1.3.1.7    Implement the TIC injury management program, as described in this
manual.

 

1.3.1.8    Actively participate as a member of the Safety Committee.

 

1.4          FOREMEN

 

1.4.1       Job foremen are an integral part of an effective safety program.
Their level of involvement helps determine the effectiveness of the safety
program. A foreman’s responsibilities include:

 

1.4.1.1    Instruct workers in safe work practices and methods.

 

1.4.1.2    Require that employees have the proper protective equipment and tools
necessary to perform the job safely.

 

1.4.1.3    Review the work area for jobsite hazards, and correct unsafe
conditions that may exist.

 

1.4.1.4    Enforce applicable safety requirements.

 

1.4.1.5    Set a good example for employees.

 

1.4.1.6    Assist in the investigation of accidents necessary corrective action.

 

1.4.1.7    Hold daily/weekly “tool box” safety meetings with employees to:

 

1.4.1.8    Review work practices and conditions;

 

1.4.1.9    Convey the related safety topics and concerns;

 

1.4.1.10 Encourage involvement in safety;

 

3

--------------------------------------------------------------------------------


 

1.4.1.11 Communicate the TIC safety commitment to each employee.

 

1.4.1.12 See that first aid or medical attention is administered when necessary.

 

1.4.1.13 Participate in the Safety Committee.

 

4

--------------------------------------------------------------------------------


 

[g197201kq091i001.jpg]

 

Safety Meetings

 

Jobsite Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

07/1999

 

3.0 SAFETY MEETINGS

 

PROCEDURE TABLE OF CONTENTS

 

3.1

MEETINGS

2

3.2

AGENDA

2

3.3

SAFETY COMMITTEE

2

3.4

SUPERVISOR’S/FOREMAN’S SAFETY/TQM MEETING

2

3.5

GENERAL JOBSITE MEETING

2

3.6

DAILY GANGBOX SAFETY/TQM MEETINGS

2

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

--------------------------------------------------------------------------------


 

3.1          MEETINGS

 

The following meetings will be conducted on the jobsite.

 

3.1.1       Safety Committee Meetings

 

3.1.2       Supervisor’s/Foreman’s Safety/TQM Meetings

 

3.1.3       General Jobsite Safety Meetings

 

3.1.4       Daily Gangbox Safety/”TQM” Meetings

 

3.2          AGENDA

 

An agenda will be prepared in advance for each meeting, using the appropriate
form. Completed copies of the form will be assembled in a notebook.

 

3.3          SAFETY COMMITTEE

 

The safety committee will meet weekly or more often when necessary to review the
health and safety of all personnel (refer to previous section, Safety Committee
Responsibilities).

 

The following items are to be covered at these meetings:

 

3.3.1       Previous week’s minutes;

 

3.3.2       The review of first aid and doctor cases that have occurred since
the previous meeting, identifying accident causes, crafts involved, etc.,
including prevention methods to be initiated; and

 

3.3.3       Review of any safety violations noted, including corrective action
necessary to eliminate a recurrence.

 

3.3.4       Safety problems and concerns shall be discussed and resolved.

 

3.4          SUPERVISOR’S/FOREMAN’S SAFETY/TQM MEETING

 

The Supervisor’s/Foreman’s Safety/TQM Meeting will be held on a regularly
scheduled basis to discuss jobsite safety and the specific safety
responsibilities of each member of the management team (refer to previous
section, Site Managers Responsibilities).

 

3.5          GENERAL JOBSITE MEETING

 

The General Jobsite Meeting will be held with all employees on a regular
scheduled basis to convey TIC’s commitment to safety and discuss general jobsite
safety concerns (refer to previous section, Site Manager’s Responsibilities).

 

3.6          DAILY GANGBOX SAFETY/TQM MEETINGS

 

The Gangbox Safety/TQM Meetings are to be held daily to make each employee aware
of hazards specific to the job that they are performing (refer to previous
section, Foremen Responsibilities). While foremen are expected to discuss safety
matters specifically related to their crew’s upcoming activities, additional
material (i.e., safety committee handouts) might also be discussed.

 

A record of safety meetings is to be completed and distributed to the attendees,
the site manager and the Corporate Safety Director.

 

2

--------------------------------------------------------------------------------


 

[g197201kq093i001.jpg]

 

Safety Education and Training

 

Jobsite Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

08/2001

 

2.0 SAFETY EDUCATION AND TRAINING

 

PROCEDURE TABLE OF CONTENTS

 

2.1

PURPOSE

2

2.2

SAFETY COMMUNICATIONS SYSTEM

2

2.3

NEW-HIRE ORIENTATION

2

2.4

THINK AND PLAN TRAINING (T.A.P.)

3

2.5

SUPERVISOR SAFETY TRAINING

3

2.6

PROJECT BULLETIN BOARDS

4

2.7

EMERGENCY MEDICAL TECHNICIAN (EMT) ASSISTANCE

5

2.8

FIRST AID AND CPR TRAINING

5

2.9

MSHA TRAINING

5

2.10

BASIC RIGGER TRAINING

6

2.11

APPRENTICE PROGRAM

6

2.12

HEAVY EQUIPMENT TRAINING

6

2.13

LIFT CRANE OPERATOR TRAINING

6

2.14

HAZARD COMMUNICATION TRAINING

7

2.15

APPENDIX

7

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

2.1           PURPOSE

 

A proven means of instituting and reinforcing a safety program is through a
carefully planned and communicated program of safety education, training and
informational activities. These activities are to be presented to ensure that
all employees know their obligations and responsibilities to the overall safety
effort.

 

2.2           SAFETY COMMUNICATIONS SYSTEM

 

TIC utilizes various methods of conveying information about work hazards and
their controls to employees. The following information represents the major
elements of the comprehensive TIC safety training program:

 

·      New-Hire Safety Orientation

·      Hazard Communications Training

·      Supervisor’s Safety Training

·      General Jobsite Meetings

·      Daily/Weekly TQM “Tool-Box” Safety Meetings

·      Supervisors Safety Meetings

·      Safety Committee Meetings

·      Project Safety Bulletin Boards

·      Safety Newsletters and Bulletins

·      OSHA/MSHA Compliance and Training

·      Crane Safety Training

·      Heavy Equipment Safety Training

·      Basic Rigger Training

·      EMT Assistance

·      First Aid Training

·      Safety Task Training on Tools and Techniques

·      Video Safety Training

·      Apprentice Training Program

·      Think and Plan Posters and Sign-In Sheets

 

2.3       NEW-HIRE ORIENTATION

 

Refer to the attached Appendix A - New Hire Orientation Guidelines

 

2.3.1        All newly hired employees, regardless of their position, are
required to attend a safety orientation prior to beginning their duties. The
training is to include the orientation tape, walk-around orientation to the
project and hazards, issuance of the TIC Construction Safety Handbook and other
safety materials, review of specific owner requirements, jobsite policies, and
other topics indicated by project conditions.

 

The new-hire safety orientation shall include, but not be limited to, the
following topics when applicable to the scope of work:

 

·      Employer/Employee Responsibilities Under OSHA/MSHA

·      Procedure for Reporting and Correcting Unsafe Conditions or Practices

·      Job Hazard Analysis

·      Eye Protection

·      Head Protection

·      Hearing Protection

·      Foot Protection

 

2

--------------------------------------------------------------------------------


 

·      Safe Lifting Procedures - Back Injury Prevention

·      Respiratory Protection

·      Fall Protection

·      Scaffolding

·      Signs, Barricades and Flagging

·      Perimeter Guarding

·      Slips, Trips, and Falls

·      Housekeeping

·      Fire Protection - Hot Work Permits

·      Seat Belt Use

·      First Aid

·      Accident Reporting Requirements

·      Construction Emergency Action Plan

·      Trenching, Excavations and Tunnels

·      Confined Space Procedures

·      Safe Blasting Procedures

·      Material Handling, Rigging Procedures and Crane Safety

·      Electrical Safety

·      Safe Clearance Procedures (Lockout, Blockout, Tagging and Overhead Power
Lines)

·      Hazard Communication

·      Special Project Requirements and Procedures

·      Appendix A (For a complete copy of the standardized TIC New Hire Safety
Orientation Guidelines, refer to Appendix A).

 

2.4           THINK AND PLAN TRAINING (T.A.P.)

 

2.4.1        Think and Plan Safety Training (T.A.P.) is a behavioral safety
component of the TIC Safety Management Program. All employees are to be
introduced to the concepts of T.A.P. at New Hire Orientation, with follow up
approximately two weeks later. T.A.P. training includes:

 

2.4.1.1             Safety as a value;

 

2.4.1.2             Unsafe behavior; and

 

2.4.1.3             Personal Safety Task Planning.

 

2.4.2        T.A.P. training is reinforced with hardhat stickers, job site
posters, gang box meeting T.A.P. sign-in sheets, and regular safety meetings.
Refer to the TIC Intranet for a copy of the TAP Program.

 

2.5           SUPERVISOR SAFETY TRAINING

 

2.5.1        The daily involvement of the foremen and other supervisors is very
important to the success of the project safety program. It is, therefore,
necessary that each supervisor know his or her safety responsibilities.
Supervisor safety training shall include the following items of responsibility:

 

2.5.1.1             Safe Work Areas

 

The supervisor shall be familiar with his or her crews’ work areas and ensure
that safe conditions are maintained. Upon identification of an unsafe condition,
it will

 

3

--------------------------------------------------------------------------------


 

be the responsibility of the supervisor to make sure those conditions are
corrected before work continues

 

2.5.1.2             Safe Work Practices

 

When the supervisor assigns work tasks to a crew, he/she shall ensure that they
are instructed in the proper work methods, and the proper use of personal
protective equipment and tools to perform the job safely.

 

2.5.1.3             Supervising for Safety

 

The Supervisor shall monitor the crew’s progress to assure that safe work
practices are being used.

 

2.5.1.4             Gangbox Safety/TQM Meetings

 

Each foreman is required to conduct a daily Gangbox Safety/TQM meeting with his
entire crew at a specified time and place. In addition, the foreman is required
to obtain a list of those employees attending the meeting and to note what was
discussed.

 

2.5.1.5             Emergency Procedures

 

Each supervisor shall become completely familiar with the project emergency
procedure so that they can provide the needed leadership required in case of
serious injury, fire, evacuation or other situations.

 

2.5.1.6             Accident Investigations

 

Supervisors are required to actively participate in the investigation of any
incidents that result in:

 

2.5.1.6.1          Personal injury to a crew member. This includes the filling
out of the “Report of Injury” form and its return on the same day to the project
office so it can be called in to the corporate office insurance coordinator
(Safety Department) if a doctor’s treatment is required.

 

2.5.1.6.2          Equipment or property damage in the supervisor’s area of
responsibility. Fill out the Equipment/Incident/Accident Report.

 

2.6           PROJECT BULLETIN BOARDS

 

2.6.1        In order to promote safety and maintain a highly visible safety
profile on the worksite, the project shall establish Safety Bulletin Boards.

 

2.6.2        Bulletin boards of a sufficient size to accommodate the following
materials may be fabricated on the job or requisitioned through the shop:

 

2.6.2.1             Appropriate MSHA, OSHA and Workers’ Compensation information
posters.

 

2.6.2.2             Emergency phone numbers, i.e., fire department, ambulance,
hospital, etc.

 

2.6.2.3             Project assured grounding program.

 

2.6.2.4             Crane hand signal chart.

 

4

--------------------------------------------------------------------------------


 

2.6.2.5             Appropriate safety posters, publications and communications
from the home office.

 

2.6.3        Bulletin boards will be located where they are readily accessible
and may be easily read by employees.

 

2.6.4        A safety suggestion box may be secured near the bulletin board to
encourage anonymous participation in the TIC Safety Program.

 

2.7           EMERGENCY MEDICAL TECHNICIAN (EMT) ASSISTANCE

 

2.7.1        In order to qualify for these benefits, the employee must be
nominated by his or her supervisor and approved by the Corporate Safety Director
prior to taking the course. Employees should have worked for TIC for one year
and be a Journeyman Craftsman or above in order to be nominated. The incentives
will apply to employees taking approved EMT courses on their own or
TIC-sponsored courses. Books and tuition reimbursement, Jump Kits and the jacket
will be a job expense.

 

2.7.2        Upon receipt of a Level I or higher EMT certification, the employee
is eligible for the following:

 

2.7.2.1             Reimbursement for tuition and books. A receipt or other
evidence of payment must be provided. The amount to be reimbursed also must be
established and approved by Corporate Safety before the course work is
undertaken.

 

2.7.2.2             An hourly increase of $1 over the employee’s normal rate at
anytime that the employee is designated, by the project supervisor, as the site
EMT. A project may have EMT’s on the payroll who will not receive the $1
increase since they have not been named the designated EMT. (There will be no
rate increase for employees who are salaried or are not project assigned.)

 

2.7.2.3             EMT certifications must be current and on file in the
Corporate Safety Department in order for an employee to be eligible. All payroll
change notices for the $1 increase must be signed by the site supervisor.

 

2.7.2.4             An EMT Jump Kit will be assigned to an EMT who has been
designated as the project EMT. These kits will be restocked by the project the
EMT is working on as contents of the jumpkit are used.

 

2.7.2.5             A TIC jacket identifying the employee as a company EMT.

 

2.8           FIRST AID AND CPR TRAINING

 

2.8.1        TIC offers first aid training and provides certified first aid
training and training equipment. First aid and CPR training is encouraged for
every employee. This training can be scheduled by supervisors through the
Corporate Safety Director.

 

2.8.2        First Aid training for employees and their families is encouraged
and can be given by our instructors by contacting the Corporate Safety Director.

 

2.9           MSHA TRAINING

 

2.9.1        TIC has MSHA approved training plans, certified trainers, training
equipment and material for the following properties:

 

5

--------------------------------------------------------------------------------


 

2.9.1.1     Metal, Non-Metal Mines

 

2.9.1.1.1        Approved surface plan, 24-hours

 

2.9.1.1.2        Approved underground plan, 40-hours

 

2.9.1.2     Coal Mines

 

2.9.1.2.1        Approved surface plan, 24-hours

 

2.9.1.2.2        Approved underground plan, 40-hours

 

2.9.2        MSHA required contractor training should be discussed at the
bidding stage with the Corporate Safety Director. A training schedule should be
arranged several weeks ahead of time in most cases.

 

2.10         BASIC RIGGER TRAINING

 

2.10.1      The TIC Basic Rigger Training gives the employee information on
rigging, the use of wire rope and the TIC sling capacity chart.

 

2.10.2      Upon completion of the Basic Rigger Training course, the employee
will be issued a certification card.

 

2.11         APPRENTICE PROGRAM

 

TIC offers an apprenticeship craft training program which incorporates the TIC
safety philosophy and job safety as an integral part of the training program.

 

2.12         HEAVY EQUIPMENT TRAINING

 

(Refer to TIC Safety Manual Section - Mobile Equipment Operator Certification)

 

2.12.1      All operators are required to read and understand the contents of
the operator’s manual before equipment operation.

 

2.12.2      No operator will be allowed to operate equipment on which he/she has
no previous experience until he/she has received adequate training.

 

2.13         LIFT CRANE OPERATOR TRAINING

 

(Refer to TIC Safety Manual Section - Mobile Equipment Operator Certification)

 

2.13.1      All crane operators are to be certified on the type of equipment
they are operating through the TIC Lift Crane Operator Certification Process.
This includes:

 

2.13.1.1           Reading the TIC Corporate Crane & Rigging Manual;

 

2.13.1.2           Viewing the TIC Lift Crane Operator video;

 

2.13.1.3           DOT physical;

 

2.13.1.4           Drug and alcohol screening; and

 

6

--------------------------------------------------------------------------------


 

2.13.1.5           Completion by the project site manager of the Lift Crane
Operator Experience/Authorization form.

 

2.13.2      Upon completion of Crane Operator Certification, the operator will
be issued a certification card indicating the type of equipment he/she is
certified to operate for TIC.

 

2.14         HAZARD COMMUNICATION TRAINING

 

2.14.1      Each employee, as part of employee orientation and jobsite hazard
recognition, will be provided with hazard communication training as required
under OSHA and MSHA regulations. Hazard Communications Training shall include:

 

2.14.1.1           An overview of the company hazard communication program.

 

2.14.1.2           A review of the hazardous materials present on the jobsite.

 

2.14.1.3           The location, availability and contents of our written hazard
communication program and MSDS.

 

2.14.1.4           How to detect the release or presence of hazardous materials
in the work area.

 

2.14.1.5           Physical and health hazards of the hazardous materials, and
how to avoid exposure by using good work practices, personal protective
equipment, and specific procedures implemented by the company to protect
employees, etc.

 

2.14.1.6           Identification and labeling of hazardous materials.

 

2.14.1.7           How to read labels and MSDS’ to obtain hazard information.

 

2.14.2      After attending the training class, each new employee will sign the
Hazard Communication Training Certification form to verify that they attended
the training, received our written materials, and that they understand the TIC
policies on hazard communication.

 

For specific details on the TIC Hazard Communications Program, refer to the
section - Hazard Communication Compliance Program

 

2.15         APPENDIX

 

A.    New Hire Safety Orientation Guidelines

 

B.    Supervisor’s Walk Around Guidelines

 

7

--------------------------------------------------------------------------------


 

APPENDIX A
NEW HIRE SAFETY ORIENTATION GUIDELINES

 

Instruction to the Trainer: Have each employee sign in to document the training
received. Retain documentation in the job files.

 

Required Forms: PL-1 5 Training Documentation.

 

·        Category I Employees — Newly hired, have not received the full TIC New
Hire Orientation within the past 12 months.

 

·        Category II Employees — Have received the full TIC New Hire Orientation
within the past 12 months.

 

A2.1    CATEGORY I AND II EMPLOYEES

 

Every TIC employee receives the following training before beginning work.

 

A2.1.1             Prehire Drug Screen

 

A2.1.1.1          Sign the Jobsite Policy before taking the drug screen.

A2. 1.1.2         Explanation of TIC Drug and Alcohol Policy, pre-hire, random
10% at least once monthly, post accident, for-cause, all employees involved.

A2.1 .1.3         Equipment operators/yearly.

 

A2.1 .2            Introduction By The Site Manager

 

A2.1.2.1          Welcome.

A2.1 .2.2         Review safety commitment, expectations, and New Hire Safety
Statement.

A2.1.2.3          Value of 401 (K).

A2.1.2.4          Resolving disputes.

A2.1.2.5          Incentive program.

A2.1.2.6          Scope of work of project.

 

A2.1.3             Administrative Procedures

 

A2.1.3.1          New-Hire packets.

A2.1.3.2          Jobsite policies.

A2.1 .3.3         Construction Handbook.

A2.1.3.4          Signature pages.

 

A2.1.4             Jobsite Policies

 

A2.1 .4.1         Work schedule.

A2.1.4.2          Start time.

A2.1.4.3          Call-in procedure.

A2.1.4.4          Brassing requirements.

A2.1.4.5          Parking and transportation.

A2.1.4.6          Other:

 

A2.1 .5            Employee Safety Responsibilities Checklist

 

o            Personal safety.

o            Know the Emergency Response and Evacuation Plan.

o            Know what constitutes a safety hazard.

o            Be constantly on the lookout for safety hazards.

 

8

--------------------------------------------------------------------------------


 

o            Correct or report safety hazards immediately.

o            Know and use safe work procedures.

o            Avoid unsafe acts.

o            Keep the work are clean and uncluttered.

o            Report accidents, injuries, illnesses, exposures to hazardous
substances, and near misses immediately.

o            Report acts and conditions that don’t seem right even if you aren’t
sure they are hazardous.

o            Near miss reporting procedure.

o            Cooperate with inspections and job hazard analyses.

o            Follow company safety rules.

o            Look for ways to make the job safer.

o            Participate in safety training.

o            Treat safety as one of your most important job duties.

 

A2.1 .6            Review Site Specific Owner Requirements

 

There are times when the project owner will require all personnel to review
certain safety materials before allowing entrance to the job sites. Point out to
employees the importance of maintaining good relations with the owner.

 

A2.1 .6.1         Site Specific Requirements:

 

A2.1.6.1.1       Hot Work Permits.

A2.1.6.1.2       Smoking.

A2.1 .6.1.3      Process Safety Management.

A2.1.6.1.4       Other

 

A2.1 .7            Emergency Response and Site Evacuation Procedures

 

Every jobsite is required to have an emergency response and evacuation
contingency plan. Plan must include:

 

A2.1 .7.1         Emergency signals and evacuation routes.

A2.1 .7.2         Head count assembly areas.

A2.1 .7.3         Rescue and medical duties for assigned employees.

A2.1 .7.4         People to contact for further information.

 

To keep an emergency from becoming a disaster, everyone has to know his or her
job. Employees should know exactly what to do in an emergency — AND DO IT.

 

A2.1 .8            Hazard Communication

 

A2.1.8.1          Location of MSDS.

A2.1.8.2          Chemicals used on site.

A2.1 .8.3         Potential chemical exposure.

 

A2.1.9             Injury Reporting

 

A2.1.9.1          Issue after hours care cards to each employee.

A2.1 .9.2         Review injury management policy.

 

Every injury, no matter how slight, must be reported to the foreman, or
appropriate supervisor. Employees need to be given the names and addresses of
the approved doctor and

 

9

--------------------------------------------------------------------------------


 

treatment facilities. A management representative must accompany all injured
employees to the physician.

 

Failure to comply with this policy may result in denial of workers’ compensation
benefits and could be cause for disciplinary action.

 

A2.1.10           Medical Questionnaire

 

A2.1.10.1        It helps identify any problems when performing minor first aid
treatment.

A2.1.10.2        It makes EMTs aware of any previous conditions when responding
to an emergency.

A2.1 .10.3       Assists the TIC Safety Manager in making work assignment
recommendations to the supervisor of an employee who may have a medical
condition.

 

A2.1.11           Project Incentive Program

 

A2.1.11.1        Coin program.

A2.1.11.2        Cash performance incentive.

 

A2.1.11.2.1 How much?
A2.1.11.2.2 When paid.

 

A2.1.11.3        Impact of a safety incident.

A2. 1.11.4       Employee recognition.

 

A2.1.12           Think And Plan (T.A.P.)

 

A2.1.12.1        Review the Think and Plan procedures.

A2.1.12.2        Discuss how to use these systems to plan for safety.

A2.1.12.3        Discuss the follow-up Think and Plan training within two weeks.

 

A2. 1.13          TIC Safety Philosophy

 

TIC bases its safety and accident prevention policy on a sincere desire to
eliminate occupational injuries and illnesses as well as damage to equipment and
property.

 

REMEMBER: SAFETY, QUALITY AND PRODUCTIVITY GO HAND IN HAND.

 

A2.1.14           Review Performance Requirements

 

Review the Performance Requirements form with all employees:

 

A2.1.14.1        Safety;

A2.1 .14.2       Quality;

A2.1.14.3        Productivity; and

A2.1.14.4        Planning.

 

Note that this will be reviewed with the employee by their supervisor.

 

Let them know that this form clearly explains what their responsibilities are to
safety, quality, productivity, and job planning.

 

***Upon completion and documentation of the above training and job walk-through,
Category II employees may be released to their supervisor for job walk and
assignment. Category I employees continue with the following training.

 

10

--------------------------------------------------------------------------------


 

A2.2    CATEGORY I EMPLOYEES

 

Category I employees receive the following training.

 

A2.2. 1            Safety Above All Video

 

A2.2.2             Hazard Communication (HAZCOM) Video and Program

 

A2.2.2.1          Show HazCom Video.

A2.2.2.2          Review HazCom requirements with employees.

A2.2.2.3          Labeling.

A2.2.2.4          Location of MSDS.

A2.2.2.5          Chemicals used on site.

 

A2.2.3             Attachments:

 

A2 .2.3.1         Hazard Communication Training Certification.

A2 .2.3.2         Safety Training Documentation (form PL- 15).

 

A2.2.4             Insurance Program

 

A2.2.5             Health and Accident (500 hours or 3 months, whichever is
later). Dental available.

 

A2.2.6             401 (K) — 100% up to first 1% deferred; 10% thereafter / 8
investment options within the plan.

 

A2.2.7             Packets from Steamboat, approximately 2 months after hire.

 

A2.2.8             Review Employee Safety Handbook

 

Hand out TIC Construction Safety Handbook. Employees must sign and date the
acknowledgment of understanding and agreement to abide by all safety
regulations. Remove the attachment in the Safety Manual and send in with hire
information. Answer any questions or concerns from the employees. Review pg. 7,
Personal Responsibility To Safety and discuss that reporting unsafe acts and
conditions is each employee’s responsibility. Explain the TIC committee concept,
its policy and procedures.

 

A2.2.9             Disciplinary Action

 

Any employee engaging in unsafe work practices and/or violating known and
accepted safety practices, rules or laws, may be subject to immediate dismissal
from the project and the company. This may be with or without written or verbal
warning at the discretion of the management. Review policy on page 7 of the
safety handbook. Review and discuss consultation form.

 

A2.2.10           Use of Personal Protective Equipment

 

Review all personal protective equipment required for this project.

 

A2.2.10.1        Hard Hat.

A2.2.10.2        Steel Toe Boots.

A2.2.10.3        Safety Glasses.

A2.2.10.4        Hearing Protection.

A2.2.10.5        Gloves.

A2.2.10.6        Face Shields.

A2.2.10.7        Respirators.

A2.2.10.8        Protective Clothing.

A2.2.10.9        Fall Protection (harness, two lanyards, shock absorber).

 

11

--------------------------------------------------------------------------------


 

A2.2.11           Near Miss Policy

 

A2.2.11.1        Near miss forms, location.

A2.2.11.2        Reporting procedure.

A2.2.11.3        What is a near miss?

 

A2.2.12           Fall Protection (100% Tie Off Policy)

 

Every employee working at the heights of six feet or greater from the surface
below is to be tied off at all times. If a secure tie off point is not
available, a solution must be found before any work begins.

 

An approved harness with TWO lanyards is required at all times. This includes
but is not limited to: a) working upon an incomplete building / structure that
may present potential fall hazards, or b) working upon all ladders, elevated
platforms and vessels under construction, and scaffolds regardless of their
completion status.

 

Fall protection planning is the key to working safely. It must be carried out on
all job sites where employees will be working at heights six feet or greater to
the surface below. Include it as part of the site task safety planning. Please
review the Corporate Safety Management Program manual for a more detailed
explanation.

 

Any employee who chooses not to tie off is violating TIC company policy. This is
a very serious safety violation. The result from not following this policy may
be a fall that will cause serious injury or even death. This behavior will not
be tolerated!

 

A2.2.12.1        Emphasize:

 

A2.2.12.1.1         Proper fit.

A2.2.12.1.2         Daily inspection of equipment.

A2.2.12.1.3         Proper method of securing lanyard and anchorages.

A2.2.12.1 .4        Process Safety Management (PSM)

A2.2.12.1.5         Review PSM with employees — if applicable.

 

This is a law passed by OSHA requiring contractors to train employees in the
hazards associated with refinery or process work and how to avoid those hazards.

 

Specific PSM Hazard Exposure On This Project:

 

A2.2.13           Fire Prevention

 

Emphasize that there is a greater danger of fire during the construction phase
of the facility than in the completed facility with full protection in service.
As construction progresses, fire hazard conditions constantly increase as
lumber, straw packing, paper wrapping and other refuse appear at new locations
daily.

 

In addition, many ignition sources are present, such as cutting and welding
tools, temporary heaters, lights, roof tar units, etc. Consequently, the
potential for loss due to fire is extensive.

 

The result should be routine fire safety and prevention practices on the job.

 

A2.2.14           Confined Space

 

Review confined space entry procedures, if applicable.

 

12

--------------------------------------------------------------------------------


 

A2.2.14.1        Specific training will be given regarding permit — required
confined spaces.

A2.2. 14.2       No employee should enter a confined space unless he/she has
been trained.

 

A2.2. 15          Trenching and Excavation

 

Review trenching and excavation procedures, if applicable.

 

A2.2. 15.1       All workers will use a ladder into and out of excavation.

A2.2.15.2        No jumping is allowed.

A2.2.15.3        Refer to the Site Specific Safety Plan for details.

 

A2.2.16           Mobile Equipment

 

Review mobile equipment guidelines.

 

A2.2.16.1        All equipment operators must be carded.

A2.2.16.2        All equipment operators, including backhoes, cranes, JLG’s,
forklifts, etc., are to be experienced / trained operators.

A2.2.16.3        Do not operate any piece of equipment that you are not trained
and competent to operate.

 

A2.2. 17          Safety Meetings

 

Safety meetings are to be held as follows:

 

A2.2.17.1        Safety task training prior to beginning work each morning with
your supervisor.

A2.2.17.2        Each week, a group meeting.

A2.2.17.3        Safety committee.

 

A2.2.18           Drinking Water

 

Review drinking water policy.

 

A2.2.18.1        Each employee will be issued a water cooler.

A2.2.18.2        Each employee may bring drinking water on site each day, or TIC
will provide.

 

A2.2.19           Record of Safety Orientation Training

 

A2.2.20           Complete training documentation for each employee that has
received the orientation training (PL-1 5).

A2.2.21           Complete and update employee’s TIC training card.

 

A2.2.22           Job Walk Through

 

Walk all new employees through the project: (see Supervisor’s Walk Around
Guidelines)

 

A2.2.22. 1       Discuss the scope of work and the hazards associated with the
work.

A2.2.22.2        Walk around may be conducted by the worker’s foreman or Safety
Manager.

A2.2.22.3        Refer to the attached walk—around form.

 

***Upon completion and documentation of the above training and job walk-through,
Category I employees may be released to their supervisor for job assignment.

 

13

--------------------------------------------------------------------------------


 

APPENDIX B

SUPERVISOR’S WALK AROUND GUIDELINES

 

This guide is to be used by supervisors during the jobsite walk-around of new
employees. The jobsite walk is an opportunity to let each new employee know more
about TIC, philosophies of the Company, as well as to discuss the scope of work
and job specific hazards. Each supervisor is encouraged to add his or her own
information to the walk-around.

 

1.               TIC’s Goal — to be the very best in the industry contracting
industry. That goal lies with our #1 resource — people, TIC is powered by
people.

 

2.               That we strive to have the best safety record in the industrial
construction industry. Safety is our number one priority goal.

 

3.               Ensure challenge and growth opportunities for the employees and
the company supervisor — explain where you started with TIC projects you have
worked on.

 

4.               TIC provides long-term savings and retirement opportunities for
all employees through our 401(k) plan.

 

5.               TIC continues to develop and maintain a craft recruitment and
training program that is second to none in the industrial construction industry.

 

6.               TIC has a continued pursuit of excellence in safety, quality
and productivity.

 

7.               TIC operates as a responsible corporate citizen with
sensitivity to and concern for the communities in which we serve — explain that
TIC gets involved with the community.

 

8.               Explain the chain of command with introduction to other
supervisors.

 

9.               Location of warehouse with introduction to warehouse person.

 

10.             Hazards in each and every area, with travel to each area.

 

11.             Major equipment being used on the project.

 

12.             Location of first aid and fire extinguishers — other emergency
equipment.

 

13.             Physically point out specific major hazards.

 

14.             Present an overall view of the project when completed (flow).

 

15.             Physically walk through gate entry and parking/bussing
procedures.

 

14

--------------------------------------------------------------------------------


 

[g197201kq097i001.jpg]

 

Documentation and Regulatory Compliance

 

Jobsite Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

12/2002

 

5.0 DOCUMENTATION AND REGULATORY COMPLIANCE

 

PROCEDURE TABLE OF CONTENTS

 

5.1

PURPOSE

2

5.2

PROCEDURES

2

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

5.1                               PURPOSE

 

Documentation is a basic component of a successful safety program, and is
essential for compliance with federal, state, local, TIC, and client
regulations.

 

5.2                               PROCEDURES

 

The following safety related records are to be completed by each project and
placed in the indicated file:

 

 

 

Send to SBS
Safety

 

Project File

 

Project
Employee File

 

Regional
Office

 

Personal Injury/Illness Report (PL-20)

 

X

 

X

 

 

 

X

 

Physicians Statement and/or Release

 

X

 

X

 

 

 

X

 

Workers Compensation Medical Records/Notes

 

X

 

X

 

 

 

X

 

Incident Review (PL-18)

 

X

 

X

 

 

 

X

 

Near Miss Form (PL-38)

 

 

 

X

 

 

 

X

 

Serious Near Miss

 

X

 

 

 

 

 

X

 

Equipment Incident/Accident Report (EQ-6)

 

SBS Equip.

 

 

 

 

 

 

 

Occupational Medical Records (DOT, etc.)

 

X

 

 

 

 

 

 

 

Environmental Monitoring Records

 

X

 

 

 

 

 

 

 

Crane/Equipment Records:

 

 

 

 

 

 

 

 

 

Crane Inpsections (EQ-22, 17, and 20)

 

 

 

X

 

 

 

 

 

PreShift Walk Around/Safety Report (EQ-19)

 

 

 

X

 

 

 

 

 

Operator Experience Verification

 

X

 

X

 

X

 

 

 

Safety Training Records:

 

 

 

 

 

 

 

 

 

Craft/Supervisor Safety Training

 

 

 

X

 

 

 

X

 

Jobsite Policies Signature Page

 

SBS HR

 

 

 

X

 

X

 

Employee Handbook Signature Page

 

 

 

X

 

 

 

 

 

Weekly Project Safety Meeting

 

 

 

X

 

 

 

 

 

Supervisor Safety Meetings

 

 

 

X

 

 

 

 

 

Gangbox Meetings

 

 

 

X

 

 

 

 

 

EMT/First Aid

 

X

 

X

 

X

 

X

 

Client/Subcontractor/TIC Safety Communication

 

 

 

X

 

 

 

 

 

Hazard Communication:

 

 

 

 

 

 

 

 

 

List of Hazardous Chemicals

 

 

 

X

 

 

 

 

 

Hazard Communication Training Program

 

 

 

X

 

 

 

 

 

Material Safety Data Sheets

 

 

 

X

 

 

 

 

 

Communication with Contractors/Vendors

 

 

 

X

 

 

 

 

 

Hazardous Materials

 

 

 

X

 

 

 

 

 

Shipping/Handling Records

 

 

 

X

 

 

 

 

 

 

The following records are generated/completed in the corporate office using
information provided from the projects:

 

 

 

Send to SBS
Safety

 

Project File

 

Project
Employee File

 

Regional
Office

 

Personal Injury Accident/Illnesses:

 

 

 

 

 

 

 

 

 

OSHA 300 Log

 

X

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

Send to SBS
Safety

 

Project File

 

Project
Employee File

 

Regional
Office

 

MSHA 7000-1 Forms

 

X

 

 

 

 

 

 

 

Workers Compensation First Report of Injury

 

X

 

 

 

 

 

 

 

Response to OSHA/MSHA Etc Citations

 

X

 

 

 

 

 

 

 

Equipment/Crane Records:

 

 

 

 

 

 

 

 

 

Crane Operator Card

 

X

 

 

 

 

 

 

 

Forklift Operator Card

 

X

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 


 

[g197201kq099i001.jpg]

 

TIC Client Communications

 

Jobsite Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

07/1999

 

14.0 TIC-CLIENT COMMUNICATIONS

 

PROCEDURE TABLE OF CONTENTS

 

14.1

SITE SAFETY PLAN

2

14.2

COMMUNICATIONS

2

14.3

PRE-CONSTRUCTION SAFETY MEETING

2

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

14.1                        SITE SAFETY PLAN

 

Prior to mobilization on the jobsite, TIC will develop a site specific safety
plan. This will be done by identifying the hazards associated with the scope of
work, and planning systems to mitigate these hazards. The TIC Corporate Safety
Director may assist in the preparation of site-specific safety plans.

 

14.2                        COMMUNICATIONS

 

As part of the site safety plan, lines of communications between TIC and the
client must be established. By establishing the communication before project
mobilization, future problems may be avoided. A communications plan should
identify:

 

14.2.1              The TIC contact if the client has a safety concern;

 

14.2.2              The client contact if TIC has a safety concern;

 

14.2.3              The TIC and client contact in event of a plant or worksite
evacuation; and

 

14.2.4              The time and location for regularly scheduled meetings
between TIC and the client to discuss safety.

 

14.3                        PRE-CONSTRUCTION SAFETY MEETING

 

Prior to the beginning of construction, TIC jobsite management and the client
should meet to finalize the safety plan and to address specific safety concerns.
At this time, solutions to unusual safety concerns or hazards should be
discussed.

 

2

--------------------------------------------------------------------------------


 

[g197201kq101i001.jpg]

 

Injury Management

 

Jobsite Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

2002

 

6.0 INJURY MANAGEMENT, REPORTING AND INVESTIGATION

 

PROCEDURE TABLE OF CONTENTS

 

6.1

PURPOSE

2

6.2

INJURY MANAGEMENT

2

6.3

REPORTING

11

6.4

ACCIDENT INVESTIGATION

13

6.5

EMERGENCY MANAGEMENT PLAN

15

6.6

APPENDIX

19

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

6.1                                 PURPOSE

 

To establish uniform procedures for the investigation and completion of reports
regarding occupational accidents, injuries, and illnesses. Required forms are as
follows:

 

·                 Personal Injury and Illness Report (Form PL-20)

·                 Equipment Incident/Accident Investigation Report (Form EQ-6)

·                 Physician’s Release (Form PL-1 1)

 

6.2                                 INJURY MANAGEMENT

 

6.2.1                                    Injury Management File

 

6.2.1.1                           The Safety Committee will ensure a file is
developed with the following information:

 

6.2.1.1.1                Employee Workers’ Compensation Claim Form (if
applicable);

 

6.2.1.1.2                Injury management guidelines, contained in this
section;

 

6.2.1.1.3                OSHA/MSHA recordability rules, contained in this
section;

 

6.2.1.1.4                TIC Injury and Illness Report;

 

6.2.1.1.5                Equipment Incident/Accident Report;

 

6.2.1.1.6                Name and phone # of TIC approved physician, clinic, and
hospital;

 

6.2.1.1.7                Detailed map with directions to the physician’s office;

 

6.2.1.1.8                TIC Physician’s Release Form (PL-11); and

 

6.2.1.1.9                Drug screening requirements.

 

6.2.1.2                           The Corporate Safety Department is available
to assist the jobsite in setting up the injury management file.

 

6.2.2                                    Managing Accidents

 

6.2.2.1         All accidents or personal injuries are to be reported
immediately to the first line supervisor by the employee.

 

6.2.2.2         The first line supervisor will then determine if the injury can
be treated by routine first aid only and if so, ensure that such treatment is
provided.

 

6.2.2.3        Common sense is to be used by the supervisor to determine if the
injury can be properly treated with routine on-site first aid or if it requires
medical treatment by a doctor. The supervisor shall consult with site management
and if applicable, the on-site EMT. All doubts regarding whether or not an
injury requires medical treatment by a doctor should be resolved in favor of
treatment by a physician.

 

2

--------------------------------------------------------------------------------


 

6.2.2.4        The injured employee will not drive themselves to medical
services. A company representative should accompany the injured employee to the
doctor or hospital so the injured employee can be assisted and the doctor may be
advised of return to work options.

 

6.2.2.5         Immediately call the Corporate Safety Department when it is
known that the injured employee will see a doctor. The Corporate Safety
Department will then assist in overall management of the injury.

 

6.2.2.6         The employee should always be allowed to see a doctor if the
employee requests one.

 

6.2.2.7        When the employee requires medical attention from a doctor, the
doctor must fill out the TIC Physician’s Release Form before the employee may
return to work. The Physician’s Release Form specifies the return-to-work
options:

 

6.2.2.7.1               Return To Full Duty So As Not To Aggravate The Injury

 

This means that the employee can do his/her normal work activities. Care should
be taken by TIC jobsite management so that the work assignment will not
aggravate an otherwise minor injury. Example: placing a rubber glove on an
employee’s hand to keep a cut dry.

 

6.2.2.7.2               Other

 

Under this option the physician may direct the employee to return to work with
specified restrictions, i.e., light duty, or direct that the employee not return
to work for a specified period of time. (i.e., no work)

 

6.2.2.8        Every effort should be made to get the employee back to full duty
status as quicklyas possible. This may be done by explaining to the doctor the
work options available to the employee and by assuring the doctor that a return
visit for follow- up can be made.

 

6.2.2.9        Injury Reportability Guidelines

 

6.2.2.9.1     All doctors’ cases, no matter how minor, are to be called in and
the Personal Injury Report (PL-20) faxed or emailed to the Corporate Safety
Department within 24 hours. Decisions regarding reportability will be made by
the Corporate Safety Department, with input from the project and associated
profit center.

 

6.2.2.9.2     All workers’ compensation First Report of Injuries (First Notice
of Loss) to the insurance carrier will be filed by the Corporate Safety
Department.

 

6.2.2.9.3     OSHA Logs will be updated and maintained by the Corporate Safety
Department. Incidents that are recordable must be added to the OSHA Log within
seven (7) calendar days.

 

6.2.2.9.4     MSHA 7000-1 and 7000-2 report forms will be completed and
distributed to MSHA by the Corporate Safety Department. The 7000-1 report must
be completed and mailed to MSHA within ten (10) working days of a reportable
incident.

 

3

--------------------------------------------------------------------------------


 

6.2.2.9.5               The Corporate Safety Department and workers’
compensation program manager are available to help manage injuries. They can
give you answers to what is or is not reportable to OSHA or MSHA.

 

6.2.2.10                     Recordkeeping Requirements for OSHA

 

6.2.2.10.1       On January 1, 2002, OSHA revised its rule addressing the
recording and reporting of occupational injuries and illnesses (29CFR parts 1904
and 1952), including the forms. The following is a complete list of all
treatments considered to be FIRST AID for OSHA recordkeeping purposes as
outlined in Part 1904.

 

6.2.2.10.1.1                      Using a non-prescription medication at
non-prescription strength (for medications available in both prescription and
non-prescription form, a recommendation by a physician or other licensed health
care professional to use a nonprescription medication at a prescription strength
is considered medical treatment for recordkeeping purposes and therefore
recordable);

 

6.2.2.10.1.2                      Administering tetanus immunizations;

 

6.2.2.10.1.3                      Cleaning, flushing, or soaking wounds on the
surface of the skin;

 

6.2.2.10.1.4                      Using wound coverings such as bandages,
Band-AidsTM, gauze pads, etc.; or using butterfly bandages or Steri-StripsTM
(other wound closing devices such as sutures, staples, surgical glue, used in
lieu of sutures are considered medical treatment);

 

6.2.2.10.1.5                      Using hot or cold therapy;

 

6.2.2.10.1.6                      Using any non-rigid means of support, such as
elastic bandages, wraps, non-rigid back belts, etc. (devices with rigid stays or
other systems designed to immobilize parts of the body are considered medical
treatment for recordkeeping purposes);

 

6.2.2.10.1.7                      Using temporary immobilization devices while
transporting an accident victim (e.g., splints, slings, neck collars, back
boards, etc);

 

6.2.2.10.1.8                      Drilling of a fingernail or toenail to relieve
pressure, or draining fluid from a blister;

 

6.2.2.10.1.9                      Using eye patches;

 

6.2.2.10.1.10                Removing foreign bodies from the eye using only
irrigation or a cotton swab;

 

6.2.2.10.1.11                Removing splinters of foreign material from areas
other than the eye by irrigation, tweezers, cotton swabs, or other simple means;

 

6.2.2.10.1.12                Using finger guards;

 

4

--------------------------------------------------------------------------------


 

6.2.2.10.1.13                Using massages (physical therapy or chiropractic
treatment are considered medical treatment for recordkeeping purposes); or

 

6.2.2.10.1.14                Drinking fluids for relief of heat stress.

 

6.2.2.11                   The following is a side-by-side comparison of the
changes from the OSHA guidelines prior to January 1, 2002 to the current
guidelines:

 

OLD RULE - PRIOR TO JANUARY 1, 2002

 

NEW RULE - JANUARY 1, 2002

 

 

 

FORMS 1904.29

 

 

 

OSHA 200 - Log

Summary OSHA 101 - Supplemental Record

 

OSHA 300 - Log

OSHA 300A - Summary

OSHA 301 - Incident Report

 

 

 

WORK RELATED 1904.5

 

 

 

Any aggravation of a pre-existing condition by a workplace event or exposure
makes the case work- related.

 

A SIGNIFICANT aggravation of a pre-existing condition workplace event or
exposure makes the case work related.

 

 

 

Exceptions to presumption of work relationship:

1.  Member of the general public.

2.  Symptoms arising on premises totally due to outside factors.

3.  Parking lot / recreational facility.

 

Exceptions to presumption of work relationship:

1.  Member of the general public.

2.  Symptoms arising on premises totally due to outside factors.

3.  Voluntary participation in wellness program.

4.  Eating, drinking and preparing one’s own food.

5.  Personal tasks outside working hours/

6.  Personal grooming, self-medication, self-infliction.

7.  Motor vehicle accident in parking lot/access road during commutes.

8.  Cold or flu.

9.  Mental illness unless employee voluntarily presents a medical opinion
stating that the employee has a mental illness that is work-related.

 

 

 

NEW CASE 1904.6

 

 

 

New event or exposure, new case.

 

Aggravation of a case where signs or symptoms have resolved is a continuation of
the original case.

 

 

 

GENERAL RECORDING CRITERIA 1904.7

 

 

 

All work-related illnesses are recordable.

 

Work-related illnesses are recordable if they meet the general recording
criteria.

 

 

 

Restricted work activity occurs if the employee:

1.  Cannot work a full shift.

2  Cannot perform all of his orher normal job duties

 

Restricted work activity occurs if the employee:

1.  Cannot work a full shift.

2  Cannot perform all of his orher routine job

 

5

--------------------------------------------------------------------------------


 

OLD RULE - PRIOR TO JANUARY 1, 2002

 

NEW RULE - JANUARY 1, 2002

 

 

 

defined as any duty he or she would be expected to do throughout the calendar
year.

 

functions defined as any duty he or she regularly performs at least once a week.

 

 

 

Restricted work activity limited to the day of injury makes case recordable.

 

Restricted work activity limited to the day of the injury does not make the case
recordable.

 

 

 

LT / RD Day Counts:

1.  Count work days.

2.  No cap on the number of days counted.

 

LT / RD Day Counts:

1.  Count calendar days.

2.  180 day cap on the number of days counted.

 

 

 

Medical treatment does not include:

1.  Visits to the MD for observation only.

2.  Diagnostic procedures.

3.  First aid.

 

Medical treatment does not include:

1.  Visits to MD for observation and counseling only.

2.  Diagnostic procedures (including administration of prescription medication
for diagnostic purposes).

3.  First aid.

 

 

 

First aid list in Bluebook was a list of examples and not comprehensive.

 

First aid list in regulation is comprehensive. Any other procedure is medical
treatment.

 

 

 

2 doses prescription meds - Medical Treatment (MT)

Any dosage of OTC meds - First Aid (FA)

2 or more hot/cold treatments - MT

Drilling a nail - MT

Butterfly bandage / Steri-Strip - MT

 

1 dose prescription med - MT

OTC med at prescription strength - MT

Any number of hot/cold treatments - FA

Drilling a nail - FA

Butterfly bandage / Steri-Strip - FA

 

 

 

Non-minor recordable injuries:

1.  Fractures

2.  2nd and 3rd degree burns

 

Significant diagnosed injury or illness that are recordable:

1.  Fracture

2.  Punctured ear drum

3.  Cancer

 

 

 

SPECIFIC DISORDERS

 

 

 

Hearing loss - Federal enforcement for 25dB shift in hearing from original
baseline.

 

Beginning 1 / 1/03 record all work-related hearing loss cases that meet BOTH of
the following conditions on same audiometric test for either ear:

1.  The employee has experienced a Standard Threshold Shift (STS) AND

2.  The employee’s total hearing level is 25dB or more above audiometric zero
(averaged at 2000, 3000 and 4000 Hz) in the same ear(s) as the STS.

 

Beginning 1/1/04 a separate hearing loss column on the OSHA 300 Log beginning in
Calendar year 2004.

 

 

 

Needlesticks and ‘sharps injuries’ - Record only if case results in MT, days
away or days restricted.

 

Needlesticks and ‘sharps injuries’ - Record all needlesticks and injuries that
result from sharps potentially contaminated with another persons blood or other
potentially infectious material.

 

6

--------------------------------------------------------------------------------


 

OLD RULE - PRIOR TO JANUARY 1, 2002

 

NEW RULE - JANUARY 1, 2002

 

 

 

Medical removal under provisions of other OSHA standards - all medical removal
cases recordable.

 

Medical removal under provisions of other OSHA standards - all medical removal
cases recordable.

 

 

 

TB - Positive skin test recordable when known workplace exposure to active TB
disease. Presumption of work relationship in 5 industries.

 

TB - Positive skin test recordable when known workplace exposure to active TB
disease. NO presumption of work relationship in any industry.

 

 

 

ADDITIONAL ISSUES

 

 

 

Must enter employee’s name on all cases.

 

Must enter ‘Privacy Cases’ rather than employee’s name, and keep a separate list
of the case number and corresponding names.

 

 

 

Access - employee access to entire log, including names; No access to
supplementary form (OSHA 101)

 

Access - employee and authorized representative access to entire log, including
names; Employee access to individual’s Incident Report (OSHA 301); Authorized
Representative access to portion of all OSHA 301 forms.

 

 

 

Fatality reporting - Report all work-related fatalities to OSHA.

 

Fatality Reporting - Do not need to report fatalities resulting from motor
vehicle accidents on public street or highway that do not occur in construction
zone.

 

 

 

Certification - The employer, or the employee who supervised the preparation of
the Log and Summary, can certify the annual summary.

 

Certification - Company executive must certify annual summary.

 

 

 

Posting of the Summary - Post annual summary during the month of February.

 

Posting of the Summary - Post annual summary from February 1 to April 30.

 

 

 

Reporting of Injuries/illnesses - No such requirement.

 

Reporting of Injuries/illnesses - You must inform each employee how he or she is
to report an injury or illness.

 

6.2.2.12                     Additional OSHA Medical Treatment Clarifications

 

6.2.2.12.1                    The qualifications of the person performing the
treatment does not affect recordability;

 

6.2.2.12.2                    If the employee does not follow through with
recommended medical treatment - the case must still be recorded;

 

6.2.2.12.3                    Treatment with a chiropractor or physical
therapist, even one time, are recordable;

 

6.2.2.12.4                    Any use of oxygen is recordable;

 

6.2.2.12.5                    Burns are recordable based on the treatment,
rather than the severity;

 

7

--------------------------------------------------------------------------------


 

6.2.2.12.6                   Employers will no longer distinguish between
injuries and illnesses. Recordability will be determined solely by the treatment
rendered;

 

6.2.2.12.7                   Employers must report any work-related death or
in-patient hospitalization of 3 or more employees within 8 hours to the nearest
OSHA area office. Notification shall only be made by Corporate Safety
Department.

 

6.2.2.13                     Recordkeeping Requirements for MSHA

 

6.2.2.13.1                   Title 30 CFR part 50, was officially published on
January 1, 1978 and revised in 1980. The Part 50 regulations require operators
and contractors to investigate mine accidents and injuries and report to MSHA
those which meet the reporting criteria.

 

6.2.2.13.2                   The following is a list which MSHA considers
medical treatment, and therefore reportable:

 

6.2.2.13.2.1           Suturing of any wound. Butterfly stitches are considered
medical treatment except in the few instances where this method of closing a
wound is for cosmetic purposes only;

 

6.2.2.13.2.2           Treatment of fractures;

 

6.2.2.13.2.3           Application of a cast, splint, or other professional
means of immobilizing an injured body part (application of these means for
protection only considered first aid);

 

6.2.2.13.2.4           Treatment of infection;

 

6.2.2.13.2.5           Treatment of a bruise by the drainage of blood;

 

6.2.2.13.2.6           Surgical debridement (removal of foreign material and
dead or contaminated tissue). This requires extensive care and treatment. This
does not include excising the outer layer of skin;

 

6.2.2.13.2.7           Treatment of abrasions that occur at greater than full
skin depth;

 

6.2.2.13.2.8           Use of prescription medications in the eye;

 

6.2.2.13.2.9           Treatment of 2nd or 3rd degree burns is almost always
medical treatment.

 

6.2.2.14                     The following table is a breakdown of medical
treatment and first aid for certain types of injuries:

 

8

--------------------------------------------------------------------------------

 


 

FIRST AID TREATMENT (NOT REPORTABLE)

 

MEDICAL TREATMENT (REPORTABLE)

 

 

 

ABRASIONS

 

 

 

Cleaning a wound, soaking, applying antiseptics and bandages on the first visit.
Follow-up visits are limited to observation, and includes changing the dressing
and bandages. Additional cleaning and application of antiseptics constitutes
first aid where it is necessitated by work duties that soil the bandage.

 

Examination and removal of imbedded foreign material, multiple soakings,
whirlpool treatment, treatment of infection, and treatment of abrasions
occurring at greater than full skin depth is considered medical treatment.

 

 

 

BRUISES

 

 

 

Single soaking or application of cold compresses, and follow-up visits if they
are limited only to observation.

 

Multiple soakings, drainage of collected blood or other treatment beyond mere
observation.

 

 

 

BURNS (THERMAL AND CHEMICAL)

 

 

 

Cleaning or flushing the surface, soaking, applying cold compresses,
antiseptics, and bandaging on the first visit. Follow-up visits are limited to
observation, changing bandages, or additional cleaning. Most first degree burns
only require first aid treatment.

 

Series of treatments including soaks, whirlpool, skin grafts, and surgical
series of treatments including soaks, whirlpool, skin grafts, and surgical
debridement. Most second and third degree burns require medical treatment.

 

 

 

CUTS AND LACERATIONS

 

 

 

Same as for abrasions, except the application of butterfly closures for cosmetic
purposes only may be considered first aid.

 

The application of butterfly closures for non-cosmetic purposes, sutures,
surgical debridement, or treatment of infection.

 

 

 

EYE INJURIES

 

 

 

Irrigation, removal of foreign material not imbedded in the eye, and application
of non-prescription medications. A precautionary diagnostic visit to the
physician is considered first aid if the treatment is limited to the above
items. Follow-up visits are limited to observation only.

 

Removal of imbedded foreign objects and use of prescription medication.

 

 

 

INHALATION OF TOXIC OR CORROSIVE GASES

 

 

 

Removal of the employee to fresh air or the one time administration of oxygen
for several minutes.

 

Any professional treatment beyond that mentioned under first aid and all cases
involving loss of consciousness.

 

 

 

FOREIGN OBJECTS

 

 

 

Cleaning the wound, removal of any foreign objects by tweezers or other simple
techniques, application of antiseptics and bandaging on the first visit. Follow-
up visits are limited to observation and include changing of bandages.
Additional cleaning and application of antiseptic constitute first aid where it

 

Removal of any foreign object by a physician due to the depth of the imbedded
material, the size or shape of the object, or the location of the wound.
Treatment of infection, or a reaction to tetanus booster is medical treatment.

 

9

--------------------------------------------------------------------------------


 

FIRST AID TREATMENT (NOT REPORTABLE)

 

MEDICAL TREATMENT (REPORTABLE)

 

 

 

is necessitated by work duties that soil the bandage.

 

 

 

 

 

SPRAINS AND STRAINS

 

 

 

Limited to soaking, application of hot or cold compresses, and use of elastic
bandages on the first visit.  Follow-up visits for observation include`
reapplying bandages.

 

Series of hot and /or cold soaks or use of whirlpools, diathermy (electric
heat).

 

ADDITIONAL ISSUES

 

Occupational Illness — All illnesses are reportable if it MAY have resulted from
work or exposure at a mine or was an illness for which an award of compensation
was made.

 

Scheduled Charges — MSHA will schedule a standard charge for permanent partial
disabilities. The scheduled charge for fatalities and permanent total
disabilities is 6,000 days. Charges are assigned as a means to determine the
relative severity of certain injuries, regardless of the actual days lost
(exception: hernias).

 

6.2.3        Duties and Responsibilities of Employees

 

6.2.3.1         All accidents or personal injuries on the job MUST be reported
immediately to the employee’s immediate supervisor:

 

6.2.3.1.1         If the injury requires medical treatment, the employee’s
immediate supervisor shall be notified before seeking treatment.

 

6.2.3.1.2         The attending physician shall sign a copy of the Physician’s
Release (Form PL-11). The TIC employee will give the signed physician release
form to their TIC supervisor immediately upon returning to work.

 

6.2.3.1.3         Any employee involved in a motor vehicle accident while on
company business, whether on or off the jobsite, must report it immediately to
their supervisor and complete the Equipment/Incident/Accident Investigation
Report (Form EQ-6). That report must be given to a TIC supervisor within 24
hours of the accident.

 

6.2.3.1.4         Failure to promptly report an accident or personal injury may
be cause for termination and may result in the denial of workers’ compensation
benefits.

 

6.2.3.1.5         The employee is to notify their immediate supervisor of the
nature and extent of the injury, and when they will be able to return to work.

 

6.2.3.1.6         The employee shall submit to a drug and alcohol test in the
event of his or her involvement in an accident or injury.

 

6.2.4        Duties and Responsibilities of the Supervisor

 

6.2.4.1         Inform employees of the TIC accident and illness reporting
requirements.

 

10

--------------------------------------------------------------------------------


 

6.2.4.2        Assure that each accident reported by an employee is investigated
properly and expeditiously. All accidents, no matter how minor, are to be
investigated.

 

6.2.4.3        Whenever medical attention is required for an on-the-job
accident, the field office must complete Form PL-20 and call the information in
to the Benefits Coordinator that same day so that the appropriate state form for
workers’ compensation can be filed. Form PL-20 should be sent to the Benefits
Coordinator immediately.

 

6.2.4.4        Fill in the top portion of the TIC Physician’s Release (Form PL-1
1) authorizing medical services, and give a copy of the form to the employee
requiring medical attention.

 

6.2.4.5        Ensure that a company representative accompanies the injured
employee to the medical clinic or hospital.

 

6.2.4.6        Before any employee returns to work, the Physician’s Release
(Form PL-1 1) must be signed by the physician and returned to the supervisor.
The original signed release is to be immediately sent to the home office
Benefits Coordinator and a copy is to be retained in the jobsite incident file.

 

6.3           REPORTING

 

6.3.1        Reporting Accidents and Property Damage

 

6.3.1.1        All accidents are to be reported to the home office Safety
Department within 24 hours. Use the Equipment/Incident/Accident Investigation
Report (Form EQ-6), and/or the Personal Injury and Illness Report (Form PL-20).

 

6.3.1.2        Property damage accidents not involving injuries must be reported
on the Equipment/Incident/Accident Report Form (Form EQ-6).

 

6.3.1.3        All accidents resulting in any damage to owner’s property must be
reported immediately to the owner.

 

6.3.1.4        Should an accident involve a company vehicle or a privately owned
vehicle while on Company business, the driver must report this immediately to
his or her supervisor. The Equipment/Incident/Accident Investigation Report
(Form EQ-6) should be completed by the driver within 24 hours following the
accident and immediately submitted to the Equipment Department. Local motor
vehicle accident reporting procedures also must be followed if the accident has
occurred on public roads.

 

6.3.1.5        All employees shall submit to a drug and alcohol-screening test
in the event of his or her involvement in an accident or injury.

 

6.3.2       Reporting Fatalities, Serious Injuries and Catastrophic Events

 

Fatalities, catastrophic events, serious injuries or multiple injuries from one
accident, must be reported to field and home office management immediately.
Duties and responsibilities are as follows:

 

6.3.2.1         Site Manager

 

6.3.2.1.1          Initiate rescue operations and request medical assistance.

 

11

--------------------------------------------------------------------------------


 

6.3.2.1.2         Stop work activity and send all personnel home, with the
exception of essential employees. (witnesses, involved parties, equipment
operators, supervisors)

 

6.3.2.1.3         Seal off area and preserve all physical evidence.

 

6.3.2.1.4         Notify the Client’s Representative immediately.

 

6.3.2.1.5         Notify the Corporate Safety Director and the head of
operations.

 

6.3.2.1.6         If fatal, notify appropriate local authorities (i.e. police,
coroner).

 

6.3.2.1.7         Arrange for immediate drug testing for all involved parties
within one hour of the incident. Involved parties include, but are not
necessarily limited to, the injured employee, involved work crews, equipment
operators, riggers, helpers, and immediate supervision.

 

6.3.2.1.8         Establish waiting area outside the jobsite for interested
parties and initiate security measures to keep unauthorized persons from
entering the jobsite.

 

6.3.2.1.9         Coordinate communications (media, client, employees, etc.)
with home office, including Personnel Department and Operations Department, and
if after hours, contact appropriate parties at their homes.

 

6.3.2.1.10       Assist in the investigation of the circumstances surrounding
the accident.

 

6.3.2.1.11       Prepare a list of witnesses to the accident and have them
available to give statements.

 

6.3.2.2         Corporate Safety Director

 

6.3.2.2.1         Notify MSHA/OSHA and other applicable regulatory authorities
immediately, if required.

 

6.3.2.2.2         Notify the insurance carrier.

 

6.3.2.2.3         Assist in assuring that on-site personnel follow proper
accident investigation procedures.

 

6.3.2.2.4         Initiate an immediate investigation of the circumstances
surrounding the accident and participate personally in all outside agency
investigations.

 

6.3.2.3         Personnel Director

 

6.3.2.3.1         Coordinate all communications with the public, media,
families, owner, subcontractors, etc.

 

6.3.2.3.2         If fatal, notify the next-of-kin.

 

6.3.2.3.3         Notify General Counsel immediately.

 

12

--------------------------------------------------------------------------------


 

 

6.3.3        NO STATEMENTS ARE TO BE MADE TO THE PUBLIC WITHOUT THE EXPRESS
APPROVAL OF THE TIC PRESIDENT, PERSONNEL DIRECTOR, OR THE LEGAL DEPARTMENT.

 

6.4           ACCIDENT INVESTIGATION

 

6.4.1        Guidelines

 

6.4.1.1         The accident investigation should be guided by the following:

 

6.4.1.1.1         The primary purpose of an accident investigation is to
determine the causes of the accident and eliminate them so that the same or
similar incidents do not occur. The purpose is NOT to fix blame.

 

6.4.1.1.2         Protect/preserve the accident scene so as not to alter
evidence while the investigation is conducted.

 

6.4.1.1.3          Collect statements from witnesses.

 

6.4.2        When Should An Accident Investigation Begin?

 

6.4.2.1        The time to begin an accident investigation is immediately upon
discovery of the accident. There are often circumstances that delay the
investigative process, such as medical treatment on the scene, elimination of
danger, etc.

 

6.4.2.2        Time can erode the memory and judgment of witnesses as the “rumor
mill” starts to “investigate” the same accident. As time passes, small but
important details may be forgotten and evidence may be altered or conditions
might change.

 

6.4.2.3        Serious accidents will be investigated by the Corporate Safety
Department. However, there may be circumstances where the investigation will at
least have to be started by on-site supervision until a representative from the
home office arrives.

 

6.4.2.4        As part of the investigation, prepare a narrative report on what
occurred, noting:

 

6.4.2.4.1          Weather conditions

 

6.4.2.4.2          Site conditions

 

6.4.2.4.3          Any unusual incidents

 

6.4.2.4.4          Persons present

 

6.4.3        Interviewing Techniques

 

6.4.3.1         Interview the most knowledgeable people first.

 

6.4.3.1.1         Put the person at ease. Serious accidents can cause a high
level of anxiety, grief or fear. Explain the value of this interview to your
investigation, and avoid any hint of blame or disciplinary repercussions. Be
understanding and appreciative of your interviewee’s participation in your
investigation.

 

13

--------------------------------------------------------------------------------


 

6.4.3.1.2         Do the interview on the spot. This is the best way to get the
freshest, most accurate recall of the events that resulted in the accident. Some
situations prevent on-the-spot interviews, so determine the most effective time
and place to gather information.

 

6.4.3.1.3         Keep the interview private. This will result in uncovering
information that might otherwise be withheld. Explain to all interviewees that
you will be talking to them individually, and that they will have an opportunity
to relate their recollection of the accident. It is best to separate
interviewees so that they don’t talk among themselves and develop altered
recollections. When statements of fact conflict, attempt to clarify the
inconsistencies.

 

6.4.3.1.4         Do not lead the interview. Allow the interviewees to relate
the facts as they observed them, including their personal opinions. It’s your
job to listen, not place a value on their opinions or to edit them. Do not
suggest what you think happened. Interrupt as little as possible. Never make
judgmental remarks like ‘that was a stupid thing to do.’ Wait until the
interviewee is finished before you ask clarifying questions.

 

6.4.3.1.5         Repeat the story you have just heard back to the interviewee
from your notes. Confirm with the interviewee that your notes of the
conversation accurately reflect his/her recollection of the events, being
certain to correct your notes where necessary. Again, you are repeating the
interviewee’s story, not your collective knowledge or opinion. You are
attempting to verify that you have recorded this interview correctly, while
allowing the interviewee the opportunity to change or correct your description
of the story.

 

6.4.3.1.6         End the interview on a positive note, and express your
gratitude.

 

6.4.3.1.7         Record the information you have just learned as quickly as
possible. Be sure to write down names, dates, locations, times and numerical
data relevant to the incident. In the case of a serious accident, a tape
recorder may be helpful. Be aware, however, that most people are intimidated by
tape recorders, so obtain their consent before recording.

 

6.4.4        Collecting Physical Evidence

 

6.4.4.1         Be sure the accident scene is secured immediately and that all
physical evidence is preserved.

 

6.4.4.1.1         Photographs (35mm and Polaroid instant type) of the accident
scene, complimented by the investigator’s sketch of the area, are a valuable
tool in accident investigation. Each superintendent should have a camera on the
jobsite, preferably one that records the time and day of each photograph. Take
several pictures of the same object at different angles, and when helpful insert
rulers/tapes to clarify distances, sizes, etc. Take close-up shots of evidence,
such as spilled material, broken equipment, etc. Use the sketch to record
distances between objects and to make notes about the environment that a picture
may not communicate. It’s a good idea to take pictures, draw sketches and take
accurate measurements, if applicable, as soon as possible after the accident.

 

14

--------------------------------------------------------------------------------


 

6.4.4.1.2         Very important: These photographs are evidence in your
investigation and are not to be shown to anyone without a need-to-know reason
for viewing. Protect their contents and protect them from damage. Send all
pictures to the Corporate Safety Department in an overnight delivery. Document
the exact location of the photos, the photographer, and the date and time taken.

 

REMEMBER: A PICTURE IS WORTH A THOUSAND WORDS!

 

6.5           EMERGENCY MANAGEMENT PLAN

 

6.5.1        In the course of construction activities, TIC endeavors to always
provide the safest and most secure workplace possible. However, in spite of all
efforts, situations can occur that result in serious personal injury or even
death, and in extensive damage to property, equipment and materials. The purpose
of this plan is to:

 

6.5.1.1        Assure the maximum safety and security possible for our
employees, other people on site and the affected property and project.

 

6.5.1.2        Maximize the distribution of information needed by employees,
owners, emergency services, the public and news media, regulatory agencies and
others with legitimate needs for information.

 

6.5.1.3        Eliminate confusion, incorrect information and further loss
through effective management of the situation.

 

6.5.2        This plan addresses responsibilities of the field and home office
at project award, during the project, at the time of an emergency and following
the emergency. This document is general in nature but can be custom designed to
fit specific projects as needed. It is the responsibility of home office
managers to assure the awareness of the appropriate members of their
departments. Field management is responsible for reviewing the plan with key
managers and supervisors at the pre-job, and for assuring that all employees are
aware of the aspects applicable to them.

 

6.5.3        Emergency Management Plan

 

6.5.3.1        At the beginning of the project, site manager will be responsible
for assembling the following information and making appropriate assignments of
responsibility. This information will form the basis of a site Emergency
Management Plan.

 

6.5.3.1.1         Site supervisory personnel should not leave the site or the
area of the site, unless directed to do so by the TIC Site Manager, emergency or
law enforcement personnel or an obvious need to protect their own safety. Assign
responsibility for assuring the security of all personnel in the event of a
site-wide emergency or disaster. Typically, individual supervisors (foremen and
general foremen) should be instructed that they are responsible for assuring
that all employees under their control are accounted for to the site manager.
The TIC Site Manager, or if absent, his or her designee is responsible for
overall management of this plan in the event of an emergency. Site supervisory
personnel are responsible for helping manage the emergency situation until they
are relieved through direction of the site manager or other appropriate
authority.

 

15

--------------------------------------------------------------------------------

 


 

6.5.3.1.2                                   Emergency Services

 

6.5.3.1.2.1                          Gather current phone numbers, names,
physical locations and contact names for:

 

6.5.3.1.2.1.1                 Ambulance/Emergency Medical Providers;

 

6.5.3.1.2.1.2                 Hospital(s);

 

6.5.3.1.2.1.3                 Air Ambulance (Flight-For-Life);

 

6.5.3.1.2.1.4                 Fire Department;

 

6.5.3.1.2.1.5                 Police;

 

6.5.3.1.2.1.6                 Sheriff;

 

6.5.3.1.2.1.7                 Highway Patrol/State Police; and

 

6.5.3.1.2.1.8                 OSHA/MSHA Offices.

 

6.5.3.1.2.2                          Include detailed, written directions to
site. Arrange for posting at telephones on jobsite. These numbers should be
placed on the appropriate job site posters that you obtain from the Personnel
Department at the beginning of each project.

 

6.5.3.1.3                                   Assign responsibility for
maintenance of a complete and accurate site file of emergency information for
all employees. Use the Employee Information Jobsite File cards, available from
the Copy Room. Card file is to be kept readily accessible in the event of an
emergency. An individual and a backup should be assigned responsibility to
remove the file from the site in the event of a complete site evacuation so the
information will be accessible if emergency contacts are necessary.

 

6.5.3.1.4                                   Simple, but complete, instructions
for job-site evacuation will be developed. Evacuation plans will include, but
not be limited to:

 

6.5.3.1.4.1                          A method of communicating evacuation plans
to all employees.

 

6.5.3.1.4.2                          Emergency escape routes for pedestrian and
vehicle traffic, including site maps and written instructions.

 

6.5.3.1.4.3                          Designation of gathering points for
employees, if applicable.

 

6.5.3.1.4.4                          Instructions to employees on how to contact
the company for further information. For example, a central message posting
point off site, a phone number to call, etc.

 

6.5.3.1.5                                   Inform the appropriate home office
departments of the Emergency Management Plan and any extraordinary aspects of
it. At a minimum, those departments include:

 

6.5.3.1.5.1                          Personnel/Safety;

 

16

--------------------------------------------------------------------------------


 

6.5.3.1.5.2                          Operations;

 

6.5.3.1.5.3                          Administration; and

 

6.5.3.1.5.4                          Legal (Contracts U Insurance).

 

6.5.4                            Notification Requirements and Responsibilities

 

6.5.4.1                         At the outset of a significant emergency, a
notification procedure is to be initiated  in order to maximize the company’s
responsiveness. The primary purposes of rapid and organized notifications are
to:

 

6.5.4.1.1                                   Afford maximum protection and
security for TIC employees.

 

6.5.4.1.2                                   Safeguard the company’s and owner’s
property and equipment.

 

6.5.4.1.3                                   Assure timely notification of all
public agencies, including emergency response groups, law enforcement and
regulatory agencies.

 

6.5.4.1.4                                   Provide the opportunity to be fully
involved in the flow of information regarding the emergency to the public via
news media and other sources, the owner, public agencies, political bodies and
others with an interest or need to know.

 

6.5.4.2                         Following is the typical flow and responsibility
assignments of emergency notifications:

 

6.5.4.2.1                                   Home Office Departments

 

6.5.4.2.1.1                          Appropriate home office departments will be
notified immediately at the onset of a site emergency. The site manager will be
responsible for assuring that proper home office departments are notified.
Typically, departments to be notified include:

 

6.5.4.2.1.1.1                 Operations (notify the head of operations);

 

6.5.4.2.1.1.2                 Personnel/Safety;

 

6.5.4.2.1.1.3                 Legal; and

 

6.5.4.2.1.1.4                 Others as necessary, such as Equipment.

 

6.5.4.2.2                                   Owner/Client

 

The Site Manager, head of Operations and/or Business Development representative
will communicate with the owner or client. In some cases it will be necessary
for others in management to remain in contact with their counterparts in the
owner’s and/or client’s organization.

 

6.5.4.2.3                                   Employee Families

 

Site personnel, as designated by the Site Manager, will be assigned to make
family contacts in the case of involvement by a large number of

 

17

--------------------------------------------------------------------------------


 

employees. Otherwise contact will be made by the Personnel Department.

 

6.5.4.2.4                                   News Media/General Public

 

6.5.4.2.4.1                          The primary spokesperson will be the head
of Personnel and others designated by that person; in his/her absence, the
company’s General Counsel will serve as spokesperson. Unless directed to do so
by the above people, site personnel at all levels should refrain from making
statements to news media or others in the general public. However, site
management should assure media representatives that ‘we will get back to you,’
and then relay the request immediately to the head of Personnel for response.

 

6.5.4.2.4.2                          This activity will include news releases,
news conferences, clearing all factual statements to the news media, news media
tours or other access, meetings with community groups and other interested
parties in the general public. As required, the head of Personnel will enlist
the assistance of others from the site and the home office.

 

6.5.4.2.4.3                          Regulatory Agencies

 

Primary contact will be by the Corporate Safety Director, in that person’s
absence, the Legal Department. The Corporate Safety Director will assure that
all necessary information is provided in a timely and factual manner and in
compliance with reporting deadlines. Ongoing communications and contact will be
maintained until the situation is concluded. The Corporate Safety Director will
enlist the assistance of others as needed.

 

6.5.4.2.4.4                          Insurance Carriers

 

6.5.4.2.4.4.1                 General Liability, Vehicle and Equipment - Legal
Department (Contracts Administrator)

 

6.5.4.2.4.4.2                 Workers’ Compensation - Safety Director or
designee.

 

18

--------------------------------------------------------------------------------


 

6.5.5                            Emergency Management Team

 

6.5.5.1                         At the onset of an emergency, the head of
Operations will assign an Emergency Management Team. The team will be headed by
the head of operations or a designee. The head of the team will have overall
responsibility for assuring that all applicable aspects of the Emergency
Management Plan are put into effect and properly executed.

 

6.5.5.2                         Other responsibilities of the team leader will
include holding team meetings if needed, keeping the President’s office informed
and developing a final report to company management on the procedures followed
and the outcome of the emergency.

 

6.5.5.3                         The team will consist, at a minimum, of
representatives of the following:

 

6.5.5.3.1                                   Site Management

 

6.5.5.3.2                                   Personnel/Safety Department

 

6.5.5.3.3                                   Legal Department

 

6.5.5.3.4                                   Others as appropriate

 

6.5.6                            Summary

 

The above is general in nature and is intended to serve as an overall guide.
Specific situations will dictate deviation from this plan both on short notice
and at the pre-job planning stage. In any event, it is important for all
personnel involved in managing an emergency to be aware of the overall need for
coordination and management of activities and the flow of information to
internal and external audiences. While speed often is of great importance, it
also is critical that all information is accurate, no matter to whom it is being
provided. Misinformation or rumors are worse than providing no information at
all. However, all people involved must accept responsibility to communicate as
fully as is practical according to responsibilities assigned in this plan.

 

6.6                                 APPENDIX

 

A. Emergency Management Planning Action List

 

19

--------------------------------------------------------------------------------


 

APPENDIX A

EMERGENCY MANAGEMENT PLANNING ACTION LIST

 

The following action items are intended for review by project management at the
pre-job meeting(s). They should be used in conjunction with the attached
Emergency Management Plan. Following development of the Action List, a written
plan should be produced and distributed to the appropriate personnel or offices
as listed in Section II.

 

ACTION

 

BY WHOM

 

BY WHEN

 

 

 

 

 

1.

Gather emergency services phone numbers and contact names: Ambulance/Emergency
Medical Providers; Hospital(s); Air Ambulance; Fire Department; Police; Sheriff;
Highway Patrol/State Police; local MSHA or OSHA offices.

 

 

 

 

 

 

 

 

 

 

2.

Write clear, accurate directions to site, include maps if helpful or
appropriate, and post at site phones.

 

 

 

 

 

 

 

 

 

 

3.

Maintain site file of employee personal emergency information (use cards
available from Copy Room).

 

 

 

 

 

 

 

 

 

 

4.

Develop simple, but complete site evacuation instructions (see Section I-C).

 

 

 

 

 

A.

Communicate instructions to all employees.

 

 

 

 

 

B.

Past site evacuation diagrams.

 

 

 

 

 

 

 

 

 

 

 

5.

Develop site supervisory responsibilities (see Section I-D).

 

 

 

 

 

A.

Assign responsibility and conduct training of site supervision on their
responsibilities.

 

 

 

 

 

 

 

 

 

 

 

6.

Provide copies of Emergency Management Plan to appropriate home office
departments (see Section I-E).

 

 

 

 

 

 

 

 

 

 

7.

Assign notification responsibilities in event of emergency (see item II).

 

 

 

 

 

 

 

 

 

 

8.

Make preliminary assignments of Emergency Management Team (see Section III).

 

 

 

 

 

20

--------------------------------------------------------------------------------

 


 

[g197201kq107i001.jpg]

 

First Aid and Medical Services

 

Jobsite Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

07/1999

 

7.0 FIRST AID AND MEDICAL SERVICES

 

PROCEDURE TABLE OF CONTENTS

 

7.1

SCOPE

2

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

7.1            SCOPE

 

The following items are to be accomplished at the outset of a job:

 

7.1.1                        Emergency phone numbers are to be posted by jobsite
telephones and in other conspicuous locations.

 

7.1.2                        Arrange for emergency transportation to the first
aid facility or hospital.

 

7.1.2.1 Ambulance

 

7.1.2.2 Life Flight

 

7.1.2.3 TIC or client vehicle, other

 

7.1.3                        The injured employee will not drive themselves to
medical services. A company representative is to accompany any injured employee
to the doctor or hospital.

 

7.1.4                        Verify by documentary evidence that the jobsite
personnel includes at least one individual that has a valid certificate in
first-aid training from the U.S. Bureau of Mines, the American Red Cross, or
equivalent training.

 

7.1.5                        Verify that the jobsite has a basic first aid kit
and that a procedure is in place to replace expended items.

 

2

--------------------------------------------------------------------------------


 

[g197201kq109i001.jpg]

 

Disciplinary Action

 

Jobsite Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

01/2005

 

8.0      DISCIPLINARY ACTION

 

PROCEDURE TABLE OF CONTENTS

 

8.1

PURPOSE

2

8.2

SCOPE

2

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or
contact the Corporate Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

8.1          PURPOSE

 

A supervisor’s main goal in the management of people should be to develop and
train them to their highest potential. Disciplinary procedures should be
utilized with that purpose in mind.

 

However, at times it becomes necessary to relieve an employee of his or her
responsibilities and terminate employment.

 

8.2          SCOPE

 

The Human Resources Manual outlines the proper procedures, which may be followed
when it becomes necessary to discipline or terminate an employee. These
procedures have been prepared only for the use of supervisory personnel. They
are not intended to form a contract between the Company and any of its
employees; the Company reserves the right to terminate any employee for any
reason at any time without advance notice or warning. The sole purpose of the
disciplinary procedures is to describe for supervisory employees the Company’s
general philosophy concerning discipline and related separation decisions. The
Company fully recognizes that each termination decision presents a unique set of
circumstances, which may well, in a given case, dictate the need for only a
single verbal or written warning prior to termination or for immediate
termination without any prior warning. The disciplinary procedures should be
viewed as useful personnel management tools and not as a set of mandatory rules.

 

2

--------------------------------------------------------------------------------


 

[g197201kq111i001.jpg]

 

Jobsite Safety Planning

 

Jobsite Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

07/1999

 

9.0 JOBSITE SAFETY PLANNING

 

PROCEDURE TABLE OF CONTENTS

 

9.1

PURPOSE

2

9.2

JOBSITE SAFETY PLAN

2

9.3

APPENDIX

2

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

9.1          PURPOSE

 

As part of pre-job planning, jobsite management shall develop a site specific
safety plan to identify and address client and TIC safety concerns and to reduce
employee exposure to those risks.

 

9.2          JOBSITE SAFETY PLAN

 

The following Jobsite Safety Plan is to be used as a guide to organizing the
plan, although site specific safety concerns should be a key element of the
plan.

 

9.3          APPENDIX

 

A.         Safety Checklist

B.         Safety Implementation Plan

C.         Program Checklist

 

2

--------------------------------------------------------------------------------


 

APPENDIX A

SAFETY CHECKLIST

 

The TIC Safety Program checklist is to be used by TIC project management and may
be used to assure all aspects of the safety program have been addressed.

 

Project Name:

Project #:

 

 

Owner:

Engineer:

 

SAFETY PLAN

 

Management commitment:

 

 

Incident Rate goal:

 

 

Gang Box Safety/TQM Meetings discussing safety, quality, productivity, daily
goal setting:

 

 

Safety Meetings - minimum 1 per week with a new topic weekly:

 

 

Documentation and shortcomings:

 

Rigging/Crane/Heavy Equipment Training:

 

 

OSHA/MSHA jurisdiction and requirements:

 

 

Incentives:

 

 

ACCIDENT MANAGEMENT

 

Safety Committee structure:

 

 

Management meeting with doctor (set up procedures):

 

 

3

--------------------------------------------------------------------------------


 

Accident Management training for all supervisors:

 

 

First aid and medical services:

 

 

SITE’SPECIFIC HAZARD AND POLICIES

 

Discuss all site specific or owner requirements:

 

 

Review outline for specific sections which apply to the project:

 

 

Housekeeping:

 

 

ORIENTATION

 

History of TIC:

 

 

Video presentation and management involvement during orientation:

 

Job walk with new hires:

 

 

HAZCOM training:

 

Discuss priority goals and expectations with new hires:

 

Discuss scope of work and project durations:

 

 

Other:

 

The written safety plan will describe general procedures and implementation
methods for all of the above topics plus other pertinent issues.

 

4

--------------------------------------------------------------------------------


 

A. APPENDIX B

SAFETY IMPLEMENTATION PLAN

 

1.                Safety Awareness and Training

 

 

 

2.                Accident Management

 

 

 

3.                Site Specific Hazards and Policies

 

 

 

5

--------------------------------------------------------------------------------


 

4.             Orientation

 

 

 

5.             Other Activities

 

 

 

6

--------------------------------------------------------------------------------


 

APPENDIX C

PROGRAM CHECKLIST

 

The following TIC Safety Program checklist is to be used by TIC project
management to assure all aspects of the safety program have been addressed.

 

Date:

 

Project Number:

 

 

 

Completed By:

 

 

 

*This document is intended as a guideline only. Many of the items may not be
applicable to a specific project.

 

ITEM

 

YES

 

NO

 

COMMENTS

 

Accident Prevention Program

 

 

 

 

 

 

 

Job Safety Plan

 

 

 

 

 

 

 

Fall Protection Plan

 

 

 

 

 

 

 

Safety Enforcement

 

 

 

 

 

 

 

TIC Safety Management Program Manual

 

 

 

 

 

 

 

OSHA 1910/1926 Standards

 

 

 

 

 

 

 

- MSHA Standards

 

 

 

 

 

 

 

TIC Construction Safety Handbook

 

 

 

 

 

 

 

Safety Training/Education

 

 

 

 

 

 

 

Safety Committee

 

 

 

 

 

 

 

Safety Meetings (craft)

 

 

 

 

 

 

 

Safety Meetings (supervisory)

 

 

 

 

 

 

 

Safety Orientation

 

 

 

 

 

 

 

First Aid

 

 

 

 

 

 

 

Specialized Training

 

 

 

 

 

 

 

Safety Videos

 

 

 

 

 

 

 

TIC Construction Safety Handbook

 

 

 

 

 

 

 

Jobsite Policies

 

 

 

 

 

 

 

Medical Facilities

 

 

 

 

 

 

 

Emergency Transportation

 

 

 

 

 

 

 

First Aid Kit/Supplies

 

 

 

 

 

 

 

Qualified Personnel

 

 

 

 

 

 

 

Emergency Services/Telephone Numbers

 

 

 

 

 

 

 

Eye Wash/Safety Shower

 

 

 

 

 

 

 

Medical Facility

 

 

 

 

 

 

 

Recordkeeping

 

 

 

 

 

 

 

Workers Compensation Forms

 

 

 

 

 

 

 

OSHA 200/MSHA 7001

 

 

 

 

 

 

 

Safety Meeting/Training

 

 

 

 

 

 

 

Employee Orientation

 

 

 

 

 

 

 

Construction Safety Handbook

 

 

 

 

 

 

 

Equipment Inspections/Certifications

 

 

 

 

 

 

 

Specialized Operations

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

ITEM

 

YES

 

NO

 

COMMENTS

 

Equipment Operator Certifications

 

 

 

 

 

 

 

Special Work Permits

 

 

 

 

 

 

 

Inspections

 

 

 

 

 

 

 

Hand and Power Tools

 

 

 

 

 

 

 

Cranes

 

 

 

 

 

 

 

Come-Alongs Et Chain Falls

 

 

 

 

 

 

 

Overhead Hoists

 

 

 

 

 

 

 

Personnel Basket

 

 

 

 

 

 

 

Drum Hoists

 

 

 

 

 

 

 

Power Platforms

 

 

 

 

 

 

 

Wire Rope/Chains/Slings

 

 

 

 

 

 

 

Safety Belts/Harness

 

 

 

 

 

 

 

Ladders/Scaffolds

 

 

 

 

 

 

 

Equipment

 

 

 

 

 

 

 

Accident Investigations

 

 

 

 

 

 

 

- Serious Injury, Fatality/Catastrophe Procedure

 

 

 

 

 

 

 

-       Incident Reporting

 

 

 

 

 

 

 

Drug Program

 

 

 

 

 

 

 

Consent Forms

 

 

 

 

 

 

 

Pre-Employment

 

 

 

 

 

 

 

Post Accident

 

 

 

 

 

 

 

Hazard Communication Program

 

 

 

 

 

 

 

Written Program

 

 

 

 

 

 

 

Material Safety Data Sheets

 

 

 

 

 

 

 

Hazardous Material Training

 

 

 

 

 

 

 

Labeling

 

 

 

 

 

 

 

New Employee/Orientation

 

 

 

 

 

 

 

Follow-up Training

 

 

 

 

 

 

 

Asbestos Program

 

 

 

 

 

 

 

-      Training

 

 

 

 

 

 

 

Employee Exposure and Medical Records

 

 

 

 

 

 

 

Regulated Chemicals

 

 

 

 

 

 

 

Chemical Exposure Procedure

 

 

 

 

 

 

 

Retention of Records

 

 

 

 

 

 

 

Medical Examination and Surveillance

 

 

 

 

 

 

 

Respiratory Protection Program

 

 

 

 

 

 

 

Training Fit

 

 

 

 

 

 

 

Testing

 

 

 

 

 

 

 

Maintenance/Inspection/Storage

 

 

 

 

 

 

 

- Annual Pulmonary Fitness Testing

 

 

 

 

 

 

 

Permits

 

 

 

 

 

 

 

- LPG/Compressed Gases

 

 

 

 

 

 

 

-      Erection

 

 

 

 

 

 

 

- Hot Work

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

 


 

ITEM

 

YES

 

NO

 

Comments

 

Confined Space Entry

 

 

 

 

 

 

 

Lockout/Tagout

 

 

 

 

 

 

 

Excavation and Trenching

 

 

 

 

 

 

 

Scaffolding

 

 

 

 

 

 

 

Evacuation

 

 

 

 

 

 

 

- Procedure

 

 

 

 

 

 

 

-       Periodic Training

 

 

 

 

 

 

 

Signs/Signals/Barricades

 

 

 

 

 

 

 

Safety Signs Posted

 

 

 

 

 

 

 

Bulletin Boards - Required Documents

 

 

 

 

 

 

 

Safety Posters

 

 

 

 

 

 

 

Barricade Barriers

 

 

 

 

 

 

 

Regulatory Posters

 

 

 

 

 

 

 

Electrical

 

 

 

 

 

 

 

Lockout/Tagout Program

 

 

 

 

 

 

 

Assured Grounding Program

 

 

 

 

 

 

 

Inspection of Electrical Tools

 

 

 

 

 

 

 

Competent Person Designation

 

 

 

 

 

 

 

Panels Labeled and Covered

 

 

 

 

 

 

 

Fire Protection

 

 

 

 

 

 

 

Prevention Responsibilities

 

 

 

 

 

 

 

Posted/Marked Fire Extinguishers

 

 

 

 

 

 

 

Fire Extinguisher Inspections

 

 

 

 

 

 

 

Training

 

 

 

 

 

 

 

Hearing Conservation

 

 

 

 

 

 

 

Noise Survey

 

 

 

 

 

 

 

Warning Signs

 

 

 

 

 

 

 

Protective Equipment

 

 

 

 

 

 

 

Training

 

 

 

 

 

 

 

Audiometric Testing

 

 

 

 

 

 

 

Forklifts and Other Powered Industrial Trucks

 

 

 

 

 

 

 

Authorized Operators

 

 

 

 

 

 

 

Safety Procedures

 

 

 

 

 

 

 

Training

 

 

 

 

 

 

 

Inspections

 

 

 

 

 

 

 

Nameplates/Markings Legible

 

 

 

 

 

 

 

Overhead Hoists

 

 

 

 

 

 

 

-      Inspections

 

 

 

 

 

 

 

- Capacity Marked

 

 

 

 

 

 

 

Mobile Cranes

 

 

 

 

 

 

 

- Authorized Operators

 

 

 

 

 

 

 

- Back-Up Alarms

 

 

 

 

 

 

 

Posted Hand Signals

 

 

 

 

 

 

 

Fire Extinguisher

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

ITEM

 

YES

 

NO

 

COMMENTS

 

Periodic Inspections

 

 

 

 

 

 

 

Weekly Inspections

 

 

 

 

 

 

 

Daily Walkaround

 

 

 

 

 

 

 

Rigging

 

 

 

 

 

 

 

Training

 

 

 

 

 

 

 

Inspections

 

 

 

 

 

 

 

Hand Signals Posted/Training

 

 

 

 

 

 

 

Powder Actuated Tools Authorized Licensed Operators

 

 

 

 

 

 

 

Safety Procedure

 

 

 

 

 

 

 

Secured Access

 

 

 

 

 

 

 

Housekeeping

 

 

 

 

 

 

 

- Housekeeping Inspections Abrasive Blasting

 

 

 

 

 

 

 

Abrasive Material

 

 

 

 

 

 

 

Protective Equipment

 

 

 

 

 

 

 

Signs

 

 

 

 

 

 

 

CO Monitoring/Records

 

 

 

 

 

 

 

Air Purifying Filters/Records Dead Man Release

 

 

 

 

 

 

 

Flammable Liquids Storage

 

 

 

 

 

 

 

Warning Signs/Labels Grounding/Bonding Drip Pans

 

 

 

 

 

 

 

Auto-Shut Valve/Drum Vent Fire Extinguisher

 

 

 

 

 

 

 

Bermed Storage

 

 

 

 

 

 

 

LPG/Compressed Gases Permits

 

 

 

 

 

 

 

Storage/Racks

 

 

 

 

 

 

 

Warning Signs/Identification Transportation

 

 

 

 

 

 

 

Fire Extinguisher

 

 

 

 

 

 

 

Sanitation

 

 

 

 

 

 

 

Drinking Water Shower Facilities Toilet

 

 

 

 

 

 

 

Facilities

 

 

 

 

 

 

 

Ventilation

 

 

 

 

 

 

 

Shops

 

 

 

 

 

 

 

Paint Storage

 

 

 

 

 

 

 

Confined Space Procedure Special Welding Operations

 

 

 

 

 

 

 

Hand Tools

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

 


 

ITEM

 

YES

 

NO

 

COMMENTS

 

Inspections

 

 

 

 

 

 

 

Storage Responsibility

 

 

 

 

 

 

 

Non-Sparking Tools

 

 

 

 

 

 

 

- Defective Tool Procedure

 

 

 

 

 

 

 

Welding a Cutting

 

 

 

 

 

 

 

Flashback Arresters

 

 

 

 

 

 

 

Cylinder Storage

 

 

 

 

 

 

 

Fire Prevention

 

 

 

 

 

 

 

Motor Vehicles

 

 

 

 

 

 

 

Back-up Alarms

 

 

 

 

 

 

 

Seat For Riders

 

 

 

 

 

 

 

Licensed Operators

 

 

 

 

 

 

 

Seat Belts

 

 

 

 

 

 

 

Training

 

 

 

 

 

 

 

Excavation Et Trenching

 

 

 

 

 

 

 

Competent Person

 

 

 

 

 

 

 

Procedure

 

 

 

 

 

 

 

Equipment

 

 

 

 

 

 

 

Barricades

 

 

 

 

 

 

 

Permits

 

 

 

 

 

 

 

Water Protection Equipment

 

 

 

 

 

 

 

- Work Vests/Life Rings

 

 

 

 

 

 

 

- Boat

 

 

 

 

 

 

 

Ladders

 

 

 

 

 

 

 

-      Inspection

 

 

 

 

 

 

 

- Placement

 

 

 

 

 

 

 

Scaffolds

 

 

 

 

 

 

 

Inspection

 

 

 

 

 

 

 

Erection

 

 

 

 

 

 

 

Competent Person

 

 

 

 

 

 

 

Tag System

 

 

 

 

 

 

 

Personal Protective Equipment

 

 

 

 

 

 

 

Head Protection

 

 

 

 

 

 

 

Face Protection

 

 

 

 

 

 

 

Eye Protection

 

 

 

 

 

 

 

Hand Protection

 

 

 

 

 

 

 

Foot Protection

 

 

 

 

 

 

 

Fall Protection

 

 

 

 

 

 

 

Protective Clothing

 

 

 

 

 

 

 

Hazardous Waste Operation

 

 

 

 

 

 

 

Waste Disposal Responsibility

 

 

 

 

 

 

 

Transportation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Training

 

 

 

 

 

 

 

- Medical Examination and Surveillance

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

ITEM

 

YES

 

NO

 

COMMENTS

 

Emergency Response

 

 

 

 

 

 

 

Personal Protective Equipment

 

 

 

 

 

 

 

Personnel Baskets

 

 

 

 

 

 

 

Procedure

 

 

 

 

 

 

 

Alternative Procedure

 

 

 

 

 

 

 

Anti-Two Block System

 

 

 

 

 

 

 

Pre-Test Lifts

 

 

 

 

 

 

 

Rigging Requirements

 

 

 

 

 

 

 

Rated Capacity Placarded

 

 

 

 

 

 

 

Basket Weight Posted

 

 

 

 

 

 

 

LockoutlTagout Procedure

 

 

 

 

 

 

 

Procedure

 

 

 

 

 

 

 

Training

 

 

 

 

 

 

 

Client Interface

 

 

 

 

 

 

 

Chemical Identification

 

 

 

 

 

 

 

Hazard Identification (pressure, temperature, etc.)

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

 


 

[g197201kq119i001.jpg]

 

California IIPP

 

Jobsite Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

10/2005

 

10.0 CALIFORNIA INJURY AND ILLNESS PREVENTION PROGRAM

 

PROCEDURE TABLE OF CONTENTS

 

10.1

PURPOSE

2

10.2

PROGRAM

2

10.3

RESPONSIBLE INDIVIDUALS

2

10.4

SAFETY ORIENTATION

3

10.5

EMPLOYEE ACCOUNTABILITY

3

10.6

EMPLOYEE INCENTIVE PROGRAM

3

10.7

PERIODIC INSPECTIONS

3

10.8

EMPLOYEE EXPOSURE AND MEDICAL RECORDS

4

10.9

POSTING REQUIREMENTS

4

10.10

SAFETY AND HEALTH TRAINING

4

10.11

SAFETY MEETINGS

4

10.12

INJURY MANAGEMENT

5

10.13

APPENDIX

5

 

--------------------------------------------------------------------------------


 

10.1                        PURPOSE

 

The following Injury and Illness Prevention Program is written to be “site
specific” for California projects. All elements of the TIC Safety Management
Program together with corresponding documents shall apply.

 

10.2                        PROGRAM

 

Project Name:

 

Project Number:

 

10.2.1              TIC has developed and implemented an injury and illness
prevention program (IIPP). The IIPP is documented in the TIC Safety Management
Program Manual.

 

10.2.2              The work performed by TIC is varied, both in nature and
location. Under all circumstances, it is the intent of TIC management to comply
with the requirements and the spirit of all California codes and regulations,
and to provide a safe and healthful work environment for all employees.

 

10.2.3              TIC has implemented this plan in compliance with California
Senate Bill 198, Labor Code 6401.7 and California Code of Regulations
Section 3203.

 

10.2.4              The information on the following pages shall serve as the
minimum requirements for all TIC employees.

 

10.2.5              In all phases of its endeavors, TIC is guided by an
established accident prevention policy. This policy is based on a sincere desire
to eliminate occupational injuries or illnesses and damage to equipment and
property and to protect the general public whenever and wherever the public
comes in contact with, or is affected by, the Company’s work.

 

10.2.6              Safety shall not be sacrificed for production but rather
considered an integral part of quality control, cost reduction and job
efficiency. Every supervisor should be aware of the safety performance
demonstrated by the employees under his/her supervision.

 

10.2.7              It is the goal of TIC to completely eliminate accidents from
our operations for these reasons:

 

10.2.7.1                       No endeavor is worthy if it should bring about
human suffering through injury, illness or loss of life.

 

10.2.7.2                       A good safety record reflects the quality of
management, supervision and work force. It also serves to promote business and
thereby contributes to the continuing growth and success of the Company.

 

10.2.8              Accidents increase costs and decrease profits.

 

10.2.9              Our policy is to accomplish work in the safest possible
manner, consistent with superior work practices.

 

10.3                        RESPONSIBLE INDIVIDUALS

 

                                                        , the Construction
Manager/Project Superintendent has the authority and is responsible for the TIC
Injury and Illness Prevention Program on this jobsite.

 

The responsibility to implement the TIC Injury and Illness Prevention Policy may
be delegated to                                       , the Site Safety
Manager/Safety Committee Head.

 

2

--------------------------------------------------------------------------------


 

The site safety supervisor or project safety committee shall perform weekly,
documented inspections and provide corrective actions on identified hazards.

 

10.4                        SAFETY ORIENTATION

 

10.4.1              Each new employee will be provided initial safety training
prior to assignment, as outlined in “Documentation of Annual Training -
California Operations.” All employees are provided with training when assigned
to a new task for which training has not been received or whenever new
substances, processes, procedures, or equipment is brought on site and present a
new hazard. Additional training will be provided when TIC is made aware of a new
or previously unrecognized hazard and when deemed necessary by TIC. All training
includes the Code of Safe Work Practices as outlined in the TIC Construction
Safety Handbook, general area safety, and specific assignment training.
Supervisors (Leadman, Foreman, General Foreman, Superintendent, and Construction
Manager) are trained on hazards and safe practices in their area of
responsibility using:

 

10.4.1.1 Supervisory Safety Training Level I (SSTI) within two weeks of hire

 

10.4.1.2 Supervisory Safety Training Level II (SSTII) within one month of hire

 

10.4.2              Refresher training is provided periodically.

 

10.5                        EMPLOYEE ACCOUNTABILITY

 

10.5.1              The Company requires that each employee follow the
guidelines contained in this program and that each employee is accountable for
their actions. Failure to follow guidelines will result in disciplinary action
up to and including termination.

 

10.5.2              Employees shall be without fear of reprisal for making any
safety or health related complaints, requests, or suggestions to any TIC
corporate or jobsite management personnel. TIC encourages employee input and
suggestions to improve safety and health on the jobsite.

 

10.5.3              An “Anonymous Notification System(s)” shall be in place by
means of a “Safety Suggestion” box so labeled and placed on the jobsite bulletin
board. Employees may anonymously inform management about safety and health
hazards, which may be present on the jobsite.

 

10.6                        EMPLOYEE INCENTIVE PROGRAM

 

10.6.1              As an additional incentive to work safely, TIC has an
ongoing Safety Incentive Program for craft level employees. By meeting specific
safety goals, employees qualify for gift certificates and catalog items. This
program is described in detail in the TIC Safety Management Program Manual, and
may be revised as conditions warrant by TIC Corporate or Jobsite Management.

 

10.7                        PERIODIC INSPECTIONS

 

10.7.1              Inspections shall be conducted by the jobsite safety
supervisor or designated safety committee representatives as outlined in the TIC
Safety Management Program Manual.

 

10.7.2              Any jobsite personnel knowing of any unsafe conditions or
work practices should correct the condition/practice, or immediately notify
their supervisor so that action may be taken to address the identified
condition. When an imminent hazard exits which cannot be immediately abated
without endangering employee(s) and / or property, remove all exposed

 

3

--------------------------------------------------------------------------------


 

personnel from the area except those necessary to correct the existing
condition. Employees necessary to correct the hazardous condition shall be
provided the necessary safeguards.

 

10.7.3              Documentation shall be kept of all required inspections.
These records are available for inspection upon request. All records will be
maintained for at least one year.

 

10.8                        EMPLOYEE EXPOSURE AND MEDICAL RECORDS

 

10.8.1              Employees of TIC have the right to all information contained
in their employee files regarding exposure to toxic substances or harmful
physical agents.

 

10.8.2              Material Safety Data Sheets (MSDS) on all products used on
this jobsite that are not exempt are available from a TIC supervisor or
management representative.

 

10.9                        POSTING REQUIREMENTS

 

10.9.1              All Federal, State, and local regulation bulletins shall be
posted in a place deemed readily accessible by all TIC employees on this
jobsite.

 

10.9.2              All TIC employees are encouraged to review such bulletins
and information as posted, and contact jobsite management if questions or
further explanations are needed.

 

10.10                 SAFETY AND HEALTH TRAINING

 

10.10.1       All safety and health training shall be in compliance with TIC,
client, federal, state, and local regulations, as well as jobsite policies will
included training requirements for New Job Assignments:

 

·                                          New Equipment

 

·                                          Processes

 

·                                          Procedures

 

·                                          New Unrecognized Hazards

 

10.10.2       Records of all training shall be kept for each TIC employee,
including:

 

10.10.2.1 Name of Employee

 

10.10.2.2 Training Dates

 

10.10.2.3 Type of Training

 

10.10.2.4 Trainer / Instructor

 

10.10.3       Records shall be maintained for a period of not less than one
year.

 

10.11                 SAFETY MEETINGS

 

10.11.1  The following meetings will be conducted on the project.

 

10.11.1.1 Safety Committee Meetings

 

4

--------------------------------------------------------------------------------


 

10.11.1.2 Supervisor’s/Foreman’s Safety/TQM meetings

 

10.11.1.3 General Jobsite Safety Meetings

 

10.11.1.4 Daily Gangbox Safety Meetings

 

10.11.2       These meetings should be conducted according to the guidelines set
forth in the TIC Safety Management Program Manual.

 

10.12                 INJURY MANAGEMENT

 

10.12.1       The Injury Management, Reporting, and Investigation section of the
TIC Safety Management Program Manual establishes uniform procedures for the
investigation and completion of reports regarding occupational accidents,
injuries, and illnesses.

 

10.13                 APPENDIX

 

A. Training Documentation

 

5

--------------------------------------------------------------------------------


 

APPENDIX A
TRAINING DOCUMENTATION

 

6

--------------------------------------------------------------------------------

 


 

[g197201kq121i001.jpg]

 

Safety Assessments

 

Jobsite Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

01/2004

 

11.0 SAFETY ASSESSMENTS

 

PROCEDURE TABLE OF CONTENTS

 

11.1

PURPOSE

2

11.2

SCOPE

2

11.3

OBJECTIVE

2

11.4

PROCEDURE

2

11.5

APPENDIX

3

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

11.1                        PURPOSE

 

TIC believes that assessments are an important element of any safety management
program. Assessments help to involve all employees in managing safety, and
assist in TIC’s effort to eliminate at- risk conditions and behaviors, as well
as promote safe behaviors. The following information provides guidelines for
conducting the safety assessment process on the project.

 

11.2                        SCOPE

 

11.2.1              This procedure provides the minimum steps to be followed for
performing project safety assessments.

 

11.2.2              This procedure applies to all employees engaged in
operations covered by the Corporate Safety Management Program.

 

11.2.3              The attached Project Safety Evaluation - Leading Indicators
and Project Safety Evaluation - Jobsite Inspection forms should be used to
perform the project assessment process; however, if a project has specific needs
(federal, state, or client) then other forms may be substituted (noted as an
equivalent form).

 

11.3                        OBJECTIVE

 

The objective of conducting a project safety assessment is to gather reliable
data through inspection, observation, and inquiry to identify opportunities for
improvement. In addition, items and activities that exhibit exemplary compliance
or an innovative approach to safety processes should also be identified and
promoted.

 

11.4                        PROCEDURE

 

11.4.1              The site manager and supervisors are responsible for
conducting assessments as described below.

 

11.4.1.1                            Daily / Routine Assessments

 

11.4.1.1.1                  Supervisors who direct the work activities of
employees are responsible for continually assessing the work processes within
their area for at-risk conditions, practices, and behaviors.

 

11.4.1.1.2                  The project safety manager will conduct on-going
assessments of project work activities. Any observed deficiencies will be
corrected immediately and communicated to the responsible supervisor.

 

11.4.1.2                            Weekly Formal Assessments

 

11.4.1.2.1                  The site manager is responsible for ensuring that a
formal weekly safety assessment utilizing the Project Safety Evaluation -
Jobsite Inspection or an equivalent form is performed.

 

11.4.1.2.2                  Project supervisors, as well as craft employees
shall be involved in performing the weekly safety assessments.

 

11.4.1.2.3                  All at-risk behaviors and conditions shall be
corrected immediately. In the event that the project team is unable to
immediately correct the item

 

2

--------------------------------------------------------------------------------


 

then the hazard must be controlled so as not to place any employees at- risk and
an action plan to eliminate the hazard shall be documented.

 

11.4.1.3                  Monthly Formal Assessments

 

11.4.1.3.1                      The site manager (or designee during the site
manager’s absence) is responsible for ensuring and participating in a formal
monthly safety assessment utilizing both the Project Safety Evaluation - Jobsite
Inspection, or equivalent form, and the Project Safety Evaluation - Leading
Indicators, or an equivalent form.

 

11.4.1.3.2                      The project safety manager is responsible for
coordinating and actively participating in the monthly project safety
assessment.

 

11.4.1.3.3                      Project supervisors, as well as craft employees
shall be involved in performing the monthly safety assessments.

 

11.4.1.3.4                      The profit center management team shall actively
participate in the project monthly formal assessments, when possible.

 

11.4.1.3.5                      Supervisors from other projects should
periodically be involved in performing monthly assessments.

 

11.4.1.4                  Quarterly Formal Assessments

 

11.4.1.4.1                      The profit center vice president (or designee
during the site vice president’s absence) is responsible for ensuring and
participating in a formal quarterly safety assessment utilizing both the Project
Safety Evaluation - Jobsite Inspection, or an equivalent form, and the Project
Safety Evaluation - Leading Indicators, or an equivalent form.

 

11.4.1.4.2                      The profit center safety manager is responsible
for coordinating and actively participating in the project quarterly formal
assessment.

 

11.4.1.4.3                      Project supervisors, as well as craft employees,
shall be involved in performing the safety assessments.

 

11.4.1.4.4                      Employees (supervisors and managers) from other
profit centers should periodically be involved in performing quarterly
assessments.

 

11.5                        APPENDIX

 

A.                               Project Safety Evaluation - Leading Indicators

B.                               Project Safety Evaluation - Jobsite Inspection

 

3

--------------------------------------------------------------------------------


 

APPENDIX A
PROJECT SAFETY EVALUATION - LEADING INDICATORS

 

4

--------------------------------------------------------------------------------


 

APPENDIX B
PROJECT SAFETY EVALUATION - JOBSITE INSPECTION

 

5

--------------------------------------------------------------------------------


 

[g197201kq123i001.jpg]

 

Statutory Safety and Health Requirements

 

Jobsite Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

07/1999

 

 

 

 

 

12.0 STATUTORY SAFETY AND HEALTH REQUIREMENTS

 

PROCEDURE TABLE OF CONTENTS

 

12.1

PURPOSE

2

12.2

SCOPE

2

12.3

TIC INSPECTION REPRESENTATIVE

2

12.4

INSPECTION PROCEDURES

2

12.5

CITATIONS AND ORDERS

5

12.6

STATE PROGRAMS

8

12.7

REPORTING REQUIREMENTS

9

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or
contact the Corporate Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

12.1        PURPOSE

 

All TIC jobsites fall under the jurisdiction of either the Federal Occupational
Safety and Health Administration (OSHA), the Federal Mine Safety and Health
Administration (MSHA) or a state regulatory program, (i.e., California OSHA,
state mine inspector, etc.). It is the policy of TIC to voluntarily comply with
the policies and procedures of these regulatory agencies.

 

12.2        SCOPE

 

Periodically, safety compliance officers visit jobsites to assure that TIC is
complying with relevant health and safety standards. Inspections are intended to
assure that the jobsite is as safe as reasonably possible, and in compliance
with the agency regulations. Where TIC has violated these regulations, it may be
subject to monetary penalties and in some cases TIC supervisory personnel may be
subject to criminal sanctions, including imprisonment.

 

12.3        TIC INSPECTION REPRESENTATIVE

 

12.3.1        Each jobsite is to designate one individual who will be
responsible for managing inspections by regulatory agencies. This person needs
to be familiar with MSHA/OSHA inspection procedures and should be prepared to
escort the MSHA/OSHA inspector on the jobsite.

 

12.3.2        The inspection representative should be well versed in TIC safety
policies and procedures.

 

12.4        INSPECTION PROCEDURES

 

12.4.1        The Inspection Advance Notice

 

Inspections are usually conducted without advance notice. In fact, alerting an
employer, without proper authorization, in advance of an OSHA inspection can
bring a fine at up to $1,000 and/or a six-month jail term.

 

12.4.2        Inspector’s Right of Entry

 

It is the policy of TIC, in general, to cooperate with the regulatory agencies
in their inspection efforts. If you feel you have a valid reason to deny access
to an inspector, call the home office immediately.

 

12.4.3        Inspector’s Arrival

 

12.4.3.1    Inspectors have a right to enter and inspect any jobsite within
their jurisdiction without advance notice to jobsite management. Upon the
inspector’s arrival at the jobsite, he/she is required to notify management.

 

12.4.3.2    All employees should be instructed to immediately notify TIC’s
senior supervisor if an unaccompanied inspector is observed on or seeking access
to the jobsite.

 

12.4.4        Identification

 

TIC supervision should always ask to see the inspector’s credentials. Inspectors
will typically possess an identification card bearing his or her name and
photograph. If you question the validity of the inspector’s credentials, you
should contact the nearest MSHA/OSHA office for verification.

 

2

--------------------------------------------------------------------------------


 

12.4.5        Opening Conference

 

12.4.5.1         The inspector typically offers to conduct an opening or
“pre-inspection “conference with management during which he will describe the
purposes of and procedures for conducting the inspection. Always request a
pre-inspection conference. At this conference you should ask the reason for the
inspection. If the inspection is due to an employee complaint, ask for a copy of
the complaint.

 

12.4.5.2         During the conference, the inspector may ask to review various
records in order to determine whether TIC is in compliance with the applicable
standards. Inspectors are entitled to see documents that are required to be
maintained by the standards (i.e. hazard communication program, blood borne
pathogen program, exposure documents, MSDS, required training, etc.). MSHA
inspectors will review the MSHA 7000-1 report and supplemental reports for
injuries/illnesses. Similarly, OSHA inspectors will review the Employer’s First
Report of Injury (not TIC’s internal accident report) and the OSHA Summary Log.

 

12.4.6        Management’s Right to Accompany the Inspector

 

Management has the right to and will accompany the inspector at all times when
he is on the TIC jobsite.

 

12.4.7        Employees’ Representative’s Right to Accompany the Inspector

 

An employee representative may be permitted to accompany the inspector during
the inspection and to participate in the pre- or post-inspection conference. If
no employee representative has been chosen, the inspector may consult a
reasonable number of employees regarding health and safety matters. Take notes
of these conversations but do not interfere with them. It is TIC’s policy that
we are not obligated to allow an employee to accompany the inspector.

 

12.4.8        Inspection Techniques

 

You can expect the inspector to conduct a detailed inquiry into almost every
activity at the project site and to engage in extensive discussions with
employees concerning the procedures followed and the hazards encountered. In
addition, inspectors may monitor noise, air flow, radiation, etc., and may take
a video or photographs. The TIC inspection coordinator should carry at least the
same equipment as the inspector, i.e. video camera, camera, sound meters,
methane detectors, other sampling equipment and should photograph or videotape
the same things as the inspector, keep samples of everything an inspector
samples and keep detailed notes of everything the inspector does and says. If
the inspector’s sampling techniques are faulty, if he fails to observe facts or
conditions that demonstrate that the cited condition is not a violation, or if
he acts in what you believe to be an improper fashion in any respect, you should
make a careful record.

 

12.4.9        Conduct of Management

 

12.4.9.1        All management personnel should be courteous and pleasant to
inspectors at all times. We are not required to explain processes and
procedures, answer the inspector’s questions, or provide anything (i.e., office
space, secretarial support, etc.) other than access to the jobsite and to
records required to be maintained.

 

12.4.9.2        You should remember that anything said by any employee can be
used against TIC and management. In short, you have the right to remain silent
and anything you say can and probably will be used against you. Therefore, you
should say as little as possible and be careful not to admit violations or any
elements of violations. If an inspector points out a possible violation, do not
acknowledge that it exists and do

 

3

--------------------------------------------------------------------------------


 

not offer any suggestions on how to abate a possible violation. This warning
applies not only to personal dealings with the inspector, but also to telephone
conversations and correspondence.

 

12.4.9.3        Extreme care must be exercised to avoid self-incrimination.
Statements, records or other materials that demonstrate management knowledge of
a violation can be used to support special investigations and civil and criminal
penalties. Generally, only records required by the statute or the regulations
should be provided to the inspector, unless a warrant or subpoena is issued.
When in doubt as to the advisability of providing records or making statements,
consult TIC counsel.

 

12.4.9.4        When taking notes or writing memos, reports, letters, etc., even
to other management personnel, you should assume that MSHA or OSHA may at some
point read them, perhaps in conjunction with administrative or judicial
proceedings in court.

 

12.4.9.5        When a citation or order is issued, you should carefully record
the facts alleged to constitute the violation and any statements made by the
inspector.

 

12.4.9.6        Finally, when the inspector indicates that he has observed a
violation and intends to write a citation or order, you should try to convince
him not to do so if you feel he is wrong. You should carry a copy of all
applicable regulations with you during the inspection. Look at the regulation
allegedly violated and try to convince the inspector that the conditions he
observes are not in fact a violation.

 

12.4.10     Immediate Abatement of Apparent Violations

 

During the course of inspection, the violation may be corrected immediately.
When they are corrected on the spot, the compliance officer records such
corrections to help in judging the employer’s good faith in compliance. Even
though corrected, however, the apparent violations may still serve as the basis
for a citation and, if appropriate, a notice of proposed penalty.

 

12.4.11     Inspector’s Warning of Miranda Rights

 

If an inspector begins to warn any management personnel of his/her “Miranda”
rights (the right to remain silent, the right to request an attorney, etc.),
that individual should immediately terminate the conversation. The incident
should be reported immediately to TIC counsel.

 

12.4.12     Closing Conference

 

Following completion of an inspection, the inspector should meet with management
to discuss the results. The employee representative (if applicable) is entitled
to attend this conference. The inspector should tell you his findings.

 

12.4.12.1       Mine Safety and Health Administration (MSHA)

 

12.4.12.1.1                         The close out conference may be the best
opportunity for management to have a citation or order withdrawn or the
“negligence” or “gravity” reduced by the inspector. However, if the inspector’s
citation recommends any criminal penalties (i.e., imprisonment) the close-out
conference should be terminated immediately and without any further discussion.

 

4

--------------------------------------------------------------------------------


 

12.4.12.1.2        Company representatives should be prepared to discuss the
following points:

 

12.4.12.1.2.1

The validity of citations and orders issued;

 

 

12.4.12.1.2.2

Why a withdrawal order (i.e., imminent danger) was issued instead of a normal
citation (i.e., violation of standard);

 

 

12.4.12.1.2.3

Why a citation was identified as “Significant and Substantial”; and

 

 

12.4.12.1.2.4

Why the degree of “negligence” evaluation is inappropriate.

 

12.4.12.1.3

Keep detailed notes. Again, be careful to avoid admissions and other statements
which might incriminate you or TIC.

 

12.4.12.2       Occupational Health and Safety Administration (OSHA)

 

12.4.12.2.1

The inspector will give the employer a copy of “Employer Rights and
Responsibilities Following an OSHA Inspection,” and then briefly discuss the
information in the booklet and answer any questions.

 

 

12.4.12.2.2

The inspector discusses with the employer all unsafe or unhealthful conditions
observed during the inspection and indicates all apparent violations for which a
citation may be issued. The employer is also informed of appeal rights.

 

 

12.4.12.2.3

TIC supervision may wish to produce records to show compliance efforts and to
provide information that can help OSHA determine how much time may be needed to
abate an alleged violation.

 

 

12.4.12.2.4

OSHA will not issue citations during the closing conference. Following the
inspection, the area director determines if citations will be issued and if
penalties will be proposed

 

12.5        CITATIONS AND ORDERS

 

12.5.1        Withdrawal Orders

 

12.5.1.1        If you receive a withdrawal order, whether verbal or in writing,
you must immediately withdraw all persons and keep everyone out of the area
designated in the order. You must also immediately report issuance of the order
to the home office.

 

12.5.1.2        You may permit only the following persons to enter an area,
which has been closed pursuant to a withdrawal order:

 

12.5.1.2.1

Any person whose presence in the area is necessary to eliminate the condition
described in the order;

 

 

12.5.1.2.2

Any public official whose duties require him or her to enter the area;

 

5

--------------------------------------------------------------------------------


 

12.5.1.2.3

Any employee representative who is qualified in the judgment of TIC or the
inspector to make examinations (or is accompanied by such a person) and whose
presence in the area is necessary for the investigation of the conditions
described in the order; or

 

 

12.5.1.2.4

Any consultant to the foregoing individuals.

 

12.5.1.3        If you receive a withdrawal order, you should immediately abate
the cited condition, notify MSHA that the cited condition has been abated, and
request an immediate reinspection and termination of the order.

 

12.5.2        Citations

 

12.5.2.1        Citations inform the employer and employees of the regulations
and standards alleged to have been violated and of the length of time set for
abatement.

 

12.5.2.2        If the abatement period noted in the citation is not reasonable,
explain to the inspector when he is preparing the citation that you need more
time and why. If he refuses to extend the abatement time, discuss it with the
Corporate Safety Director.

 

12.5.2.3        OSHA citations must be posted on the jobsite for three days or
until the violation is abated, whichever is longer.

 

12.5.2.4        Copies of all citations must be faxed to the Corporate Safety
Department upon receipt. The originals should also be forwarded immediately.

 

12.5.3        Penalties

 

An employer may be subject to substantial fines, in some cases as much as
$70,000 for each violation. In addition, management personnel may be subject to
civil and criminal prosecution.

 

12.5.4        Appeals

 

12.5.4.1 Appeals by Employees

 

12.5.4.1.1       If an inspection was initiated due to an employee complaint,
the employee or authorized employee representative may request an informal
review of any decision not to issue a citation.

 

12.5.4.1.2       Employees may not contest citations, amendments to citations,
penalties, or lack of penalties. They may, however, contest the time allowed for
abatement of a hazardous condition.

 

12.5.4.2 Appeals by Employers

 

12.5.4.2.1       When issued a citation, an employer may request an informal
conference to discuss the case. During the conference, citations and/or
penalties may be revised by settlement agreements. Informal conferences will be
requested by the Corporate Safety Department, and in most cases, the Corporate
Safety Director and project supervision will attend the meeting.

 

6

--------------------------------------------------------------------------------


 

12.5.4.2.2       Before participating in a Safety and Health Conference, whether
by telephone or in person, you should carefully review all company records,
policies and procedures pertaining to the citation(s) and/or order(s) in
question and the inspector’s citation evaluation sheet.

 

12.5.4.2.3       At the conference you will have the opportunity to argue the
validity of the citations and/or orders issued as well as for a reduction in the
negligence and gravity assessment.

 

12.5.4.2.4       If you disagree with the inspector’s time for abatement, this
should also be discussed since a reduction in the penalty assessment may be
granted for abatement within the time allotted by the inspector.

 

12.5.4.2.5       If your job has a good safety and health program and record,
you should take time at the beginning of the conference to summarize both the
program and the background of company personnel responsible for safety and
health. Emphasize their mining, engineering, MSHA, OSHA or other relevant
experience.

 

12.5.4.2.6       You should keep a careful record of this conference. Such a
record may support an argument for a penalty reduction if you find a higher
penalty subsequently proposed for an identical violation.

 

12.5.5     Petition for Modification of Abatement (OSHA)

 

12.5.5.1        Abatement dates are assigned on the basis of the best
information available at the time the citation is issued. When you are unable to
meet an abatement date because of uncontrollable events or other circumstances,
and the 15 working day contest period has expired, you may file a “Petition for
Modification of Abatement” (PMA) with the OSHA Area Director.

 

12.5.5.2        The PMA must be in writing and must be submitted no later than
one working day after the abatement date. To show clearly that you have made a
good-faith effort to comply, the PMA must include all of the following
information:

 

12.5.5.2.1       Steps you have taken in an effort to achieve compliance, and
dates they were taken;

 

12.5.5.2.2       Additional time you need to comply;

 

12.5.5.2.3       Why you need additional time;

 

12.5.5.2.4       Interim steps you are taking to safeguard your employees
against the cited hazard(s) until the abatement;

 

12.5.5.2.5       A statement that the petition has been posted, the date of
posting and, when appropriate, a statement that the petition has been furnished
to an authorized representative of the affected employees. The petition must
remain posted for 10 working days, during which employees may file an objection.

 

7

--------------------------------------------------------------------------------


 

12.5.5.3        A PMA may be granted or opposed by the OSHA Area Director. If it
is opposed, it automatically becomes a contested case before the Review
Commission. Further information on PMA’s may be obtained from the OSHA Area
Office.

 

12.5.6     Follow-Up Inspection and Failure to Abate

 

12.5.6.1        If you receive a citation, a follow-up inspection may be
conducted to verify that you have:

 

12.5.6.1.1      Posted the citation as required;

 

12.5.6.1.2      Corrected the violations as required in the citation; and/or

 

12.5.6.1.3      Adequately protected employees during multi-step or lengthy
abatement periods.

 

12.5.6.2        In addition to providing for penalties for failure-to-post
citations and failure-toabate violations, the Act clearly states that you have a
continuing responsibility to comply with the Act and assure your employees of
safe and healthful working conditions. Any new violations discovered during a
follow-up inspection will be cited.

 

12.5.6.3        To achieve abatement by the date set forth in the citation, it
is important that abatement efforts be promptly initiated.

 

12.5.7     Employer Discrimination

 

The Act prohibits employers from discharging or otherwise discriminating against
an employee who has exercised any right under this law; including the right to
make safety and health complaints or to request an MSHA/OSHA inspection.
Complaints from employees who believe they have been discriminated against will
be investigated by MSHA/OSHA. If the investigation discloses probable violations
of employee rights, court action may follow.

 

12.6        STATE PROGRAMS

 

12.6.1        State OSHA Plans

 

12.6.1.1        Some states have elected to develop their own occupational
safety and health programs. These “state plans” must be approved by the Federal
Occupational Safety and Health Administration and must meet or exceed minimum
Federal OSHA Standards. Because of this, most State Plans are more restrictive
than Federal OSHA.

 

12.6.1.2        The following states have their own Occupational Safety and
Health Program:

 

8

--------------------------------------------------------------------------------


 

Alaska

 

Michigan

 

Tennessee

Arizona

 

Minnesota

 

Utah

California

 

Nevada

 

Vermont

Connecticut

 

New Mexico

 

Virginia

Hawaii

 

New York

 

Virgin Islands

Indiana

 

North Carolina

 

Washington

Iowa

 

Oregon

 

Wyoming

Kentucky

 

Puerto Rico

 

 

Maryland

 

South Carolina

 

 

 

12.6.1.3        Although the policies and procedures for state plans are
substantially similar to Federal OSHA, if you are working under a “State Plan”,
the TIC Inspection Representative should be aware of the policies and procedures
unique to that state. Contact the Corporate Safety Director for assistance and
information.

 

12.6.2        State Office of Mine Inspection

 

12.6.2.1        The Federal Mine Safety and Health Administration has
jurisdiction on mine sites in all states. However, a few states have established
an Office of Mine Safety or Office of State Mine Inspector. If you are working
at a mine site in a state which has a state mine inspector, contact the
Corporate Safety Director for assistance and information on state policies,
procedures, and compliance.

 

12.6.2.2        TIC works in the following states that have state mining
divisions:

 

12.6.2.2.1       Arizona

 

Arizona State Mine Inspector - When working on mine projects in Arizona, the
Arizona State Mine Inspector requires the filing of a start up report, quarterly
report, end of project report and an accident report. These forms are available
through the Corporate Safety Department.

 

12.6.2.2.2       California

 

Division of Mining and Tunneling - This department is a division of California
Occupational Safety and Health - Cal/OSHA.

 

12.6.2.2.3       Nevada

 

Division of Mine Inspection - When working on mine projects in Nevada, the
Nevada Division of Mine Inspection requires a Commencement of Operation Report
and a Closure Report. These forms are available through the Corporate Safety
Department

 

12.7        REPORTING REQUIREMENTS

 

12.7.1        Mine Safety and Health Administration (MSHA)

 

12.7.1.1    Immediate notification of any accident to the District or Sub
district Office is required. If these offices cannot be contacted, the toll free
number in Washington D.C. must be called - (800) 746-1553. An accident is
defined as:

 

12.7.1.1.1      A fatality;

 

12.7.1.1.2      An injury which has reasonable potential to cause death;

 

9

--------------------------------------------------------------------------------


 

12.7.1.1.3        Entrapment of an individual for more than 30 minutes;

 

12.7.1.1.4        An unplanned ignition or explosion of gas or dust;

 

12.7.1.1.5        An unplanned fire not extinguished within 30 minutes of
discovered;

 

12.7.1.1.6        An unplanned ignition or explosion of gas or dust.

 

12.7.2         Occupational Safety and Health Administration (OSHA)

 

The nearest Area OSHA Office must be notified within 8 hours of a fatality or
the hospitalization of three or more employees.

 

12.7.2.1      State Plans

 

12.7.2.1.1         Alaska

 

The nearest division office must be notified within 8 hours of a fatality or the
hospitalization of one or more employees.

 

12.7.2.1.2         Arizona

 

The State Mine Inspector must be notified immediately of a fatality. All lost
time accidents must be reported within 10 days. Call (602) 542-5971.

 

12.7.2.1.3         California

 

The Division must be notified within 8 hours of any serious occupational injury
or illness. A serious injury is one that causes:

 

12.7.2.1.3.1          In-patient hospitalization for more than 24 hours for
other than observation

 

12.7.2.1.3.2          Loss of any body part

 

12.7.2.1.3.3          Any serious degree of permanent disfigurement

 

12.7.2.1.4         Indiana

 

The commissioner must be notified within 24 hours of a fatality or the
hospitalization of three or more employees. Call (317) 232-2666.

 

12.7.2.1.5         Kentucky

 

The Department must be notified within 8 hours of a fatality or the
hospitalization of three or more employees. Call (502) 564-2300.

 

12.7.2.1.6         Maryland

 

The Commissioner’s Office must be notified within 8 hours of a fatality or the
hospitalization of three or more employees. Call (301) 333-4163.

 

12.7.2.1.7         Michigan

 

The Department of Labor must be notified within 8 hours of a fatality or the
hospitalization of three or more employees. Call (517) 322-1817.

 

10

--------------------------------------------------------------------------------


 

12.7.2.1.8         Nevada

 

12.7.2.1.8.1

The Department of Industrial Relations must be notified within 8 hours of a
fatality or the hospitalization of three or more employees. Call (702) 687-5240.

 

 

12.7.2.1.8.2

The State Mine Inspector must be notified by telephone of any accident requiring
medical attention off of the jobsite. A copy of the First Report of Injury must
be submitted. Call (702) 687- 5243.

 

12.7.2.1.9         Oregon

 

The Administrator of the Accident Prevention Division (APD) must be notified
within 8 hours of a fatality or catastrophe. A catastrophe has occurred when
three or more employees are sent to the hospital. Call (503) 378-3272.

 

12.7.2.1.10       Utah

 

12.7.2.1.10.1

The Occupational Safety and Health Division must be notified of a fatality
within 1 hour. A serious injury must be reported within 12 hours. A serious
injury includes:

 

12.7.2.1.10.1.1        Amputations

 

12.7.2.1.10.1.2        Fractures

 

12.7.2.1.10.1.3        Hospitalization

 

12.7.2.1.10.1.4        Medical treatment other than first aid

 

12.7.2.1.10.2        Call (801) 530-6901.

 

12.7.2.1.11       Virginia

 

The Department of Labor and Industry (DLI) must be notified within 8 hours of a
fatality or the hospitalization of three or more employees. Call (804) 371-0442.

 

12.7.2.1.12       Washington

 

The nearest office of the department must be notified within 8 hours of any
fatality, probable fatality, or the hospitalization of two or more employees.
Call (206) 956-5642.

 

 

12.7.3         MSHA/OSHA Offices

 

12.7.3.1           MSHA Offices

 

12.7.3.1.1         Metal/Nonmetal District Offices

 

Western

(415) 447-9844

Rocky Mountain

(303) 231-5465

South Central

(214) 767-8401

North Central

(218) 720-5448

Southeastern

(205) 229-7294

 

11

--------------------------------------------------------------------------------


 

12.7.3.1.2         Coal District Offices

 

District 1 (Wilkes-Barre, PA)

(717) 826-6321

District 2 (Hunker, PA)

(412) 925-5150

District 3 (Morgantown, WV)

(304) 291-4277

District 4 (Mt. Hope, WV)

(304) 877-3900

District 5 (Norton, VA)

(703) 679-0230

District 6 (Pikeville, KY)

(606) 432-0944

District 7 (Barbourville, KY)

(606) 546-5123

District 8 (Vincennes, IN)

(812) 882-7617

District 9 (Denver, CO)

(303) 231-5458

District 10 (Madisonville, KY)

(502) 821-4180

Toll Free (Washington D.C.)

(800) 746-1553

 

12.7.3.2           OSHA Offices

 

Denver Regional Office

(303) 844-3061

Denver Area Office

(303) 844-5285

Bismarck Area Office

(701) 255-6690

Salt Lake City Area Office

(801) 524-5080

Billings Area Office

(406) 657-6649

San Francisco Regional Office

(415) 744-7107

San Francisco Area Office

(415) 744-7120

Phoenix Area Office

(602) 640-2007

San Diego Area Office

(619) 569-9071

Carson City Area Office

(702) 885-6963

Sacramento Area Office

(916) 978-5641

Honolulu Area Office

(808) 541-2685

Seattle Regional Office

(206) 442-5930

Portland Area Office

(503) 326-2251

Boise Area Office

(208) 334-1867

Bellevue Area Office

(206) 553-7520

Anchorage Area Office

(907) 271-5152

Kansas City Regional Office

(816) 867-5861

Kansas City Area Office

(816) 426-2756

Wichita Area Office

(316) 269-6644

St. Louis Office

(314) 425-4249

Omaha Area Office

(402) 221-3182

Des Moines Area Office

(512) 284-4794

Mission, KS Area Office

(913) 236-2681

Dallas Regional Office

(214) 767-4731

Dallas Area Office

(214) 320-2400

Lubbock Area Office

(806) 743-7681

Austin Area Office

(512) 482-5783

Houston Area Office

(713) 750-1727

Albuquerque Area Office

(505) 766-3411

Oklahoma City Area Office

(405) 231-5351

Baton Rouge Area Office

(504) 389-0474

Little Rock Area Office

(501) 324-6291

Corpus Christi Area Office

(512) 888-3257

Fort Worth Area Office

(817) 885-7025

Atlanta Regional Office

(404) 347-3573

Atlanta Area Office

(404) 493-6644

Nashville Area Office

(615) 736-5313

Savannah Area Office

(912) 944-4393

 

12

--------------------------------------------------------------------------------


 

Fort Lauderdale Office

(305) 424-0242

Columbia Area Office

(803) 765-5904

Jacksonville Area Office

(904) 791-2895

Jackson Area Office

(601) 965-4606

Tampa Area Office

(813) 228-2821

Birmingham Area Office

(205) 731-1534

Frankfort Area Office

(502) 227-7024

Mobile Area Office

(205) 690-2131

Raleigh Area Office

(919) 856-4770

 

12.7.3.3   Cal/OSHA Offices

 

12.7.3.3.1        Regional Offices

 

Anaheim

(714) 939-8611

Los Angeles

(213) 736-4911

Sacramento

(916) 920-6127

San Francisco

(415) 557-8640

 

12.7.3.3.2        District Offices

 

Anaheim

(714) 939-0145

Bakersfield

(805) 395-2718

Concord

(510) 676-5333

Covina

(818) 966-1166

Fresno

(209) 445-5302

Los Angeles

(213) 736-3041

Modesto

(209) 576-6260

Oakland

(510) 568-8602

Pico Rivera

(213) 949-7827

Redding

(916) 224-4743

Sacramento

(916) 920-6123

San Bernardino

(714) 383-4321

San Diego

(619) 237-7325

San Francisco

(415) 557-1677

San Jose

(408) 452-7288

San Mateo

(415) 573-3812

Santa Rosa

(707) 576-2388

Torrance/Long Beach

(310) 516-3734

Van Nuys

(818) 901-5403

Ventura

(805) 654-4581

 

13

--------------------------------------------------------------------------------


 

[g197201kq127i001.jpg]

 

Housekeeping

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

07/1999

 

1.0                                       HOUSEKEEPING

 

PROCEDURE TABLE OF CONTENTS

 

1.1

PURPOSE

2

1.2

RESPONSIBILITIES

2

1.3

PROCEDURE

2

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

1.1                                 PURPOSE

 

Housekeeping is a basic aspect of project safety.

 

1.2                                 RESPONSIBILITIES

 

1.2.1                                  Site Manager

 

The site manager will hold job supervision and each employee responsible for
housekeeping.

 

1.2.2                                  Foremen

 

Foremen are to monitor the work area for adequate housekeeping, and require each
employee to keep their work area clean and in an orderly fashion.

 

1.2.3                                  Employees

 

Each TIC employee is responsible for the housekeeping in their work area. In
addition, employees are required to identify and correct all housekeeping
matters that constitute a safety hazard.

 

1.3                                 PROCEDURE

 

Materials will be stored in a designated laydown area in an orderly fashion to
allow safe access. Jobsite work areas will be kept in a neat and clean
condition, with paper and debris picked up and placed in refuse containers on a
daily basis. Unneeded construction materials, such as forms, excess rebar, and
pipe will be removed from jobsites in a timely manner and disposed of or neatly
placed in a designated area. Combustible scrap and debris shall be removed at
regular intervals during the course of construction. Safe means shall be
provided to facilitate such removal. Containers shall be provided for the
collection and separation of trash, oily and used rags, and other refuse.
Containers used for oily, flammable, or hazardous wastes, such as caustics,
acids, harmful dusts, etc., shall be disposed of at frequent and regular
intervals.

 

2

--------------------------------------------------------------------------------


 

[g197201kq129i001.jpg]

 

Personal Protective Equipment

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

09/1999

 

2.0 PERSONAL PROTECTIVE EQUIPMENT

 

PROCEDURE TABLE OF CONTENTS

 

2.1

PURPOSE

2

2.2

GENERAL

2

2.3

BASIC PERSONAL PROTECTIVE EQUIPMENT

2

2.4

SELECTING PERSONAL PROTECTIVE EQUIPMENT

2

2.5

EYE PROTECTION

3

2.6

FOOT PROTECTION

3

2.7

PROTECTIVE HEADGEAR

4

2.8

MARINE CONSTRUCTION

4

2.9

APPENDIX

5

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or
contact the Corporate Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

2.1           PURPOSE

 

Personal protective equipment is designed as an effective barrier between a
person and potentially dangerous objects, substances, processes, etc.

 

2.2           GENERAL

 

2.2.1           When the Site Manager and/or Safety Manual dictate protective
equipment, the use of such equipment is mandatory.

 

2.2.2           Management is to monitor and evaluate the use and effectiveness
of all personal protective equipment and recommend improvements where indicated.

 

2.3           BASIC PERSONAL PROTECTIVE EQUIPMENT

 

2.3.1           The following personal protective equipment is to be available
prior to the start of construction activities:

 

2.3.1.1

Supply of TIC hard hats (meeting ANSI Z.89-1981 standard);

 

 

2.3.1.1

Supply of TIC hard hats (meeting ANSI Z.89-1981 standard);

 

 

2.3.1.2

Supply of safety glasses (meeting ANSI Z.87-1981 standard);

 

 

2.3.1.3

Safety belts or harnesses when elevated work is required;

 

 

2.3.1.4

Respiratory protective equipment as dictated by hazard; to include, but not
limited to, respirators, hoods, masks, etc;

 

 

2.3.1.5

Goggles - coverall or monogoggles;

 

 

2.3.1.6

Hearing protection;

 

 

2.3.1.7

*Safety toed footwear;

 

 

2.3.1.8

Cutting goggles if cutting operations are anticipated;

 

 

2.3.1.9

*Welding hoods and lens;

 

 

2.3.1.10

*Gloves;

 

 

2.3.1.11

*Welding jackets and sleeves;

 

 

2.3.1.12

Full face shields (for operations producing flying chips, particles or sparks);
and 2.3.1.13 Rubber boots and gloves (for special operations).

 

--------------------------------------------------------------------------------

* This equipment is furnished by the employee as a condition of employment

 

2.4           SELECTING PERSONAL PROTECTIVE EQUIPMENT

 

Personal Protective Equipment must meet accepted standards for performance and
materials, i.e., American National Standards Institute (ANSI), National
Institute for Occupational Safety and Health (NIOSH) and/or Mine Safety Health
Act approval.

 

2

--------------------------------------------------------------------------------


 

2.5           EYE PROTECTION

 

2.5.1           All employees and visitors on TIC jobsites are required to wear
safety glasses meeting ANSI Z87-1 981 standard.

 

2.5.2           Face and eye protection shall be kept clean and in good repair.

 

2.5.3           Employees whose vision requires the use of corrective lenses and
who are required to wear eye protection shall be protected by goggles or
spectacles of one of the following types:

 

2.5.3.1        Spectacles with ANSI Z87-1981 approved corrective lenses.

 

2.5.3.2        Goggles that can be worn over corrective lenses.

 

2.5.3.3        Goggles with corrective lenses mounted behind the protective
lenses.

 

2.5.4        All safety glasses shall have protective side shields. Side shields
may be permanently mounted or of the “slide on” type.

 

2.5.5        Welding and Cutting Operations

 

2.5.5.1        Welder helmets shall be used during all arc welding or arc
cutting operations, excluding submerged arc welding.

 

2.5.5.2        Appropriately shaded spectacles with side shields and cup or
cover-type goggles may be used for all gas welding and cutting operations.

 

2.5.5.3        Transparent shields or goggles may be used for resistance welding
or resistance brazing.

 

2.5.5.4        Helmets shall be provided with window lenses and filter cover
plates.

 

2.5.5.5        Goggles shall be ventilated to prevent fogging of the lenses.

 

2.5.5.6        Lenses shall bear a permanent distinctive marking by which the
shade may be readily identified.

 

2.5.5.7        Helmets and goggles shall be kept clean and in good repair.

 

2.5.5.8        Appendix A at the end of this section is a guide for the
selection of the proper shade numbers.

 

2.6           FOOT PROTECTION

 

Employees in construction areas are required to wear sturdy safety toed shoes or
boots, which will provide adequate protection against injury to the feet.
Lace-up boots are recommended as they provide added support to ankles. The
wearing of safety-toed footwear on all TIC jobsites by all personnel, except
office employees who do not go into construction or protection areas, is a
condition of employment. All safety-toed footwear shall meet ANSI Z-41 -1983.

 

3

--------------------------------------------------------------------------------


 

2.7           PROTECTIVE HEADGEAR

 

All employees and visitors on TIC jobsites are required to wear protective
headgear which meets ANSI Z89-1981. Employees shall wear hardhats issued by TIC,
with the TIC logo and employee name in 5/8’ letters.

 

2.8           MARINE CONSTRUCTION

 

2.8.1        Work Vests

 

2.8.1.1        All TIC employees working on barges, floating pipelines,
pontoons, rafts, or on structures adjacent to or extending over water, are to
wear U.S. Coast Guard approved International Orange personal flotation devices,
Type III, Type V or better.

 

2.8.1.2        All TIC employees working on skiffs, small boats, or launches are
to wear Coast Guard approved international orange personal flotation devices,
Type III, Type V or better.

 

2.8.2        Ring Buoys

 

2.8.2.1        Ring buoys are to be Coast Guard approved, and have at least 90’
of 3/8’ solid braid polypropylene or equal attached.

 

2.8.2.2        Ring buoys are to be readily available and provided at the
following locations:

 

2.8.2.2.1          At least one on each safety skiff;

 

2.8.2.2.2          At least one on each motorboat up to 40’, and two on motor
boatsexceeding 40’;

 

2.8.2.2.3          At least two on any floating plant or barge up to 100’, and
two additional ring buoys for each additional 100’ increments; and

 

2.8.2.2.4          At least one for every 200 foot interval along pipeline,
walkways, piers and similar structures adjacent to or extending over water.

 

2.8.3        Safety Skiffs

 

2.8.3.1        At least one skiff is to be immediately available where employees
are working over or immediately adjacent to water.

 

2.8.3.2        Employees are to be trained in launching and operating the safety
skiff.

 

2.8.3.3        Skiffs are to be kept ready for immediate launching at all times
during work hours.

 

2.8.3.4        Skiffs are to be equipped as follows:

 

2.8.3.4.1          Four oars, or two oars and a motor;

 

2.8.3.4.2          Oarlocks attached to the gunwales;

 

2.8.3.4.3          One ball-pointed boat hook;

 

2.8.3.4.4          One ring buoy with 90 feet of 3/8’ solid braid polypropylene
line attached; and

 

4

--------------------------------------------------------------------------------


 

2.8.3.4.5          Personal flotation devices equaling the skiff rating for the
maximum number of personnel allowed on board.

 

2.8.3.5        In locations where waters are rough or swift, or where normally
operated boats are not practical, a power boat suitable for the waters is to be
provided and equipped for lifesaving.

 

2.8.3.6        Required equipment must be on board and meet or exceed U.S. Coast
Guard requirements for section 26, Floating Plant and Marine Work.

 

2.8.4                 Access to Barges

 

2.8.4.1

Ramps for access of vehicles to or between barges are to be adequate strength,
provided with sideboards, maintained and properly secured.

 

 

2.8.4.2

Unless employees can step safely to or from the wharf, float, barge or towboat,
a ramp or safe walkway is to be provided.

 

 

2.8.4.3

Gangway and ramps are to be a minimum of 16’ wide, with two handrails at 42’,
and amid rail. The rails may be tensioned wire rope. All ramps, gangways, and
access ramps are to be provided with a non-slip surface.

 

2.8.5                   Working Surfaces of Barges

 

2.8.5.1

Decks and other working surfaces are to be maintained in a safe condition.

 

 

2.8.5.2

Employees are not to walk along the sides of barges with coamings more than 5
feet high, unless there is a three foot clear walkway, or a grabrail or taut
handline is provided.

 

 

2.8.5.3

Employees are not to walk over, around, or through deck loads, unless a safe
passage is provided.

 

 

2.8.5.4

All deck fittings and similar obstructions, which present tripping hazards, are
to be painted yellow.

 

2.9           APPENDIX

 

A. Filter Lens Shade Numbers for Protection Against Radiant Energy

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

FILTER LENS SHADE NUMBERS FOR

PROTECTION AGAINST RADIANT ENERGY

 

Welding Operation

 

Shade Number

 

 

 

Shielded metal arc welding 1 / 16, 3/32, 1/8, 5/32 inch diameter electrodes

 

12

 

 

 

Gas-shielded arc welding (non-ferrous) 1/16, 3/32, 1/8, 5/32 inch diameter
electrodes

 

11

 

 

 

Gas-shielded arc welding (ferrous) 1/16, 3/32, 1/8, 5/32 inch diameter
electrodes

 

12

 

 

 

Shielded metal-arc welding 3/16, 7/32, 1/4 inch diameter electrodes

 

12

 

 

 

Shielded metal-arc welding 5/16, 7/32, 1/4 inch diameter electrodes

 

14

 

 

 

Atomic hydrogen welding

 

10 to 14

 

 

 

Carbon arc welding

 

14

 

 

 

Soldering

 

2

 

 

 

Torch blazing

 

3 or 4

 

 

 

Light cutting, up to 1 inch

 

3 or 4

 

 

 

Medium cutting, 1 inch to 6 inches

 

4 or 5

 

 

 

Heavy cutting, over 6 inches

 

5 or 6

 

 

 

Gas welding (light), up to 1/8 inch to 1/2 inch

 

4 or 5

 

 

 

Gas welding (medium), 1/8 inch to 1/2 inch

 

5 or 6

 

 

 

Gas welding (heavy), over 1/2 inch

 

6 or 8

 

6

--------------------------------------------------------------------------------


 

[g197201kq131i001.jpg]CORPORATE SAFETY MANAGEMENT PROGRAM

Respiratory Protection Policy

Safe Work Practice

Procedure Revision Date

07/1999

 

3.0     RESPIRATORY PROTECTION POLICY

 

PROCEDURE TABLE OF CONTENTS

 

3.1

PURPOSE

2

3.2

RESPONSIBILITIES

2

3.3

MEDICAL EVALUATION

3

3.4

APPROVED RESPIRATORS

4

3.5

PROPER IDENTIFICATION AND SELECTION OF RESPIRATOR CARTRIDGES

6

3.6

RESPIRATOR INSPECTION AND MAINTENANCE

6

3.7

STORAGE OF RESPIRATORS

9

3.8

TRAINING

9

3.9

FIT TESTING

11

3.10

AIR QUALITY—AIR SUPPLIED RESPIRATORS

23

3.11

AIR RECEIVERS

23

3.12

WELDING AND BURNING

24

3.13

CONFINED SPACES

24

3.14

TOXIC METALS

24

3.15

INERT GAS, METALARC WELDING

25

3.16

PRESERVATIVE COATINGS

25

3.17

SPRAY PAINTING

26

3.18

ABRASIVE BLASTING

26

3.19

APPENDIX

26

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

3.1                               PURPOSE

 

This TIC Policy covers the requirements for the selection, use, and maintenance
of respirators in construction and general industry activities. The procedures
in this program are not a substitute for generally accepted engineering control
measures against air contaminants.

 

3.2                               RESPONSIBILITIES

 

3.2.1                                        Evaluation of the Respirator
Program

 

The TIC Respirator Protection Program is administered and evaluated the
Corporate Program Administrator (TIC Corporate Safety Director). At each
project, the Project Safety Manager or Site Manager will be the on-site
respirator program administrator.

 

3.2.1.1                         The on-site respiratory program administrator
will conduct regular evaluations to ensure that the written program is being
followed.

 

3.2.1.2                         The administrator will consult with employees
regarding the respirator program during each evaluation, and will address any
employee concern that is brought up.

 

3.2.1.3                         The evaluation will review: respirator fit,
selection, maintenance, if respirator interferes with job performance,
discomfort, and if the employee has confidence in respirator effectiveness.

 

3.2.2                                        OSHA Requirements:

 

3.2.2.1                         OSHA standards require that the use of
respirators follow procedures designed to protect worker health. These include:

 

3.2.2.1.1                         Use of equipment approved by the National
Institute of Occupational Safety & Health.

 

3.2.2.1.2                         Train workers as to the need, use, care and
limitations of respirators, including instruction on how to fit and test the
respirators.

 

3.2.2.1.3                         Monthly inspection of equipment stored for
emergency use.

 

3.2.2.1.4                         Written operating procedures governing
selection and use.

 

3.2.2.1.5                         Monitoring of overall program to assure
respirators are used safely.

 

3.2.2.2                         All supervisory personnel are responsible for
enforcing this program and ensuring that employees follow it. All employees are
expected to actively participate in this program, utilizing the protective
equipment and training provided in a manner that will promote their health and
well being.

 

3.2.3                                        General Requirements

 

3.2.3.1                         Respirators must be worn in areas where the
atmosphere is contaminated or oxygen-deficient. Appropriate tests must be
conducted when such conditions are suspected.

 

2

--------------------------------------------------------------------------------


 

3.2.3.2                         Employees are to use the appropriate type of
respiratory protection provided in accordance with instructions and training.

 

3.2.3.3                         Employees will not be assigned to a task
requiring the use of a respirator unless it has been determined that they are
physically able to perform the work while using the equipment. Medical
certification of each employee’s ability to wear a respirator is required.
Respirator use and compliance with the Federal Respiratory Standard can be
complex, and proper use and respirator selection can be critical to employee
safety. Contact your TIC Safety Department representative for assistance with
respirator selection and use.

 

3.3                               MEDICAL EVALUATION

 

3.3.1                                        An initial medical evaluation must
be performed by a physician or licensed health care professional (PLHCP) using
at least a medical questionnaire, with a follow-up medical examination when
considered necessary. (Refer to attached OSHA Respirator Medical Evaluation
Questionnaire). Each employee will be given the opportunity to discuss both the
questionnaire questions prior to submission, and the final evaluation results
with the PLHCP. The employee will be provided with a means to confidentially
submit the questionnaire to the PLHCP.

 

3.3.2                                        The on-site respiratory program
administrator must ensure that the following information is developed and
provided to the PLHCP before the PLHCP makes a recommendation concerning an
employee’s ability to use a respirator. For rescue and escape use, if the
employee is a potential user, note only the type(s) of respirator used; duration
and frequency cannot be determined.

 

3.3.3                                        The following information is to be
developed and provided to the PLHCP:

 

3.3.3.1                         The type and weight of the respirator to be used
by the employee;

 

3.3.3.2                         The duration and frequency of respirator use
(including use for rescue and escape);

 

3.3.3.3                         The expected physical work effort;

 

3.3.3.4                         Additional protective clothing and equipment to
be worn;

 

3.3.3.5                         Temperature and humidity extremes that may be
encountered; and

 

3.3.3.6                         Contaminants to be encountered and expected
concentration levels.

 

3.3.4                                        The employer shall also provide the
PLHCP with a copy of the written respiratory protection program.

 

3.3.5                                        The PLHCP must be notified when a
change occurs in workplace conditions (e.g., physical work effort, protective
clothing, temperature) that may result in a substantial increase in the
physiological burden.

 

3.3.6                                        The PLHCP is to make a written
recommendation regarding the employee’s ability to use the respirator. Based on
this written recommendation, the employer will determine whether the employee
can safely wear the respirator. Additional medical evaluations must be made if
an employee reports medical signs or symptoms related to the ability to use a
respirator, or if a

 

3

--------------------------------------------------------------------------------


 

PLHCP, supervisor, or respirator program administrator informs the employer that
a new evaluation is needed.

 

3.4                               APPROVED RESPIRATORS

 

3.4.1                                        Respirator Selection

 

The following factors will be considered in selecting a respirator:

 

3.4.1.1                         Nature of the hazard;

 

3.4.1.2                         Extent of the hazard;

 

3.4.1.3                         Contaminant(s) present;

 

3.4.1.4                         Warning properties (or the lack thereof);

 

3.4.1.5                         Concentration of the contaminant(s);

 

3.4.1.6                         Characteristics and limitations of the available
respirators; and

 

3.4.1.7                         Expected activity of the worker.

 

*Only NIOSH certified respirators will be worn. Contact your TIC Safety Manager
for assistance in selecting respiratory protection.

 

3.4.2                                        Supplied Air Respirators

 

3.4.2.1                         A self-contained breathing apparatus, operating
in the positive pressure or pressure-demand mode only, and rated for at least 30
minutes service time must be used for entry into an atmosphere that is
immediately dangerous to life and health (IDLH). This apparatus must be equipped
with a remaining service life indicator or warning device.

 

3.4.2.2                         A combination self-contained breathing apparatus
and air line respirator must have either a manual or automatic valve to switch
to the self-contained air supply if the air line supply fails. A self-contained
breathing apparatus rated for 15 minutes service time may be used only for
emergency egress and not for rescue work or reentry.

 

3.4.2.3                         All employees in an area where the contaminant
levels are expected to be higher than the level designated for an air-purifying
respirator must use an air line respirator.

 

3.4.2.4                         Each task requiring the use of a respirator must
have project specific procedures developed and documented.

 

3.4.3                                        Air Purifying Respirators

 

An air-purifying respirator cannot be used for rescue work or for emergency work
of any nature because an air-purifying respirator does not protect against
possible oxygen deficiencies or high levels of contaminants. An air purifying
respirator may be used under the following conditions:

 

4

--------------------------------------------------------------------------------


 

3.4.3.1                         For Protection Against Gases and Vapors:

 

3.4.3.1.1                         TIC must implement a change schedule for
canisters and cartridges based on objective data that will ensure that canisters
or cartridges are changed out before the end of their service life.

 

3.4.3.2                         For Protection Against Particulates:

 

3.4.3.2.1                         The respirator must be equipped with a filter
certified by NIOSH as a 100 or a 95 efficiency. The 100 will be used in all
situations that previously required a HEPA filter. All other situations may use
a 95 efficiency filter.

 

3.4.3.2.2                         The on-site administrator will determine if
the atmosphere contains or may contain oil. If oil may be present, the “P”
series filters (P100, P95) will be used. If oil is not present, the “N” series
filters (N 100, N95) can be used.

 

3.4.3.2.3                         For contaminants consisting primarily of
particles with mass median aerodynamic diameters (MMAD) of at least 2
micrometers, an air purifying respirator equipped with any filter certified for
particulates by NIOSH.

 

The proper type of canister, cartridge, or filter must be specifically selected
for the atmosphere and conditions to be encountered. For gases and vapors, the
maximum concentration for which the air-purifying element is designed is
specified by the manufacturer or is listed on labels of cartridges and
canisters.

 

3.4.4                                        Effective Seal and Facial Hair

 

3.4.4.1                         An effective seal must be obtained between the
facepiece and face to prevent inward leakage. An air-purifying respirator, along
with a demand-type respirator, operates under negative pressure when the wearer
inhales, thus some inward leakage of a contaminant is possible.

 

3.4.4.2                         If the temple bars of eyeglasses extend through
the sealing edge of a full-face mask,a proper seal cannot be obtained.
Eyeglasses with short temple bars or without temple bars may be taped to the
wearer’s head. Full-face masks have been developed with systems for mounting
corrective lenses inside the facepiece. Contact lenses are permitted for use
with respirators with prior approval of the Profit Center Safety Manager.

 

3.4.4.3                         Employee must be clean shaven between the
sealing surface of the respirator and the face in order to obtain a proper seal.

 

3.4.5                                        Precautions

 

3.4.5.1                         The following safety precautions are to be taken
when using a respirator:

 

3.4.5.1.1                         In noisy areas, establish an alternate form of
communication between workers. Speech transmission over short distances in
relatively quiet areas is usually satisfactory.

 

3.4.5.1.2                         To prevent a facepiece from fogging up in low
temperatures, use an anti-fog compound to coat the inside of the facepiece.

 

5

--------------------------------------------------------------------------------


 

3.4.5.1.3                         Never use pure oxygen in a supplied-air
respirator. Use only Class D quality breathing air from cylinders or compressors
that meet the requirements of OSHA 29 CFR 1910.134.

 

3.4.5.2                         Do not work in potentially flammable or
explosive atmospheres greater than 10% of the LEL.

 

3.4.5.2.1                         Select an air supply hose that resists
chemicals to which it might be exposed.

 

3.4.5.2.2                         Air-line couplings must be incompatible with
the outlets for other gas systems to prevent accidental servicing of air-line
respirators with nonrespirable gases or oxygen.

 

3.5                               PROPER IDENTIFICATION AND SELECTION OF
RESPIRATOR CARTRIDGES

 

3.5.1                                        Selection and Identification

 

Contact the TIC Corporate Safety Department for help with proper respirator and
cartridge selection.

 

3.5.1.1                         Proper identification of a respirator cartridge
will be by cartridge label or by color code as follows:

 

Atmospheric Contaminants To Be Protected Against

 

Color
Assigned

Acid Gases

 

White

Organic Vapors

 

Black

Ammonia Gas

 

Green

Carbon Monoxide Gas

 

Blue

Acid Gases and Organic Vapors

 

Yellow

Acid Gases, Ammonia, and Organic Vapors

 

Brown

Acid Gases, Ammonia, Carbon Monoxide, and Organic Vapors

 

Red

Other Vapors and Gases Not Listed Above

 

Olive

Radioactive Materials (Except Tritium and Noble Gases)

 

Purple

Dusts, Fumes, and Mists (Other Than Radioactive Materials)

 

Orange

 

3.5.1.2                         All types of filters, cartridges, and canisters
must be NIOSH-approved and identified as such.

 

3.6                               RESPIRATOR INSPECTION AND MAINTENANCE

 

Procedures for inspection, maintenance, cleaning, and storage of the equipment
are as follows:

 

3.6.1                                        Inspection of Respirators

 

3.6.1.1                         Inspect respirator before and after each use.
Employees will each clean their own mask after every use.

 

6

--------------------------------------------------------------------------------


 

3.6.1.2                         Inspect all self-contained breathing apparatus
and other respiratory equipment used for Emergency Respiratory Protection and
document on the inspection record. This inspection is required monthly or after
each use.

 

3.6.1.3                         Respirators shall be inspected as follows:

 

3.6.1.3.1                         All respirators used in routine situations
shall be inspected before each use and during cleaning.

 

3.6.1.3.2                         Emergency, escape-only respirators shall be
inspected before being carried into the workplace for use.

 

3.6.2                                        Maintenance

 

3.6.2.1                         Employees will be trained on how to make simple
repairs to air purifying respirators (e.g. replace valves, head straps, change
filters). All other repairs to any respirator will be done only by personnel
authorized by the respirator manufacturer. Use only replacement parts
specifically made for the respirator being repaired.

 

3.6.2.2                         Replace air-purifying cartridges according to
the ESLI (End-of-Service-Life Indicator), change out schedule, or at the first
indication of breakthrough (odor, irritation, etc.), leakage or an increase in
resistance in breathing.

 

3.6.2.3                         Pre-filters are to be changed daily or more
often as needed.

 

3.6.3                                        Cleaning and Disinfecting

 

The respirator is to be cleaned and disinfected by the employee at the following
intervals:

 

3.6.3.1                         Respirators issued for exclusive use of an
employee shall be cleaned as often as necessary to be maintained in a sanitary
condition.

 

3.6.3.2                         Respirators issued to more than one employee
shall be cleaned and disinfected before being worn by different individuals.

 

3.6.3.3                         Respirators maintained for emergency use shall
be cleaned and disinfected after each use.

 

3.6.3.4                         Respirators used in fit testing and training
shall be cleaned and disinfected after each use.

 

3.6.3.5                         All respirators are to be cleaned and
disinfected according to the manufacturer’s cleaning procedure.

 

3.6.4                                        Field Inspection Procedures

 

The respirator maintenance program must include frequent inspection. OSHA
requires that all respirators be inspected before and after each use by the
employee. This inspection is to include the following:

 

3.6.4.1                         Tightness of the connections; and

 

3.6.4.2                         The facepiece, valves, connecting tube, and
canisters.

 

7

--------------------------------------------------------------------------------


 

3.6.4.3                         Facepiece will be examined for:

 

3.6.4.3.1                         Excessive dirt;

 

3.6.4.3.2                         Cracks, tears, holes or distortion from
improper storage;

 

3.6.4.3.3                         Cracked or broken air-purifying element
holders;

 

3.6.4.3.4                         Badly worn threads; and

 

3.6.4.3.5                         Missing gaskets.

 

3.6.4.4                         Head straps or harness will be examined for:

 

3.6.4.4.1                         Breaks;

 

3.6.4.4.2                         Loss of elasticity;

 

3.6.4.4.3                         Broken or malfunctioning buckles and
attachments; and

 

3.6.4.4.4                         Excessively worn head harness serrations that
might permit slippage.

 

3.6.4.5                         Exhalation valve, after removing its cover, will
be examined for:

 

3.6.4.5.1                         Foreign material such as detergent residue,
dust particles, or human hair under the valve seat;

 

3.6.4.5.2                         Cracks, tears, or distortion in the valve
material;

 

3.6.4.5.3                         Improper insertion of the valve body in the
facepiece;

 

3.6.4.5.4                         Cracks, breaks or chips in the valve body,
particularly in the sealing surface;

 

3.6.4.5.5                         Defective or missing valve cover; and

 

3.6.4.5.6                         Improper installation of the valve into the
valve body.

 

3.6.4.6                         Air purifying elements will be examined for:

 

3.6.4.6.1                         Incorrect cartridge, canister, or filter for
the hazard;

 

3.6.4.6.2                         Incorrect installation, loose connections,
worn or missing gaskets, or cross threading in the holder;

 

3.6.4.6.3                         Expired shelf-life date on cartridge or
canister;

 

3.6.4.6.4                         Cracks or dents in the outside case of filter,
cartridge, or canister; and

 

3.6.4.6.5                         Evidence of prior use of sorbent cartridge or
canister, indicated by the absence of sealing material, tape, foil or the like,
over inlet.

 

8

--------------------------------------------------------------------------------


 

3.6.4.7                         When used in coating operation, the pre-filter
will be changed daily. This requires checking daily.

 

3.6.5                                        Repair of Respirators

 

The employer shall ensure that respirators that fail an inspection or are
otherwise found to be defective are removed from service and are discarded or
repaired or adjusted.

 

3.6.6                                        Documentation

 

Documentation is required for all respirator inspections, repairs, and
replacement of parts. (See attached form.)

 

3.6.7                                        Emergency Use

 

In general, TIC employees will not use respirators in emergency situations
except for escape. If an emergency arises, respirator wearers will immediately
evacuate the area and report to a safe rally point. Respirators will not be used
for emergencies without prior approval of the Corporate Safety Director and
further training of employees. NOTE: Training such as 40-hour HAZWOPER courses
may be required in some situation.

 

3.6.8                                        Disposal

 

If, during use or inspection, a respirator is determined to be damaged or
inoperable, the respirator is to be given to an employee’s supervisor and to the
on-site program administrator for disposal. Respirator cartridges will be
disposed of as prescribed by the manufacturer’s recommendations and good
industrial hygienic practice, and replaced with new respirator cartridges.

 

3.7                               STORAGE OF RESPIRATORS

 

3.7.1                                        Respirators are to be placed in a
clean plastic bag. The bag is to be sealed and initialed by the person who
performed the cleaning, disinfecting, and maintenance.

 

3.7.2                                        Respirators are to be stored in a
cabinet, which will protect against dust, sunlight, heat, extreme cold,
excessive moisture, or damaging chemicals.

 

3.7.3                                        SCBA’s will be stored in protective
cases intended for that purpose. The units placed at various locations for
emergency use will be readily accessible and clearly marked.

 

3.8                               TRAINING

 

All employees who may be required to wear a respirator will be trained in the
proper selection, use, and maintenance of respiratory protective equipment. The
training will be on an annual basis, or more often if necessary. A record will
be kept of all employees who receive the initial and annual training. (See
attached form). The employee will be trained and be able to demonstrate
knowledge in the following:

 

·                  Proper use of the respirator. All respirators must be worn
the way they were originally designed.

·                  Why the respirator is necessary and how improper fit, usage,
or maintenance can compromise the protective effect of the respirator.

·                  No alterations or modifications will be made.

 

9

--------------------------------------------------------------------------------


 

3.8.1                                        Fitting:

 

3.8.1.1                         All employees using a respirator will receive
fitting instructions and be fit tested to ensure facepiece-to-face seal.

 

3.8.1.2                         Respirators will not be worn when conditions
prevent a good face seal.

 

3.8.1.3                         Glasses are permitted only if a good seal can be
obtained.

 

3.8.1.4                         Employees must be clean shaven between the
sealing surface of the respirator and the face in order to obtain a proper seal.

 

3.8.1.5                         For dust, mist, fume, and vapor respirators,
place the bottom strap around the head, just below the ears. The top strap
should be placed around the head above the ears. Make sure the straps are not
twisted. Do not over-tighten straps. This can distort the mask and break the
facepiece seal.

 

3.8.1.6                         For air line respirators, don the mask, first
pulling the side straps, then pulling the top strap. The mask should fit
securely, yet comfortably.

 

3.8.2                                        Each employee required to use a
respirator will be trained in the following:

 

3.8.2.1                         Why and when the particular type of respirator
will be used.

 

3.8.2.2                         The chemicals and air contaminants that this
respirator can be used to protect against and the restrictions and limitations
of the particular respirator.

 

3.8.2.3                         Instructions as to where the respirator can be
picked up and deposited at the beginning and end of the shift.

 

3.8.2.4                         How to clean, inspect, and maintain the
respirators.

 

3.8.2.5                         How to recognize medical signs and symptoms that
may limit or prevent the effective use of respirators.

 

3.8.2.6                         The general requirements of the standard.

 

3.8.2.7                         How to tell if breakthrough happens to occur
during the use of the respirator (fumes, vapors, dust, mist, etc.).

 

3.8.2.8                         Information concerning oxygen deficiency.

 

3.8.3                                        Employees Using Respirators When
Not Required Under the Standard or When Using Dust Mask Type Respirators
Voluntarily to Protect Against Nuisance Dusts

 

3.8.3.1                         If dust masks are used voluntarily, the program
administrator will review the information in Appendix D of the OSHA standard
with each employee and provide him/her with a copy of the appendix. A copy of
the appendix will be available for review on the job site. Also note that except
for voluntary use of filtering face piece respirators, all voluntary use of
respirators still triggers all aspects of the respirator program - written
program, training, and medical evaluation.

 

3.8.3.2                         Respirators are an effective method of
protection against designated hazards when properly selected and worn.
Respirator use is encouraged, even when exposures are below the exposure limit,
to provide an additional level of comfort and protection

 

10

--------------------------------------------------------------------------------


 

for workers. However, if a respirator is used improperly or not kept clean, the
respirator itself can become a hazard to the worker. Sometimes, workers may wear
respirators to avoid exposures to hazards, even if the amount of hazardous
substance does not exceed the limits set by OSHA standards. This is common in
dusty environments when dust mask type respirators are used. If TIC provides
respirators for voluntary use, or if an employee provides their own respirator,
TIC must take precautions to be sure that the respirator itself does not present
a hazard, as follows:

 

3.8.3.2.1                         Read and head all instructions provided by the
manufacturer on use, maintenance, cleaning and care, and warnings regarding the
respirators limitations.

 

3.8.3.2.2                         Choose respirators certified for use to
protect against the contaminant of concern. NIOSH, the National Institute for
Occupations Safety and Health of the U.S. Department of Health and Human
Services, certifies respirators. A label or statement of certification should
appear on the respirator or respirator packaging. It will describe what the
respirator is designed for and how much it will protect you.

 

3.8.3.2.3                         Do not allow any respirator into atmospheres
containing contaminants for which the respirator is not designed to protect
against. For example, a respirator designed to filter dust particles will not
protect against gases, vapors, or very small solid particles of fumes or smoke.

 

3.8.3.2.4                         Train all employees in the safe use of
respirators.

 

3.9                            FIT TESTING

 

3.9.1                                        Employees must be fit tested before
using a half-face and full-face negative pressure respirator. Fit testing must
be done with same make, model, style and size of respirator that will be used.

 

3.9.2                                        Fit testing is to be conducted in
the negative pressure mode with adaptors, as may be necessary to test positive
pressure/air supplied respirators.

 

3.9.3                                        All fit testing is conducted on an
annual basis. If, for example, a fit test is completed in March, the fit test is
current under the same conditions until the last day of March the following
year. For qualitative fit testing, TIC will employ Bitrex, Irritant Smoke, or
other protocol acceptable to OSHA. Contact TIC Corporate Safety for assistance
with respirator fit testing.

 

3.9.4                                        Fit tests will be completed on the
following frequency:

 

3.9.4.1                         Before initial use; and

 

3.9.4.2                         Annually or when any change occurs which could
significantly affect the respirator fit, such as dental changes, facial surgery,
substantial weight gain/loss, etc.

 

3.9.5                                        Fit Test Procedure

 

3.9.5.1                         Always inspect the respirator before use to
assure that all parts are present and in good working order.

 

11

--------------------------------------------------------------------------------


 

3.9.5.2                         General

 

3.9.5.2.1                         Respirators should not be worn when conditions
prevent a good face seal. To ensure proper respirator fit, the following points
must be observed.

 

3.9.5.2.1.1                    The respirator shall be worn only in accordance
with its intended purpose and design.

 

3.9.5.2.1.2                    The respirator and all functional parts including
straps must be in place and worn in the appropriate positions.

 

3.9.5.2.1.3                    All straps shall be secure.

 

3.9.5.2.1.4                    The employee using the respirator shall test it
each time it is put on and must make sure that it will not come loose during
use.

 

3.9.5.3                         Special Problems

 

3.9.5.3.1                         Facial hair - Any established facial hair in
the sealing surface of the respirator is prohibited.

 

3.9.5.3.2                         Eyeglasses - The temple bar of eyeglasses can
cause leakage around the facemasks; therefore, plain safety glasses should be
removed when wearing full facepiece respirators. A special respirator eyeglass
insert is available for personnel who must wear corrective glasses in order to
work.

 

3.9.5.3.3                         Medical suitability - There are several
temporary and permanent physical conditions that could possibly interfere with
respirator usage. Individuals with breathing disorders or that experience
shortness of breath when using a respirator should immediately notify their
supervisor.

 

3.9.5.4                         Procedures for Fit Checking

 

3.9.5.4.1                         Negative Pressure Test: Close off the inlet
opening of the canister or cartridge(s) by covering with the palm of the
hand(s) or by replacing the seal(s). Inhale gently so that the facepiece
collapses slightly and hold your breath for approximately 5-10 seconds. If the
facepiece remains in its slightly collapsed condition and no inward leakage of
air is detected, the fit of the respirator is considered satisfactory.

 

3.9.5.4.2                         Positive Pressure Test: Close the exhalation
valve and exhale gently into the facepiece. The facepiece fit is considered
satisfactory if a slight positive pressure can be built up inside the facepiece
without any evidence of outward leakage of air at the seal. For most
respirators, this method of leak testing requires that the wearer first remove
the exhalation valve cover and then carefully replace it after the test.

 

3.9.5.5                         Qualitative Fit Test Method

 

3.9.5.5.1                         Qualitative fit testing for negative pressure
respirators can only be used for exposures up to 10 times the PEL. If exposure
exceeds 10 times the PEL, quantitative fit testing must be done.

 

12

--------------------------------------------------------------------------------


 

3.9.5.5.2                         OSHA permits several methods for fit test
purposes, TIC PERMITS Bitrex, Irritant Smoke, or Isoamyl Acetate (banana oil).
All fit testing is to be in compliance with 1910.134 Appendix A.

 

3.9.5.5.2.1                    Irritant Fume Protocol

 

3.9.5.5.2.1.1                   Respirator Selection

 

Respirators shall be selected as described in the respirator selection procedure
except that cartridge- type respirators shall be equipped with a combination of
high-efficiency particulate air (HEPA) filters.

 

3.9.6                                        Qualitative Fit Test (QLFT)
Protocols

 

3.9.6.1                         General

 

3.9.6.1.1                         The employer shall ensure that persons
administering QLFT are able to prepare test solutions, calibrate equipment and
perform tests properly, recognize invalid tests, and ensure that test equipment
is in proper working order.

 

3.9.6.1.2                         The employer shall ensure that QLFT equipment
is kept clean and well maintained so as to operate within the parameters for
which it was designed.

 

3.9.6.2                         Isoamyl Acetate Protocol

 

Note: This protocol is not appropriate to use for the fit testing of particulate
respirators. If used to fit test particulate respirators, the respirator must be
equipped with an organic vapor filter.

 

3.9.6.2.1                         Odor Threshold Screening

 

Odor threshold screening, performed without wearing a respirator, is intended to
determine if the individual tested can detect the odor of isoamyl acetate at low
levels.

 

3.9.6.2.1.1                    Three 1-liter glass jars with metal lids are
required.

 

3.9.6.2.1.2                    Odor-free water (e.g., distilled or spring water)
at approximately 25 deg. C (77 deg. F) shall be used for the solutions.

 

3.9.6.2.1.3                    The isoamyl acetate (IAA) (also known at
isopentyl acetate) stock solution is prepared by adding 1 ml of pure IAA to 800
ml of odor-free water in a 1-liter jar, closing the lid and shaking for 30
seconds. A new solution shall be prepared at least weekly.

 

3.9.6.2.1.4                    The screening test shall be conducted in a room
separate from the room used for actual fit testing. The two rooms shall be
well-ventilated to prevent the odor of IAA from becoming evident in the general
room air where testing takes place.

 

3.9.6.2.1.5                    The odor test solution is prepared in a second
jar by placing 0.4 ml of the stock solution into 500 ml of odor-free water using
a

 

13

--------------------------------------------------------------------------------


 

clean dropper or pipette. The solution shall be shaken for 30 seconds and
allowed to stand for two to three minutes so that the IAA concentration above
the liquid may reach equilibrium. This solution shall be used for only one day.

 

3.9.6.2.1.6                    A test blank shall be prepared in a third jar by
adding 500 cc of odor-free water.

 

3.9.6.2.1.7                    The odor test and test blank jar lids shall be
labeled (e.g., 1 and 2) for jar identification. Labels shall be placed on the
lids so that they can be peeled off periodically and switched to maintain the
integrity of the test.

 

3.9.6.2.1.8                    The following instruction shall be typed on a
card and placed on the table in front of the two test jars (i.e., 1 and 2): ‘The
purpose of this test is to determine if you can smell banana oil at a low
concentration. The two bottles in front of you contain water. One of these
bottles also contains a small amount of banana oil. Be sure the covers are on
tight, and then shake each bottle for two seconds. Unscrew the lid of each
bottle, one at a time, and sniff at the mouth of the bottle. Indicate to the
test conductor which bottle contains banana oil.’

 

3.9.6.2.1.9                    The mixtures used in the IAA odor detection test
shall be prepared in an area separate from where the test is performed, in order
to prevent olfactory fatigue in the subject.

 

3.9.6.2.1.10             If the test subject is unable to correctly identify the
jar containing the odor test solution, the IAA qualitative fit test shall not be
performed.

 

3.9.6.2.1.11             If the test subject correctly identifies the jar
containing the odor test solution, the test subject may proceed to respirator
selection and fit testing.

 

3.9.6.2.2                         Isoamyl Acetate Fit Test

 

3.9.6.2.2.1                    The fit test chamber shall be a clear 55-gallon
drum liner suspended inverted over a 2-foot diameter frame so that the top of
the chamber is about 6 inches above the test subject’s head. If no drum liner is
available, a similar chamber shall be constructed using plastic sheeting. The
inside top center of the chamber shall have a small hook attached.

 

3.9.6.2.2.2                    Each respirator used for the fitting and fit
testing shall be equipped with organic vapor cartridges or offer protection
against organic vapors.

 

3.9.6.2.2.3                    After selecting, donning, and properly adjusting
a respirator, the test subject shall wear it to the fit testing room. This room
shall be separate from the room used for odor threshold screening and respirator
selection, and shall be well-ventilated, as by an exhaust fan or lab hood, to
prevent general room contamination.

 

14

--------------------------------------------------------------------------------


 

3.9.6.2.2.4                    A copy of the test exercises and any prepared
text from which the subject is to read shall be taped to the inside of the test
chamber.

 

3.9.6.2.2.5                    Upon entering the test chamber, the test subject
shall be given a 6-inch by 5-inch piece of paper towel, or other porous,
absorbent, single-ply material, folded in half and wetted with 0.75 ml of pure
IAA. The test subject shall hang the wet towel on the hook at the top of the
chamber. An IAA test swab or ampule may be substituted for the IAA wetted paper
towel provided it has been demonstrated that the alternative IAA source will
generate an IAA test atmosphere with a concentration equivalent to that
generated by the paper towel method.

 

3.9.6.2.2.6                    Allow two minutes for the IAA test concentration
to stabilize before starting the fit test exercises. This would be an
appropriate time to talk with the test subject; to explain the fit test, the
importance of his/her cooperation, and the purpose for the test exercises; or to
demonstrate some of the exercises.

 

3.9.6.2.2.7                    If at any time during the test, the subject
detects the banana-like odor of IAA, the test is failed. The subject shall
quickly exit from the test chamber and leave the test area to avoid olfactory
fatigue.

 

3.9.6.2.2.8                    If the test is failed, the subject shall return
to the selection room and remove the respirator. The test subject shall repeat
the odor sensitivity test, select and put on another respirator, return to the
test area and again begin the fit test procedure described in (b) (1) through
(7) above. The process continues until a respirator that fits well has been
found. Should the odor sensitivity test be failed, the subject shall wait at
least 5 minutes before retesting. Odor sensitivity will usually have returned by
this time.

 

3.9.6.2.2.9                    If the subject passes the test, the efficiency of
the test procedure shall be demonstrated by having the subject break the
respirator face seal and take a breath before exiting the chamber.

 

3.9.6.2.2.10             When the test subject leaves the chamber, the subject
shall remove the saturated towel and return it to the person conducting the
test, so that there is no significant IAA concentration buildup in the chamber
during subsequent tests. The used towels shall be kept in a self-sealing plastic
bag to keep the test area from being contaminated.

 

3.9.6.2.3                         Saccharin Solution Aerosol Protocol

 

The entire screening and testing procedure shall be explained to the test
subject prior to the conduct of the screening test.

 

3.9.6.2.3.1                    Taste threshold screening. The saccharin taste
threshold screening, performed without wearing a respirator, is intended

 

15

--------------------------------------------------------------------------------


 

to determine whether the individual being tested can detect the taste of
saccharin.

 

3.9.6.2.3.1.1                   During threshold screening as well as during fit
testing, subjects shall wear an enclosure about the head and shoulders that is
approximately 12 inches in diameter by 14 inches tall with at least the front
portion clear and that allows free movements of the head when a respirator is
worn. An enclosure substantially similar to the 3M hood assembly, parts # FT 14
and # FT 15 combined, is adequate.

 

3.9.6.2.3.1.2                   The test enclosure shall have a 3/4-inch (1.9
cm) hole in front of the test subject’s nose and mouth area to accommodate the
nebulizer nozzle.

 

3.9.6.2.3.1.3                   The test subject shall don the test enclosure.
Throughout the threshold-screening test, the test subject shall breathe through
his/her slightly open mouth with tongue extended. The subject is instructed to
report when he/she detects a sweet taste.

 

3.9.6.2.3.1.4                   Using a DeVilbiss Model 40 Inhalation Medication
Nebulizer or equivalent, the test conductor shall spray the threshold check
solution into the enclosure. The nozzle is directed away from the nose and mouth
of the person. This nebulizer shall be clearly marked to distinguish it from the
fit test solution nebulizer.

 

3.9.6.2.3.1.5                   The threshold check solution is prepared by
dissolving 0.83 gram of sodium saccharin USP in 100 ml of warm water. It can be
prepared by putting 1 ml of the fit test solution in 100 ml of distilled water.

 

3.9.6.2.3.1.6                   To produce the aerosol, the nebulizer bulb is
firmly squeezed so that it collapses completely, then released and allowed to
fully expand.

 

3.9.6.2.3.1.7                   Ten squeezes are repeated rapidly and then the
test subject is asked whether the saccharin can be tasted. If the test subject
reports tasting the sweet taste during the ten squeezes, the screening test is
completed. The taste threshold is noted as ten regardless of the number of
squeezes actually completed.

 

3.9.6.2.3.1.8                   If the first response is negative, ten more
squeezes are repeated rapidly and the test subject is again asked whether the
saccharin is tasted. If the test subject reports tasting the sweet taste during
the second ten squeezes, the screening test is completed. The taste threshold is
noted as twenty regardless of the number of squeezes actually completed.

 

16

--------------------------------------------------------------------------------


 

3.9.6.2.3.1.9                   If the second response is negative, ten more
squeezes are repeated rapidly and the test subject is again asked whether the
saccharin is tasted. If the test subject reports tasting the sweet taste during
the third set of ten squeezes, the screening test is completed. The taste
threshold is noted as thirty regardless of the number of squeezes actually
completed.

 

3.9.6.2.3.1.10            The test conductor will take note of the number of
squeezes required to solicit a taste response.

 

3.9.6.2.3.1.11            If the saccharin is not tasted after 30 squeezes (step
10), the test subject is unable to taste saccharin and may not perform the
saccharin fit test.

 

Note: If the test subject eats or drinks something sweet before the screening
test, he/she may be unable to taste the weak saccharin solution.

 

3.9.6.2.3.1.12            If a taste response is elicited, the test subject
shall be asked to take note of the taste for reference in the fit test.

 

3.9.6.2.3.1.13            Correct use of the nebulizer means that approximately
1 ml of liquid is used at a time in the nebulizer body.

 

3.9.6.2.3.1.14            The nebulizer shall be thoroughly rinsed in water,
shaken dry, and refilled at least each morning and afternoon or at least every
four hours.

 

3.9.6.2.3.2                    Saccharin Solution Aerosol Fit Test Procedure

 

3.9.6.2.3.2.1                   The test subject may not eat, drink (except
plain water), smoke, or chew gum for 15 minutes before the test.

 

3.9.6.2.3.2.2                   The fit test uses the same enclosure described
in above.

 

3.9.6.2.3.2.3                   The test subject shall don the enclosure while
wearing the respirator selected in section I. A. of this appendix. The
respirator shall be properly adjusted and equipped with a particulate filter(s).

 

3.9.6.2.3.2.4                   A second DeVilbiss Model 40 Inhalation
Medication Nebulizer or equivalent is used to spray the fit test solution into
the enclosure. This nebulizer shall be clearly marked to distinguish it from the
screening test solution nebulizer.

 

3.9.6.2.3.2.5                   The fit test solution is prepared by adding 83
grams of sodium saccharin to 100 ml of warm water.

 

17

--------------------------------------------------------------------------------


 

3.9.6.2.3.2.6            As before, the test subject shall breathe through the
slightly open mouth with tongue extended, and report if he/she tastes the sweet
taste of saccharin.

 

3.9.6.2.3.2.7            The nebulizer is inserted into the hole in the front of
the enclosure and an initial concentration of saccharin fit test solution is
sprayed into the enclosure using the same number of squeezes (either 10, 20 or
30 squeezes) based on the number of squeezes required to elicit a taste response
as noted during the screening test. A minimum of 10 squeezes is required.

 

3.9.6.2.3.2.8            After generating the aerosol, the test subject shall be
instructed to perform the exercises in the appendix.

 

3.9.6.2.3.2.9            Every 30 seconds the aerosol concentration shall be
replenished using one half the original number of squeezes used initially (e.g.,
5, 10 or 15).

 

3.9.6.2.3.2.10          The test subject shall indicate to the test conductor if
at any time during the fit test the taste of saccharin is detected. If the test
subject does not report tasting the saccharin, the test is passed.

 

3.9.6.2.3.2.11          If the taste of saccharin is detected, the fit is deemed
unsatisfactory and the test is failed. A different respirator shall be tried and
the entire test procedure is repeated (taste threshold screening and fit
testing).

 

3.9.6.2.3.2.12          Since the nebulizer has a tendency to clog during use,
the test operator must make periodic checks of the nebulizer to ensure that it
is not clogged. If clogging is found at the end of the test session, the test is
invalid.

 

3.9.6.2.4                  BitrexTM (Denatonium Benzoate) Solution Aerosol
Qualitative Fit Test Protocol

 

The BitrexTM (Denatonium benzoate) solution aerosol QLFT protocol uses the
published saccharin test protocol because that protocol is widely accepted.
Bitrex is routinely used as a taste aversion agent in household liquids that
children should not be drinking, and is endorsed by the American Medical
Association, the National Safety Council, and the American Association of Poison
Control Centers. The entire screening and testing procedure shall be explained
to the test subject prior to the conduct of the screening test.

 

3.9.6.2.4.1            Taste Threshold Screening

 

The Bitrex taste threshold screening, performed without wearing a respirator, is
intended to determine whether the individual being tested can detect the taste
of Bitrex.

 

3.9.6.2.4.1.1            During threshold screening as well as during fit
testing, subjects shall wear an enclosure about the head and

 

18

--------------------------------------------------------------------------------


 

shoulders that is approximately 12 inches (30.5 cm) in diameter by 14 inches
(35.6 cm) tall. The front portion of the enclosure shall be clear from the
respirator and allow free movement of the head when a respirator is worn. An
enclosure substantially similar to the 3M hood assembly, parts # FT 14 and # FT
15 combined, is adequate.

 

3.9.6.2.4.1.2            The test enclosure shall have a \3/4\ inch (1.9 cm)
hole in front of the test subject’s nose and mouth area to accommodate the
nebulizer nozzle.

 

3.9.6.2.4.1.3            The test subject shall don the test enclosure.
Throughout the threshold screening test, the test subject shall breathe through
his or her slightly open mouth with tongue extended. The subject is instructed
to report when he/she detects a bitter taste

 

3.9.6.2.4.1.4            Using a DeVilbiss Model 40 Inhalation Medication
Nebulizer or equivalent, the test conductor shall spray the Threshold Check
Solution into the enclosure. This Nebulizer shall be clearly marked to
distinguish it from the fit test solution nebulizer.

 

3.9.6.2.4.1.5            The Threshold Check Solution is prepared by adding 13.5
milligrams of Bitrex to 100 ml of 5% salt (NaCl) solution in distilled water.

 

3.9.6.2.4.1.6            To produce the aerosol, the nebulizer bulb is firmly
squeezed so that the bulb collapses completely, and is then released and allowed
to fully expand.

 

3.9.6.2.4.1.7            An initial ten squeezes are repeated rapidly and then
the test subject is asked whether the Bitrex can be tasted. If the test subject
reports tasting the bitter taste during the ten squeezes, the screening test is
completed. The taste threshold is noted as ten regardless of the number of
squeezes actually completed.

 

3.9.6.2.4.1.8            If the first response is negative, ten more squeezes
are repeated rapidly and the test subject is again asked whether the Bitrex is
tasted. If the test subject reports tasting the bitter taste during the second
ten squeezes, the screening test is completed. The taste threshold is noted as
twenty regardless of the number of squeezes actually completed.

 

3.9.6.2.4.1.9            If the second response is negative, ten more squeezes
are repeated rapidly and the test subject is again asked whether the Bitrex is
tasted. If the test subject reports tasting the bitter taste during the third
set of ten squeezes, the screening test is completed. The taste

 

19

--------------------------------------------------------------------------------


 

threshold is noted as thirty regardless of the number of squeezes actually
completed.

 

3.9.6.2.4.1.10          The test conductor will take note of the number of
squeezes required to solicit a taste response.

 

3.9.6.2.4.1.11          If the Bitrex is not tasted after 30 squeezes (step 10),
the test subject is unable to taste Bitrex and may not perform the Bitrex fit
test.

 

3.9.6.2.4.1.12          If a taste response is elicited, the test subject shall
be asked to take note of the taste for reference in the fit test.

 

3.9.6.2.4.1.13          Correct use of the nebulizer means that approximately 1
ml of liquid is used at a time in the nebulizer body.

 

3.9.6.2.4.1.14          The nebulizer shall be thoroughly rinsed in water,
shaken to dry, and refilled at least each morning and afternoon or at least
every four hours.

 

3.9.6.2.4.2                     Bitrex Solution Aerosol Fit Test Procedure

 

3.9.6.2.4.2.1            The test subject may not eat, drink (except plain
water), smoke, or chew gum for 15 minutes before the test.

 

3.9.6.2.4.2.2            The fit test uses the same enclosure as that described
in above.

 

3.9.6.2.4.2.3            The test subject shall don the enclosure while wearing
the respirator selected according to section I. A. of this appendix. The
respirator shall be properly adjusted and equipped with any type particulate
filter(s).

 

3.9.6.2.4.2.4            A second DeVilbiss Model 40 Inhalation Medication
Nebulizer or equivalent is used to spray the fit test solution into the
enclosure. This nebulizer shall be clearly marked to distinguish it from the
screening test solution nebulizer.

 

3.9.6.2.4.2.5            The fit test solution is prepared by adding 337.5 mg of
Bitrex to 200 ml of a 5% salt (NaCl) solution in warm water.

 

3.9.6.2.4.2.6            As before, the test subject shall breathe through his
or her slightly open mouth with tongue extended, and be instructed to report if
he/she tastes the bitter taste of Bitrex.

 

3.9.6.2.4.2.7            The nebulizer is inserted into the hole in the front of
the enclosure and an initial concentration of the fit test solution is sprayed
into the enclosure using the

 

20

--------------------------------------------------------------------------------


 

same number of squeezes (either 10, 20 or 30 squeezes) based on the number of
squeezes required to elicit a taste response as noted during the screening test.

 

3.9.6.2.4.2.8            After generating the aerosol, the test subject shall be
instructed to perform the exercises in the Appendix.

 

3.9.6.2.4.2.9            Every 30 seconds the aerosol concentration shall be
replenished using one half the number of squeezes used initially (e.g., 5, 10 or
15).

 

3.9.6.2.4.2.10          The test subject shall indicate to the test conductor if
at any time during the fit test the taste of Bitrex is detected. If the test
subject does not report tasting the Bitrex, the test is passed.

 

3.9.6.2.4.2.11          If the taste of Bitrex is detected, the fit is deemed
unsatisfactory and the test is failed. A different respirator shall be tried and
the entire test procedure is repeated (taste threshold screening and fit
testing).

 

3.9.6.2.5                  Irritant Smoke (Stannic Chloride) Protocol

This qualitative fit test uses a person’s response to the irritating chemicals
released in the “smoke” produced by a stannic chloride ventilation smoke tube to
detect leakage into the respirator.

 

3.9.6.2.5.1            General Requirements and Precautions

 

3.9.6.2.5.1.1            The respirator to be tested shall be equipped with high
efficiency particulate air (HEPA) or P100 series filter(s).

 

3.9.6.2.5.1.2            Only stannic chloride smoke tubes shall be used for
this protocol.

 

3.9.6.2.5.1.3            No form of test enclosure or hood for the test subject
shall be used.

 

3.9.6.2.5.1.4            The smoke can be irritating to the eyes, lungs, and
nasal passages. The test conductor shall take precautions to minimize the test
subject’s exposure to irritant smoke. Sensitivity varies, and certain
individuals may respond to a greater degree to irritant smoke. Care shall be
taken when performing the sensitivity screening checks that determine whether
the test subject can detect irritant smoke to use only the minimum amount of
smoke necessary to elicit a response from the test subject.

 

3.9.6.2.5.1.5            The fit test shall be performed in an area with
adequate ventilation to prevent exposure of the person conducting the fit test
or the build-up of irritant smoke in the general atmosphere.

 

21

--------------------------------------------------------------------------------


 

3.9.6.2.5.2            Sensitivity Screening Check

The person to be tested must demonstrate his or her ability to detect a weak
concentration of the irritant smoke.

 

3.9.6.2.5.2.1            The test operator shall break both ends of a
ventilation smoke tube containing stannic chloride, and attach one end of the
smoke tube to a low flow air pump set to deliver 200 milliliters per minute, or
an aspirator squeeze bulb. The test operator shall cover the other end of the
smoke tube with a short piece of tubing to prevent potential injury from the
jagged end of the smoke tube.

 

3.9.6.2.5.2.2            The test operator shall advise the test subject that
the smoke can be irritating to the eyes, lungs, and nasal passages and instruct
the subject to keep his/her eyes closed while the test is performed.

 

3.9.6.2.5.2.3            The test subject shall be allowed to smell a weak
concentration of the irritant smoke before the respirator is donned to become
familiar with its irritating properties and to determine if he/she can detect
the irritating properties of the smoke. The test operator shall carefully direct
a small amount of the irritant smoke in the test subject’s direction to
determine that he/she can detect it.

 

3.9.6.2.5.3            Irritant Smoke Fit Test Procedure

 

3.9.6.2.5.3.1            The person being fit tested shall don the respirator
without assistance, and perform the required user seal check(s).

 

3.9.6.2.5.3.2            The test subject shall be instructed to keep his/her
eyes closed.

 

3.9.6.2.5.3.3            The test operator shall direct the stream of irritant
smoke from the smoke tube toward the faceseal area of the test subject, using
the low flow pump or the squeeze bulb. The test operator shall begin at least 12
inches from the facepiece and move the smoke stream around the whole perimeter
of the mask. The operator shall gradually make two more passes around the
perimeter of the mask, moving to within six inches of the respirator.

 

3.9.6.2.5.3.4            If the person being tested has not had an involuntary
response and/or detected the irritant smoke, proceed with the test exercises.

 

3.9.6.2.5.3.5            The exercises identified in section I.A. 14. of this
appendix shall be performed by the test subject while the respirator seal is
being continually challenged by

 

22

--------------------------------------------------------------------------------


 

the smoke, directed around the perimeter of the respirator at a distance of six
inches.

 

3.9.6.2.5.3.6            If the person being fit tested reports detecting the
irritant smoke at any time, the test is failed. The person being retested must
repeat the entire sensitivity check and fit test procedure.

 

3.9.6.2.5.3.7            Each test subject passing the irritant smoke test
without evidence of a response (involuntary cough, irritation) shall be given a
second sensitivity screening check, with the smoke from the same smoke tube used
during the fit test, once the respirator has been removed, to determine whether
he/she still reacts to the smoke. Failure to evoke a response shall void the fit
test.

 

3.9.6.2.5.3.8            If a response is produced during this second
sensitivity check, then the fit test is passed.

 

3.9.7           Quantitative Fit Testing Method

 

When employees are exposed to certain specific contaminants, quantitative fit
testing may be required. Quantitative fit testing requires the use of
specialized equipment able to measure air volumes. When this type of testing is
necessary, it will be arranged through the client or TIC Corporate Safety.

 

3.10         AIR QUALITY—AIR SUPPLIED RESPIRATORS

 

3.10.1         Air supply must be free of harmful quantities of contaminants and
meet the requirements of the specification for Grade D Breathing Air.

 

3.10.2         Pure oxygen must never be used with an air line respirator, as it
can be life threatening.

 

3.10.3         Breathing air can be supplied to a respirator from a cylinder or
an air compressor. The compressor that is supplying the air must be equipped
with necessary safety and standby devices. Compressors must be constructed and
situated to avoid entry of contaminated air into the system. An extension of the
exhaust pipe aids in preventing the recycling of exhaust fumes by the
compressor. An alarm must also be installed to indicate compressor failure and
overheating. If an oil-lubricated compressor is used, it must have a high
temperature and carbon monoxide monitor with alarm. CO alarms and filters will
be calibrated and serviced per the manufacturer’s recommendations.

 

3.10.4         Plant air and instrument air cannot be used for breathing air
unless it has proper in line filters and monitors to ensure Grade D air is
delivered to the workers.

 

3.10.5         Suitable in-line, air purifying, sorbent beds, and filters must
be installed in a supplied air compressor system. Maintenance of these purifying
filters is essential and documentation is required.

 

3.11         AIR RECEIVERS

 

3.11.1         Air receivers used as part of a supplied breathing air system
must meet the following requirements:

 

23

--------------------------------------------------------------------------------


 

3.11.1.1         All air receivers must be constructed in accordance with the
American Society of Mechanical Engineers (ASME), Boiler and Pressure Vessel
Code, Section VIII.

 

3.11.1.2         Air receivers must be installed so that all drains, handholes,
and manholes are easily accessible. Air receivers are to be supported with
sufficient clearance to permit a complete external inspection and to avoid
corrosion of external surfaces. Under no circumstances is an air receiver to be
buried underground or located in an inaccessible place. The receiver will be
located as close to the compressor or aftercooler as is possible in order to
keep the discharge pipe short.

 

3.12         WELDING AND BURNING

 

When an unsafe accumulation of contaminants exists because of unusual physical
or atmospheric conditions, suitable mechanical ventilation or respiratory
protective equipment is to be used.

 

3.13         CONFINED SPACES

 

3.13.1         General, mechanical, or local exhaust ventilation must be
provided when welding, cutting, or heating in a confined space.

 

3.13.2         When sufficient ventilation cannot be obtained without blocking
the means of access, an employee in a confined space must be protected by an air
line respirator. An employee outside the confined space will be assigned to
maintain communication with those working within it and to aid them in an
emergency.

 

3.13.3         Continuous monitoring for oxygen and/or carbon monoxide will be
conducted during torch burning or welding operations in confined spaces if
respiratory protection (supplied air) is not used. Carbon monoxide monitoring is
most important during burning operations, since carbon monoxide is produced by
incomplete combustion.

 

3.13.4         All provisions of the TIC Confined Space Policy in the Corporate
Safety Manual must be implemented before and during entry.

 

3.14         TOXIC METALS

 

3.14.1         Welding, cutting, or heating in an enclosed space involving the
following metals must be performed with either general mechanical or local
exhaust ventilation:

 

3.14.1.1         Zinc-bearing base or filler materials or metals coated with
zinc-bearing materials;

 

3.14.1.2         Lead base metals;

 

3.14.1.3         Cadmium-bearing filler materials; and

 

3.14.1.4         Chromium-bearing metals or metals coated with chromium-bearing
materials.

 

3.14.2         Welding, cutting, or heating in an enclosed space involving the
following metals must be performed with local exhaust ventilation or the
employees must be protected by air line respirators. The requirements of the
applicable OSHA Standard covering the toxic metal will also be implemented. The
Material Safety Data Sheet will be reviewed and all safety precautions will be
adhered to.

 

3.14.2.1         Metals containing lead or metals coated with lead-bearing
materials.

 

24

--------------------------------------------------------------------------------


 

3.14.2.2         Cadmium-bearing or coated base metals.

 

3.14.2.3         Metals coated with mercury-bearing metals.

 

3.14.2.4         Beryllium-containing base or filler metals. Because of its high
toxicity, work involving beryllium must be done with both local exhaust
ventilation and an air line respirator.

 

3.14.3         An employee doing welding, cutting, heating, grinding, or
mechanical cleaning of metals of toxic significance in the open air must be
protected by an approved high efficiency (HEPA) filter-type respirator. The
Material Safety Data Sheet of the toxic metal will be reviewed, and the
requirements of the applicable OSHA Standard covering the metal of toxic
significance will be implemented. An employee doing welding, cutting, heating,
or grinding of a beryllium metal in the open air must use an air line
respirator.

 

3.14.4         Other employees exposed to the same atmosphere as the welders or
burners must be protected in the same manner as the welder or burner.

 

3.14.5         Welding, cutting, burning, heating, grinding, mechanical cleaning
(needle gun), scraping, and abrasive blasting operations on metal or
preservative coatings containing metals of toxic significance will be performed
only after the following:

 

3.14.5.1         The Material Safety Data Sheet has been reviewed and all safety
requirements/precautions have been implemented.

 

3.14.5.2         The requirements of the applicable OSHA Standard covering the
metal of toxic significance have been complied with.

 

3.15         INERT GAS, METAL ARC WELDING

 

3.15.1         Inert-gas, metal-arc welding processes involve the production of
ultraviolet radiation of intensities from 5 to 30 times that produced during
shielded, metal-arc welding. These ultraviolet rays decompose chlorinated
solvents and liberate toxic fumes and gases. The use of chlorinated solvents
must be kept at least 200 feet (unless shielded) from the exposed arc, and
surfaces prepared with chlorinated solvents must be thoroughly dry before
welding is permitted on such surfaces.

 

3.15.2         When inert gas, metal-arc welding is being performed on stainless
steel, an enclosed space must have local exhaust ventilation, or the employee
must be protected by an air line respirator to protect against dangerous
concentrations of nitrogen dioxides and chromium/nickel fume.

 

3.16 PRESERVATIVE COATINGS

 

3.16.1         In enclosed spaces, all surfaces covered with toxic preservatives
must be stripped of the toxic coatings for a distance of at least 6 inches from
the area of heat application, or the employee must be protected by an air line
respirator.

 

3.16.2         The stripping of the preservative coating will be done in
accordance with the Material Safety Data Sheet instructions and the requirements
of any applicable OSHA Standards covering any toxic or hazardous substance in
the preservative coating.

 

25

--------------------------------------------------------------------------------


 

3.16.3         In the open air, an employee must be protected by an approved
respirator unless monitoring data shows that the Permissible Exposure Limit
(PEL) has not been exceeded or an OSHA specialized standard requires their use.

 

3.17         SPRAY PAINTING

 

3.17.1         When hazardous substances used in spray coating are in a
combination of particulate matter and gases or vapors, the respirator must
contain both a mechanical filter and an absorbent filter.

 

3.17.2         An employee spray painting in an area where the contaminant
concentrations are expected to be extremely high must wear an air line
respirator or a fresh air hood.

 

3.17.3         An employee who enters or works in a spray painting area must
wear appropriate respiratory protection.

 

3.17.4         When spraying is done in spray painting booths, in open shops, or
in the open air, protective creams, barrier creams, or petroleum jelly should be
used by employees for protecting exposed parts of the body during spraying
operations.

 

3.17.5         Employees spraying urethane paints or other paints containing
diisocyantes will wear an air supplied respirator.

 

3.17.6         Employees spraying paints containing metals of toxic significance
covered by an OSHA Standard will be in compliance with all provisions of that
standard.

 

3.18         ABRASIVE BLASTING

 

3.18.1         Refer to the TIC Abrasive Blasting Policy in the TIC Corporate
Safety Manual before beginning abrasive blasting operations.

 

3.18.2         An approved, properly fitted, air line respirator with a hood,
apron, and dust collar must be worn by an employee performing sandblasting
operations as part of construction operations.

 

3.18.3         All employees in the abrasive blasting area must wear an approved
particulate-filter respirator. Short, intermittent, or occasional dust exposure
such as during clean-up, dumping of dust collectors, or unloading shipments of
sand at the receiving point require the use of a particulate-filter respirator.

 

3.18.4         In addition to the hood, an employee performing sandblasting will
also wear an approved particulate-filter respirator when working in high dust
concentrations. This respirator provides the protection when sandblasting has
ceased and the hood has been removed. The air inlet filter at the hood is to be
inspected daily before use and changed as needed.

 

3.19         APPENDIX

 

A.       OSHA Respirator Medical Evaluation Questionnaire

B.       Qualitative Respirator Fit Test — Stannic Oxychloride (Irritant Fume)

C.       Respirator Inspection Record

D.       Respirator Protection Training Record

E.        Respirator Program Evaluation Form

 

26

--------------------------------------------------------------------------------


 

APPENDIX A
OSHA RESPIRATOR MEDICAL EVALUATION QUESTIONNAIRE

 

Appendix C to §1910.134: OSHA Respirator Medical Evaluation Questionnaire
(Mandatory)

 

To the employer:

 

Answers to questions in Section 1, and to question 9 in Section 2 of Part A, do
not require a medical examination.

 

To the employee:

 

Can you read: o Yes o NO

 

Your employer must allow you to answer this questionnaire during normal working
hours, or at a time and place that is convenient to you. To maintain your
confidentiality, your employer or supervisor must not look at or review your
answers, and your employer must tell you how to deliver or send this
questionnaire to the health care professional who will review it.

 

Part A. Section 1. (Mandatory)

 

The following information must be provided by every employee who has been
selected to use any type of respirator. (please print)

 

  1.

 

Today’s date:           /           /

  2.

 

Your name:

  3.

 

Your age (to nearest year):              4. Sex: o M o F  5. Your
height:    ft.            in.   6. Your weight:                lbs.

  7.

 

Your job title:

  8.

 

A phone number where you can be reached by the health care professional who
reviews this questionnaire.

 

 

Include Area Code: (               )               -               
Ext.               

  9.

 

The best time to phone you at this number:

 

 

o Before o After o Between          :          o a.m. o p.m. -
          :           o a.m. o p.m.

10.

 

Has your employer told you how to contact the health care professional who will
review this questionnaire? o Yes o No

11.

 

Check the type of respirator you will use (you can check more than one
category):

 

 

a. o N o R o P disposable respirator (filter-mask, non-cartridge type only)

 

 

b. o Other type (for example, half- or full-facepiece type, powered-air
purifying, supplied-air, self-contained breathing apparatus)

12.

 

Have you wom a respirator? o Yes o No If “yes,” what type(s):

 

 

 

© MMIV Mangan Communication, Inc.

 

27

--------------------------------------------------------------------------------


 

Appendix in C to §1910.134: OSHA Respirator Medical Evaluation Questionnaire
(Mandatory)

 

Part A. Section 2. (Mandatory)

Questions 1 through 9 below must be answered by every employee who has been
selected to use any type of respirator.

 

(please check “yes” or “no”)

 

 

 

 

 

 

1.

Do you currently smoke tobacco, or have you smoked tobacco in the last month:

o

Yes

o

No

2.

Have you ever had any of the following conditions?

 

 

 

 

 

a.

Seizures (fits):

o

Yes

o

No

 

b.

Diabetes (sugar disease):

o

Yes

o

No

 

c.

Allergic reactions that interfere with your breathing:

o

Yes

o

No

 

d.

Claustrophobia (fear of closed-in places):

o

Yes

o

No

 

e.

Trouble smelling odors:

o

Yes

o

No

3.

Have you ever had any of the following pulmonary or lung problems?

 

 

 

 

 

a.

Asbestosis:

o

Yes

o

No

 

b.

Asthma:

o

Yes

o

No

 

c.

Chronic bronchitis:

o

Yes

o

No

 

d.

Emphysema:

o

Yes

o

No

 

e.

Pneumonia:

o

Yes

o

No

 

f.

Tuberculosis:

o

Yes

o

No

 

g.

Silicosis:

o

Yes

o

No

 

h.

Pneumothorax (collapsed lung):

o

Yes

o

No

 

i.

Lung cancer:

o

Yes

o

No

 

j.

Broken ribs:

o

Yes

o

No

 

k.

Any cheat injuries or surgeries:

o

Yes

o

No

 

l.

Any other lung problem that you’ve been told about:

o

Yes

o

No

4.

Do you currently have any of the following symptoms of pulmonary or lung
illness?

 

 

 

 

 

a.

Shortness of breath:

o

Yes

o

No

 

b.

Shortness of breath when walking fast on level ground or walking up a slight
hill or incline:

o

Yes

o

No

 

c.

Shortness of breath when walking with other people at an ordinary pace on level
ground:

o

Yes

o

No

 

d.

Have to stop for breath when walking at your own pace on level ground:

o

Yes

o

No

 

e.

Shortness of breath when washing or dressing yourself:

o

Yes

o

No

 

f.

Shortness of breath that interferes with your job:

o

Yes

o

No

 

g.

Coughing that produces phlegm (thick sputum):

o

Yes

o

No

 

h.

Coughing that wakes you early in the morning:

o

Yes

o

No

 

i.

Coughing that occurs mostly when you are lying down:

o

Yes

o

No

 

j.

Coughing up blood in the last month:

o

Yes

o

No

 

k.

Wheezing:

o

Yes

o

No

 

l.

Wheezing that interferes with your job:

o

Yes

o

No

 

m.

Chest pain when you breathe deeply:

o

Yes

o

No

 

n.

Any other symptoms that you think may be related to lung problems:

o

Yes

o

No

5.

Have you ever had any of the following cardiovascular or heart problems?

 

 

 

 

 

a.

Heart attack:

o

Yes

o

No

 

b.

Stroke:

o

Yes

o

No

 

c.

Angina:

o

Yes

o

No

 

d.

Heart failure:

o

Yes

o

No

 

e.

Swelling in your legs or feet (not caused by walking):

o

Yes

o

No

 

f.

Heart arrhythmia (heart beating irregularty):

o

Yes

o

No

 

g.

High blood pressure:

o

Yes

o

No

 

h.

Any other heart problem that you’ve been told about:

o

Yes

o

No

6.

Have you ever had any of the following cardiovascular or heart symptoms?

 

 

 

 

 

a.

Frequent pain or tightness in your chest:

o

Yes

o

No

 

b.

Pain or tightness in your chest during physical activity:

o

Yes

o

No

 

c.

Pain or tightness in your chest that interferes with your job:

o

Yes

o

No

 

d.

In the past two years, have you noticed your heart skipping or missing a beat:

o

Yes

o

No

 

e.

Heartburn or indigestion that is not related to eating:

o

Yes

o

No

 

f.

Any other symptoms that you think may be related to heart or circulation
problems:

o

Yes

o

No

7.

Do you currently take medication for any of the following problems?

 

 

 

 

 

a.

Breathing or lung problems:

o

Yes

o

No

 

b.

Heart trouble:

o

Yes

o

No

 

c.

Blood pressure:

o

Yes

o

No

 

d.

Seizures (fits):

o

Yes

o

No

8.

If you’ve used a respirator, have you ever had any of the following problems?
(If you’ve never used a respirator, check the following space and go to question
9:)

o

Never Used

 

a.

Eye irritation:

o

Yes

o

No

 

b.

Skin allergies or rashes:

o

Yes

o

No

 

c.

Anxiety:

o

Yes

o

No

 

d.

General weakness or fatigue:

o

Yes

o

No

 

e.

Any other problem that interferes with your use of a respirator

o

Yes

o

No

9.

Would you like to talk to the health care professional who will review this
questionnaire about your answers to this questionnaire?

o

Yes

o

No

Questions 10 to 15 below must be answered by every employee who has been
selected to use either a full-facepiece respirator or a self-contained breathing
apparatus (SCBA). For employees who have been selected to use other types of
respirators, answering these questions is voluntary.

 

 

 

 

10.

Have you ever lost vision in either eye (temporarily or permanently):

o

Yes

o

No

11.

Do you currently have any of the following vision problems?

 

 

 

 

 

a.

Wear contact lenses:

o

Yes

o

No

 

b.

Wear glasses:

o

Yes

o

No

 

c.

Color blind:

o

Yes

o

No

 

d.

Any other eye or vision problem:

o

Yes

o

No

12.

Have you ever had an injury to your ears, including a broken ear drum:

o

Yes

o

No

13.

Do you currently have any of the following hearing problems?

 

 

 

 

 

a.

Difficulty hearing:

o

Yes

o

No

 

b.

Wear a hearing aid:

o

Yes

o

No

 

c.

Any other hearing or ear problem:

o

Yes

o

No

14.

Have you ever had a back injury:

o

Yes

o

No

15.

Do you currently have any of the following musculoskeletal problems?

 

 

 

 

 

a.

Weakness in any of your arms, hands, legs, or feet:

o

Yes

o

No

 

b.

Back pain:

o

Yes

o

No

 

c.

Difficulty fully moving your arms and legs:

o

Yes

o

No

 

d.

Pain or stiffness when you lean forward or backward at the waist:

o

Yes

o

No

 

e.

Difficulty fully moving your head up or down:

o

Yes

o

No

 

f.

Difficulty fully moving your head side to side:

o

Yes

o

No

 

g.

Difficulty bending at your knees:

o

Yes

o

No

 

h.

Difficulty squatting to the ground:

o

Yes

o

No

 

i.

Climbing a flight of stairs or a ladder carrying more than 25 lbs:

o

Yes

o

No

 

j.

Any other muscle or skeletal problem that interferes with using a respirator:

o

Yes

o

No

 

28

--------------------------------------------------------------------------------

 


 

Appendix C to §1910.134: OSHA Respirator Medical Evaluation Questionnaire
(Mandatory)

 

Part B.

Any of the following questions, and other questions not listed, may be added to
the questionnaire at the discretion of the health care professional who will
review the questionnaire.

1.

In your present job, are you working at high altitudes (over 5,000 feet) or in a
place that has lower than normal amounts of oxygen:

o

Yes

o

No

 

If “Yes”, do you have feelings of dizziness, shortness of breath, pounding in
your chest, or other symptoms when you’re working under these conditions:

o

Yes

o

No

2.

At work or at home, have you ever been exposed to hazardous solvents, hazardous
airborne chemicals (e.g., gases, fumes, or dust), or have you come into skin
contact with hazardous chemicals:

 

 

 

 

 

If “Yes”, name the chemicals if you know them:

o

Yes

o

No

3.

Have you ever worked with any of the materials, or under any of the conditions,
listed below:

 

 

 

 

 

a.

Asbestos:

o

Yes

o

No

 

b.

Silica (e.g., in sandblasting):

o

Yes

o

No

 

c.

Tungsten/cobalt (e.g., grinding or welding this material):

o

Yes

o

No

 

d.

Beryllium:

o

Yes

o

No

 

e.

Aluminum:

o

Yes

o

No

 

f.

Coal (for example, mining):

o

Yes

o

No

 

g.

Iron:

o

Yes

o

No

 

h.

Tin:

o

Yes

o

No

 

i.

Dusty Environments:

o

Yes

o

No

 

j.

Any other hazardous exposures:

o

Yes

o

No

 

If yes, describe these exposures:

 

 

 

 

4.

List any second jobs or side businesses you have:

 

 

 

 

 

 

 

 

 

 

5.

List your previous occupations:

 

 

 

 

 

 

 

 

 

 

6.

List your current and previous hobbies:

 

 

 

 

 

 

 

 

 

 

7.

Have you been in the military services?:

o

Yes

o

No

 

If “yes”, were you exposed to biological or chemical agents (either in training
or combat):

o

Yes

o

No

8.

Have you ever worked on a HAZMAT team?:

o

Yes

o

No

9.

Other than medications for breathing and lung problems, heart trouble, blood
pressure, and seizures mentioned earlier in this questionnaire, are you taking
any other medications for any reason (including over-the-counter medications):

o

Yes

o

No

 

If “Yes”, name the medications, if you know them:

 

 

 

 

 

 

 

 

 

 

10.

Will you be using any of the following items with your respirator(s)?:

 

 

 

 

 

a.

HEPA Filters:

o

Yes

o

No

 

b.

Canisters (for example, gas masks):

o

Yes

o

No

 

c.

Cartridges:

o

Yes

o

No

11.

 How often are you expected to use the respirator(s) (check “yes” or “no” for
all answers that apply to you)?:

 

 

 

 

 

a.

Escape only (no rescue):

o

Yes

o

No

 

b.

Emergency rescue only:

o

Yes

o

No

 

c.

Less than 5 hours per week:

o

Yes

o

No

 

d.

Less than 2 hours per day:

o

Yes

o

No

 

e.

2 to 4 hours per day:

o

Yes

o

No

 

f.

Over 4 hours per day:

o

Yes

o

No

12.

During the period you are using the respirator(s), is your work effort:

 

 

 

 

 

a.

Light (less than 200 kcal per hour):
If “Yes”, how long does this period last during the average shift:         hrs.
        mins.
Examples of a light work effort are sitting while writing, typing, drafting, or
performing light assembly work; or standing while operating a drill press (1-3
lbs.) or controlling machines.

o

Yes

o

No

 

b.

Moderate (200 to 350 kcal per hour):
If “Yes”, how long does this period last during the average shift:         hrs.
        mins.
Examples of moderate work effort are sitting while nailing or filing: driving a
truck or bus in urban traffic; standing while drilling, nailing, performing
assembly work, or transferring a moderate load (about 35 lbs.) at trunk level;
walking on a level surface about 2 mph or down a 5-degree grade about 3 mph; or
pushing a wheelbarrow with a heavy load (about 100 lbs.) on a level surface.

o

Yes

o

No

 

c.

Heavy (above 350 kcal per hour):
If “Yes”, how long does this period last during the average shift:         hrs.
        mins.
Examples of heavy work are lifting a heavy load (about 50 lbs.) from the floor
to your waist or shoulder; working on a loading dock; shoveling; standing while
bricklaying or chipping castings; walking up an 8-degree grade about 2 mph;
climbing stairs with a heavy load (about 50 lbs.)

o

Yes

o

No

13.

Will you be wearing protective clothing and/or equipment (other than the
respirator) when you’re using your respirator?:

o

Yes

o

No

 

If “Yes”, describe this protective clothing and/or equipment:

 

 

 

 

14.

Will you be working under hot conditions (temperature exceeding 77 °F)?:

o

Yes

o

No

15.

Will you be working under humid conditions?:

o

Yes

o

No

16.

Describe the work you’ll be doing while you’re using your respirator(s):

 

 

 

 

17.

Describe any special or hazardous conditions you might encounter when you’re
using your respirator(s) (for example, confined spaces, life-threatening gases):

 

 

 

 

 

 

 

 

 

 

18.

Provide the following information, if you know it, for each toxic substance that
you’ll be exposed to when you’re using your respirator(s):

 

 

 

 

 

Name of the first toxic substance:

 

 

 

 

 

 

Estimated maximum exposure level per shift:                         Duration of
exposure per shift:

 

 

 

 

 

Name of the second toxic substance:

 

 

 

 

 

Estimated maximum exposure level per shift:                         Duration of
exposure per shift:

 

 

 

 

 

Name of the third toxic substance:

 

 

 

 

 

Estimated maximum exposure level per shift:                         Duration of
exposure per shift:

 

 

 

 

 

The name of any other toxic substances that you’ll be exposed to while using
your respirator:

 

 

 

 

 

 

 

 

 

 

19.

Describe any special responsibilities you’ll have while using your respirator(s)
that may affect the safety and well-being of others (for example, rescue,
security):

 

 

 

 

 

29

--------------------------------------------------------------------------------

 


 

APPENDIX B
QUALITATIVE RESPIRATOR FIT TEST
STANNIC OXYCHLORIDE (IRRITANT FUME)

 

Name:

Test Date:

 

 

TIC Employee #:

Project #:

 

 

Test Method:

Tested By:

 

RESPIRATOR SELECTION: TEST DATA

 

Respirator Type:

 

Model & Approval #:

 

Size:

 

TEST A

Smell of Irritant Smoke Detected?

 

 

 

Duration

 

Yes

 

No

 

 

 

 

 

 

 

Normal Breathing

 

1 minute

 

o

 

o

 

 

 

 

 

 

 

Deep Breathing

 

1 minute

 

o

 

o

 

 

 

 

 

 

 

S/S Movement

 

1 minute

 

o

 

o

 

 

 

 

 

 

 

S/D Movement

 

1 minute

 

o

 

o

 

 

 

 

 

 

 

Talking

 

1 minute

 

o

 

o

 

 

 

 

 

 

 

Jogging

 

1 minute

 

o

 

o

 

 

 

 

 

 

 

Normal Breathing

 

1 minute

 

o

 

o

 

Remarks:

 

 

Employee Signature:

 

 

30

--------------------------------------------------------------------------------


 

APPENDIX C
RESPIRATOR INSPECTION RECORD

 

Respirator Type and Size:

 

 

 

Respirator Number:

 

 

 

Inspected By:

Week Ending:

 

 

 

DEFECTS FOUND

 

M

 

TU

 

W

 

TH

 

F

 

S

 

SU

 

COMMENTS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

Facepiece

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Inhalation Valve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Exhalation Valve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Headbands

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

Cartridge Holder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

Cartridge / Canister

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

Filter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.

 

Harness Assembly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9.

 

Hose Assembly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.

 

Speaking Diaphragm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11.

 

Gaskets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12.

 

Connections

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.

 

Disinfected (DAILY)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14.

 

Other Defects

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15.

 

Disassembled and Cleaned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

APPENDIX D
RESPIRATOR PROTECTION TRAINING RECORD

 

Location:

Project #:

 

 

 

Instructor(s):

 

Date:

 

The following employees have received instruction on respiratory protection
topics to include:

 

             Selection

 

Use and Limitations

 

 

 

             Maintenance

 

Storage

 

Type of respiratory protective equipment used:

 

             Half Mask

 

Full Face

 

 

 

             Airline

 

Self Contained

 

Fit Test of Mask:

 

             Positive Pressure

 

Negative Pressure

 

 

 

             Qualitative

 

 

 

Employees trained:

 

Name

 

TIC Employee #

 

Name

 

TIC Employee #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32

--------------------------------------------------------------------------------


 

APPENDIX E
RESPIRATOR PROGRAM EVALUATION FORM

 

On-Site Respirator Program
Administrator:

 

Site Manager:

Date:

 

Location:

Job Number:

 

Estimated Duration of Project:

Begin Date:

End Date:

 

Contaminants Present:

Concentration:

 

 

How were the contaminants detected and measured?

 

Respirator Selection:

Make:

Model #:

 

Filter Type:

Filter Change Out Schedule:

 

 

Respirator Storage and Maintenance:

Storage Location:

 

 

 

Method of Washing/Cleaning:

 

Tasks on This Project Requiring Respirators:

 

 

Location Requiring Use of Respirators:

 

 

Special Hazards or Warnings on This Project:

 

 

Qualified Respirator Users on This Project:

 

Name

 

TIC Employee #

 

Name

 

TIC Employee #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

--------------------------------------------------------------------------------


 

[g197201kq147i001.jpg]

 

Hearing Conservation

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT

Procedure Revision Date

09/1999

 

PROGRAM

 

 

 

4.0 HEARING CONSERVATION



PROCEDURE TABLE OF CONTENTS

 

4.1

PURPOSE

2

4.2

MSHA / OSHA:

2

4.3

RESPONSIBILITY

2

4.4

POLICY

2

4.5

PROCEDURE

3

4.6

APPENDIX

5

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or
contact the Corporate Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

4.1          PURPOSE

 

It is the intent of this program to provide a safe and healthful work
environment for those employees exposed to substantial workplace noise, and to
define TIC policies and procedures for use of hearing protection devices.

 

4.2          MSHA / OSHA:

 

4.2.1       This policy is written in compliance with the OSHA construction
noise standard 29 CFR 1926.52. OSHA requires that a hearing conservation plan be
implemented on construction projects at 90 dBA (TWA). Additionally, some TIC
projects may reside under the OSHA general industry standard 29 CFR 1910. These
include shop work, OSHA general industry maintenance projects, fabrication and
machine shop work that does not take place on a construction site. The OSHA
threshold for those projects is 85 dBA (TWA).

 

4.2.2       MSHA requires that a hearing conservation plan be implemented at
85dBA. When working on MSHA projects, TIC will implement this policy at 85dBA
(TWA).

 

4.3          RESPONSIBILITY

 

4.3.1       Safety Department

 

The Safety Department will monitor noise level exposures when requested by
jobsite management and when exposure levels over 90 dBA (TWA) are suspected.

 

4.3.2       Site Manager

 

The site manager is to notify the Safety Department of noise exposure concerns.

 

4.3.3       Foremen

 

Foremen shall require the use of hearing protection devices by employees when
working in areas with significant noise exposure.

 

4.3.4       Clients

 

4.3.4.1            Clients will be asked to assist TIC by:

 

4.3.4.1.1        Providing the necessary information on in-plant noise surveys.

 

4.3.4.1.2        Identifying high noise areas in operating units.

 

4.3.4.2            It is the responsibility of the Site Manager to request this
information from the client and assure that appropriate actions are taken to
both comply with client requirements and protect workers from high noise levels
as identified by the client or facility owner.

 

4.4          POLICY

 

It will be the policy of all TIC jobsites to prevent, whenever possible,
exposure of employees to noise levels exceeding 90 decibels based on an 8 hour
TIME WEIGHTED AVERAGE (TWA). WHEN NOISE EXPOSURE TO AN EMPLOYEE EXCEEDS 90 dBA
(TWA), TIC WILL IMPLEMENT A HEARING CONSERVATION PROGRAM.

 

2

--------------------------------------------------------------------------------


 

4.5          PROCEDURE

 

4.5.1       Exposure to noise levels of less than 90 dBA (TWA) on a time
weighted average.

 

4.5.1.1            Employees exposed to less than 90 dBA (TWA) over an
eight-hour time weighted average are not required to be protected from noise
levels under the Federal OSHA Hearing Conservation Standard. However, employees
may still be required to wear hearing protection if required by the
client/facility owner.

 

4.5.2       Exposure to noise levels exceeding 90 dBA (TWA) on a time weighted
average.

 

4.5.2.1            All employees shall wear approved hearing protection at all
times in areas with noise levels that exceed 90 dBA (TWA) over an 8 hour time
weighted average. Such hearing protection must reduce the decibel level below 90
dBA (TWA). It shall be the responsibility of the site manager to notify all
superintendents and general foremen of any areas where hearing protection is
required, and it shall be the responsibility of the superintendents and general
foremen to insure that all employees working under them are award of the need
for hearing protection and comply with the requirements of this policy. Examples
of allowable noise levels and durations are included in the following table:

 

Duration Per Day/Per Hour

 

Sound Level dBA (TWA)

8

 

90

6

 

92

4

 

95

3

 

97

2

 

100

1 1/2

 

102

1

 

105

1/2

 

110

1/4 or less

 

115

 

4.5.2.2            Examples of equipment which may produce noise levels
sufficient to trigger hearing protection requirements include, but are not
limited to: welding machines, jack hammers, compactors, compressors, backhoes,
hilti tools, and the like.

 

4.5.2.3            When noise levels to which employees are exposed exceed these
levels, TIC management must first attempt to reduce noise levels through
institution of engineering controls, work practices and / or administrative
controls. If no controls are practical or such controls fail to reduce sound
levels below the levels in the above table, personal protective equipment must
be used at all times during exposure to sound levels in excess of the values in
the table. Approved hearing protection equipment consists of noise attenuating
earplugs and muffs. Earplugs shall be fitted individually for all affected
employees according to the manufacturers instructions.

 

4.5.2.4            Employees shall not be exposed to impulsive or impact noises
exceeding 140 dBA
(TWA) peak sound pressure level.

 

3

--------------------------------------------------------------------------------


 

4.5.3       Testing and Monitoring

 

4.5.3.1            Identification of High Noise Areas

 

4.5.3.1.1        The site manager on each project shall, prior to commencement
of on-site work, ask the client to identify known or likely high-noise areas,
and to provide TIC with the results of any surveys, monitoring, tests and other
information indicating noise levels in such areas. TIC shall use any such
information provided by clients to help determine potential noise problems,
however, TIC shall not rely solely on such client information in determining the
need for noise protection measures.

 

4.5.3.2            Noise Surveys

 

4.5.3.2.1        At the beginning of any activity that might reasonably be
expected to generate noise levels near the values shown in the table above, TIC
shall conduct its own initial site-specific noise level survey by, or under the
direction of, the Corporate Safety Director to assess and document prevalent
noise levels. This survey shall be used to confirm the results of any
client-provided information and to identify any other significant noise
exposures, and the results of this survey shall form the basis for TIC’s hearing
protection plan. The site manager shall be responsible for determining if
potential noise levels warrant a noise survey.

 

4.5.4       Employee Notification

 

Eight hour time-weighted average noise monitoring results will be posted in a
conspicuous location. Per 29CFR1 926.33, employees will be notified at time of
hire and annually thereafter regarding their right to see and copy exposure
monitoring results.

 

4.5.5       Employee Training Program

 

4.5.5.1            Each employee who is working in an area where noise exposure
exceeds 90 dBA (TWA) over an eight hour TWA will receive the following training:

 

4.5.5.1.1        The effects of noise on hearing.

 

4.5.5.1.2        The purposes of hearing protectors; the advantages,
disadvantages, and effectiveness of the various types. Instruction shall be
given on selection, fitting, use, and care of hearing protectors.

 

4.5.5.1.3        Purpose of audiometric testing and explanation of test
procedures.

 

4.5.5.2            A copy of the OSHA Noise Standard and applicable information
and training material will be kept on-site. Employees will be informed of the
availability of these documents for review.

 

4.5.6       Audiometric Testing

 

4.5.6.1            Audiometric testing may be required for any TIC employee
under the following conditions:

 

4.5.6.1.1        Employee 8 hour TWA exceeds 90 dBA (TWA).

 

4.5.6.1.2        Excessive noise exposure is expected to continue for 6 months
(not all necessarily at the same job site).

 

4

--------------------------------------------------------------------------------


 

4.5.6.1.3        Employee is expected to continue to be employed by this company
for at least one year.

 

4.5.6.2            Testing should be completed prior to the employee starting
any work on a job site. However, testing may be completed anytime within the
first 5 months of employment.

 

4.5.6.3            Audiometric testing shall be conducted per the requirements
of 29 CFR1910.95.  The audiologist or physician overseeing the program will
review all audiograms to determine if a Standard Threshold Shift (STS) has
occurred.

 

4.5.6.4            All audiograms shall be stored in the employee’s permanent
medical file in the Corporate Office. Employees will have access to their
medical records by submitting a written request to the TIC Human Resources
Department.

 

4.6          APPENDIX

A.    Sound Level Meter Survey

B.    Audio Dosimeter

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

SOUND LEVEL METER SURVEY

 

All of the following boxes must be completed.

 

Project Name/#:

Location:

 

 

 

 

Representative:

Construction Region:

 

 

 

 

Sample Collected By:

Survey Date:

 

 

 

SLM Model:

Inventory #

Calibration Date:

 

READING NO.

 

dBA (TWA)

 

LOCATION AND COMMENTS

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

4.

 

 

 

 

5.

 

 

 

 

6.

 

 

 

 

7.

 

 

 

 

8.

 

 

 

 

9.

 

 

 

 

10.

 

 

 

 

11.

 

 

 

 

12.

 

 

 

 

13.

 

 

 

 

14.

 

 

 

 

 

SLM: A-Scale, Slow Response Settings


LOCATION:


NUMBER OF PERSONNEL IN AREA:

 

DIAGRAM:
(Use Reading No. to indicate measurement location)

 

6

--------------------------------------------------------------------------------


 

APPENDIX B
AUDIO DOSIMETER

 

All of the following boxes must be completed.

 

Project Name and Job Number:

Construction Region:

Representative:

 

 

 

 

Sampling Date

Dosimeter Model

Calibration Date

Sample Collected By:

 

1.

Employee I.D., Location, Job Title:

 

 

 

 

 

 

 

 

 

READ OUT

 

 

 

 

 

 

SAMPLE TIME

 

 

 

dBA

 

 

DOSIMETER

 

BATTERY CHECK

 

 

 

 

 

TOTAL

 

 

 

(TWA)

SAMPLE TYPE

 

INVENTORY #

 

Before

 

After

 

ON

 

OFF

 

MINUTES

 

%

 

EQUIV

o  Area

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o  Personal

 

 

 

 

 

 

 

Hearing Protection Devices Used?
o  Yes  o  No   TYPE:

 

2.

Employee I.D., Location, Job Title:

 

 

 

 

 

 

 

SAMPLE TIME

 

READ OUT

 

 

DOSIMETER

 

BATTERY CHECK

 

 

 

 

 

TOTAL

 

 

 

dBA

SAMPLE TYPE

 

INVENTORY #

 

Before

 

After

 

ON

 

OFF

 

MINUTES

 

%

 

EQUIV

o  Area

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o  Personal

 

 

 

 

 

 

 

Hearing Protection Devices Used?
o  Yes  o  No   TYPE:

 

3.

Employee I.D., Location, Job Title:

 

 

 

 

 

 

 

SAMPLE TIME

 

READ OUT

 

 

DOSIMETER

 

BATTERY CHECK

 

 

 

 

 

TOTAL

 

 

 

dBA

SAMPLE TYPE

 

INVENTORY #

 

Before

 

After

 

ON

 

OFF

 

MINUTES

 

%

 

EQUIV

o  Area

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o  Personal

 

 

 

 

 

 

 

Hearing Protection Devices Used?
o  Yes  o  No   TYPE:

 

4.

Employee I.D., Location, Job Title:

 

 

 

 

 

 

 

SAMPLE TIME

 

READ OUT

 

 

DOSIMETER

 

BATTERY CHECK

 

 

 

 

 

TOTAL

 

 

 

dBA

SAMPLE TYPE

 

INVENTORY #

 

Before

 

After

 

ON

 

OFF

 

MINUTES

 

%

 

EQUIV

o  Area

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o  Personal

 

 

 

 

 

 

 

Hearing Protection Devices Used?
o  Yes  o  No   TYPE:

Comments:

 

 

Dosimeter: A-Scale, Slow Response, 80 dBA Threshold, 5 dBA Exchange

Exposure information and medical records should be retained for at least 30
years. The results of samples depend on sampling procedure and conditions at the
time. Because TIC cannot control the exposures or know of changes in conditions,
this analysis cannot say that illness or disability may or may not result from
exposures or that additional sampling may not be needed to describe the
conditions of exposure.

 

7

--------------------------------------------------------------------------------


 

[g197201kq153i001.jpg]

 

Fall Protection

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT

Procedure Revision Date

07/1999

 

PROGRAM

 

 

 

5.0 FALL PROTECTION

PROCEDURE TABLE OF CONTENTS

 

5.1

PURPOSE

2

5.2

TIC FALL PROTECTION POLICY

2

5.3

FALL PROTECTION PLANNING

2

5.4

PRACTICES AND EQUIPMENT FOR FALL PROTECTION

2

5.5

PROTECTION OF FLOOR OPENINGS

3

5.6

TRAINING

3

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or
contact the Corporate Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

5.1           PURPOSE

 

To prevent falls from heights and to protect workers in the event of falls.



5.2           TIC FALL PROTECTION POLICY

 

5.2.1        An approved harness with dual shock absorbing lanyards with
double-locking snap hooks is to be worn at all times an employee is exposed to a
vertical fall of six feet or more (measured from his/her feet). Unless an
employee’s harness is attached to a retractable device or a rope grab, at least
one of the two lanyards is to be tied off to a substantial anchorage at all
times. Lanyards are to be tied off to a point above the employee’s waist where
feasible. If a situation occurs where tie-off does not seem possible, the site
manager shall review the situation with the appropriate project supervision and
determine a solution that will safeguard the employee.

 

5.2.2        This policy applies to all employees, regardless of the craft or
the task being performed. This policy is amended and/or supplemented by the
Ladder Safety and Scaffolding sections of this Manual.

 

5.3           FALL PROTECTION PLANNING

 

5.3.1        Fall protection planning is to be carried out whenever TIC’s fall
protection policy will be applicable. Such planning is to be included as part of
the pre-job and/or site task planning and should identify the following:

 

5.3.1.1             Fall hazards present;

 

5.3.1.2             Areas where tie-off may be difficult;

 

5.3.1.3             Types of fall protection which will be used;

 

5.3.1.4             Procedures for installing, maintaining and disassembling
fall protection systems;

 

5.3.1.5             Training to be provided employees on the use/maintenance of
fall protection equipment;

 

5.3.1.6             Protection for  persons working under or passing below
overhead work; and

 

5.3.1.7             Procedure to be used for prompt, safe removal of injured
workers.

 

5.3.2        Supervision should work closely with field personnel to identify
fall hazards that escaped initial detection and should solicit their ideas on
how to provide appropriate protection.

 

5.4           PRACTICES AND EQUIPMENT FOR FALL PROTECTION

 

5.4.1        Lifelines

Horizontal and vertical lifelines may provide greater mobility for workers.

 

5.4.2        Lanyards

Lanyards are to be chosen for their specific application, using rope, nylon
webbing, wire rope, and various or adjustable lengths as appropriate for their
use. Lanyards shall be

 

2

--------------------------------------------------------------------------------


 

equipped with a shock absorbing device. Regardless of length or use, lanyards
are to be used in a manner to limit falls to 6 feet or less.

 

5.4.3        Rope Grabs

 

Rope grabs and vertical lifelines may be used for ascending/descending ladders,
columns, vessels, or other vertical structures.

 

5.4.4        Retractables

 

These devices are fixed to an anchorage point above the work area. The
retractable cable is then attached directly to the worker’s harness.

 

5.4.5        Catwalks

 

Commercially manufactured portable catwalks or ladder platforms may be
constructed on the ground, and lifted into position to provide a working
platform.

 

5.4.6        Equipment

 

Personnel lifting equipment, including manlifts, scissor lifts, JLGs,
skyclimbers, etc., may provide solutions for effective fall protection.

 

5.5           PROTECTION OF FLOOR OPENINGS

 

5.5.1        Physical Barricades

 

Physical barricades must be installed to protect against accidental exposure to
the hazard. Construction of physical barricades may be of any material that
meets OSHA standard 1926.502 for guardrails, typically 2x4 lumber.

 

5.5.2        Covers

 

Covers may be made of any material able to support twice the intended load,
i.e., personnel or equipment. Covers are not to project more than one inch above
floor level and all edges are to be chamfered to an angle with the horizontal of
not over 30 degrees. Covers are to be clearly labeled “DANGER - HOLE COVER - DO
NOT REMOVE.”

 

Covers are to be secured from accidental removal or displacement, and clearly
flagged. Utility locate flags are available through most equipment suppliers.

 

5.6           TRAINING

 

All TIC employees working on projects where floor opening covers or barricades
may be used are to be trained in their installation, identification, and
maintenance.

 

3

--------------------------------------------------------------------------------


 

[g197201kq155i001.jpg]

 

Fire Prevention

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT

Procedure Revision Date

11/2005

 

PROGRAM

 

 

 

6.0 FIRE PREVENTION

PROCEDURE TABLE OF CONTENTS

 

 

6.1

PURPOSE

2

6.2

SCOPE

2

6.3

FIRE PROTECTION PLAN

2

6.4

HOUSEKEEPING AND CLEAN-UP

2

6.5

FIRE EXTINGUISHERS

3

6.6

FLAMMABLE AND COMBUSTIBLE LIQUIDS

4

6.7

COMBUSTIBLE MATERIALS

5

6.8

SHOP OPERATIONS

6

6.9

SERVICE AND REFUELING AREAS

6

6.10

LIQUIFIED PETROLEUM GAS (LPG)

6

6.11

TEMPORARY HEATING DEVICES (FOR LPG, REFER TO PREVIOUS SECTION)

7

6.12

PAINTS AND PAINTING

7

6.13

BURNING OPERATIONS

7

6.14

WELDING AND CUTTING

8

6.15

FIRE WATCH

8

6.16

APPENDIX

8

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or
contact the Corporate Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

6.1      PURPOSE

 

To detect, alleviate and control construction fire hazards through site
inspection and ensure compliance with federal and state regulations.

 

6.2      SCOPE

 

There is more inherent danger from fire during the construction phase of a
facility than in the completed facility with full protection in service. As
construction progresses, fire hazard conditions constantly change. Accumulation
of wooden forms, scaffolding, scrap lumber, straw packing, paper wrapping and
other refuse appear at new locations daily. In addition, many ignition sources
are present, such as cutting and welding, temporary heaters, lights, roof tar
units, etc.; consequently, the potential for loss due to fire is substantial.

 

6.3      FIRE PROTECTION PLAN

 

6.3.1    The fire prevention program will be reviewed and site-specific
rules developed at the pre-job meeting. For projects with extra-ordinary
hazards, more detailed and specific programs and equipment will be arranged.

 

6.3.1.1     Essential considerations for the Fire Protection Plan must include:

 

6.3.1.1.1     Proper site preparation;

 

6.3.1.1.2     Availability of private and public fire protection;

 

6.3.1.1.3     Safe installation and protection of temporary buildings and other
structures;

 

6.3.1.1.4     Adequate jobsite fire protection;

 

6.3.1.1.5     Minimizing inherent construction fire hazards;

 

6.3.1.1.6     Installation of permanent safeguards as construction progresses;
and

 

6.3.1.1.7     Safety orientation of employees, including fire prevention and
fire extinguisher training.

 

6.3.1.2     Recommended practices and standards of the National Fire Protection
Association (NFPA) and other applicable regulations shall be followed in the
development and application of Project Fire Protection Programs.

 

6.3.1.3     Smoking shall be prohibited at or in the vicinity of operations
which constitute a fire hazard and shall be conspicuously posted: “No Smoking or
Open Flame.”

 

6.4   HOUSEKEEPING AND CLEAN-UP

 

6.4.1    Regular clean-up of scrap material, sawdust, rags, oil, paint, grease,
flammable solvents and other residue of construction operations will not only
remove or reduce the fire hazard, but will promote general safety at the same
time.

 

6.4.2    All construction areas and storage yards shall be cleared of
combustible materials before construction materials are delivered.

 

2

--------------------------------------------------------------------------------


 

6.4.3    All work areas shall be maintained free of accumulation of debris.

 

6.4.4    Areas beneath trailers and within 10 feet of buildings shall be free of
accumulation of debris, vegetation or any other combustibles.

 

6.4.5    All flammable storage areas must be clear of combustible materials and
vegetation.

 

6.4.6    All rags, waste, etc., soiled by combustible or flammable materials
shall be placed in tightly closed metal containers for disposal.

 

6.5    FIRE EXTINGUISHERS

 

6.5.1    A fire extinguisher rated not less than 10:ABC shall be provided for
each 3,000 square feet of the protected building area or major fraction thereof.
Travel distance from any point of the protected area to the nearest fire
extinguisher shall not exceed 100 feet.

 

6.5.2    One or more fire extinguishers rated not less than 10:ABC shall be
provided on each floor. In multi-story buildings, at least one fire extinguisher
shall be located adjacent to each stairway.

 

6.5.3    Where more than 5 gallons of flammable or combustible liquids or 5
pounds of flammable gas are being used, a fire extinguisher rated not less than
10:ABC shall be provided within 50 feet.

 

6.5.4    In accordance with NFPA 10 regulations, there shall be maintenance and
inspection for fire extinguishers on all TIC projects. At a minimum, this
program will include:

 

6.5.4.1     Location in a designated place;

 

6.5.4.2     No obstructions to access or visibility;

 

6.5.4.3     Operating instructions legible;

 

6.5.4.4     The placement of an inspection tag on each fire extinguisher;

 

6.5.4.5     A monthly inspection of each fire extinguisher with the inspector’s
signature;

 

6.5.4.6     Safety seals or tab indicators are not broken or missing;

 

6.5.4.7     Fullness determined by weighing or “hefting”;

 

6.5.4.8     Examination for obvious physical damage, corrosion, leakage, and/or
clogged nozzle;

 

6.5.4.9     Pressure gauge reading or indicator is in the operable range or
position;

 

6.5.4.10   For wheeled units, the condition of tires, wheel carriage, and hose
checked;

 

6.5.4.11   HMIS label in place;

 

6.5.4.12   Immediate removal from service of extinguishers not meeting minimum
standards;

 

3

--------------------------------------------------------------------------------


 

6.5.4.13   Six year maintenance. Every six years, stored-pressure fire
extinguishers that require a 12-year hydrostatic test (refer to table 7.2 of the
NFPA 10 standards) shall be emptied and subjected to the applied maintenance
procedures.

 

6.5.4.14   Maintenance shall be performed annually on all TIC projects.

 

6.6      FLAMMABLE AND COMBUSTIBLE LIQUIDS

 

6.6.1    Storage and Handling

 

6.6.1.1     Only approved containers shall be used for storage and handling of
flammable and combustible liquids. Approved safety cans with spark arresting
screens shall be used for the handling and use except that this shall not apply
to those materials which are hard to pour, which may be used and handled in
original shipping containers.

 

6.6.1.2     Flammable or combustible liquids shall not be stored in areas used
for exits, stairways or areas normally used for the passage of people or
equipment.

 

6.6.1.3     All storage, handling or use of flammable and combustible substances
shall be under the supervision of qualified persons.

 

6.6.1.4     Areas where combustibles are stored, processed, or used should not
contain heat sources, or if heating is necessary, the materials should be
located to prevent overheating. Areas must also be properly ventilated.

 

6.6.1.5     Suitable warning and ‘No Smoking’ signs shall be posted in all
storage, refueling and service areas containing flammable or combustible liquids
or gases. Smoking or the use of open flames within 50 feet of these areas is
prohibited.

 

6.6.2    Open Yard Storage

 

6.6.2.1     Storage of containers (not more than 60 gallons each) shall not
exceed 1, 100 gallons in any one pile or area. Piles or groups of containers
shall be separated by a 5-foot clearance. Piles or groups of containers shall
not be placed within 20 feet of a building.

 

6.6.2.2     The storage area is to be curbed or bermed to contain 100% of the
contents of the stored liquid in event of a spill.

 

6.6.2.3     The storage area and berm is to be covered with an impermeable
membrane to prevent contamination of soil by spilled material.

 

6.6.2.4     When curbs or dikes are used, provisions shall be made for draining
off accumulations of ground water or spills of flammable or combustible liquids.
Drains shall terminate at a safe location.5. Two or more portable tanks grouped
together having a combined capacity in excess of 2,200 gallons shall be
separated by a 5-foot clear area.

 

6.6.2.5     Two or more portable tanks grouped together having a combined
capacity in excess of 2,200 gallons shall be separated by a 5-foot clear area.

 

4

--------------------------------------------------------------------------------


 

6.6.2.6     Conspicuous and legible signs prohibiting smoking and open flames
shall be posted on all flammable and combustible liquid storage tanks.

 

6.6.2.7     Storage areas shall be kept free of weeds, debris and other
combustible material not necessary to the storage.

 

6.6.2.8     At least two portable fire extinguishers having a rating of not less
than 20:ABC shall be located not less than 25 feet nor more than 75 feet from
flammable liquid storage area located outside.

 

6.6.3    Indoor Storage

 

6.6.3.1     Not more than 15 gallons of flammable or combustible liquids shall
be stored in a room outside of an approved storage cabinet.

 

6.6.3.2     Quantities of flammable and combustible liquid in excess of 15
gallons shall be stored in an NFPA and Underwriter’s Laboratory approved metal
storage cabinet.

 

6.6.3.3     Not more than 60 gallons of flammable or 120 gallons of combustible
liquids shall be stored in any one storage cabinet, and not more than three such
cabinets may be located in a single storage area.

 

6.6.3.4     At least two portable fire extinguishers having a rating of not less
than 20:ABC shall be located outside of, but not more than 10 feet from, the
door opening into any room used for storage 60 or more gallons of flammable or
combustible liquids.

 

6.7      COMBUSTIBLE MATERIALS

 

6.7.1    Open Yard Storage

 

6.7.1 .1    Driveways between and around combustible storage piles shall be at
least 15 feet wide and maintained free from accumulation of rubbish, equipment
or other articles or materials.

 

6.7.1.2     The entire storage site shall be kept free from accumulation of
unnecessary combustible materials. Weeds and grass shall be kept down and a
regular procedure provided for the periodic clean up of the entire area.

 

6.7.1.3     No combustible material shall be stored outdoors within 10 feet of a
building or structure.

 

6.7.2    Indoor Storage

 

6.7.2.1     Storage shall not obstruct or adversely affect means of exit.

 

6.7.2.2     All materials are to be stored, handled and piled with due regard to
their combustibility characteristics.

 

6.7.2.3     Non-compatible materials, which may create a fire hazard, are to be
segregated by a barrier having a fire resistance of at least one (1) hour.

 

6.7.2.4     Clearance is to be maintained around lights and heating units to
prevent ignition of combustible materials.

 

5

--------------------------------------------------------------------------------


 

6.8      SHOP OPERATIONS

 

Equipment powered by an internal combustion engine shall be located so that the
exhausts are well away from combustible materials. When the exhausts are piped
to outside the building under construction, a clearance of at least 6 inches
shall be maintained between such piping and combustible material.

 

6.9      SERVICE AND REFUELING AREAS

 

6.9.1    Flammable or combustible liquids shall be stored in approved closed
containers, in tanks located in above-ground portable tanks.

 

6.9.2    The dispensing hose shall be an approved type, and the dispensing
nozzle shall be an approved automatic-closing type without a latch-open device.

 

6.9.3    The engines of all equipment being fueled shall be shut off during the
fueling operation.

 

6.9.4    Each service or fueling area shall be provided with at least two fire
extinguishers having a rating of not less than 20:ABC located so that an
extinguisher will be within 75 feet of each pump.

 

6.9.5    Tank cars and trucks being loaded or unloaded and flammable storage
tanks and system shall be properly bonded and grounded.

 

6.9.6    The use of cell phones or radios is prohibited while fueling or
performing work near flammable gases.

 

6.10  LIQUIFIED PETROLEUM GAS (LPG)

 

6.10.1   Approval of Equipment and Systems

 

6.10.1.1   Each system shall have containers, valves, connectors, manifold valve
assemblies and regulators of an approved type.

 

6.10.1.2   Connections to container, except safety relief connections, liquid
level gauging devices and plugged openings shall have shutoff valves located as
close to the container as practicable.

 

6.10.2   Welding

 

Welding on gas cylinders is prohibited.

 

6.10.3   Safety Devices

 

6.10.3.1   Portable heaters, including salamanders, are to be equipped with an
approved automatic device to shut off the flow of gas to the main burner and
pilot, if used, in the event of flame failure. Heaters having inputs exceeding
50,000 BTU per hour must be equipped with a pilot or an electrical ignition
system.

 

6.10.3.2   Every container and every vaporizer shall be provided with one or
more approved safety relief valves or devices. These valves shall be arranged to
afford free vent to outer air.

 

6

--------------------------------------------------------------------------------


 

6.10.3.3   Shutoff valves shall not be installed between the safety relief
device and the LP gas container.

 

6.10.3.4   Containers, regulating equipment, manifolds, pipe, tubing, and hose
is to be located to minimize exposure to high temperatures or physical damage.

 

6.11     TEMPORARY HEATING DEVICES (FOR LPG, REFER TO PREVIOUS SECTION)

 

6.11.1   Material heating devices are not to be used as personnel heating
devices (weed burners, rosebuds, etc.).

 

6.11.2   All boilers, stoves and other temporary heating apparatus shall be
installed and operated in accordance with applicable National Fire Codes.

 

6.11.3   When heaters are used in confined spaces, special care shall be taken
to provide sufficient ventilation in order to ensure proper combustion, maintain
health and safety of workers and limit temperature rise in the area.

 

6.11.4   Safe operating procedures for temporary heating devices shall be
established to assure the following controls:

 

6.11.4.1   Heaters shall not be set directly on combustible material but shall
rest on suitable heat insulating material.

 

6.11.4.2   Safe clearance from combustible material.

 

6.11.4.3   Close surveillance - Salamanders and similar open flame heaters
without an automatic shutoff device shall be attended to at all times. Other
types of heaters should be checked periodically to ensure proper operation.

 

6.11.4.4   Safe fuel storage and refueling.

 

6.11.4.5     Proper maintenance.

 

6.12     PAINTS AND PAINTING

 

6.12.1   Containers of paint, varnish, lacquer or other volatile painting
materials shall be kept tightly closed when not in actual use and stored in
accordance with the National Fire Codes.

 

6.12.2   Paint materials in quantities other than required for daily use may be
stored in a flammable materials storage cabinet, or outside the building in a
well ventilated location.

 

6.12.3   No smoking or open flames, exposed heating elements or other sources of
ignition of any kind are to be permitted in areas of rooms where spray painting
is done.

 

6.12.4   Ventilation adequate to prevent the accumulation of flammable or
hazardous vapors shall be provided.

 

6.13     BURNING OPERATIONS

 

A sufficient force of people and adequate fire fighting equipment must be
maintained during burning operations. Burning will be prohibited during periods
of high fire danger.

 

7

--------------------------------------------------------------------------------


 

6.14     WELDING AND CUTTING

 

Particular care must be taken when welding or cutting. Welding areas will be set
up for work that can be done away from building areas. A 20:ABC fire
extinguisher must be located in the immediate area. Materials and/or equipment
susceptible to ignition should be removed, or if that is not possible, be
covered with flame proof tarpaulins or fire blankets. Welding is not to be done
in the immediate area of combustible material unless all necessary precautions
have been taken.

 

6.15     FIRE WATCH

 

6.15.1   On hazardous jobs, a trained fire watch may be required during welding
and burning operations. The assigned fire watch must be instructed on the use of
fire extinguishers and other fire fighting equipment, as required. The assigned
task of a fire watch will be fire prevention, including spark containment and a
survey of the area prior to beginning and after welding or burning operations.

 

6.15.2   Fire watch training shall include a demonstrated ability to
extinguisher a live fire.

 

6.15.3   Fire watch shall remain in area for a minimum of 30 minutes after hot
work operations completed (any sparks contained, maintain area for 30 minutes).

 

6.16     APPENDIX

 

A. Fire Extinguisher Inspection Log

 

8

--------------------------------------------------------------------------------


 

[g197201kq157i001.jpg]

 

Fire Prevention

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

07/1999

 

APPENDIX A

FIRE EXINGUISHER INSPECTION LOG

 

Note: All fire extinguishers must be inspected on a monthly basis.

 

MAKE OF EXTINGUISHER

 

SIZE
(lbs)

 

TYPE

 

SERIAL #

 

DATE OF
INSPECTION

 

TAGGED/
PUNCHED

 

LOCATION

 

READY FOR
USE

 

INSPECTORS SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


[g197201kq159i001.jpg]

 

Ladder Safety

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT

Procedure Revision Date

07/1999

 

PROGRAM

 

 

 

7.0 LADDER SAFETY

 

PROCEDURE TABLE OF CONTENTS

 

7.1

PURPOSE

2

7.2

COMPETENT PERSON AND TRAINING REQUIREMENTS

2

7.3

LADDER REQUIREMENTS

2

7.4

WORK PRACTICES

2

7.5

SPECIAL PROVISIONS

3

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

 

1

--------------------------------------------------------------------------------


 

7.1          PURPOSE

 

To provide a guideline for the safe use of portable ladders.

 

7.2          COMPETENT PERSON AND TRAINING REQUIREMENTS

 

7.2.1       A competent person(s) (i.e., a person having experience regarding
the procedures and hazards associated with ladder use) shall be responsible for
ladder safety and compliance with this Policy.

 

7.2.2       Employees using ladders will be trained by a competent person in the
following areas:

 

7.2.2.1       Recognition of hazards related to the use of ladders;

 

7.2.2.2       Proper construction, use, placement, and care of ladders;

 

7.2.2.3       Maximum intended load-carrying capacities of ladders used; and

 

7.2.2.4       OSHA/MSHA standards and this TIC policy.

 

7.3          LADDER REQUIREMENTS

 

7.3.1       All portable ladders used by TIC jobsites will be heavy duty, type
1A construction meeting OSHA requirements for industrial ladders.

 

7.3.2       All ladders must be capable of supporting 3.3 times the maximum
intended load.

 

7.3.3       Wooden ladders shall not be painted.

 

7.3.4       Job-made ladders - all job-made ladders are to meet the requirements
of OSHA 29CFR1 926.1053 - Ladders, and ANSI A1 4.3-1979 -Safety Requirements for
Job-Made Ladders.

 

7.4          WORK PRACTICES

 

7.4.1       Ladder Fall Protection

 

When climbing a ladder, fall protection tie-off is not required unless the
ladder height exceeds 24 feet. However, when working from a ladder, personnel
must comply with TIC’s Fall Protection Policy. Tie-off to the ladder is not
recommended.

 

7.4.2       Climbing on Ladders

 

7.4.2.1       Only one person is allowed on a ladder at a time, except step
ladders which have been designed for both sides to be used.

 

7.4.2.2       Use both hands for support while climbing ladders. Tools and other
objects are to be carried on a tool belt or raised or lowered using a rope.

 

7.4.2.3       Always face the ladder when climbing and/or when working from the
ladder.

 

7.4.2.4       Get down from ladders to move or extend them. Never “walk” a
ladder.

 

7.4.2.5       When reaching from a ladder, keep the trunk of your body between
the ladder rails.

 

2

--------------------------------------------------------------------------------


 

7.4.2.6       Barricade or protect ladders against being bumped when placed in
aisles, walkways, roads, or at a doorway.

 

7.4.3       Electrical Safety

 

Never use aluminum ladders to work on or near exposed sources of electricity.
Use only ladders with non-conductive side rails in such a situation.

 

7.4.4       Maintenance

 

Ladders that have loose or defective parts are to be removed from service until
repaired. Ladders with broken or bent side rails or damaged steps are to be
discarded.

 

7.5       SPECIAL PROVISIONS

 

7.5.1       Straight and Extension Ladders

 

7.5.1.1       Extension ladders are not to be taken apart and used as separate
ladders. Place the ladder with the bottom approximately 1/4 the ladder length
from the wall with both feet level and secure on a solid surface. The safety
feet are to be in place. At the top, both rails are to rest on a surface that
will support the load and the top of the ladder must extend at least three feet
above the point of support. A ladder should not be supported by its rungs.
Except where the bottom of a ladder is being held by a person, the top of the
ladder is to be tied-off. Personnel should never stand above the third rung from
the top of the ladder.

 

7.5.2       Step Ladders

 

7.5.2.1       Step ladders are to be fully opened, spreaders locked and placed
so all four feet are on a solid level surface. Where practical, step ladders
over ten feet in length should have the top tied off. Personnel should never
stand above the second tread from the top of a step ladder.

 

3

--------------------------------------------------------------------------------

 


[g197201kq161i001.jpg]

 

Scaffolding / Platforms

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT

Procedure Revision Date

12/1999

 

PROGRAM

 

 

 

8.0 SCAFFOLDING/PLATFORMS

 

PROCEDURE TABLE OF CONTENTS

 

8.1

PURPOSE

2

8.2

PERSONNEL REQUIREMENTS

2

8.3

COMPETENT PERSON AND SCAFFOLD TAGGING PROCEDURES

2

8.4

GENERAL PROVISIONS - ALL SCAFFOLDS SHALL PROVIDE FOR:

3

8.5

SPECIAL PROVISIONS - SPECIFIC TYPES OF SCAFFOLDING

4

8.6

APPENDIX

5

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

8.1                               PURPOSE

 

To assure that personnel perform their work from a scaffold/platform
(hereinafter “scaffold”) that is safe and constructed in accordance with
applicable regulations.

 

8.2                               PERSONNEL REQUIREMENTS

 

8.2.1                    An approved harness with dual shock absorbing lanyards
with double-locking snap hooks shall be worn at all times an employee is on a
scaffolding, regardless of the scaffold’s degree of completeness. Except where
the scaffold has a green tag, at least one of the two lanyards is to be tied off
to a substantial anchorage at all times.

 

8.2.2                    Standing on the rails of scaffolds to gain extra height
or reach is prohibited.

 

8.2.3                    Accessing Scaffolds

 

8.2.3.1                            Scaffold Access

 

Hook-on or attachable ladders shall be installed as soon as scaffold erection
has progressed to a point that permits safe installation and use. The use of a
welded tube ladder supplied with the scaffold is preferred, although a standard
extension ladder may be used if it is securely attached to the scaffold and
extends three feet over the top of the scaffold.

 

8.2.3.2                            Scaffold Access During Erection/Dismantling

 

When erecting or dismantling tubular welded frame scaffolds, end frames with
horizontal members that are parallel, level, and are not more than 22 inches
apart vertically may be used as climbing devices for access, provided they are
erected in a manner that creates a usable ladder and provides good handhold and
foot space. TIC requires that an approved fall protection harness with dual
shock absorbing lanyard be worn and affixed to an approved anchorage whenever
there is an exposure to a fall hazard over six feet.

 

8.3                               COMPETENT PERSON AND SCAFFOLD TAGGING
PROCEDURES

 

8.3.1                    Competent Person

 

8.3.1.1                            Scaffold is to be erected, moved, dismantled,
and/or altered under the supervision of a competent person (i.e., a person
having experience with procedures and equipment used in safe scaffold erection).
He/she is responsible for scaffold safety and compliance with this policy. Any
deviation from this policy must be cleared by a TIC supervisor before
proceeding. All scaffold tags are to be signed by a competent person.

 

8.3.2                    All scaffolds are to be marked with one of the
following tags:

 

8.3.2.1                            Green Tag

 

This scaffold meets applicable regulations and complies with this policy. Fall
protection equipment must be worn but tie-off is not required.

 

2

--------------------------------------------------------------------------------


 

8.3.2.2                            Yellow tag

 

WARNING - This scaffold does not comply with applicable regulations or with this
policy; TIC’s Fall Protection Policy must be adhered to at all times by persons
on this scaffold.

 

8.3.2.3                            Red Tag

 

DANGER - This scaffold is not to be used. Scaffolding that is unstable or that
is being torn down shall be marked with a red tag.

 

8.3.3                    Other Contractor’s Scaffolding

 

If a TIC employee wishes to use another contractor’s scaffold, that scaffold
must be inspected and tagged in accordance with this Policy.

 

8.3.4                    Periodic Inspections

 

TIC safety personnel are to periodically monitor all scaffolds. This inspection
is to ensure that all scaffolds are properly tagged and in compliance with this
Policy.

 

8.3.5                    Tag Availability

 

Scaffold tags are available to the jobsite through the TIC safety department.

 

8.4                               GENERAL PROVISIONS - ALL SCAFFOLDS SHALL
PROVIDE FOR:

 

8.4.1                    Tagging

 

8.4.1.1                            ONLY scaffolds displaying a signed scaffold
tag may be used. Scaffolds are to be tagged in accordance with section II above
and the limitations imposed by a tag strictly adhered to.

 

8.4.2                    Scaffold Bases and Tower Assembly

 

8.4.2.1                            Scaffolds are to be erected level and plumb.
Sills are required on soft ground, grating or similar base surfaces. Base plates
are acceptable for scaffold legs on solid ground. Screw-type levelers may be
used. Metal scaffold legs shall be pinned at each joint. All scaffolds and
supports must be braced to eliminate sway from work action or wind. Scaffolds
must be secured to the adjacent structure or by guy cable at every 15 feet of
height and 25 feet of length. Scaffolds will be insulated from contact and
ground potential from all exposed electrical sources.

 

8.4.3                    Handrail

 

8.4.3.1                            Top rail at 42 inches of 2’ x 4’ lumber, 3/8’
cable or metal equivalent.

 

8.4.3.2                            Mid rail at 21 inches same as above.

 

8.4.3.3                            Top and mid rail are to be capable of
withstanding 200 pounds of applied force as though a body were propelled against
it.

 

8.4.3.4                            Toe boards are to be a minimum of 3/4’ x 4’.

 

8.4.4                    Braces

 

8.4.4.1                            Except for the top inside section of masons
scaffolds, standard x-braces for tubular scaffolds must be in place on both
sides of each section.

 

3

--------------------------------------------------------------------------------


 

8.4.4.2                            Wooden x-braces will be fastened to each post
at bottom and top.

 

8.4.4.3                            Spreader x-braces must be in place at each
third section of height as tubular metal scaffold assembly progresses.

 

8.4.5                    Scaffold Planks

 

Scaffold decks will be fully planked. Planks shall be 2’ x 10’ scaffold-grade
1500 pounds F.S. or laminated material. Lengths are eight or sixteen-foot.
Eight-foot lengths are cleated for use on steel scaffold. Sixteen-foot planks
are for runways or form scaffold. Plank support will not exceed eight-foot
centers. Planks must be fastened to supports on all types of scaffold, except
metal scaffold frame units. (These are cleated to eliminate slip.) Planks must
overlap 12’ in continuing runs and overhang the bearing between 6’ and 12’.

 

8.4.6                    Overhead Protection

 

Scaffolds will have overhead protection from all work above. Scaffolds above
other work or travel areas are to be screened or paneled between handrails and
toe boards.

 

8.5                               SPECIAL PROVISIONS - SPECIFIC TYPES OF
SCAFFOLDING

 

Unless otherwise stated, the General Provisions noted above apply to each of the
specific types of scaffolding discussed below. In addition, the following
special provisions apply:

 

8.5.1                    Tubular Welded Frame Units

 

8.5.1.1                            Do not mix ‘brands’ of scaffold.

 

8.5.2                    Form/Service Scaffolds

 

8.5.2.1                            Scaffolds shall be designed and constructed
to support 4 times the maximum intended load.

 

8.5.2.2                            Except where the scaffold is less than 24’
from an adjacent structure, scaffolds must be a minimum of two standard scaffold
planks in width.

 

8.5.3                    Suspension Scaffolds

 

Unless first approved by the Corporate Safety Director, TIC personnel will not
use suspension scaffolds. The Corporate Safety Director will work with jobsite
supervision to verify that any suspension scaffold used complies with all
applicable OSHA/MSHA regulations and the applicable provisions of the Personnel
Hoisting section of this Manual.

 

8.5.4                    Mechanized Scaffold

 

8.5.4.1                            On all types of mechanized scaffold:

 

8.5.4.1.1                           All persons working from these units will be
instructed in their safe operation.

 

8.5.4.1.2                           All units will be yellow tagged.

 

8.5.4.1.3                           All required bracing must be in place.

 

8.5.4.1.4                           Employees are not to ride moving scaffold.

 

4

--------------------------------------------------------------------------------


 

8.5.4.1.5                           Manufacturer’s load limits will be strictly
adhered to.

 

8.5.4.1.6                           Outriggers, if provided, must be in place.

 

8.5.4.1.7                           The unit will be blocked or braked at
location before loading or raising.

 

8.5.4.2                             In addition:

 

8.5.4.2.1                           Mechanized Mobile scaffolds - maximum height
shall be four times the narrowest base measurement. Outriggers may be added to
increase the height.

 

8.5.4.2.2                           Vehicle Mounted Articulating and
Extensible-Boom units - these units are not designed to work in elevated
position on slopes greater than five degrees.

 

8.5.5                    Ramps and Runways

 

8.5.5.1                            Ramps/runways are to be designed to support
the maximum anticipated load, with a safety factor of five.

 

8.5.5.2                            Ramps/runways must be wide enough to allow
wheelbarrows to be operated without the danger of falling off if reasonable
caution is adhered to.

 

8.5.5.3                            Ramps four feet or higher will comply with
the general handrail provisions above.

 

8.6                               APPENDIX

 

A. Scaffold Checklist

 

5

--------------------------------------------------------------------------------

 


 

APPENDIX A
SCAFFOLD CHECKLIST

 

Project Name:

 

Project #:

 

 

 

Foreman:

 

Date:

 

 

 

Scaffold Location:

 

 

 

Yes

 

No

 

 

 

Responsible Person

o

 

o

 

Does scaffold have safe footing?

 

 

o

 

o

 

Are scaffolds plumb?

 

 

o

 

o

 

Are runners as close as possible?

 

 

o

 

o

 

Is x-bracing used as needed?

 

 

o

 

o

 

Are handrails, midrails, and toe boards properly installed?

 

 

o

 

o

 

Do scaffold planks extend past the end supports not less than 6” or more than
12”?

 

 

o

 

o

 

Are scaffolds attached to main structures at safe intervals?

 

 

o

 

o

 

Is safe access provided to all scaffolds and levels?

 

 

o

 

o

 

Are ladders on high scaffolds divided every 30’ with a rest platform between
each section?

 

 

o

 

o

 

Are rolling scaffolds safety constructed?

 

 

o

 

o

 

Is horizontal bracing installed?

 

 

o

 

o

 

Does scaffold show contamination (rust, discolored, etc.)?

 

 

o

 

o

 

Is any scaffold, accessory, or part thereof rusted, damaged or weakened?

 

 

o

 

o

 

Does scaffold have a level and stable base?

 

 

o

 

o

 

Are scaffolds tagged in compliance with TIC policy?

 

 

 

Type of restrictions for this scaffold:

 

 

Designated tag color explanation:
Green - okay
Yellow - okay with restrictions, tie off required
Red - DO NOT USE

 

6

--------------------------------------------------------------------------------

 


 

[g197201kq165i001.jpg]

 

Electrical Safety

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

01/2005

 

9.0 ELECTRICAL SAFETY

 

PROCEDURE TABLE OF CONTENTS

 

9.1

PURPOSE

2

9.2

GENERAL ELECTRICAL SAFETY

2

9.3

ARC FLASH EXPOSURE HAZARD ANALYSIS AND PROTECTION

7

9.4

ARC BLAST PROTECTION

8

9.5

ASSURED GROUNDING

8

9.6

TEMPORARY LIGHTING AND WIRING

12

9.7

EXTERNAL GROUNDING OF PORTABLE AND VEHICLE MOUNTED GENERATORS AND WELDERS

13

9.8

DEFINITIONS

14

9.9

APPENDIX

16

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or
contact the Corporate Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

9.1           PURPOSE

 

All TIC employees who work with electrical conductors and associated equipment
are to understand safe work practices relative to their job assignments. Refer
to the Lockout/Tagout Policy in the Corporate Safety Manual for additional
information on electrical safety.

 

9.2           GENERAL ELECTRICAL SAFETY

 

9.2.1        Employee Exposure to Energized Equipment

 

This section applies to all exposure to electrical energy no matter the craft of
the employee or the scope of the activity requiring the exposure. Testing of
installed electrical equipment or conductors is included as is testing and
troubleshooting the controls or operation of equipment.

 

9.2.1.1        De-Energizing of Conductors

 

Live conductors to which an employee may be exposed shall be de-energized prior
to employees working on them. Exceptions are allowed only when de-energizing
conductors introduces additional or increased hazards, or de-energizing is
infeasible due to design or operational limitations. Refer to the TIC
Lockout/Tagout Policy of the Corporate Safety Manual for additional information.

 

9.2.1.2        Only qualified persons may be permitted to work on or near
exposed energized conductors. “Near” is defined as working within a cabinet,
enclosure, or barricaded area containing exposed energized conductors of 50
volts or greater, or within the limited approach boundaries as presented in
Appendix I of this document or a distance of 6 feet, whichever is greater. All
work on or near energized equipment, including testing for voltage, requires an
analysis of hazards and a documented task plan before an Energized Equipment
Work Permit may be issued by the electrical superintendent or site management.

 

9.2.1.3        Unqualified persons are not allowed to work on or near exposed
energized conductors. The unqualified persons must maintain a safe distance from
electrical shock, which is defined by the limited approach boundaries as
presented in Appendix I of this document. The Flash Boundary is equipment
specific and must be determined on a case-by-case basis. (An employee may have
been considered qualified to perform a similar task but not be considered as the
qualified person for another task.)

 

9.2.1.4        A risk / hazard analysis and safety task planning is required
whenever working on or near energized equipment. Refer to the Energized
Equipment Work Permit.

 

9.2.1.5        Working on or near energized conductors.

 

9.2.1.5.1         All work on or near exposed energized conductors or equipment
requires that approved shock protection techniques and arc/blast protection
techniques be evaluated and applied as necessary to protect the worker from
foreseeable hazards.

 

9.2.1.5.2         Only persons qualified for that task may work on or near
energized conductors.

 

2

--------------------------------------------------------------------------------


 

9.2.1.5.3         Work on or near energized conductors requires knowledge of the
level of arc hazard exposure.

 

9.2.1.5.4         If exposed energized conductors cannot be de-energized, other
safety work practices are to be used to protect exposed employees. This may
include grounding, insulation, protective shields, protective barriers or
isolating materials.

 

9.2.1.5.5         The TIC Lockout/Tagout Policy is to be adhered to at all
times. Conductors and equipment not locked and tagged out are to be treated as
energized.

 

9.2.1.5.6         Overhead Lines - If work is to be performed near overhead
lines, the lines are to be de-energized and grounded, or other protective
measures taken. Protective measures include grounding, isolating, and/or
insulating to prevent employees from contacting overhead lines directly with any
part of their body or indirectly through conductive materials, tools, or
equipment.

 

9.2.1.5.7         Mechanical equipment and vehicles - Any vehicle or mechanical
equipment capable of having parts of its structure near overhead lines is to be
operated to assure a minimum clearance as specified in Appendix 1 of this
document. Exceptions to this policy are to be coordinated with the TIC Corporate
Safety Director.

 

9.2.1.5.8         Illumination - Employees may not enter or continue to work in
areas with exposed energized conductors unless adequate lighting is provided.

 

9.2.1.5.9         Confined spaces - When working in confined spaces with exposed
energized conductors, employees shall use protective shielding, barriers, and
insulating materials as necessary to prevent contact. Precautions shall also be
taken against the effects of electrical arc and blast. Doors, hinged panels, and
other equipment are to be secured to prevent contact between the employee and
energized conductors.

 

9.2.1.5.10       Conductive material and equipment - Conductive materials or
equipment shall not be brought within the minimum limited approach distance to
energized electrical conductors or equipment. The limited approach distance to
energized electrical conductors or equipment shall be increased by the length of
any conductive object that is handled or carried outside of the approach
boundary.

 

9.2.1.5.11       Portable ladders - When used in an area with exposed energized
conductors, all ladders shall have nonconductive side rails.

 

9.2.1.5.12       Conductive apparel - Conductive clothing and jewelry, such as
rings, keys, chains, metal headgear, and watch bands, are not to be worn by
employees working near exposed energized conductors.

 

9.2.1.5.13       Housekeeping - Employees are not to perform housekeeping duties
near exposed energized conductors unless the employee is qualified, and specific
safe work practices have been implemented to protect against hazards.

 

3

--------------------------------------------------------------------------------


 

9.2.1.5.14       Interlocks - Electrical safety interlocks may be bypassed only
by a qualified employee, and then only temporarily while the qualified employee
is working on the equipment. The interlock system is to be returned to the
operable safe condition when the work is completed.

 

9.2.2        Training

 

9.2.2.1        Each employee is to be instructed that working on energized
conductors is not to be permitted, unless supervision demonstrates that
de-energizing introduces a greater hazard than working on the energized
conductors or that de-energizing is - unfeasible due to design or operational
limitations

 

9.2.2.2        All employees shall be trained in awareness of minimum approach
distances to energized conductors or objects.

 

9.2.2.3        If employees must work on or near energized conductors, training
will include safe work practices to be used to protect the employee from
exposure to the electrical hazards. Only trained, qualified employees are to
work on or near exposed, energized electrical conductors or equipment.

 

9.2.2.4        Training for employees shall include:

 

9.2.2.4.1         TIC Lockout and Tagout Policy.

 

9.2.2.4.2         Personal protective equipment and clothing specific to
electrical exposure.

 

9.2.2.4.3         Insulating and shielding equipment and tools.

 

9.2.2.4.4         Approach limits to overhead lines.

 

9.2.2.4.5         TIC Assured Grounding Program.

 

9.2.2.4.6         Safety related work practices, including approach limits to
exposed, energized conductors and potential hazards due to missing or damaged
equipment grounding conductors.

 

9.2.2.4.7         How to identify energized equipment from non-energized
equipment using indicators such as panel mounted switches, meters and indicating
lights as well as position of operating mechanism handles.

 

9.2.2.4.8         Determination of nominal voltages and the location of their
sources.

 

9.2.2.5        Training for qualified employees shall also include:

 

9.2.2.5.1         Determination of approach limits.

 

9.2.2.5.2         Distinguishing exposed energized parts from other parts of
electrical equipment.

 

9.2.2.5.3         Decision making process to determine degree and extent of
potential hazard.

 

4

--------------------------------------------------------------------------------


 

9.2.2.5.4         Determination of flash protection boundaries.

 

9.2.2.5.5         Selection of protective apparel and equipment.

 

9.2.2.5.6         Specific work practices and procedures to be used when working
on or near energized equipment.

 

9.2.2.5.7         Emergency procedures, including methods of release of victim
from contact with energized parts, first aid methods and approved methods of
resuscitation.

 

9.2.2.5.8         Demonstrated ability of the employee to perform the above
actions.

 

9.2.2.6        Training is also to be job specific, identifying actual potential
exposures on the jobsite and methods of exposure prevention and protection. This
training may be accomplished through on-the-job training sessions, such as
foreman toolbox safety meetings, or by classroom safety training. Depth of
training is to be determined by the significance of the hazard. This training is
to be documented on the TIC training documentation form PL-1 5.

 

9.2.3        Use of Equipment

 

9.2.3.1        Portable Electric Equipment

 

9.2.3.1.1         Portable equipment is to be handled in a manner, which does
not damage the flexible cords.

 

9.2.3.1.2         Portable electrical equipment is to be inspected prior to each
use.

 

9.2.3.1.3         If damage to equipment is identified, the equipment is to be
removed from service until repaired.

 

9.2.3.1.4         Attachment plugs and receptacles having grounding conductors
are not to be altered or damaged. If altered or damaged, they are to be removed
from service.

 

9.2.3.1.5         Adapters, which interrupt grounding conductor continuity, are
not to be used.

 

9.2.3.2        Electric Power and Lighting Circuitry

 

9.2.3.2.1         Load rated switches, circuit breakers, and other equipment
specifically designed as a means of disconnection are to be used for opening,
reversing, or closing circuits under load.

 

9.2.3.2.2         When a circuit is “tripped” and de-energized, the cause of the
circuit tripping is to be determined prior to re-energizing the circuit.

 

9.2.3.2.3         Overcurrent protection of circuits is not to be modified.

 

5

--------------------------------------------------------------------------------


 

9.2.3.3        Test Instruments

 

9.2.3.3.1         All test equipment and instruments are to be inspected for
damage and verified for correct operation prior to use. Defective equipment is
to be removed from service.

 

9.2.3.3.2         Test equipment applied at greater than 600 volts used to
verify that a circuit is de-energized shall also be proven functional on a known
energized source immediately after testing the circuit and before contacting the
“de-energized” circuit.

 

9.2.3.3.3         Test equipment and instruments are to be rated for the voltage
and energy of the circuits and equipment on which they are to be used.

 

9.2.4        Safeguards for Personal Protection

 

9.2.4.1        Use of Protective Equipment

 

9.2.4.1.1         Employees working in areas where there is potential exposure
to hazards are to use protective equipment and work practices appropriate to the
hazards.

 

9.2.4.1.2         Protective equipment is to be maintained in a safe, reliable
condition and inspected prior to each use. Certain specified insulated and
isolating equipment, such as hot gloves and insulating blankets, must be
dielectrically tested to industry and regulatory standards. All protective
equipment and tools are to be visually inspected before each use.

 

9.2.4.1.3         Employees working within the restricted approach boundary to
energized parts or conductors are to utilize protective equipment and clothing
including:

 

9.2.4.1 .3.1     Fuse handling equipment.

 

9.2.4.1.3.2      Non-conductive ropes and hand-lines.

 

9.2.4.1.3.3      Protective shields and barriers.

 

9.2.4.1.3.4      Voltage rated gloves and protective leathers.

 

9.2.4.1.3.5      Clothing that will not increase the severity of injury suffered
by the worker in the event of a fault. This means clothing that will not ignite
and continue to burn under the arc conditions to which it could be exposed.
(NFPA 70E Part II, 3-3.9.7.2) Clothing must be rated per ASTM F 1506 for the arc
conditions to which it may be exposed.

 

9.2.4.1.3.6      Insulated tools.

 

9.2.4.1.3.7      Face protection suitable for the potential exposure.

 

9.2.4.1.3.8      Face shields used for protection against electric arc and blast
hazards must be rated for thermal protection and for UV protection.

 

6

--------------------------------------------------------------------------------


 

9.2.4.2        Work Practices and Procedures

 

Employees working on or near exposed energized conductors or objects shall be
trained in and follow documented safe work practices and procedures. Selection
of the appropriate safe work practices and procedures is a function of the
Energized Equipment Task Plan and permit.

 

9.2.4.3        Signs, Tags, and Barricades

 

Employees are to be alerted to electrical hazards by the use of signs and tags.
In locations where it is necessary to prevent or limit employee access to work
areas, barricades and/or attendants are to be used. Barricades and signs shall
be posted at the perimeter of the defined approach limit and at the flash
protection boundary.

 

9.3           ARC FLASH EXPOSURE HAZARD ANALYSIS AND PROTECTION

 

9.3.1        This section is intended to define means to determine and quantify
levels of thermal energy to which employees may be exposed when near energized
conductors or equipment. Knowledge of potential energy exposure combined with
knowledge of the work practices and procedures for working near energized
conductors or equipment allow for selection of appropriate protective clothing
and equipment to limit the severity of burns to curable levels.

 

9.3.2        For each instance of work on or near energized electrical equipment
the following shall occur:

 

9.3.2.1        A Hazard/Risk Analysis (see attached) is conducted and the Flash
Protection Boundary and Incident energy exposure is calculated and documented.

 

9.3.2.2        Tables 3-3.9.1 through 3-3.9.3 of NFPA 70E, Part II may be
utilized to define a comparative minimum hazard category and required PPE if the
energy levels and clearing times of the apparatus involved are within the
parameters defined in the notes to these tables. Extenuating circumstances such
as equipment condition, environment or level of confidence may require that a
greater level of hazard classification and protection requirements be utilized.

 

9.3.2.3        Following the Hazard/Risk Analysis, an Energized Equipment Task
Plan must be completed by the employees who will perform the work. This task
plan is a prerequisite for issue of the Energized Equipment Work Permit.

 

9.3.2.4        Based upon incident energy exposure and table 3-3.3.9.1, or table
3-3.3.9.2 and table 3-3.3.9.3, select appropriate protective clothing and
equipment to allow maximum skin exposure of 1.2 cal/cm2.

 

9.3.2.5        The appropriate safe work practices and procedures are selected
and reviewed by all involved persons.

 

9.3.2.6        Exceptions

 

9.3.2.6.1         A Hazard/Risk Analysis is not required to be redone for each
instance at a given location if no parameters have been changed for exposure
distance, time or available fault current.

 

7

--------------------------------------------------------------------------------


 

9.3.2.6.2         An Arc Hazard/Risk Analysis may not be required for exposures
to equipment or circuits known to be in good condition, and, rated 240VAC or
below and with available fault current of less than 10,000 amperes. The
requirement for the task plan, appropriate PPE and appropriate safe work
practices and procedures remains.

 

9.3.2.6.3         A Hazard/Risk Analysis is not required for exposure to
potentials less than 50 volts except for work on large capacity storage
batteries where there is stored energy capacity sufficient to cause burn or
other injury.

 

9.4           ARC BLAST PROTECTION

 

9.4.1        This section is intended to require evaluation and awareness of
blast forces that may be created by electrical faults. The blast force is a
logarithmic relationship between power expended with the arc and the distance
from the arc center.

 

9.4.2        Calculated arc pressure values may be approximated in various
conditions by use of the Arc Distance vs. Pressure table. Pressure waves from
blast forces may destroy enclosures or electrical rooms. The concussive force of
the blast may rupture eardrums and persons or objects may be violently thrown
about or into solid objects.

 

9.4.2.1        Protective Measures

 

9.4.2.1.1         Ear protection is required as part of all arc blast protection
measures. The protection must be worn at all times within the permitted work
boundaries.

 

9.4.2.1.2         In some environments such as manholes or vaults, arc blankets
may be rigged to deflect blast forces away from workers.

 

9.4.2.1.3         The task plan must take into account personnel protection
against falling, as from ladders or scaffolding, as well as the effects of the
worker being propelled away from the blast and into other workers or fixed
objects.

 

9.5           ASSURED GROUNDING

 

9.5.1        Each project will designate one competent person as well as
qualified individuals to implement the assured grounding program.

 

9.5.2        The competent person will be capable of identifying predictable and
existing hazards on the project that are hazardous and/or dangerous to employees
and will be authorized to take prompt corrective action.

 

9.5.3        It is recognized that ground fault circuit interrupters (GFCI) are
used in the majority of circumstances on TIC projects. This use of GFCI’s is
encouraged.

 

9.5.4        However, compliance with the assured grounding program is required
even when ground fault circuit interrupters (GFCI) are utilized. This is for the
following reasons:

 

8

--------------------------------------------------------------------------------


 

9.5.4.1        GFCI’s can and do fail.

 

9.5.4.2        There is a requirement to inspect tools and cords before each use
and the assured grounding program has proven to be effective in communicating
and enforcing that requirement

 

9.5.5        Qualification of Personnel

 

9.5.5.1        All employees whose duties may involve use of extension cords or
portable electrical tools and lighting shall be instructed in the visual
inspection of cords and tools. They shall also be instructed in how to test a
GFCI before use.

 

9.5.5.2        Employees who will test or repair portable cords and equipment
shall be trained in, and demonstrate the ability to do the following:

 

9.5.5.2.1         Visual inspection of tools and cords as described in 9.5.6 of
this procedure;

 

9.5.5.2.2         Use of applicable test equipment;

 

9.5.5.2.3         Proper assembly of cord caps and receptacles;

 

9.5.5.2.4         Understanding of electrical safety regarding shock protection,
proper grounding methods and maintaining circuit polarity; and

 

9.5.5.2.5         The methods of testing portable electrical tools, cords,
receptacles and GFCI’s as described in 9.5.7 of this procedure.

 

9.5.6        Visual Inspection

 

9.5.6.1        All flexible cords (i.e., extension cords, power tool
cords, etc.) are to be visually inspected daily by the user. The inspection
shall consist of, but not be limited to, checking for the following:

 

9.5.6.1.1         Missing ground prong on cord plug;

 

9.5.6.1.2         Damaged insulation or cord jacket;

 

9.5.6.1.3         Indication of possible internal damage (i.e., stretching or
kinking);

 

9.5.6.1.4         Damaged plugs;

 

9.5.6.1.5         Broken, cracked or burned receptacles; and

 

9.5.6.1.6         Missing or deficient strain relief.

 

9.5.6.2        Cords or tools with known or suspected damage shall be
immediately secured to prevent their use. Following this they are to be
red-tagged to identify the problem and returned to the tool room for repair.

 

9.5.7        Testing and Repair

 

9.5.7.1        Equipment connected by cord and plug that are not part of the
permanent wiring of a building or structure shall be tested to assure proper
grounding. These tests shall be conducted as follows:

 

9

--------------------------------------------------------------------------------


 

9.5.7.1.1         All equipment grounding conductors in receptacles, extension
cords and tools shall be tested to assure electrical continuity.

 

9.5.7.1.2         Receptacles, including those on power distribution boards,
shall be tested for correct attachment of equipment grounding conductor and for
correct polarity.

 

9.5.7.2        Procedure

 

9.5.7.2.1         Plug a 3-prong circuit tester into receptacle and note the
indications for:

 

9.5.7.2.1.1      Proper connection of equipment grounding conductor;

 

9.5.7.2.1.2      Correct polarity; and

 

9.5.7.2.1.3      Fault condition in any wire.

 

Note: Many circuit testers will also verify that a GFCI operates within required
ranges.

 

9.5.7.2.2         Extension cords will also be tested for correct polarity and
continuity of equipment grounding conductor.

 

9.5.7.2.3         Extension cords shall be plugged into a receptacle that has
passed previous test. The circuit tester may then be used to test the extension
cords.

 

9.5.7.2.4         Power tools and their cords will also be tested for:

 

9.5.7.2.4.1      Continuity of equipment grounding conductor;

 

9.5.7.2.4.2      Leakage to ground of switch or motor; and

 

9.5.7.2.4.3      Correct polarity.

 

9.5.7.3        Testing Procedure

 

9.5.7.3.1         Three tests should be made using an ohmmeter.

 

9.5.7.3.1.1      Grounding conductor continuity. Place the ohmmeter selector
switch on the lowest scale. Place one test lead on the grounding pin of the
de-energized tool cord cap. Place the other ohmmeter lead in contact with the
unpainted surface of the metal case. Readings of 1 ohm or less are acceptable.
Tools with inadequate grounding circuit continuity should be tagged out and
taken out of service.

 

Note: This test is not required on double insulated tools having the
manufacturers original two-prong cord.

 

9.5.7.3.1.2      Leakage Test. With ohmmeter on the highest resistance range
test for continuity between the grounded case of the tool and each conductor
blade on the plug. Observe continuity with tool

 

10

--------------------------------------------------------------------------------

 


 

switch first disengaged and then engaged. The reading should show an open
circuit in both instances for each load carrying blade. When a grounding blade
is tested the reading must remain at less than 1 ohm regardless of tool switch
position.

 

9.5.7.3.1.3              Polarity Verification. This test is only required when
a tool cord has been replaced or an extension cord assembly has been
manufactured or repaired.

 

9.5.7.3.1.3.1          For replacing a power cord to a tool; ensure that
color-coding at connections within tool is maintained. The black lead should be
connected to the narrow-bladed pin on the plug, the white lead to the
wide-bladed pin, and the green or bare lead to the grounding pin.

 

9.5.7.3.1.3.2          For an extension cord or when replacing a cord cap follow
required color coding of Black is the ungrounded conductor, White is the
grounded conductor, (neutral), and Green is the grounding conductor.

 

9.5.7.3.1.3.3          Completed cord assemblies are to be tested as described
in this procedure.

 

9.5.7.3.2                 Inspection records should note numbers of items taken
out of service, and disposition, i.e. Repaired or Removed from service. -

 

9.5.7.3.3                  Note: There are also tool test sets such as utilized
in TIC Steamboat Springs shop that are designed to perform these tests at
voltage and current levels that will stress both the insulation resistance of
the conductors and tool and also prove the current carrying CAPACITY of the
grounding conductor.

 

9.5.8        Test Verification

 

9.5.8.1             Tests shall be documented by means of color coding and
logged in the inspection log. A colored band shall be applied to each item
satisfactorily tested. The band may be a colored ty-wrap, colored electrical
tape or other equally effective material. The following color-coding system will
verify that all testing is current.

 

9.5.8.1.1  On all properties other than coal mines, the color-coding schedule
is:

 

January thru March

 

Orange

April thru June

 

Green

July thru September

 

Yellow

October thru December

 

Brown

 

9.5.8.1.2  On coal properties, color-coding is monthly:

 

January-

 

Orange

February-

 

Blue

March-

 

White

April-

 

Green

May-

 

Orange

June-

 

Blue

July-

 

Yellow

August-

 

Purple

September-

 

Red

October-

 

Brown

November-

 

White

December-

 

Green

 

11

--------------------------------------------------------------------------------


 

9.5.9        Completion

 

9.5.9.1             Test will be completed by the fifth (5th) day of each month
for coal properties and by the fifth (5th) day of the first month in the quarter
(January, April, July and October) for all other properties.

 

9.6           TEMPORARY LIGHTING AND WIRING

 

This TIC policy will provide the jobsite with information to ensure compliance
with OSHA standards for temporary wiring installation and to reduce hazard
exposure for TIC employees. MSHA standards are far more restrictive due to the
special circumstances encountered in mining operations. For assistance in
meeting MSHA standards, contact the TIC Corporate Safety Director.

 

9.6.1       Temporary Lighting and Wiring Methods (29CFR 1926.405)

The provisions of this paragraph do not apply to conductors which form an
integral part of equipment such as motors, controllers, motor control centers
and like equipment.

 

9.6.1.1        Electrical continuity of metal raceways and enclosures.

 

9.6.1.2        Metal raceways, cable armor and other metal enclosures for
conductors shall be metallically joined together into a continuous electric
enclosure and shall be so connected to all boxes, fittings and cabinets as to
provide effective electrical continuity.

 

9.6.1.3        Wiring in ducts

 

9.6.1.4        No wiring system of any type shall be installed in ducts used to
transport dust, loose stock or flammable vapors. No working system of any type
shall be installed in any duct used for vapor removal or in any shaft containing
only such ducts.

 

9.6.1.5        The feeder shall originate in a distribution center. The
conductors shall be run as multi-conductor cord or cable assemblies or within
raceways.

 

9.6.1.6        Branch circuits shall originate in a power outlet or panel board.
Conductors shall be run as multi-conductor cord or cable assemblies or shall be
run in raceways. All conductors shall be protected by over current devices at
the ampacity of the conductor. No branch-circuit conductors shall be laid on the
floor. Each branch circuit that supplies receptacles or fixed equipment shall
contain a separate equipment grounding conductor.

 

9.6.1.7        Receptacles shall be of the grounding type. Each branch circuit
shall contain a separate equipment-grounding conductor and all receptacles shall
be electrically connected to the grounding conductor. Temporary lighting
receptacles are to be used for temporary lighting only.

 

9.6.1.8        Disconnecting switches shall be installed to permit the
disconnection of all ungrounded conductors of each temporary circuit.

 

9.6.1.9        All lamps for general illumination shall be protected from
accidental contact or breakage. Metal-case sockets are to be grounded.

 

9.6.1.10      Temporary lights shall not be suspended by their electrical cords
unless cords and lights are listed for this means of suspension.

 

12

--------------------------------------------------------------------------------


 

9.6.1.11      Portable electric lighting used in wet and/or other conductive
locations, for example, drums, tank and vessels, shall be operated at 12 volts
or less. However, 120-volt lights may be used if protected by a ground fault
circuit interrupter.

 

9.6.1.12      A junction box shall be used wherever a change is made to a
raceway system or a cable system that is metal clad or metal sheathed

 

9.6.1.13      Flexible cords and cables shall be protected from damage. Sharp
corners and projections shall be avoided. Flexible cords and cables may pass
through doorways or other pinch points if protection is provided to avoid
damage.

 

9.6.1.14      Extension cord sets used with portable electric tools and
appliances shall be of three-wire type and shall be designed for hard or extra
hard usage. Flexible cords used with temporary and portable lights shall be
designed for hard or extra hard usage.

 

Note: The National Electrical Code, ANSI/NFPA 70, in Article 400, Table 400.4,
lists various types of flexible cords, some of which are noted as being designed
for hard or extra hard usage.

 

9.7           EXTERNAL GROUNDING OF PORTABLE AND VEHICLE MOUNTED GENERATORS AND
WELDERS

(Refer to the National Electrical Code — NEC, Article 250)

 

9.7.1        Portable Generators. The frame of a portable generator shall not be
required to be grounded and shall be permitted to serve as the grounding
electrode for a system supplied by the generator under the following conditions:

 

9.7.1.1        The generator supplies only equipment mounted on the generator or
cord-and-plug-connected equipment through receptacles mounted on the generator,
or both, and;

 

9.7.1.2        The non-current-carrying metal parts of equipment and the
equipment grounding conductor terminals of the receptacles are bonded to the
generator frame.

 

9.7.2        Vehicle-Mounted Generators. The frame of a vehicle shall be
permitted to serve as the grounding electrode for a system supplied by a
generator located on the vehicle under the following conditions:

 

9.7.2.1        The frame of the generator is bonded to the vehicle frame;

 

9.7.2.2        The generator supplies only equipment located on the vehicle, or
cord-and-plug-connected equipment through receptacles mounted on the vehicle, or
both equipment located on the vehicle and cord-and-plug connected equipment
through receptacles mounted on the vehicle or on the generator;

 

9.7.2.3        The non-current-carrying metal parts of equipment and the
equipment grounding conductor terminals of the receptacles are bonded to the
generator frame; and

 

9.7.2.4        The system complies with all other provisions of Article 250.

 

9.7.3        Both MSHA and OSHA recognize the NEC regarding the earth grounding
of portable and vehicle mounted generators, including motor/generator welders.
All TIC projects, both OSHA and MSHA, are to comply with the National Electrical
Code, Article 250 requirements. This does

 

13

--------------------------------------------------------------------------------


 

not require external grounding under most conditions. Refer to the National
Electrical Code, Article 250 for further information.

 

9.8           DEFINITIONS

 

9.8.1        Arc Thermal Protective Value (ATPV)

Arc Thermal Protective Value of Flame Resistant Clothing. This is a rating
specific to intense arc exposure that defines the protective value of clothing
listed under ASTM F1 506. Clothing utilized for arc protection must be rated
according to ASTM F1 506.

 

The numerical rating is given in calories per centimeter squared. (Cal /
cm2) The number indicates the energy the clothing may be exposed to while
limiting the severity of most burns underneath the protective clothing to no
more than first degree.

 

9.8.2        Approach Boundaries

Cover minimum distances to live parts for shock protection for the employee.
These distances are found in NFPA 70E Table 2-1.3.4 and, as enforced by TIC, in
Appendix 1 of this document.

 

9.8.3        Limited Approach Boundary

The distance beyond which only employees qualified for the task may approach
energized parts or conductors with a potential of 50 Volts or more. The minimum
limited approach distance recognized by TIC is 6 feet for all voltages 50 Volts
or greater. Non-qualified persons may not cross the limited approach boundary
unless escorted by a qualified person.

 

9.8.4        Restricted Approach Boundary

The distance at which the Qualified Person and any conductive object in his
possession must be insulated or guarded from energized parts or conductors. This
requires insulated tools and voltage rated gloves. Other shock protection
techniques such as use of insulating sleeves or hotsticks may also be required.

 

9.8.5        Prohibited Approach Boundary

The distance which, when crossed by a body part or object, requires the same
protection as if direct contact is made with the energized part. Any work
involving contact with exposed live parts is classified as work within the
prohibited approach boundary.

 

9.8.6        Exposed

Parts are not suitably guarded, insulated or isolated so as to prevent
inadvertent touch or unsafe approach distance.

 

9.8.7        Flash Protection Boundary

The distance from an electrical arc at which an unprotected person should not
experience burns of greater severity than first degree. The exact distance is
calculated during the risk / hazard analysis but in no case may be less than the
limited approach boundary or 6 feet per Appendix 1 of this document. A hazard
analysis is required to establish the exact distance necessary for large
capacity systems or where the arc energy may be funneled as in indoor areas or
within enclosures.

 

14

--------------------------------------------------------------------------------


 

9.8.8        High Energy Circuit

 

An electrical circuit or apparatus containing sufficient energy to cause
non-curable burns beyond the boundaries of apparel or equipment used for
protection against electrical shock. Examples would be:

 

9.8.8.1        A circuit with a maximum available short-circuits current of more
than 10,000 amperes and operating at more than 240 volts.

 

9.8.8.2        A three phase circuit operating at no more than 600 V and having
a source capacity, i.e. transformer, greater than 60 kVA.

 

9.8.8.3        A circuit of any capacity energized or operating at more than 600
volts.

 

9.8.9        Task Categories

 

9.8.9.1        Observation

No contact with exposed energized parts or penetration of the restricted
approach boundary by any tool, body part or conductive object.

 

9.8.9.2        Test and Measurement

Involves penetration of the restricted approach boundary with test equipment and
possibly hands. Testing for voltage may also require that the prohibited
approach boundary be penetrated by test equipment.

 

9.8.9.3        Diagnosis and Repair

There is direct contact of tools or equipment with energized parts and work is
done within the prohibited boundary. This category includes wiring modifications
under energized conditions and both placement and removal of jumpers.

 

9.8.9.4        Installation and Maintenance

This includes activities within the restricted approach boundary where there is
no closer contact is intended but there is the potential to disturb electrical
fields by activities such as cleaning or insertion / removal of shields, covers
or barriers near energized parts. Also includes the pulling, training or
terminating of conductors within a workspace containing exposed energized parts
where all work is outside of the prohibited approach boundary.

 

9.8.10      Qualified Person

 

A person familiar with the construction and operation of the equipment and the
hazards involved. Specifically for TIC a qualified person is one who has:

 

9.8.10.1      Been trained in, and demonstrated capability to perform the
functions described in this procedure;

 

9.8.10.2      Is considered qualified by supervision;

 

9.8.10.3      Considers themselves to be qualified; and

 

9.8.10.4      Is signed on to the specific Energized Equipment Work Permit for
the task at hand.

 

15

--------------------------------------------------------------------------------


 

9.8.11      Non-Qualified Person

A person who, whether otherwise qualified or not, is not signed on to the
specific Energized Equipment Work Permit for the task at hand.

 

9.9           APPENDIX

A.    Assured Equipment Grounding Checklist

B.    Energized Equipment Work Permit

C.    Approach Distances

D.    Arc Distance vs. Pressure

E.     Electrical Work Procedures - Purpose and Development

 

16

--------------------------------------------------------------------------------


 

APPENDIX A
ASSURED EQUIPMENT GROUNDING CHECKLIST

 

Equipment Tested

 

Qty.
Tested

 

Date

 

Inspector’s
Initials

 

Double
Insulated
Test (y/n)

 

Ground
Continuity
Test (y/n)

 

Monthly
Cost Only
(y/n)

 

Quarterly
(y/n)

VAC system

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hammer drills

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Worm drive saws

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/2” drill motors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sawzalls

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 1/2” grinders

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7” /9” grinders

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Die grinders

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Portabands

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Screw guns

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chop saws

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bench grinders

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heat shrink gun

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Spider box

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Drill press

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Extension cords

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 way splitters

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Receptacles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Testing equipment:

·                                          Voltmeter — use on power tools — set
on OHM scale.

·                                          E-Z check receptacle circuit tester —
use to check extension cords (tests for open ground, reverse polarity, open, hot
and neutral, reverse ground and hot) For further information on how to perform
an assured grounding test, contact Corporate Safety or the Tool Manager in the
home office.

 

The month for testing and the color-code for quarterly tests are as follows:

 

January thru March -

 

Orange

 

April thru June -

 

Green

July Thru September -

 

Yellow

 

October thru December -

 

Brown

 

The following are the monthly color codes:

 

January -

 

Orange

February -

 

Blue

March -

 

White

April -

 

Green

May -

 

Orange

June -

 

Blue

July -

 

Yellow

August -

 

Purple

September -

 

Red

October -

 

Brown

November -

 

White

December -

 

Green

 

Tests will be completed by the fifth day of each month for coal properties and
by the fifth day of the first month in the quarter for all other properties.
Refer to the Corporate Safety Manual for further information.

 

Color Code:                       

 

Quarter/Month:                        

 

 

 

Supervisors Signature:

 

 

Date:

 

 

17

--------------------------------------------------------------------------------


 

APPENDIX B
ENERGIZED EQUIPMENT WORK PERMIT

 

18

--------------------------------------------------------------------------------


 

APPENDIX C
APPROACH DISTANCES

 

Distance from energized part to employee

 

 

 

Limited Approach Boundary

 

Restricted
Approach
Boundary

 

 

System Voltage
Range, Phase to
Phase

 

Cranes and
Mobile
Equipment

 

Exposed
Movable
Conductor

 

Exposed Fixed
Part

 

Includes
Inadvertent
Movement Adder

 

Prohibited
Approach
Boundary

0 to 50

 

 

 

Not Specified

 

Not Specified

 

Not Specified

 

Not Specified

51 to 300

 

 

 

10 ft 0 in.

 

6 ft 0 in.

 

Avoid Contact

 

Avoid Contact

301 to 750

 

 

 

10 ft 0 in.

 

6 ft 0 in.

 

1 ft 0 in.

 

0 ft 1 in.

Below 50 kV

 

10 ft.

 

 

 

 

 

 

 

 

751 to 15 kV

 

 

 

10 ft 0 in.

 

6 ft 0 in.

 

2 ft 2 in.

 

0 ft 7 in.

15.1 kV to 36 kV

 

 

 

10 ft 0 in.

 

6 ft 0 in.

 

2 ft 7 in.

 

0 ft 10 in.

36.1 kV to 46 kV

 

 

 

10 ft 0 in.

 

8 ft 0 in.

 

2 ft 9 in.

 

1 ft 5 in.

50 kV to 115kV

 

12ft.

 

 

 

 

 

 

 

 

46.1 kV to 72.5 kV

 

 

 

10 ft 0 in.

 

8 ft 0 in.

 

3 ft 3 in.

 

2 ft 1 in.

72.6 kV to 121 kV

 

 

 

10 ft 8 in.

 

8 ft 0 in.

 

3 ft 2 in.

 

2 ft 8 in.

138 kV to 145 kV

 

 

 

11 ft0 in.

 

10 ft0 in.

 

3 ft 7 in.

 

3 ft 1 in.

115.1 kV to 230 kV

 

16 ft.

 

 

 

 

 

 

 

 

161 kV to 169 kV

 

 

 

11 ft8 in.

 

11 ft8 in.

 

4 ft 0 in.

 

3 ft 6 in.

230 kV to 242 kV

 

 

 

13 ft0 in.

 

13 ft0 in.

 

5 ft 3 in.

 

4 ft 9 in.

345 kV to 362 kV

 

 

 

15 ft4 in.

 

15 ft4 in.

 

8 ft 6 in.

 

8 ft 0 in.

230.1 kV to 500 kV

 

25 ft.

 

 

 

 

 

 

 

 

500 kV to 550 kV

 

 

 

19 ft0 in.

 

19 ft0 in.

 

11 ft3 in.

 

10 ft9 in.

765 kV to 800 kV

 

 

 

23 ft9 in.

 

23 ft9 in.

 

14 ft11in.

 

14 ft5 in.

 

This table is based on NFPA 70E Table 130.2(C), which is modified here to
incorporate TIC minimum approach distance of 6 feet and TIC rules for mobile
equipment.

 

Absolute limit of approach distances for cranes and mobile equipment is from TIC
Safety Management Program Section III, mobile equipment.

 

For elevations greater than 3,000 feet add 3 % per each 1,000 feet additional to
the above distances.

 

Note: Where an arc hazard exists the flash protection boundary shall be set at
the distance of the limited approach boundary, OR the at the distance calculated
in the Risk / Hazard Analysis, whichever is greater.

 

19

--------------------------------------------------------------------------------


 

APPENDIX D
ARC DISTANCE VS PRESSURE

 

[g197201kq169i001.jpg]

 

20

--------------------------------------------------------------------------------


 

APPENDIX E
ELECTRICAL WORK PROCEDURES — PURPOSE AND DEVELOPMENT

 

E.9.1      PURPOSE

 

E.9.1.1           Electrical work procedures are to be developed and utilized
within TIC to ensure that work involving exposure to hazardous levels of
electrical energy is performed in a safe and effective manner and in compliance
with the requirements of the following:

 

E.9.1.1.1       TIC Corporate Safety Program/Safe Work Practice/ Electrical
Safety.

 

E.9.1.1.2       NFPA 70E Standard for Electrical Safety Requirements for
Employee Workplaces, Current Edition.

 

E.9.1.1.3       Occupational Safety and Health Administration 29 CFR 1910,
Subpart S, “Electrical Standards”, 1910.331 - 335.

 

E.9.1.1.4       Occupational Safety and Health Administration 29 CFR 1910,
Subpart R, “Special Industries”, 1910.269.

 

E.9.1.2          The goal of safe and effective performance is furthered by
identifying the anticipated hazards to be encountered when performing a given
task and then specifying the methods, equipment and protective techniques to be
utilized in performing the work.

 

E.9.1.3          Additional benefits are expected to include:

 

E.9.1.3.1       The better definition of activities for the Energized Equipment
Work Permit.

 

E.9.1.3.2       Consistent standards throughout TIC.

 

E.9.1.3.3       Standards for task training, task briefings and safety task
planning.

 

E.9.1.3.4       Continuous improvement and enhancements.

 

E.9.1.3.5       Efficiency in performance of the work and in the permitting and
task planning processes.

 

E.9.2      REQUIRED ELEMENTS

 

E.9.2.1           Each procedure must include the following elements:

 

E.9.2.1.1       Purpose. A statement identifying the task to be performed and
the anticipated result.

 

E.9.2.1.2       Scope. A description that precisely identifies the range of
conditions for which the procedure is applicable. Conditions include voltage
levels, available fault current and other factors affecting the degree of
hazard.

 

E.9.2.1.3       Hazard Identification. Identifies the hazards recognized during
development of the procedure. These are intended to include non-electrical
hazards as well as those of shock, arc and/or blast. **

 

21

--------------------------------------------------------------------------------


 

E.9.2.1.4       Hazard Classification. Describes the relative degree of risk in
performing the task. This may come from Table 3-3.9.1 of NFPA 70E or be the
result of a risk / hazard analysis. **

 

E.9.2.1.5       Limits of Approach. Defines the minimum distances for the
limited, restricted and prohibited approach boundaries. The flash protection
boundary is also identified in this section.

 

E.9.2.1.6       Safe Work Practices. Describes practices to be utilized to
perform the work safely. Following these practices is a required part of the
work procedure and of the TIC Safety Program.

 

E.9.2.1.7       Personnel Protective Clothing and Equipment. Lists the minimum
requirements for clothing and protective equipment to be used by personnel
performing the tasks described in the procedure. This listing is to include
required ratings of the equipment and clothing.

 

E.9.2.1.8       Test Equipment and Tools. Listing of all tools and test
equipment normally required for performing the procedure.

 

E.9.2.1.9       Reference Data. Listing of reference data used in development of
the procedure. It will include manufacturers’ operation and maintenance manuals
as well as applicable single line diagrams and other electrical drawings.

 

E.9.2.1.10     Procedure Steps. Listing of steps in sufficient detail to allow
qualified persons to perform the specific tasks in the manner intended by the
procedure.

 

E.9.2.1.11     Sketches. Sketches where necessary to illustrate a specific task,
hazard or boundary.

 

--------------------------------------------------------------------------------

** Note: The environmental conditions (such as weather) and specific site
conditions (such as noise levels) are additional factors that must be considered
and dealt with during the task briefings.

 

E.9.3      PROCEDURE IDENTIFICATION

 

E.9.3.1           All work procedures developed for electrical safety purposes
will have procedure names beginning EWP-.

 

E.9.3.2           The next character indicates the Type of Task the procedure is
intended to cover. These types are discussed on Page 71 of the TIC Electrical
Safety Program and are repeated below. (For example, EWP-O means Electrical Work
Procedure — Observation.)

 

E.9.3.2.1       Observation: No contact with exposed energized parts or
penetration of the restricted approach boundary by any tool, body part or
conductive object.

 

E.9.3.2.2       Test and Measurement: Involves penetration of the restricted
approach boundary with test equipment and possibly hands. Testing for voltage
may also require that the prohibited approach boundary be penetrated by test
equipment.

 

E.9.3.2.3       Diagnosis and Repair: Direct contact of tools or equipment with
energized parts and work is done within the prohibited boundary. This category
includes wiring modifications under energized conditions and both placement and
removal of jumpers.

 

22

--------------------------------------------------------------------------------


 

E.9.3.2.4       Installation and Maintenance: This includes activities within
the restricted approach boundary where there is no closer contact intended, but
there is the potential to disturb electrical fields by activities such as
cleaning or insertion / removal of shields, covers or barriers near energized
parts. Also includes the pulling, training or terminating of conductors within a
workspace containing exposed energized parts where all work is outside of the
prohibited approach boundary.

 

E.9.3.3           The next character is numeric and determined simply by the
sequence in which these procedures are issued. (For example, EWP-T-3 means the
third Test and Measurement Procedure.)

 

E.9.3.4           When a procedure is applicable to systems with different
energy levels and therefore different hazard classification and protection
requirements, a version of the procedure specific to each hazard level will be
designated. An alpha character following the number will note that the procedure
is for a particular hazard level. In this case the procedure title shall also
spell out the applicable scope. (For example, EWP-D1 -B-Insertion of circuit
breaker into energized bus of panel rated at more than 600v.).

 

E.9.4      STANDARD REFERENCES

 

E.9.4.1           References to be utilized in the site specific procedure for
each instance include the following:

 

E.9.4.1 .1      Manufacturers literature, especially certified drawings and
manuals;

 

E.9.4.1 .2      Facility Single line Electrical diagrams and wiring diagrams;

 

E.9.4.1.3       TIC Corporate Safety Program; and

 

E.9.4.1 .4      NFPA 70E.

 

E.9.5      DEVELOPMENT PROCESS

 

E.9.5.1           Electrical Work Procedures are developed as a collaborative
effort. The steps are:

 

E.9.5.1 .1       Definition of task and scope.

 

E.9.5.1.2       Listing of steps to perform the task.

 

E.9.5.1.3       Job Safety Analysis for such steps.

 

E.9.5.1.4       Determinations of:

 

E.9.5.1.4.1        Hazard Classification or Incident Energy Exposure;

 

E.9.5.1.4.2        Approach and Flash Protection Boundaries;

 

E.9.5.1.4.3        Required Qualifications of Persons performing the work;

 

E.9.5.1.4.4        Review procedure steps to minimize potential exposure; and

 

23

--------------------------------------------------------------------------------


 

E.9.5.1.4.5        Requirements for tools, protective apparel and protective
equipment.

 

E.9.5.1.5           Define safe work practices to be utilized in the work.

 

E.9.5.1.6           Define workmanship standards to be met in performing the
work.

 

E.9.5.1.7           Convert JSA document into the narrative procedure format.

 

E.9.5.1.8           Review and modify as appropriate.

 

E.9.5.1.9           Begin the approval process.

 

E.9.6      APPROVAL AUTHORITY

 

E.9.6.1           Formal authority for approval of these procedures is jointly
held by the TIC Corporate Safety Director and The Electrical Vice-President of
TIC.

 

E.9.6.2           Recommendation for approval of procedures rests with a
committee selected by the Electrical Vice-President.

 

E.9.7      MODIFICATION AND REVISION CONTROL

 

E.9.7.1           These procedures are intended to be modified to reflect
specific conditions and equipment utilized at each job-site. The committee
involved in procedure development and approval may be used a resource in
adapting to specific conditions.

 

E.9.7.2           Job specific modifications must be approved by the site safety
manager and a “Competent Electrical Person” for the site.

 

E.9.7.3           The procedures maintained by TIC Electrical are issued as new
procedures or revisions to existing procedures.

 

E.9.7.4           Formal revisions will be issued for the following reasons:

 

E.9.7.4.1           To correct errors or deficiencies;

 

E.9.7.4.2           Changes in TIC or Regulatory Body requirements; and

 

E.9.7.4.3           Acceptance of better methods to perform the work.

 

E.9.7.5           A log of procedures and revision history will be maintained by
TIC Electrical.

 

E.9.8      ACCESSIBILITY

 

E.9.8.1       The Electrical Work Procedures, procedure log and library of safe
work practices shall be maintained on the TIC Intranet by TIC Electrical.

 

E.9.8.2       It is the responsibility of job-sites to select and retrieve those
procedures that may be utilized on the project.

 

24

--------------------------------------------------------------------------------


 

[g197201kq173i001.jpg]

 

Lockout and Tagout Procedure

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT

Procedure Revision Date

01/2001

 

PROGRAM

 

 

 

10.0 LOCKOUT AND TAGOUT PROCEDURE

 

PROCEDURE TABLE OF CONTENTS

 

10.1

PURPOSE

2

10.2

SCOPE

2

10.3

REQUIREMENTS

2

10.4

PROCEDURE

2

10.5

TAGOUT SYSTEMS

3

10.6

LOCK AND TAG LOG

4

10.7

APPENDIX

4

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

10.1        PURPOSE

To establish a company-wide procedure for lockout/tagout of electrical,
hydraulic and pneumatic energy.

 

10.2        SCOPE

Before work may be performed on equipment and/or circuits which could cause
bodily injury by contact with electrically energized parts, by accidental
startup of machinery, by release of fluid pressure (air, steam, hydraulic, etc.)
or by contact with acids, corrosives, flammables or other hazardous materials,
electrical circuits shall be de-energized, valves shall be closed, pressures
shall be bled off, and hazardous materials shall be drained from lines and/or
vessels when necessary.

 

10.3        REQUIREMENTS

 

10.3.1           Controls that are to be deactivated during the course of work
on equipment or circuits shall be tagged and locked when deemed necessary and
recorded in lockout/tagout log.

 

10.3.2           Tags shall be placed and labeled to identify plainly the
equipment or circuits being worked on. Information shall include name, date,
time and employee responsible for placement.

 

10.3.3           Each employee shall have his or her own tag and lock.

 

10.4        PROCEDURE

 

10.4.1           After determining that all equipment, circuits and systems have
been rendered safe for work, appropriate tags and locks shall be placed on
associated electrical disconnects, valves and wherever else required to prevent
the accidental start-up of the equipment, circuits or systems being worked on.

 

10.4.2           The following jobsite tagging and lockout procedure is to be
followed. In some instances, particular requirements will dictate variances from
this procedure. However, any change or variance must be viewed with caution and
possible contingencies accounted for at all times.

 

10.4.2.1                    Identify Equipment. Determine which equipment is
involved with work to be performed.

 

10.4.2.2                    Determine Availability. The site manager, with
client representatives, will make available systems and equipment and ensure
that normal operation of associated equipment will not interfere with or cause
activation of systems or equipment to be worked on.

 

10.4.2.3                    De-energize Equipment and Tagout. Place all
electrical disconnects in the off position and/or close all valves to equipment
or systems to be worked on. Place appropriate tags on all switches and/or
valves, and wherever necessary to avoid accidental startup or energizing.

 

10.4.2.4                    Lockout Equipment. After de-energizing and/or
closing of valves, the individual(s) who will accomplish the work will place a
lockout mechanism on the equipment in such a way as to prevent operation or
access to energizing switches or valves and record their names and lock numbers
in the lockout/tagout log.

 

2

--------------------------------------------------------------------------------


 

 

10.4.2.5                    Check for Safety. The supervisor in charge of the
work will physically inspect the equipment or systems prior to the actual work
taking place. The supervisor will also make certain that all switches and/or
valves are physically inoperative, that all fluid pressures are bled off, that
all stored electrical charges (static, capacitance, etc.) are discharged, and if
necessary, all hazardous materials are drained and removed from the immediate
work area.

 

10.4.2.6                    Placing of Lockout Mechanisms. If more than one
employee is required to work on a system, each employee must place a separate
lock and tag on the equipment before commencing work.

 

10.4.2.7                    Removal of Lockout Mechanisms. After each portion of
the work is completed, the individual who placed the lockout mechanism on the
equipment will be responsible for its immediate removal. If more than one work
operation is being performed on a piece of equipment or system, it will be
necessary for each individual to remove his/her lockout mechanism immediately
after the work task has ended. The last individual to remove their lockout
mechanism must notify the supervisor in charge that all work has ended. It will
then be the responsibility of that supervisor to ensure that all work has ended
prior to release of the equipment and/or system for normal operation. Removal of
each lock and tag will also be recorded in the log.

 

10.4.3                    All employees working on systems/equipment that is to
be locked out is to receive his/her own lock and key. The individual who places
a lockout mechanism on an electrical disconnect or valve is the only one
permitted to remove it. However, if an individual forgets to remove the lockout
mechanism, all attempts must be made by the appropriate supervisor to contact
the individual to arrange for lockout mechanism removal. If the individual is
unavailable, only then after physical inspection by site manager or authorized
supervisor has determined that all work has been completed and the safety of
equipment and/or system is ensured, can a lockout mechanism be removed.

 

10.4.4                    Unauthorized removal of tags and lockout mechanisms is
not permitted. Infraction of this rule will result in severe disciplinary action
up to and including termination.

 

10.4.5                    When working on equipment which utilizes a plug-in
device for power, appropriate action shall be taken to ensure that no one can
energize the equipment until the work has been completed.

 

10.4.6                    OSHA 1910.269 allows power distribution systems and
power generating facilities to use a tagout and training system instead of a
lockout requirement. While in compliance with OSHA, this procedure is not in
compliance with TIC safety requirements. Contact the TIC Safety Department if
you are instructed not to lockout any energized systems on your project. There
are alternative methods, which may be used to ensure the safety of TIC workers.

 

10.5     TAGOUT SYSTEMS

 

10.5.1                    Special waterproof, sealed tags are available through
the TIC supply department.

 

10.5.2                    Construction Red Tags

The red danger lockout tag signifies that a device is not to be operated or
energized by anyone. The red tag is placed on equipment that, if operated, can
result in the injury of personnel or damage to plant equipment. The tag implies
that the equipment shall remain in the non-operative position. In the case where
the non-operative position is not readily apparent, it will be stated on the
back of the tag. This tag will be placed and removed by

 

3

--------------------------------------------------------------------------------


 

the person doing the work. The tag will be logged with date and time, and signed
by the authorized person in the lockout and tag log. The red danger lockout tag
is always to be used with a lock.

 

 

10.5.3                    Some TIC projects are contractually obligated to use a
client Lockout/Tagout procedure. TIC supervisory personnel are to coordinate the
use of all Lockout/Tagout procedures with the client representative.

 

10.6     LOCK AND TAG LOG

 

10.6.1                    The lockout and tagout log will indicate the tagged
equipment, the number of the lock and the tag, the location of tags, the person
who attached the tag and lock, the date and time of placement and removal.

 

10.6.2                    The log will be maintained and updated daily.

 

10.7     APPENDIX

A. Lock and Tag Log

 

4

--------------------------------------------------------------------------------


 

APPENDIX A
LOCK AND TAG LOG

 

 

Project Name:

 

Project #:        

 

Lockout/Tagout Supervisor:                      

 

Location
Lock/Tag

 

Tag/
Lock #

 

Equip.
Locked/Tag

 

Date
Lock
Placed

 

Time

 

Date Lock
Removed

 

Time

 

Signature of
person
placing
lock/tag

 

Signature of
person
removing
lock/tag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

[g197201kq175i001.jpg]

 

Tool Safety

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT

Procedure Revision Date

11/2000

 

PROGRAM

 

 

 

11.0 TOOL SAFETY

 

PROCEDURE TABLE OF CONTENTS

 

11.1

PURPOSE

2

11.2

GENERAL

2

11.3

HAND TOOLS

2

11.4

PORTABLE POWER TOOLS

2

11.5

STATIONARY SHOP POWER TOOLS

3

11.6

POWDER ACTUATED TOOLS

4

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

11.1       PURPOSE

This policy covers the basic practices to be followed when using hand tools and
portable power tools at TIC jobsites.

 

11.2      GENERAL

 

11.2.1     Tools and equipment must be in good condition and well maintained.

 

11.2.2     Only qualified, trained persons may use tools and equipment.

 

11.2.3     Tools, guards, and protective devices must not be altered.

 

11.2.4     Tools are only to be used for their designed purpose.

 

11.2.5     If a tool becomes defective in any way, tag out the tool with a
DANGER - DO NOT USE tag.

 

11.2.6     All personal tools as well as company tools are subject to inspection
at anytime. Personal tools shall conform to the same safety requirements as
company-owned tools.

 

11.3        HAND TOOLS

 

11.3.1     General

 

11.3.1.1       Impact tools may mushroom. The heads of impact tools are to be
regularly dressed to avoid flying shrapnel.

 

11.3.1.2       Employees are to be instructed in the safe use of impact tools,
and how to use tool holders.

 

11.3.1.3       Cheater bars and tool extenders are not to be used to increase
tool capacity.

 

11.3.2     Grinders

 

11.3.2.1       Grinding wheels are to have a center hole appropriate for the
arbor of the grinder.

 

11.3.2.2       The rpm rating of the grinding wheel is to be greater than that
of the grinder. 11.3.2.3 Grinding wheels are to be mounted with blotters and
flanges.

 

11.3.2.4       Pedestal grinders are to have the tool rest adjusted with no more
than an 1/8” gap between the grinding wheel and the tool rest.

 

11.4        PORTABLE POWER TOOLS

 

11.4.1     Some jobs require special use permits.

 

11.4.1.1       Major Hazards

 

11.4.1.1.1    All power tools are to be inspected according to the TIC assured
grounding program.

 

2

--------------------------------------------------------------------------------


 

11.4.1.1.2    Constant-on, “deadman,” or trigger locking switches are not
allowed and must be removed.

 

11.4.1.1.3    Employees are to wear proper eye protection when working with, on,
or around power tools. Safety glasses with side shields may be adequate, or in
some cases a full face shield may be required.

 

11.4.1.1.4    Defective and damaged tools are to be tagged and returned to the
warehouse for repair.

 

11.4.1.1.5    All power sources must be shut off before making tool adjustments.
With
air tools, be sure to “bleed down” the air before disconnecting.

 

11.4.1.1.6    Consumable parts, such as grinding wheels and drill bits, are to
meet specifications for the power tool, rpm, and wheel diameter.

 

11.4.2     Guarding

Approved guards or shields must be installed on all power tools before use. Do
not use power tools if their guards are not in place. Never bypass, modify or
remove guards.

 

11.5        STATIONARY SHOP POWER TOOLS

These types of machines, including table saws, pipe cutoff machines,
joiner/planers, etc., and are to be operated by trained operators.

 

11.5.1     Adjustments, Servicing, and Repairs

 

11.5.1.1       Shut down machines and take action to prevent accidental
restarting. This may require a lockout/tagout procedure, or unplugging the power
or compressor cord.

 

11.5.1.2       Replace all guards prior to start-up. Remove cranks, keys, or
wrenches used in servicing.

 

11.5.1.3       Replacement parts must meet required specifications, i.e.,
grinding wheels must be approved for rpm and wheel diameter, blades must have
correct arbor diameter and shape, cutting bits are appropriate for the material
being worked.

 

11.5.2     Safe Operating Practice

 

11.5.2.1       Loose clothing, rings, and jewelry are not to be worn around
machinery. Keep sleeves and coats buttoned up and away from rotating equipment.

 

11.5.2.2       Always disconnect the power to any tool or machine before working
on it.

 

11.5.2.3       Inspect machinery before start-up, and as needed throughout the
day.

 

11.5.2.4       Many machines have safety interlocking devices. Be sure these
work and NEVER BYPASS A SAFETY INTERLOCK.

 

11.5.2.5       Some machines use both air and electrical power. Before working
on this type of equipment, disconnect both air and electricity, and allow the
air supply to “bleed down.”

 

3

--------------------------------------------------------------------------------


 

11.5.2.6       Oil, rags, and hot chips are fire hazards. Know where the fire
extinguishers are, and what to do in an emergency.

 

11.6        POWDER ACTUATED TOOLS

Regardless of the make, type or size, all explosive tools can be hazardous. The
following regulations will govern the use and storage of such tools.

 

11.6.1     General Precautions (Applicable to All Types of Powder Actuated Stud
Guns)

 

11.6.1.1       Representatives of the manufacturer of the stud gun to be used
should train, qualify, and license site employees in use and maintenance of the
gun. A current certification card for the powder-actuated tool being used must
be in the operator’s possession while the tool is in use.

 

11.6.1.2       The explosive powder-actuated tool and ammunition must be kept in
a secured location at all times (other than when being used) to prevent
unauthorized use.

 

11.6.1.3       Storage of the tool, ammunition and studs shall be controlled to
the point that only authorized, trained personnel can withdraw them for use.

 

11.6.1.4       Manufacturer’s recommendations shall be followed as to
inspection, maintenance, replacement parts and ammunition.

 

11.6.1.5       The tools shall not be used where the stud is to be driven into
surface-hardened steel, cast iron, glazed brick or tile, marble, granite, live
rock or similar brittle materials.

 

11.6.1.6       Tools must not be used in any location where explosives,
flammable or combustible gases, vapors or dusts are present.

 

11.6.1.7       Applicable local laws governing the use of explosive tools shall
be followed.

 

11.6.1.8       The tool operator and any nearby workers must wear eye protection
when the tool is being used. Hearing protection is to be used where the work
exposes the operator to concussion.

 

11.6.1.9       The utmost care must be exercised to insure that ammunition
studs, nails, etc., are the proper specification. Each tool is at all times to
be equipped with the proper ricochet or spall guard.

 

11.6.2     High Velocity Guns

 

11.6.2.1       Only the “captive stud” type gun should be used. Guns capable of
firing a stud into free flight are prohibited.

 

11.6.2.2       No stud is to be driven closer than three inches to the edge of
brick, concrete or masonry surfaces because of their tendency to split or crack.
Exception to this rule may be made where steel safety shields are placed on the
sides of the surfaces as in the case of concrete curbs to prevent flying spalls.

 

11.6.2.3       In case of misfire, the tool shall be kept in operating position
for one full minute and then placed in vertical position muzzle down while the
charge is removed.

 

4

--------------------------------------------------------------------------------


 

11.6.2.4       The tool shall never be pointed at anyone. The line of fire,
whether up, down, or across, must be clear of personnel. Don’t assume the stud
can’t be shot all the way through anything.

 

11.6.2.5       Studs are never to be driven through pre-drilled or pre-punched
holes in fixtures or material without a special guard designed for this type
operation.

 

11.6.3     Low Velocity High Inertia Guns (Stud or Fastener Velocity Not to
Exceed 300 FPS at 6.5 Feet From Muzzle)

 

11.6.3.1       Low velocity high inertia guns employ the principle of a powder
actuated captive piston (high mass) driving a free stud at low velocity.
Stud-driving energy is derived from piston inertia. Once free of the piston,
stud alone has insufficient inertia to produce free flight, ricochets,
penetration, etc. This type gun is recommended from both safety and productivity
standpoints. General precautions for operations of powder actuated tools (see
above) are to be followed.

 

5

--------------------------------------------------------------------------------


 

[g197201kq177i001.jpg]

 

Personnel Hoisting

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT

Procedure Revision Date

11/2000

 

PROGRAM

 

 

 

12.0 PERSONNEL HOISTING

 

PROCEDURE TABLE OF CONTENTS

 

12.1

PURPOSE

2

12.2

SCOPE

2

12.3

FEDERAL OSHA POLICY

2

12.4

RESPONSIBILITIES

2

12.5

OPERATING PROCEDURES

2

12.6

APPENDIX

7

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

12.1        PURPOSE

 

The laws governing use of personnel lifting permit the use of personnel
platforms supported from the crane’s hook or personnel baskets attached directly
to the crane’s boom. The laws governing personnel hoisting on TIC jobsites are
very specific. This standard will provide guidelines to TIC jobsite supervision
on the use of personnel work platforms safely and within Federal and State
regulatory requirements. Prior to using personnel work platforms TIC jobsites
are to contact TIC Corporate Safety.

 

12.2        SCOPE

 

The use of personnel work platforms on TIC jobsites is primarily governed by
29CFR 1926.550 (OSHA) and 30CFR 77.1400 (MSHA).

 

12.3        FEDERAL OSHA POLICY

 

The use of a crane or derrick to hoist employees on a personnel platform
(manbasket) is prohibited, except when the erection, use and dismantling of
conventional means of reaching the worksite, such as a personnel hoist, ladder,
stairway, aerial lift, elevating work platform (JLG), or scaffold, would be more
hazardous, or is not possible because of structural design or worksite
conditions.

 

12.4        RESPONSIBILITIES

 

12.4.1     TIC Site Manager

 

12.4.1.1

Review the proposed personnel hoisting operation and determine if there is a
safer alternative method of performing the work.

 

 

12.4.1.2

Inspect the rigging and personnel hoisting equipment prior to lifting. Remove
damaged or non-specified equipment from service.

 

 

12.4.1.3

Perform and document load testing as described hereafter.

 

 

12.4.1.4

Confirm the crane operator’s certification.

 

12.4.2     TIC Crane Operator

 

12.4.2.1

Inspect all rigging and personnel hoisting equipment prior to lifting. Remove
damaged or non-specified equipment from service and notify project management.

 

 

12.4.2.2

Verify that all of the frequent and periodic crane inspections have been
performed and that all required maintenance has been completed.

 

 

12.4.2.3

Verify that the crane certification is current.

 

12.4.3     TIC Corporate Safety

 

12.4.3.1

Work with TIC jobsite to develop safe working procedures for personnel hoisting.

 

12.5        OPERATING PROCEDURES

 

12.5.1     When the decision has been made that use of a manbasket is the safest
or only feasible method of access, the following general provisions apply:

 

2

--------------------------------------------------------------------------------


 

12.5.1.1

All outriggers will be fully deployed and located on firm footing. After
deployment of outriggers, the crane will be uniformly level.

 

 

12.5.1.2

Load lines will be capable of supporting at least seven times the maximum
intended load, or if using rotation resistant wire rope, ten times the maximum
intended load.

 

 

12.5.1.3

The total rigged weight of the occupied work platform and related rigging, etc.
shall not exceed 50% of the rated capacity for the radius and configuration of
the crane.

 

 

12.5.1.4

Load hoist and boom hoist drum brakes, swing brakes, and locking devices such as
pawls or dogs, as equipped, shall be engaged when the occupied personnel
platform is in a stationary working position.

 

 

12.5.1.5

The load line hoist drum shall have a controlled means of lowering the load
other than the friction brake.

 

 

 

Note: Controlled load lowering means a system or device on the power train,
other than the load hoist brake, which can regulate the lowering rate of speed
of the hoist mechanism.

 

 

12.5.1.6

Hoisting shall be performed in a controlled, slow manner, not to exceed 100 feet
per minute. Free fall is prohibited.

 

 

12.5.1.7

Instrument and Components

 

12.5.1.7.1        Cranes or derricks used to hoist employees shall be equipped
as follows:

 

12.5.1.7.1.1

A boom angle indicator shall be installed on cranes and be readily visible to
the operator.

 

 

12.5.1.7.1.2

Telescoping booms shall be marked or equipped with a device to clearly indicate
at all times the boom’s extended length to the operator. Alternatively, an
accurate determination of the load radius to be used during the lift shall be
made prior to hoisting personnel.

 

 

12.5.1.7.1.3

Commercially available Anti-Two-Blocking or Two-Block-Damage-Prevention Device
to prevent two-blocking shall be installed on all cranes prior to hoisting
personnel.

 

12.5.1.8     Personnel Platform

 

12.5.1.8.1        Design Criteria

 

12.5.1.8.1.1

A qualified engineer competent in structural design shall design the personnel
platform. The TIC designed manbasket drawings S-3, S-4 and S-5 meet those
requirements.

 

 

12.5.1.8.1.2

The suspension system shall be designed to minimize tipping of the platform due
to a movement of employees occupying the platform.

 

3

--------------------------------------------------------------------------------


 

12.5.1.8.1.3

The entire personnel platform shall be designed with a minimum safety factor of
five.

 

 

12.5.1.8.1.4

Six feet minimum headroom shall be provided for employees occupying the
platform.

 

12.5.1.8.2        Platform Specifications

 

12.5.1.8.2.1

Each personnel platform shall be provided with perimeter protection from the
floor to the midrail which shall consist of either solid construction or
expanded metal having openings no greater than 1/2 inch.

 

 

12.5.1.8.2.2

A bumper guard shall be provided to protect the handrail of the personnel
platform.

 

 

12.5.1.8.2.3

An access gate, if provided, shall swing inward and shall be equipped with
restraining device to prevent accidental opening.

 

 

12.5.1.8.2.4

Overhead protection shall be provided on the personnel platform when employees
are exposed to falling objects.

 

 

12.5.1.8.2.5

All rough edges exposed to contact by employees occupying the platform shall be
ground smooth.

 

 

12.5.1.8.2.6

A qualified welder shall perform all welding.

 

 

12.5.1.8.2.7

The personnel platform shall have a plate or other permanent marking
conspicuously posted stating the personnel platform empty weight and the rated
load capacity of the personnel platform or maximum allowed gross weight and the
maximum number of occupants and maximum weight of tools permitted.

 

12.5.1.8.3        Personnel Platform Loading

 

12.5.1.8.3.1

The load and personnel capacity of the platform shall not be exceeded.

 

 

12.5.1.8.3.2

Personnel platforms shall be used only for employees, their tools and sufficient
material to do work.

 

 

12.5.1.8.3.3

Materials on an occupied personnel platform shall be secured and evenly
distributed while the platform is in motion.

 

12.5.1.8.4        Rigging

 

12.5.1.8.4.1

When a wire rope bridle is used to connect the personnel platform to the load
line, the bridle legs shall be connected to a single ring or shackle.

 

 

12.5.1.8.4.2

Hooks on fall ball assemblies, lower load blocks or other attachment assemblies
shall be of a type that can be closed and

 

4

--------------------------------------------------------------------------------


 

 

locked. Eliminating the hook throat with screw pin, nut and retaining pin is
acceptable.

 

 

12.5.1.8.4.3

Wire rope, shackles, rings and other rigging hardware shall have a minimum
safety factor of five.

 

 

12.5.1.8.4.4

All eyes in wire rope slings shall be fabricated with a mechanical splice and
thimbles.

 

 

12.5.1.8.4.5

ANSI Standards recommend that a secondary means of attachment be provided. This
can be accomplished by running a wire rope from the manbasket to a point above
the ball. Each employee may be tied off to a secure member of the manbasket.

 

12.5.1.9     Inspection and Testing

 

12.5.1.9.1

Cranes which are used to hoist personnel platforms shall be inspected just prior
to hoisting.

 

 

12.5.1.9.2

A full-cycle operational trial lift with the unoccupied personnel platform
loaded to at least its maximum intended weight shall be made for each new work
location and set-up location to ensure that all systems, controls and safety
devices are functioning properly.

 

 

 

NOTE: Work location means the location to which the personnel platform is
positioned.

 

 

 

Set-up location means the location to which the crane or derrick is brought and
set-up including assembling and leveling.

 

 

12.5.1.9.3

A test lift at 200 percent of the placarded maximum allowed gross weight shall
be made prior to hoisting of employees for the first time at each new TIC
jobsite and for each crane hook/block assembly that the work platform will be
suspended from. Under no circumstances shall this test lift be done less than
once a year.

 

12.5.1.9.3.1

The load shall remain suspended in the air for at least five minutes.

 

 

12.5.1.9.3.2

A visual inspection of the crane or derrick, personnel platform and base support
shall be conducted immediately after lift testing in order to determine whether
the testing has produced any adverse effect upon any component or structure.

 

 

12.5.1.9.3.3

Any defects found during such inspections which may create a safety hazard shall
be corrected before further use.

 

12.5.1.10  Safe Work Practices

 

12.5.1.10.1

Employees shall keep all parts of their body inside the platform during raising,
lowering and positioning.

 

5

--------------------------------------------------------------------------------


 

12.5.1.10.2

If the personnel platform is not on the ground, it shall be secured to the
structure before employees exit or enter the platform.

 

 

12.5.1.10.3

Tag lines are to be used when practical.

 

 

12.5.1.10.4

Hoisting of employees while the crane is traveling is prohibited, except for
portal and tower cranes operating on a fixed track.

 

 

12.5.1.10.5

The crane operator shall remain at the controls at all times when hoisting
personnel and while the work platform is occupied.

 

 

12.5.1.10.6

Hoisting of personnel shall be discontinued upon indication of any dangerous
weather conditions, when winds exceed 15 miles per hour or other impending
danger.

 

 

12.5.1.10.7

The platform shall be hoisted a few inches and inspected to assure that it is
secure and properly balanced before employees are allowed to occupy the
platform. The platform shall be landed to allow personnel to access the
platform. Employees shall not be hoisted unless the following conditions are
determined to exist:

 

12.5.1.10.7.1

Hoist ropes shall be free of kinks.

 

 

12.5.1.10.7.2

Multiple part lines shall not be twisted around each other.

 

 

12.5.1.10.7.3

The primary attachment shall be centered over the platform.

 

 

12.5.1.10.7.4

If the wire rope is slack, the hoisting system shall be inspected to assure all
ropes are properly seated on drums and in sheaves.

 

12.5.1.10.8

Employees being hoisted shall remain in continuous sight of and/or communication
with the operator or signal person.

 

 

12.5.1.10.9

Employees occupying the personnel platform shall wear a safety belt/harness with
lanyard appropriately attached to the lower load block or overhaul ball or to
the structural member within the personnel platform, capable of supporting a
fall impact for the employee.

 

 

12.5.1.10.10

No multi-purpose commercial truck mounted crane (boom-truck crane) shall be used
for personnel hoisting, i.e., RO’s, Nationals.

 

12.5.1.11  Pre-Lift Meeting

 

12.5.1.11.1

A meeting attended by the site manager, or his representative, crane operator,
signal person, person(s) to be lifted and the person responsible for the task to
be performed, shall be held to review the appropriate requirements of this
section.

 

 

12.5.1.11.2

This meeting shall be held prior to the beginning of personnel hoisting
operations at each new work location and thereafter for any employees newly
assigned to this operation.

 

6

--------------------------------------------------------------------------------


 

12.6          APPENDIX

 

A.      Personnel Hoisting Signature Log

B.      Manbasket Test Lift U Inspection

C.      Manbasket Trial Lift

 

7

--------------------------------------------------------------------------------


 

APPENDIX A

PERSONNEL HOISTING SIGNATURE LOG

 

Project:

 

 

 

 

 

Date of lift:

 

 

 

 

 

Date work is to be complete:

 

 

 

As the site manager with overall responsibility for the work on this project, I
have reviewed the data on this form and found it to be correct and have
determined that there is no practical alternative way to perform the needed
work.

 

Site Manager:

 

 

Date:

 

 

A documented test lift at this jobsite using the same crane/hook/block assembly
as will be used for personnel transport has been performed and documented. Refer
to Manbasket Test Lift and Inspection Form. As the supervisor in charge, I have
performed the calculations on this form and have witnessed the test lift with an
empty manlift platform. I have held a meeting with the crane operator, signal
person and the persons to be lifted in the manbasket and have reviewed the
procedures to be followed and have familiarized these persons with the TIC
“Personnel Hoisting Procedure”.

 

This form authorizes the use of the manbasket only as described on this form.

 

Foreman:

 

 

Date:

 

 

As the crane operator for this personnel lifting operation, I have conducted
both a test lift and a trial lift, and have reviewed the information on this
form and found it to be correct. I have also attended a meeting with the signal
person, persons to be lifted and the supervisor in charge of the task and have
reviewed the TIC “Personnel Hoisting Procedures”.

 

Crane Operator:

 

 

Date:

 

 

As the signal person for this personnel lifting operation, I have witnessed both
a test lift and a trial lift, and I have attended a meeting with the crane
operator, persons to be lifted and the supervisor in charge of the task, and
have reviewed the TIC “Personnel Hoisting Procedure”.

 

Signal Person:

 

 

Date:

 

 

8

--------------------------------------------------------------------------------


 

APPENDIX B
MANBASKET TEST LIFT AND INSPECTION

 

TIC

 

MANBASKET TEST LIFT & INSPECTION

 

CRANE DATA:

 

Crane Make:

 

Crane Model:

 

 

Crane Serial Number:

 

Hook-Block Serial Number:

 

 

Crane Unit Number:

 

Crane Capacity:

 

(lbs.)

 

TEST LIFTS:

 

Are to be performed for each crane hook / block assembly that will be used to
support the manbasket.

 

Are to be performed on every TIC jobsite prior to hoisting personnel.

 

Are to be performed at least annually.

 

The crane shall have all of the frequent and periodic inspections and tests up
to date.

 

This test form is specifically for the TIC Manbasket design shown on drawings
S-3, S-4, and S-5 and any factory fabricated manbasket.

 

The work platform is to be unoccupied during the test lift.

 

The work platform is to be suspended for 5 minutes with full load during the
test lift.

 

The total suspended load during the test lift is to be 125% the placarded
maximum.

 

125% PLACARDED MAXIMUM GROSS WEIGHT – EMPTY WEIGHT = WEIGHT OF TESTED BLOCKS



CRANE CONFIGURATION DURING TEST LIFT

 

Boom Length:

(ft.)

Boom Angle:

 

 

DEG

Load Radius:

(ft.)

 

 

 

 

Load Chart Capacity for this configuration: (1)

 

 

(lbs.)

 

 

 

CAPACITY REDUCTIONS DUE TO CRANE AUXILIARY ATTACHMENTS.

 

Description:

 

Refer to Operator’s Manual

 

 

 

Load Chart Capacity
Reduction (lbs.)
From Operator’s Manual

 

 

 

 

 

 

 

 

 

 

 

Aux Boom Head

 

—

 

Installed

 

Not Equipped

 

lbs.

 

Swing – Away

 

Stowed

 

Erected

 

Not Equipped

 

lbs.

 

JIB

 

Stowed

 

Erected

 

Not Equipped

 

lbs.

 

FLY

 

Stowed

 

Erected

 

Not Equipped

 

lbs.

 

                :

 

Stowed

 

Erected

 

Not Equipped

 

lbs.

 

                :

 

Stowed

 

Erected

 

Not Equipped

 

lbs.

 

                :

 

Stowed

 

Erected

 

Not Equipped

 

lbs.

 

TOTAL LOAD REDUCTION DUE TO AUXILIARY ATTACHMENTS: (2)

 

lbs.

 

 

INFORMATION FORM WORK PLATFORM PLACARD:

 

Size of Platform:                             4’X4’                            
4’X6’                           4’X 8’

Serial Number of Work Platform:

Work Platform Empty
Weight:                                                                lbs.

Work Platform Total Allowed Gross
Weight:                                         lbs.

 

9

--------------------------------------------------------------------------------


 

TIC

 

MANBASKET LIFT TEST
AND INSPECTION

 

TOTAL RIGGED WEIGHT SUMMARY

 

Weight of Empty Work Platform:

 

lbs.

 

 

Weight of Test Blocks (125% of Placarded Max G.W.):

 

lbs.

 

 

Weight of Load Line :

 

lbs.

 

 

Weight of Hook Block Assembly or Headache Ball :

 

lbs.

 

 

Total Rigged Weight : (3)

 

lbs.

 

 

Refer to Operators Manual

 

 

 

 

 

SUMMARY - CRANE NET CAPACITY

Crane Net Lifting Capacity (A) = (1) - (2) =

 

lbs.

 

 

Total Rigged Weight          (B) = (3) =

 

lbs.

 

 

 

B MUST NOT BE LARGER THAN A

RESULTS OF VISUAL INSPECTION:

Visual inspection for deformed or bent handrail, structural members, expanded
metal and grating:

Acceptable:

 

Unacceptable:

 

Visual Inspection of the welds for cracks, deformation, corrosion:

Acceptable:

 

Unacceptable:

 

Visual Inspection of wire rope bridle and rigging hardware:

Acceptable:

 

Unacceptable:

 

SIGNATURES:

 

Test Lift Conducted by:

 

 

Date:

 

 

I HAVE VISUALLY INSPECTED THE WORK PLATFORM AND RIGGING AND HAVE DETERMINED THAT
IT COMPLIES WITH TIC’S DRAWINGS S-3, S-4, OR S-5;

 

Visual Inspector:

 

 

Date:

 

CALCULATIONS PERFORMED BY:

 

 

DATE:

 

 

10

--------------------------------------------------------------------------------


 

APPENDIX C
MANBASKET TRIAL LIFT

 

TIC

 

MANBASKET TRIAL LIFT

 

MANBASKET TRIAL LIFT

 

A full cycle operational trial lift with the unoccupied personnel platform,
loaded to at least is maximum intended weight, shall be made for each new work
location and set-up location to ensure that all systems, controls, and safety
devices are functioning properly.

 

CRANE CONFIGURATION DURING TRIAL LIFT

 

Boom Length:

(ft)

Boom Angle:

 

DEG

Load Radius:

(ft)

 

 

 

Load chart capacity for this configuration: (1)

 

 

 

lbs.

 

CAPACITY REDUCTIONS DUE TO CRANE AUXILIARY ATTACHMENTS:

 

Description:

 

Refer to Operator’s Manual

 

 

 

Load Chart Capacity
Reduction (lbs.)
From Operator’s Manual

 

 

 

 

 

 

 

 

 

Aux Boom Head

 

—

 

Installed

 

Not Equipped

 

lbs.

Swing – Away

 

Stowed

 

Erected

 

Not Equipped

 

lbs.

JIB

 

Stowed

 

Erected

 

Not Equipped

 

lbs.

FLY

 

Stowed

 

Erected

 

Not Equipped

 

lbs.

                          :

 

Stowed

 

Erected

 

Not Equipped

 

lbs.

                          :

 

Stowed

 

Erected

 

Not Equipped

 

lbs.

                          :

 

Stowed

 

Erected

 

Not Equipped

 

lbs.

TOTAL LOAD REDUCTION DUE TO AUXILIARY ATTACHMENTS: (2)

 

lbs.

 

INFORMATION FROM WORK PLATFORM PLACARD:

 

Size of Platform:                          4’ X 4’                          4’ X
6’                          4’ X 8’

Serial Number of Work Platform:

Work Platform Empty Weight:                                            lbs.

WORK PLATFORM TOTAL ALLOWED GROSS WEIGHT:                          LBS.

 

TIC

 

MANBASKET TRIAL LIFT

 

TOTAL WEIGHT OF FULL LOADED MANBASKET, INCLUDING PERSONNEL EQUIPMENT

 

Weight of Empty Work Platform:

 

lbs.

Weight of Test Blocks (125% of Placarded Max G.W.):

 

lbs.

Weight of Load Line :

 

lbs.

Weight of Hook Block Assembly or Headache Ball :

 

lbs.

Total Rigged Weight :  (3)

 

lbs.

Refer to Operators Manual

 

 

 

SUMMARY – CRANE NET CAPACITY

 

Crane Net Lifting Capacity (A) = (1) - (2) =

 

lbs.

Total Rigged Weight           (B) = (3) =

 

lbs.

 

B MUST NOT BE LARGER THAN A

RESULTS OF VISUAL INSPECTION:

 

Visual inspection for deformed or bent handrail, structural members, expanded
metal and grating:
Acceptable:                                   Unacceptable:

 

Visual Inspection of the welds for cracks, deformation, corrosion:
Acceptable:                                   Unacceptable:

 

Visual Inspection of wire rope bridle and rigging hardware:
Acceptable:                                   Unacceptable:

 

SIGNATURES:

 

Trial Lift Conducted by:

 

 

Date:

 

 

I HAVE VISUALLY INSPECTED THE WORK PLATFORM AND RIGGING AND HAVE DETERMINED THAT
IT COMPLIES WITH TIC’S DRAWINGS S-3, S-4, OR S-5;

 

Visual Inspector:

 

 

Date:

 

CALCULATIONS PERFORMED BY:

 

 

DATE:

 

 

11

--------------------------------------------------------------------------------


 

[g197201kq181i001.jpg]

 

Welding and Burning

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT

Procedure Revision Date

01/2005

 

PROGRAM

 

 

 

13.0 WELDING AND BURNING

 

PROCEDURE TABLE OF CONTENTS

 

13.1

PURPOSE

2

13.2

SCOPE

2

13.3

GENERAL

2

13.4

ELECTRICAL SHOCK PROTECTION

2

13.5

WELDING

5

13.6

BURNING AND CUTTING

6

13.7

ENVIRONMENTAL MONITORING

6

13.8

VENTILATION AND PROTECTION

6

13.9

WELDING PROCEDURES AND PERMITS

6

13.10

STORAGE AND HANDLING OF CYLINDERS

7

13.11

APPENDIX

8

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

13.1        PURPOSE

 

Welding and burning operations have a high potential for personal injury and
fire. By following these guidelines for safe operations, personal injury and
fire losses may be avoided.

 

13.2        SCOPE

 

The primary hazards associated with welding and burning operations are:

 

·      Electric shock;

·      Burns;

·      Radiant energy;

·      Exposure to toxic fumes;

·      Fire; and

·      Explosion

 

13.3        GENERAL

 

13.3.1

Special precautions must be taken to ensure proper ventilation when burning or
welding.

 

 

13.3.2

When burning or welding on coated surfaces, special precautions need to be
taken. The coating must be removed four (4) inches in every direction around the
weld area.

 

 

13.3.3

When burning or welding, employees are to wear personal protective equipment.
This may include gloves, leathers, and hard hats. Eye protection as described in
this manual is required.

 

 

13.3.4

Before starting to burn or weld, the work area is to be inspected to ensure that
sparks or molten metal will not contact flammable or combustible materials.

 

 

13.3.5

Fire extinguishing equipment will be provided in each work area where hot work
is being performed.

 

 

13.3.6

Burning and welding equipment will be inspected before each use and maintained
in safe operating condition.

 

 

13.3.7

Employees must never weld or burn on barrels, tanks, piping, or other systems
that may have contained either combustible or unknown products, without first
obtaining clearance from their supervisor.

 

 

13.3.8

Hoses shall be disconnected from the manifold and stored properly after each
shift. Do not store in areas where gases may accumulate.

 

 

13.3.9

Flash back arresters shall be installed on all oxygen, acetylene rigs,
preferably at the valve, not at the torch. Some torches may have this feature
built into the torch.

 

13.4     ELECTRICAL SHOCK PROTECTION

 

Electrical shock has long been an occupational risk for welders, and has been
assumed to be an acceptable nuisance rather than a hazard. Although shock from
welder secondary circuits is “low voltage” and often causes only a mild reaction
from the worker, the shock can be fatal under certain conditions.

 

2

--------------------------------------------------------------------------------


 

The welding machines utilized on industrial construction projects have
sufficient voltage in both their primary circuits (electrical supply cables) and
their secondary circuit (welding leads) to deliver a lethal shock. Electrical
shock causes harm in many ways including:

 

·           Reaction to a mild shock causing fall or injury from reflexive
action;

 

·           Mild shock aggravating an existing heart or other medical condition;
and

 

·           Shock severe enough to cause muscle seizure or even heart
fibrillation resulting in death.

 

The purpose of this section is to make the case that electrical shock to the
workforce and to welders is preventable at all levels through training, use of
appropriate safe work practices, use of appropriate personal protective
equipment, and proper maintenance of equipment, including safety grounding.

 

13.4.1     Grounding of Tools and Equipment

 

13.4.1.1

All cord and plug connected tools, fans, lighting systems, extension
cords, etc., are to be tested, labeled, and inspected per TIC assured grounding
program.

 

 

13.4.1.2

Ground-Fault Circuit Interrupter (GFCI) protection is to be used for extension
cords and for tools and equipment fed from 120-volt receptacles. An exception to
GFCI protection requirement may be made for receptacles used to supply equipment
that would create a greater hazard than electrical shock if the power were to be
interrupted.

 

13.4.2     Grounding of Welding Machines

 

13.4.2.1     Electrically Powered Welding Machines

 

13.4.2.1.1

Electrically powered welding machines are considered to be portable electrical
equipment and are to be grounded through the equipment grounding conductor
within the electric supply cord.

 

 

13.4.2.1.2

The electrical supply cord to a single portable welder, or to a “pack” of
welders wired from a single electrical box mounted on the rack, is to be
inspected and tested for continuity of ground conductor per TIC Assured
Grounding Program.

 

 

13.4.2.1.3

The equipment grounding conductor in the electrical supply cord(s) is bonded to
the non-current carrying metallic parts of the welders and the rack. This
provides both shock protection for personnel and a path for fault current to
flow back to the circuit source and to operate circuit breakers or fuses.

 

 

13.4.2.1.4

Making an additional ground connection to a driven ground rod at the welder
location will not provide additional protection to workers or to the welding
equipment and is not required.

 

13.4.2.2     Engine Driven Welding Machines

 

13.4.2.2.1

Engine driven welding machines are considered to be portable generators and a
ground connection from the welder frame to a driven grounding

 

3

--------------------------------------------------------------------------------


 

electrode (rod) is not required. Making a connection to a driven ground rod at
the welder location will not provide additional protection to workers or to the
welding equipment.

 

13.4.2.2.2    In portable generators serving only equipment mounted on the
generator, and/or cord and plug connected equipment through receptacles mounted
on the generator frame, the generator frame is the return point to the
electrical source of the generator windings. When the ground terminal of
generator mounted receptacles are bonded to the generator frame there is shock
protection for personnel using plugged in equipment and a return path for fault
current.

 

13.4.3     Shock From Welding Machine Secondary Circuits

 

When performing welding operations there is potential for electrical shock any
time there is simultaneous contact with the work piece and with the energized
electrode. This shock can be prevented by use of safe work practices, correct
welding techniques, and use of personal protective equipment (PPE).

 

13.4.3.1     Factors affecting risk and severity of electric shock in secondary
circuits:

 

13.4.3.1.1

Moisture from perspiration, weather, or other source;

 

 

13.4.3.1.2

Level of insulation between the welder, the electrode, and the workpiece; and

 

 

13.4.3.1.3

Worker position and path of current flow. Current passing across the heart is
very dangerous

 

 

13.4.3.2     Safe Work Practices for Shock Protection

 

13.4.3.2.1

Always include risk of electric shock in task planning and hazard assessment.
Identify measures to minimize the risk of electric shock.

 

 

13.4.3.2.2

Wear dry welding gloves in good condition (no holes or rips) while welding or
when handling electrodes.

 

 

13.4.3.2.3

Remove electrodes when not welding. Collect stub ends per project procedures.

 

 

13.4.3.2.4

Utilize dry leather cushions, apparel, or heat resistant blankets to provide
both electrical and thermal insulation from the workpiece.

 

 

13.4.3.2.5

Perspiration is an excellent conductor, and can greatly increase the severity of
electric shock. Hot weather, humidity, and confined spaces contribute to
perspiration. Clothing, including gloves, must be changed when wet.

 

 

13.4.3.2.6

Any environment where the welder cannot keep dry must be considered to present a
severe hazard of electric shock.

 

 

13.4.3.2.7

Inspect welding machine and leads prior to use. Ensure insulation is not damaged
and energized parts are not exposed.

 

4

--------------------------------------------------------------------------------


 

13.4.3.2.8

Inspect electrode holders for cracked or broken insulation. Discard or repair
damaged insulation.

 

 

13.4.3.2.9

Tape together connectors of welding leads to avoid separation of leads while
pulling or handling.

 

13.4.4     Shock Protection From Primary Circuits

 

13.4.4.1        Disconnect power supply to welding machine before performing
maintenance or opening/removal of covers or guards.

 

13.4.4.1.1    Know the location of the circuit-disconnecting device for your
welding machine.

 

13.4.4.1.1.1

In multi-pack welders it will be a circuit breaker or switch located in a panel
on the pack frame.

 

 

13.4.4.1.1.2

For individually powered welding machines it will be a disconnecting switch and
receptacle into which the welding machine supply cable is plugged.

 

13.4.4.1.1.2.1

Never try to remove the plug from a welding receptacle while the receptacle is
energized. Always open the disconnect switch before attempting to unplug the
welding machine.

 

 

13.4.4.1.1.2.2

Some welding receptacles are designed with an internal disconnect switch which
opens when the plug is pushed and twisted in the receptacle.

 

13.4.4.1.2    Know the location of the power supply terminals within your
welding machine and treat them as energized at any time electrical supply
circuit conductors are connected to the machine.

 

13.4.4.1.2.1       TIC Electrical Safety Policy prohibits work on or near
exposed energized parts except by qualified persons working under an energized
equipment work permit issued for that task.

 

13.5        WELDING

 

13.5.1

When involved in any welding operation, employees must wear approved hard hats
with welding hood and eye protection. The use of soft hoods for specific
operations must be approved by the project safety department or designee.

 

 

13.5.2

When exposed to flying objects, such as when chipping slag, or other
weld-cleaning activity, employees must wear approved eye protection.

 

 

13.5.3

When arc-welding near other workers, all workers are to be warned of the arc
rays.

 

 

13.5.4

Special precautions shall be taken during tig welding operations to ensure that
inert gases do not collect in adjacent low-lying areas or confined spaces.

 

5

--------------------------------------------------------------------------------


 

13.6     BURNING AND CUTTING

 

13.6.1

Do not use matches or lighters to ignite torches. Spark igniters must be used.
Torches shall not be used to light smoking materials.

 

 

13.6.2

When a wrench is required to operate the acetylene cylinder valve, the wrench
shall be kept in position on the valve while the cylinder is in use.

 

 

13.6.3

Do not use oxygen to blow off clothes or clean welds; serious skin burns or
death may result.

 

 

13.6.4

Oxygen shall not be used in a manner that may cause exposure to oil and/or
grease; this may result in fire.

 

 

13.6.5

Air arcing may require hearing protection.

 

 

13.6.6

Turn off all valves and gauges when not in use, and disconnect hoses at the end
of each shift.

 

13.7        ENVIRONMENTAL MONITORING

 

When performing inert gas welding in confined spaces, portable and/or fixed
oxygen analyzers are to be provided. Continuous oxygen monitoring devices may be
required in areas designated by the Site Manager. Refer to the Confined Space
Entry section in this manual for additional information.

 

13.8        VENTILATION AND PROTECTION

 

13.8.1

Welding, burning, and heating performed in confined spaces may require general
mechanical or local exhaust ventilation to reduce the concentrations of smoke
and fumes to acceptable levels. Refer to the Confined Space Entry section in
this manual.

 

 

13.8.2

If adequate ventilation cannot be provided, employees will be provided with, and
required to use, respiratory protection appropriate for the type of work and
exposure.

 

 

13.8.3

Approved respiratory protection must be worn when welding, cutting, or heating
metals having toxic significance, such as zinc, lead, cadmium, or
chromium-bearing metals.

 

 

13.8.4

Oxygen must never be used for ventilation.

 

13.9        WELDING PROCEDURES AND PERMITS

 

The purpose of this procedure is to control ignition sources during construction
and to minimize fire hazards.

 

13.9.1

The supervisor assigning the job is responsible for ensuring that the welder has
adequate equipment and training before the work begins, and supervision during
the job.

 

 

13.9.2

The Site Manager and Supervisor are responsible for reviewing the job to outline
precautions to be taken during the welding operations.

 

 

13.9.3

All welding operations in an operating area of a plant will be accomplished by a
minimum of two people (a welder and another person as fire watch who shall watch
for sparks, hot metal particles, etc.) while the welding is in progress. At the
site of welding operations there will be a fire extinguisher suitable for the
local hazards and a fire permit authorizing the welding in the particular area.

 

 

13.9.4

A thorough check of the welding area shall be made at the end of each welding
operation to ensure that no fires have been started.

 

6

--------------------------------------------------------------------------------


 

13.9.5     If required by the client, a Hot Work Permit will be completed and
signed as required. The Site Manager will keep copies of these permits on file.
All permits shall be requested at least one day prior to the work to be
performed.

 

13.10      STORAGE AND HANDLING OF CYLINDERS

 

13.10.1  General Procedure

 

Employees whose work involves the use of compressed gas cylinders are to be
trained in the safe method of their handling, storage and use. This subject is
to be covered at the new hire orientation.

 

13.10.2      Storage Requirements

 

13.10.2.1

Cylinders shall be kept away from all heat sources.

 

 

13.10.2.2

Cylinders shall be stored in a well ventilated, well protected, dry location at
least 20 feet from highly combustible materials such as oil or excelsior.
Cylinders should be stored in assigned places away from elevators, stairs or
gangways. Assigned storage spaces shall be located where cylinders will not be
knocked over or damaged by passing or falling objects or subject to tampering by
unauthorized persons.

 

 

13.10.2.3

Empty cylinders shall have their valves closed and caps secured. 13.10.2.4 Empty
cylinders shall be stored separate from fully charged cylinders.

 

 

13.10.2.5

Valve protection caps, where the cylinder is designed to accept a cap, shall
always be in place, and hand tight.

 

 

13.10.2.6

Protection from solar radiant heat shall be provided where cylinders are
directly exposed to sunlight.

 

 

13.10.2.7

Compressed gas cylinders are to be secured in an upright position at all times
except, if necessary, for short periods of time while cylinders are actually
being hoisted or carried.

 

 

13.10.2.8

A fire extinguisher of appropriate rated capacity and type shall be no closer
than 25 feet but not farther than 50 feet from storage areas.

 

 

13.10.2.9

If storage area is at dock height, appropriate guard railing and safe access
shall be provided.

 

 

13.10.2.10

When cylinders are raised or lowered to another elevation by cranes, cherry
pickers, etc., a rack must be used; using a wire rope choker directly around the
cylinder is not acceptable.

 

 

13.10.2.11

Employees are not to use oily rags, WD-40, or other oil-based products to
lubricate caps, valves, or gauges.

 

 

13.10.2.12

Oxygen and acetylene cylinders are to be stored with their valve ends up.

 

13.10.3      Fuel Gas Cylinder Storage Requirements

 

7

--------------------------------------------------------------------------------


 

13.10.3.1

Warning signs shall be conspicuously placed and shall read “Danger - No Smoking,
Matches or Open Lights or Flames,” or other equivalent wording.

 

 

13.10.3.2

Inside a building, cylinders, except those in actual use or attached for use,
shall be limited to a total gas capacity of 2,000 cubic feet or 300 pounds of
liquefied petroleum gas. (Follow fire protection guidelines for LPG storage and
precautions.)

 

13.10.4 Oxygen Storage

 

13.10.4.1

Oxygen cylinders in storage shall be separated from fuel or gas cylinders or
combustible materials (especially oil or grease) a minimum of 20 feet or by a
noncombustible barrier at least five feet high having a fire-resistance rating
of at least one-half (1/2) hour.

 

 

13.10.4.2

Warning signs shall be conspicuously placed and shall read, “Danger - No
Smoking, Matches, or Open Lights or Flames” or other equivalent wording.

 

13.10.5      Protection Of Cylinders In Work Areas

 

13.10.5.1

Cylinders shall have overhead protection when there is a danger of falling
material.

 

 

13.10.5.2

Covers shall be attached to the cylinder cart that protects the valves and
gauges from falling material.

 

 

13.10.5.3

Cylinders may be secured to columns and overhead protection attached to the
column.

 

13.11      APPENDIX

 

A. Hot Work Permit

 

8

--------------------------------------------------------------------------------


 

APPENDIX A
HOTWORK PERMIT

 

9

--------------------------------------------------------------------------------


 

[g197201kq183i001.jpg]

 

Excavation and Trenching

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT

Procedure Revision Date

11/2000

 

PROGRAM

 

 

 

14.0 EXCAVATION AND TRENCHING

 

PROCEDURE TABLE OF CONTENTS

 

14.1

PURPOSE

2

14.2

RESPONSIBILITIES

2

14.3

GENERAL REQUIREMENTS

2

14.4

PROTECTIVE SYSTEMS

6

14.5

PROTECTIVE SYSTEMS FOR EXCAVATIONS, TRENCHES, AND HOLES/CAISSONS

8

14.6

APPENDIX

9

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

14.1        PURPOSE

 

The following guidelines for excavation and trenching are in compliance with the
Federal OSHA Construction Standards For Excavation - 29CFR 1926.650-652. Refer
to this standard when determining soil types, sloping designs and specific
details.

 

14.2        RESPONSIBILITIES

 

14.2.1     Site Superintendent

 

14.2.1.1              At each TIC jobsite where trenching excavations exceed 4
feet, the site superintendent will designate a competent person. The competent
person will be a TIC jobsite supervisor who has been trained in OSHA Trenching
Requirements, including:

 

14.2.1.1.1 Determination of soil types;

 

14.2.1.1.2 Documentation requirements;

 

14.2.1.1.3 Monitoring for hazardous atmospheres;

 

14.2.1.1.4 Means of access/egress; and

 

14.2.1.1.5 Sloping, benching, and shoring.

 

14.2.1.2              Where excavations exceed 20 feet in depth at any point,
protective systems must be designed by a registered professional engineer.

 

14.2.2     Corporate Safety

 

14.2.2.1              Provide training and compliance information to jobsites
performing excavation work.

 

14.2.2.2              Help jobsites identify soil types to determine OSHA
compliance.

 

14.3 GENERAL REQUIREMENTS

 

14.3.1                        Surface Encumbrances

 

14.3.1.1              All surface encumbrances, i.e., boulders, buildings,
trees, roadbeds, etc., that are located so as to create a hazard to employees
shall be removed or supported, as necessary, to safeguard employees.

 

14.3.2                        Underground Installations

 

14.3.2.1                       The estimated location of utility installations,
such as sewer, telephone, fuel, electric, water lines, or any other underground
installations that may reasonably be expected to be encountered during
excavation work, shall be determined prior to opening an excavation.

 

14.3.2.2                       Utility companies or owners shall be contacted
within established or customary local response times, advised of the proposed
work, and asked to establish the location of

 

2

--------------------------------------------------------------------------------


 

the underground installations prior to the start of actual excavation. When
utility companies or owners cannot respond to a request to locate underground
utility installations within 24 hours (unless a longer period is required by
state or local law), or cannot establish the exact location of these
installations, excavation may proceed, provided caution is used and detection
equipment or other acceptable means to locate utility installations are used.

 

14.3.2.3                       When excavation operations approach the estimated
location of underground installations, the exact location of the installations
shall be determined by safe and acceptable means.

 

14.3.2.4                       While the excavation is open, underground
installations shall be protected, supported or removed as necessary to safeguard
employees.

 

14.3.3                        Access and Egress

 

14.3.3.1

Means of egress from trench excavations - A stairway, ladder, ramp or other safe
means of egress shall be located in trench excavations that are 4 feet or more
in depth so as to require no more than 25 feet of lateral travel from employees.

 

 

14.3.3.2

Structural Ramps - Structural ramps (built of steel or wood) that are used
solely by employees as a means of access or egress from excavations are to be
designed by a competent person. Structural ramps used for access or egress of
equipment shall be designed by a person qualified in structural design.

 

 

14.3.3.3

Ramps and runways constructed of two or more structural members shall have the
structural members connected together to prevent displacement. Structural
members used for ramps and runways shall be of uniform thickness. Cleats or
other appropriate means used to connect runway structural members shall be
attached to the bottom of the runway or shall be attached in a manner to prevent
tripping. Structural ramps used in lieu of steps shall be provided with cleats
or other surface treatments on the top surface to prevent slipping.

 

14.3.4                        Exposure to Vehicular Traffic

 

14.3.4.1                       Employees exposed to vehicular traffic shall be
provided with, and shall wear, warning vests or other suitable garments marked
with or made of reflectorized or high-visibility material.

 

14.3.5                        Exposure to Falling Loads

 

14.3.5.1                       No employee shall be permitted underneath loads
handled by lifting or digging equipment. Employees shall be required to stand
away from any vehicle being loaded or unloaded to avoid being struck by any
spillage or falling materials. Operators may remain in the cabs of vehicles
being loaded or unloaded when the vehicles are equipped to provide adequate
protection for the operator during loading and unloading operations.

 

14.3.6                        Warning System for Mobile Equipment

 

14.3.6.1                       When mobile equipment is operated adjacent to an
excavation, or when such equipment is required to approach the edge of an
excavation, and the operator does not have a clear and direct view of the edge
of the excavation, a warning

 

3

--------------------------------------------------------------------------------


 

system shall be utilized such as barricades, hand or mechanical signals, or stop
logs. If possible, the grade should be away from the excavation.

 

14.3.7                        Hazardous Atmospheres - Testing and Controls

 

14.3.7.1

Where oxygen deficiency (atmospheres containing less than 19.5 percent oxygen)
or a hazardous atmosphere exists or could reasonably be expected to exist, such
as in excavations in landfill areas or excavations in areas where hazardous
substances are stored nearby, the atmospheres in the excavation shall be tested
before employees enter excavations greater than 4 feet in depth.

 

 

14.3.7.2

Adequate precautions shall be taken to prevent employee exposure to atmospheres
containing less than 19.5 percent oxygen and other hazardous atmospheres. These
precautions include providing proper respiratory protection or ventilation.

 

 

14.3.7.3

Adequate precaution shall be taken, such as providing ventilation, to prevent
employee exposure to an atmosphere containing a concentration of a flammable gas
in excess of 20 percent of the lower flammable limit of the gas.

 

 

14.3.7.4

When controls are used that are intended to reduce the level of atmospheric
contaminants to acceptable levels, testing shall be conducted as often as
necessary to ensure that the atmosphere remains safe. Refer to the Confined
Space Entry policy contained in this manual.

 

14.3.8                        Emergency Rescue Equipment

 

14.3.8.1

Emergency rescue equipment shall be readily available where hazardous
atmospheric conditions exist or may reasonably be expected to develop during
work in an excavation.

 

 

14.3.8.2

Employees entering bell-bottom pier holes, or other similar deep and confined
spaces, shall wear a harness with a life-line securely attached to it. The
lifeline shall be separate from any line used to handle materials, and shall be
attended at all times while the employee wearing the lifeline is in the
excavation.

 

14.3.9                        Protection From Hazards Associated with Water
Accumulation

 

14.3.9.1

Employees are not to work in excavations in which there is accumulated water, or
in excavations in which water is accumulating, unless adequate precautions have
been taken to protect employees against the hazards posed by water accumulation.
The precautions necessary to protect employees adequately vary with each
situation, but may include special support or shield systems to protect from
cave-ins, water removal to control the level of accumulating water, or use of a
safety harness and lifeline.

 

 

14.3.9.2

If water is controlled or prevented from accumulating by the use of water
removal equipment, the water removal equipment and operations shall be monitored
by a competent person to ensure proper operation.

 

 

14.3.9.3

If excavation work interrupts the natural drainage of surface water (such as
streams), diversion ditches, dikes, or other suitable means shall be used to
prevent surface water from entering the excavation and to provide adequate
drainage of the

 

4

--------------------------------------------------------------------------------


 

area adjacent to the excavation. Excavations subject to runoff from heavy rains
will require an inspection by a competent person.

 

14.3.10                 Stability of Adjacent Structures

 

14.3.10.1

Where the stability of adjoining buildings, walls, or other structures is
endangered by excavation operations, support systems such as shoring, bracing,
or underpinning shall be provided to ensure the stability of such structures for
the protection of employees.

 

 

14.3.10.2

Excavation below the level of the base or footing of any foundation or retaining
wall that could be reasonably expected to pose a hazard to employees shall not
be permitted unless:

 

14.3.10.2.1

A support system, such as underpinning is provided to ensure the safety of
employees and the stability of the structure; or

 

 

14.3.10.2.2

The excavation is in stable rock; or

 

 

14.3.10.2.3

A registered professional engineer has approved the determination that the
structure is sufficiently removed from the excavation so as to be unaffected by
the excavation activity; or

 

 

14.3.10.2.4

A registered professional engineer has approved the determination that such
excavation work will not pose a hazard to employees.

 

14.3.10.3                Sidewalks, pavements, and adjacent structures shall not
be undermined unless a support system or other method of protection is provided.

 

14.3.11                 Protection for Employees from Loose Rock or Soil

 

14.3.11.1                Adequate protection shall be provided to protect
employees from loose rock or soil that could pose a hazard by falling or rolling
from an excavation face. Such protection shall consist of scaling to remove
loose material; installation of protective barricades at intervals as necessary
on the face to stop and contain falling material; or other means that provide
equivalent protection.

 

14.3.11.2                Employees shall be protected from excavated or other
materials or equipment that could pose a hazard by falling or rolling into
excavations. Protection shall be provided by placing and keeping such materials
or equipment at least 2 feet from the edge of excavations, or by the use of
retaining devices that are sufficient to prevent materials or equipment from
falling or rolling into excavations, or by a combination of both if necessary.

 

14.3.12                 Inspections

 

14.3.12.1                Daily inspections of excavations, the adjacent areas,
and protective systems shall be made by a competent person for evidence of a
hazardous condition. An inspection shall be conducted by the competent person
prior to the start of work and as needed throughout the shift. Inspections shall
also be made after every rainstorm or other hazard increasing occurrence. These
inspections are only required when employee exposure can be reasonably
anticipated. Daily inspections shall be documented using the TIC Excavation and
Trenching Compliance Checklist.

 

5

--------------------------------------------------------------------------------


 

14.3.12.2                Where the competent person finds evidence of a
hazardous condition, exposed employees shall be removed from the area until the
necessary precautions have been taken to ensure their safety.

 

14.3.13                 Fall Protection

 

14.3.13.1

Where employees or equipment are required or permitted to cross over
excavations, walkways or bridges with standard guardrails shall be provided.

 

 

14.3.13.2

Adequate physical barrier protection shall be provided at all excavations.

 

14.4        PROTECTIVE SYSTEMS

 

14.4.1                        Protection of Employees in Excavations

 

14.4.1.1

Each employee in an excavation shall be protected from cave-ins by an adequate
protective system, unless:

 

 

 

14.4.1.1.1

Excavations are made entirely in stable rock; or

 

 

 

 

14.4.1.1.2

Excavations are less than 4 feet in depth.

 

 

14.4.1.2

Protective systems shall have the capacity to resist all loads that are intended
or could reasonably be expected to be applied or transmitted to the system.

 

14.4.2                        Design of Sloping and Benching Systems

 

The slopes and configurations of sloping and benching systems shall be selected
and constructed using one of the four options below.

 

14.4.2.1

Option 1 - Allowable configurations and slopes - Excavations shall be sloped at
an angle not steeper than one and one-half horizontal to one vertical (34
degrees measured from the horizontal), unless the employer uses one of the other
options listed below.

 

 

14.4.2.2

Option 2 - Determination of slopes and configurations - Maximum allowable
slopes, and allowable configurations for sloping and benching systems, shall be
determined in accordance with the conditions and requirements set forth in the
OSHA standard. Allowable slope is determined by soil classification as type A,
B, or C.

 

 

14.4.2.3

Option 3 - Designs using other tabulated data - Designs of sloping or benching
systems shall be selected from, and be in accordance with, tabulated data such
as tables and charts. The tabulated data shall be in written form and shall
include all of the following:

 

14.4.2.3.1

Identification of the parameters that affect the selection of a sloping or
benching system drawn from such data.

 

 

14.4.2.3.2

Identification of the limits of use of the data, to include the magnitude and
configuration of slopes determined to be safe.

 

 

14.4.2.3.3

Explanatory information as may be necessary to aid the user in making a correct
selection of a protective system from the data.

 

6

--------------------------------------------------------------------------------


 

14.4.2.4                       Option 4 - Design by a registered professional
engineer - Sloping and benching systems not utilizing Options 1-3 shall be
approved by a registered professional engineer. Designs shall be in written form
and shall include at least the following:

 

14.4.2.4.1

The magnitude of the slopes that were determined to be safe for the particular
project;

 

 

14.4.2.4.2

The configurations that were determined to be safe for the particular project;
and

 

 

14.4.2.4.3

The identity of the registered professional engineer approving the design.

 

 

14.4.2.4.4

At least one copy of the design shall be maintained at the jobsite while the
slope is being constructed.

 

14.4.3                        Design of Support Systems, Shield Systems, and
other Protective Systems

 

Designs of support systems, shield systems, and other protective systems shall
be selected and constructed as follows:

 

14.4.3.1

Option 1 - Designs for timber shoring in trenches shall be determined in
accordance with the conditions and requirements set forth in the OSHA standard.

 

 

14.4.3.2

Option 2 - Designs using manufacturer’s tabulated data - Design of support
systems, shield systems, or other protective systems that are drawn from
manufacturer’s tabulated data shall be in accordance with all specifications,
recommendations, and limitations issued or made by the manufacturer. Designs by
a registered professional engineer shall be in written form and shall include
the following:

 

14.4.3.2.1

A plan indicating the sizes, type, and configurations of the materials to be
used in the protective system; and

 

 

14.4.3.2.2

The identity of the registered professional engineer approving the design.

 

 

14.4.3.2.3

At least one copy of the design shall be maintained at the jobsite during
construction of the protective system.

 

14.4.4                        Materials and Equipment

 

14.4.4.1

Materials and equipment used for protective systems shall be properly maintained
and free from damage or defects that might impair their proper function.

 

 

14.4.4.2

When material or equipment that is used for protective systems is damaged, a
competent person shall examine the material or equipment and evaluate its
suitability for continued use. If the competent person cannot assure the
material or equipment is able to support the intended loads or is otherwise
suitable for safe use, then such material or equipment shall be removed from
service, and shall be evaluated and approved by a registered professional
engineer before being returned to service.

 

7

--------------------------------------------------------------------------------


 

14.4.5                        Installation and Removal of Supports

 

14.4.5.1

Members of support systems shall be securely connected together to prevent
sliding, falling, kickouts, or other predictable failure.

 

 

14.4.5.2

Before temporary removal of individual members begins, additional precautions
shall be taken to ensure the safety of employees.

 

 

14.4.5.3

Removal shall begin at, and progress from, the bottom of the excavation. Members
shall be released slowly so as to note any indication of possible failure of the
remaining members of the structure or possible cave-in of the sides of the
excavation.

 

 

14.4.5.4

Backfilling shall progress together with the removal of support systems from
excavations.

 

 

14.4.5.5

Installation of a support system shall be closely coordinated with the
excavation of trenches.

 

14.4.6                        Sloping and Benching Systems

 

14.4.6.1                       Employees shall not be permitted to work on the
faces of sloped or benched excavations at levels above other employees except
when employees at the lower levels are adequately protected from the hazard of
falling, rolling, or sliding material or equipment.

 

14.4.7                        Shield Systems

 

14.4.7.1                       Shields shall be installed in a manner to
restrict lateral or other hazardous movement of the shield in the event of the
application of sudden lateral loads.

 

14.4.7.2                       Employees shall not be allowed in areas protected
by shields when the shields are being installed, removed, or moved vertically.

 

14.4.8                        Additional Requirement for Shield Systems Used in
Trench Excavation

 

14.4.8.1                       Excavations of earth material to a level not
greater than 2 feet below the bottom of a shield shall be permitted, but only if
the shield is designed to resist the forces calculated for the full depth of the
trench, and there are not indications while the trench is open of a possible
loss of soil from behind or below the bottom of the shield.

 

14.5        PROTECTIVE SYSTEMS FOR EXCAVATIONS, TRENCHES, AND HOLES/CAISSONS

 

Protective systems for excavations, trenches, and holes/caissons include:

 

·                       Warning systems

·                       Barricades

·                       Protective covers

 

14.5.1     Warning Systems

 

14.5.1.1              Warning systems may be used alone when a warning is
sufficient to prevent hazard exposure, and only when an excavation/trench is
less than six feet in depth.

 

8

--------------------------------------------------------------------------------


 

14.5.1.1.1                                          Barricade Tape

 

When using barricade tape, it is to be placed 6 feet from the edge of an
excavation or trench to warn of the hazard.

 

14.5.1.1.2                                          Flashers

 

Flashing lights may be placed along the perimeter of the hazard as an additional
indication of the hazard.

 

14.5.1.2              Both a warning system and a physical barricade/cover may
be required to adequately protect against some hazards.

 

14.5.2     Barricades

 

14.5.2.1              Physical barricades or covers are to be used when an
excavation or trench exceeds six feet in depth or when a warning system alone is
not sufficient to prevent a hazard exposure. All holes/caissons require physical
barricades or covers.

 

14.5.2.2              A physical barricade may be constructed to protect against
access by unauthorized personnel and/or to protect against accidental hazard
exposure. Barricades are to be constructed of rigid materials and meet the OSHA
standard 1926.502.

 

14.5.2.3              Typically, barricades are built of plywood, wire rope,
fencing, wood, or metal, but may be made of any material meeting the above
specifications. Barricades must be secured, and completely surround the hazard.

 

14.5.3     Covers

 

14.5.3.1              Covers may be made of any material that is able to support
twice the intended load, i.e., personnel or equipment. Typically, hole covers
are made of plywood, wire fence, or expanded metal mesh. Covers must be secured
from removal or displacement, and flagged. Red utility locate flags are readily
available from equipment suppliers. All hole covers are to be clearly labeled:
“DANGER - HOLE COVER - DO NOT REMOVE”

 

14.5.4     Training

 

14.5.4.1              All TIC employees working on projects where
excavation/trench/hole hazards exist are to be trained in the installation,
identification, and maintenance of warning systems, barricades, and/or covers.

 

14.6       APPENDIX

 

A.      Granular Soils — Fine to Coarse Sands

B.      Excavation and Trenching Compliance Checklist

C.      Trench and Excavation Permit

 

9

--------------------------------------------------------------------------------


 

APPENDIX A
GRANULAR SOILS — FINE TO COARSE SANDS

 

Unconfined Compressive Strength (UCS) of soft cohesive soil is less than .5T /
SF and should be treated similar to granular soils.

 

Relative Density of Sands According to Results of Standard Penetration Tests

Blows Per Ft.

 

Relative Density

 

Soil Type

0 to 4

 

Very Loose

 

C

4 to 10

 

Loose

 

C

10 to 30

 

Medium

 

C

30 to 50

 

Dense

 

B

Over 50

 

Very Dense

 

B*

 

--------------------------------------------------------------------------------

* Very dense sand may be Type “A” if solidly cemented.

 

Test For Granular Soils

1.                                      Granular soil cannot be molded when
moist and crumbles easily when dry.

2.                                      Moist granular soils that contain some
cohesive material will exhibit signs of cohesion between particles.

3.                                      Penetrometer does not work on granular
soils.

4.                                      Granular soil has no cohesive strength.

 

Warning

1.                                      Excessive moisture or drying may cause
changes in the soil classification.

2.                                      Granular soils are susceptible to shock
and/or vibration failure.

3.                                      Granular material that would exhibit
cohesive properties when moist will lose those properties when either saturated
or dried.

 

Minimum Standards - Type A Soil

 

Includes:

1.             Cohesive soils with an unconfined compressive strength exceeding
1.5 T/SF.

2.             Cemented granular soils or caliche may be included.

 

Excludes:

1.             Fissured soils or areas subject to vibration from heavy traffic
or similar effects.

2.             Sloped layered system dipping onto excavation areas on 4
horizontal: 1 vertical or greater.

3.             Other factors requiring a less stable classification such as
excessive moisture or free running or standing water.

4.             Previously disturbed soil.

5.             Cuts in excess of 20 feet.

 

[g197201kq185i001.jpg]

 

[g197201kq185i002.jpg]

 

10

--------------------------------------------------------------------------------


 

Minimum Standards - Type A Soil

 

[g197201kq185i003.jpg]

 

Excavations of 8 feet or less in depth, which have unsupported vertically sided
lower portions, shall have a maximum vertical side of 3 1/2 feet.

 

[g197201kq185i004.jpg]

 

Excavations more than 8 feet, but not more than 12 feet in depth that have
unsupported vertically sided lower portions shall have a maximum allowable slope
of 1H:1V and a maximum vertical side of 3 1/2 feet.

 

[g197201kq185i005.jpg]

 

All excavations 20 feet or less in depth that have vertically sided lower
portions that are supported or shielded have a maximum allowable slope of 3/4
H:1V. The support or shield system must extended at least 18 inches above the
tope of the vertical side.

 

Condition A

 

4 ft maximum vertical height bench is allowable for Type A and Type B soils.

Condition B

 

3 1/2 maximum vertical height is allowable for Type A soils.

Condition A & B

 

Applies to cohesive soils only — not granular.

 

Minimum Standards - Type B Soil

 

Includes:

Cohesive soils with UCS of .5T / SF min. to 1.5 T/SF max.

Type A soils subject to external vibrations or loading.

Type A soils that are fissured.

Type A soils previously disturbed, but well compacted.

 

Excludes:

Cuts in excess of 20 ft.

Soils with free running or standing water.

 

11

--------------------------------------------------------------------------------


 

[g197201kq185i006.jpg]

 

All excavations 20 feet or less in depth that have vertically sided lower
portions shall be shielded or supported to a height at least 18 inches above the
tope of the vertical side. All such excavations shall have a maximum allowable
slope of H:1V.

 

[g197201kq185i007.jpg]

 

Minimum Standards - Type C Soil

 

Includes:

1.             Cohesive soil with UCS less than .5T/SF.

2.             Granular soils including gravel, sand and loamy sand.

3.             Saturated or submerged soils.

4.             Type A and B soils when using option 1.

·              Recommended specific written safety plan

·              May require additional protective equipment.

 

[g197201kq185i008.jpg]

 

All simple slope excavations 20 feet or less in depth shall have a maximum
allowable slope of 1 1/2H:1V.

 

[g197201kq185i009.jpg]

 

All excavations 20 feet or less in depth that have vertically sided lower
portions shall be shielded or supported to a height at least 18 inches above the
top of the vertical side. All such excavations shall have a maximum allowable
slope of 1 1/2 horizontal: 1 vertical.

 

12

--------------------------------------------------------------------------------


 

APPENDIX B
EXCAVATION AND TRENCHING COMPLIANCE CHECKLIST

 

EXCAVATION AND TRENCHING COMPLIANCE CHECKLIST

 

Date & Time

 

 

 

 

 

 

 

 

 

 

Station or Location

 

 

 

 

 

 

 

 

 

 

Reclass (Y/N) Reason

 

 

 

 

 

 

 

 

 

 

 

 

VISUAL

Water - Surface, Seeping, Water Table

 

 

 

 

 

 

 

 

 

 

Backfill - Cohesive, Granular

 

 

 

 

 

 

 

 

 

 

Trench Banks Cohes/Granular, Crack/Spall, Fissures

 

 

 

 

 

 

 

 

 

 

Previously Disturbed (Y/N)

 

 

 

 

 

 

 

 

 

 

Layered Soil (Y/N)

 

 

 

 

 

 

 

 

 

 

Vib Potential (Y/N)

 

 

 

 

 

 

 

 

 

 

 

 

MANUAL

Plasticity - Cohesive, Granular

 

 

 

 

 

 

 

 

 

 

Dry Strength - Cohesive, Granular

 

 

 

 

 

 

 

 

 

 

Estimated Strength - Thumb, Penitrometer, Shear Vane

 

 

 

 

 

 

 

 

 

 

 

 

CLASSIFICATION / PROTECTION

Soil Type - Rock /A/B/C

 

 

 

 

 

 

 

 

 

 

Trench Box, Shoring, Sloping

 

 

 

 

 

 

 

 

 

 

Competent Person

 

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

APPENDIX C
TRENCH AND EXCAVATION PERMIT

 

14

--------------------------------------------------------------------------------


 

[g197201kq187i001.jpg]

 

Mobile Equipment

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

07/2003

 

15.0 MOBILE EQUIPMENT

 

PROCEDURE TABLE OF CONTENTS

 

15.1

PURPOSE

2

15.2

OPERATOR CERTIFICATION AND TRAINING

2

15.3

CRANE MANAGEMENT

3

15.4

USE OF MOBILE EQUIPMENT IN PROXIMITY TO POWERLINES

5

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

15.1                        PURPOSE

 

To assure mobile equipment and cranes are operated by trained and qualified
personnel.

 

15.2                        OPERATOR CERTIFICATION AND TRAINING

 

15.2.1              Certification

 

All TIC operators of mobile equipment, including earthmoving equipment, elevated
work platforms, forklift trucks and lift cranes must be certified for the
equipment to be operated.

 

15.2.1.1              Equipment Operator

 

Upon satisfying the TIC training and experience requirements, each operator will
fill out the TIC Certificate of Training (Form PL-1 3) and receive an Equipment
Qualification Card (TIC Form PL-14). These forms must be signed by the employee
as well as the qualified person monitoring the training.

 

15.2.1.2              Lift Crane Operator

 

The lift crane operator certification requires completion of the Lift-Crane
Operator Experience/Authorization Form found in Section I of the TIC Corporate
Crane And Rigging Manual. In addition, the crane operator must have had a TIC
Crane Operator’s Physical Examination within the last year. Upon completing
these requirements and all required training, the crane operator will be issued
a Crane Operator’s Card by the corporate safety department indicating the
equipment the operator is certified to operate. This certification procedure is
explained in each Lift Crane Operations Guide. In the state of Oregon, all crane
operator certification cards must include a laminated photo of the crane
operator.

 

15.2.2              Training

 

15.2.2.1              Training or evidence of experience is required for all
equipment operators prior to their being certified to operate equipment.

 

15.2.2.2              Each jobsite will designate a qualified person to certify
equipment operators. The qualified person may be the site manager or an
experienced operator designated by the site manager. Crane operator experience
verification must be performed by the site manager.

 

15.2.2.3              Prior to certifying any person as an operator, the
qualified person is to follow the training procedures outlined below and
document this training on the TIC Certificate of Training (Form PL-13).

 

15.2.2.3.1                       Determine and verify the experience on the
specific type of equipment to be assigned. Document this on the TIC Certificate
of Training Form (PL- 13) under Prior Experience.

 

15.2.2.3.2                       Review the Equipment Operator’s Manual and
video (if available), paying close attention to the safety features and
emergency control devices. Crane operators should also review the TIC Corporate
Crane And Rigging Manual and the video “Lift Crane Operations”.

 

15.2.2.3.3                       Ask the prospective operator to demonstrate
their understanding and familiarity with the equipment, its functions, controls
and emergency and

 

2

--------------------------------------------------------------------------------


 

safety features. Instruct the prospective operator to notify supervision of any
problems encountered in the safe operation of the equipment and have them
describe their actions/reactions during emergency situations.

 

15.2.2.3.4                       Have the prospective operator perform a daily
equipment walk-around and complete a TIC pre-shift inspection report
(Form EQ-17).

 

15.2.2.3.5                       Review and witness the prospective operator’s
competence and capabilities operating the equipment.

 

15.2.2.3.6                       Review service and scheduled maintenance
procedures for the equipment.

 

15.2.2.3.7                       Upon satisfactory completion of the above,
designate the operator competent on the assigned equipment, complete the TIC
Certificate of Training (form PL-13) and issue the operator a TIC Operator’s
Card, Form PL- 14.

 

15.2.2.4              The TIC Corporate Safety Department has the following
video titles available to assist in providing equipment operator instruction:

 

·                                Skid-Steer Safety, Operation and Maintenance

·                                Rough Terrain Forklift Safety, Operation and
Maintenance

·                                Trencher Safety, Operation and Maintenance

·                                Loader/Backhoe Safety, Operation and
Maintenance

·                                Crawler Loader/Dozer Safety, Operation and
Maintenance

·                                Articulated Loader Safety, Operation and
Maintenance

·                                Basic Manlift Orientation

·                                Bobcat 2400 MTC Operator Training

·                                Tractor Loader Backhoe Safety Procedures

·                                Bobcat Excavator Operator Training

·                                Operation Safety and Maintenance

·                                Telescopic Forklift Pre-operating Instructions

·                                525 Operation and Maintenance

·                                Modern Motor Grader Operation

·                                Operational Tips and Techniques for Backhoe
Loaders

·                                The Professional Operator

·                                SD-70 Series Operation Training Program

·                                Vibratory Soil Compactors

·                                Aerial Lift Safety

·                                JLG Scissors Operation and Safety

·                                JLG Lift Operator Safety

·                                Lift Crane Operations

 

15.3                        CRANE MANAGEMENT

 

Each TIC project managing a crane assumes the responsibility for safe operation
of cranes and the performance of operators, riggers and signalmen. The following
policy addresses operator qualification, training, crane inspection, lifting
criteria and crane management systems.

 

15.3.1              Definitions

 

15.3.1.1              Crane Competent Person: A TIC employee who has the
capabilities and experience to review the on-site management of cranes and
assure that Federal Safety

 

3

--------------------------------------------------------------------------------


 

regulations are complied with, required recordkeeping is completed, and TIC safe
work practices are being followed. Qualifications of the Competent Person for
cranes includes understanding of safe crane operating practice and Federal and
TIC requirements related to crane operations.

 

15.3.2              Certification of Crane Operators

 

15.3.2.1              All TIC operators of cranes must be certified and carded
for the size and type of crane to be operated. Successful certification
requires:

 

15.3.2.1.1                       Physical examination every two years, according
to D.O.T.

 

15.3.2.1.2                       Completion of Operator Experience/Authorization
form.

 

15.3.2.1.3                       Review of TIC Corporate Crane And Rigging
Manual.

 

15.3.2.1.4                       Review of operator’s crane operating
capabilities by the Competent Person or third party crane specialist.

 

15.3.2.2              One of the responsibilities of the Crane Competent Person
is to assist new crane operators through the TIC certification process, which
includes helping the new operator complete each certification requirement, as
well as reviewing the operator’s crane operating capabilities. The TIC Safety
and Equipment Departments will assist the Crane Competent Person in
certification of crane operators.

 

15.3.2.3              The TIC Safety Department will keep all records related to
crane operator certification and training and will issue crane operator cards
upon successful completion of the requirements. The TIC Safety Department will
maintain a list of TIC employees who are qualified as Crane Competent Persons.
Each time this list is updated a copy will be sent to the Corporate Safety
Department.

 

15.3.3              Crane Inspection

 

Each crane must be inspected prior to each shift by the crane operator, with
documentation of the inspections on TIC Pre-Shift Inspection Report form
(EQ-17). Each crane shall have a current, annual inspection, provided by TIC or
an authorized third party inspector per state requirements.

 

15.3.4              Operator Training

 

Training for all crane operators, including boom truck and carry deck operators,
will be presented periodically at TIC projects through third party or TIC
in-house instructors. Training is to be coordinated through the TIC Equipment
and Safety Departments.

 

15.3.5              Competent Person - Cranes

 

15.3.5.1              TIC requires all TIC projects having cranes on site to
have a designated Competent Person for cranes. The Crane Competent Person is to
be designated by the Site Manager at project kickoff. In addition to their
normal assigned duties, the responsibility of the Crane Competent Person is to
work with TIC managers and crafts to:

 

15.3.5.1.1                       Review newly hired crane operators to determine
their operation abilities.

 

4

--------------------------------------------------------------------------------


 

15.3.5.1.2                       Assure that all OSHA, MSHA and TIC policies
regarding crane operation are complied with.

 

15.3.5.1.3                       Make sure TIC policy regarding task planning of
major lifts is followed.

 

15.3.5.1.4                       Make sure corrective action is quickly taken
when concerns are identified.

 

15.3.5.1.5                       Regularly communicate the status of crane
safety to project management.

 

15.3.5.1.6                       Coordinate and communicate with the TIC
Equipment and Safety Departments regarding certification of new crane operators.

 

15.3.5.2              A designated Competent Person for cranes must be present
on site whenever cranes are operating. TIC projects must designate enough
Competent Persons to assure adequate coverage.

 

15.3.5.3              Upon designation of the Competent Person, the site manager
is to contact the TIC Safety Department and request the applicable OSHA
standards for cranes. This standard is to be reviewed by the Competent Person
and maintained as part of the Project Safety Plan with a copy kept by the
Competent Person for reference.

 

15.3.6              Crane Lifting Performance

 

15.3.6.1              All lifts, series of lifts, crane moves, rigging, assembly
and disassembly are to be reviewed and planned to assure successful and safe
completion. Planning is to include:

 

15.3.6.1.1                       Load to be lifted and load chart analysis;

 

15.3.6.1.2                       Rigging; and

 

15.3.6.1.3                       Load path - potential obstruction, workers
underneath.

 

15.3.6.2              On loads exceeding 85% of the crane capacity, all lifts
are to be task planned and documented with the TIC Lift Plan or equivalent.

 

15.3.7              Reporting and Review of Crane Incidents

 

All crane incidents involving injury to personnel or damage to equipment and/or
property are to be reported to the Corporate Safety Director and the TIC
Equipment Department. The Corporate Safety Director will review all crane
incidents and call project management in event of questions or concerns. The
Safety Director will advise the Corporate Safety Committee of all crane
incidents.

 

15.4                        USE OF MOBILE EQUIPMENT IN PROXIMITY TO POWERLINES

 

15.4.1              Scope

 

This policy applies to all equipment, which by design, use, or configuration may
come into contact with powerlines on TIC projects. This includes cranes,
excavators, forklifts, backhoes, dump trucks, powered manlifts, etc. All work in
proximity to powerlines is to be performed under TIC safety and operations
policies, as well as all applicable Federal and State regulatory standards,
including OSHA and MSHA. All crane operations will be in compliance with ANSI B
30.5 - 2000.

 

5

--------------------------------------------------------------------------------


 

15.4.2              Pre-Job Plan

 

At the project kick-off, overhead powerlines are to be identified, and a plan
for avoiding contact developed. This plan should address engineering controls as
well as methods of identification, spotters, and proximity detection. The plan
should make every effort to eliminate the overhead powerline hazard by
relocating the powerlines, burying the powerlines, or changing the equipment
routing. A pre-job plan is to be written, reviewed with the entire project team,
and will establish who is the competent person responsible for equipment and
powerlines concerns.

 

15.4.3              De-energizing and Grounding Powerlines

 

Every effort should be made to de-energize and ground powerlines when using
mobile equipment, which may come in contact with the powerlines to avoid the
possibility of injury or death due to electrocution. This must be coordinated
with the client, the facility owner, and the owner of the powerlines. When
de-energizing powerlines, the following steps are to be taken:

 

15.4.3.1              The Power Company or owner of the powerlines are to
de-energize the lines.

 

15.4.3.2              The lines are to be visibly grounded to avoid electrical
feedback.

 

15.4.3.3              A qualified representative of the owner of the powerlines
or a designated representative of the electrical utility is to be on the site to
verify that the above actions have been completed and the lines are not
energized.

 

15.4.4              Procedures When Operating Equipment in Proximity to
Energized Powerlines

 

15.4.4.1              When equipment must operate in proximity to energized
powerlines, the following precautions are required on all TIC projects:

 

15.4.4.1.1                       Planning Meeting

 

An on-site meeting between project management and a representative of the owner
of the powerlines, the facility owner, and/or the electrical utility is to take
place to establish safe working procedures.

 

15.4.4.1.2                       Signal Person

 

A qualified signal person (spotter) must be provided when moving equipment near
energized powerlines. The spotter’s only responsibility is to observe the
operation from the best vantage point and warn the operator when the boom, load,
load lines, or any part of the equipment nears the distances in the above chart.
The spotter must be in direct visual or radio contact with the equipment
operator.

 

15.4.4.1.3                       Permitted distances

 

Never move any equipment closer to energized powerlines than indicated in the
following chart: These clearances are to be maintained at all times.

 

Line Voltage

 

Absolute Limit of Approach

Up to 50,000 volts

 

10 feet

50,000 to 115,000 volts

 

12 feet

115,000 to 230,000 volts

 

16 feet

230,000 to 500,000 volts

 

25 feet

 

6

--------------------------------------------------------------------------------


 

15.4.4.2              Non-conductive Tag Lines

 

Non-conductive taglines are to be used on all loads.

 

15.4.4.3              Warning Signs

 

Warning signs are to be placed prominently 50 feet on each side of overhead
powerlines on both sides of the roadway (four signs), indicating “DANGER -
OVERHEAD POWERLINES”. Signs must meet all DOT and OSHA requirements for signs
indicating danger, and be a minimum of 24” x 24”. Placards, available from the
crane manufacturer and crane rental company, are required to be placed in the
cab of all cranes warning of the hazards of operating near energized powerlines
and indicating safe distances from powerlines with various voltages, as
indicated in the chart above.

 

15.4.4.4              Powerline Warning Devices

 

Devices such as ribbons, balls, etc., are to be attached to powerlines by a
qualified representative of the electrical utility to improve powerline
visibility.

 

15.4.4.5              Insulating Devices

 

Boom guards, proximity devices, and insulating links may be used. However, they
are not a substitute for safe operating procedures, and safe working distances
as indicated in the above chart must still be maintained.

 

COPIES OF FORMS MAY BE OBTAINED IN THE CORPORATE CRANE AND RIGGING MANUAL.

 

7

--------------------------------------------------------------------------------


 

[g197201kq189i001.jpg]

 

Steel Erection

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

11/2000

 

16.0 STEEL ERECTION

 

PROCEDURE TABLE OF CONTENTS

 

16.1

PURPOSE

2

16.2

SURVEY OF WORKPLACE - JOBSITE PLANNING

2

16.3

STRUCTURAL STEEL ASSEMBLY - CONNECTING

2

16.4

GENERAL SAFETY REQUIREMENTS

2

16.5

XMAS TREEING OF STRUCTURAL STEEL

3

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

16.1                        PURPOSE

 

To establish safe work practices for the erection of structural steel.

 

16.2                        SURVEY OF WORKPLACE - JOBSITE PLANNING

 

16.2.1              Prior to the start of work, supervision will prepare a
written Steel Erection Plan identifying the hazards and determining the
safeguards to be installed. All steel erection plans must address how the
project intends to comply with TIC’s Fall Protection Policy. In California a
permit is required for all structures exceeding 30 feet. A California registered
professional engineer must approve steel erection plans.

 

16.2.2              During construction, supervision must inspect the structure
so as to maintain a safe work area. Open sided doors, walkways, platforms, etc.,
shall be protected with signs and a barrier which will not deflect more than
three inches when subjected to a 200 pound force in any direction. 1/2” steel
cable may be used as a barrier until handrails or siding are installed.

 

16.3                        STRUCTURAL STEEL ASSEMBLY - CONNECTING

 

16.3.1.1                            When connectors are working together, only
one person should give crane signals and that person should make sure that all
others working on the job are in the clear. Employees should position themselves
to avoid being struck by a swinging or falling load.

 

16.3.1.2                            A load shall not be released from the
hoisting line until it is secured with no less than two bolts (or the
equivalent) drawn up wrench tight at each connection.

 

16.3.1.3                            Joists/trusses shall not be placed on any
framework unless such framework is safely bolted/welded in two directions. In
addition, a center row of bolted bridging between joists/trusses shall be
installed before slacking the hoisting line.

 

16.3.1.4                            Tag lines shall be used for controlling
loads.

 

16.3.1.5                            No employee shall ride the headache ball,
hook or load.

 

16.4                        GENERAL SAFETY REQUIREMENTS

 

16.4.1.1                            Containers shall be provided for storing or
carrying bolts, drift pins and other loose objects and shall be secured against
falling when aloft.

 

16.4.1.2                            When bolts, nuts, washers or drift pins are
being removed, means shall be provided to keep such items from falling; in
addition, such items shall not be thrown but shall be placed in bolt baskets or
other approved containers and raised or lowered using a line.

 

16.4.1.3                            Drilling and reaming machines are to be
secured to the structure by rope or cable in addition to normal magnetic or
clamp methods.

 

16.4.1.4                            It is TIC Policy to avoid overhead load
exposure except for employees engaged in rigging and connecting structural
steel.

 

2

--------------------------------------------------------------------------------


 

16.5                        XMAS TREEING OF STRUCTURAL STEEL

 

This policy does not apply to MSHA projects. MSHA specifically does not allow
the use of Xmas Treeing on projects under MSHA jurisdiction or where there is an
overhead load exposure for any worker.

 

16.5.1              TIC will permit multiple lift rigging of structural steel
(Xmas treeing), when the following lifting procedures are able to be followed:

 

16.5.1.1                            The owner and client specifically permit the
use of Xmas treeing structural steel at their facility and/or project.

 

16.5.1.2                            A multiple lift rigging assembly, or
bullstail, must be used. This must have been manufactured by a wire rope rigging
manufacturer, and be specifically designed for multiple lift operations.

 

16.5.1.3                            No more than five (5) pieces of structural
steel, decking, floorsteel, etc. may be lifted at one time. No bundles may be
lifted.

 

16.5.1.4                            The weight of each load cannot exceed the
rated capacity of each attachment point on the bullstail. The weight of the
total load cannot exceed the rated capacity of the bullstail.

 

16.5.1.5                            A qualified rigger is to certify that on
each lift the main line is capable of supporting the whole load, and each hook
is capable of supporting the individual members.

 

16.5.1.6                            All steel will be rigged level and have a
minimum of seven (7) feet separation between steel.

 

16.5.1.7                            Whether a project chooses to use reverse
treeing, where the top load is removed first, or Xmas treeing, where the iron is
removed from the bottom up, is a decision to be made by the project management
team based upon which is the safest and best way to accomplish the work. Both
methods may be included as part of the steel erection plan.

 

16.5.1.8                            All multiple lift loads being lowered into
place must use controlled load lowering to eliminate the possibility of a crane
operator accidentally allowing a load to freefall and dropping it onto a worker.
Cranes that do not have controlled load-lowering devices shall not to be used to
lift multiple loads of structural steel.

 

16.5.1.9                            Training is required for employees exposed
to fall hazards, performing multiple lift rigging, and connecting per 1926.761
(see attached).

 

16.5.1.10                     The Xmas treeing procedure must be approved for
each project it is to be used on by the Profit Center Vice President. A Steel
Erection Plan with the Xmas treeing procedure must be developed and reviewed as
part of the project task planning.

 

16.5.1.11                     Verify that your equipment lease does not prohibit
Xmas treeing of steel.

 

16.5.2              The above procedure is written with the understanding that
it is TIC policy to avoid overhead load exposure except for employees engaged in
rigging and connecting structural steel. OSHA states that “Employees engaged in
the initial connection of steel and employees necessary for hooking or unhooking
the load are the only employees allowed to work directly below a suspended
load...”

 

3

--------------------------------------------------------------------------------


 

16.5.3              Refer to OSHA 1926.750, Subpart R for more complete
information regarding steel erection safe work procedures.

 

4

--------------------------------------------------------------------------------


 

[g197201kq191i001.jpg]

 

Rigging

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

11/2001

 

17.0 RIGGING

 

PROCEDURE TABLE OF CONTENTS

 

17.1

PURPOSE

2

17.2

COMPETENT PERSON

2

17.3

CRANE LOAD PATH PROTECTION

2

17.4

WIRE ROPE

3

17.5

WIRE ROPE SHOCK LOADS

4

17.6

SLINGS

4

17.7

TURNBUCKLES

5

17.8

SHACKLES

6

17.9

CABLE CLIPS

6

17.10

EYE BOLTS

6

17.11

WEDGE SOCKETS

6

17.12

LIFTING LUGS

6

17.13

SPREADER BARS

6

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

17.1                        PURPOSE

 

This section establishes TIC policy for protection of employees around crane
operations and the use of rigging components. Special consideration should be
given to such factors as the long exposure of equipment to corrosion and the
number of times it will be reused. This section provides a guide for determining
the size of wire rope, turnbuckles, slings, shackles and other rigging
components.

 

17.2                        COMPETENT PERSON

 

Each TIC project shall designate a competent person who is knowledgeable of TIC
and OSHA rigging methods and procedures. The Rigging Competent person will be
responsible to coordinate rigging on site and will have the authority to stop
operations that he/she determines may be unsafe.

 

17.3                        CRANE LOAD PATH PROTECTION

 

17.3.1              The following is TIC policy regarding suspended load path
protection:

 

17.3.1.1              Suspended Loads

 

17.3.1.1.1                  No employees are to work or pass under any suspended
loads.

 

17.3.1.1.2                  Tag lines will be attached to all suspended loads
and will be used for guiding and landing loads.

 

17.3.1.1.3                  In the event a suspended load is to be swung over a
work area, employees will leave the area at the warning sound, and then return
to work when the load has passed and the employee has verified that the swing
path is clear.

 

17.3.1.2              Suspended Load Warning System

 

17.3.1.2.1                  Before any load is lifted, the crane operator, or
other designated person who is in direct communication with the operator, will
sound a horn-type of warning system.

 

17.3.1.2.2                  Upon hearing the warning, all employees in the
affected area will immediately vacate that area. A spotter assigned to watch the
affected area will assure that the area which will be under the suspended load
swing radius is clear of personnel. Upon seeing that the area is clear, the
spotter will signal to the crane operator, visually or by radio, that the area
is clear and that the pick can be made.

 

17.3.1.2.3                  Once the load has cleared the affected work area,
the signal will be given to indicate that it is safe to return to the area and
resume work.

 

17.3.1.2.4                  Any employee, who hears either of these signals and
is not sure if their area of work is affected, will immediately leave the area
and determine if their area is clear for work.

 

17.3.1.2.5                  Usually, the spotter will be a source of that
information. If not, then the employee should make contact with an area
supervisor. In most cases, these swing areas will be clearly marked and all
employees working in

 

2

--------------------------------------------------------------------------------


 

those areas will be informed that they will be required to leave as loads are
swung overhead.

 

17.3.1.3              Restricted Access Areas

 

17.3.1.3.1                  Barricades, walkways and sign posting will be
established prior to any operations taking place.

 

17.3.1.3.2                  Certain areas may be marked with barricade tape to
indicate that access is restricted. Those areas are not to be entered by any
employee, for any reason, without clearance from the area supervisor, safety
representative or other individual with authority to control those areas.

 

17.3.1.3.3                  Fenced areas will be accessed or exited by all
employees only through the established entrances or exits.

 

17.3.1.3.4                  Counterweight travel and other swing areas of
equipment will be marked with “Caution” barricade tapes. These areas are not to
be entered while the equipment is in operation (engines running mean the
equipment is operating, even if not in motion) without the consent and knowledge
of the equipment operator.

 

17.4                        WIRE ROPE

 

17.4.1              All hoisting ropes must have been recommended by the
manufacturer for that service. Non- rotating rope is not to be used for boom
hoist systems. The replacement rope for cranes must be the same size, grade and
construction as the rope originally recommended. All live and running ropes that
wind on drums must have a safety factor of at least 3.5, and no less than two
full turns of rope must remain on the boom or hoist drums when the boom or load
hook is at its lowest position. Non-rotating rope must have a minimum safety
factor of 5.

 

17.4.1.1              Running or hoist ropes will be replaced when any of the
following conditions are detected:

 

17.4.1.1.1                  When there are six or more randomly distributed
broken wires in any one lay or when there are three or more broken wires in any
one strand of any one lay.

 

17.4.1.1.2                  When one third of the original diameter of outside
individual wire is worn.

 

17.4.1.1.3                  When there is kinking, crushing, bird caging or any
other damage or distortion of the wire rope structure.

 

17.4.1.1.4                  When there is evidence of heat damage.

 

17.4.1.1.5                  When the rope’s diameter is reduced by more than
3/64-inch in a rope with a diameter up to and including 3/4-inch, 1/16-inch in a
rope with a diameter from 7/8 to 1-1/8-inch, 3/32-inch in a rope with a diameter
from 1-1/4 to 1-1/2-inch.

 

3

--------------------------------------------------------------------------------


 

17.4.1.2              Standing Rope or Pendent Lines

 

When there are two or more broken wires in any one lay in those sections beyond
the end connections or when there are one or more broken wires at the end
connection.

 

17.4.1.3              Rotation Resistant (Non-rotating) Wire

 

Rope is to be replaced if the lay length increases and the diameter decreases in
a short piece of rope, in other words, if the rope appears stretched out. The
rope must also be removed from service if there are two randomly distributed
broken wires in six rope diameters or four randomly broken wires in 30 rope
diameters.

 

17.5                        WIRE ROPE SHOCK LOADS

 

17.5.1              Shock loads shorten wire rope life.

 

17.5.1.1.1                  Shock loads that obviously overstress the rope
should be avoided.

 

17.5.1.1.2                  Make sure that there is no slack and no jerking of
the rope at the start of loading.

 

17.5.1.1.3                  Check the hoisted loads carefully to see that they
are not beyond the rope’s proper working load.

 

17.5.1.1.4                  Do not allow rope to become fouled or jammed, either
on the drum or by jumping of a sheave.

 

17.6                        SLINGS

 

17.6.1              Wire Rope

 

17.6.1.1              Maintenance

 

17.6.1.1.1                  Wire rope slings must be stored off the ground when
they are not being used, preferably on a choker rack.

 

17.6.1.1.2                  Slings should be kept lubricated to avoid rusting.

 

17.6.1.2              Selection

 

17.6.1.2.1                  At no time will a safety factor of less than 5 be
used.

 

17.6.1.2.2                  Wire rope slings made from other than Independent
Wire Rope Core (IWRC) are not recommended.

 

17.6.1.3              Use

 

17.6.1.3.1                  Slings that are 1-1/2 inches in diameter and larger
should be proof-tested to double the safe working load. This testing should be
done by the supplier before the sling is accepted.

 

17.6.1.3.2                  Use suitable wood or rubber protectors (softeners)
where slings go around sharp corners.

 

4

--------------------------------------------------------------------------------


 

17.6.1.3.3                  Use suitable softeners to prevent chokers from
slipping during a lift.

 

17.6.1.3.4                  Sling angles greater than 30 degrees from the
vertical are not recommended.

 

17.6.1.3.5                  The pressed sleeve eye has certain disadvantages in
that it does not work well as a choker around structural members and small
diameter pipe.

 

17.6.1.3.6                  Use of two or more slings in a hook:

 

17.6.1.3.6.1        When placing two (2) or more slings in a hook, make sure the
angle from the vertical to outmost leg is not greater than 45 degrees, and the
included angle between the legs does not exceed 90 degrees. For two legged
slings with angles greater than 90 degrees, or if slings with three or more legs
are used, a master link or shackle must be used in the hook to collect the
slings.

 

17.6.1.3.7                  Synthetic slings

 

17.6.1.3.7.1        Always follow the manufacturers recommendations for use of
synthetic slings.

 

17.6.1.3.7.2        All slings are to be double wrapped to prevent slipping (or
physically blocked) when used in a “choker” type hitch.

 

17.6.1.3.7.3        All loads are to be between 50-75 percent of the rated
capacity of the sling when used in a “choked” type hitch.

 

17.6.1.3.7.4        No columns are to be rigged with round slings in a “choked”
type hitch.

 

17.6.1.3.7.5        All slings are to be protected from sharp edges with
softeners.

 

17.6.1.3.7.6        Each sling is to be inspected before each use. If the cover
jacket is damaged, allowing the inner fibers to be seen, or if any deformities
are felt in the inner fibers, the sling is to be taken out of service.

 

17.6.1.3.7.7        Any evidence of burn marks, melting, or chemical burns on
any sling require the sling to be taken out of service immediately.

 

17.6.1.3.7.8        Double shackles are to be used when needed for protection of
the sling when indicated, specifically with all multi-leg type hitches.

 

17.6.1.3.7.9        Ratings on synthetic slings are based on the straight
shackle pin diameter of one half the sling width. Example: If the sling is 4”
wide you need the shackle pin to be 2”.

 

17.7                        TURNBUCKLES

 

17.7.1              Use only hot dip galvanized forged steel turnbuckles,
certified for lifting and rigging.

 

5

--------------------------------------------------------------------------------


 

17.7.2              Use locknuts or other locking devices when turnbuckles are
used with one part of wire rope to prevent turnbuckles from unwinding.

 

17.8                        SHACKLES

 

17.8.1              Use only domestic forged alloy steel shackles, preferably,
use only those shackles that have the safe working load stamped on their bales.

 

17.8.2              A shackle one size greater than the sling used with it is
recommended.

 

17.8.3              Shackles rated at 100 tons or more must be magnetic-particle
tested before each lift approaching their rated capacities.

 

17.9                        CABLE CLIPS

 

U-bolt cable clips must have the U-bolt section on the dead or short end and the
saddle on the live or long end of the rope. The number and spacing of the chips
must be in accordance with the clip chart. All clips must be drop-forged steel.
The clip nuts must be re-tightened after newly installed rope has been in use
for an hour and the nuts shall be rechecked for tightness from time to time.

 

17.10                 EYE BOLTS

 

Only drop forged steel eye bolts shall be used for lifting. Field fabricated eye
bolts are to be designed by a competent structural engineer.

 

17.11                 WEDGE SOCKETS

 

17.11.1       Wedge sockets beckets are to have the live or running end in line
with pin hole. Refer to the TIC Corporate Crane and Rigging Manual for more
information.

 

17.11.2       After pulling the wedge tight, at least one cable clip should be
installed on the tail.

 

17.12                 LIFTING LUGS

 

Field fabricated lifting lugs are to be designed by a competent structural
engineer.

 

17.13                 SPREADER BARS

 

Field fabricated spreader bars are to be designed by a competent structural
engineer and design drawings available on site.

 

COPIES OF FORMS MAY BE OBTAINED IN THE CORPORATE CRANE AND RIGGING MANUAL.

 

6

--------------------------------------------------------------------------------


 

[g197201kq193i001.jpg]

 

Toxic and Hazardous Substances

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT

Procedure Revision Date

11/2000

 

PROGRAM

 

 

 

18.0 TOXIC AND HAZARDOUS SUBSTANCES

 

PROCEDURE TABLE OF CONTENTS

 

18.1

PURPOSE

2

18.2

SCOPE

2

18.3

PROCEDURES

2

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or
contact the Corporate Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

18.1        PURPOSE

 

To assist TIC supervisors in TIC Policy and safe working procedures when working
with or in close proximity to certain specified toxic contaminants.

 

18.2        SCOPE

 

The Occupational Safety and Health Act identifies certain TOXIC and HAZARDOUS
SUBSTANCES (29 CFR 1926, Subpart Z) TO WHICH EMPLOYEES MAY HAVE SPECIFICALLY
LIMITED EXPOSURE. When working with or in close proximity to these substances,
refer to the OSHA standard referenced below. Always contact the TIC Corporate
Safety Department for assistance in implementing employee safety programs for
handling toxic and hazardous substances.

 

18.2.1     Subpart Z - Toxic and Hazardous Substances

 

·         1926.1102 - Coal tar pitch volatiles; interpretation of term

·         1926.1103 - 4 - Nitrobiphenyl

·         1926.1104 - alpha - Naphtylamine

·         1926.1105 - (Reserved)

·         1926.1106 - Methyl chloromethyl ether

·         1926.1107 - 3, 3’ - Dichlorobenzidine (and its salts)

·         1926.1108 - bis - Chloromethyl ether

·         1926.1109 - beta - Naphthylamine

·         1926.1110 - Benzidine

·         1926.1111 - 4 - Aminodiphenyl

·         1926.1112 - Ethyleneimine

·         1926.1113 - beta - Propiolactone

·         1926.1114 - 2 - Acetylaminofluorene

·         1926.1115 - 4 - Dimethylaminoazobenzene

·         1926.1116 - N - Nitrosodimethylamine

·         1926.1117 - Vinyl chloride

·         1926.1118 - Inorganic arsenic

·         1926.1128 - Benzene

·         1926.1129 - Coke oven emissions

·         1926.1144 - 1, 2 - dibromo - 3 - chloropropane

·         1926.1145 - Acrylonitrile

·         1926.1147 - Ethylene oxide

·         1926.1148 - Formaldehyde

 

18.3        PROCEDURES

 

18.3.1     The procedures for working with the above toxic and hazardous
materials include:

 

18.3.1.1        Monitoring

 

18.3.1.1.1      Environmental monitoring using instrumentation and lab analysis
is necessary to determine whether an employee exposure concern exists. From this
information the type of protective equipment needed may be determined.

 

2

--------------------------------------------------------------------------------


 

18.3.1.2        Regulated Areas

 

18.3.1.2.1      Areas in which employees may be exposed to toxic and hazardous
substances must be clearly marked.

 

18.3.1.2.2     Boundaries should be established using monitoring instrumentation
wherever possible, as well as client provided information.

 

18.3.1.3        Exposure Monitoring

 

18.3.1.3.1     Employee exposure monitoring must be conducted wherever employees
are working with toxic and hazardous substances. The type of monitoring is
dependent upon the hazardous substance and the requirements of the Federal
Standard.

 

18.3.1.4        Compliance Programs

 

18.3.1.4.1     The client will be responsible for written compliance programs
dealing with recommendations for engineering controls. If exposures exceed
Permissible Exposure Limits, the jobsite must prepare a written compliance
program describing actions being taken to reduce exposures.

 

18.3.1.5        Respiratory Protection

 

18.3.1.5.1     When respirators are required, selection will be based upon
recommendation by NIOSH or MSHA Standards. All respirators and equipment will
meet or exceed NIOSH or MSHA standards. Fit testing will be conducted yearly and
periodically thereafter.

 

18.3.1.6        Protective Clothing

 

18.3.1.6.1     Generally TIC will use the protective clothing as specified by
the client. Selection of protective clothing shall be based upon applicable
standards.

 

18.3.1.7        Medical Surveillance

 

18.3.1.7.1     OSHA requires a medical surveillance program for employees
working with or exposed to certain toxic and hazardous substances. Refer to the
OSHA regulations and the Corporate Safety Department to determine if this is
necessary.

 

18.3.1.8        Training - Communication of Hazard

 

18.3.1.8.1     Training on signs, labels, and Material Safety Data Sheets (MSDS)
should be conducted as part of routine hazard communication training. More
detailed training should be completed prior to assigning an employee to a work
area containing a Toxic and Hazardous Substance.

 

18.3.1.9        Recordkeeping

 

18.3.1.9.1     A file is to be kept on each employee working with a toxic and
hazardous substance. This file is to be sent to the TIC Personnel Department at
the conclusion of the job. Recordkeeping shall include:

 

3

--------------------------------------------------------------------------------


 

18.3.1.9.1.1           Documentation of the Hazard

 

18.3.1.9.1.1.1       Federal Standard

 

18.3.1.9.1.1.2       MSDS

 

18.3.1.9.1.2   Employee Training Records

 

18.3.1.9.1.3   Medical Records

 

18.3.1.9.1.4   Monitoring Results and Analysis

 

18.3.1.9.1.5   Respiratory Protection Program

 

18.3.1.9.1.6   Personal Protective Equipment

 

18.3.1.9.1.7   Date of Work Performed

 

4

--------------------------------------------------------------------------------


 

[g197201kq195i001.jpg]

 

Hazardous Materials Management

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT

Procedure Revision Date

11/2000

 

PROGRAM

 

 

 

19.0 HAZARDOUS MATERIALS MANAGEMENT



PROCEDURE TABLE OF CONTENTS

 

19.1

PURPOSE

2

19.2

SCOPE

2

19.3

DEFINITIONS

2

19.4

RESPONSIBILITIES

2

19.5

JOBSITE PLANNING

3

19.6

MANAGING CONTAMINATED SOILS

4

19.7

PURCHASING OF HAZARDOUS MATERIALS FOR TIC JOBSITES

5

19.8

TRANSPORTATION

5

19.9

STORAGE OF HAZARDOUS MATERIALS ON JOBSITES

8

19.10

USE OF HAZARDOUS MATERIALS

9

19.11

DISPOSAL

10

19.12

WASTE HANDLERS

16

19.13

TYPES OF HAZARDOUS SUBSTANCES COMMONLY USED AT TIC SITES

17

19.14

CALIFORNIA OPERATIONS

18

19.15

HAZARDOUS WASTE

19

19.16

RECORDKEEPING AND COMPLIANCE REPORTING

19

19.17

APPENDIX

26

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or
contact the Corporate Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

19.1        PURPOSE

 

The purchase, transportation, storage, use and disposal of hazardous materials
has become an area of major concern to TIC. This standard provides guidelines to
all supervisors to assure regulatory compliance, reduce hazard exposure to
employees, and minimize costs associated with the purchase, transportation,
storage, use, and disposal of hazardous materials.

 

19.2        SCOPE

 

TIC jobsites are considered independent, stand-alone consumers of hazardous
material according to federal regulations. What this means is that each jobsite
is independently responsible for the materials it uses. The fact that a material
may be recyclable or suitable for use by another jobsite is not relevant.
Federal and state regulatory agencies generally use the shipping manifest to
determine who is responsible for the hazardous material. If TIC is on the
manifest, TIC is responsible for whatever happens to that material.

 

19.3        DEFINITIONS

 

For purposes of this manual, a hazardous chemical is any chemical for which TIC
has received on MSDS.

 

19.3.1     A material should be considered hazardous if it exhibits certain
properties (i.e., toxic; easily flammable, explosive, reactive and corrosive; if
the material can cause or significantly contribute to an increased mortality or
increase in serious irreversible or incapacitating illness; poses a substantial
present or potential hazard to human health or environment when improperly
treated, transported, stored or disposed of or otherwise managed).

 

19.3.2     MSDS - Material Safety Data Sheet. An MSDS is a document, which must
be prepared by the manufacturer of any hazardous material, which specifies the
chemical, physical, and hazardous nature of the product. An MSDS explains what
the hazards are, how to avoid those hazards, personal protective equipment to be
used, spill response, and precautions for safe handling and use. All TIC
jobsites will receive and keep on file an MSDS from the manufacturer of each
hazardous material delivered to the jobsite.

 

19.4        RESPONSIBILITIES

 

19.4.1     Site Manager

 

19.4.1.1         Ascertain whether any hazardous substance or extremely
hazardous substances are on site in reportable quantities.

 

19.4.1.2         Make certain that all supervisors, warehousemen, field
engineers/office managers are familiar with the requirements of this section
relating to EPA Community Right to Know.

 

19.4.1.3         Act as the emergency contact to be designated on the Tier I
Form to be available on a 24-hour basis.

 

19.4.1.4         Appoint a second emergency contact at the jobsite who will be
designated on the Tier I Form as another person who will be available on a
24-hour basis.

 

19.4.1.5         Maintain appropriate records and copies of all transmitted
information to the state commission, local committee and fire department with
jurisdiction over the jobsite.

 

2

--------------------------------------------------------------------------------


 

19.4.2     Emergency Contact Designated on the Tier I Form

 

19.4.2.1         This person must be familiar with all of the Hazardous
Substances and Extremely Hazardous Substances on the jobsite and the location of
each.

 

19.4.2.2         This person will act as a referral for TIC if the emergency
responders need assistance in responding to a chemical accident at the jobsite.

 

19.4.3     Safety Department

 

19.4.3.1         Assist site manager and supervisors at each jobsite in the
education of necessary personnel regarding the Community Right to Know
requirements.

 

19.4.3.2         Conduct appropriate training seminars for site managers,
supervisors and other essential personnel in the requirements of the Community
Right to Know regulations and requirements and the forms and information which
must be accumulated and sent to the appropriate authorities.

 

19.4.3.3         Establish appropriate recordkeeping procedures for maintaining
copies of all information transmitted to state commissions, local committees and
fire departments with jurisdiction over the jobsites.

 

19.5        JOBSITE PLANNING

 

19.5.1    Each jobsite shall develop a hazardous materials plan, to conform to
the following sections of this document. A sample format of a Hazardous
Materials Management Plan follows this section. The plan should be developed
prior to mobilization and delivery of supplies, and include the following:

 

19.5.1.1      Lists of all hazardous materials to be used on the jobsite, with
approximate quantities.

 

19.5.1.2      Purchasing

 

Where each hazardous material will be purchased, the manufacturer, and supplier.

 

19.5.1.3      Transportation

 

Who is the shipper, how will the hazardous material arrive, by rail, truck, TIC
vehicle, etc.

 

19.5.1.4      Storage

 

Where and how the hazardous materials be stored, special arrangements that must
be made prior to arrival.

 

19.5.1.5      Use

 

Compliance with regulatory hazard communication standards for training, product
labeling, MSDS, a written HazCom program (see manual section on HazCom),
notification of subcontractors and other contractors on site.

 

19.5.1.6      Disposal

 

Each hazardous material must have a disposal procedure in place prior to use.
TIC Corporate Safety is available to assist in explanation of waste disposal
regulations, and in arranging disposal.

 

3

--------------------------------------------------------------------------------


 

19.5.1.7      Reporting

 

Jobsite management, by use of this document, shall determine whether the jobsite
has a duty to report the use, storage, and/or waste disposal of a particular
hazardous material. Reporting is often complex, but very important for
compliance with local, state, and federal laws, and assistance is available
through TIC Corporate Safety.

 

19.6        MANAGING CONTAMINATED SOILS

 

19.6.1     Whenever soils, which may be contaminated with hazardous materials,
are present on a TIC project, there is a potential for serious chemical exposure
to TIC workers as well as potential liability for TIC. Most TIC contracts make
our client solely responsible for dealing with all hazardous wastes and
materials at the jobsite other than those we create or introduce. Project
supervision is to contact the Corporate Safety and Legal Departments whenever
suspected contaminated soils are encountered, and adhere to the following
guidelines:

 

19.6.1.1      Contaminated Soils Identification

 

Unless the facility owner has already identified the presence of contaminated
soils, the first indication will probably be discolored soil with a strong odor.
All TIC employees who are working in excavating and trenching operations are to
be trained to remove themselves from the area and immediately notify their
supervisor if these conditions are present. The facility owner/client is to be
immediately notified.

 

19.6.1.2      Barricading

 

Whenever suspected contaminated soil is encountered, the area is to be
identified and secured with perimeter barricade tape. It may be necessary to
post a security guard if the contaminated soils are located in a high traffic or
residential area. Safety warning signs indicating the hazard are to be posted.

 

19.6.1.3      Soil and Chemical Analysis

 

It is important to determine the type of chemical present and the concentration
to determine whether soil contamination exists. It is the responsibility of the
facility owner/client to make this determination and present TIC with laboratory
analysis.

 

19.6.1.4      Handling of Contaminated Soil

 

TIC does not generally handle contaminated soil. This is the responsibility of
the facility owner/client. It is important to contain the original contaminated
soil, and not let it contaminate adjacent soil, spoil piles, or any other soil
or materials. The best way for TIC to do this is to not handle contaminated
soil. Before any TIC project moves or handles any soil that we suspect may be
contaminated, site management MUST contact the TIC Safety and Legal Departments.

 

19.6.1.5      Transport of Contaminated Soil

 

All transport of contaminated soil must be performed by licensed hazardous
material transporters under direct contract to the facility owner/client. This
must be manifested as contaminated soil/hazardous material, with the facility
owner/client listed as the owner/shipper. (TIC is not to be listed on the
shipping manifest.) Any TIC project considering transporting contaminated soils,
or subcontracting contaminated soil transport, is to first contact the TIC
Safety and Legal Departments.

 

4

--------------------------------------------------------------------------------


 

19.6.1.6      Disposal of Contaminated Soil

 

TIC is not to be responsible for the disposal of contaminated soil, as this is
the client’s responsibility under the terms of the TIC contract. Any TIC project
considering arranging for the disposal of contaminated soil is to first contact
the TIC Safety and Legal Departments.

 

19.7        PURCHASING OF HAZARDOUS MATERIALS FOR TIC JOBSITES

 

19.7.1     The original specification and initial purchase of hazardous
materials can have a significant impact on jobsite hazardous materials
management and presents an opportunity to simplify, or avoid entirely, the
complex compliance requirements of handling hazardous materials. When ordering
or specifying hazardous materials, always consider:

 

19.7.1.1      Alternate materials or methods

 

Consider a less hazardous material or alternate method that would eliminate the
need for the hazardous material. (Example: when required to clean 02 pipes,
sandblast instead of flushing with 1.1.1. Trichlorethane.)

 

19.7.1.2      Quantity management

 

Often, by purchasing smaller quantities instead of a large, single order,
complex reporting and waste disposal requirements may be avoided. (Example:
order a 30- gallon barrel and 5-gallon pails of material instead of a 55-gallon
drum.)

 

19.7.1.3      Hazard

 

When ordering any hazardous material, know what you are ordering. Have an MSDS
faxed to the jobsite or Corporate Safety Director and review the concerns of
planning with jobsite management.

 

19.7.1.4      Disposal

 

Disposal of hazardous waste can be expensive. If you must order hazardous
material, know the costs and methods of disposal. (Example - if using barrels of
hydraulic oil for testing of lines, arrange for disposal at an authorized state
oil disposal facility, and build the cost of transportation and disposal into
the bid.)

 

19.8        TRANSPORTATION

 

19.8.1     The transportation of hazardous materials is highly regulated by the
Federal Department of Transportation and the individual states. In general, TIC
products are shipped to jobsites by shippers who retain the legal responsibility
for the hazardous material until the manifest is signed by TIC. Once on the
jobsite, transportation of hazardous material is regulated by Federal and State
Occupational Safety and Health Standards, and should be consistent with hazard
information supplied with the MSDS.

 

19.8.1.1      Transportation of Hazardous Materials on Public Roadways

 

19.8.1.1.1      With few exceptions, TIC is not in the business of transporting
hazardous materials off of TIC jobsites. When it is necessary to transport
hazardous materials on public roadways, operations fall under the jurisdiction
of state and/or Federal Department of Transportation (DOT). Whether a hazardous
material falls under the DOT requirements is determined by two factors:

 

5

--------------------------------------------------------------------------------


 

19.8.1.1.1.1           Level of hazard of the material; and

 

19.8.1.1.1.2           Quantity of hazardous material.

 

19.8.1.1.2      TIC Corporate Safety is available to assist jobsite supervision
in determining whether the jobsite is covered by these regulations.

 

19.8.2     D.O.T. Requirements

 

19.8.2.1      If TIC falls within the D.O.T. requirements, the following is
required:

 

19.8.2.1.1      The driver must have a commercial driver’s license with
hazardous endorsement.

 

19.8.2.1.2      The driver must have in his/her possession a bill of Lading and
Manifest for the hazardous material. (Forms are available through the equipment
department or Corporate Safety.)

 

19.8.2.1.3      D.O.T. Permit

 

There are hazardous materials permits issued in each state. Contact corporate
safety for assistance in permitting.

 

19.8.2.1.4      Hazardous Materials Insurance Certificate

 

Contact the equipment department or corporate safety to secure such insurance.

 

19.8.2.1.5      D.O.T. Placarding

 

A D.O.T. placard indicating the D.O.T. UN identification number of the hazardous
material (Example: gasoline UN 1203) must be placed on the front, back and each
side of the transport vehicle.

 

19.8.2.2      In addition, all hazardous material must be handled in compliance
with Federal and State OSHA programs. This includes labeling of containers, MSDS
documents shipped with the hazardous material, and training for employees who
will be required to handle the material.

 

19.8.3     Spills of Hazardous Materials During Transport

 

19.8.3.1      In the event of a spill during transport of hazardous material,
immediately notify corporate safety for assistance. Under D.O.T. requirements,
the following should be done:

 

19.8.3.1.1      Move the hazardous material to a location where leakage and
spills will not endanger people.

 

19.8.3.1.2      Notify local authorities, i.e., local police and fire
departments.

 

19.8.3.1.3      A report must be filed detailing the incident (49 CFR 171.16).

 

6

--------------------------------------------------------------------------------


 

19.8.4     TIC Fuel Trucks

 

19.8.4.1      Unregulated - Less Than 110 Gallons

 

19.8.4.1.1      Transportation of gasoline and diesel fuel is unregulated by
D.O.T. when the quantities transported do not exceed 110 gallons of product.
Most TIC pick-up truck fuel transportation tanks are designed to contain less
than 110 gallons. Drivers of these trucks must have a current valid driver’s
license, and the tanks must be labeled with the name of the material and the
hazard. (Example: gasoline, flammable.)

 

19.8.4.2      Regulated - Over 110 Gallons

 

19.8.4.2.1      TIC fuel trucks carrying over 110 gallons of gasoline, or diesel
fuel, are regulated by D.O.T. when on public roadways. The following are
necessary:

 

19.8.4.2.1.1           Driver must have a commercial driver’s license with
hazardous endorsement.

 

19.8.4.2.1.2           Bill of lading and manifest. If the transported material
is classified as hazardous material, you may use a standard bill of lading with
the following information:

 

19.8.4.2.1.2.1       Quantity and weight;

 

19.8.4.2.1.2.2       Hazard classification;

 

19.8.4.2.1.2.3       Description of the HazMat; and

 

19.8.4.2.1.2.4       D.O.T. UN number.

 

19.8.4.2.1.3           If the material is classified as hazardous waste, the
manifest must meet the requirements of EPA Form 8700-22 (49 CFR 172.205).
Hazardous waste manifesting is complex - contact corporate safety for
assistance.

 

19.8.4.3      D.O.T. permit.

 

19.8.4.4      Hazardous Materials Insurance Certificate.

 

19.8.4.5      D.O.T. Placarding.

 

19.8.5     Explosives

 

19.8.5.1      TIC vehicles carrying blasting agents on public roadways are
governed by the same regulations as those carrying other hazardous materials:

 

19.8.5.1.1      Commercial driver’s license with hazardous endorsement.

 

19.8.5.1.2      Bill of lading and manifest to meet hazardous materials
requirements.

 

19.8.5.1.3      D.O.T. permit.

 

19.8.5.1.4      Hazardous Materials Insurance Certificate.

 

19.8.5.1.5      D.O.T. Placarding.

 

7

--------------------------------------------------------------------------------


 

19.8.5.1.6      In addition, D.O.T. (40 CFR 177.835) requires the following:

 

19.8.5.1.6.1           No explosives shall be loaded onto or out of a vehicle
with the motor running.

 

19.8.5.1.6.2           Care shall be taken in loading, unloading, and handling
of explosives.

 

19.8.5.1.6.3           Vehicles are to be checked for sharp projectiles, inward
projecting bolts, screws, nails, and those hazards eliminated.

 

19.8.5.1.6.4           Deteriorating primers and explosives must travel in
separate vehicles.

 

19.8.5.1.6.5           Floor surfaces of the vehicle in contact with the load
shall be non-metallic or non-ferrous, and of tight construction.

 

19.8.5.1.6.6           If in a truck with an open bed and tailgate, the tailgate
shall be secured up, and the load covered and secured.

 

19.8.5.1.6.7           When transporting explosives, no other materials may be
transported.

 

19.8.5.1.6.8           Explosives must be delivered in accordance with their
bill of lading, and may not be transferred en route.

 

19.8.5.1.6.9           Before transporting explosives, familiarize yourself with
the local, state, and federal requirements governing these operations. Contact
corporate safety for assistance.

 

19.9        STORAGE OF HAZARDOUS MATERIALS ON JOBSITES

 

19.9.1     Storage of hazardous materials must be in compliance with local,
state, and federal regulations, as well as TIC and client requirements. As
hazardous materials are brought onto a jobsite, they shall be moved to a
predetermined location for storage. When storing hazardous materials, the
following concerns must be considered:

 

19.9.1.1      Client requirements

 

Clients often have specific requirements for storage of hazardous materials.
Storage areas for drums and other containers may be provided by the client in
designated areas, or TIC jobsites may have to specifically designate their own
area. Communication with the client regarding the types of hazardous materials
brought onto the jobsite, and appropriate storage locations and methods, is
essential to good client relations and reducing cost of storage.

 

19.9.1.2      Security

 

Hazardous materials should be located to guard against theft, vandalism, and the
attraction to children in the area. Labels and signs indicating the material and
hazard must be prominently displayed.

 

8

--------------------------------------------------------------------------------


 

19.9.1.3      Compatibility

 

Some materials should not be stored together with other materials, as mixing can
create a hazardous result. For instance, acid and liquid chlorine may form
chlorine gas; gasoline and acid may cause self-ignition and explosion, etc.
Before storing one hazardous material with another, refer to the material safety
data sheets.

 

19.9.1.4      Spill containment

 

Spills of hazardous materials may occur through normal transfer of material,
material handling accidents, corrosion of containers, or vandalism. Transfer
systems, i.e., pumps, barrel bungs, containers, etc., shall be specifically
designed for the type of material being transferred. Storage areas are to be
diked by an earth or cement spill containment system designed to contain 100% of
the material stored inside the diked area. The surface on which hazardous
material is stored shall be impermeable to the stored material, such as a
concrete floor or visqueen barrier.

 

19.9.1.5      Flammability

 

When hazardous materials represent a significant fire hazard, storage should be
outside, away from buildings and combustible materials. Signs should be
prominently displayed indicating flammable material, fire hazard, and the
specific material stored, i.e., gasoline, naphtha, toluene, etc. Fire
extinguishers appropriate to the material and of a size consistent with the
amount of material stored shall be placed in a readily accessible location
within 25’-50’ of the hazardous material.

 

19.9.1.6      Corrosiveness

 

When hazardous materials are indicated to be corrosive, labels and signs shall
be prominently displayed indicating corrosive material, and the specific
material stored, i.e., acetic acid, hydrochloric acid, etc.

 

19.9.1.7      Reactivity

 

When hazardous materials are indicated to be reactive, labels and signs shall be
prominently displayed indicating reactive materials, and the specific material
stored. Also, signs should indicate how to avoid a dangerous reaction, i.e., do
not mix with water, shock sensitive, do not mix with acid, etc.

 

19.9.1.8      TIC Fuel Storage

 

An acceptable method for storage of paint, fuels, solvents, etc. routinely found
on TIC jobsites involves the designation of an area away from general work flow.
A bermed dike of earth is created to prevent escape of spilled material and the
entire area and dike is covered with visqueen. Signs indicating the types of
materials stored in the area and their hazards should be prominently displayed.
Two 20:ABC fire extinguishers are to be placed in proximity to the fuel storage
with adequate signage indicating their presence.

 

19.10      USE OF HAZARDOUS MATERIALS

 

19.10.1  Use of hazardous materials on TIC jobsites shall be in compliance with
local, state, federal, and client requirements. In particular, use will comply
with the Federal OSHA and MSHA Hazard Communication Standard and TIC policy.

 

19.10.1.1       Each TIC jobsite is responsible for providing a Material Safety
Data Sheet (MSDS) to the client and all other contractors prior to the material
arriving on site. TIC will

 

9

--------------------------------------------------------------------------------


 

provide information as to the total amount of material arriving and the location
of the hazardous material storage area.

 

19.10.1.2       Each TIC jobsite will provide the appropriate protection for all
materials considered to be hazardous (i.e., fire protection, barricades, proper
storage racks, magazines, visual warning signs and implementation of all
additional safety precautions for the proper storage of hazardous material).

 

19.10.1.3       The TIC jobsite shall make readily available to the employees
working with the hazardous materials the appropriate personal protective
equipment required by all federal, state and local governing agencies. In
addition to requirements set forth by the TIC safety policy and the client, TIC
jobsites will implement the personal protective equipment programs recommended
by the manufacturer for the safe use of the hazardous material.

 

19.10.1.4       TIC jobsites will educate each employee as to the proper safe
work procedures to be utilized during the handling of the hazardous material.
The employee education program shall include, but not be limited to, the
following:

 

19.10.1.4.1    An explanation of the potential health and environmental hazards
involved when working with the hazardous material.

 

19.10.1.4.2    Explanation of the proper safe working procedures for the
particular job.

 

19.10.1.4.3    Explanation of the correct usage of additional personal
protective equipment (i.e., respirators, protective clothing) if required.

 

19.10.1.4.4    An explanation of the purpose of the Material Safety Data Sheets
(MSDS) and a description of where they are kept.

 

19.10.1.4.5    Documentation of employee education programs dealing with the
proper handling of hazardous material shall be maintained by each TIC jobsite
(i.e., safety meetings, special training sessions). The signature list showing
employee attendance shall be kept on file.

 

19.10.2  Each TIC jobsite will ensure that employees working with hazardous
materials do so within the guidelines set forth by the federal, state and local
regulatory agencies.

 

19.11      DISPOSAL

 

Federal regulations, applicable to all TIC jobsites, strictly limit the disposal
of hazardous wastes. The rules specify that sites may not accept or store many
types of wastes generated at other locations. This is true even if the other
locations are TIC facilities or construction sites. This section on hazardous
waste disposal will provide guidance and suggestions for TIC jobsites on
techniques and services available to recycle or dispose of hazardous wastes.

 

19.11.1  General Guidance For TIC Sites

 

These guidelines should be followed at all times:

 

19.11.1.1       NEVER pour or dump any products or wastes, whether generated by
TIC or a client, directly onto the ground, into sumps, pits, holes or any water
body.

 

10

--------------------------------------------------------------------------------


 

19.11.1.2        NEVER place any liquids, paints, sludges or other wastes that
would not pass through a paint filter into a dumpster, landfill or refuse pile.

 

19.11.1.3       NEVER dispose of wastes generated by the client or anyone else,
other than TIC.

 

19.11.1.4       Keep all product or waste barrels off the ground on pallets so
the barrels can be inspected for leaks.

 

19.11.1.5        Practice good housekeeping (clean area, legible labels, etc.)
to minimize unnecessary generation of waste.

 

19.11.1.6        Maintain records of types of waste generated, companies who
take wastes from the site and all shipping documents used for wastes.

 

19.11.2  Specific Guidance

 

19.11.2.1        The following is specific guidance for commonly generated types
of wastes. Information contained in the product’s material safety data sheet
(MSDS) can often provide the data needed to determine if the waste form is
regulated as hazardous.

 

19.11.2.2        A list of hazardous substances commonly found on TIC
construction sites can be found later in this section. Included with this list
is an EPA Hotline telephone number that you may use to verify what a reportable
quantity of a specific substance is, should you have a spill or release. You can
get the information you need without identifying the company or yourself.

 

19.11.3  Spills of Hazardous Substances

 

19.11.3.1        The environmental laws define the terms “spill” and “release”
very broadly. The rules require immediate action to avoid injury to people or
environmental contamination. Some releases are significant enough to require
reporting as well. The laws generally require reporting of releases that escape
from the facility where they occurred, result in harm to persons, require
calling emergency response teams or that may reach surface water.

 

19.11.3.2       The following are types of releases that could trigger release
reporting requirements in the regulations:

 

19.11.3.2.1      Release Causing Injuries to Persons

 

19.11.3.2.2      Release Causing Damage to Property

 

19.11.3.2.3      Release Outside Facility

 

19.11.3.2.4      Release That Does/May Reach Surface Water

 

19.11.3.2.5      Release From Underground Storage Tank (UST)

 

19.11.3.2.6      Release Requiring Emergency Response Team

 

19.11.3.2.7      Release of Reportable Quantity or More*

 

19.11.3.2.8      Release of an Extremely Hazardous Substance

 

11

--------------------------------------------------------------------------------


 

19.11.3.2.9      Release During Hazardous Material Transport

 

19.11.3.2.10    A violation of applicable water quality standards.

 

19.11.3.2.11    An oil film or sheen upon, or discoloration of, the surface of
the water or adjoining shorelines.

 

19.11.3.2.12     An oil sludge or emulsion deposited beneath the surface of the
water or upon adjoining shorelines.

 

--------------------------------------------------------------------------------

* Information obtained from EPA Hotline.

 

19.11.3.3       The regulations give an owner/operator 24 hours to determine
whether there has been a leak into the environment of a hazardous substance in
an amount equal to or greater than the Reportable Quantity. Once the
owner/operator determines a leak of the Reportable Quantity has occurred, he
must report it immediately to the National Response Center (800-424-8802).

 

19.11.3.4       Jobsite personnel must report each release of a hazardous
substance to the Corporate Safety Director. The Corporate Safety Director will
coordinate decision- making regarding whether a release at a jobsite requires
reporting to government officials. To help with this process, jobsite personnel
should provide as much of the following information as possible:

 

19.11.3.4.1       Chemical name of the substance released.

 

19.11.3.4.2       Time and duration of the release.

 

19.11.3.4.3       Approximate amount of the release.

 

19.11.3.4.4       Environmental media, if any, into which the substances were
released, that is, into surface water, ground water, air or land.

 

19.11.3.4.5      Health risks posed by the substance.

 

19.11.3.4.6      Actions taken in response to the release, if any.

 

19.11.3.4.7      Jobsite contact name and telephone number.

 

19.11.3.5       Much of the information needed on the substance can be obtained
from the Material Safety Data Sheet (MSDS) for that product.

 

19.11.4  Waste Paint

 

19.11.4.1       Paint and thinner wastes are regulated as hazardous waste if
they are ignitable (flashpoint less than 140 degrees Fahrenheit) or make use of
thinners containing regulated chemical ingredients (such as acetone, toluene,
methyl ethyl ketone or xylene). Paint and thinner wastes may also be regulated
as hazardous if they contain metals such as lead, chromium or cadmium in their
pigments.

 

19.11.4.2       The regulations allow paint to be left with the client for
touch-up or some other legitimate use or re-use. Waste paint may not be
evaporated as a treatment or

 

12

--------------------------------------------------------------------------------


 

disposal method. If paint must be disposed of, follow the guidelines for waste
disposal.

 

19.11.5  Waste Solvents

 

19.11.5.1       Solvents may be regulated as hazardous waste because they are
ignitable or contain regulated chemical ingredients. Mineral spirits, also
called Naphtha, is regulated if its waste form has a flashpoint less than 140
degrees Fahrenheit (mineral spirits generally have a flashpoint of 105 degrees
Fahrenheit in product form); other solvents may contain listed ingredients such
as: xylene, also called xylol; methylene chloride; 1,1,1 trichloromethane;
tetrachloroethylene, also called perchloroethylene; toluene, also called toluol;
acetone; methyl ethyl ketone; cresylic acid. Solvents containing these or other
“listed ingredients” are regulated more strictly than solvents regulated because
they are ignitable.

 

19.11.5.2       If a used solvent is no longer fit for its original use, but can
serve a different use on the jobsite, the solvent may be reused or recycled so
long as the reused/recycled solvent serves as an effective substitute for new
solvent.

 

19.11.5.3       If the solvent cannot be effectively reused, contact one of the
commercial facilities that handle waste solvents and follow the waste disposal
guidelines.

 

19.11.6  Batteries

 

19.11.6.1       Used batteries may be regulated as hazardous if they contain
corrosives (acids or alkalies) or heavy metals, such as lead. If they are
discarded, vehicle lead acid batteries are regulated as characteristic wastes
for corrosivity or toxicity due to lead content. Vehicle and other lead acid
batteries are exempt from regulation if arrangements are made to have them taken
to a lead reclaiming facility. Other batteries are exempt from regulation as
hazardous waste if they are sent to the manufacturer for regeneration.

 

19.11.6.2       A new Wyoming law prohibits disposal of lead acid batteries from
vehicles or stationary engines in the land. The law also requires suppliers to
take one lead acid battery for each one sold.

 

19.11.6.3       When a new battery is needed, the old core should be returned at
the same time. If this is not possible, vehicle batteries may be picked up by,
or sent to, a collector so long as the collector will arrange for them to
ultimately be sent to a reclaiming facility.

 

19.11.6.4       Suppliers should also be contacted about policies for taking
other types of batteries back for regeneration.

 

19.11.6.5       The regulatory status of small batteries varies. Some may be
regulated as hazardous waste, while others will not be, depending on their
corrosivity and the types of metals used in the battery. Contact the Corporate
Safety Director if a jobsite has a large quantity of batteries to be disposed of
all at once. Three (3) battery recyclers are listed at the end of this section.

 

13

--------------------------------------------------------------------------------


 

19.11.7  Used Oil and Filters

 

19.11.7.1       The regulations define “used oil” as oil that has been refined,
used and, as a result of its use, is contaminated. Federal and state laws
prohibit disposing of used oil on the ground or in dumpsters. Mixing used oil
with solvents or chemicals generally causes the used oil to be regulated as
hazardous waste. To avoid this status, used oil must be picked up by a used oil
collector or be otherwise legitimately recycled.

 

19.11.7.2       If your job is generating used oil, place the oil in leak-proof
55-gallon drums that are marked “used oil.” Store them in a specified area, off
the ground. Contact the nearest oil change shop (i.e., Jiffy Lube, Lube Express)
or gas service stations and find out who picks up their used oil.

 

19.11.7.3       Oil filters may be disposed of as shop trash if they have been
drained of all oil. Puncturing the filters is suggested as a means of assuring
they are fully drained. In California, oil filters are not considered hazardous
waste if they are accumulated, stored, and transferred in a weatherproof, closed
container, and if the jobsite does not store more than 1 ton in a year.
Containers must be labeled as “drained oil filters,” and the filters must be
recycled as scrap metal.

 

19.11.8  Empty Containers

 

19.11.8.1       The regulations allow containers that held paints, solvents or
other hazardous substances to be reused, recycled or discarded as trash so long
as there are only minimal residues of hazardous waste-causing materials in them.
The allowable amount of residue is defined in the regulations’ “Empty Rule.”

 

19.11.8.2       The “Empty Rule” has two parts:

 

19.11.8.2.1      Good work practices - Remove as much of the hazardous material
product that can be removed USING NORMAL METHODS for dispensing the product such
as pouring, pumping, brushing or spraying. NOTE: Instruct personnel not to empty
containers onto the ground in order to satisfy this rule.

 

19.11.8.2.2      Satisfy one of the numerical standards - Good work practices
are generally sufficient to satisfy the numerical standards below which also
apply to each container:

 

19.11.8.2.2.1          Containers larger than 110 gallons: No more than 0.3% by
weight of the total capacity of the container.

 

19.11.8.2.2.2          Containers smaller than 110 gallons: No more than 3% by
weight of the total capacity of the container.

 

19.11.8.2.2.3          Barrels: Less than one (1) inch of residue or the
applicable percentage limits.

 

19.11.8.2.2.4          Spray Cans: Inside pressure of the container approaches
atmospheric (that is, when they are sprayed out).

 

19.11.8.3       Whichever requirement is being used, periodically check
discarded containers to verify that your work practices are sufficient to
satisfy the “Empty Rule.”

 

14

--------------------------------------------------------------------------------


 

19.11.8.4       Note that dump operators are not bound by this rule and may
refuse to accept barrels or other containers unless satisfied the containers
will not contaminate their landfill.

 

19.11.9  Waste Minimization

 

19.11.9.1       The best hazardous waste management method is to avoid
generating the waste in the first place. Minimization of the hazardous waste can
occur by eliminating waste, reducing the toxicity of waste generated or
lessening the quantity of waste generated.

 

19.11.9.2       Waste minimization can occur in many ways. The major categories
of waste minimization techniques are:

 

19.11.9.2.1      Process modifications - This includes any change in equipment
that will operate more efficiently or use a product that does not generate a
waste.

 

19.11.9.2.2      Material substitution - This includes use of materials that do
not generate hazardous waste or generate a less hazardous waste, such as latex
paints and citrus-type solvents.

 

19.11.9.2.3      Housekeeping improvements - This just means working cleaner and
eliminating practices that unnecessarily result in wastes being generated.

 

19.11.9.2.4      On-site recycling - This can include virtually any legitimate
reuse of waste materials, so long as the reuse does not involve putting the
materials on the ground, for example, “killing weeds.”

 

19.11.10                Waste Disposal

 

19.11.10.1     The following companies have been identified by TIC as being
capable of handling the wastes indicated. since TIC may be held responsible for
how its wastes are handled by these or any other vendors, it is very important
to monitor any waste handling services closely and follow-up on any unusual
situations.

 

19.11.10.2     If a material cannot be recycled or reused on the job, and if the
client will not accept the material:

 

19.11.10.2.1    Collect all MSDS sheets for the material from your Hazardous
Communication Compliance Program file (per the TIC Safety Policy and Procedures
manual).

 

19.11.10.2.2    Organize material so that you can match your MSDS sheets to the
particular products, then contact one of the hazardous waste disposal companies
listed. These companies will then instruct you on how to proceed with them in
the disposal of the products.

 

19.11.10.3     If your job generates oil sludge or any other type of hazardous
waste, or if there is a spill of a hazardous waste, and the client will not
assume responsibility and liability for the products, then contact the hazardous
waste disposal companies listed. It is important to note that without the MSDS
sheets, the disposal

 

15

--------------------------------------------------------------------------------


 

companies will require more testing to determine exactly what they will be
handling and where they can dispose of it.

 

19.12      WASTE HANDLERS

 

19.12.1  Empty Drums

 

Casper Barrel & Drum, Inc.

 

Denver Barrel and Drum Company

960 North Loop Avenue

 

2210 Blake Street

Casper, WY 82601

 

P.O. Box 17103

(307) 234-5764

 

Denver, CO 80217

Attention: Joe Hebert

 

(303) 295-0404

 

 

Attn: Mr. Kominsky

Layton Denver Drum Company

 

Crosby & Overton Inc.

6735 West 58th Place

 

1610 W. 17th

Denver, CO 80202

 

Long Beach, CA

(303) 422-6174

 

(213) 432-5445

Asbury Oil Co.

 

Leach Oil Co.

2100 N. Alameda

 

625 E. Compton Blvd.

Compton, CA

 

Compton, CA

(213) 321-1392

 

(213) 323- 0226

 

 

 

Oil Processing Co.

 

 

LA Area, San Diego, Bakersfield & all CA.

 

 

(213) 585-5063

 

 

 

19.12.2  Used Oil

 

Tri-State Oil Reclaimers

 

Western Wyoming Oil Corporation

P.O. Box 735

 

P.O. Box 1536

Newcastle, WY 82701

 

Riverton, WY 82501

(307) 746-3688

 

(307) 856-0543

 

 

Attn: Mr. Ron Martin

Waste Oil Recovery, Inc.

 

Approved Drain Oil Service

116-1/2 Main

 

5390 East 72nd Avenue

Longmont, CO 80501

 

Commerce City, CO 80022

(303) 449-1601

 

(303) 287-2807

Attn: Ms. Barbara Wilkerson

 

Attn: Mr. Milt Adams

Talley Brothers, Inc.

 

Industrial Service Co.

2007 Laura Avenue

 

1700 S. Soto

Hunt Park, CA

 

Los Angeles, CA

(213) 587-1217

 

(213) 262-9747

 

19.12.3  Paint and Solvents

 

Safety- Kleen Corporation

 

Intermountain Parts Cleaners

880 East County Club Road

 

230 North State

Gering, NE 69341

 

Lindon, UT 84062

(308) 436-2600

 

(801) 377-6428

Oil & Solvent Process Company (OSCO)

 

 

P.O. Box 360

 

 

Commerce City, CO 80037

 

 

(303) 289-4827

 

 

Attn: Mr. Steve Hoey

 

 

 

16

--------------------------------------------------------------------------------


 

19.12.4  Batteries

 

National Piggyback Services, Inc.

 

Rocky Mountain Battery Service

400 South Colorado Boulevard, Suite 830

 

1319 North College Avenue

Denver, CO 80222

 

Fort Collins, CO 80524

(303) 321-1201

 

(303) 484-5384

Attn: Mr. Dennis Barnes, V.P. - Regional

 

Attn: Mr. Dean Hole

Mountain States Battery Service

 

 

5796 Emerson Street

 

 

Denver, CO 80216

 

 

(303) 297-0200

 

 

 

19.12.5  Other Special or Hazardous Waste Handling:

 

USPCI

 

Van Waters and Rogers, Inc.

P.O. Box 4179

 

282 North Forge

Casper, WY 82604

 

P.O. Box 9607

(307) 235-8518

 

Casper, WY 82609

Attn: Mr. Gregg Nickel

 

Attn: Mr. Bruce Kelly

Guy Anderson Contracting, Inc.

 

Vanwaters & Rogers, Inc.

1730 Bryan Stock Trail

 

Los Angeles (213) 265-8123

P.O. Box 3675

 

San Diego (619) 262-0711

Casper, WY 82602

 

Bakersfield (805) 323-8301

(307) 234-4134

 

Sacramento (916) 371-7600

Attn: Mr. John Hansen

 

 

Hazardous Waste Transport

 

 

El Centro, CA

 

 

(800) 545-8932

 

 

 

19.12.6  Answers to questions about specific materials or rules can be posed to
the EPA hazardous waste hotline at (800) 424-9346. You are not required to
identify yourself or the company when calling. Answers received from the hotline
should be verified before you rely on them.

 

19.12.7  If you are contracting to have your hazardous waste removed, or require
advice regarding qualified disposal contractors, contact the Corporate Safety
Director.

 

19.13      TYPES OF HAZARDOUS SUBSTANCES COMMONLY USED AT TIC SITES

 

Fuels and Oils

 

Solvents/Thinners

Acetylene

 

Acetone

Oxygen

 

Xylene

Diesel

 

Hexan (AMSO 1487)

Gasoline

 

Isopropyl Alcohol

Transmission Fluid

 

Mineral Spirits

Oil

 

Triethylene Glycol

Curing Compound

 

1,1,1 Tri (Mistic Metal Mover)

Covered Electrode

 

 

 

 

Penetrants

Water Treatment

 

Methyl Isobutyl Ketone, Propane (Cinch Dark Orange)

Organic Nitrate

 

Penetrating Oil (Cinch Bright Orange)

Chlorate and Borate Mixtures

 

All Purpose Silicone (Cinch Dark Blue)

Isocyanurate (PACE Tablets)

 

Electric Motor Cleaner (1,1,1 Tri, C02)

Sodium Carbonate Calcium

 

 

Hypochlorite

 

 

 

17

--------------------------------------------------------------------------------


 

Other Miscellaneous

 

Adhesives

 

Plastics and Resins

Cyanoacrylate (Quick Gel)

 

Electrical

Neoprene Fiberglass

 

Pesticides

Carbamide Resin, Isourea

 

Cleaning Chemicals

 

 

Wood Treatment

Corrosives

 

Fire Protection

Sodium Nitrate

 

Welding

Caustic Soda Flake

 

 

 

19.13.1       EPA Hotline Number for verification of reportable quantities of
substance in the event of a spill or a release: (800) 424-9346.*

 

19.13.2       DO NOT identify yourself or the company when calling.

 

19.14          CALIFORNIA OPERATIONS

 

Section 66828 is added to chapter 30, division 4, of title 22 of the California
Code of Regulations

 

19.14.1       Section 66828. Management of Used Oil Filters

 

19.14.1.1                             For the purposes of this section, “used
oil filters” are defined as filters which contain a residue of used oil (as
defined in health and Safety Code Section 25250.1(a)) and which are exempt from
regulation as a hazardous waste under federal law Section 261.6(a) (3) (iv),
Title 40, Code of Federal Regulations.

 

19.14.1.2                             Used oil filters that are managed and
recycled according to the following requirements shall not be regulated as
hazardous waste:

 

19.14.1.2.1         The filters are drained of free-flowing used oil.

 

19.14.1.2.2         The drained used oil filters are transferred for the
purposes of metal reclamation.

 

19.14.1.2.3         The drained used oil filters are accumulated, stored, and
transferred in a closed, rainproof container that is capable of containing any
used oil that may separate from the filters placed inside. Containers shall be
labeled as “drained used oil filters” (not as hazardous waste) and show initial
date of accumulation and receipt.

 

19.14.1.2.4         Storage of less than one ton of used oil filters shall be
limited to one year. Storage of one ton or more used oil filters is limited to
90 days.

 

19.14.1.2.5         Persons generating, transporting, or receiving used oil
filters shall use a bill of lading which must indicate generator, transporter,
and receiving company names, addresses, and telephone numbers, as well as the
quantity of used oil filters transferred, and the date of transfer. A copy of
each bill of lading must be kept on the premises of the generator, transporter,
and receiving facility where the used oil filters were handled. Copies of bills
of lading shall be kept for a period of three years.

 

19.14.1.2.6         Used oil that is separated from the used oil filters shall
be managed in accordance with Article 13, Chapter 6.5, Division 20 of the Health
and Safety Code.

 

18

--------------------------------------------------------------------------------


 

19.15          HAZARDOUS WASTE

 

19.15.1       At the Federal level, the laws define three categories of
hazardous waste generators. These categories are based on the total amounts of
hazardous waste produced in any one month at a jobsite.

 

·        Category 1

·        Category 2

·        Category 3

 

19.15.2       Under these guidelines, each TIC jobsite is generally a Category 1
conditionally exempt generator of hazardous waste. It is important to maintain
this Category 1 classification, and not become a Category 2 small quantity
generator as the requirements are considerably more complex.

 

19.15.3      As a Category 1 conditionally exempt generator of hazardous waste,
TIC jobsites are not required to obtain an EPA ID number.

 

19.15.4       The following procedures apply to wastes that are accumulated
prior to shipment when they are stored as waste on the jobsite.

 

19.15.4.1    When Wastes are Generated

 

19.15.4.1.1         A label is made out with start date, facility address, EPA
ID number if applicable, the words “Hazardous Waste” and proper waste shipping
information. These labels are available from the Corporate Safety Director.

 

19.15.4.1.2         A log is kept to record weekly inspections of drums during
storage prior to shipment.

 

19.15.4.1.3         Drum inspections require the date and initials of the
inspector.

 

19.15.4.1.4         Container management

 

19.15.4.1.5         Drum storage for hazardous waste is protected from
unauthorized access.

 

19.15.4.1.6         The storage floor is curbed and impermeable to leakage.

 

19.15.4.1.7         Drums are maintained and inspected; a log of inspections is
kept.

 

19.15.4.1.8         Drum storage is shown in the facility diagram.

 

19.16          RECORDKEEPING AND COMPLIANCE REPORTING

 

19.16.1       Recordkeeping

 

19.16.1.1       Purchasing

 

Recordkeeping is required at each step of hazardous material and hazardous waste
management for the purchaser and user of hazardous material.

 

19

--------------------------------------------------------------------------------


 

19.16.1.2  Transportation

 

All hazardous materials must be manifested and accompanied by a bill of lading.
These documents must be kept for three years after the final disposal of the
product waste.

 

19.16.1.3  Use

 

All documents pertaining to employee training and hazard communication,
including Material Safety Data Sheets and lists of chemicals used on site must
be kept for three years after the project is completed.

 

19.16.1.4  Disposal

 

After a product is used, the remaining or contaminated used product becomes
classified as hazardous waste. Hazardous waste shipping manifests must be kept
for at least three years. All records pertaining to personnel, including
training, job titles, job descriptions, and names of employees involved with
managing hazardous waste, must be kept for three years after the employee
terminates employment with TIC.

 

19.16.2    Hazardous Material Reporting: Community Right to Know

 

19.16.2.1      By limiting storage of hazardous materials on TIC jobsites to
under 10,000 pounds, or of hazardous waste to under 220 pounds per month, TIC
jobsites will normally have no reporting requirements.

 

19.16.2.2      The Environmental Protection Agency (EPA) has established
Community Right-toKnow reporting regulations relating to hazardous chemicals and
extremely hazardous substances which may be present in specified quantities at
TIC jobsites and at the Home Office facility. These regulations require the
submission of forms and information regarding those chemicals and substances to
the appropriate State Emergency Response Commission (state commission), Local
Emergency Planning Committee (local committee) in the locale of the jobsite and
the fire department with jurisdiction over the jobsite. The purpose of the
reporting regulations is to provide to these three entities information which
will allow them to make emergency plans to deal with the presence of these
chemicals and substances in the event of a disaster at the jobsite.

 

19.16.2.2.1           General Requirements

 

19.16.2.2.1.1           Hazardous Chemicals

 

19.16.2.2.1.1.1      All jobsites will receive an MSDS from the manufacturer of
each chemical delivered to the jobsite. (See Section V of this Manual for the
requirements of MSDS and how to obtain one if it is not sent by the manufacturer
with the chemical. TIC must obtain an MSDS for each chemical delivered to the
jobsite.)

 

19.16.2.2.1.1.2      For every hazardous chemical on site in a total quantity of
at least 10,000 lbs. (approximately 1,250 gallons), the following must be sent
to the state commission, the local committee and the fire department with
jurisdiction over the jobsite:

 

20

--------------------------------------------------------------------------------


 

·        MSDS, as delivered from the manufacturer (within three (3) months of
opening the jobsite and regularly thereafter as chemicals in sufficient quantity
are brought on site and as the MSDS’s are changed by the chemical manufacturer.

 

·        Tier I Form (copy at end of section) by March 1 following the opening
of the jobsite and each March 1 thereafter, during which the jobsite is open.

 

·        The state commissions for the states in which TIC operates are
available through the Corporate Safety Director.

 

19.16.2.2.1.1.3           The local committees to which the forms and
information must be sent will most likely be located by contacting the fire
department which has jurisdiction over the jobsite. If the Fire Department is
not aware of these requirements, then contact the appropriate State Commission
to obtain information regarding the identity of the Local Committee in the
locale of the jobsite.

 

19.16.2.2.1.1.4           If the state commission, the local committee or the
fire department with jurisdiction over the jobsite requests that a Tier II
Form be filed rather than the Tier I Form, TIC must file it. Contact the TIC
Safety Director for assistance with filing any EPA documents.

 

19.16.2.2.2           Extremely Hazardous Substances

 

19.16.2.2.2.1         EPA publishes a list of those items it has determined to
be extremely hazardous substances. A copy of this list is available from the
Corporate Safety Director.

 

19.16.2.2.2.2          For every extremely hazardous substance on site in a
total quantity of at least 500 lbs. or the Threshold Planning Quantity as
defined by EPA, (Threshold Planning Quantities may be determined by contacting
your Corporate Safety Director) the following must be sent to the state
commission, the local committee, and the fire department with jurisdiction over
the jobsite:

 

19.16.2.2.2.2.1           MSDS, as delivered from the manufacturer (within three
(3) months of opening the jobsite and regularly thereafter as substances in
sufficient quantity are brought on site and as the MSDS’s are changed by the
substance manufacturer).

 

19.16.2.2.2.2.2           The Local Committee to which the forms and information
must be sent will most likely be located by contacting the fire department which
has jurisdiction over the jobsite. If the fire department

 

21

--------------------------------------------------------------------------------


 

is not aware of these requirements, then contact the appropriate state
commission to obtain information regarding the identity of the local committee
in the locale of the jobsite.

 

19.16.2.2.2.2.3           If the state commission, the local committee or the
fire department with jurisdiction over the jobsite requests that a Tier II
Form be filed rather than the Tier I Form, TIC must file it.

 

19.16.3      Reporting Spills and Releases

 

19.16.3.1          Community Right To Know Reporting

 

19.16.3.1.1         Community Right To Know leak reporting applies to any
facility that produces, uses or stores one of the chemicals listed as an
“extremely hazardous substance.” These substances are considered to pose a high
risk of dangerous airborne leaks. In case of a leak of an extremely hazardous
substance in excess of the reportable quantity, the rules require reporting to
the state and local emergency planning entities in addition to the National
Response Center.

 

19.16.3.1.2         The Community Right To Know program requires the leak to be
reported to the appropriate State Emergency Response Commission(s) and Local
Emergency Planning Committee(s).

 

19.16.3.1.3         Under Community Right To Know, certain releases are exempt
from the reporting provisions. These are:

 

19.16.3.1.3.1        Federally permitted releases

 

19.16.3.1.3.2        Releases that do not go outside the facility

 

19.16.3.1.3.3        “Continuous” releases previously approved

 

19.16.3.2          Underground Storage Tank Regulations

 

19.16.3.2.1         The underground storage tank rules define three conditions
that must be reported to EPA or the designated state agency:

 

19.16.3.2.1.1          Discovery of leaked product on the site of the tank
system or in surrounding areas such as soils, basements, utility lines and
surface water.

 

19.16.3.2.1.2         Unusual operating conditions such as erratic behavior of
dispensing equipment, sudden loss of product or the unexplained presence of
water in the tank unless system equipment is found to be defective but not
leaking and is immediately replaced or repaired.

 

19.16.3.2.1.3         Leak detection equipment signals a leak, unless subsequent
results do not confirm the existence of a leak.

 

22

--------------------------------------------------------------------------------


 

19.16.3.2.1.4                             When monitoring indicates a leak may
be present, EPA rules allow two methods of verifying or denying the existence of
a reportable leak:

 

19.16.3.2.1.5                             If the problem is that inventory
control records show “greaterthan-acceptable” losses, the owner/operator may
collect a second month of data to confirm or deny the initial discrepancy.

 

19.16.3.2.1.6                             If a monitoring device signals a leak
but is found to be defective, the owner/operator may immediately repair,
recalibrate or replace the unit. Once this is done, there is no reportable leak
if the device does not confirm the initial result.

 

19.16.3.2.1.7                             The owner/operator must report
confirmed leaks within 24 hours unless the state or local agency has designated
a different time limit for reporting.

 

19.16.3.2.2         Spills and overfills of gasoline, diesel, oil or other
petroleum products in amounts greater than 25 gallons, or if the spill or
overfill causes a visible sheen on surface water, it must be reported. EPA
studies indicate this amount is often left in the lines of tanker trucks after
product delivery to a UST.

 

19.16.3.2.3         Another state might set a lower reporting amount to conserve
fragile environments, such as very high water tables. Local variations of this
type are even more likely than statewide ones.

 

19.16.4      Reporting Procedures

 

19.16.4.1      The following sections describe general reporting procedures
which are based on regulatory requirements. Each operating unit within the
company should review their specific procedures and rules for responding to
releases and evaluating whether the release is a reportable one. The Corporate
Safety Director is to be contacted before making any report to a regulatory
agency.

 

19.16.4.1.1         Reporting to Whom

 

19.16.4.1.1.1          Fire Department and Emergency Responders - If there is a
fire, explosion or other human safety threat, the first report should be to the
fire department or other emergency response team.

 

19.16.4.1.1.2          National Response Center - The National Response Center
(NRC) handles reports of hazardous spills. NRC is operated by the U.S. Coast
Guard. Its 24-hour phone number is 800-424-8802.

 

19.16.4.1.1.3          EPA or Designated State Agency - Owner/operators of
underground storage tank systems that have experienced reportable releases or
any operator experiencing an unauthorized discharge into surface water must
contact the regional office of EPA or the state agency designated to operate the
underground storage tank or water quality program. This report must be made
within 24 hours or

 

23

--------------------------------------------------------------------------------


 

whatever other period has been established by the state agency.

 

19.16.4.1.1.4         State Emergency Response Commission - Releases of a
reportable quantity of a hazardous substance must be reported to the appropriate
state emergency response commission(s). This requirement is in addition to the
requirement to report to the National Response Center.

 

19.16.4.1.1.5         Local Emergency Planning Committee - Releases that must be
reported to the appropriate state emergency response commission(s) must also be
reported to the appropriate local emergency planning committee(s).

 

19.16.4.1.1.6         Local Health Departments - Should the release pose threats
to public health, such as where product has gotten into basements of adjoining
property or into drinking water supplies, the local health department may
require reporting under its general authority. Some local health departments
have rules or published guidelines which call for release reporting.

 

19.16.4.1.2           Information To Be Reported

 

19.16.4.1.2.1         The primary purpose of emergency reporting is to minimize
injuries and damage to property or the environment. Therefore, the operator
should provide as much information as possible to help with that effort. In
order to avoid subsequent problems, the operator should also tell the agency
what immediate responses he has taken and how he plans to deal with the
problems. If the agency people feel the operator is handling the situation
effectively, they will be more comfortable about letting the operator handle
much of it himself. If, on the other hand, the operator sounds confused and
uncertain about what to do, the agency will probably want to send personnel to
the site to make sure things are handled properly.

 

19.16.4.1.2.2         To avoid misunderstandings later, the operator should
confirm any verbal report with a letter. Adding a return receipt request will
also confirm that the agency received the letter.

 

19.16.4.1.3           Reporting Under Underground Storage Tank Rules

 

19.16.4.1.3.1         The EPA regulations do not contain specific items that
must be reported when operators contact the EPA or the state agency about a leak
from an underground storage tank. The information required when reporting to the
national Response Center or Community Right To Know officials (see below) can
serve as a guide. Generally, the underground storage tank officials will want to
know what immediate response actions have been taken, what caused the operator
to report (suspected or known leak), what substance is involved and what the
operator’s plans are for dealing with the situation.

 

24

--------------------------------------------------------------------------------


 

19.16.4.1.4           Reporting To The National Response Center

 

19.16.4.1.4.1         When reporting a leak of a hazardous substance to the NRC,
the rules require the operator to provide the following information:

 

19.16.4.1.4.1.1          The facility’s name, address and hazardous waste
generator identification number (if the facility has one);

 

19.16.4.1.4.1.2          Date, time and type of incident (e.g., spill or fire);

 

19.16.4.1.4.1.3          Quantity and type of hazardous substances involved in
the incident; and

 

19.16.4.1.4.1.4          Extent of any injuries.

 

19.16.4.1.4.1.5          Estimated quantity and disposition of any recovered
materials.

 

19.16.4.1.5           Reporting To Community Right To Know Authorities

 

19.16.4.1.5.1          For purposes of Community Right To Know leak reporting,
facility officials must report the following information:

 

19.16.4.1.5.1.1          Chemical name of all substances leaked;

 

19.16.4.1.5.1.2          Whether the substance which leaked included any of the
listed extremely hazardous substances;

 

19.16.4.1.5.1.3          Time and duration of the leak;

 

19.16.4.1.5.1.4          Approximate amount of the leak;

 

19.16.4.1.5.1.5          The environmental media into which the substances were
leaked, that is, into surface water, ground water, air or land;

 

19.16.4.1.5.1.6          Health risks posed by the leak;

 

19.16.4.1.5.1.7          Precautions to be taken in response to the leak, if
any; and

 

19.16.4.1.5.1.8          Contact name and telephone number.

 

19.16.5      State Reporting

 

19.16.5.1      Each state has reporting requirements independent and separate
from Federal requirements for the reporting of hazardous materials and hazardous
waste. They are similar to those of the federal government in that they are
triggered by:

 

19.16.5.1.1           Quantity (stored or spilled)

 

25

--------------------------------------------------------------------------------


 

19.16.5.1.2           Hazardous nature of the material

 

19.16.5.2                      It is the responsibility of the jobsite
management to be aware of the reporting requirements of the state, county and/or
city they are working in regarding hazardous materials and hazardous waste.

 

19.16.5.3                      These requirements may be determined by calling
the state emergency response commission and asking for information on reporting
of hazardous materials and hazardous waste.

 

19.17 APPENDIX

 

A. Hazardous Material Management Plan

 

26

--------------------------------------------------------------------------------


 

APPENDIX A

HAZARDOUS MATERIAL MANAGEMENT PLAN

 

Project Name and Location:

 

 

 

Site Manager:

Date:

 

HAZARDOUS MATERIAL

 

Name: (Specific):

 

Name: (Common):

 

CAS#:

 

 

 

Approximate Quantity:

Gallons:

Pounds:

 

PURCHASING

 

Manufacturer:

Container Size:

 

 

Supplier:

Purchase Location:

 

TRANSPORTATION

 

How will the hazardous material be delivered to TIC jobsite (rail, truck, TIC
vehicle, etc):

 

STORAGE

 

Where will the hazardous material be stored on site:

 

Special storage requirements:

 

Labeling:

 

Warning Signs:

 

USE

 

Hazard Communications Labeling:

 

MSDS:

 

Notification of Other Contractors:

 

Special use Requirements and Training:

 

DISPOSAL

 

Removed by Supplier:

 

REPORTING

 

EPA ID#:

EPA:

 

Local Fire Department:

 

State Emergency Response Commission:

 

27

--------------------------------------------------------------------------------


 

[g197201kq203i001.jpg] CORPORATE SAFETY MANAGEMENT PROGRAM

Asbestos Policy

Safe Work Practice

Procedure Revision Date 02/2001

 

20.0 ASBESTOS POLICY

 

PROCEDURE TABLE OF CONTENTS

 

20.1

PURPOSE

2

20.2

TIC ASBESTOS POLICY

2

20.3

PROCEDURE

2

20.4

RESPONSIBILITIES

2

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

20.1                          PURPOSE

 

To provide a comprehensive method for ensuring that employees are not exposed to
asbestos fiber, as required by law.

 

20.2                          TIC ASBESTOS POLICY

 

The Federal Occupational Safety and Health Administration has established the
federal standard (29 CFR 1926.1101) which controls construction worker exposure
to asbestos. It will be the policy of all TIC jobsites to prevent employee
exposure to asbestos containing materials (ACM). TIC will not perform any work
around ACM until the work area has been surveyed by an Asbestos Competent Person
to assure an asbestos exposure cannot occur. TIC will not self-perform or
subcontract asbestos remediation work. All asbestos remediation work is to be
performed by the client or their subcontractor and should not be within TIC’s
scope of work without prior approval by the Profit Center Vice President or
Senior Vice President responsible for the project.

 

20.3                          PROCEDURE

 

20.3.1      During the bid process, TIC will request the building and/or
facility owners notify us in writing as to the presence, location, and quantity
of ACM or PACM (Possible Asbestos Containing Material) at the worksite as
required by CFR 1926.1101.

 

20.3.2      Prior to working in an area that has been identified as containing
ACM or PACM, it will be abated by an approved asbestos abatement contractor.

 

20.3.3      At all jobsites where ACM or PACM has been identified to be present,
all employees will be provided asbestos awareness training as part of the site
specific training. Asbestos awareness training will include, but is not limited
to, the requirements outlined in 29 CFR 1926.1101 (k) (9) (viii). This training
requires a minimum of two hours of instruction.

 

20.4                          RESPONSIBILITIES

 

20.4.1                  Safety Department

 

20.4.1.1                               Responsible for developing and
implementing the asbestos program.

 

20.4.1.2                               Assist supervisors in ensuring that all
asbestos has been identified and abated by an approved asbestos abatement
contractor.

 

20.4.2                  Project Management

 

20.4.2.1                               Ensure all employees are aware of the
hazards of asbestos when asbestos is known to be present in the workplace.

 

20.4.2.2                               Ensure that all asbestos has been abated
by an asbestos abatement contractor prior to performing work activities.

 

20.4.2.3                               Ensure that TIC and its subcontractors
perform no asbestos abatement work.

 

2

--------------------------------------------------------------------------------


 

[g197201kq205i001.jpg] CORPORATE SAFETY MANAGEMENT PROGRAM

Benzene Policy

Safe Work Practice

Procedure Revision Date 07/1999

 

21.0 BENZENE POLICY

 

PROCEDURE TABLE OF CONTENTS

 

21.1

PUPOSE

2

21.2

SCOPE

2

21.3

PERMISSIBLE EXPOSURE LIMITS (PELS)

2

21.4

REGULATED AREAS

2

21.5

EXPOSURE MONITORING

2

21.6

COMPLIANCE PROGRAMS

3

21.7

RESPIRATORY PROTECTION

3

21.8

PROTECTIVE CLOTHING

3

21.9

MEDICAL SURVEILLANCE

3

21.10

COMMUNICATION OF HAZARDS

4

21.11

RECORDKEEPING

4

21.12

OBSERVATION OF MONITORING

5

21.13

APPENDIX

5

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

21.1                          PUPOSE

 

This document provides guidelines for achieving compliance with the OSHA Benzene
Standard (29 CFR 1926.1128). The OSHA standard applies to all TIC employees at
jobsites where employees are exposed to mixtures containing greater than 0.1%
benzene, unless specifically exempted by the standard.

 

21.2                          SCOPE

 

Benzene is a petrochemical derivative present in small quantities in most
frequently encountered gasoline and solvents. Significant potential for exposure
to benzene exists primarily in refinery work, although any manufacturing
facility using solvents may have benzene present.

 

21.3                          PERMISSIBLE EXPOSURE LIMITS (PELS)

 

Employees shall not be exposed to an airborne concentration of benzene greater
than 1 ppm as an 8-hour-time weighted average (TWA), or 5 ppm as averaged over
any 15-minute period (short term exposure limit, or STEL).

 

21.4                          REGULATED AREAS

 

The client will usually establish regulated areas. If TIC is responsible for
establishing a regulated area, it should have signs posted at all access points
and be clearly marked with barricade tape. The boundaries should be established
with a direct-reading instrument whenever possible, otherwise judgment must be
used. Access must be limited to authorized personnel. At a minimum, authorized
personnel will have received benzene hazard training and fit testing on any
protective equipment they are required to wear.

 

21.5                          EXPOSURE MONITORING

 

21.5.1      Employee exposure monitoring must be conducted at least once for
each job in each work area that contains benzene. If the client does not conduct
monitoring on TIC employees, then we must do it ourselves.

 

21.5.2      The monitoring process involves using instruments that can detect
concentrations of specific contaminants, i.e., Benzene. This equipment and
methods of monitoring TIC employees is to be coordinated through the TIC
Corporate Safety Director.

 

21.5.3      The number of samples required to properly test depends on several
factors, including:

 

21.5.3.1     The frequency of exposure-related tasks

 

21.5.3.2     The number of employees exposed

 

21.5.3.3     The nature of the work

 

21.5.4      Try to take samples on days when employees are performing tasks with
potential exposure to benzene, and record the description of the tasks on the
sample sheet. We should aim toward at least one sample per task.

 

21.5.5      If a full-shift sample exceeds 0.16 ppm and the exposure is believed
to be related to a short-term task performed during the shift, then STEL
sampling should also be conducted.

 

21.5.6      The frequency of periodic sampling shall be determined by
specifications outlined in the standard.

 

2

--------------------------------------------------------------------------------


 

21.5.7                 Employees must be notified of the results of their
monitoring within 15 working days of the receipt of the results, using the form
provided in Attachment 1. Other employees who perform similar tasks should also
be made aware of these results, but bulletin board posting or equivalent methods
will be adequate.

 

NOTE: If the client conducts monitoring on TIC employees and provides the
notification of monitoring results, you must maintain a copy of the notification
form in the employee’s file.

 

21.6                          COMPLIANCE PROGRAMS

 

The client will be responsible for written compliance programs dealing with
engineering controls. If exposures exceed the PELs, the jobsite must prepare a
written compliance program describing actions being taken to reduce exposure.

 

21.7                          RESPIRATORY PROTECTION

 

Respirator selection will be based on Table I in the OSHA standard. Training and
fit testing will be done in accordance with the Respiratory Protection Program
in this manual.

 

21.8                          PROTECTIVE CLOTHING

 

TIC will use the protective clothing specified by the client. Most impervious
materials are adequate for incidental contact; however, tasks requiring total
immersion or extended contact with the liquid may require more selectivity.
Viton and polyvinyl alcohol (PVA) are the best materials for gloves, but both
have specific drawbacks. Consult the Corporate Safety Director for assistance in
selecting protective equipment.

 

21.9                          MEDICAL SURVEILLANCE

 

21.9.1      Monitoring will identify jobs with potential exposure greater than
0.5 ppm of airborne benzene as an 8-hour TWA. If the employee performs these
tasks for at least 30 days per year (equivalent to two and one-half days per
month or about 12% of the time), then he or she is required to be enrolled in a
medical surveillance program. Exposure to greater than the PEL (1 ppm 8-hour TWA
or 5 ppm STEL) for more than 10 days per year also requires medical
surveillance.

 

21.9.2      The initial exam must be conducted prior to assignment to a job,
which involves the exposure level and frequency described above. The exam must
include an occupational history, which should be done on the form in Attachment
2 and presented to the physician for review.

 

21.9.3      The exam also includes blood tests. There will be up to a one day
delay between the time the blood is drawn and the time the results are received.
If you want to bring the person onto the jobsite before these results are
received, do not allow him/her to work with benzene until medical clearance is
obtained.

 

21.9.4      Pulmonary function testing is required by the standard if
respirators will be worn for at least 30 days per year. For our purposes,
pulmonary function should be done on all initial benzene physicals.

 

21.9.5      Emergency exams, including a urinary phenol test, are required if
employees are exposed to benzene in an emergency situation. The standard defines
emergency as ‘any occurrence such as, but not limited to, equipment failure,
rupture of containers, or failure of control equipment which may or does result
in an unexpected, significant release of benzene.’ The preamble to the standard
further clarifies this: ‘Every spill of lead does not automatically

 

3

--------------------------------------------------------------------------------


 

constitute an emergency situation. The exposure to employees must be high and
unexpected.”

 

21.9.6                 In the event of an emergency exposure, urine samples may
be collected on site at the end of the shift and sent to the clinic. There is no
need to send the employee to the doctor unless he or she is exhibiting symptoms
of overexposure. Symptoms of overexposure may include:

 

21.9.6.1                Nausea;

 

21.9.6.2                Severe headache;

 

21.9.6.3                Loss of muscle control;

 

21.9.6.4                Flushed face; and

 

21.9.6.5                Nose bleeds.

 

21.9.7                 Arrangements should be made in advance for a laboratory
or clinic to perform the analysis and a method of transporting the samples.
Sample guidelines are included in Attachment 3. Since several over-the-counter
drugs may increase urinary phenol levels, a “Questionnaire and Release” form
should be completed by the employee at the time the sample is given.

 

21.9.8                 The standard requires that certain information be
provided to the physician (please see “Medical Surveillance” form and
accompanying letter). This package also includes a written “Physician’s Opinion”
form, which should be completed and provided to both the employee and the TIC
Corporate Safety Director within 15 days of the examination.

 

21.10                    COMMUNICATION OF HAZARDS

 

21.10.1    Training on signs, labels, and material safety data sheets should be
conducted as part of routine hazard communication training. More detailed
training should be completed prior to assignment to a work area that contains
benzene.

 

21.10.2    A video presentation is available from Corporate Safety that can be
used to fulfill this requirement. Retraining should be conducted annually,
regardless of exposure levels, but a “tool-box” meeting is adequate as a
refresher.

 

21.10.3    TIC subcontractors who may be exposed to benzene must be informed of
the presence of benzene and the existence of the OSHA standards. The
subcontractor should provide TIC with a list of employees who have been trained
and fit tested with respirators according to the standard.

 

21.11       RECORDKEEPING

 

21.11.1    A file should be prepared for each employee who is participating in
the benzene program. “Documentation Checklist” form should be used in the front
of each file to ensure that all pertinent items are included. These files should
be sent to the TIC Personnel Department at the end of the job.

 

21.11.2    Employees may obtain copies of their medical records and exposure
monitoring results by completing a written request form. This information must
be released to anyone designated by the employee in a written request. Please
notify the TIC Corporate Safety Director if the employee requests the release of
information to a third party.

 

4

--------------------------------------------------------------------------------


 

21.11.3    If the client conducts the monitoring, we must receive copies of
sample data sheets or summaries that contain at least the following information:

 

21.11.3.1          Date

 

21.11.3.2          Duration

 

21.11.3.3          Results

 

21.11.3.4          Descriptions of sampling and analytical method

 

21.11.3.5          Description of type of respiratory protective devices used
(if any)

 

21.11.3.6          Name and social security number of employee

 

21.11.3.7          Job classification of employee

 

21.11.3.8          Description of type of work

 

21.12                    OBSERVATION OF MONITORING

 

Employees will normally observe monitoring as part of their routine jobs. When
you conduct monitoring, explain the purpose of what you are doing and briefly
describe the procedure to the employees involved.

 

21.13                    APPENDIX

 

A.                     Industrial Hygiene Employee Monitoring Report

B.                       Benzene Related Medical History

C.                       Guidelines for Evaluation of Emergency Exposure to
Benzene

D.                      Questionnaire and Release Form/Urine Sample for
Emergency Exposure to Benzene

E.                        Medical Surveillance

F.                        Documentation Checklist for Benzene Standard

 

5

--------------------------------------------------------------------------------


 

APPENDIX A
INDUSTRIAL HYGIENE EMPLOYEE MONITORING REPORT

 

Employee Name:

Date:

 

TIC Employee #:

 

Location:

Project #:

 

TIC monitors employee exposures to potential contaminants at the company’s
jobsites. Recently you were selected to participate in this program. Your
cooperation during the monitoring was appreciated.

 

Results of the monitoring are summarized as follows:

 

Substance Evaluated

 

Sample
Number

 

Date(s)
Evaluated

 

Employee Exposure

 

OSHA/ACGIH Permissible
Exposure Limit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The results indicated your exposure (was) (was not) in excess of the OSHA/ACGIH
Permissible Exposure Limits.

 

If applicable, the following corrective action will be taken to reduce your
exposure to or below the permissible limits:

 

Employee Signature:

Date:

 

 

 

Corporate Safety Department Signature:

 

 

6

--------------------------------------------------------------------------------


 

APPENDIX B

BENZENE RELATED MEDICAL HISTORY

 

Employee Name:

 

 

 

TIC Employee #:

Job Classification:

 

OCCUPATIONAL HISTORY

 

A.                                   Check below if you have ever worked at one
of the following jobs:

 

o            In a chemical plant

o            In a refinery

o            In the production or use of radioactive materials or x-rays

o            In a steel mill

o            In the operation of a coke oven

o            In the tire building industry

o            In the manufacture or use of printer’s ink and solvents

o            In the manufacture of drugs

o            At a bulk chemical terminal

o            In the manufacture of rubber or rubber goods

o            In the manufacture of paint, varnish, stain remover, or adhesives

o            In a chemical laboratory

 

B.                                     Have you ever worked with or around any
of the following substances? (Check all that apply)

 

o            Benzene

o            Radiation or x-rays

o            Crude oil or gasoline (other than personal vehicle)

o            Toluene, xylene, ethyl benzene, or styrene

o            Naphtha or haphthalene

o            Arsenic or arsine

o            Trinitrotoluene (TNT)

o            Cyclohexanol

o            Phenol

o            Cumene

o            Cholorprenes

o            Lead, mercury, or other heavy metals

o            Other blood toxins (Explain)

 

FAMILY HISTORY

 

A.                                   Has anyone in your immediate family
(mother, father, brother, sister, grandparents) ever had any of the following?
(Check those that apply)

 

o  Bleeding tendency

Multiple Myeloma

o  Anemia

o  Sickle Cell Anemia

o  Leukemia

o  Cancer

o  Lymphoma (Hodgkin’s Disease)

Other Blood Disorders

 

PERSONAL HISTORY

 

A.            Do you have any of the following, now or in the past? (Check those
that apply)

 

7

--------------------------------------------------------------------------------


 

In The Past

Now

o

o

Bleeding from gums

o

o

Excessive red blood cells

o

o

Anemia

o

o

Leukemia

o

o

Lymphoma

o

o

Sickle Cell Anemia

o

o

Hemophilia

o

o

Do you bruise easily?

o

o

Other blood disorders

o

o

Kidney Disease

o

o

Liver Disease

o

o

Hemolytic Disease (destruction of red blood cells)

o

o

Severe allergies

o

o

Malaria Cancer

o

o

Other (explain)

 

B.                                     Do you currently take drugs or medication
regularly?                  (If yes, list below)

 

1.

4.

2.

5.

3.

6.

 

C.                                     Have you taken any of these medications
in the past? (Check those that apply)

 

o  Phenylbutazone

o  Chemotherapy agents

o  Antibiotics

o  Malaria medication

o  Cortisone or steroids

o  Aminopterin

o  Phenyl hydrazine

Other (explain)

o  Chlormphenicol

 

 

D.

Do you smoke now? (circle one)

Yes

No

 

 

 

 

 

Have you smoked in the past? (circle one)

Yes

No

 

Signature:

Date:

 

 

8

--------------------------------------------------------------------------------


 

APPENDIX C

GUIDELINES FOR EVALUATION OF EMERGENCY EXPOSURE TO BENZENE

 

1.                                     Sample to be analyzed for urinary phenol
will be sent to:

 

 

2.                                     Samples will be transported to the lab
by:

 

 

3.                                     Have the employee complete the
“Questionnaire And Release Form”.

 

4.                                     Collect the urine sample at the end of
the shift in which the emergency exposure occurred.

 

5.                                     Refrigerate sample if it is not to be
transported to the lab immediately.

 

6.                                     Ensure that the analysis is conducted
ASAP, but in no case more than 72 hours after collection.

 

7.                                       If the urinary phenol result is >75 mg
phenol/liter urine (corrected for specific gravity), then the employee must have
blood tests done monthly for three months.

 

9

--------------------------------------------------------------------------------


 

APPENDIX D

QUESTIONNAIRE AND RELEASE FORM

URINE SAMPLE FOR EMERGENCY EXPOSURE TO BENZENE

 

Employee Name:

 

SSN:                                                                                                                                                                                                                                                                        
Project Name & #:

 

Describe Emergency Exposure to Benzene:

 

 

Time of Emergency
Exposure:                                                                                                                                                                                                                            
Time Urine Sample Collected:

 

Check which of the following, if any, you have taken or been exposed to in the
past 48 hours:

 

o  Pepto-Bismol

Phenol

 

 

o  Chloraseptic

Other (list)

 

I HEREBY ACKNOWLEDGE THAT THE URINE SAMPLE ACCOMPANYING THIS FORM IS MY OWN.

 

I UNDERSTAND THAT THIS SAMPLE WILL BE ANALYZED FOR URINARY PHENOL TO ESTIMATE
THE EXTENT OF MY EMERGENCY EXPOSURE TO BENZENE. THIS IS NOT A DRUG TEST.

 

Signature:

Date:

 

 

10

--------------------------------------------------------------------------------


 

Dear Physician:

 

TIC may have the need to send employees to you for medical evaluation and care
as described in the OSHA Benzene Standard (29 CFR 1926.1128). This standard
requires that you be supplied with certain information, including a copy of the
standard. A copy of the OSHA standard is attached.

 

Our employees may be exposed to variable levels of benzene during the course of
construction and maintenance activities at refineries and petrochemical plants.
They will be expected to use protective equipment which may include
negative-pressure respirators, supplied-air respirators, and protective
clothing.

 

Additional details of the exposure levels and benzene-related tasks at this
jobsite are:

 

 

The standard requires that a written physician’s opinion be provided to both the
employer and the employee within 15 days of the examination. Copies of the
written opinion and the employee medical and exposure history forms are
included. The completed history form will be provided to you at the time of the
exam.

 

If you have any questions regarding this standard or our expectations, please
contact the jobsite safety representative.

 

Best Regards,

 

Signature of Jobsite Representative

 

 

Enclosures:

OSHA Standard

 

Written Physician’s Opinion Form

 

Medical and Exposure History Form

 

11

--------------------------------------------------------------------------------


 

APPENDIX E

MEDICAL SURVEILLANCE

 

Date:

 

 

 

INSTRUCTIONS:

 

A.

Consulting Physician

 

Completes, Signs, and Dates Form.

 

Informs Employee of Medical Results.

 

 

B.

Employee

 

Signs and Dates Form.

 

Returns Form to Project Safety, Representative, or Designee.

 

Project
Location:                                                                                       
Project Name & #:

 

Employee
Name:                                                                                                                                 
SSN:

 

This employee has recently taken part in the medical surveillance program for:

 

 

Test results have been reviewed, and any findings that would place the employee
at an increased health risk from exposure to the above mentioned
contaminant(s) is/are noted here:

 

 

The following is recommended regarding the employee’s exposure or use of
protective clothing or respirators:

 

 

The employee has been informed of the results of this medical examination.

 

Consulting Physician’s Signature:

 

 

Date:

 

 

 

Employee’s Signature:

Date:

 

12

--------------------------------------------------------------------------------


 

APPENDIX F

DOCUMENTATION CHECKLIST FOR BENZENE STANDARD

 

Employee Name:

 

TIC Employee
#:                                                                       
Project Name & #:

 

Work Area (if
defined):                                                                                                          
Job Classification:

 

FILE CONTENTS

 

o   Training Records

 

o   Respirator Training

 

o   Respirator Fit Test

 

o   Monitoring Forms

 

o   Employee Sample Notification Form

 

o   Medical History

 

o   Medical Exam & Test Results

 

o   Written Physician’s Opinion

 

o   Any Employee Medical Complaints Related to Exposure to Benzene

 

Check items that are enclosed in file, write N/A next to items that do not
apply.

 

Forward file to Corporate Safety. Retention time for this information is
duration of employment plus 30 years.

 

13

--------------------------------------------------------------------------------


 

[g197201kq211i001.jpg] CORPORATE SAFETY MANAGEMENT PROGRAM

Inorganic Arsenic/Lead Policy

Safe Work Practice

Procedure Revision Date 11/2000

 

22.0 INORGANIC ARSENIC/LEAD POLICY

 

PROCEDURE TABLE OF CONTENTS

 

22.1

PURPOSE

2

22.2

DEFINITIONS

2

22.3

PERMISSIBLE EXPOSURE LIMIT

2

22.4

NOTIFICATION OF USE

2

22.5

COMPLIANCE

2

22.6

EMPLOYEE INFORMATION AND TRAINING

2

22.7

EXPOSURE MONITORING

2

22.8

REGULATED AREAS

3

22.9

PROTECTIVE WORK CLOTHING AND EQUIPMENT

3

22.10

RESPIRATORS (29 CFR 1910.1018 H)

4

22.11

HOUSEKEEPING

4

22.12

HYGIENE FACILITIES AND PRACTICES

4

22.13

MEDICAL SURVEILLANCE

5

22.14

SIGNS AND LABELS

6

22.15

RECORDKEEPING

7

22.16

APPENDIX

7

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

22.1                           PURPOSE

 

To provide guidelines for complying with OSHA’s Inorganic Arsenic and Lead
Standards (29 CFR 1926.1118 and 29 CFR 1926.62). Refer to the pre-job checklist
for specific jobsite requirements. The Corporate Safety Department is available
to assist in the implementation of any part of this policy.

 

22.2                           DEFINITIONS

 

22.2.1                  “Inorganic arsenic” means copper aceto-arsenic and all
inorganic compounds containing arsenic except arsine, measured as arsenic (As).

 

22.2.2                  “Lead” (Pb) means metallic lead, all inorganic lead
compounds, and organic lead soaps. Excluded from this definition are all other
organic lead compounds.

 

22.3                           PERMISSIBLE EXPOSURE LIMIT

 

TIC will assure that no employee is exposed to inorganic arsenic or lead at
concentrations greater than the permissible exposure limits (PEL). Areas where
concentrations exceed the PEL are to be designated REGULATED AREAS. The PEL for
inorganic arsenic is 10 micrograms per cubic meter of air (10 µg/m3), averaged
over an 8-hour period. The PEL for lead is 50 micrograms per cubic meter of air
(50 µg/m3), averaged over any 8-hour period. Monitoring will be conducted
whenever employee exposure is greater than the Action Levels. The Action Level
for inorganic arsenic is 5 µg/m3 averaged over any 8 hour period. The Action
Level for lead is 30 µg/m3 averaged over any 8 hour period.

 

22.4                           NOTIFICATION OF USE

 

22.4.1                  When TIC is required to establish a Regulated Area
(refer to 1926.1118 (f)) for inorganic arsenic, jobsite management will notify
the area OSHA office within 60 days in writing in the form attached
(Notification Letter)

 

22.4.2                  Whenever there has been a significant change in the
information required above, TIC will, within 60 days, report these changes in
writing to the area OSHA office. Projects expecting exposures to lead/arsenic
are to amend jobsite policies to notify all workers of potential exposures and
receive written consent for medical surveillance, environmental monitoring, etc.
as a condition of employment.

 

22.5                           COMPLIANCE

 

TIC will implement a written plan to reduce exposures to or below the PEL by
means of engineering and work practice controls. An outline for preparing such a
plan is attached (Compliance Program). The plan will be revised and updated at
least every 6 months to reflect the current status of the program.

 

22.6                           EMPLOYEE INFORMATION AND TRAINING

 

TIC will institute a training program for all employees who are subject to
exposure above the Action Level. That training must be repeated quarterly. An
outline for a training program is attached (Employee Training Program). See also
employee rights under 22.7 below.

 

22.7                           EXPOSURE MONITORING

 

22.7.1                  Monitoring will be conducted each week in all work areas
where arsenic and/or lead are or may be present until at least two consecutive
measurements, taken at least 7 days apart, are below the Action Level. Once a
monitored area is below the Action Level, no

 

2

--------------------------------------------------------------------------------


 

further monitoring of that area is required unless conditions change so as to
lead management to believe that earlier monitoring results may no longer be
representative of the actual work environment. All monitoring programs should be
coordinated through the TIC Corporate Safety Department.

 

22.7.2                  Samples are to be collected for each shift in each work
area. Determinations of airborne exposure levels are to be made from air samples
that are representative of each employee’s exposure to inorganic arsenic and/or
lead over an eight hour period (if the employee was not using a respirator).

 

22.7.3                  Employees are to be notified in advance of the
monitoring and may be present to observe the process. They are entitled to
receive an explanation of the measurement procedures and to record the results
obtained.

 

22.7.4              Within 5 working days after the receipt of monitoring
results, TIC must notify each employee of the results, which represent that
employee’s exposures by posting them on the Safety Bulletin Board. Whenever the
results indicate exposure in excess of the PEL, the notice must state,
“Permissible Exposure Limit was exceeded”, and state the corrective action taken
to reduce exposures to below the PEL.

 

22.8                           REGULATED AREAS

 

22.8.1                  TIC must designate all Regulated Areas. Regulated Areas
are to have signs posted at all access points and be clearly marked with
barricade tape. Access must be limited to authorized personnel. In Regulated
Areas, employees may not:

 

22.8.1.1 Eat or drink (with the exception of drinking water);

 

22.8.1.2 Smoke;

 

22.8.1.3 Chew tobacco or gum; or

 

22.8.1.4 Apply cosmetics.

 

22.9                           PROTECTIVE WORK CLOTHING AND EQUIPMENT

 

22.9.1                  For all employees entering a Regulated Area, TIC will
provide, at no cost to the employee, clean protective work clothing and
equipment appropriate to the work operations. This may include:

 

22.9.1.1 Coveralls or similar full-body work clothing;

 

22.9.1.2 Gloves, and shoes or coverlets;

 

22.9.1.3 Face shields or vented goggles when necessary to prevent eye
irritation;

 

22.9.1.4 Impervious clothing for employees subject to exposure to arsenic
trichloride; and

 

22.9.1.5 Respirators and appropriate filter cartridges.

 

22.9.2                  TIC is responsible for cleaning, laundering, or
disposing of protective clothing as well as repairing or replacing the
protective clothing and equipment as needed to maintain its effectiveness.

 

3

--------------------------------------------------------------------------------


 

22.9.3                  At the completion of a work shift, all protective
clothing is to be removed in change rooms and placed in closed containers.
Contaminated containers of protective clothing and equipment, which are to be
removed from the workplace, are to be labeled:

 

22.9.3.1         CAUTION: Clothing contaminated with inorganic arsenic/lead; do
not remove dust by blowing or shaking. Dispose of inorganic arsenic/lead
contaminated wash water in accordance with applicable local, state or federal
regulations.

 

22.9.4                  Any person who cleans or launders clothing is to be
informed in writing of the potential harmful effects.

 

22.10                     RESPIRATORS (29 CFR1910.1018 H)

 

22.10.1            All persons that may be required to wear a respirator must
first have a pulmonary fitness test and receive a Fitness for Duty Certificate
from a physician. If an employee has difficulty breathing with the respirator,
he or she is to be examined by a physician to determine whether the employee can
wear a respirator. Respirators will be used in accordance with the Respiratory
Protection Program in the TIC Corporate Safety Manual.

 

22.10.2            TIC will select, provide at no cost to the employee, and
assure the use of the appropriate respirator. For lists of acceptable
respirators, refer to the OSHA standards. A video on the proper use and care of
respirators is available from the Safety Department.

 

22.10.3            Respirators are to be cleaned as needed, but in no event less
than once per day. Filter elements should be changed when an increase in
breathing resistance is detected. Employees who wear respirators may leave work
areas to wash their face and respirator facepiece to prevent skin irritation.

 

22.11                     HOUSEKEEPING

 

22.11.1            A written housekeeping and maintenance plan must be kept. The
plan is to list the frequency for housekeeping operations, and for cleaning and
maintaining dust collection equipment. A sample plan is attached as part of
“Compliance Program”.

 

22.11.2            All surfaces must be maintained as free as practicable from
accumulations of inorganic arsenic and lead.

 

22.11.3            Floors may not be cleaned by the use of compressed air, and
shoveling, sweeping and brushing may be used only where vacuuming or other
relevant methods have been tried and found not to be effective.

 

22.11.4            Maintenance of cleaning equipment must be carried out to
maintain its effectiveness. Vacuums are to be used and emptied in a manner to
minimize the re-entry of inorganic arsenic and lead into the workplace.

 

22.12                     HYGIENE FACILITIES AND PRACTICES

 

22.12.1            For employees required to enter regulated areas:

 

22.12.1.1             TIC will provide clean change rooms. These will be
equipped with storage facilities for street clothes and separate storage
facilities for protective clothing and equipment. Employees who are required to
shower should not leave the worksite wearing any clothing or equipment worn
during the work shift.

 

4

--------------------------------------------------------------------------------


 

22.12.1.2             TIC will provide shower facilities and assure that
employees shower at the end of each work shift.

 

22.12.1.3             TIC will provide readily accessible lunchroom facilities.
These will be located outside the Regulated Area. TIC will assure that lunchroom
facilities are as free as practicable from arsenic and lead contamination.
Employees shall not enter lunchroom facilities with protective work clothing or
equipment unless vacuuming or other effective cleaning method has removed
surface lead dust/inorganic arsenic.

 

22.12.1.4             Employees must wash their hands and face prior to eating,
drinking, smoking or applying cosmetics.

 

22.13                     MEDICAL SURVEILLANCE

 

22.13.1            All medical examinations are provided without cost to the
employee, without loss of pay and at a reasonable time and place.

 

22.13.1.1             Inorganic Arsenic

 

22.13.1.1.1                       All employees who are or may be exposed above
the Action Level at least 30 days per year must be placed in a medical
surveillance program and given an initial medical examination. The examination
must include those elements described in the OSHA standard.

 

22.13.1.1.2                       Employees exposed to inorganic arsenic will
receive a closing examination upon termination of employment. In addition,
examinations will be provided at least annually for covered employees who are
under 45 years of age with fewer than 10 years of exposure over the Action
Level. The examinations will be provided at least semi-annually for other
covered employees.

 

22.13.1.2             Lead

 

22.13.1.2.1                       Initial examinations will be available to
employees who are exposed at or above the Action Level on any one day. This
examination includes biological monitoring in the form of blood sampling and
analysis for lead and zinc protoporphyrin (ZPP) levels. However, participation
in a medical surveillance program is not required unless the employee’s blood
lead level analysis is at or above 40 µg/dl.

 

22.13.2            All employees who are or may be exposed at or above the
Action Level at least 30 days in any consecutive 12 months must be placed in a
medical surveillance program. Employees exposed to lead for 30 days or more, or
who received an initial examination, will receive a closing examination upon
termination of employment. In addition, full medical examinations will be
provided annually for all covered employees. These examinations include those
elements as described in 29 CFR 1926.62. Biological monitoring will be provided
as follows:

 

22.13.2.1             Every 2 months for the first 6 months of exposure and
every 6 months thereafter for all employees in a medical surveillance program.

 

5

--------------------------------------------------------------------------------


 

22.13.2.2             Every 2 months for all employees whose last blood analysis
indicated a blood lead level at or above 40 µg/dl. This frequency will continue
until two consecutive samples indicate a level below 40 µg/dl.

 

22.13.2.3             Employees whose blood lead level is at or above 50 µg/dl
are to be removed from exposure until two consecutive analyses indicate that
his/her blood lead level is at or below 40 µg/dl; such employees are to be
monitored on a monthly basis.

 

22.13.3            If TIC selects the initial physician, the employee may
designate a second physician to review any findings, determinations, or
recommendations. The second physician may conduct examinations and laboratory
tests as necessary to facilitate this review. If the two physicians cannot
resolve a disagreement, then they will designate a third physician to review the
case. TIC is responsible for costs of these medical reviews.

 

22.13.3.1             TIC must provide to the treating physician:

 

22.13.3.1.1 A copy of the OSHA lead standard and appendices;

 

22.13.3.1.2 A description of the affected employee’s duties;

 

22.13.3.1.3 The employee’s exposure level or anticipated exposure level;

 

22.13.3.1.4 A description of any personal protective equipment used;

 

22.13.3.1.5 Any prior blood lead determination; and

 

22.13.3.1.6 All prior written medical opinions concerning the employee.

 

22.13.4            Within 5 working days after receipt of biological monitoring
results, TIC will notify each employee in writing of his or her blood lead
level. TIC will also provide to each affected employee a copy of a written
medical opinion containing the information as required in the Federal Lead
Standard (29 CFR 1926.62).

 

22.14                     SIGNS AND LABELS

 

22.14.1            Inorganic Arsenic

 

22.14.1.1             Areas regulated for exposure to inorganic arsenic must be
posted with signs bearing the following information:

 

22.14.1.1.1                       Danger; Inorganic Arsenic; Cancer Hazard;
Authorized Personnel Only; No Smoking or Eating; Respirator Required.

 

22.14.1.2             All shipping or storage containers must be labeled as
follows:

 

22.14.1.2.1                       Danger; Contains Inorganic Arsenic; Cancer
Hazard; Harmful if Inhaled or Swallowed; Use Only With Adequate Ventilation or
Respiratory Protection.

 

22.14.2            Lead

 

22.14.2.1             Areas regulated for exposure to lead must be posted with
signs bearing the following information:

 

6

--------------------------------------------------------------------------------


 

22.14.2.1.1                       Warning; Lead Work Area; Poison; No Eating or
Smoking.

 

22.15                     RECORDKEEPING

 

22.15.1            In accordance with the OSHA standards, TIC must establish and
maintain an accurate record of all monitoring, medical surveillance and
compliance with this policy.

 

22.15.2            TIC must also keep, or assure that the examining physician
keeps, medical records including those elements described in the OSHA standards.

 

22.15.3            All of these records should be sent to the TIC Records
Retention Department at the end of the job. Such records shall be maintained for
30 years. These records are to be available to OSHA inspectors and any affected
employees. Please notify the Corporate Safety Director if the employee requests
the release of information to a third party.

 

22.16                     APPENDIX

 

A.           Inorganic Arsenic/Lead Pre-Job Checklist

B.             Inorganic Arsenic Notification Letter

C.             Inorganic Arsenic/Lead Compliance Program

D.            Inorganic Arsenic/Lead Employee Training Program

 

7

--------------------------------------------------------------------------------


 

APPENDIX A
INORGANIC ARSENIC/LEAD PRE-JOB CHECKLIST

 

Project #:

Project Location:

 

 

 

Client:

 

Project Superintendent:

 

 

 

 

 

 

 

PERSON RESPONSIBLE

YES

 

NO

 

 

 

FOR THIS ITEM

o

 

o

 

Written notification provided to the area OSHA office?

 

 

o

 

o

 

A written program to reduce exposures to or below the permissible exposure limit
by means of engineering and work practice controls if feasible?

 

 

o

 

o

 

An employee training program?

 

 

o

 

o

 

Monitoring of arsenic/lead levels?

 

 

o

 

o

 

Reporting to employees of monitoring results?

 

 

o

 

o

 

Barricading and posting of all Regulated Areas?

 

 

o

 

o

 

TIC supplied protective clothing and equipment?

 

 

o

 

o

 

Laundering or disposal of contaminated clothing?

 

 

o

 

o

 

Supply labeled containers for contaminated clothing?

 

 

o

 

o

 

TIC supplied respirators and filters?

 

 

o

 

o

 

A written housekeeping plan?

 

 

o

 

o

 

Changing rooms for employees?

 

 

o

 

o

 

Showers for exposed employees?

 

 

o

 

o

 

Lunchroom facilities?

 

 

o

 

o

 

Washing facilities for hands and face prior to eating?

 

 

o

 

o

 

Vacuuming facilities for employees entering lunchrooms?

 

 

o

 

o

 

Initial physical examinations for employees who will be exposed. Closing
physical examinations for employees who were exposed for 30 days or more per
year?

 

 

o

 

o

 

Medical surveillance program? Medical removal protection program? Establish and
maintain records?

 

 

o

 

o

 

Notification of Records Retention of the required time for holding records?

 

 

 

 

 

 

 

Completed By:

 

Date:

 

8

--------------------------------------------------------------------------------


 

APPENDIX B

INORGANIC ARSENIC NOTIFICATION LETTER

 

Date

 

Occupational Safety and Health Administration Regional Office

[Address]

 

Subject:                                                     29 CFR 1926.1118

 

Dear Sirs:

 

TIC - The Industrial Company will be performing work, which requires the
establishment of Regulated Areas for inorganic arsenic. The work will be
performed at the following address:

 

The approximate number of employees who will be working in the regulated areas
is                        .

 

The following is a brief description of the operations creating the exposure:

 

The following is a list of the actions TIC intends to take to reduce exposures:

 

Best Regards,

 

Project Manager

 

cc:                                 TIC Corporate Safety Director

Jobsite Correspondence File

 

9

--------------------------------------------------------------------------------


 

APPENDIX C
INORGANIC ARSENIC/LEAD COMPLIANCE PROGRAM

 

***Before completing read the inorganic arsenic and lead standards.

 

1.               The following is a description of the operations or areas in
which inorganic arsenic and/or lead will be emitted:

 

Approximate crew size:

 

The area where lead/arsenic is present in excess of the PEL (the regulated area)
is as follows:

 

 

Machinery being used which emits inorganic arsenic/lead:

 

Material being processed which emits inorganic arsenic/lead:

 

Exposure controls that have been put in place are as follows:

 

·                  Training:

·                  Barricades:

·                  Signs:

·                  Personal Protective Equipment (PPE):

·                  Clothing:

·                  Shower Facilities and Changing Rooms:

·                  Lunchroom:

·                  Laundry Facilities:

·                  Other:

 

Current operating procedures and maintenance practices used to minimize exposure
are as follows:

 

2.               The following is a list of the engineering plans and studies
used to determine the methods selected for controlling the exposure to inorganic
arsenic/lead:

 

3.               The following technology, equipment, and work practices were
studied and considered in reducing employee exposure to below the permissible
exposure limit:

 

As a result of those studies noted in 3(a) it has been determined that the
following technologies, equipment, and work practices will be used to reduce
employee exposure to below the permissible exposure limit:

 

 

4.               Training of employees that may be exposed to inorganic
arsenic/lead is to be provided as follows:

 

10

--------------------------------------------------------------------------------


 

·                  Jobsite policies as amended per Section C of this policy.

·                  “Employee Training Program”, Inorganic Arsenic/Lead Employee
Training Program.

·                  Video on respirator use.

·                  Other training provided:

 

5.               Monitoring is conducted in accordance with TIC’s Inorganic
Arsenic and Lead Policy (Item 22.0). During initial monitoring, the following
data was collected:

 

6.               The following schedule will be used for implementation of those
engineering controls and work practices noted in 3, above, that cannot be
implemented immediately: (Include documentation such as copies of purchase
orders for equipment, construction contracts, etc.)

 

7.               The following is an analysis of the effectiveness of the
various technologies, equipment, and work practices to be adopted pursuant to
item 3, above:

 

8.               The following protective clothing and equipment program will be
established and implemented:

 

 

9.               The following program for hygiene facilities and practices will
be established and implemented:

 

10.         If administrative controls are used as a means of reducing employee
exposure to lead/inorganic arsenic, TIC will establish and implement a job
rotation schedule including the following information: Affected Employee/
Duration and Exposure Levels at Each Work Station Where Employee is Located

 

11.         The following is a description of the arrangements made to inform
affected employees of potential exposure to lead:

 

12.         The following Housekeeping and Maintenance Plan has been put in
effect: (before completing read the OSHA standards)

 

·                  Floors and other surfaces will be cleaned
                           (frequency) using the following equipment:

 

(NOTE: Compressed air may not be used for cleaning and sweeping and shoveling
may be used only where vacuuming and other similar methods have been tried and
found to be ineffective.)

 

·                  The following other areas have been identified as requiring
cleaning:

 

These areas will be cleaned                            (frequency) using the
following equipment:

 

·                  In order to minimize the re-entry of inorganic arsenic into
the workplace the following procedures will

 

11

--------------------------------------------------------------------------------


 

be employed when using or emptying vacuums:

 

·                  The cleaning and dust collection equipment noted in 3(b),
above, will be cleaned and maintenance will be performed on the following basis:

 

·                  The cleaning and dust collection equipment noted in 3(b),
above, will be inspected and the effectiveness of the various pieces of
equipment verified on the following basis:

 

·                  Procedures for emptying vacuums and disposing of inorganic
arsenic/lead:

 

13.         Respirator selection, use, and maintenance plan follows:

 

·                  Selection - Respirator type(s):

·                  Cartridge type:

·                  Fitness for Duty Certificates and Pulmonary Fitness Tests are
required before assigning a respirator to any worker. These will be provided by:

·                  All workers are to be satisfactorily fit tested to the
assigned respirator. Fit testing will be performed by

 

14.         Medical surveillance will be required as follows:

 

·                  The following TIC employees will be included in a medical
surveillance program:

 

·                  The physician performing initial and follow-up blood level
medicals is:

 

15.         The following are key elements of the Recordkeeping Plan for this
project:

 

·                  All records related to monitoring and medical surveillance
will be maintained on this jobsite by:

 

·                  Upon completion of this project, all monitoring and medical
surveillance records will be sent to TIC Corporate Records Retention and
maintained for 30 years.

 

12

--------------------------------------------------------------------------------


 

APPENDIX
INORGANIC ARSENIC/LEAD EMPLOYEE TRAINING PROGRAM

 

1.                                       Definition - arsenic. Copper
aceto-arsenite and all inorganic compounds containing arsenic except arsine,
measured as arsenic (As).

 

Definition - lead. Pure lead (Pb) is heavy metal at room temperature and
pressure and is a basic chemical element. It can combine with various other
substances to form numerous lead compounds. “Lead” means elemental lead, all
inorganic lead compounds and a class of organic lead compounds called lead soap.

 

2.                                       Permissible exposure limit (PEL) -
arsenic. The PEL is 10 micrograms per cubic meter of air as determined as an
average over an 8 hour period. Unless adequately protected by appropriate
personal protective clothing, no employee may be exposed to arsenic trichloride
in excess of the PEL.

 

Permissible exposure limit - lead. The PEL is 50 micrograms per cubic meter of
air as determined as an average over an 8 hour period.

 

3.                                       Regulated Areas. Only employees
authorized by TIC may enter a Regulated Area. Respirators and protective
clothing are required to be worn in Regulated Areas. Employees may not eat or
drink (with the exception of drinking water), smoke, chew tobacco or gum, or
apply cosmetics in the Regulated Areas.

 

4.                                       Health hazard data - arsenic. Exposure
to airborne concentrations of inorganic arsenic may cause lung cancer, and can
be a skin irritant. Inorganic arsenic may also affect your body if swallowed.
One compound in particular, arsenic trichloride, is especially dangerous because
it can be absorbed readily through the skin. Because inorganic arsenic is a
poison, you should wash your hands thoroughly prior to eating or smoking.

 

Health hazard data - lead. When absorbed into your body in certain doses lead is
a toxic substance. Lead can be absorbed into your body by inhalation and
ingestion. Lead is not absorbed through your skin. When lead is scattered in the
air as a dust, fume or mist it can be inhaled and absorbed through your lungs
and upper respiratory tract. Inhalation of airborne lead is the primary source
of occupational lead absorption. You can also absorb lead through your digestive
system if lead gets into your mouth and is swallowed. If you handle food,
cigarettes, chewing tobacco, or make-up which have lead on them or handle them
with hands contaminated with lead, this will contribute to ingestion.

 

Chronic overexposure to lead may result in severe physical damage. Some common
symptoms of chronic overexposure include loss of appetite, metallic taste in the
mouth, anxiety, constipation, nausea, pallor, excessive tiredness, weakness,
insomnia, headache, nervous irritability, muscle and joint pain or soreness,
fine tremors, numbness, dizziness, hyperactivity and colic. If you have any of
these symptoms, report them to your supervisor immediately.

 

5.                                       Respirators. Respirators will be
provided by TIC at no cost to you for routine use if TIC is in the process of
implementing engineering and work practice controls or where engineering and
work practice controls are not feasible or insufficient. You must wear
respirators in all Regulated Areas and in all other situations where you are
likely to be exposed to levels of inorganic arsenic and/or lead in excess of the
permissible exposure limit. Since it is very important that your respirator fit
your face well, TIC will conduct fit tests to make sure the respirator seals
properly when you wear it. These tests are simple and rapid and will be
explained to you during training sessions.

 

13

--------------------------------------------------------------------------------


 

6.                                       Protective clothing. If you work in a
Regulated Area, TIC will provide at no cost to you, and you must wear,
appropriate, clean, protective clothing and equipment. The purpose of this
equipment is to prevent you from bringing to your home arsenic and/or lead
contaminated dust and to protect your body from repeated skin contact with
inorganic arsenic likely to cause skin irritation. This clothing may include:

 

·                  Coveralls or similar full-body clothing, gloves, hats, and
protective shoes or coverlets. Protective equipment should include face shields
or vented goggles, where eye irritation may occur. TIC will provide for repairs
and replacement as necessary, and will also provide for the cleaning,
laundering, or disposal of protective clothing and equipment.

 

7.                                       Hygiene facilities and practices. If
you work in a Regulated Area TIC will provide you with a lunchroom or other area
for this purpose. You will also be provided with showers, washing facilities,
and change rooms. You must wash your face and hands before eating and must
shower at the end of the work shift. Separate storage facilities for protective
work clothing and street clothes will be provided to prevent
cross-contamination. Do not take used protective clothing out of change rooms
without TIC’s permission. TIC will provide for laundering or cleaning of your
protective clothing.

 

Chelating agents should not routinely be used to remove lead from your body and
should not be used at all except under the direction of a licensed physician.
(Chelating agents are drugs used to reduce the amount of lead absorbed in body
tissues.)

 

8.                                       Signs and labels. TIC will post warning
signs and labels for your protection. Signs will be posted in Regulated Areas.
The signs warn that arsenic and/or lead is present, that only authorized
employees may enter the area, that no smoking or eating is allowed, and that
respirators must be worn.

 

9.                                       Medical surveillance - arsenic. If your
anticipated exposure to arsenic is over the Action Level (5 µg/m3) at least 30
days per year or if your have been exposed to arsenic for more than 10 years
over the Action Level, TIC will provide you with a medical examination. The
examinations will be every 6 months for employees over 45 years old or with more
than 10 years exposure over the Action Level and annually for other covered
employees.

 

Medical surveillance - lead. If your exposure to lead is over the Action Level
(30 µg/m3) at least 30 days per year, TIC will provide you with a medical
examination including biological monitoring. Full examinations will be performed
once every year. Biological monitoring shall be performed every 2 months for the
first 6 months of exposure and every 6 months thereafter.

 

TIC will provide a close out examination for employees exposed to inorganic
arsenic/lead upon termination of employment.

 

Physicians performing medical surveillance examinations for lead/inorganic
arsenic will provide a written opinion to TIC containing results of the medical
exams. Each employee participating in medical surveillance is also to receive a
copy of this medical opinion.

 

10.                                 Observation of monitoring. TIC will monitor
your exposure to arsenic and/or lead and you are entitled to observe the
monitoring procedure. You are entitled to receive an explanation of the
measurement procedure, and to record the results obtained.

 

11.                                 Access to records. You are entitled to
records of your exposure to inorganic arsenic and/or lead and your medical
examination records if you request TIC to provide them.

 

12.                                 Inorganic arsenic and/or lead may be
encountered on this project in the following areas in the following quantities:

 

14

--------------------------------------------------------------------------------


 

Area Where Exposure May Occur                                   Range of
Exposure

 

1.

2.

3.

4.

5.

6.

7.

 

13.                                 Inorganic arsenic and/or lead are used on
this project in the following manner:

 

14.                                 Inorganic arsenic and/or lead are stored on
this project in the following areas in the following ways:

 

Area Where Inorganic Arsenic Is Stored                                   Method
of Storage

 

1.

2.

3.

4.

5.

6.

7.

 

15.                                 The following sources of exposure to
inorganic arsenic/lead are present at this jobsite:

 

 

 

16.                                 In addition to the use of respirators noted
in item 5, the use of protective clothing noted in item 6, and those hygiene
facilities noted in item 7, TIC has taken the following additional protective
steps to reduce employee exposure:

 

 

 

17.                                 The following specific jobsite engineering
controls and work practices are associated with your job assignment:

 

 

 

18.                                 Attached hereto are copies of the OSHA
inorganic arsenic and lead standards.

 

15

--------------------------------------------------------------------------------


 

[g197201kq217i001.jpg] CORPORATE SAFETY MANAGEMENT PROGRAM

Process Safety Management

Safe Work Practice

Procedure Revision Date 11/2000

 

23.0 PROCESS SAFETY MANAGEMENT (PSM)

 

PROCEDURE TABLE OF CONTENTS

 

23.1

PURPOSE

 

2

23.2

SCOPE

 

2

23.3

EMPLOYEE PARTICIPATION (29 CFR 1926.64 C)

 

2

23.4

PROCESS SAFETY INFORMATION (29 CFR 1926.64 D)

 

2

23.5

OPERATING PROCEDURES (29 CFR 1926.64 F)

 

2

23.6

TRAINING (29 CFR 1926.64 G)

 

2

23.7

SUBCONTRACTORS (29 CFR 1926.64 H, 2)

 

3

23.8

CONTRACT EMPLOYER RESPONSIBILITIES (29 CFR 1926.64 H, 3)

 

3

23.9

PRE START-UP SAFETY REVIEW (29 CFR 1926.64 I)

 

3

23.10

MECHANICAL INTEGRITY (29 CFR 1926.64 J)

 

3

23.11

HOT WORK PERMIT (29 CFR 1926.64 K)

 

4

23.12

MANAGEMENT OF CHANGE (29 CFR 1926.64 L)

 

4

23.13

INCIDENT INVESTIGATION (29 CFR 1926.64 M)

 

4

23.14

EMERGENCY PLANNING AND RESPONSE (29 CFR 1926.64 N)

 

4

23.15

APPENDIX

 

4

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

23.1         PURPOSE

 

Guidelines for complying with the OSHA Process Safety Standard (29 CFR 1926.64).
The OSHA standard applies to jobsites performing work on or adjacent to a
chemical processing facility. (Contact the Corporate Safety Department to
determine if the PSM standard applies to your work.)

 

23.2         SCOPE

 

This section sets guidelines for preventing or minimizing the consequences of a
major uncontrolled emission, fire, or explosion involving toxic, reactive,
flammable, or explosive chemicals.

 

23.3         EMPLOYEE PARTICIPATION (29 CFR 1926.64 C)

 

23.3.1      TIC will draft a plan to advise employees on PSM and hazard
assessment.

 

23.3.2      Employees shall have access to all information required by the PSM
standard.

 

23.4         PROCESS SAFETY INFORMATION (29 CFR 1926.64 D)

 

23.4.1      The facility owner must provide TIC its most current information
regarding:

 

23.4.1.1      Hazardous chemicals in the process;

 

23.4.1.2      Technology of the process;

 

23.4.1.3      Equipment in the process;

 

23.4.1.4      Safe work practices; and

 

23.4.1.5      The emergency action plan for the plant.

 

23.4.2                  This information must disclose potential fire,
explosion, or toxic release hazards related to TIC’s work and the process. TIC
will request that the necessary information be provided.

 

23.5         OPERATING PROCEDURES (29 CFR 1926.64 F)

 

The Owner shall develop and implement written operating procedures and safe work
practices to control hazards during operations (i.e. lockout/tagout, confined
space entry, opening process equipment or piping).

 

23.6         TRAINING (29 CFR 1926.64 G)

 

23.6.1                  Each employee will be given an overview of the process
and trained in the relevant operating procedures and safe work practices. The
training will include:

 

23.6.1.1      TIC’s Hazard Communication Program;

 

23.6.1.2      TIC’s Lockout/Tagout Policy;

 

23.6.1.3      Personal protective equipment specific to the process work;

 

23.6.1.4      Process safety information; and

 

2

--------------------------------------------------------------------------------


 

23.6.1.5      Emergency operations, including applicable provisions of the
emergency action plan and shutdown;

 

23.6.2                  All training is to be documented. Documentation must
include the employee’s name, the date of the training, and the means used to
verify that the employee understood the training. The following are ways to
document this training:

 

23.6.2.1      New Hire Training documentation;

 

23.6.2.2      TQM Safety Gangbox form;

 

23.6.2.3      Client training; and

 

23.6.2.4                   A test. A sample test is attached, but it is not
required by the standard. If the test is used, it should be modified to include
project-specific questions sites. Employees must achieve a score of 90% to pass
the test. Supervisors must review incorrect answers with the employee.

 

23.7         SUBCONTRACTORS (29 CFR 1926.64 H, 2)

 

23.7.1                  TIC, when selecting a subcontractor, will obtain and
evaluate information regarding the subcontractor’s safety performance and
programs.

 

23.7.1.1                   TIC will assure that its subcontractors are
informed/instructed regarding all process safety information related to their
work.

 

23.7.1.2                   TIC will periodically evaluate each subcontractor’s
performance with respect to the requirements of this policy.

 

23.7.1.3                   TIC will maintain for each subcontractor an employee
injury and illness log related to the subcontractor’s work in the process areas.

 

23.7.2                  The Owner will perform each of the foregoing tasks as to
TIC as well.

 

23.8         CONTRACT EMPLOYER RESPONSIBILITIES (29 CFR 1926.64 H, 3)

 

23.8.1                  TIC will assure that its employees have access to and
follow the safe work practices and rules developed by the Owner. Employees that
fail to follow these safety rules/practices will be disciplined in accordance
with TIC’s disciplinary policy.

 

23.8.2                  TIC will advise the Owner of hazards presented by TIC’s
work or identified by our employees.

 

23.9         PRE START-UP SAFETY REVIEW (29 CFR 1926.64 I)

 

The Owner will perform a pre start-up safety review for new facilities and for
modified facilities when the modification warrants a change in the process
safety information. While this review is the Owner’s responsibility, TIC will
maintain open communication with the Owner to ensure that if its work affects
the covered process, the changes are reported and the process safety information
is updated.

 

23.10       MECHANICAL INTEGRITY (29 CFR 1926.64 J)

 

The Owner must establish and implement procedures to maintain the on-going
integrity of process equipment. Each person involved in such maintenance will be
trained by the Owner in an overview of

 

3

--------------------------------------------------------------------------------


 

that process, the process hazards and any applicable job procedures. TIC will
follow the Owner’s mechanical integrity procedures.

 

23.11       HOT WORK PERMIT (29 CFR 1926.64 K)

 

23.11.1            Prior to cutting or welding operations, a daily Hot Work
Permit is required. TIC projects may use the Hot Work Permit supplied by the
Owner or the TIC Hot Work Permit located in the Permitting section of this
manual.

 

23.11.2            All welding/cutting operations must be conducted in
accordance with the Fire Prevention section of this manual. In addition, hot
work operations inside or adjacent to operating process facilities are to be
assigned a dedicated fire watch.

 

23.12       MANAGEMENT OF CHANGE (29 CFR 1926.64 L)

 

23.12.1            The Owner must establish and implement written procedures to
manage changes to process chemicals, technology, equipment, and procedures; and,
changes to facilities that affect a covered process.

 

23.12.2            TIC will maintain open communication with the Owner to ensure
that TIC receives any information on process changes and that TIC informs the
Owner of any changes resulting from its work.

 

23.12.3            TIC will train each employee whose job will be affected by
process changes.

 

23.13       INCIDENT INVESTIGATION (29 CFR 1926.64 M)

 

The Owner must investigate any incident which resulted in, or could reasonably
have resulted in, a catastrophic release of a highly hazardous chemical. The
investigation will begin as soon as possible, but no later than 48 hours
following the incident. An incident investigation team is required. If the
incident involved TIC’s work, TIC will be represented on the investigation team.

 

23.14       EMERGENCY PLANNING AND RESPONSE (29 CFR 1926.64 N)

 

TIC will be instructed in the applicable provisions of the plant’s emergency
action plan as required by the standard.

 

23.15       APPENDIX

 

A.          Process Safety Management Pre-Job Checklist

 

B.           Process Safety Management Employee Quiz

 

4

--------------------------------------------------------------------------------


 

APPENDIX A

PROCESS SAFETY MANAGEMENT PRE-JOB CHECKLIST

 

Have you provided for?

 

 

 

 

 

 

 

Person Responsible For

 

Yes

 

No

 

 

 

This Item

 

o

 

o

 

Employee participation, including a written plan of implementation?

 

 

 

o

 

o

 

Requesting required process information?

 

 

 

o

 

o

 

Distributing process information to subcontractors?

 

 

 

o

 

o

 

Providing and documenting employee training?

 

 

 

o

 

o

 

Informing subcontractors of hazards and safe work practices?

 

 

 

o

 

o

 

Evaluating subcontractor performance?

 

 

 

o

 

o

 

Maintaining subcontractor OSHA 200 log?

 

 

 

o

 

o

 

Advising Owners of hazards identified by TIC’s work or employees?

 

 

 

o

 

o

 

Pre start-up safety review coordination with Owner?

 

 

 

o

 

o

 

Assuring use of hot work permits?

 

 

 

o

 

o

 

A designated representative for incident investigation team?

 

 

 

o

 

o

 

Emergency planning?

 

 

 

 

5

--------------------------------------------------------------------------------


 

APPENDIX B
PROCESS SAFETY MANAGEMENT EMPLOYEE QUIZ

 

Employees must achieve a score of 90% to pass this test. All incorrectly the
employee and the supervisor must review answered questions.

 

Employee Name:

Date:

 

 

1.             When should you report a job related injury, illness or incident?

A.            Before the end of your shift

B.            Before the end of the week

C.            Immediately

 

2.             Which of the following are on a MSDS?

A.            Reactivity Data

B.            Chemical Name

C.            Special Precautions

D.            All of the above

 

3.             Safety harnesses are required when you are working how many feet
off the ground?

A.            25 feet

B.            10 feet

C.            6 feet

D.            4 feet

 

4.             Lock-out procedure must be followed by whom?

A.            Electricians

B.            Maintenance Personnel

C.            Operations Personnel

D.            All Personnel

 

5.             Copies of MSDS are available in the

A.            Foreman’s office

B.            Safety office

C.            Project superintendent’s office

 

6.             Hearing protection is required

A.            On your person at all times

B.            When required by permits

C.            In posted areas

D.            All of the above

 

7.             Smoking is permitted only in specified areas.

A.            True

B.            False

 

6

--------------------------------------------------------------------------------


 

8.             Safety glasses are required at all times.

A.            True

B.            False

 

9.             Seat belts must be worn at all times.

A.            True

B.            False

 

10.           If I encounter an unsafe condition, I will

A.            Report it to my supervisor

B.            Get the unsafe condition corrected before continuing work

C.            Both (A) and (B)

 

11.           Steel toe boots are not required.

A.            True

B.            False

 

12            [Project specific questions — i.e. emergency alarms, evacuation
sites, specific process hazards, etc.]

 

FOR REVIEW PURPOSES ONLY

Correct answers to questions missed (to be completed by the supervisor):

 

 

I have reviewed and understand all of the questions that I answered incorrectly.

 

Employee Signature:

Date:

 

 

Supervisor Signature:

 

 

7

--------------------------------------------------------------------------------


 

[g197201kq221i001.jpg]CORPORATE SAFETY MANAGEMENT PROGRAM

BloodbornePathogen Exposure Control

Safe Work Practice

Procedure Revision Date 11/2000

 

24.0 BLOODBORNE PATHOGEN EXPOSURE CONTROL POLICY

 

PROCEDURE TABLE OF CONTENTS

 

24.1

PURPOSE

 

2

24.2

DEFINITIONS

 

2

24.3

EXPOSURE DETERMINATION/EDUCATION

 

2

24.4

ENGINEERING/WORK PRACTICE CONTROLS

 

2

24.5

PERSONAL PROTECTIVE EQUIPMENT (PPE)

 

3

24.6

HOUSEKEEPING GUIDELINES

 

3

24.7

VACCINATION, POST-EXPOSURE EVALUATION AND FOLLOW UP

 

3

24.8

RECORDKEEPING

 

5

24.9

APPENDIX

 

5

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

24.1         PURPOSE

 

This procedure provides precautions necessary for employees to use when
occupationally exposed to blood, body fluids and other potentially infectious
materials. These materials may cause such diseases as hepatitis B (HBV) and
human immunodeficiency virus (HIV).

 

24.2         DEFINITIONS

 

24.2.1      Occupational Exposure

 

Reasonably anticipated skin, eye, mucous membrane, or other physical contact
with blood or “other potentially infectious materials”that may result from the
performance of an employee’s duties.

 

24.2.2      Other Potentially Infectious Materials

 

Any body fluid that is visibly contaminated with blood and all body fluids in
situations where it is difficult or impossible to differentiate between body
fluids and any unfixed tissue or organ (other than intact skin).

 

24.3         EXPOSURE DETERMINATION/EDUCATION

 

24.3.1                  The following exposure classifications apply to tasks;
individuals may move from one classification to another as they perform their
daily activities.

 

24.3.1.1                   Category I- Tasks That Involve An Inherent Potential
for “Occupational Exposure”

 

24.3.1.1.1                             Employees in this Category are: EMTs (or
primary first-aid providers) on- site and persons collecting urine for drug
screening.

 

24.3.1.2                   Category II- Tasks That Involve No Occupational
Exposure But May Require Performing Unplanned Category I Tasks

 

24.3.1.2.1                             Employees in this category are: Site,
District and Regional Safety Managers, Leadmen, Foremen, and Superintendents.

 

24.3.2      Category I and II employees will review this policy and the TIC
video on bloodborne pathogens.

 

24.4         ENGINEERING/WORK PRACTICE CONTROLS

 

24.4.1      The primary method to reduce occupational exposure will be to:

 

24.4.1.1                   Isolate or contain the hazard.

 

24.4.1.2                   Use disposable puncture-resistant containers that are
closeable and leak proof on the sides and bottom and properly labeled with the
BIOHAZARD symbol, for used needles, blades, implements of treatment and/or other
regulated waste (i.e. blood or other potentially infectious materials in a
liquid or semi-liquid state). These containers must be easily accessible, kept
upright, replaced routinely and not allowed to be overfilled. When containers of
regulated waste are moved, the containers must be securely closed to prevent
spillage or leakage. For information regarding offsite disposal, contact your
Corporate Safety Director.

 

2

--------------------------------------------------------------------------------


 

24.4.1.3                   Use appropriate personal protective equipment
(detailed below).

 

24.4.1.4                   Limit access to potential exposure areas.

 

24.4.1.4.1                             Make germicide hand wipes or hand washing
facilities with soap and running water available.

 

24.4.1.4.2                             Forbid storage or consumption of food,
drink, tobacco, etc. or the application of contact lenses, cosmetics, lotions or
chapping balm in areas of potential occupational exposure.

 

24.5         PERSONAL PROTECTIVE EQUIPMENT (PPE)

 

24.5.1                  Category I employees (and Category II employees when
potentially exposed) will routinely use appropriate personal protective
equipment (PPE) during patient contact, handling of body fluids or whenever
there is a potential “occupational exposure.” Appropriate PPE means equipment
that does not permit blood or other potentially infectious material to contact,
pass through, or be absorbed onto the employee’s skin, eyes, mouth or other
mucous membranes. PPE will be removed prior to leaving the work area, and placed
in a biohazard container.

 

24.5.2                  Disposable gloves (rubber or latex surgical type) must
be properly worn whenever there is a potential exposure. Gloves will be changed
between each patient and hands and other skin surfaces will be washed
immediately after gloves are removed.

 

24.5.3                  To prevent exposure of the mouth, eyes and nose,
surgical masks and protective eyewear will be worn during procedures that may
result in exposure.

 

24.5.4                  When an employee’s clothes come in contact with blood or
other potentially infectious materials, those clothes must be removed and
treated as a biohazard.

 

24.5.5                  Saliva has not been implicated in any bloodborne
pathogen; however, protective mouthpieces will be available where the need for
mouth to mouth resuscitating may arise.

 

24.6         HOUSEKEEPING GUIDELINES

 

24.6.1                  Implements of treatment, pails, bins, containers or
similar receptacles (including protective coverings and work surfaces) must be
cleaned and decontaminated after each contact with blood or other potentially
infectious material.

 

24.6.2                  Broken glassware in the treatment area must be picked up
with a dust pan and broom/brush and not by hand.

 

24.6.3                  All items and spills must be cleaned with a germicide or
sodium hypochlorite (a 1:8 dilution of household bleach).

 

24.7         VACCINATION, POST-EXPOSURE EVALUATION AND FOLLOW UP

 

24.7.1                  The site manager (or designee) shall select a licensed
health care professional (HCP) (as defined by state law) to administer the HBV
and provide post-exposure medical evaluation and follow up. Employees in
Category I who test negative for HBV antibodies, shall be offered the HBV series
(three shots over a six month period). Employees who decline the vaccination
must sign a waiver (Attachment A); however, if the employee later chooses to be

 

3

--------------------------------------------------------------------------------


 

inoculated, he/she may do so at no cost. The signed waiver shall be placed in
the employee’s confidential medical file. Employees should note that the HBV
vaccination is effective if received within seven days after exposure.

 

24.7.1.1                   Post-Exposure Evaluation and Follow Up

 

24.7.1.1.1                             The selected HCP shall provide
post-exposure evaluation and follow up to employees who report an exposure
incident. This evaluation shall:

 

24.7.1.1.1.1                    Document the routes of entry and circumstances
surrounding the exposure;

 

24.7.1.1.1.2                    Identify the source individual, if feasible;

 

24.7.1.1.1.3                    Test the source individual’s blood, if consented
to;

 

24.7.1.1.1.4                    Provide post-exposure medical treatment, if
indicated;

 

24.7.1.1.1.5                    Offer HBV vaccination series to exposed
employees;

 

24.7.1.1.1.6                    Provide counseling; and

 

24.7.1.1.1.7                    Provide a written opinion in accordance with 29
CFR 1910.1030 (f)(5).

 

24.7.1.2                   Information Provided To The HCP

 

24.7.1.2.1                             The site manager shall provide the HCP
who administers the HBV or post-
exposure evaluation and follow up, the following information:

 

24.7.1.2.1.1                    A copy of OSHA’s Bloodborne Pathogen Standard;

 

24.7.1.2.1.2                    A copy of the Exposure Incident Evaluation
(described below); and

 

24.7.1.2.1.3                    All relevant medical records in the employer’s
possession.

 

24.7.1.3                   Exposure Incident Evaluation

 

24.7.1.3.1                             Exposure incidents must be reported
immediately to the exposed employee’s supervisor and the safety manager. The
safety manager must immediately write an Exposure Incident Evaluation detailing:

 

24.7.1.3.1.1                    The route(s) of entry and the circumstances
under which exposure occurred;

 

24.7.1.3.1.2                    Engineering/work practice controls in place and
PPE in use at the time of the exposure;

 

24.7.1.3.1.3                    Any failures of the above controls at the time
of the incident;

 

24.7.1.3.1.4                    That the exposed employee was offered the HBV
vaccination series and the employee’s response to the offer;

 

4

--------------------------------------------------------------------------------


 

24.7.1.3.1.5                    Identification, if possible, of the source
individual; and

 

24.7.1.3.1.6                    Recommendations to avoid similar future exposure
incidents.

 

24.8         RECORDKEEPING

 

24.8.1                  The safety manager shall maintain confidential medical
records; these records may not be disclosed without the employee’s written
consent. All medical records must be maintained for 30 years.

 

24.8.2                  The following information is to be included in these
records:

 

24.8.2.1                   The name and social security number of the employee;

 

24.8.2.2                   All hepatitis B vaccination records and medical
reports;

 

24.8.2.3                   Copies of medical exams, tests, and all follow-ups;

 

24.8.2.4                   A copy of the HCP’s written opinion (VI.A.) where
applicable; and

 

24.8.2.5                   A copy of information provided to the HCP.

 

24.8.3                  Training records must include the dates and content of
training sessions, the name(s) and qualifications of the person(s) conducting
the training, and the names and job titles of attendees. These training records
must be kept for three (3) years from the date of each session.

 

24.9         APPENDIX

 

A. Waiver of Hepatitis B Vaccination

 

5

--------------------------------------------------------------------------------


 

APPENDIX A
WAIVER OF HEPATITIS B VACCINATION

 

I,                                                                        ,
understand that due to my potential occupational exposure to blood or other
potentially infectious materials I may be at risk of acquiring the hepatitis “B”
virus (HBV) infection. I have been given the opportunity to be vaccinated with
hepatitis “B” vaccine at no charge to myself. However, I decline hepatitis “B”
vaccination at this time. I understand that by declining this vaccine, I
continue to be at risk of acquiring hepatitis “B”, a serious disease. If in the
future I continue to have occupational exposure to blood or other potentially
infectious materials and I want to be vaccinated with hepatitis “B” vaccine, I
understand that I can, upon request, receive the vaccination series at no charge
to me.

 

Employee Signature:

 

 

Date:

 

 

 

 

 

 

Witness Signature:

 

 

Date:

 

 

6

--------------------------------------------------------------------------------


 

[g197201kq223i001.jpg]

 

Cellular Phones & Two Way Radios

 

Corporate Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

05/2003

 

6.0 USE OF CELLULAR PHONES AND TWO-WAY RADIOS WHILE OPERATING TIC VEHICLES

 

PROCEDURE TABLE OF CONTENTS

 

6.1

PURPOSE

 

2

6.2

SCOPE

 

2

6.3

TIC POLICY

 

2

6.4

ADDITIONAL GUIDELINES

 

2

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

6.1                               PURPOSE

 

TIC employees must follow procedures to ensure the safe and proper use of
cellular phones, two-way radios, and other electronic devices while operating
TIC vehicles, wherever state law permits such use.

 

6.2                               SCOPE

 

Any activity engaged in while driving has the potential to distract. As a
result, TIC employees are reminded that their primary responsibility while
operating TIC vehicles is to drive safely.

 

6.3                               TIC POLICY

 

All TIC employees operating any vehicle, including TIC assigned vehicles, pool
vehicles, and rental cars are to use the speakerphone or hands-free device or
apparatus supplied by the phone manufacturer or TIC. Employee is to only handle
the phone where necessary to turn the phone on or off, or to initiate a function
of the phone. If a passenger is present, have the passenger place or retrieve
the telephone call. Violation of these requirements may result in disciplinary
action against the employee.

 

6.4                               ADDITIONAL GUIDELINES

 

TIC Employees must recognize when it is appropriate to use cellular phones or
other devices and, before doing so, the following guidelines should be performed
whenever using cellular phone or devices while driving:

 

6.4.1

Is this the appropriate time to make or receive a call?

 

 

6.4.2

Will this call distract me from my first responsibility to drive safely?

 

 

6.4.3

Always buckle up, keep your hands on the steering wheel, and keep your eyes on
the road.

 

 

6.4.4

When possible, safely pull off the road to place or take a call. Also, when
conditions warrant, politely refuse, postpone, or halt a telephone conversation.

 

 

6.4.5

Make sure that your phone is positioned where it is easy to see and access. Be
familiar with the operation of your phone so that you are able to safely use it
on the road.

 

 

6.4.6

Use the speed-dialing feature to program frequently called numbers, allowing you
to make a call by touching only a few buttons. If your phone has voice
recognition capability, you may be able to complete a call by speaking the name
of the person you are calling.

 

 

6.4.7

Never take notes while driving. Pull off the road safely whenever you must
remove your hands from the steering wheel for any task.

 

 

6.4.8

Let the wireless network’s voice-mail pick up your calls when it is unsafe or
inconvenient to answer the phone yourself.

 

2

--------------------------------------------------------------------------------


 

[g197201kq225i001.jpg]

 

Near Miss Reporting Policy

 

Corporate Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

04/2002

 

7.0 NEAR MISS REPORTING POLICY

 

PROCEDURE TABLE OF CONTENTS

 

7.1

PURPOSE

2

7.2

SCOPE

2

7.3

DEFINITIONS

2

7.4

PROCEDURES

2

7.5

PROGRAM PARTICIPATION

2

7.6

TRAINING

3

7.7

APPENDIX

3

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

7.1                               PURPOSE

 

Near miss reporting is to raise the awareness of unsafe behaviors and hazardous
conditions so they may be immediately corrected. Employees often have the
greatest opportunity to prevent injuries. Near miss reporting makes each
employee a key element of the safety program and emphasizes prevention.

 

7.2                               SCOPE

 

To the maximum extent possible, Near Miss reporting should be positive in
nature. Its purpose is to recognize and correct safety concerns. However, it
should not replace normal disciplinary measures, when they are appropriate.

 

7.3                               DEFINITIONS

 

7.3.1                     Accident

 

An event occurring by chance or unintentionally.

 

7.3.2                     Near Miss Incident

 

Any incident that could have resulted in personal injury or property damage but
for whatever reason did not.

 

7.3.3                     Near Miss Report PL-38

 

The form used by TIC employees to report Near Miss incidents, conveniently sized
to fit in a TIC Supervisor’s Day Timer.

 

7.4                               PROCEDURES

 

7.4.1                     First Report

 

Anyone having, or seeing, a near miss incident is to notify his or her
supervisor and complete a Near Miss report form. Jobsite management can obtain
forms from the TIC Copy Room or Corporate Safety Department. These forms are to
be carried by all levels of job supervision and made available to all employees.
When the front side of the form is completed, it is turned into the employee’s
immediate supervisor. Employees are to include all information requested and
must sign the form.

 

7.4.2                     Investigation

 

The supervisor receiving the report will review and investigate the near miss,
taking immediate corrective action to prevent a personal injury or property loss
from occurring. All Near Miss reports are to be reviewed by the Incident Review
Committee, and forwarded to the crew foremen, site safety, and the site manager.
Near miss incidents, which had the potential for serious personal injury or
significant property damage, as identified by the Incident Review Committee, are
to be forwarded to the Profit Center Safety Manager. The Profit Center Safety
Manager will forward near misses that may have company-wide safety implications
on to the Corporate Safety Director.

 

7.5                               PROGRAM PARTICIPATION

 

To be effective, a near miss program must have participation. This requires a
strong and constant effort throughout the duration of the project to keep all
employees aware of the program.

 

To promote participation, projects may do the following:

 

7.5.1                     Have foremen discuss near miss reporting at every
gangbox meeting and at the end of every shift.

 

2

--------------------------------------------------------------------------------


 

7.5.2                     Recognize employees who are identifying near misses at
safety meetings.

 

7.5.3                     Reward employees who are identifying near misses with
safety coins or other incentives.

 

7.5.4                     Have a weekly safety incentive drawing for only those
employees who turn in near miss forms.

 

7.6                               TRAINING

 

7.6.1                     Craft Training

 

All craft persons are to be trained in the near miss requirements as part of the
TIC New Hire Orientation. This training will focus on participation,
responsibility to turn in near miss reports, and an explanation of the near miss
incentive program.

 

7.6.2                     Supervision

 

Each supervisor is to be trained in the Near Miss procedure as part of the SST-I
training. A complete training program, including PowerPoint presentation and
written documentation, is available on the TIC Intranet.

 

7.7                               APPENDIX

 

A. Near Miss Report Form

 

3

--------------------------------------------------------------------------------


 

NEAR-MISS REPORT

 

[g197201kq225i002.jpg]

 

Date:

Job No.:

 

 

Location of incident:

 

 

 

Person(s) involved:

Name: (Optional)

 

 

 

 

 

Name: (Optional)

 

 

 

 

Incident description:

 

 

 

 

 

 

 

 

Mobile equipment involved:

o Yes

o No

 

 

 

Reported by:

 

 

 

 

 

Reported to:

 

 

 

 

 

SUPERVISOR’S INVESTIGATION

 

 

Investigation by:

 

 

 

Describe what happened:

 

 

 

 

 

 

 

Describe why it happened:

 

 

 

 

 

 

 

Corrective/preventive actions taken:

 

 

 

 

 

 

 

Date Corrective actions taken:

Reviewed by: (initial):

Foreman

Site Safety

Site Manager

 

SAFETY · QUALITY · PRODUCTIVITY

 

4

--------------------------------------------------------------------------------

 


 

[g197201kq227i001.jpg]

 

Safety Recordkeeping and Reporting

 

Corporate Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

09/2002

 

4.0                               SAFETY RECORDKEEPING AND REPORTING

 

PROCEDURE TABLE OF CONTENTS

 

4.1

PURPOSE

2

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

4.1                               PURPOSE

 

Recordkeeping is an integral part of a safety program, assuring compliance with
much federal, state, local and corporate regulations. In addition, statistical
analysis generated by accurate recordkeeping and reporting provides the
information needed to determine strengths and weaknesses in the safety program.

 

The following safety related records are to be completed in the corporate office
and placed in the indicated file:

 

 

 

Corporate

 

Equipment

 

 

Safety Dept

 

Dept

Personal Injury Accidents & Illnesses:

 

 

 

 

·

OSHA 300 Logs

 

X

 

 

·

MSHA 7000-1 Forms

 

X

 

 

·

Workers’ Compensation Medical Records/Doctor’s Notes

 

X

 

 

Response to OSHA/MSHA and Other Regulatory Citations

 

X

 

 

Equipment/Incident/Accident Report (EQ-6)

 

 

 

X

Major Incident or Loss Reports

 

X

 

X

Equipment/Crane Records:

 

 

 

X

·

Crane Operator Card

 

X

 

 

Safety Training Records

 

X

 

 

EMT/First Aid/CPR Certifications

 

X

 

 

Minutes of Corporate Safety Leadership Team Meetings

 

X

 

 

Hazardous Materials Shipping & Handling Records

 

 

 

X

(Hazardous Waste Manifest, Bill of Lading, Etc.)

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

[g197201kq229i001.jpg]

 

Subcontractor Safety

 

Corporate Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

07/2003

 

8.0 SUBCONTRACTOR SAFETY

 

PROCEDURE TABLE OF CONTENTS

 

8.1

PURPOSE

2

8.2

KEY POINTS

2

8.3

SUMMARY OF LEGAL ISSUES

2

8.4

OSHA/MSHA REGULATIONS

4

8.5

APPENDIX

4

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

8.1                               PURPOSE

 

As the general contractor on a project TIC is responsible for the overall
project safety. Our duty is to protect the client and ourselves from costly
general liability claims and lawsuits. These types of claims can arise when a
subcontractor is hurt on the jobsite or a third-party is hurt as a result of
something that happened on the project. The action of the subcontractor is a
direct reflection on TIC.

 

8.2                               KEY POINTS

 

8.2.1                     Get a signed subcontract agreement, an approved safety
plan, and an insurance certificate evidencing the coverage required in the
subcontract from every subcontractor. There aren’t any fail-safe ways to avoid
liability for a subcontractor’s negligence, but if TIC has the necessary
insurance coverage from the subcontractor, TIC will be protected in most cases.

 

8.2.2                     Have the subcontractor enforce its own safety program.
TIC must oversee subcontractor safety, but should not take responsibility for
enforcement of their program.

 

8.2.3                     Require the subcontractor to correct any unsafe
practices or dangerous activities that are observed. Investigate anything that
indicates a subcontractor may have a safety problem. If there is a known safety
issue, TIC management must deal with it. TIC can’t close its eyes to
subcontractor safety issues. If the subcontractor repeatedly fails to follow
safe practices, fails to correct unsafe conditions, etc., termination of the
subcontract may be necessary.

 

8.3                               SUMMARY OF LEGAL ISSUES

 

8.3.1                     The courts have generally held that while general
contractors are responsible for the negligence of their own employees and
agents, they are not responsible for the negligence or acts of their
subcontractors (or other independent contractors). The reason for this rule is
that general contractors do not control the means and methods used by a
subcontractor hired for a specific task as they do for their own employees. As
with everything, there are exceptions to the rule. Following are the most common
exceptions.

 

8.3.1.1           The general contractor retains or exercises control over the
subcontractor’s work.

 

8.3.1.2           This is the most prevalent theory of liability against general
contractors. A general contractor may be liable for the safety of its
subcontractors by either contract, day- to-day control over the subcontractor,
or a combination of both. Most prime contracts impose on general contractors a
duty to maintain a safe project. Many subcontracts include numerous provisions
that give the general contractor control over the subcontractor’s safety
activities, such as hazcom requirements, attendance at safety meetings or
authority to remove unsafe workers from the job. Courts have found the contract
alone is sufficient to impose liability on a general contractor if the general
contractor is negligent in carrying out its safety responsibilities.

 

8.3.1.3           Most cases under this exception also rely on actual day-to-day
control. This can be established a number of ways, including: (1) directions or
instructions given to a sub; (2) assurances to the sub that the job is safe to
proceed; (3) acquiescence in the sub’s methods of performance; or (4) the
general contractor’s continual presence on the job.

 

8.3.1.4           However, unless a duty is created by contract, the fact that
the general contractor has a contractual right to order the work stopped or
resumed, to inspect progress,

 

2

--------------------------------------------------------------------------------


 

to receive reports, or to make recommendations may not be enough to establish
control for liability purposes. Nor does the requirement that a subcontractor
comply with applicable safety and health laws or the general contractor’s safety
and health practices generally subject the general contractor to liability.

 

8.3.2                     The general contractor supplies unsafe equipment.

 

8.3.2.1           General contractors providing dangerous or defective equipment
such as scaffolding, forklifts or ladders may be liable to third parties.
However, as a general rule, the general contractor is not liable for injuries
arising from the subcontractor’s misuse of the equipment.

 

8.3.3                     The general contractor negligently selects or retains
a subcontractor.

 

8.3.3.1           A general contractor may also be held liable where it fails to
use reasonable care in selecting subcontractors to perform the work. The degree
of care required depends on the risk of the work to be done (i.e. greater care
for an explosives sub). The courts look at a number of factors in determining
whether due care was exercised, including:

 

8.3.3.1.1                         Whether the sub has a reputation or record for
safe performance.

 

8.3.3.1.2                         Whether the sub possesses the appropriate
licenses.

 

8.3.3.1.3                         Whether the sub has suitable equipment to
perform work in a safe manner.

 

8.3.3.1.4                         In some cases, whether the sub is financially
responsible, including adequate bonding and insurance coverage.

 

8.3.3.2           Even if a general contractor is not negligent in selecting a
subcontractor, if it later learns that the subcontractor is not working in a
safe manner, it may be liable for failing to cancel the subcontract. This is
called negligent retention.

 

8.3.4                     The subcontractor is performing “dangerous work”.

 

8.3.4.1           Even if a subcontractor is not negligent, direct liability can
be imposed on a general contractor if it fails to require by contract or other
means that the subcontractor use special precautions before performing dangerous
work (i.e. failing to require a sub to barricade trenches open to the public).
Even if the general contractor required the subcontractor to take special
precautions, it may still be liable if it fails to take reasonable steps to
assure that those precautions are in fact, employed or that the work is carried
out in a safe manner. The difficult part of this exception is identifying what
is dangerous work. The courts have not provided a clear answer.

 

8.3.4.2           It is impossible to advise with any certainty how to avoid
liability for subcontractor negligence. For that reason, general contractors
require adequate liability, worker’s compensation and other insurances as well
as appropriate indemnity agreements from their subcontractors. Sections 8 and 16
of TIC’s form subcontract contain excellent examples of the types of provisions
required.

 

3

--------------------------------------------------------------------------------


 

8.4                               OSHA/MSHA REGULATIONS

 

OSHA and MSHA do not follow the above rules.

 

8.4.1                     OSHA regulations provide that an employer can be sited
on a multi-employer worksite under the following conditions:

 

8.4.1.1           The employer has caused a hazardous condition that violates an
OSHA standard.

 

8.4.1.2           The employer’s own employees are exposed to the hazard.

 

8.4.1.3           The employer is engaged in a common undertaking, on the same
worksite, as the exposing employer and is responsible for correcting a hazard.
This usually occurs where an employer is given the responsibility of installing
and/or maintaining particular safety/health equipment or devices.

 

8.4.1.4           The employer has general supervisory authority over the
worksite, including the power to correct safety and health violations itself or
require others to correct them. Control can be established by contract or, in
the absence of explicit contractual provisions, by the exercise of control in
practice. This controlling employer will not be held responsible for
subcontractor violations if it has exercised reasonable care. In evaluating
whether a controlling employer has exercised reasonable care in preventing and
discovering violations, OSHA will consider questions such as whether the
controlling employer: (a) conducted periodic inspections of appropriate
frequency; (b) implemented an effective system for promptly correcting hazards;
and (c) enforces the other employer’s compliance with safety and health
requirements with an effective, graduated system of enforcement and follow-up
inspections.

 

8.4.2           MSHA policy provides that a contractor can be sited on a
multi-employer worksite under the following conditions:

 

8.4.2.1           The contractor has contributed by either an act or by an
omission to the occurrence of a violation in the course of a subcontractor’s
work.

 

8.4.2.2           The contractor has contributed by either an act or omission to
the continued existence of a violation committed by a subcontractor.

 

8.4.2.3           The contractor’s miners are exposed to a hazard.

 

8.4.2.4           The contractor has control over the condition that needs
abatement.

 

8.4.2.5           The contractor may be required to assure continued compliance
with standards and regulations applicable to a subcontractor at the mine.

 

8.5                               APPENDIX

 

A. Subcontractor Safety Statistics

 

4

--------------------------------------------------------------------------------


 

APPENDIX A
SUBCONTRACTOR SAFETY STATISTICS

 

Project Name:

 

Project #:

 

 

 

Month/Year:

Supervisor:

 

 

Subcontractor

 

Average #
Employees

 

Manhours

 

Doctor
Cases

 

Reportables

 

Lost
Time
Cases

 

Lost
Time
Days

 

Restricted
Duty
Cases

 

Restricted
Duty Days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

[g197201kq231i001.jpg]

 

Automated External Defibrillators

 

Jobsite Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

06/2002

 

4.0 AUTOMATED EXTERNAL DEFIBRILLATORS

 

PROCEDURE TABLE OF CONTENTS

 

4.1 PURPOSE

 

2

4.2 TIC AED (AUTOMATED EXTERNAL DEFIBRILLATORS) PROGRAM OVERVIEW

 

2

4.3 TIC AED POLICIES AND PROCEDURES

 

2

4.4 INITIAL TRAINING

 

4

4.5 REFRESHER TRAINING

 

4

4.6 MEDICAL RESPONSE DOCUMENTATION

 

5

4.7 EQUIPMENT MAINTENANCE

 

5

4.8 POST EVENTREVIEW

 

6

4.9 AUTOMATED EXTERNAL DEFIBRILLATOR (AED) PROCEDURE

 

6

4.10 APPENDIX

 

7

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

4.1           PURPOSE

 

An automated external defibrillator (AED) is used to treat victims who
experience sudden cardiac arrest (SCA). It is only to be applied to victims who
are unconscious, without a pulse and not breathing. The AED will analyze the
heart rhythm and advise the operator if a shockable rhythm is detected. If a
shockable rhythm is detected, the AED will charge to the appropriate energy
level and advise the operator to deliver a shock.

 

4.2           TIC AED (AUTOMATED EXTERNAL DEFIBRILLATORS) PROGRAM OVERVIEW

 

Every year more than 250,000 lives are lost to sudden cardiac arrest. Many could
be saved by people who have been trained how to use an Automated External
Defibrillator (AED). Early Defibrillation, the delivery of an electric shock to
the heart, is the only effective treatment for cardiac arrest. Time is critical.
Each minute of delay before defibrillation reduces survival by approximately 10
percent. Until recently, EMS responders typically delivered defibrillation. But
they were rarely the first on the scene.

 

4.3           TIC AED POLICIES AND PROCEDURES

 

It is TIC’s policy to make AEDs available to projects at their request. AEDs
will be purchased, inventoried, and maintained by the TIC Equipment Department.

 

TIC — The Industrial Company AED Owner

 

4.3.1        Responsibilities

 

4.3.1.1       Selection of medical emergency response team MERT members and
distribution of MERT member lists as required.

 

4.3.1.2       Coordination of training for emergency responders.

 

4.3.1.3       Coordinating equipment and accessory maintenance.

 

4.3.1.4       Revision of this procedure as required.

 

4.3.1.5       Monitoring the effectiveness of this system.

 

4.3.1.6       Communication with medical director on issues related to medical
emergency response program including post event reviews.

 

4.3.2        Applicable Documents

 

4.3.2.1       General safety and health standards.

 

4.3.2.2       County AED Guidelines — available through local EMS.

 

4.3.2.3       Medical emergency action plan — coordinated through jobsite
management.

 

4.3.2.4       Infection control procedure for occupational exposure to
bloodborne pathogens — TIC Safety Program.

 

2

--------------------------------------------------------------------------------


 

4.3.3        Medical Control

 

4.3.3.1       The medical advisor of the AED program is Dr. David Wilkinson,
M.D. Steamboat Springs, Colorado, and telephone number 970-879-1322. The medical
advisor of the AED program is responsible for:

 

4.3.3.1.1  Providing medical direction for use of AEDs.

 

4.3.3.1.2  Writing prescription for AEDs.

 

4.3.3.1.3  Reviewing and approving guidelines for emergency procedures related
to use of AEDs and CPR.

 

4.3.3.1.4  Evaluation of post-event review forms and digital files downloaded
from the AED.

 

4.3.4        Authorized AED users

 

4.3.4.1       The AED may be used by:

 

4.3.4.1.1  All members of the company’s MERT who have successfully completed
training.

 

4.3.4.1.2  Any trained team member (volunteer responder) who has successfully
completed an approved CPR and AED training program within the last two years and
has a current successful course completion card.

 

4.3.5        MERT Member Responsibilities

 

4.3.5.1       Activating the internal emergency response system and providing
prompt basic life support including AED and first aid according to training and
experience.

 

4.3.5.2       Understanding and complying with the requirements of this
procedure.

 

4.3.5.3       Following the more detailed project emergency plan procedures and
guidelines for the MERT.

 

4.3.6        Volunteer Responder Responsibilities

 

Anyone can, at their discretion, provide voluntary assistance to victims of
medical emergencies. The extent to which these individuals respond shall be
appropriate to their training and experience. These responders are encouraged to
contribute to emergency response only to the extent that they are comfortable.
The emergency medical response of these individuals may include CPR, AED or
medical first aid.

 

4.3.7        Receptionist/Office Manager Responsibilities

 

4.3.7.1       The telephone operators are responsible for:

 

4.3.7.1.1  Receiving emergency medical calls from internal locations.

 

4.3.7.1.2  Using the established 911 checklist to assess the emergency and
determine the appropriate level of response.

 

4.3.7.1.3  Contacting the external community 911 response team (EMS) if
required.

 

3

--------------------------------------------------------------------------------


 

4.3.7.1.4  Deploying the internal MERT members to the location of the emergency.

 

4.3.7.1.5  Assigning team members to meet the responding EMS aid vehicle to
direct EMS personnel to the site of the medical emergency

 

4.3.8        Equipment

 

4.3.8.1       The AED and first aid emergency care kit will be brought to all
medical emergencies. The AED should be used on any person who is at least 8
years of age and displays ALL the symptoms of cardiac arrest.

 

4.3.8.2       The AED will be placed only after the following symptoms are
confirmed:

 

4.3.8.2.1  Victim is unconscious;

 

4.3.8.2.2  Victim is not breathing; and

 

4.3.8.2.3  Victim has no pulse and/or shows no sign of life.

 

4.3.9        Location of AEDs

 

4.3.9.1       The TIC Equipment Department will issue and track all AEDs.

 

4.3.9.2       Each AED will have one set of defibrillation electrodes connected
to the device and one spare set of electrodes with the AED. Our resuscitation
kit will be connected to the handle of the AED. This kit contains two pair of
latex-free gloves, one razor, one set of trauma shears, and one facemask barrier
device.

 

4.4           INITIAL TRAINING

 

4.4.1        MERT members

 

Must complete training adequate to provide basic first aid, CPR and AED, which
will be provided on site. AED training must be a course approved by EMP America.
MERT members will also be trained in universal precautions against bloodborne
pathogens. The members of MERT shall be offered hepatitis B vaccination free of
charge. The Human Resource office shall maintain training records for the MERT
members.

 

4.4.2        Volunteer Responders

 

These responders will possess various amounts of training in emergency medical
response and their training may be supplied by sources outside of the company.
Volunteer responders can assist in emergencies, but must only participate to the
extent allowed by their training and experience. Volunteer responders may have
training adequate to administer first aid, CPR and use of the AEDs deployed
throughout the project jobsite. Any volunteer wishing to potentially use one of
the AEDs deployed on the project jobsite should have successfully completed an
EMP America AED course including CPR within the last two years.

 

4.5           REFRESHER TRAINING

 

4.5.1        MERT members will renew first aid and AED training every two years.

 

4.5.2        Each member of the MERT will refresh AED skills using
computer-based training. Each MERT member will have access to a copy of AED
Challenge interactive training software on a jobsite

 

4

--------------------------------------------------------------------------------


 

computer. Every six months each member will perform a three-scenario test and
submit this test to the Human Resource office.

 

4.5.3        Volunteer responders should obtain documented renewal training at
least once every two years. Volunteer responders are encouraged to periodically
refresh their AED skills. This can be accomplished through the use of AED
Challenge interactive training software. All trained volunteer responders are
encouraged to practice anytime after scheduling with their immediate supervisor
and safety manager.

 

4.6           MEDICAL RESPONSE DOCUMENTATION

 

4.6.1        Internal Post Event Documentation

 

It is important to document each use of the medical emergency response system.
The following forms shall be sent to the EHS coordinator within 24 hours of a
medical event:

 

4.6.1.1       A responding MERT member for each accident requiring first aid of
any type shall complete an accident report.

 

4.6.1.2       A member of MERT or volunteer responder shall complete a medical
event form (911 Form) whenever medical supply kits or an AED is used.

 

4.6.2        External Post Event Documentation

 

Medical emergencies involving the use of an AED require special documentation.
Any and all patient information generated during AED use must be collected in
the patient’s confidential medical file. A copy of AED use information shall be
presented to the medical director of the AED program and the EMS county AED
program coordinator within 72 hours of the emergency. At a minimum, event
information supplied shall include and recorded data, and all electronic files
captured by the AED.

 

4.7           EQUIPMENT MAINTENANCE

 

4.7.1        All equipment and accessories necessary to support medical
emergency response shall be maintained in a state of readiness. Specific
maintenance requirements include:

 

4.7.1.1       The facility phone operator shall be informed of changes in
availability of emergency medical response equipment. If equipment is withdrawn
from service, the operator shall be informed and then notified when equipment is
returned to service.

 

4.7.1.2       The phone operator shall be responsible for informing response
teams of changes to availability of emergency medical equipment.

 

4.7.1.3       The project safety manager shall be responsible for having regular
equipment maintenance performed. All maintenance tasks shall be performed
according to equipment maintenance procedures as outlined in the operating
instructions

 

4.7.1.4       The following use of emergency response equipment maintenance
procedures as outlined in the operating instructions.

 

4.7.1.5       Following use of emergency response equipment, all equipment shall
be cleaned and/or decontaminated as required. If contamination includes body
fluids, the

 

5

--------------------------------------------------------------------------------


 

equipment shall be disinfected according to procedures outlined in the operating
instructions.

 

4.7.2        System Verification and Review

 

The medical emergency response system is ultimately successful if necessary
medical assistance is provided to victims in a timely and safe manner. Since
actual use of this system procedure is expected to be very infrequent, other
measures of effectiveness are required.

 

4.7.3        Annual System Assessment

 

4.7.3.1       Once each calendar year, the System Owner or their designee shall
conduct and document a system readiness review. This review shall include review
of the following elements:

 

4.7.3.1.1  Training records; and

 

4.7.3.1.2  Equipment operation and maintenance records.

 

4.7.4        Monthly System Check

 

4.7.4.1       Once each calendar month, the System Owner or their designee shall
conduct and document a system check. These records shall be retained according
to the schedule established for the environmental health and safety function.
This check shall include review of the following elements:

 

4.7.4.1 .1 Phone operator checklist supplies.

 

4.7.4.1.2  Emergency kit supplies.

 

4.7.4.1.3  AED battery life.

 

4.7.4.1.4  AED operation and status.

 

4.8           POST EVENT REVIEW

 

Following each deployment of the MERT, or if a volunteer responder used an AED,
a review shall be conducted to learn from the experience. The medical emergency
system owner shall conduct and document the post event review. All key
participants in the event shall participate in the review. Included in the
review shall be the identification of actions that went well and the collection
of opportunities for improvement as well as critical incident stress debriefing.
A summary of the post event review shall be sent to the environmental health and
safety committee. The environmental health and safety coordinator according to
the record retention policy shall maintain a copy of the post event review
summary.

 

4.9           AUTOMATED EXTERNAL DEFIBRILLATOR (AED) PROCEDURE

 

Note: If AED is not immediately available, perform CPR until LIFEPAK 500 unit
arrives on the scene. Use of the AED is authorized for emergency response
personnel trained in CPR and use of the AED.

 

4.9.1        Medical Emergency Response Team MERT Member

 

4.9.1.1       Area scanned for safety.

 

4.9.1.2       Determine unresponsiveness.

 

6

--------------------------------------------------------------------------------


 

4.9.1.3       Activate system (Dial #                ).

 

4.9.1.4       Open airway (A).

 

4.9.1.5       Check for breathing (B) — if not breathing give two breaths.

 

4.9.1.6       Check for pulse and/or signs of life.

 

4.9.1.7       If no pulse or signs of life, apply AED immediately.

 

4.9.1.8       Turn ON AED. Open (cut or tear) shirt to expose bare chest.

 

4.9.1.9       Apply electrodes (according to diagram on back of electrodes) to
victim’s bare chest. Shave chest hair if it is so excessive it prevents a good
seal between electrodes and skin. Press pads to skin.

 

4.9.1.10     Stand clear of victim while machine analyzes heart rhythm.

 

4.9.2        Shock Advised

 

4.9.2.1       Clear area, making sure no one is touching the victim. Push shock
button when instructed. Device will analyze and shock up to three times. After
three shocks device will prompt to check pulse, (signs of life) and if absent,
start CPR. If pulse and/or signs of life are absent, perform CPR for one minute.
Device will countdown one minute of CPR and will analyze when CPR time is over.

 

4.9.3        No Shock Advised

 

4.9.3.1       Device will prompt to check pulse (signs of life) and if absent,
start CPR. If pulse/signs of life are absent, do CPR for one minute. If
pulse/signs of life are present, check breathing. If victim is not breathing or
breathing abnormally, give rescue breaths at a rate of 12 per minute. AED will
re-analyze after on minute.

 

4.9.3.2       Continue cycles of analyses, shocks (if advised) and CPR until
professional help arrives. Victim must be transported to hospital. Leave AED
attached to victim until EMS arrives and disconnects AED.

 

4.9.3.3       AED data will be downloaded within 24 hours (weekdays) with copies
sent to EMS, and authorizing physician and safety department.

 

4.9.3.4       After use the AED will be wiped clean according to policy.
Electrodes will be replaced and reconnected to device and contents of attached
resuscitation kit will be replaced if used.

 

4.10         APPENDIX

 

A. AED Site Information Form for EMS

 

7

--------------------------------------------------------------------------------


 

APPENDIX A
AED SITE INFORMATION FORM FOR EMS

 

Company Name:

 

 

 

 

 

 

 

Project Name & Location:

 

 

 

 

 

 

 

Project Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of Business:

 

 

 

 

 

 

 

Work Hours (reg/shift hrs):

 

 

# Of People On Site Daily:

 

 

 

 

 

AED Program Coordinator:

 

 

 

 

 

 

 

Telephone #:

 

 

Fax #:

 

 

 

 

 

Email Address:

 

 

 

 

 

 

 

Type of AED (Manufacturer & Model #):

 

 

 

 

 

 

 

Number of AEDs on Site:

 

 

Date AED Put Into Service:

 

 

 

 

 

Location of AEDs:

 

 

 

 

 

 

 

#1

 

 

#2

 

 

 

 

 

 

#3

 

 

#4

 

 

 

 

 

Training Program:

 

 

 

 

 

 

 

Name of Instructor:

 

 

 

 

 

 

 

Telephone #:

 

 

# Of People Trained:

 

 

 

 

 

Date Training Completed

 

 

Renewal Date:

 

 

 

 

 

Medical Director:

 

 

 

 

 

 

 

Telephone #:

 

 

 

 

 

 

 

Local Fire Department:

 

 

 

 

 

 

 

Telephone #:

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

[g197201kq233i001.jpg]

 

Task Planning

 

Jobsite Safety Management

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

03/2004

 

13.0 TASK PLANNING



PROCEDURE TABLE OF CONTENTS

 

13.1

PURPOSE

 

2

13.2

SCOPE

 

2

13.3

PROCEDURE

 

2

13.4

TRAINING

 

4

13.5

APPENDIX

 

4

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

13.1         PURPOSE

 

The Task Planning policy provides a standardized process for TIC to effectively
plan work tasks and to identify the work procedures and methods, which may
impact the safety and productivity of TIC workers. The safety components are
built into the Task Plan to provide a system of communicating the safety issues
associated with each task or operation. The end result is that each worker has a
complete understanding of the assigned scope of work and the resource
requirements necessary to safely and efficiently perform that work.

 

13.2         SCOPE

 

Each project is required to task plan their work in accordance with the
procedures outlined in this policy.

 

13.3         PROCEDURE

 

13.3.1      An Activity Task Plan (see attached form) is to be completed at the
beginning of major elements of work, (major structures, phases, or discipline
pre-planning). The project management team shall prepare a list of Activity Task
Plans at the pre-job meeting with approximate dates that each planning session
will occur. These Activity Task Plans will be incorporated into the master
schedule and noted on the three-week schedules. The site manager and the senior
operations manager or regional vice president shall review the Activity Task
Plan list and completed Activity Task Plans on a monthly basis. The site manager
is responsible for ensuring that the crews are following the Activity Task Plans
and that any revisions to the plan have been fully communicated to the crews.
The following persons may be involved with the Activity Task Planning process:

 

13.3.1.1   Construction Manager;

 

13.3.1.2   Site Manager;

 

13.3.1.3   Project QA/QC;

 

13.3.1.4   Project Safety Manager;

 

13.3.1.5   Discipline Superintendents;

 

13.3.1.6   Discipline Field Engineers;

 

13.3.1.7   Discipline General Foremen;

 

13.3.1.8   Discipline Foremen;

 

13.3.1.9   Discipline Coordinators; and

 

13.3.1.10 Operators, Material Managers, Crew Members, as appropriate.

 

13.3.2      Crew Daily Task Planning (see attached form) is to be completed
prior to each shift. The general foreman and foremen are to complete a Crew
Daily Task Plan prior to the end of the previous shift in which the task will be
performed. The responsible superintendent shall review and sign off on the form
prior to the work being assigned to their crews. This plan shall address the
primary work activities for the day and the safety issues associated with that
work. The plan must be revised as project conditions change. Contingency
activities and related plans should also be prepared in case the crew is
re-directed during the day.

 

13.3.2.1      Primary activities assigned to crewmembers are to be outlined on
the Crew Daily

 

2

--------------------------------------------------------------------------------


 

Task Plan form.

 

13.3.2.2   The Crew Daily Task Plan is to be reviewed with the entire work crew
prior to beginning work. No work is to begin until all crewmembers understand
how to perform their work safely.

 

13.3.2.3   Safety Huddle

 

13.3.2.4   Periodically during the shift, as conditions and tasks change, after
the lunch break, and at the end of the shift, the foreman or leadman is to
assemble everyone in their crew and review the Crew Daily Task Plan. This safety
huddle is an opportunity to get all workers refocused on safety, and to make
changes in the Crew Daily Task Plan.

 

13.3.2.5   The purpose of a Crew Daily Task Plan is to analyze the safety,
quality, and productivity associated with each task. It is important that at a
minimum, the following persons be involved with this phase of task planning:

 

13.3.2.5.1 Crew Foremen;

 

13.3.2.5.2 Crew Leadmen; and

 

13.3.2.5.3 All Crewmembers.

 

13.3.2.6   It is recommended that the following persons periodically attend the
morning gang box meetings of the craft foremen in which they are responsible.

 

13.3.2.6.1 Project Safety Manager;

 

13.3.2.6.2 Discipline Superintendents;

 

13.3.2.6.3 Discipline General Foremen;

 

13.3.2.6.4 Project Engineer; and

 

13.3.2.6.5 Project Manager.

 

13.3.3      A Job Safety Analysis/JSA (see attached form) is to be completed for
each major work activity identified on the Crew Daily Task Plan. The JSA will be
performed by those performing the specific task. Foremen and leadmen will
periodically review the JSAs during the shift to ensure that the process is
working effectively. The JSA is a tool used to plan the major task identified on
the Crew Daily Task Plan in greater detail. It provides a simple, effective way
to periodically update the Crew Daily Task Plan. A JSA helps each crew to
identify and address the safety concerns associated with certain tasks they are
about to perform. It can also be used for specific work functions or operations,
such as:

 

13.3.3.1   Offloading trucks;

 

13.3.3.2   Material handling;

 

3

--------------------------------------------------------------------------------


 

13.3.3.3   Warehousing;

 

13.3.3.4   Equipment installation; and

 

13.3.3.5   Change of condition, task, or procedure.

 

13.3.4      Each individual craftsman will complete a Personal Think and
Plan/TAP Card (see attached form) when the task that they are working on
presents individual hazards not captured in the crew JSA, for example, two
craftsmen installing a vertical 45’ section of pipe would present different
hazards for the craftsman working elevated than the craftsman working from grade
level. This will be accomplished by breaking their individual tasks, identified
in the crew JSA, into steps. The craftsman will then recognize those hazards
associated with each step and develop hazard mitigations for them. Foremen and
leadmen will periodically review the TAP cards to ensure that the process is
working effectively. Other site management (construction managers, project
engineers, field engineers, superintendents, and safety managers) is encouraged
to review and sign off on TAP cards when they are in the work area.

 

13.3.5      Each project shall ensure that a process is in place to continually
evaluate the task planning process for improvement opportunities. The profit
center shall review this process in accordance with the Safety Assessments
procedure

 

13.4         TRAINING

 

The Developing Effective Task Planning training module, along with the course
instructional guide are available and posted on the TIC Intranet under Safety
Information Areas / Task Planning.

 

13.5         APPENDIX

 

A.       Task Planning Flow Chart

B.        Activity Task Planning Form

C.        Crew Daily Task Plan

D.       Job Safety Analysis

E.        Personal Task Plan

 

4

--------------------------------------------------------------------------------


 

APPENDIX A
TASK PLANNING FLOW CHART

 

[g197201kq233i002.jpg]

 

5

--------------------------------------------------------------------------------


 

APPENDIX B

ACTIVITY TASK PLAN

 

6

--------------------------------------------------------------------------------


 

APPENDIX C
CREW DAILY TASK PLAN

 

7

--------------------------------------------------------------------------------


 

APPENDIX D
JOB SAFETY ANALYSIS (JSA)

 

8

--------------------------------------------------------------------------------


 

APPENDIX E
PERSONAL TASK PLAN (TAP)

 

9

--------------------------------------------------------------------------------


 

[g197201kq235i001.jpg]

PROJECT SAFETY EVALUATION - Leading Indicators

 

Project Name:

 

Project #:

 

Site Manager:

Client:

 

Date:

 

Project Superintendent:

#TIC Employees:

 

Evaluator:

 

Safety Manager:

Year To Date Incident Rates:

                  First Aid Rate

                  Doctor Case Rate

                  Incident Rate

                  Lost Time Injury Rate

                  Hours since last recordable

                  Hours since last lost time injury

 

 

AREA OF EVALUATION

 

CHECK BOX
THAT APPLIES

 

ACTION
REQUIRED

 

RESPONSIBLE
PERSON

 

DATE
COMPLETED

1. Project Safety Program

 

 

 

 

 

 

 

 

 

 

Safety is an expressed value of the site manager and supervisory team

 

o Yes

o No

o N/A

 

 

 

 

 

 

Site manager, supervisors, and staff perform a regular (minimum weekly)
safety-only job assessment

 

o Yes

o No

o N/A

 

 

 

 

 

 

Project has a safety execution plan that has been reviewed and signed by all
supervision

 

o Yes

o No

o N/A

 

 

 

 

 

 

Project safety plan is in place and actively communicated to all employees

 

o Yes

o No

o N/A

 

 

 

 

 

 

Safety Committee meets weekly and provides direction for continuously improving
project safety

 

o Yes

o No

o N/A

 

 

 

 

 

 

Site mger/project superintendent or supervision champions all safety meetings

 

o Yes

o No

o N/A

 

 

 

 

 

 

An employee recognition/incentive program is written and followed

 

o Yes

o No

o N/A

 

 

 

 

 

 

Project assessments are performed on a regularly scheduled basis

 

o Yes

o No

o N/A

 

 

 

 

 

 

Project is completing action items identified in the project assessments

 

o Yes

o No

o N/A

 

 

 

 

 

 

Project is involving all levels of employees in assessment process

 

o Yes

o No

o N/A

 

 

 

 

 

 

Project has an approved (by site management) list of competent persons

 

o Yes

o No

o N/A

 

 

 

 

 

 

Project has established a relationship with a clinic and physician

 

o Yes

o No

o N/A

 

 

 

 

 

 

Supervisor behaviors, communications and other methods are used to communicate
performance philosophy to all employees, subcontractor, clients, and visitors

 

o Yes

o No

o N/A

 

 

 

 

 

 

TOTAL YES AND NO ANSWERS

 

0

0

0

 

 

 

 

 

 

2. Task Planning

 

 

 

 

 

 

 

 

 

 

Activity Task Plans are scheduled and/or completed for all major activities

 

o Yes

o No

o N/A

 

 

 

 

 

 

Activity Task Plans are completed in detail with appropriate participation

 

o Yes

o No

o N/A

 

 

 

 

 

 

Activity Task Plans are attended and signed by all supervisors involved

 

o Yes

o No

o N/A

 

 

 

 

 

 

Activity Task Plans are supportive of the master schedule

 

o Yes

o No

o N/A

 

 

 

 

 

 

Crew Daily Task Plans are completed for all tasks

 

o Yes

o No

o N/A

 

 

 

 

 

 

Crew Daily Task Plans are completed prior to the end of the previous shift

 

o Yes

o No

o N/A

 

 

 

 

 

 

Crew Daily Task Plans are reviewed and signed by the discipline superintendent

 

o Yes

o No

o N/A

 

 

 

 

 

 

Job Safety Analysis (JSA) are completed for all tasks

 

o Yes

o No

o N/A

 

 

 

 

 

 

JSA’s are reviewed by discipline supervisors

 

o Yes

o No

o N/A

 

 

 

 

 

 

Personal TAP cards are completed by craft persons for all tasks that present
individual hazards not identified on the task JSA

 

o Yes

o No

o N/A

 

 

 

 

 

 

Personal TAP cards are reviewed by supervisors/staff periodically during the
shift

 

o Yes

o No

o N/A

 

 

 

 

 

 

All supervisors and craft persons have been trained in the task planning
procedures and requirements.

 

o Yes

o No

o N/A

 

 

 

 

 

 

A process is in place to review all levels of task planning

 

o Yes

o No

o N/A

 

 

 

 

 

 

TOTAL YES AND NO ANSWERS

 

0

0

0

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

AREA OF EVALUATION

 

CHECK BOX
THAT APPLIES

 

ACTION
REQUIRED

 

RESPONSIBLE
PERSON

 

DATE
COMPLETED

3. Craft Involvement in Safety

 

 

 

 

 

 

 

 

 

 

People Based Safety (PBS) process fully implemented, including training,
observation teams, data input, and committee reviews

 

o Yes

o No

o N/A

 

 

 

 

 

 

PBS information is being communicated to all project employees

 

o Yes

o No

o N/A

 

 

 

 

 

 

Effective safety meeting held weekly involving all employees

 

o Yes

o No

o N/A

 

 

 

 

 

 

Employees are actively involved and represented on the weekly safety committee

 

o Yes

o No

o N/A

 

 

 

 

 

 

If not utilizing PBS there is a process(s) in place that promote active employee
participation in the project safety program

 

o Yes

o No

o N/A

 

 

 

 

 

 

TOTAL YES AND NO ANSWERS

 

0

0

0

 

 

 

 

 

 

4. Safety Training

 

 

 

 

 

 

 

 

 

 

A project safety training plan is written and regularly reviewed with
supervision

 

o Yes

o No

o N/A

 

 

 

 

 

 

All supervision has completed SST-I and II

 

o Yes

o No

o N/A

 

 

 

 

 

 

All supervision has received appropriate electrical safety training

 

o Yes

o No

o N/A

 

 

 

 

 

 

Every employee receives new hire orientation per TIC policy

 

o Yes

o No

o N/A

 

 

 

 

 

 

All employees receive an introduction to TAP training at hire and a follow-up
within three weeks

 

o Yes

o No

o N/A

 

 

 

 

 

 

Site supervision actively participates in project safety training and
orientation

 

o Yes

o No

o N/A

 

 

 

 

 

 

All crane operators and riggers have completed NCCO/TIC required training

 

o Yes

o No

o N/A

 

 

 

 

 

 

Equipment operators are trained and carded

 

o Yes

o No

o N/A

 

 

 

 

 

 

Forklift operators have received training and are carded

 

o Yes

o No

o N/A

 

 

 

 

 

 

All supervisors have received Supervisor Core Safety Behavior training

 

o Yes

o No

o N/A

 

 

 

 

 

 

All training is offered in Spanish

 

o Yes

o No

o N/A

 

 

 

 

 

 

TOTAL YES AND NO ANSWERS

 

0

0

0

 

 

 

 

 

 

5. Incident Review

 

 

 

 

 

 

 

 

 

 

Incident Reviews are completed for all incidents meeting criteria

 

o Yes

o No

o N/A

 

 

 

 

 

 

Incident Reviews are communicated with the craft employees

 

o Yes

o No

o N/A

 

 

 

 

 

 

First report of injury filed within 24 hours of incident

 

o Yes

o No

o N/A

 

 

 

 

 

 

Fundamentals of Root Cause Analysis (RCA) used to analyze incidents

 

o Yes

o No

o N/A

 

 

 

 

 

 

RCA Cause and Effect flow charts sent in to home office with every incident
review

 

o Yes

o No

o N/A

 

 

 

 

 

 

Incident Review completed within three days of incident

 

o Yes

o No

o N/A

 

 

 

 

 

 

TOTAL YES AND NO ANSWERS

 

0

0

0

 

 

 

 

 

 

6. Safety Leadership 360 Review

 

 

 

 

 

 

 

 

 

 

Project has implemented the Safety 360 Review process

 

o Yes

o No

o N/A

 

 

 

 

 

 

Supervisors are actively promoting and demonstrating the supervisor core safety
behaviors

 

o Yes

o No

o N/A

 

 

 

 

 

 

TOTAL YES AND NO ANSWERS

 

0

0

0

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

[g197201kq239i001.jpg]

ACTIVITY TASK PLANNING

 

 

Project Name:

Project Number:

 

I.       Activity Task Planning

Activity task planning will be held for each major disciplines’ work, and each
major shutdown. Additional formal task planning will be conducted as needed.
Refer to the task plan schedule adopted at the pre-job kick-off to address
various activities.

 

A task plan must be performed prior to work beginning in the field.

 

The following may be involved with the Activity Task Planning process, as
appropriate:

·    Construction Manager

·    Site Manager

·    Project Engineer

·    Project QA/QC

·    Project Safety Manager

·    Discipline Superintendents

·    Discipline Field Engineers

·    Discipline General Foremen

·    Discipline Foremen

·    Discipline Coordinators

·    Operators, Material Managers, Crew Members, as appropriate

 

II.                                                             Goals to be
accomplished through activity task planning

 

A.      Identify specific potential hazards and proper methods/procedures to be
utilized to mitigate the hazards. This may include developing a specific
execution plan (ie: fall protection, steel erection)

B.        Inform all personnel of the quality standards to be met and the
required documentation to be completed

C.        Identify specific training requirements that may need to occur prior
to or during the work

D.       Advise leaders of the bid manhours and dollars associated with the
specific task

E.         Review overall schedule of activities and milestones to be achieved

F.         Review the scope to be performed and ensure materials and equipment
are ordered or on site

G.        Review written execution plan

H.       Establish backup plans

 

The discipline coordinator, with the support of the superintendent(s), shall be
responsible for the assembly of all documentation and information for a complete
and organized task planning session. Documents for the plan shall include:

·    Review of site specific safety plan for applicable sections

·    Appropriate QA/QC plan

·    Productivity Report

·    UMPS/Phase Coding

·    Training Plan

·    Drawings, models, RFI’s, etc.

·    Specifications, equipment manuals

·    Related activities from master schedule, manpower projections, three week
schedules (if appropriate)

·    Laydown/warehouse plan, MMIP

·    Contract requirements

·    Rosters

 

An agenda of the session will be distributed one week prior to the meeting and,
as a minimum, it shall cover the information on the attached Major Activity Task
Planning.

 

12

--------------------------------------------------------------------------------


 

[g197201kq241i001.jpg]

CREW DAILY TASK PLANNING

 

 

 

Crew Leader:

Project #:

Crew Size:

Date:

Complete by shift end on the day prior to the planned work.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Daily Accomplishments

 

 

Work

 

 

 

Needs (Tools, Equipment, Materials,

 

Safety

 

Goal

 

Actual

Work Item

 

Code

 

Crew Member(s)

 

Documents)

 

Potential Hazards

 

Recommended (Controls)

 

Qty.

 

Hrs.

 

Qty.

 

Hrs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Needs List: Material, Equipment, Drawings, Specifications  

 

QA/QC Items: Pour Cards, X-Ray, Equipment Settings

 

Documentation: JSA’s, Time Cards, RFI’s, Quantity Reports, Foreman Reports

 

 

Crew Leader Printed Name:

 

 

Crew Leader Signature:

 

 

 

 

 

 

 

Supervisor Printed Name:

 

 

Supervisor Signature:

 

 

 

 

 

 

 

Superintendent Printed Name:

 

 

Superintendent Signature:

 

 

13

--------------------------------------------------------------------------------


 

JOB SAFETY ANALYSIS (JSA)
SAFETY CHECKLIST

 

Mark each blank with (Y) yes, (N) no, (N/A) not applicable

 

Personal Protective Equipment:

 

Welding / Cutting / Burning:

 

Lockout / Tagout:

o Hearing Protection

 

o Approved Eye Protection

 

o Employee Training

o Eye Protection

 

o Fire Extinguisher

 

o Tags Complete and Installed

o Face Shield/Mono goggles

 

o Flammable / Combustible

 

o Locks Installed

o Respiratory Protection

 

material removed

 

o Lines, Pumps, Motor, etc., de-energized

o Protective Clothing

 

o Hoses, Leads in Good Condition

 

 

o Gloves

 

Condition

 

Scaffolding:

o Rubber Boots

 

o Welding Screens

 

o Current Scaffold Inspection

 

 

o Respiratory Protection

 

o Scaffold Tags complete deficiencies

Excavations:

 

o Spark Containment

 

noted on tag(s)

o Shored/Sloped

 

o Spark Arrestor on Torch

 

o Employee Training

o Daily Inspection

 

 

 

 

o Access / Egress

 

Fall Protection:

 

Confined Space:

o Confined Space Entry

 

o Body Harness

 

o Entry Permit Required

o No Standing Water

 

o Lanyard(s)

 

o Employee Training

o Barricades / Hole Covers

 

o Life Line(s)

 

o Rescue Equipment

 

 

o Rope Grab(s)

 

o Atmospheric Monitoring

Ladders:

 

o Retractable Lanyard(s)

 

o Adequate Ventilation

o Ladder Tied-off

 

o Hand Rail(s)

 

o Lockout / Tagout

o Ladder at 4 to 1 Pitch

 

o Horizontal Lifeline(s)

 

o Entry Attendant / Log

o Ladder Extends 3” over Landing

 

o Substantial Anchor Point

 

o Signs Posted

o Ladder is not Defective

 

 

 

 

o Is Ladder on Solid Ground

 

Potential Hazards: We are aware

 

Miscellaneous:

o Access Area to Ladders Clear

 

and planning around these hazards.

 

o Fire Extinguisher

 

 

o Falls

 

o Auxiliary Power Grounded

Power Tools:

 

o Pinch Points

 

o Experienced Rigger

o Assured Grounding

 

o Electrical Shock

 

o Rigging Equipment Inspected

o GFCI in Use

 

o Slips / Trips

 

o Tag Line

o Guards in Place

 

o Poor Housekeeping

 

 

o Air Hoses Pinned

 

o Airborne Particles

 

Hazard Communication:

o Tool Inspected by User

 

o Manual Lifting

 

o MSDS Reviewed

o PPE Identified

 

o Thermal Burns

 

o Employee Training

 

 

o Overhead Work

 

o Materials Labeled

ADDITIONAL COMMENTS:

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

[g197201kq243i001.jpg]

 

JOBSITE SAFETY ANALYSIS

 

This JSA is to be used by each worker/crew to
analyze the safety issues of each task.

 

· Am I carrying enough of the right tools and supplies?

· Am I carrying unnecessary tools and supplies?

· Is spark containment required?

· Am I in a heavy traffic area?

· Can I be caught in, by, or in between objects?

· Is training required for any part of this task?

· Is there a potential to slip, trip, or fall?

· Are people working above me?

· Are people working below me?

· Are my tools and equipment secure from falling?

· Can I suffer a sprain or strain by bending, lifting, pulling pushing or
twisting?

· Is there a hazardous environment present? (e.g. toxic gases, vapors, mists,
dusts, fumes, heat, pressure,

· Can I come in contact with any moving piece of equipment?

· Can I come in contact with electrical energy?

· Can rotating equipment cause me to be struck by items flying out of the
machine?

· Can I come in contact with excessive heat?

· Can I come in contact with toxic or corrosive material?

· Can a machine cause a possible kick-back?

· Do all machines have proper guards in place and are they in working order?

· Have I inspected the area?

· Have I inspected my surroundings?

· Have I inspected all tools and equipment?

· Is everything color-coded, as necessary?

 

PLAN * OBSERVE * CORRECT

 

15

--------------------------------------------------------------------------------


 

JOB SAFETY ANALYSIS (JSA)
SAFETY CHECKLIST

 

Mark each blank with (Y) yes, (N) no, (N/A) not applicable

 

Personal Protective Equipment

 

Welding / Cutting / Burning:

 

Potential Hazards:

o Hearing Protection

 

o Approved Eye Protection

 

o Falls

o Eye Protection

 

o Fire Extinguisher

 

o Pinch Points

o Face Shield/Mono goggles

 

o Flammable / Combustible

 

o Electrical Shock

o Respiratory Protection

 

material removed

 

o Slips / Trips

o Protective Clothing

 

o Hoses, Leads in Good

 

o Housekeeping

o Gloves

 

Condition

 

o Airborne Particles

o Rubber Boots

 

o Welding Screens

 

o Manual Lifting

 

 

o Respiratory Protection

 

o Thermal Burns

Excavations:

 

o Spark Containment

 

o Overhead Work

o Shored/Sloped

 

o Spark Arrestor on Torch

 

 

o Daily Inspection

 

 

 

 

o Access / Egress

 

Fall Protection:

 

Confined Space:

o Confined Space Entry

 

o Body Harness

 

o Entry Permit Required

o Standing Water

 

o Lanyard(s)

 

o Employee Training

o Barricades / Hole Covers

 

o Life Line(s)

 

o Rescue Equipment

 

 

o Rope Grab(s)

 

o Atmospheric Monitoring

Ladders:

 

o Retractable Lanyard(s)

 

o Adequate Ventilation

o Ladder Tied-off

 

o Hand Rail(s)

 

o Lockout / Tagout***

o Ladder at 4 to 1 Pitch

 

o Horizontal Lifeline(s)

 

o Entry Attendant / Log

o Ladder Extends 3” over Landing

 

o Substantial Anchor Point

 

o Signs Posted

o Is Ladder Defective

 

 

 

 

o Is Ladder on Solid Ground

 

Lockout / Tagout

 

Miscellaneous:

o Access Area to Ladders Clear

 

o Employee Training

 

o Fire Extinguisher

 

 

o Tags Complete and Installed

 

o Auxiliary Power Grounded

Power Tools:

 

o Locks Installed

 

o Experienced Rigger

o Assured Grounding

 

o Pumps, Motor, etc de-energized

 

o Rigging Equipment Inspected

o GFCI in Use

 

o Pressure Relieved

 

o Tag Line

o Guards in Place

 

 

 

o OH Power Lines

o Air Hoses Pinned

 

Scaffolding

 

 

o Tool Inspected by User

 

o Current Scaffold Inspection

 

Hazard Communication:

o PPE Identified

 

o Scaffold Tags complete with

 

o MSDS Reviewed

 

 

o deficiences noted on tag(s)

 

o Employee Training

Additional Comments:

 

o Employee Training

 

o Materials Labeled

 

[g197201kq245i001.jpg]

JOBSITE SAFETY ANALYSIS

 

This JSA is to be used by each worker/crew to
analyze the safety issues of each task.

 

· Am I carrying enough of the right tools and supplies?

· Am I carrying unnecessary tools and supplies?

· Is spark containment required?

· Am I in a heavy traffic area?

· Can I be caught in, by, or in between objects?

· Is training required for any part of this task?

· Is there a potential to slip, trip, or fall?

· Are people working above me?

· Are people working below me?

· Are my tools and equipment secure from falling?

· Can I suffer a sprain or strain by bending, lifting, pulling, pushing or
twisting?

· Is there a hazardous environment present? (e.g. toxic gases, vapors, mists,
dusts, fumes, heat, pressure,

· Can I come in contact with any moving piece of equipment?

· Can I come in contact with electrical energy?

· Can rotating equipment cause me to be struck by items flying out of the
machine?

· Can I come in contact with excessive heat?

· Can I come in contact with toxic or corrosive material?

· Can a machine cause a possible kick-back?

· Do all machines have proper guards in place and are they in working order?

· Have I inspected the area?

· Have I inspected my surroundings?

· Have I inspected all tools and equipment?

· Is everything color-coded, as necessary?

 

PLAN * OBSERVE * CORRECT

 

16

--------------------------------------------------------------------------------

 


 

[g197201kq247i001.jpg]

CALIFORNIA INJURY AND ILLNESS PREVENTION POLICY
DOCUMENTATION OF TRAINING

 

 

Project Name:

 

 

Project #:

 

Employee Name:

 

 

TIC Employee #:    

 

 

Checklist of topics to be discussed with employee:

 

Note: After each topic is discussed and fully understood by the employee, the
employee should indicate his / her understanding by initialing in the space
provided.

 

o            Explanation of California Title 8 Sections 3203 and 3204, as
detailed in the TIC Construction Safety Handbook.

 

o            Explanation of TIC’s Code of Safety Practices, as outlined in the
TIC Construction Safety Handbook.

 

o            General information regarding how to “minimize” job related
illnesses and injuries.

 

o            Identification of project health and safety hazards.

 

o            Use of safety equipment needed to perform assigned duties.

 

o            The method for timely reporting of jobsite accidents, chemical
spills, and other hazards that may arise on the project.

 

o            The methods for reporting health and safety hazards without fear of
reprisal.

 

o            Methods by which employee is informed orally or in writing
regarding health and safety hazards.

 

o            The identity of the person(s) on this project who will implement
the TIC Injury and Illness Prevention Program.

 

I, the undersigned, have been fully trained and completely understand the topics
discussed.

 

Employee Printed Name:

 

 

 

 

 

 

 

 

 

Employee Signature:

 

 

Date:

 

 

 

 

 

 

TIC Trainer or Representative Printed Name:

 

 

 

 

 

 

 

 

 

TIC Trainer or Representative Signature:

 

 

Date:

 

 

17

--------------------------------------------------------------------------------

 


 

[g197201kq249i001.jpg]

HOTWORK PERMIT

 

 

This will permit (employee first and last name)
                                                                                         to

 

on

 

(identify ignition source and job to be done)

 

(identify equipment)

 

  at

 

from

 

to

 

 

(identify area)

 

 

 

 

 

Extended to

 

 

to

 

 

Approved by:

 

Extended to

 

 

to

 

 

Approved by:

 

 

Equipment last contained:

Material Safety Data Sheet (MSDS) available from signer.

 

EQUIPMENT CONDITION

Check in equipment conditions that apply

 

o Yes

o No

o N/A

out of service

 

o Yes

o No

o N/A

electric locked out

o Yes

o No

o N/A

depressured

 

o Yes

o No

o N/A

driver blocked

o Yes

o No

o N/A

drained

 

o Yes

o No

o N/A

nitrogen purged

o Yes

o No

o N/A

empty

 

o Yes

o No

o N/A

steamed out

o Yes

o No

o N/A

valves closed

 

o Yes

o No

o N/A

water washed

o Yes

o No

o N/A

lines blinded

 

o Yes

o No

o N/A

vents open

o Yes

o No

o N/A

lines uncoupled

 

o Yes

o No

o N/A

bleeders open

 

GAS TESTS REQUIRED

 

Type

 

Time

 

%PPM

 

Instrument #

 

Tester

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRE PROTECTION

Check in equipment conditions that apply

 

o Yes

o No

o N/A

sewers/drains covered

 

o Yes

o No

o N/A

LEL monitor

o Yes

o No

o N/A

spark containment

 

o Yes

o No

o N/A

area wet down

o Yes

o No

o N/A

fire extinguisher

 

o Yes

o No

o N/A

charged fire hose

o Yes

o No

o N/A

no bleeding, venting, or sampling in area

o Yes

o No

o N/A

ground welding machine directly to work

o Yes

o No

o N/A

stop hotwork if hydrocarbon detected

o Yes

o No

o N/A

stop hotwork and leave area if emergency alarm sounds

 

PERSONAL PROTECTION

Check in equipment conditions that apply

 

o Yes

o No

o N/A

fire watch

 

o Yes

o No

o N/A

impervious gloves

o Yes

o No

o N/A

area barricaded

 

o Yes

o No

o N/A

impervious suit

o Yes

o No

o N/A

dust respirator

 

o Yes

o No

o N/A

disposable suit

o Yes

o No

o N/A

weld-fume respirator

 

o Yes

o No

o N/A

face shield

o Yes

o No

o N/A

acid gas respirator

 

o Yes

o No

o N/A

goggles

o Yes

o No

o N/A

supplied air respirator

 

o Yes

o No

o N/A

boots

o Yes

o No

o N/A

eye-body flushing water

 

o Yes

o No

o N/A

hood

o Yes

o No

o N/A

H2S monitor

 

o Yes

o No

o N/A

ear plugs/muffs

o Yes

o No

o N/A

warning signs/lights

 

o Yes

o No

o N/A

lifeline

 

OTHER PRECAUTIONS

 

Hot work authorized?   o Yes  o No

 

 

Welding check-off complete   o Yes  o No    by

 

Pre-tap check-off complete   o Yes  o No    by

 

 

 

Signer:

 

Cosigner:

 

 

2nd Cosigner (if applicable):

Acknowledgement:

 

 

 

 

 

Return of permit required?    o Yes  o No     Returned by:

 

at                         

 

[ILLEGIBLE]

 

18

--------------------------------------------------------------------------------

 


 

[g197201kq251i001.jpg]

Energized Equipment Work Permit

 

 

SCOPE

This permit is to be used to request permission, and to grant permission, to
work within the limited approach boundary and/or the flash protection boundary
of electrical equipment and circuits energized at more than 50 volts, when it is
necessary to perform the work without de- energizing the equipment. This permit
also applies to testing for a voltage and the application/removal of protective
grounding to create an electrically safe work condition.

 

Work on or near energized equipment must be performed in full compliance with
the TIC Safety Management Program and safe work practices. All energized work
must be performed according to written procedures.

 

PART I:

The permit requester is the individual requesting that the work be performed.
The requester is responsible for defining what is to be worked on and what work
is to be done. The requester must provide the justification for performing the
work under energized conditions.

 

The requester may be a customer, the equipment “owner”, a TIC supervisor, or a
qualified electrical worker who finds it impossible to perform the task with the
equipment de-energized.

 

The requester signs and dates Part I, including reference to work order or task
list number reference.

 

PART II:        (*Note: The qualified person(s) is responsible for selection of
appropriate work procedures and protective equipment.)

1)              The qualified person(s) identify the existing, or new procedures
to be followed in performing the work. The task is also identified as
Observation Test & Measurement, Diagnosis and Repair, or Installation and
Maintenance.

2)              The qualified person(s) identify the voltages anticipated to be
exposed at the work location and determine the shock protection boundaries to be
utilized.

3)              The qualified person(s) determine the available short circuit
current at the work location and the protective device and characteristics that
would be expected to clear a fault at the work location. Determine if a flash
hazard exists and if so, what is the distance of the Flash Hazard Boundary?
Using either calculations of incident energy, identify incident energy and
working distance, or using Table 130.7(C)(9)(a) NFPA 70E, 2004, identify the
assigned Hazard/Risk Category.

4)              State if additional hazards can be anticipated to be present and
the nature of those hazards. This section is to identify conditions that may
increase the electrical hazard or are non-electrical hazards.

5)              From the analysis of the shock, flash, and other hazards,
identify the personal protective equipment to be worn

6)              From the hazard analysis performed and from the work procedure,
identify the protective tools and equipment to be used for safe performance of
the work.

7)              Identify methods to be used to restrict access of non-qualified
persons to the work location. Effective measures may include, signage,
barricades, or posting an attendant.

8)              Identify the emergency notification methods to be used and
locations of communications or emergency equipment.

9)              Identify other protective measures to be utilized for the work.
Other measures may include: full time CPR or rescue presence, supplemental
lighting, special communication procedures, etc. If none, state “NONE”.

10)        The qualified person(s) indicate their recognition of the hazards
which can be anticipated to exist in the work, methods to be used to protect
against those hazards, and their assent that the work can be performed safely.
No worker will be required to perform a task which he or she does not understand
or believes to be unsafe.

 

PART III: APPROVAL TO PERFORM THIS WORK UNDER ENERGIZED CONDITIONS

By granting approval to perform this work, TIC Management is stating that the
work described MUST be performed without de-energizing circuits or equipment.
TIC Management has reviewed the Task Plan with the qualified person(s) signed in
Part II. Those signed are considered to be qualified to execute the task and
capable of managing the hazards.

 

The date and time the work is authorized is the time of permit issue at the
bottom of the form. A sequential permit number is assigned if applicable.
Energized Equipment Work Permits will normally expire at the end of the shift in
which the work is to be performed. A longer permit duration may be allowed for
certain tasks at the discretion of TIC Site Management.

 

PART IV: COMPLETION OF WORK

A qualified individual working under this permit is assigned the responsibility
to inspect the work upon completion and to ensure that there are no hazards left
behind and that the work area is safe for non-qualified persons to perform their
normal work. This individual signs and dates the permit on removal. Completed
permits are retained as directed by project rules.

 

19

--------------------------------------------------------------------------------

 


 

[g197201kq253i001.jpg]

TRENCH & EXCAVATION PERMIT

 

 

Contractor:

 

Date work will start:

 

Date work will end:

Specific location and description of work:

 

 

 

 

 

Sketch of location attached?

 

o Yes  o No

 

 

Size of trench or excavation:

 

Feet long:

 

Feet wide at bottom:

 

 

Feet deep:

 

Feet wide at top:

 

***If excavation depth exceeds 20 feet at any point, a registered professional
engineer must design the protective systems.

 

Lines in the vicinity of work:

 

 

o Electrical

o Overhead:

o Buried

o Telephone

o Water

o Local Utilities

o Sewer

o Steam

o Alarm

o Drain

o Process (specify)

o Other

 

Local authorities contacted?      o Yes  o No      If not, why not?

If yes, who contacted?
                                                                               
When?

 

Other known obstructions:

Footings:

Pilings:

Concrete Encasements:

Other (specify):

 

Precautions to be taken:

o De-Energize Lines

o Insulate Operator

o Ground Tools

o Hand Excavation

 

Is shoring or sloping necessary?      o Yes  o No      If yes, description of
shoring or sloping to be provided:

 

Drawing number used for reference:

 

THE ABOVE DATA HAS BEEN CHECKED WITH BLUEPRINTS ON FILE. WHEN CLOSE CLEARANCES
ARE INDICATED, HAND EXCAVATION MUST BE USED TO DETERMINE THE EXACT LOCATION.
STAKES INDICATING LOCATION AND DEPTH PRIOR TO EXCAVATION MUST MARK EXISTING
LINES AND INTERFERENCES IN THE VICINITY OF WORK.

 

TIC Supervisor Printed Name:

 

 

 

 

 

 

 

 

 

TIC Supervisor Signature:

 

 

Date:

 

 

 

 

 

 

Contract Coordinator Printed Name:

 

 

 

 

 

 

 

 

 

Contract Coordinator Signature:

 

 

Date:

 

 

THE ABOVE WORK SHALL NOT COMMENCE UNTIL SIGNED BY A TIC SUPERVISOR.

 

20

--------------------------------------------------------------------------------

 


 

[g197201kq255i001.jpg]

CONFINED SPACE ENTRY PERMIT

 

 

Space to be entered:

 

 

 

 

 

 

Location / Building:

 

 

 

 

 

 

Purpose of Entry:

 

 

 

 

 

 

Authorization Duration:

 

Date:

 

Time:

 

to

 

PREPARATION FOR ENTRY

PROTECTIVE EQUIPMENT REQUIRED

o Isolation methods

o Pre-entry conference

o Safety harness and lifeline

o Fire protection / firewatch

o Lockout / Tagout

o Emergency evacuation plan

o Respiratory protection

o Coppus blower or air mover

o Purge clean

o Approved tools list

o Rubber boots and gloves

o Special lighting, flashlight

o Atmospheric test

o Blank / blind

o Chemical goggles

o Special flammable storage

o Space of materials

o Ventilate

o Hearing protection

o Hot work permits

o Entrance barricade

o Inert

o Other

 

o Notification of affected departments of service interrupt

 

 

 

COMMUNICATION PROCEDURES

RESCUE PLAN AND EQUIPMENT

 

TESTING RECORD

 

Time

 

Acceptable Conditions

 

Result am / pm

 

Result am / pm

 

Result am / pm

 

Result am / pm

Oxygen (min)

 

>19.5%

 

 

 

 

 

 

 

 

Oxygen (max)

 

<23.5%

 

 

 

 

 

 

 

 

Flammability

 

<10% LEL / LFL

 

 

 

 

 

 

 

 

H2S

 

<10 ppm

 

 

 

 

 

 

 

 

Toxic

 

 

 

 

 

 

 

 

 

 

CO2

 

<0.5 ppm

 

 

 

 

 

 

 

 

CO

 

<35 PPM

 

 

 

 

 

 

 

 

SO2

 

<2 PPM

 

 

 

 

 

 

 

 

Heat

 

F/C

 

 

 

 

 

 

 

 

Other

 

 

 

 

 

 

 

 

 

 

 

Tester Printed Name:

 

 

 

 

 

 

 

 

TRAINING

 

Trainer:

 

 

Location:

 

 

Date:

 

Topics Covered:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Persons Trained:

 

 

 

 

 

 

 

 

Name

 

TIC Employee #

 

Name

 

TIC Employee #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Entry Supervisor Printed Name:

 

 

 

Authorized Attendants Printed Names:

 

 

21

--------------------------------------------------------------------------------

 


 

[g197201kq257i001.jpg]

PROJECT SAFETY EVALUATION - Jobsite Inspection

 

 

Project Name:

 

     Project #:

 

Date:

 

Number of TIC employees:

Client:

 

Site Manager:

 

 

Number of subcontract workers:

Project Superintendent:

 

         Evaluator:

 

 

Safety Manager:

Current Safety Statistics:

Incident Rate:

     Lost Time Rate:

Lost Work Day Incident Rate:

 

Cost/Manhours:

 

Total YES Answers Received

0

 

 

Total NO Answers Received

0

0

 

Total N/A Answers Received

0

 

 

 

Rating

 

Percent

 

Action

 

Excellent

 

>95%

 

No action needed, strive for 100%. Safety plan is fully implemented.

 

Good

 

90-95%

 

Develop and publish action plans for improvement

 

Fair

 

80-90%

 

Arrange for on-site assistance

 

Marginal

 

<80%

 

 

 

 

 

 

 

Safety Manager Signature

 

Site Manager Signature

 

Instructions: Indicate answer in YES, NO, or N/A columns by placing a 1 in the
appropriate column. The speadsheet will then automatically tally total percents
for each area and overall.

 

AREA OF EVALUATION

 

YES

 

NO

 

N/A

 

ACTION REQUIRED

1.

Safety Program Administration

 

0

 

0

 

0

 

 

a.

Incident Rate below project goal

 

 

 

 

 

 

 

 

b.

Lost Time Rate below project goal

 

 

 

 

 

 

 

 

c.

LWDI below project goal

 

 

 

 

 

 

 

 

d.

Workers’ comp $/mh .03 or less

 

 

 

 

 

 

 

 

e.

OSHA and other required notices posted

 

 

 

 

 

 

 

 

f.

Are required safety meetings held

 

 

 

 

 

 

 

 

g.

Are medical service, first aid equipment, and emergency plans in place

 

 

 

 

 

 

 

 

h.

Is the relationship with a doctor, clinic, and hospital established and
effective

 

 

 

 

 

 

 

 

i.

Are safety records kept up-to-date and available

 

 

 

 

 

 

 

 

j.

Are emergency numbers and access/egress posted

 

 

 

 

 

 

 

 

k.

Examinations being made of each working place every work shift

 

 

 

 

 

 

 

 

l.

Hazardous conditions found are promptly corrected

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Housekeeping and Sanitation

 

0

 

0

 

0

 

 

a.

Work areas are clean, orderly, and dry

 

 

 

 

 

 

 

 

b.

Regular disposal of waste and trash

 

 

 

 

 

 

 

 

c.

Passageways/walkways clear and unobstructed to prevent slips, trips, and falls

 

 

 

 

 

 

 

 

d.

There is adequate lighting

 

 

 

 

 

 

 

 

e.

Projecting nails are removed

 

 

 

 

 

 

 

 

f.

Oil and grease is stored properly

 

 

 

 

 

 

 

 

g.

Waste containers are provided and used

 

 

 

 

 

 

 

 

h.

Sanitary facilities are adequate and clean

 

 

 

 

 

 

 

 

I

Adequate supply of water or water jugs, disposable drinking cups, and waste
containers is available

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

AREA OF EVALUATION

 

YES

 

NO

 

N/A

 

ACTION REQUIRED

3.

Fall Prevention

 

0

 

0

 

0

 

 

a.

Openings above, below, or near travelways are covered with railings, barriers,
or covers

 

 

 

 

 

 

 

 

b.

All fall protection equipment has a documented inspection

 

 

 

 

 

 

 

 

c.

If not practical to cover openings, adequate warning signals or signs installed

 

 

 

 

 

 

 

 

d.

All observed employees practicing 100% fall prevention/protection

 

 

 

 

 

 

 

 

e.

The fall protection is being worn and used properly

 

 

 

 

 

 

 

 

f.

All training records documented

 

 

 

 

 

 

 

 

g.

Warning signals/signs alert all in the area of the potential of fall hazards

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Hand Tools

 

0

 

0

 

0

 

 

a.

Proper tools are being used for each job

 

 

 

 

 

 

 

 

b.

Tools are stored neatly and carried safety

 

 

 

 

 

 

 

 

c.

Tools are inspected and maintained, including employee tools

 

 

 

 

 

 

 

 

d.

Damaged tools are repaired or replaced promptly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

Fire Prevention

 

0

 

0

 

0

 

 

a.

Fire instructions are given to personnel

 

 

 

 

 

 

 

 

b.

Fire extinguishers are identified and visually inspected monthly

 

 

 

 

 

 

 

 

c.

Phone number of the fire department is posted

 

 

 

 

 

 

 

 

d.

Hydrants are clear and access to public thoroughfare is open

 

 

 

 

 

 

 

 

e.

“No Smoking” signs are posted and enforced, where needed

 

 

 

 

 

 

 

 

f.

Fire extinguishers are properly mounted or placed

 

 

 

 

 

 

 

 

g.

Hydrostatic testing certificates kept until extinguisher retested or permanently
removed from service

 

 

 

 

 

 

 

 

h.

Inspections or tests are certified and date recorded

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

Heavy Equipment

 

0

 

0

 

0

 

 

a.

Regular inspection and maintenance logs completed

 

 

 

 

 

 

 

 

b.

All opeators are trained, authorized and have a certification card on their
person

 

 

 

 

 

 

 

 

c.

Lubrication and repair of moving parts done

 

 

 

 

 

 

 

 

d.

Lights, brakes, and warning signals are operative (including in-cab levers,
gauges, etc)

 

 

 

 

 

 

 

 

e.

Wheels chocked when necessary

 

 

 

 

 

 

 

 

f.

Haul road well maintained and laid out properly

 

 

 

 

 

 

 

 

g.

Back-up alarms installed and audible over surrounding noise

 

 

 

 

 

 

 

 

h.

High-visibility safety vests required

 

 

 

 

 

 

 

 

i.

Equipment is protected from theft when not in use

 

 

 

 

 

 

 

 

j.

Shut-off devices are on hose lines in case of hose failure

 

 

 

 

 

 

 

 

k.

Noise arresters are in use

 

 

 

 

 

 

 

 

l.

Fire extinguisher is installed

 

 

 

 

 

 

 

 

m.

Parking/service brakes able to stop/hold equipment and typical load on the
maximum grade traveled

 

 

 

 

 

 

 

 

n

Measures have been taken to provide traction in inclement weather

 

 

 

 

 

 

 

 

 

23

--------------------------------------------------------------------------------


 

AREA OF EVALUATION

 

YES

 

NO

 

N/A

 

ACTION REQUIRED

7.

Electrical

 

0

 

0

 

0

 

 

a.

Electrical equipment is frequently examined and tested

 

 

 

 

 

 

 

 

b.

Proper fuse and breaker protection is provided

 

 

 

 

 

 

 

 

c.

Assured grounding inspection completed

 

 

 

 

 

 

 

 

d.

Electrical dangers are posted

 

 

 

 

 

 

 

 

e.

Proper fire extinguishers are provided

 

 

 

 

 

 

 

 

f.

Breaker boxes and switches are properly labeled

 

 

 

 

 

 

 

 

g.

Lockout/tagout procedures are fully implemented

 

 

 

 

 

 

 

 

i.

Conductors protected from mechanical damage (vehicular traffic, chaffing points,
motors, etc.)

 

 

 

 

 

 

 

 

j.

Grounding systems tested annually or after being installed, repaired, or
modified

 

 

 

 

 

 

 

 

k.

Access to all disconnects is unobstructed

 

 

 

 

 

 

 

 

l.

Wires/cables free of chafing, nicks, or wear where they enter or exit electrical
compartments

 

 

 

 

 

 

 

 

m.

Insulation replaced on wires/cables following installation or repair

 

 

 

 

 

 

 

 

n.

Cables enter metal frames of motors, splice boxes, or electrical compartments
through fittings designed for this purpose

 

 

 

 

 

 

 

 

o.

Minimum of 30 inches clearance in front of all electrical panels

 

 

 

 

 

 

 

 

p.

Control panel boxes have cover plates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.

Masonry

 

0

 

0

 

0

 

 

a.

Proper scaffolding used

 

 

 

 

 

 

 

 

b.

Built to sustain the anticipated load

 

 

 

 

 

 

 

 

c.

Masonry saws properly equipped and dust protection provided

 

 

 

 

 

 

 

 

d.

Safe hoisting equipment used

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9.

Barricades

 

0

 

0

 

0

 

 

a.

Floor openings planked over or barricaded

 

 

 

 

 

 

 

 

b.

Red and Yellow barricade tape used

 

 

 

 

 

 

 

 

c.

Roadways and sidewalks are effectively protected

 

 

 

 

 

 

 

 

d.

Adequate lighting is provided

 

 

 

 

 

 

 

 

e.

All barricades labeled

 

 

 

 

 

 

 

 

f.

Traffic controlled

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.

Ladders

 

0

 

0

 

0

 

 

a.

Ladders are inspected and in good condition

 

 

 

 

 

 

 

 

b.

Ladders are properly secured to prevent slipping, sliding, or falling

 

 

 

 

 

 

 

 

c.

Do ladder side rails extend 36” above top of landing?

 

 

 

 

 

 

 

 

d.

Rungs or cleats over 12” on center

 

 

 

 

 

 

 

 

e.

Step-ladders are fully open when in use

 

 

 

 

 

 

 

 

f.

Proper maintenance and storage of ladders

 

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

AREA OF EVALUATION

 

YES

 

NO

 

N/A

 

ACTION REQUIRED

11.

Power Tools

 

0

 

0

 

0

 

 

a.

Good housekeeping is maintained where tools are used

 

 

 

 

 

 

 

 

b.

Tools and cords are in good condition

 

 

 

 

 

 

 

 

c.

Proper grounding

 

 

 

 

 

 

 

 

d.

Proper instruction is in use

 

 

 

 

 

 

 

 

e.

All mechanical safeguards are in use

 

 

 

 

 

 

 

 

f.

Tools are stored neatly when not in use

 

 

 

 

 

 

 

 

g.

Correct tool is being used for the job at hand

 

 

 

 

 

 

 

 

h.

Wiring is properly installed

 

 

 

 

 

 

 

 

i.

Pressure locks are removed

 

 

 

 

 

 

 

 

j.

Guards prevent contact by persons, even from getting behind guard and making
contact

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12.

Excavation and Shoring

 

0

 

0

 

0

 

 

a.

Adjacent structures properly shored

 

 

 

 

 

 

 

 

b.

Soil been tested to determine soil class

 

 

 

 

 

 

 

 

c.

Soil classification is documented

 

 

 

 

 

 

 

 

d.

Proper shoring and sheathing used for soil and depth

 

 

 

 

 

 

 

 

e.

Roads and sidewalks supported and protected

 

 

 

 

 

 

 

 

f.

Excavation barricaded and lighting is provided

 

 

 

 

 

 

 

 

g.

Equipment is a safe distance from edge of excavation

 

 

 

 

 

 

 

 

h.

Ladders provided, where needed

 

 

 

 

 

 

 

 

i.

Equipment ramps are adequate

 

 

 

 

 

 

 

 

j

Competent person designated

 

 

 

 

 

 

 

 

k

Job supervision is adequate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.

Motor Vehicles

 

0

 

0

 

0

 

 

a.

Vehicles regularly inspected

 

 

 

 

 

 

 

 

b.

Driver have a valid driver’s license for the vehicle operated

 

 

 

 

 

 

 

 

c.

Local and state vehicle laws and regulations are observed

 

 

 

 

 

 

 

 

d.

Brakes, lights, and warning devices are operational

 

 

 

 

 

 

 

 

e.

Weight limits and load sizes controlled

 

 

 

 

 

 

 

 

f.

All glass in good condition and views are unobstructed

 

 

 

 

 

 

 

 

g.

Automatic back up alarms provided, when needed

 

 

 

 

 

 

 

 

h.

Fire extinguishers installed

 

 

 

 

 

 

 

 

i.

Seat belts used

 

 

 

 

 

 

 

 

j.

Horn/back up alarms may be heard over the surrounding noise

 

 

 

 

 

 

 

 

k.

Measures have been taken to provide traction in inclement weather

 

 

 

 

 

 

 

 

l.

Vehicles transporting flammable liquids post warning signs: “No Smoking”,
“Flammable Material”

 

 

 

 

 

 

 

 

 

25

--------------------------------------------------------------------------------


 

AREA OF EVALUATION

 

YES

 

NO

 

N/A

 

ACTION REQUIRED

14.

Steel Erection

 

0

 

0

 

0

 

 

a.

Safety nets or planked floors are used

 

 

 

 

 

 

 

 

b.

Temporary periphery cable is at each floor level

 

 

 

 

 

 

 

 

c.

Written Steel Erection Plan has been communicated to all exposed employees

 

 

 

 

 

 

 

 

d.

Proper notifications have been sent

 

 

 

 

 

 

 

 

e.

Documented rigging inspection record available for review

 

 

 

 

 

 

 

 

f.

Proper taglines are used for tools

 

 

 

 

 

 

 

 

g.

Floor opening is covered and barricaded and properly marked

 

 

 

 

 

 

 

 

h.

Ladders, stairs, or other access is provided

 

 

 

 

 

 

 

 

i.

Hoisting apparatus is checked

 

 

 

 

 

 

 

 

j.

Hitches/slings used to hoist are suitable for the material handled

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15.

Powder-Actuated Tools

 

0

 

0

 

0

 

 

a.

All laws and ordinances are complied with

 

 

 

 

 

 

 

 

b.

All operators are qualified, carded and trained

 

 

 

 

 

 

 

 

c.

Tools and charges secured and separated

 

 

 

 

 

 

 

 

d.

Competent instruction and supervision is given

 

 

 

 

 

 

 

 

e.

Tools are checked and in good working order

 

 

 

 

 

 

 

 

f.

Tools are not used on anything other than recommended materials

 

 

 

 

 

 

 

 

g.

Safety goggles or face shields are worn

 

 

 

 

 

 

 

 

h.

Flying hazards checked by backing up, removal of personnel, or use of captive
stud tool

 

 

 

 

 

 

 

 

i.

All mechanical safeguards are in use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16.

Scaffolding

 

0

 

0

 

0

 

 

a.

Erection is properly supervised by a competent person

 

 

 

 

 

 

 

 

b.

All structural members meet the safety factor

 

 

 

 

 

 

 

 

c.

If in use, the scaffold been inspected by a competent person

 

 

 

 

 

 

 

 

d.

All connections are secure

 

 

 

 

 

 

 

 

e.

Working areas are free of debris, snow, ice, and grease

 

 

 

 

 

 

 

 

f.

Planking cleats in place

 

 

 

 

 

 

 

 

g.

Workers are protected from falling objects

 

 

 

 

 

 

 

 

h.

The scaffold is plumb and square, with cross bracing

 

 

 

 

 

 

 

 

i.

The scaffold is erected on solid footing

 

 

 

 

 

 

 

 

j.

Proper sized “mudsills” are being used

 

 

 

 

 

 

 

 

k.

Guard rails, intermediate rails and toe boards are in place

 

 

 

 

 

 

 

 

l.

Scaffold equipment is in good working order

 

 

 

 

 

 

 

 

m.

Ropes and cables are in good condition

 

 

 

 

 

 

 

 

n.

Toeboard is sufficient height to prevent materials/tools from falling

 

 

 

 

 

 

 

 

o

Ladder openings in handrail use gate, chain, cable, rope, or railing to prevent
falling to level below

 

 

 

 

 

 

 

 

p.

If handrial is constructed of cable, rope, or chain, it is taut, not frayed, and
in good condition

 

 

 

 

 

 

 

 

q

Handrail is strong enough to hold someone falling against it

 

 

 

 

 

 

 

 

r

Handrails high enough to prevent person falling over / low enough to prevent
person falling under

 

 

 

 

 

 

 

 

 

26

--------------------------------------------------------------------------------


 

AREA OF EVALUATION

 

YES

 

NO

 

N/A

 

ACTION REQUIRED

17.

Flammable Gases and Liquids

 

0

 

0

 

0

 

 

a.

All containers clearly identified

 

 

 

 

 

 

 

 

b.

Warning signs posted near areas of storage, dispensing, use, or transport and
are readily visible to all persons in the area: “No Smoking”, “Flammable
Materials”

 

 

 

 

 

 

 

 

c.

Proper storage practices are observed

 

 

 

 

 

 

 

 

d.

Fire hazards checked

 

 

 

 

 

 

 

 

e.

Proper types and number of extinguishers are kept within 25 feet

 

 

 

 

 

 

 

 

f.

Carts are available for moving cylinders

 

 

 

 

 

 

 

 

g.

Storage area bermed for spills (should hold 2 1/2 times largest tank)

 

 

 

 

 

 

 

 

h.

Compressed/liquid gas cylinders are secured to prevent accidental tipping or
falling

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.

Garages and Repair Shops

 

0

 

0

 

0

 

 

a.

Fire hazards checked

 

 

 

 

 

 

 

 

b.

Proper dispensing of fuels and lubricants

 

 

 

 

 

 

 

 

c.

Good housekeeping observed

 

 

 

 

 

 

 

 

d.

Adequate lighting

 

 

 

 

 

 

 

 

e.

All flammables and combustables stored in theproper containment systems

 

 

 

 

 

 

 

 

f.

All containers have proper labels

 

 

 

 

 

 

 

 

g.

Area is well ventilated to prevent carbon monoxide and other fumes

 

 

 

 

 

 

 

 

h.

Proper grounding and bonding used

 

 

 

 

 

 

 

 

i.

Warning signs posted near storage/dispensing of grease and flammable gases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19.

Welding and Cutting

 

0

 

0

 

0

 

 

a.

Screens and shields used where arc flash may be hazardous to persons

 

 

 

 

 

 

 

 

b.

Goggles, gloves, and proper clothing worn

 

 

 

 

 

 

 

 

c.

Equipment is in good operating condition

 

 

 

 

 

 

 

 

d.

Electrical equipment is grounded

 

 

 

 

 

 

 

 

e.

Power cables are protected and in good repair

 

 

 

 

 

 

 

 

f.

Fire extinguishers of proper type nearby

 

 

 

 

 

 

 

 

g.

Inspection for fire hazards done

 

 

 

 

 

 

 

 

h.

Flammable materials are protected

 

 

 

 

 

 

 

 

i

Cutting torches properly stored when not in use

 

 

 

 

 

 

 

 

j.

Gas cylinders are chained upright and caps are in use

 

 

 

 

 

 

 

 

k.

Gas lines are protected and in good condition

 

 

 

 

 

 

 

 

l.

Carts are available for moving cylinders

 

 

 

 

 

 

 

 

m.

Welding operations are well ventilated

 

 

 

 

 

 

 

 

n.

Properly installed flash arrestors are being used

 

 

 

 

 

 

 

 

 

27

--------------------------------------------------------------------------------


 

AREA OF EVALUATION

 

YES

 

NO

 

N/A

 

ACTION REQUIRED

20.

Berms or Guardrails

 

0

 

0

 

0

 

 

a.

Bern/guardrail installed where drop-off is sufficient grade/depth to overturn
vehicle/endanger operator

 

 

 

 

 

 

 

 

b.

Berm/guardrail is mid-axle height to largest vehicle regularly traveling the
road

 

 

 

 

 

 

 

 

c.

Berms have openings to allow water drainage, but small enough to impede
self-propelled vehicles

 

 

 

 

 

 

 

 

d.

Roadway without berm/guardrail traveled by service/maintenance vehicles have
locked entry gates

 

 

 

 

 

 

 

 

e.

Signs posted in appropriate locations indicating berms/guardrails not present

 

 

 

 

 

 

 

 

f.

Maximum speed limit posted and observed on all elevated, unbermed roads

 

 

 

 

 

 

 

 

g.

Delineators installed and visible along perimeter of elevated roadways in both
directions of travel

 

 

 

 

 

 

 

 

h.

Reflective surfaces of at least three delineators along each shoulder always
visible to the driver and spaced at intervals sufficient to indicate the edge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21.

Hoists, Cranes, and Derricks

 

0

 

0

 

0

 

 

a.

A competent person(s) is designated

 

 

 

 

 

 

 

 

b.

Cables and sheaves inspected monthly

 

 

 

 

 

 

 

 

b.

Slings and chains, hook and eyes checked

 

 

 

 

 

 

 

 

c.

Crane is firmly supported and set-up in level condition

 

 

 

 

 

 

 

 

d.

Outriggers used as required and pads are level, when in use

 

 

 

 

 

 

 

 

e.

Power lines inactivated, removed, or at a safe distance and clearly marked

 

 

 

 

 

 

 

 

f.

Cranes are not operating inside the electrical limit

 

 

 

 

 

 

 

 

g.

Proper loading for capacity at lifting radius

 

 

 

 

 

 

 

 

h.

All equipment (running ropes, etc) is properly lubricated and maintained

 

 

 

 

 

 

 

 

i

There are signalmen where needed

 

 

 

 

 

 

 

 

j.

If signals are communicated by radio, a dedicated channel been reserved

 

 

 

 

 

 

 

 

k.

Signals are understood and observed

 

 

 

 

 

 

 

 

l.

Inspection and maintenance logs maintained

 

 

 

 

 

 

 

 

m.

Correct load charts are posted in the cab

 

 

 

 

 

 

 

 

n.

Crane has complete operator manual

 

 

 

 

 

 

 

 

o.

Fire extinguisher is installed

 

 

 

 

 

 

 

 

p

Load requiring steadying or guidance while suspended have two taglines attached

 

 

 

 

 

 

 

 

q.

Hitches/slings used to hoist are suitable for the material handled

 

 

 

 

 

 

 

 

r.

Operator certification card is current

 

 

 

 

 

 

 

 

s.

Individual crane operator files are established

 

 

 

 

 

 

 

 

t.

CCO prep training is current or scheduled for all operators

 

 

 

 

 

 

 

 

u.

Crane(s) inspected annually

 

 

 

 

 

 

 

 

v.

Daily inspections conducted with any deficiencies corrected in timely manner

 

 

 

 

 

 

 

 

w.

Crane cab is clean

 

 

 

 

 

 

 

 

x.

Anti two-block device is functional

 

 

 

 

 

 

 

 

y.

JSA is complete and at operator station

 

 

 

 

 

 

 

 

z.

Adequate blocking or matting used, when needed

 

 

 

 

 

 

 

 

aa

Cranes are barricaded, as required

 

 

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------


 

AREA OF EVALUATION

 

YES

 

NO

 

N/A

 

ACTION REQUIRED

22.

Concrete Construction

 

0

 

0

 

0

 

 

a.

Forms properly installed and braced

 

 

 

 

 

 

 

 

b.

Adequate shoring, plumbed and cross braced

 

 

 

 

 

 

 

 

c.

Shoring remains in place until strength is attained

 

 

 

 

 

 

 

 

d.

Heating devices checked

 

 

 

 

 

 

 

 

e.

Mixing and transport equipment is supported and traffic planned and routed

 

 

 

 

 

 

 

 

f.

Adequate runways provided

 

 

 

 

 

 

 

 

g.

Protection from cement dust and concrete contact observed

 

 

 

 

 

 

 

 

h.

Provisions for flushing concrete from skin readily available

 

 

 

 

 

 

 

 

i.

Shirts covering skin used

 

 

 

 

 

 

 

 

j

Nails and stripped form material removed from area

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.

Personal Protective Equipment

 

0

 

0

 

0

 

 

a.

Eye protection

 

 

 

 

 

 

 

 

b.

Face shields

 

 

 

 

 

 

 

 

c.

Respirators and masks

 

 

 

 

 

 

 

 

d.

Head protection: Helmets and hoods

 

 

 

 

 

 

 

 

e.

Gloves, aprons, sleeves (rubber/plastic) designed to protect from alkalis/acids;
electricians’ rubber gloves with protectors

 

 

 

 

 

 

 

 

f.

Respirators for harmful dust, asbestos, sand blasting, welding (lead
paint/galvanized zinc/cadmium)

 

 

 

 

 

 

 

 

g.

Adequate ventilation provided when painting/applying epoxy resins

 

 

 

 

 

 

 

 

h.

Atmospheric samples immediately taken when questions about injurious exposure

 

 

 

 

 

 

 

 

i.

Proper fall protection (safety harness, retractables, etc)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24.

Handling and Storage of Materials

 

0

 

0

 

0

 

 

a.

Materials are properly stored or stacked

 

 

 

 

 

 

 

 

b.

Passageways are clear

 

 

 

 

 

 

 

 

c.

Stacks on firm footings and not too high

 

 

 

 

 

 

 

 

d.

Laydown areas neat and organized

 

 

 

 

 

 

 

 

e.

Workers are lifting loads correctly

 

 

 

 

 

 

 

 

f.

Materials protected from weather conditions

 

 

 

 

 

 

 

 

g.

Protection against falling into hoppers and bins provided

 

 

 

 

 

 

 

 

h.

Dust protection is observed

 

 

 

 

 

 

 

 

i.

Extinguishers and other fire protection available

 

 

 

 

 

 

 

 

j.

Traffic in storage area controlled

 

 

 

 

 

 

 

 

 

29

--------------------------------------------------------------------------------


 

[g197201kq273i001.jpg]

 

Hazard Communication Compliance

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

11/2000

 

25.0 HAZARD COMMUNICATION COMPLIANCE

 

PROCEDURE TABLE OF CONTENTS

 

25.1

PURPOSE

2

25.2

SCOPE

2

25.3

DEFINITIONS

2

25.4

RESPONSIBILITIES

2

25.5

PROCEDURES

2

25.6

EMPLOYEE TRAINING AND INFORMATION

3

25.7

HAZARDOUS NON-ROUTINE TASKS

4

25.8

INFORMING SUBCONTRACTORS AND OTHER CONTRACTORS ON SITE

4

25.9

OBTAINING INFORMATION FROM SUBCONTRACTORS AND OTHER CONTRACTORS ON SITE

4

25.10

APPENDIX

5

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or contact the Corporate
Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

25.1         PURPOSE

 

To provide a comprehensive program to educate TIC employees with proper
procedures for handling hazardous chemicals.

 

25.2         SCOPE

 

The Hazard Communication Compliance Program is established to provide for the
safety of all TIC employees, while also meeting all government requirements,
which will include material safety data sheets, employee training, container
labeling and other forms of warning.

 

25.3         DEFINITIONS

 

25.3.1      MSDS - Material Safety Data Sheet

 

25.4         RESPONSIBILITIES

 

25.4.1      Supervisors

 

25.4.1.1           Assure jobsite compliance with this standard.

 

25.4.1.2           Train all employees in the requirements of the hazard
communication standard.

 

25.4.1.3           Identify hazardous chemicals found in the work area.

 

25.4.1.4           Assure proper use of personal protection equipment.

 

25.4.2      Safety Department

 

25.4.2.1           Responsible for developing, implementing and monitoring the
Hazard Communication Program.

 

25.4.2.2           Assist the supervisor with special owner requirements that
may arise.

 

25.5         PROCEDURES

 

The following written Hazcom Program will be available at each jobsite for
review by any employee.

 

25.5.1      List of Hazardous Chemicals

 

25.5.1.1           The jobsite will post a list of all hazardous chemicals used
at the jobsite. The list will be updated as necessary and will be available to
all jobsite employees.

 

25.5.1.2           A form for the List of hazardous chemicals is attached.

 

25.5.2      Container Labeling

 

25.5.2.1           All containers, including secondary containers, portable fuel
cans, etc., will:

 

25.5.2.1.1        Be clearly marked as to the contents of the container;

 

25.5.2.1.2        Provide the proper hazard warning;

 

25.5.2.1.3        List the name and address of the manufacturer; and

 

2

--------------------------------------------------------------------------------


 

25.5.2.1.4        If the contents are known to be carcinogenic, that must be
indicated on the container label. See the MSDS for each chemical.

 

25.5.3      Material Safety Data Sheets (“MSDS”)

 

25.5.3.1           MSDSs are to be obtained and organized at each jobsite, and
available for review by all employees.

 

25.5.3.2           Incoming data sheets are to be reviewed for new and
significant health/safety information. New information is to be passed on to the
employees.

 

25.5.3.3           If an MSDS is not available for a chemical immediately inform
the Site Manager or Corporate Safety Director.

 

25.5.4      How to Read and MSDS

 

25.5.4.1           MSDS have been standardized, and are divided into the
following sections:

 

25.5.4.1.1        Material Identification

 

25.5.4.1.2        OSHA Hazard Determination

 

25.5.4.1.3        Physical Data

 

25.5.4.1.4        Reactivity Data

 

25.5.4.1.5        Fire and Explosion Hazard Data

 

25.5.4.1.6        Transportation and Storage

 

25.5.4.1.7        Health Hazard Information

 

25.5.4.1.8        Emergency and First Aid Procedures

 

25.5.4.1.9        Spill, Leak and Disposal Procedures

 

25.5.4.1.10      Health Precautions

 

25.5.4.2           The health hazard and precautions sections will generally be
most valuable, as these sections list the personal protection equipment
employees are to use to avoid exposure to the hazards of the material.

 

25.6         EMPLOYEE TRAINING AND INFORMATION

 

25.6.1      Prior to starting work, each new employee of TIC will attend a
health and safety orientation and will receive information and training on the
following:

 

25.6.1.1           An overview of the TIC hazard communication program;

 

25.6.1.2           A review of the chemicals present on jobsite;

 

3

--------------------------------------------------------------------------------


 

25.6.1.3           The location, availability and contents of our written hazard
communication program and MSDSs;

 

25.6.1.4           How to detect the release or presence of hazardous chemicals
in the work area;

 

25.6.1.5           Physical and health hazards of the chemicals and how to avoid
them by using good work practices, personal protective equipment, etc;

 

25.6.1.6           How to lessen or prevent exposure to hazardous chemicals by
using good work practices, personal protective equipment, etc;

 

25.6.1.7           Emergency and first aid procedures; and

 

25.6.1.8           How to read labels and MSDSs to obtain hazard information.

 

25.6.2      After attending the training class, each new employee will sign the
TIC Hazard Communication Training Certification form to verify that they
attended the training, received the TIC written materials, and understood the
TIC policies on hazard communication. Prior to a new chemical hazard being
introduced onto the jobsite, each employee at the jobsite is to be given
information as outlined above.

 

25.7         HAZARDOUS NON-ROUTINE TASKS

 

25.7.1      Prior to starting work, each employee will be given information by
their supervisor about hazardous chemicals to which they may be exposed on the
jobsite. This information will include:

 

25.7.1.1           Specific chemical hazards;

 

25.7.1.2           Protective/safety measures the employee is to take; and

 

25.7.1.3           Measures TIC has taken to lessen the hazards, including
ventilation, respirators, presence of other employees, and emergency procedures.

 

25.8         INFORMING SUBCONTRACTORS AND OTHER CONTRACTORS ON SITE

 

25.8.1      TIC is to provide contractors on site the following information:

 

25.8.1.1           Identity and location of hazardous chemicals to which they
may be exposed while on the jobsite;

 

25.8.1.2           Precautions their employees may take to lessen the
possibility of exposure by use of appropriate protective measures;

 

25.8.1.3           Where Material Safety Data Sheets are located; and

 

25.8.1.4           An explanation of the labeling system used by TIC on the
jobsite.

 

25.9         OBTAINING INFORMATION FROM SUBCONTRACTORS AND OTHER CONTRACTORS ON
SITE

 

25.9.1      TIC is to obtain from contractors and subcontractors working at the
site, the following information:

 

4

--------------------------------------------------------------------------------


 

25.9.1.1           Identity and location of hazardous chemicals to which TIC
employees may be exposed while on the jobsite;

 

25.9.1.2           Precautions TIC employees may take to lessen the possibility
of exposure by usage of appropriate protective measures;

 

25.9.1.3           Where the contractor’s MSDS are located and who to contact to
review them; and

 

25.9.1.4           An explanation of the container labeling system used by
contractors on the jobsite.

 

25.9.2      A sample letter for this purpose is attached.

 

25.10       APPENDIX

 

A.    Hazard Communication Training Certificate

B.    Sample Letter to Other Contractors on the Same Construction Site

C.    Sample Letter to Go With Purchase Order

D.    Sample Letter Requesting an MSDS

E.     List of Hazardous Chemicals

F.     Assignment of Responsibilities

G.    State Specific Hazard Communication Compliance Program Supplement

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

HAZARD COMMUNICATION TRAINING CERTIFICATION

 

I have received Hazard Communication Training as described in the Hazard
Communication Compliance Program.

 

Date Of Training:

 

 

Employee Signature:

 

 

TIC Employee #:

 

 

Project Name and Number:

 

 

 

I hereby certify that the above employee has been provided with Hazard
Communication Training.

 

 

Date Of Training:

 

 

Instructor’s Signature:

 

 

6

--------------------------------------------------------------------------------


 

APPENDIX B

SAMPLE LETTER TO OTHER CONTRACTORS

ON THE SAME CONSTRUCTION SITE

 

Date

 

Name and

Address of

Other Contractor

 

Dear

 

Employees of our company will be working on the (location) construction site at
the same time as your company. Our employees may be in close proximity to
hazardous substances your company may produce, store or use on site. In order to
comply with the OSHA Hazard Communication Standard, all contractors who could
cause hazard exposures to another company’s employees are required to exchange
information about the hazardous substances used on site.

 

Please advise us where your MSDSs are kept and give us any information regarding
any precautionary measures needed to protect employees, any foreseeable
emergency situations, and your labeling system used on the work site. All
correspondence should be directed to the address below. We are enclosing similar
information on the hazardous chemicals our company will have on site.

 

Thank you for your timely response to this request. If you have any questions
concerning this matter, please contact (name) at (telephone number, including
the area code).

 

Best Regards,

 

 

TIC

(site address)

 

7

--------------------------------------------------------------------------------


 

APPENDIX C

SAMPLE LETTER TO GO WITH PURCHASE ORDER

 

Date

 

Name and

Address of

Company

 

RE: MSDS Forms

 

Dear Sirs:

 

We are required to have an up-to-date MSDS on file for:

 

                                                                                         ,
which we are ordering from you at this time. Please ensure that we receive this
MSDS when we receive the order, so that the hazard information can be passed on
to our employees. If you need further information, please contact:

                                                                      at                                                                    .

 

Thank you.

 

Best Regards,

 

 

TIC

(site address)

 

8

--------------------------------------------------------------------------------


 

APPENDIX D

SAMPLE LETTER REQUESTING AN MSDS

 

Date

 

Name and Address of

Chemical Manufacturer, Distributor

or Supplier

 

Dear Sirs:

 

In order to comply with the OSHA Hazard Communication Standard, we will need an
accurate and current Material Safety Data Sheet for all hazardous products
purchased from your company. The enclosed list shows the product(s) for which we
do not have an MSDS.

 

Please send us the MSDS concerning these products. All correspondence should be
directed to the address indicated below. If you have any questions concerning
this matter, please contact (name) at (telephone number, including area code).

 

Thank you for your timely response to this request.

 

Best Regards,

 

 

TIC

(site address)

 

9

--------------------------------------------------------------------------------


 

APPENDIX E
LIST OF HAZARDOUS CHEMICALS

 

TIC Project #:

Project Location:

 

TRADE NAME

 

HAZARDOUS CHEMICAL

 

MSDS # OR ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

APPENDIX F
ASSIGNMENT OF RESPONSIBILITIES

 

Project #:                                                                 
Project
Location:                                                                              

 

Procedures

 

Container Labeling

 

will verify that all containers, including secondary containers, fuel
cans, etc., received for use will:

 

1.                                       Be clearly marked as to the contents of
the container.

 

2.                                       Note the appropriate hazard warning.

 

3.                                       List the name and address of the
manufacturer.

 

Material Safety Data Sheets (MSDS)

 

                                                 will be responsible for
obtaining and maintaining the data sheet system for this jobsite.

 

                                                 will review incoming data
sheets for new and significant health/safety  information. He/She will pass on
any new information to the employees. A copy of all MSDS will be kept at
             

                                                                                                                                                                                         .

 

MSDS will be made available to all employees. If MSDS are not available,
immediately inform                                                  or the
Corporate Safety Director.

 

Employee Training And Information

 

Prior to a new hazardous substance being introduced, each employee will be given
information as outlined above.

 

                                                                              is
responsible for ensuring that MSDS on new substance(s) are available.

 

A list of all known jobsite hazardous substances used by employees of TIC will
be kept by                                                               .
Further information on each noted substance can be obtained by reviewing the
Material Safety Data Sheets located in the field office.

 

11

--------------------------------------------------------------------------------


 

APPENDIX G
STATE SPECIFIC HAZARD COMMUNICATION COMPLIANCE PROGRAM SUPPLEMENT

 

CALIFORNIA SUPPLEMENT TO HAZARD COMMUNICATION COMPLIANCE PROGRAM

 

For all jobs in the State of California, the following must be adhered to in
addition to those matters set forth in the Hazard Communication Compliance
Program:

 

A.                                        The Director’s List of Hazardous
Substances is incorporated into the Hazard Communication Compliance Program. A
copy is available from the TIC Corporate Safety Director.

 

B.                                          Hazardous Substances include any
chemically treated wood or wood products, and hazard training must include them.

 

C.                                          All MSDSs must contain the Chemical
Abstract Service (CAS) identification numbers for hazardous substances. The
(CAS) number may be obtained from the distributor or the manufacturer if not
initially provided with the MSDS, or the TIC Corporate Safety Director.

 

D.                                         For employees who do not report, or
work at, a single jobsite and who do not report to any fixed office location on
a regular basis, the MSDSs must be made available upon request of the employee
or his physician in a timely and reasonable manner.

 

E.                                           If an MSDS is not received with the
hazardous substance, the Site Manager must, within seven (7) days of noting the
missing information, write to the distributor or manufacturer for a complete
MSDS for that substance. The Site Manager must also notify, in writing, anyone
requesting a copy of the MSDS of the date the inquiry was made to the
distributor or manufacturer, to whom the request was made, and the response to
the inquiry. Sending a copy of the inquiry will satisfy this requirement.

 

The Site Manager must notify the requesting person or agency of the availability
of the MSDS within (15) days of its receipt. Sending a copy of the MSDS will
satisfy this requirement.

 

If an MSDS has not been received within twenty-five (25) working days of the
written inquiry, the Site Manager shall send a copy of the inquiry to the
Director of Industrial Relations at P.O. Box 603, San Francisco, CA. 94101.

 

The Site Manager must keep copies of all written correspondence.

 

F.                                           Employees shall be informed of
their right (1) to personally receive information regarding hazardous substances
to which they may be exposed, (2) for their physician or collective bargaining
agent to receive information regarding hazardous substances to which they may be
exposed, and (3) to be protected against discharge or other discrimination due
to the exercise their rights.

 

12

--------------------------------------------------------------------------------


 

IOWA SUPPLEMENT TO HAZARD COMMUNICATION COMPLIANCE PROGRAM

 

For all jobs in the State of Iowa, the following must be adhered to in addition
to those matters set forth in the Hazard Communication Compliance Program:

 

A.                                        TIC’s duties, as set forth in the
Hazard Communication Compliance Program, extend to those persons who would
normally be deemed an independent contractor in circumstances where TIC
furnishes or specifies that a hazardous chemical shall be used at the workplace.
In such circumstances, TIC must train the independent contractor as it trains
its own employees.

 

B.                                          If TIC mixes, or otherwise combines
chemicals, it is deemed to be a manufacturer of the resulting chemical. The Site
Manager must evaluate the mixture for any hazards that differ from the
components and communicate any new hazards to the employees through the hazard
communication program.

 

C.                                          The Site Manager shall retain a
written summary of the training given to the employees, a cassette tape
recording of an oral presentation, or a videotape recording of an audio-video
presentation of the training relied upon by TIC for compliance with training
requirement. The employee and his designated representative shall be allowed
access to these materials. The training program shall be made available for
review and approval upon inspection by the Division of Labor.

 

OREGON SUPPLEMENT TO HAZARD COMMUNICATION COMPLIANCE PROGRAM

 

For all jobs in the State of Oregon, the following must be adhered to in
addition to those matters set forth in the Hazard Communication Compliance
Program:

 

A.                                        Pipes and piping systems which contain
hazardous substances or transport substances in a hazardous state must be
labeled in accordance with Oregon pipe labeling regulations.

 

B.                                          Oregon OSHA has established a table
of permissible exposure limits for hazardous substances. The Site Manager is to
refer to this table for establishing the limits on exposure of employees to
these substances.

 

C.                                          Copies of the Oregon pipe labeling
regulations and table of permissible exposure limits are available from the
Corporate Safety Director.

 

WASHINGTON SUPPLEMENT TO HAZARD COMMUNICATION COMPLIANCE PROGRAM

 

For all jobs in the State of Washington, the following must be adhered to in
addition to those matters set forth in the Hazard Communication Compliance
Program:

 

A.                                        The permissible exposure limits for
hazardous substances has been established by the Washington Industrial Safety
and Health Division and must be provided on all MSDSs. A copy of the table of
permissible exposure limits is available from the TIC Corporate Safety Director.

 

B.                                          If we have any employees at the
jobsite who have difficulty communicating in English, we must make reasonable
efforts to post notices in the employee’s native language, as provided by the
Washington Department of Labor and Industry.

 

13

--------------------------------------------------------------------------------


 

C.                                          If the Site Manager has not received
an MSDS for a hazardous substance within thirty (30) calendar days after making
a written request to the manufacturer, importer or distributor, he should make a
written request for assistance to:

 

Department of Labor and Industries

Right-to-Know Program

Industrial Hygiene Section

P.O. Box 207

Olympia, WA 98504

 

Such written request shall include: (a) a copy of TIC’s written request to the
substance manufacturer, importer or distributor; (b) the name of the product
suspected of containing a hazardous substance; (c) the identification number of
the product if available; (d) a copy of the product label if available; and
(e) the name and address of the manufacturer, importer or distributor from who
the product was obtained. Upon receipt of a written request for MSDS, the
Department shall attempt to procure the MSDS and forward a copy of the MSDS at
no cost to TIC.

 

WYOMING SUPPLEMENT TO HAZARD COMMUNICATION COMPLIANCE PROGRAM

 

For all jobs in the State of Wyoming, the following must be adhered to in
addition to those matters set forth in the Hazard Communication Compliance
Program:

 

A.                                        Wyoming has a state-prepared list of
hazardous chemicals. Be sure to conduct training regarding all chemicals on that
list that are present for use at the jobsite. This list is available from the
TIC Corporate Safety Director.

 

14

--------------------------------------------------------------------------------


 

[g197201kq277i001.jpg]

 

Permits

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

11/2000

 

26.0 PERMITS

 

PROCEDURE TABLE OF CONENTS

 

26.1

SCOPE

2

26.2

SAFE WORK PERMITS - WHEN REQUIRED

2

26.3

SITE MANAGER RESPONSIBILITIES

2

26.4

GENERAL PROCEDURES

2

26.5

SPECIFIC REQUIREMENTS PROCEDURES

3

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or

contact the Corporate Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

26.1                           SCOPE

 

Outline of required permitting procedures.

 

26.2                           SAFE WORK PERMITS - WHEN REQUIRED

 

26.2.1                  Safe work permits may be required by either TIC jobsite
management or by the client when performing certain specified operations. These
specified operations may include the following:

 

26.2.1.1                                 Welding, burning, or soldering in any
area containing flammable liquids, combustible materials, coal dust and/or
explosive gases, including welding on tanks or vessels that contain or have
contained such materials.

 

26.2.1.2                                 Entering any tank, vessel, tunnel, or
other similar confined space. This includes working on top of any tank that
contains, or has contained, a toxic substance.

 

26.2.1.3                                 Personnel Hoisting.

 

26.2.1.4                                 Use of special protective equipment.

 

26.2.1.5           Handling explosives.

 

26.2.1.6                                 Work in elevated or restricted areas.

 

26.2.1.7           Trenching and excavation work.

 

26.3                           SITE MANAGER RESPONSIBILITIES

 

26.3.1                  Issue or endorse the safe work permit when required.

 

26.3.2                  Monitor the permitted work activities in order to assist
in the implementation of the safe work procedures and precautions.

 

26.3.3                  Perform or direct any necessary special environmental
testing or monitoring.

 

26.3.4      Maintain records of all permits issued.

 

26.4         GENERAL PROCEDURES

 

When permits are required by the client the client will provide and issue the
permit. TIC has permits for certain specific activities. These may be found in
the appropriate sections of this manual.

 

26.4.1.1                               Safe work permits are to be issued prior
to starting the work activity requiring such permits.

 

26.4.1.2                                 Complete all sections of the permit. If
a procedure or precaution does not apply, indicate this in the appropriate
column.

 

26.4.1.3                                 When possible, give the Safety Director
prior notice prior to requesting special and/or oxygen deficiency monitoring. No
work may begin until this monitoring has been completed and evaluated by the
Safety Director or the Site Manager.

 

2

--------------------------------------------------------------------------------


 

26.4.1.4           The maximum time limit for a confined space permit is 24
hours. If the work continues for more than 24 hours, a new permit must be
issued. (Permits for routine entry may be issued for up to 30 days).

 

26.4.1.5           Copies of the safe work permits are to be kept on file at the
jobsite.

 

26.5                           SPECIFIC REQUIREMENTS PROCEDURES

 

26.5.1      Hot Work

 

Welding, soldering, or burning in any area containing flammable liquids,
combustible materials, coal dust and/or explosive gases including welding on
tanks or vessels that contain or have contained such materials.

 

26.5.1.1           Before issuing a permit:

 

26.5.1.1.1          Test atmosphere for explosive gases and oxygen deficiency
prior to beginning work, and periodically thereafter to ensure proper
ventilation. Verify that there is no risk of explosion or fire.

 

26.5.1.1.2                             Verify that all necessary fire protection
equipment is readily available.

 

26.5.1.1.3                             Verify that all necessary respirators are
provided if welding or burning in an enclosed area.

 

26.5.2                  Confined Space

 

Entering any tank, vessel, or similar confined space - including working on top
of any tank that contains or has contained a toxic substance.

 

26.5.2.1                                 Before issuing a permit:

 

26.5.2.1.1          The atmosphere inside or on top of tank or vessel must be
tested for toxic substances, explosive gases, and oxygen deficiency.

 

26.5.2.1.2          Verify that lifelines and safety belts are worn if entering
from tank top, and that a person will man the lifeline at all times.

 

26.5.2.1.3          Verify that there is adequate ventilation provided to remove
any toxic or explosive vapors present, or that proper respiratory protection is
provided.

 

26.5.2.1.4          Verify that all lines leading to the tank or vessel are
properly blanked and valves locked out and tagged.

 

26.5.2.1.5                             Verify that the electrical power source,
if applicable, has been locked out and tagged.

 

26.5.2.1.6                             Verify that a safe means of access or
egress is available and that employees performing the work are trained in
emergency processes.

 

26.5.2.1.7                             Verify that the operation complies with
the provision of the TIC Confined Space Entry section of this manual.

 

3

--------------------------------------------------------------------------------


 

26.5.3                  Routine Maintenance and Operations

 

TIC does not issue a routine maintenance and operations permit. These permits
will be issued by the client, if required.

 

26.5.3.1                                 Before endorsing a permit:

 

26.5.3.1.1          Verify that adequate respiratory protection, if necessary,
is worn as specified in the Respiratory Protection section of this manual.

 

26.5.3.1.2          Verify that adequate eye protection is worn, as outlined in
the Personal Protective Equipment section of this manual.

 

26.5.3.1.3          Determine whether personnel monitoring is required if entry
involves potential exposure to hazardous substances or environments.

 

26.5.4                  Explosives

 

Handling and/or use of explosives. TIC does not issue an explosives permit. This
permit will be issued by the client, if required.

 

26.5.4.1                                 Before endorsing a permit:

 

26.5.4.1.1          Verify that handlers and users of explosives are qualified
and certified  according to regulatory requirements.

 

26.5.4.1.2          Verify that the Corporate Safety Director is notified 24
hours prior to blasting.

 

26.5.4.1.3          Verify that all precautions and procedures mandated by TIC,
the client, and state and federal agencies are followed.

 

26.5.4.1.4          Verify that all personnel in the affected work area are
notified and evacuated prior to blasting and all entrances into area sealed off.

 

26.5.5                  Trenching and Excavation

 

Digging and/or working in trenches, dugouts, tunnels, etc.

 

26.5.5.1                                 Before issuing a permit:

 

26.5.5.1.1          Verify that there are no existing underground pipes,
electrical cables, or other utilities or obstructions prior to digging. Verify
that precautions have been taken to locate and safeguard those items.

 

26.5.5.1.2          Verify that adequate shoring or sloping of trench sides has
been implemented prior to any person entering trench, dugout, or tunnel.

 

26.5.5.1.3          Verify that all involved persons, the client, and necessary
governmental entities have been notified prior to beginning excavation.

 

26.5.5.1.4          Verify that the TIC Excavation and Trenching section of this
manual has been reviewed and that all operations are in accordance with TIC
policy.

 

4

--------------------------------------------------------------------------------


 

26.5.6                  Elevated Work

 

Working in elevated areas, where safety belts or harnesses and lines are
required. TIC does not issue an elevated work permit. This permit will be issued
by the client, if required.

 

26.5.6.1                                 Before endorsing a permit:

 

26.5.6.1.1          Verify that only safety belts, harnesses and lines meeting
OSHA, MSHA, and ANSI standards are to be used.

 

26.5.6.1.2          Verify that lifelines are attended at all times when working
in a tank or vessel.

 

26.5.6.1.3          Verify that the TIC Fall Protection policy as outlined in
this manual is complied with.

 

26.5.7                  Scaffolding

 

Working on scaffolding or temporary elevated work platforms.

 

26.5.7.1                                 Before issuing a permit:

 

26.5.7.1.1          Verify that any scaffolding or platform conforms to the
scaffolding section of this manual.

 

26.5.7.1.2          Verify that handrails are provided on open sides of each
platform or scaffold and that if they are not provided, safety belts with lines
are to be worn.

 

26.5.7.1.3          Verify that a safe means of access and egress is provided.

 

26.5.8      A single task may require multiple permits.

 

5

--------------------------------------------------------------------------------


 

[g197201kq279i001.jpg]

 

Abrasive Blasting

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

11/2000

 

27.0 ABRASIVE BLASTING

 

PROCEDURE TABLE OF CONTENTS

27.1

PURPOSE

2

27.2

INSPECTION PROCEDURES

2

27.3

ABRASIVE MATERIAL TOXICITY

2

27.4

WORK PROCEDURES

2

27.5

PRECAUTIONS AND SPECIAL SITUATIONS

4

27.6

SANDBLASTING IN CONFINED SPACES

5

27.7

MODIFICATION OF SANDBLASTING EQUIPMENT

5

27.8

RESPIRATORY PROTECTION GUIDELINES

6

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or

contact the Corporate Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

27.1                           PURPOSE

 

This procedure gives guidelines for the use, modification and repair of
sandblast equipment.

 

27.2                           INSPECTION PROCEDURES

 

27.2.1                  Every component of a sandblasting setup must be checked
out and its proper operation/function assured before any attempt is made to put
the unit into service.

 

27.2.1.1        Hoses valves, handles, and adjustment knobs must be in good
condition. Hoses with soft spots, broken couplings, and damaged outer casings
are not to be used.

 

27.2.1.2        Deadman lines and switches must be in good condition. Electric
deadman lines must not have cracked insulation or ban splices; pneumatic deadman
lines must be crack free and must not have abraded outer casings. Deadman
switches/valves must operate freely and without obstruction.

 

27.2.1.3        Sandblast hoods must be complete; that is, they must have a
helmet, suspension, “sock,” cape, apron, and belt with needle valve or vortex
tube for conditioning and controlling air flow. The helmet must have a clear
faceplate.

 

27.2.1.4        Couplings that are missing parts or that are noticeably worn or
deformed are to be removed from service.

 

27.2.1.5        Never override deadman switches with tape, rope, or other means.

 

27.3                           ABRASIVE MATERIAL TOXICITY

 

27.3.1                  Non-Silica Based Abrasive Material

 

Although the process of abrasive blasting is commonly referred to as “sand”
blasting, TIC policy is to use non-silica based abrasive materials, such as
copper slag.

 

27.3.2                  Hazardous Coatings and Metals

 

When removing coatings and cleaning certain metals, hazardous materials may be
released into the air. Respiratory protection may be required.

 

27.4                           WORK PROCEDURES

 

27.4.1                  Setup Procedures

 

27.4.1.1        Position air compressor upwind of sandblasting area, if
possible.

 

27.4.1.2        Position sandblast machine as close to work area as practical.

 

27.4.1.3        Lie out hoses, couple together, and wire or otherwise secure
couplings to prevent them from being twisted apart.

 

27.4.1.4        Couple bull hose to both compressor and sandpot, wire couplings,
and use rope to tie hose to compressor and sandpot.

 

27.4.1.5        Couple sandblast hose to sandpot and wire couplings.

 

2

--------------------------------------------------------------------------------


 

27.4.1.6                       Deadman Lines

 

27.4.1.6.1        Electric deadman lines should be plugged into the terminal on
the junction box at the front of the sand pot.

 

27.4.1.6.2        Pneumatic deadman lines should be connected to the couplings
at the rear of the pot.

 

WARNING: It is possible to connect these lines in reverse if the couplings are
the same (either two male snap-couplings or two threaded fittings) and in this
case, the hoses and their respective couplings must be color- coded to prevent
mix-up. The result of connecting the lines in reverse is that the system will
turn on when the trigger is pressed, but will not shut off when it is released.

 

27.4.1.7        Attach deadman switch/valve to whip hose near nozzle. The
switch/valve may be wired to the coupling or taped to the hose.

 

27.4.1.8                       Tape the deadman lines to the whip hose and
sandblast hoses.

 

27.4.1.9        Close dump valve, choke valve, and inlet valve.

 

27.4.1.10                 Start air compressor.

 

27.4.1.11                 Sandblaster puts on hood and takes control of
sandblast hose.

 

27.4.1.12                 (Electric controls only) Connect lead wire to
compressor battery.

 

27.4.1.13                 Open inlet valve; once sandpot is pressured up, open
choke valve and signal sandblaster to begin.

 

27.4.2                  Shut Down Procedures

 

27.4.2.1                       Close choke valve and inlet valve.

 

27.4.2.2        Shut down air compressor.

 

27.4.2.3        Open dump valve.

 

CAUTION: A 3/4-inch dump valve will produce noise in excess of 130 dB when it is
opened, as well as blowing sand and pieces of ice with great force. Stand clear
and wear hearing protection.

 

27.4.2.4                       (Electric controls only) Disconnect lead wire
from compressor battery.

 

27.4.3                  Refilling Sandpot (Five and seven-ton-mobile units only)

 

27.4.3.1                       Follow shutdown procedures under B. above.

 

27.4.3.2                       Uncouple bullhose and pull out of way.

 

27.4.3.3                     Uncouple both (if using two) sandblast hoses and
both sets of deadman lines.

 

3

--------------------------------------------------------------------------------


 

WARNING: When reattaching hoses to sandpot,  be sure they are attached to the
same couplings they were removed from. Connecting the sandblast hoses to the
wrong couplings could result in one of the sandblast hoses being activated by
the control mechanism on the other hose.

 

27.5                           PRECAUTIONS AND SPECIAL SITUATIONS

 

27.5.1                  Hoses

 

27.5.1.1        Hoses should be examined by feel; if a soft spot is found by
flattening the hose between the hands, the hose must be taken out of service and
repaired or discarded.

 

27.5.1.2        Bull hoses do not normally develop soft spots, but do develop
blisters which are visible when the hose is under pressure. If a bull hose has a
blister, it must be taken out of service.

 

27.5.1.3        Hose couplings are normally made of brass or bronze (aluminum
couplings are available, but are not recommended due to their brittleness).

 

27.5.1.3.1        Couplings that are noticeably worn or deformed must be removed
and discarded.

 

27.5.1.3.2        If the wiring holes in a coupling are worn through, the
coupling must be discarded.

 

27.5.1.3.3        A full complement of screws must be installed on each
coupling; missing screws must be replaced before the hose may be used.

 

27.5.2                  Deadman Switches/Valves

 

27.5.2.1                       Electric Equipment

 

27.5.2.1.1                        The deadman switch must be in good condition,
with no parts missing or substituted.

 

27.5.2.1.2                        The cable from the switch to the junction box
and from the junction box to the compressor battery must be in good condition;
the outer insulation must be undamaged and any splices must be well made and
securely taped with vinyl electrician’s tape.

 

27.5.2.1.3                        It is NEVER permissible to block the
wobblestock of an electric deadman switch sandblasting. The switch must be
manually depressed and held in during blasting.

 

27.5.2.2                       Pneumatic Equipment

 

27.5.2.2.1                        Pneumatic deadman valves must be clean and
grit free before being used.

 

27.5.2.2.2                        The duplex hose must be in serviceable
condition, with no cuts, abrasions, or cracks in the outer casing.

 

4

--------------------------------------------------------------------------------


 

27.5.2.2.3                        Couplings or threaded fittings must be clean
and free of damage.

 

WARNING: If similar coupling (e.g., two male snap-couplings) are used on the
sandpot, one of them and the matching hose coupling must be color- coded to
prevent reversing the air flow through the deadman valve. In at least one brand
of equipment, this creates a very dangerous situation.

 

27.5.3                  Breathing Air Filters

 

27.5.3.1        In most cases, the filter provided for breathing air will either
be a Bullard 41A or a similar one manufactured under license from Bullard. This
filter must be changed and the filter case cleaned at least every six months.

 

27.5.3.2        An odor of hot oil or the presence of water mist in the hood air
means a filter malfunction. Blasting must stop and the problem must be corrected
before work resumes.

 

27.5.3.3        The filter case is equipped with a petcock-type bleeder on the
bottom to allow expulsion of water condensate. This petcock must be left
partially opened during use of the filter.

 

27.5.4                  Hose and Couplings

 

Bull hose coupling may not be replaced in the field unless a hydraulic bonding
tool is available; this tool is essential to ensure that the couplings stay on
once they are replaced.

 

27.6                           SANDBLASTING IN CONFINED SPACES

 

27.6.1                  All applicable procedures in the Confined Space and
Respiratory Protection section of this manual must be followed.

 

27.6.2                  A positive means of communication must be established
between the sandblaster and his attendant. The sandblaster’s attendant must
stand by at all times during the course of operations.

 

27.6.3                  In the event of an emergency, the attendant will close
the choke valve. This will be a signal to the sandblaster that he must leave the
confined space in the quickest way commensurate with his personal safety.

 

27.7                           MODIFICATION OF SANDBLASTING EQUIPMENT

 

27.7.1                  Sandpots

 

27.7.1.1        All modifications to sandpots must be checked and approved by
the equipment manufacturer.

 

27.7.1.2        Any welding and/or cutting modifications to sandpots must be
done in accordance with applicable provisions of the ASME Boiler and Pressure
Vessel Code or applicable state or local regulations.

 

27.7.2                  Other Equipment

 

27.7.2.1                       Sandblasting equipment may not be modified IN ANY
WAY.

 

5

--------------------------------------------------------------------------------


 

27.8                           RESPIRATORY PROTECTION GUIDELINES

 

27.8.1                  All equipment used to supply breathing air to
sandblasters, including air compressor, must conform to 29 CFR 1926.57.

 

27.8.1.1                       Air produced by a compressor and used for
breathing purposes must conform to the Compressed Gas Association specification
for Grade D air. The CGA imposes the following limitations on Grade D air:

 

27.8.1.1.1        Oxygen content: 19-23%

 

27.8.1.1.2        Carbon Dioxide: 1000 parts per million (.1%)

 

27.8.1.1.3        Carbon Monoxides: 20 parts per million (.0002%)

 

27.8.1.1.4        Oil vapor: 5 mg per cubic meter.

 

27.8.1.1.5        Water vapors: varies - the water vapor present in the air must
not be so great as to cause condensation in the air lines and subsequent
delivery of liquid water into the sandblast hood.

 

27.8.2                  Air supplied by oil lubricated compressors must be
monitored for carbon monoxide content. Carbon monoxide monitoring may be
performed in the following manner:

 

27.8.2.1        A continuous, in-line monitor may be installed.

 

27.8.2.2        A purifying filter that removes carbon monoxide may be
installed.

 

27.8.2.3        The air may be tested at regular intervals with a detector type
sampler designed for carbon monoxide. Test intervals will vary depending upon
conditions.

 

27.8.3                  Filters used for purifying breathing air will be
serviced regularly.

 

27.8.3.1                       Filters used to remove water vapor, oil mist, and
particulates from breathing air will be serviced at intervals not to exceed six
months.

 

27.8.3.2        Filters used to remove carbon monoxide from breathing air will
be serviced according to the manufacturer’s recommendations; however, the
intervals between service will not exceed one month or whenever the filter
material changes color (if a color changing type), whichever is less.

 

27.8.3.3        Servicing of filters for breathing air must be documented as to
the date the filter was changed, and date of all periodic inspections.

 

6

--------------------------------------------------------------------------------


 

[g197201kq281i001.jpg]

 

Confined Space Entry

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

10/2002

 

28.0 CONFINED SPACE ENTRY

 

PROCEDURE TABLE OF CONTENTS

 

28.1

PURPOSE

2

28.2

DEFINITION

2

28.3

PERMIT REQUIRED CONFINED SPACE PROGRAM

2

28.4

ENVIRONMENTAL TESTING

3

28.5

VENTILATION/EXHAUST

3

28.6

COMMUNICATIONS

3

28.7

PERSONAL PROTECTIVE EQUIPMENT

4

28.8

LIGHTING/ELECTRICAL

4

28.9

TRAINING

4

28.10

PERMITS

4

28.11

FIRE PROTECTION

5

28.12

LOCKOUT PROCEDURE

5

28.13

RESCUE

5

28.14

ATTENDANTS

5

28.15

DUTIES OF WORKERS AUTHORIZED TO ENTER A PERMIT REQUIRED CONFINED SPACE

6

28.16

ENTRY SUPERVISOR’S DUTIES

6

28.17

APPENDIX

7

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or

contact the Corporate Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

28.1                             PURPOSE

 

Ensure that operations within confined spaces are accomplished in a safe manner
and in compliance with all the requirements of 29 CFR 1910.146.

 

28.2                             DEFINITION

 

28.2.1          OSHA recognizes two types of confined space — permit required
confined space and confined space.

 

28.2.1.1             Confined space means a space that has a limited or
restricted entry or exit and that is not designed for continuous employee
occupancy. Confined spaces include, but are not limited to, storage tanks,
process vessels, boilers, ventilation or exhaust ducts, sewers, underground
utility vaults, tunnels, and pipelines. Open top spaces such as pits, tubs,
vaults, caissons and vessels may be considered confined spaces if their depth or
opening is such that natural ventilation is minimal or if utility penetrations,
i.e. natural gas, nitrogen, SO2, etc., present a potential toxic gas hazard or
oxygen deficient atmosphere.

 

28.2.1.2             Permit required confined spaces are those that initially or
as a result of the planned work, contain or have the potential to contain: a
hazardous atmosphere; a material that has the potential for engulfing a worker,
such as liquid, grain, cement, etc.; or have a configuration such that an
entrant could be trapped or asphyxiated. Vessels and other confined spaces are
to be treated as permit required unless they are clean and new and have no
gaseous or process piping penetrations.

 

28.2.2              The Corporate Safety Department can assist jobsites with all
aspects of confined space entry and training of personnel.

 

28.3                             PERMIT REQUIRED CONFINED SPACE PROGRAM

 

Sections 28.3 through 28.16 of this policy refers to the requirements when
working in permit required confined space.

 

28.3.1                       TIC will identify all permit required confined
spaces in its work area and will post these areas with signs that read:

 

28.3.1.1 DANGER - CONFINED SPACE; AUTHORIZED ENTRY ONLY

 

28.3.1.2 Entryways must be posted and barricaded to prevent unauthorized entry.

 

28.3.2                       In permit required confined spaces, TIC will
provide for safe work operations, including:

 

28.3.2.1 Barriers to protect workers from outside hazards, i.e. cranes, overhead
hazards, heavy equipment, etc.;

 

28.3.2.2 All equipment needed for safe entry and exit;

 

28.3.2.3 Safe access will be maintained;

 

28.3.2.4 Harnesses and life lines as specified in Personnel Hoisting in this
manual.

 

2

--------------------------------------------------------------------------------


 

28.4                             ENVIRONMENTAL TESTING

 

28.4.1              Where a permit required confined space is suspected or
identified as oxygen deficient or exceeding toxic or flammable limits,
continuous atmospheric testing will be used to evaluate the hazards of the
confined space and to verify that safe working conditions exist and/or to
identify the types and levels of ventilation required (as noted in 28.5 below)
and the personal protective equipment which must be provided. In addition, any
permit required confined space subject to continuous atmospheric testing will be
immediately reported to the site manager.

 

28.4.2              The results of testing are to be recorded on the confined
space entry permit.

 

28.4.3              Air monitoring equipment is available through the Corporate
Safety and Equipment Departments. Calibration and maintenance of this equipment
is to be coordinated through those departments. Monitoring equipment is to be
used by trained personnel; training is available through the Corporate Safety
Department.

 

28.4.4              The following are examples of operations that, when
performed in a confined space, may create an oxygen deficiency or a
toxic/flammable hazard:

 

28.4.4.1 Welding (i.e. inert gas/oxygen deficiency; nickel/chrome/toxic
environment), consult the AWS “Safety in Welding and Cutting”, Part I, Chapter 5
for detailed information on this.

 

28.4.4.2 Sandblasting;

 

28.4.4.3 Painting/applying adhesives, solvents, etc.;

 

28.4.4.4 Cutting (i.e. stainless/chromium);

 

28.4.4.5 Insulating.

 

28.5                             VENTILATION/EXHAUST

 

Ventilation/exhaust is to be established to ensure the necessary volume and
velocity of exhaust air, to provide an adequate supply of fresh air and to
remove unsafe concentrations of contaminants from a permit required confined
space.

 

28.6                             COMMUNICATIONS

 

28.6.1              Constant communications must be maintained with all
personnel in permit required confined spaces by personnel outside those areas.
This is to be accomplished by one or more of the following methods:

 

28.6.1.1      Visual surveillance;

 

28.6.1.2      Voice communication ; or

 

28.6.1.3      Telephone/radio communication.

 

28.6.2              Communication equipment used in a potentially explosive
atmosphere is to meet the requirements of the National Electrical Code.

 

3

--------------------------------------------------------------------------------


 

28.7                             PERSONAL PROTECTIVE EQUIPMENT

 

28.7.1                       Work and rescue equipment, including lifelines,
safety belts, respirators, stretchers, etc., is to be immediately available
during permit required confined space work. This equipment should be selected
based on the potential hazards associated with the work.

 

28.7.2                       Hearing protection may be required when working in
confined spaces. Refer to the Hearing Conservation Policy in this manual.

 

28.7.3                       Where toxic concentration limits have been exceeded
or an oxygen deficiency exists and acceptable engineering control measures such
as ventilation are not feasible, respiratory protection is to be worn.
Respirator selection and use will be in compliance with the Respiratory
Protection section of this manual.

 

28.8                             LIGHTING/ELECTRICAL

 

28.8.1                       Lighting is to be provided in permit required
confined spaces where there is insufficient natural light. Supplementary
lighting is to be provided at all points of access when existing light levels do
not provide adequate visibility.

 

28.8.2                       For work areas that may contain an
explosive/flammable atmosphere, lighting systems, fixtures, switches, and
equipment used therein shall conform to Article 500 of the National Electrical
Code. Alternatively, explosion proof flashlights may be used.

 

28.8.3                       In areas of high moisture, 12 volt portable
electric lighting is to be used.

 

28.9                             TRAINING

 

28.9.1                       TIC will train all employees working in permit
required confined spaces. Additional training will be required whenever the
worker’s duties or the working conditions change. Prior to entering permit
required confined spaces, employees are to be trained in:

 

28.9.1.1     Respirator use, if required;

 

28.9.1.2     Fire prevention and the use of selected fire suppression equipment;

 

28.9.1.3     The hazards and safe work practices specific to each confined space
entry;

 

28.9.1.4     Emergency evacuation procedures.

 

28.9.2                       All confined space training is to be documented on
the TIC Training Documentation Form (Form PL-1 5). The Corporate Safety
Department is available to coordinate and/or provide confined space training.

 

28.10                      PERMITS

 

28.10.1                A permit is to be completed and signed by the entry
supervisor before any work may begin in a permit required confined space. The
permit will be posted at the entrance to the confined space. Each authorized
employee is to sign the permit and indicate the time of entry and exit. A copy
of the permit is attached.

 

28.10.2                The duration of the permit may not exceed the time
required to complete an assignment. The entry supervisor is to terminate entry
and cancel the permit when an assignment has been completed or when new
conditions exist. Each canceled entry permit is to be retained in the project
files.

 

4

--------------------------------------------------------------------------------


 

28.11                      FIRE PROTECTION

 

28.11.1                Fire protection is to be provided in permit required
confined spaces at all times. Refer to the Fire Prevention section of this
manual for general information concerning fire prevention.

 

28.11.2                Access ladders, floors and equipment constructed out of
combustible materials are to be protected, covered or wrapped with a
flame-retardant material.

 

28.11.3                Flammable liquids are to be stored in approved (UL or FM)
containers or dispensers. The amount of flammable liquid(s) in a confined space
is not to exceed the amount necessary to perform the immediate work assignment.

 

28.11.4                Rated fire extinguishers are to be located in appropriate
locations. Where extreme fire potential exists, a charged fire hose is to be
readily available for immediate use. Oxygen, acetylene or other fuel gas
cylinders are not to be taken into confined spaces. Flammable gas equipment,
hoses, torches, etc., are to be free of defects and inspected prior to use. To
eliminate the risk of fire as a result of gas escaping through leaking or
improperly closed torch valves, the gas supply to a torch should be shut off
whenever the torch is not in use. Fuel gas and oxygen hoses are to be removed
from confined spaces before they are disconnected from the torch and at the end
of a shift.

 

28.11.5                A firewatch is to be stationed during all welding,
burning and heating operations to monitor for fires and to ensure that, during
and after the operations, there are no fire conditions present.

 

28.11.6                Whenever hot work is performed inside a confined space, a
hot work permit is required.

 

28.12                      LOCKOUT PROCEDURE

 

28.12.1                All electrical systems, process lines, pipes or other
conveyance of flammable and/or toxic materials into a permit required confined
space shall be positively locked and tagged out in accordance with the
Lockout/Tagout Policy section of this manual.

 

28.13                      RESCUE

 

28.13.1                Emergency rescue must be anticipated and a rescue plan
developed for each permit required confined space. In the event of an emergency,
the site manager and entry supervisor will coordinate and work with emergency
rescue personnel. Employees are to be trained in the rescue plan and escape
procedures. All rescuers are to be certified in first aid and CPR.

 

28.13.2                If the rescue plan incorporates non-entry rescue
procedures, workers authorized to enter the space are to wear a chest or full
body harness with a retrieval line attached to the center of their backs near
shoulder level, or above their heads. Wristlets may be used if the use of a
chest or full body harness is infeasible or creates a greater hazard. One end of
the retrieval line will be attached to a mechanical device or to a fixed point
outside the space. A mechanical personnel retrieval system must be available to
retrieve personnel from vertical confined spaces more than 5 feet deep.

 

28.14                      ATTENDANTS

 

28.14.1                TIC will provide at least one trained attendant outside a
permit required confined space during work operations. The attendant shall:

 

5

--------------------------------------------------------------------------------


 

28.14.1.1              Remain outside the space until relieved by another
attendant.

 

28.14.1.2              Perform all rescues specified by TIC’s rescue procedure.

 

28.14.1.3              Know potential hazards, including the method, symptoms
and consequences of exposure.

 

28.14.1.4              Maintain communication with and document workers entering
the space.

 

28.14.1.5              Order evacuation of the space whenever: a prohibited
condition exists, a worker shows physiological signs of hazard exposure, an
emergency outside the space exists, or the attendant cannot effectively and
safely perform required duties.

 

28.14.1.6              Summon rescue and other services during an emergency.

 

28.14.1.7              Secure the space from entry by unauthorized personnel.

 

28.14.1.8              Inform entry supervisor of any unauthorized entry.

 

28.14.1.9              Perform no other duties that would interfere with these
duties.

 

28.14.2                Attendants may be assigned to monitor more than one space
provided the duties described above can be effectively performed for each space.
However, if multiple spaces are monitored by a single attendant, TIC will
include on the permit the procedures for the attendant to respond to an
emergency affecting one or more of the permit spaces.

 

28.15                      DUTIES OF WORKERS AUTHORIZED TO ENTER A PERMIT
REQUIRED CONFINED SPACE

 

28.15.1                The authorized worker shall:

 

28.15.1.1              Know potential hazards, including the method (e.g.,
inhalation or dermal absorption), symptoms, and consequences of exposure.

 

28.15.1.2              Use personal protective equipment properly.

 

28.15.1.3              Maintain communication with attendants.

 

28.15.1.4              Immediately exit the permit space whenever instructed by
an authorized person, the worker recognizes the warning signs or symptoms of
exposure, a prohibited condition exists, or an automatic alarm is activated.

 

28.15.1.5              Alert the attendant when a prohibited condition exists or
when warning signs or symptoms of exposure occur.

 

28.15.1.6              Be trained in the emergency response plan and be
available to assist in emergency operations and worker retrieval.

 

28.16                      ENTRY SUPERVISOR’S DUTIES

 

28.16.1                An entry supervisor is to be designated for each permit
required confined space entry. The entry supervisor shall:

 

6

--------------------------------------------------------------------------------


 

28.16.1.1     Know potential hazards including the method, symptoms and
consequences of exposure.

 

28.16.1.2     Verify emergency plans and specified entry conditions such as
permits, tests, procedures, and equipment before allowing entry.

 

28.16.1.3     Terminate entry and cancel permits when operations are completed
or if a new condition exists.

 

28.16.1.4     Take appropriate measures to remove unauthorized personnel.

 

28.16.1.5     Ensure that operations remain consistent with the permit and that
acceptable conditions are maintained.

 

28.16.1.6     Ensure that all attendants and authorized workers are adequately
trained and have the necessary personal protective equipment before entry into
the confined space.

 

28.17                      APPENDIX

 

A. Confined Space Entry Permit

 

7

--------------------------------------------------------------------------------


 

APPENDIX A

CONFINED SPACE ENTRY PERMIT

 

8

--------------------------------------------------------------------------------


 

[g197201kq283i001.jpg]

 

Office Safety

 

Safe Work Practice

CORPORATE SAFETY MANAGEMENT PROGRAM

Procedure Revision Date

11/2000

 

29.0 OFFICE SAFETY

 

PROCEDURE TABLE OF CONTENTS

 

29.1

PURPOSE

2

29.2

SCOPE

2

29.3

GUIDELINES FOR OFFICE EQUIPMENT AND LAYOUT

2

29.4

PHYSICAL AND ERGONOMIC HAZARDS

3

 

This policy is not part of a manual subject to controlled distribution and may
become out of date. Please refer to the TIC Intranet or

contact the Corporate Safety Department to verify this policy.

 

1

--------------------------------------------------------------------------------


 

29.1                                  PURPOSE

 

This procedure establishes the guidelines for providing safety in both general
office and project office locations.

 

29.2                                  SCOPE

 

Responsibility for administering these guidelines rests with the project or
office manager.

 

29.3                                  GUIDELINES FOR OFFICE EQUIPMENT AND LAYOUT

 

29.3.1          Office and workstation layout should be established by following
the guidelines for efficiency, convenience, and safety listed below.

 

29.3.1.1       Office Machines

 

Machines should not be placed near the edge of tables or desks. Machines that
creep or vibrate during operation should be secured in a manner to prevent
movement.

 

29.3.1.2       Heavy Equipment/Files

 

Equipment/files should be placed against walls or columns. File cabinets should
be bolted together or fastened to the floor or wall. Care must always be taken
not to overload top drawers.

 

29.3.1.3       Electrical

 

Electrically operated machines and extension cords require that outlets and
extension cords be arranged to avoid tripping hazards. If extension cords are
required, they must be secured and covered to eliminate tripping hazards.

 

29.3.1.4       Material Storage

 

Materials should be stored so that in gaining access to these materials, normal
office traffic is not interrupted. Materials should be stored neatly so that
they will not fall or cause a tripping hazard.

 

Flammable or hazardous liquids used in offices must be stored and dispensed from
approved safety containers. Bulk storage must be in a properly constructed fire
rated cabinet.

 

29.3.1.5       Lighting and Ventilation

 

Adequate lighting and ventilation must be provided in accordance with applicable
standards.

 

29.3.1.6       Ladders/Stools

 

Ladders and stools used for reaching high storage should have either non-skid
safety feet attached or be equipped with breaks that automatically lock when
weight is applied.

 

29.3.1.7       Fire Protection

 

Good housekeeping is essential in preventing fires. Portable fire extinguishers
must be conspicuously located and kept in a fully operable condition. A fire
emergency procedure and a basic emergency plan must be developed for each
office.

 

2

--------------------------------------------------------------------------------


 

Emergency phone numbers for fire, police or medical emergencies must be posted
in each office area.

 

29.4                                  PHYSICAL AND ERGONOMIC HAZARDS

 

Ergonomics, or human factors engineering, refers to the physical relationship
between the employee and the work environment. By providing the employee with a
work area and equipment that account for physical concerns of the employee,
injuries and illnesses may be prevented.

 

29.4.1                                  Office Work Stations

 

29.4.1.1             Employees who work long, uninterrupted hours at computer
terminals may experience eye, shoulder, neck, and upper body strain.

 

29.4.1.1.1     Eye Strain

 

29.4.1.1.1.1   Provide employees with adequate lighting.

 

29.4.1.1.1.2   Provide employees performing typing and data entry with document
holders.

 

29.4.1.1.2     Neck and Shoulder Strain

 

29.4.1.1.2.1   Provide employees with chairs with adequate back support.

 

29.4.1.1.2.2   Computer terminals should be adjusted to reduce unnecessary
motion and muscle strain.

 

29.4.1.1.3     Carpal Tunnel Syndrome

 

29.4.1.1.3.1                Carpal Tunnel Syndrome is an inflammation of the
nerves between the hand and forearm. It may be caused by constant repetitive
motion of the hand and wrist, such as that done by typists and computer keyboard
operators.

 

29.4.1.1.3.2                Supervisors are to:

 

29.4.1.1.3.2.1        Make sure when typing for long periods of time that the
angle between the wrist and hand is as straight as possible.

 

29.4.1.1.3.2.2        If employees perform repetitive motion for long periods of
time, a 15-minute typing/keyboard break is to be provided every two hours.

 

29.4.2                Lifting Hazards

 

29.4.2.1   The most common injury to office personnel is back strain due to
lifting.

 

29.4.2.2   To prevent lifting injuries:

 

29.4.2.2.1             Avoid lifting heavy objects alone - get assistance.

 

3

--------------------------------------------------------------------------------


 

29.4.2.2.2            Store file boxes, paper waste, equipment, and materials in
locations, which make lifting them easy. Avoid storing heavy objects on overhead
shelves.

 

4

--------------------------------------------------------------------------------

 


 

EXHIBIT K - FORM OF CORPORATE GUARANTEE

 

CORPORATE GUARANTY

 

, a               corporation (“Contractor”), and           ,
a                  company (“Owner”) entered into a
                                               agreement
dated                      , 20      , (the “Agreement”).

 

WHEREAS, Contractor is a corporate affiliate of              ,
a                       corporation (the “Guarantor”); and

 

WHEREAS, Guarantor will derive direct and indirect benefit from Contractor
entering into the Agreement; and

 

WHEREAS, as a condition to Owner’s entering into the Agreement Owner requires
that Guarantor execute this Parent Guaranty.

 

NOW THEREFORE, Guarantor agrees as follows:

 

1.             Guarantor irrevocably guarantees the full and timely performance
by Contractor of all its obligations, terms, provisions, conditions, and
stipulations under the Agreement, as now or hereafter amended (the
“Obligations”), and hereby undertakes that if Contractor shall in any respect
fail to pay, perform and observe all of the Obligations of the Agreement,
Guarantor shall (i) pay or perform or have paid or performed all Obligations as
required by the Agreement, without any requirement that Owner first proceed
against Contractor, and (ii) reimburse Owner for any expenses incurred in
enforcing its rights under this Parent Guaranty against Guarantor, in each case
upon five (5) business days following Guarantor’s receipt of written notice of
Contractor’s failure to pay or perform an Obligation, or an itemization of such
expenses incurred. This Parent Guaranty constitutes a guarantee of payment when
due and not of collection.

 

2.             The obligations of Guarantor under this Parent Guaranty shall be
primary, absolute and unconditional obligations of Guarantor, independent of the
obligations of Contractor, shall not be subject to any counterclaim, set-off,
deduction, diminution, abatement, recoupment, suspension, deferment, reduction
or defense based upon any claim Guarantor may have against Contractor. To the
fullest extent permitted by applicable law this Parent Guaranty shall remain in
full force and effect without regard to, and shall not be released, discharged
or in any way affected by:

 

(a)           any termination, amendment or modification of or deletion from or
addition to or other change in the Agreement or any other instrument or
agreement applicable to any of the parties to the Agreement;

 

(b)           any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, conservatorship, custodianship,
liquidation, marshaling of assets and liabilities or similar proceedings with
respect to Contractor, Guarantor, Owner or any other person or any of their
respective properties or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding;

 

(c)           any merger or consolidation of Contractor or Guarantor into or
with any other corporation, or any sale, lease or transfer of any of the assets
of Contractor or Guarantor to any other person;

 

(d)           any change in the ownership of any interests of Contractor or any
change in the relationship between Contractor and Guarantor, or any termination
of such relationship;

 

1

--------------------------------------------------------------------------------


 

(e)           any failure of Contractor to conform with any provision of the
Agreement or any other agreement; or

 

(f)            any failure or delay on the part of Owner to enforce any right
under the Agreement.

 

3.              The Guarantor unconditionally waives, to the extent permitted by
applicable law,

 

(a)           notice of any of the matters referred to in Section 2;

 

(b)           notice to Guarantor of any breach or default with respect to the
Agreement or any other notice that may be required, by statute, rule of law or
otherwise, to preserve any rights of Owner against the Guarantor;

 

(c)           any requirement to exhaust any remedies;

 

(d)           any other circumstance whatsoever which might otherwise constitute
a legal or equitable discharge, release or defense of a guarantor or surety or
which might otherwise limit recourse against Guarantor.

 

4.             This Parent Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, to
Owner is rescinded, invalidated, declared to be fraudulent or preferential, or
must otherwise be returned, refunded, repaid or restored by Owner upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Contractor
or Guarantor or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Contractor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

5.             Guarantor agrees that any and all present and future debts or
obligations of any nature whether arising in connection herewith or otherwise of
Contractor to Guarantor are subordinated to the claims of Owner with respect to
the Agreement. Guarantor agrees to be bound by any findings of fact or final
award or judgment (rendered under arbitration or otherwise) made against
Contractor under the Agreement, or any settlement reached by Owner and
Contractor.

 

6.             The obligations of Guarantor set forth herein constitute the full
recourse obligations of Guarantor enforceable against it to the full extent of
all its assets and properties.

 

7.             This Parent Guaranty shall be binding upon Guarantor and its
successors and assigns.

 

8.             This Parent Guaranty shall be governed by, and construed and
interpreted in accordance with the law of the State of Idaho. Venue for any
action to enforce this Parent Guaranty shall be in a court of competent
jurisdiction in Idaho. Both parties to this Parent Guaranty waive all rights to
a trial by jury in any action arising out of or relating to the Parent Guaranty.

 

9.             This Parent Guaranty and the terms, covenants and conditions
hereof shall be binding upon Guarantor and its successors and shall inure to the
benefit of Owner and its successors and assigns. Guarantor shall not be
permitted to assign or transfer any of its rights or obligations under this
Parent Guaranty, except pursuant to a merger or consolidation in which
(i) Guarantor is the survivor, or (ii) the surviving entity, if not Guarantor,
is organized under the laws of the United States or a state thereof and
explicitly assumes all obligations of Guarantor under this Parent Guaranty.

 

10            Notwithstanding any other provision of this Parent Guaranty,
Guarantor’s undertakings and obligations hereunder with respect to the Agreement
are derivative of and not in excess of the Contractor’s obligations under the
Agreement and the Guarantor retains all rights, claims, defenses, and
limitations of liability possessed by Contractor under the terms of the
Agreement or arising from the parties’ performance or failure to perform
thereunder and shall be entitled to assert any contractual defenses that would
have been available to the Contractor under the Agreement, except that no
defense previously raised by Contractor which has been fully adjudicated,
determined or settled in accordance with the terms of the Agreement may be
raised by Guarantor, and no cure period previously used by Contractor may be
used or relied upon by Guarantor.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has caused this Parent Guaranty to be signed in
the name and on behalf of Guarantor by its authorized representative as of this
               day of                             , 20      .

 

 

 

By:

 

 

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT L

 

PROJECT SCHEDULE

 

Activity ID

 

Activity Name

 

Target Start

 

Target Finish

***

 

***

 

***

 

***

 

***

 

* 3 pages omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

ENGINEERED EQUIPMENT

 

***

 

* 8 pages omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT N

FORM OF NOTICE OF SUBSTANTIAL COMPLETION

 

NOTICE OF SUBSTANTIAL COMPLETION

 

Boise Power Partners Joint Venture (“Contractor”), under the agreement between
Idaho Power Company (“Owner”) and Contractor dated
                                   , (“Contract”) hereby certifies that on the
         day of                           , 20    , the requirements for
Substantial Completion contained in Article 9 of the Contract have been
achieved.

 

IN WITNESS THEREOF, Contractor has executed and delivered this Certificate
through its duly authorized representative as of the          day of
                          , 20    .

 

 

 

BOISE POWER PARTNERS JOINT VENTURE

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

ACCEPTANCE

 

Owner hereby accepts the foregoing Certificate and confirms that acceptance of
this Certificate constitutes agreement that Substantial Completion has been
achieved pursuant to the provisions of Article 9 of the Contract.

 

IN WITNESS WHEREOF, Owner has executed and delivered this Certificate through
its duly authorized representative as of the          day of
                                        , 20    .

 

 

IDAHO POWER COMPANY

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

FORM OF NOTICE OF FINAL COMPLETION

 

NOTICE OF FINAL COMPLETION

 

Boise Power Partners Joint Venture (“Contractor”), under the agreement between
Idaho Power Company (“Owner”) and Contractor dated                         ,
(“Contract”) hereby certifies that on the          day of               ,
20    , the requirements for Final Completion contained in Article 9 of the
Contract have been achieved. All required supporting documentation is attached
to this Certificate.

 

IN WITNESS WHEREOF, Contractor has executed and delivered this Certificate
through its duly authorized representative as of the          day of
                          , 20    .

 

 

 

BOISE POWER PARTNERS JOINT VENTURE

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

ACCEPTANCE

 

Owner hereby accepts the foregoing Certificate and confirms that acceptance of
this Certificate constitutes agreement that the Final Completion has been
achieved pursuant to the provisions of Article 9 of the Contract.

 

IN WITNESS WHEREOF, Owner has executed and delivered this Certificate through
its duly authorized representative as of the          day of
                          , 20    .

 

 

IDAHO POWER COMPANY

 

 

 

By:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT P

 

T&M RATE SHEET

 

EXHIBIT “A” - LABOR RATES

 

Project : Idaho Power

 

Current as of :

Aug 1, 2008

Location : Boise , ID

 

Expiration Date

Jul 31, 2009

 

Classification

 

Base
Rate/Hr

 

Overtime
Rate/Hr

 

Subsistence
Rate/Day

 

 

 

 

 

 

 

 

 

Senior Construction Manager

 

***

 

***

 

***

 

Project Manager

 

***

 

***

 

***

 

Construction Manager

 

***

 

***

 

***

 

Proj Superintendent I

 

***

 

***

 

***

 

Proj Superintendent II

 

***

 

***

 

***

 

Proj Superintendent III

 

***

 

***

 

***

 

Proj Superintendent IV

 

***

 

***

 

***

 

Senior Project Engineer

 

***

 

***

 

***

 

Proj Coord & Proj Engr I

 

***

 

***

 

***

 

Coord/Field Engr II

 

***

 

***

 

***

 

Coord/Field Engr III

 

***

 

***

 

***

 

Coord/Field Engr IV

 

***

 

***

 

***

 

Office Manager

 

***

 

***

 

***

 

Safety Manager

 

***

 

***

 

***

 

Material Manager

 

***

 

***

 

***

 

QC Manager

 

***

 

***

 

***

 

QC Inspector

 

***

 

***

 

***

 

Instr Technician Level 1

 

***

 

***

 

***

 

Instr Technician Level 2

 

***

 

***

 

***

 

Instr Technician Level 3

 

***

 

***

 

***

 

General Foreman

 

***

 

***

 

***

 

Craft Foreman

 

***

 

***

 

***

 

Leadman

 

***

 

***

 

***

 

Licensed Journeyman

 

***

 

***

 

***

 

Heavy Crane Operator

 

***

 

***

 

***

 

Craftsman Level 1

 

***

 

***

 

***

 

Craftsman Level 2

 

***

 

***

 

***

 

Craftsman Level 3

 

***

 

***

 

***

 

Helper Level 1

 

***

 

***

 

***

 

Helper Level 2

 

***

 

***

 

***

 

Helper Level 3

 

***

 

***

 

***

 

Laborer

 

***

 

***

 

***

 

Safetyman

 

***

 

***

 

***

 

Warehouseman

 

***

 

***

 

***

 

Toolman

 

***

 

***

 

***

 

Field Clerk

 

***

 

***

 

***

 

 

Notes:

 

Subsistence will be invoiced at the rates above plus applicable payroll taxes
for only those employees brought onto the jobsite from outside of the local area

 

Overtime is billed for all hours over 40 per week and for all hours worked on
holidays recognized by the owner.

 

The assigned Emergency Medical Technician will be billed at an additional ***

 

Safety Material and consumables are included in the above hourly unit labor
rates.

 

--------------------------------------------------------------------------------


 

Materials will be billed at ***.

 

Subcontractors will be billed at ***.

 

 

GRAPHIC [g197201kq373i001.jpg]

The
Industrial Company,

Rev Date: 1/24/08 Computer: File: Boise CC Power Project

 

--------------------------------------------------------------------------------


 

ATTACHMENT A2 TO EXHIBIT A

 

Labor Rates - KPE (Engineers & Consultants)

 

 

 

Billing Rates

 

 

 

 

MSA Fee Schedule

 

Current as of: March 24, 2008

 

 

 

 

Expiration Date: April 1, 2009

 

Professional Level

 

Staff Type

 

Hourly Rate

 

Corporate Principal

 

CO

 

***

 

Senior Principal Engineer / Sr. Technician

 

EG9

 

***

 

Principal Engineer / Sr. Technician

 

EG8

 

***

 

Procurement Manager

 

 

 

***

 

Senior Design Engineer / Sr. Technician

 

EG7

 

***

 

Design Engineer! Sr. Technician

 

EG6

 

***

 

Staff Design Engineer / Technician

 

EG5

 

***

 

Purchasing Manager

 

 

 

***

 

Senior Staff Engineer / Technician

 

EG4

 

***

 

Staff Engineer / Technician

 

EG3

 

***

 

Senior Engineer / Technician

 

EG2

 

***

 

Engineer / Technician

 

EG1

 

***

 

Procurement Engineer

 

 

 

***

 

Business Manager

 

 

 

***

 

Technician / Executive Assistant

 

DR7

 

***

 

Technician / Executive Assistant

 

DR6

 

***

 

Senior - Designer / Secretary

 

DR5

 

***

 

Designer

 

DR4

 

***

 

Administrative Asst/Clerk

 

 

 

***

 

Senior Draftsperson

 

DR3

 

***

 

Draftsperson

 

DR2

 

***

 

Junior Draftsperson

 

DR1

 

***

 

Senior - Designer / Secretary

 

CL6

 

***

 

Designer / Secretary

 

CL5

 

***

 

Senior - Draftsperson / Word Proc / Clerk

 

CL4

 

***

 

Draftsperson / Word Proc / Clerk

 

CL3

 

***

 

Junior Draftsperson I Junior Clerk

 

CL2

 

***

 

Clerk - Typist

 

CL1

 

***

 

 

Related expenses will be charged as follows:

 

1. Non-exempt KPE employees will be invoiced at *** for overtime worked on the
Services. Exempt KPE employees will be invoiced at *** for overtime worked on
the Services.

 

2. Any subcontracted portions of the Services will be invoiced at ***.

 

3. Services related to meal costs will be invoiced at *** (lunch
meetings, etc.). Travel costs including airfare, hotel expense, rental car, per
diem, etc. will be invoiced at ***.

 

4. ***, applied to all staff hours spent on the Services, will be invoiced to
cover Other District Costs (ODC), including document reproduction costs, long
distance phone charges, office supplies, routine computer usage and courier
expenses.

 

5. Purchase of specialized computer software required for the Services shall be
invoiced at ***, with prior written approval from IPC. Laser scanning equipment
will be invoiced at ***. Written approval for the use of laser scanning
equipment shall be obtained from IPC, prior to its use.

 

6. Invoices will be prepared by the fifteenth of each month and will include all
charges accrued to the project during the previous calendar month. Late payments
shall be subject to interest at a rate equal to ***, beginning on the due date
until the date on which payment is received by Contractor,

 

--------------------------------------------------------------------------------


 

TIC The

industrial Company.

 

 

 

 

 

RENTAL RATE

 

CLASS

 

DESCRIPTION

 

MONTHLY

 

WEEKLY

 

HOURLY

 

03 PNEUMATIC

 

 

 

 

 

 

 

 

 

03A0220

 

COMPRESSOR,100-200 CFM,DIESEL

 

***

 

***

 

***

 

03A0420

 

COMPRESSOR.300-400 CFM,DIESEL

 

***

 

***

 

***

 

03A0440

 

COMPRESSOR.300-400 CFM,ELECTRIC

 

***

 

***

 

***

 

03A0620

 

COMPRESSOR,800-1000 CFM,DIESEL

 

***

 

***

 

***

 

03A2110

 

COMPRESSOR,300-500 PSI,GASOLINE

 

***

 

***

 

***

 

03B0120

 

COMPRESSOR.1000-1500 CFM,DIESEL

 

***

 

***

 

***

 

0301100

 

TUGGER,0-1 TON,AIR

 

***

 

***

 

***

 

0301200

 

TUGGER,2-4 TON,AIR

 

***

 

***

 

***

 

03D1300

 

TUGGER,5-10 TON.AIR

 

***

 

***

 

***

 

03D1500

 

TUGGER,15-20 TON,AIR

 

***

 

***

 

***

 

03D2300

 

AIR HOIST,10 TON,501IFT

 

***

 

***

 

***

 

03E1200

 

AIR IMPACT WRENCH,1.5"

 

***

 

***

 

***

 

03E1300

 

AIR IMPACT WRENCH.2.5"

 

***

 

***

 

***

 

03E2000

 

AIR SAW,RECIPROCATING

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

04 CRUSHERS & CONVEYORS

 

 

 

 

 

 

 

04Al220

 

SCREEN PLANT,80-99 TPH,DIESEL

 

***

 

***

 

***

 

04B1220

 

BEDDING CONVEYOR

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

05 ASPHALT & PAVING

 

 

 

 

 

 

 

05A2301

 

ASPHALT MILL ATTACHMENT,2-4'

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

06 COMPACTION

 

 

 

 

 

 

 

 

 

06A0110

 

TAMPER,100-150#

 

***

 

***

 

***

 

0600320

 

COMPACTOR,HOLLER,55-70"

 

***

 

***

 

***

 

0600520

 

COMPACTOR,ROLLER,80-90"

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

07 CONCRETE

 

 

 

 

 

 

 

 

 

07Al200

 

MORTAR MIXER,6-9 CU FT

 

***

 

***

 

***

 

07B1100

 

CONCRETE BUCKET,BTM/DMP .75-1CY

 

***

 

***

 

***

 

07B1300

 

CONCRETE BUCKET,BTM/DMP 1.25-2CY

 

***

 

***

 

***

 

07B2000

 

CONCRETE BUCKET,LAYDOWN

 

***

 

***

 

***

 

0701112

 

CONCRETE SCREED.TUBULAR,GASOLINE

 

***

 

***

 

***

 

0701113

 

SCREED,FIAZORBACK

 

***

 

***

 

***

 

0701321

 

SCREED,ROLLER TRAVELING

 

***

 

***

 

***

 

0701422

 

SCREED,HYDRAULIC FINISH

 

***

 

***

 

***

 

0701140

 

REBAR BENDER,#2-#8 BAR ELEC

 

***

 

***

 

***

 

0702140

 

REBAR BENDER,#2-#8 BAH HNDHLD

 

***

 

***

 

***

 

07E1430

 

GROUT PUMP,4-5 CU YD.PNEUMATIC

 

***

 

***

 

***

 

07F1210

 

CONCRETE SAW,5-7" WET CUT

 

***

 

***

 

***

 

07F1410

 

CONCRETE SAW,10-12" WET CUT

 

***

 

***

 

***

 

07F2040

 

CONCRETE SAW,SOFTCUT.ELECTRIC

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

08 DRILLING

 

 

 

 

 

 

 

 

 

08A1140

 

CORE DRILL,2-12" DIAMETER

 

***

 

***

 

***

 

08B1421

 

BORING SYSTEM,30-36",AUGER,DIESEL

 

***

 

***

 

***

 

08B1742

 

BORING SYSTEM,72",TUNNEL

 

***

 

***

 

***

 

08B1743

 

BORING SYSTEM,72",JACKING

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

09 EARTHMOVING

 

 

 

 

 

 

 

 

 

09A0420

 

MOTOR GRADER,130-150 HP

 

***

 

***

 

***

 

09B1320

 

WHEEL LOADER,2.5-3.0CY

 

***

 

***

 

***

 

09B1420

 

WHEEL LOADER.3.0-3.5CY

 

***

 

***

 

***

 

09B1520

 

WHEEL LOADER,3.5-4.0CY

 

***

 

***

 

***

 

09B1620

 

WHEEL LOADER,4.0-5.0CY

 

***

 

***

 

***

 

09B1820

 

WHEEL LOADER.6.0-6.5CY

 

***

 

***

 

***

 

0901220

 

BACKHOE/LOADER,.75-1CY

 

***

 

***

 

***

 

09C1320

 

BACKHOE/LOADER.1-1.25CY

 

***

 

***

 

***

 

09C1420

 

BACKHOE/LOADER,1.25-1.50CY

 

***

 

***

 

***

 

09C1520

 

BACKHOE/LOADER,1.50-2.0CY

 

***

 

***

 

***

 

09D0420

 

DOZER,60-84 HP

 

***

 

***

 

***

 

09D0620

 

DOZER,85-104 HP

 

***

 

***

 

***

 

09D0820

 

DOZER,150-170 HP

 

***

 

***

 

***

 

09E1320

 

LOADER,SKIDSTEER 36-45HP

 

***

 

***

 

***

 

09G1250

 

COMPACTOR ATTACHMENT,3-6K#,HYDRAULIC

 

***

 

***

 

***

 

09G2250

 

BREAKER ATTACHMENT,500-700FT4,HYDRAULIC

 

***

 

***

 

***

 

0921000

 

BEDDING BOX

 

***

 

***

 

***

 

09Z1220

 

FARM TRACTOR,4-60 HP,2X4,DIESEL

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

10 EXCAVATING

 

 

 

 

 

 

 

 

 

10A0120

 

EXCAVATOR, 5-9K#,MINI

 

***

 

***

 

***

 

10A0220

 

EXCAVATOR. 10-14K#,MINI

 

***

 

***

 

***

 

10A0320

 

EXCAVATOR,20-30K#

 

***

 

***

 

***

 

10A0520

 

EXCAVATOR,40-50K#

 

***

 

***

 

***

 

10A0620

 

EXCAVATOR,50-60K#

 

***

 

***

 

***

 

10A0720

 

EXCAVATOR,60-80K#

 

***

 

***

 

***

 

10A0820

 

EXCAVATOR,80-90K#

 

***

 

***

 

***

 

10A0920

 

EXCAVATOR.90-100K#

 

***

 

***

 

***

 

10B0320

 

EXCAVATOR,130-150K#

 

***

 

***

 

***

 

10130520

 

EXCAVATOR,180-190K4

 

***

 

***

 

***

 

10C1100

 

COMPACTOR WHEEL ATTACHMENT,12-48"

 

***

 

***

 

***

 

10C1350

 

COMPACTOR ATTACHMENT,20-251<#.HYDRAULIC

 

***

 

***

 

***

 

1002250

 

BREAKER ATTACHMENT,4-5K#,HYDRAULIC

 

***

 

***

 

***

 

10C3250

 

DRILL ATTACHMENT,10-15KFT#,HYDRAULIC

 

***

 

***

 

***

 

1004350

 

CONVEYOR ATTACHMENT,60-80K# EXCAVATOR

 

***

 

***

 

***

 

1004450

 

CONVEYOR ATTACHMENT,90-100K# EXCAVATOR

 

***

 

***

 

***

 

10C4650

 

CONVEYOR ATTACHMENT,130-150K# EXCAVATOR

 

***

 

***

 

***

 

1004850

 

CONVEYOR ATTACHMENT,180-200K# EXCAVATOR

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

1021200

 

BUCKET,.75-1CY,CLAMSHELL

 

***

 

***

 

***

 

10Z1500

 

BUCKET.2.5-3CY,CLAMSHELL

 

***

 

***

 

***

 

10Z2000

 

BUCKET,SLASH BLADE

 

***

 

***

 

***

 

10Z3300

 

BUCKET.1-1.5CY,ROCK GRAPPLE

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

11 GENERATORS

 

 

 

 

 

 

 

 

 

11A0210

 

GENERATOR,5-7KW,GASOLINE

 

***

 

***

 

***

 

11 B0320

 

GENERATOR,30-40KW,DIESEL

 

***

 

***

 

***

 

11B0420

 

GENERATOR,40-50KW,DIESEL

 

***

 

***

 

***

 

11 B0520

 

GENERATOR.50-60KW,DIESEL

 

***

 

***

 

***

 

11B0820

 

GENERATOR,250-300KW,DIESEL

 

***

 

***

 

***

 

1100220

 

LIGHT TOWER.4-6 KW

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

12 HOISTS & MANLIFTS

 

 

 

 

 

 

 

12A0240

 

MANLIFT,40-501,ELECTRIC

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

13 LIFTING

 

 

 

 

 

 

 

 

 

13Al220

 

CRANE,10-14 TON,HYDRAULIC,RT

 

***

 

***

 

***

 

13A1320

 

CRANE,15-19 TON,HYDRAULIC,RT

 

***

 

***

 

***

 

13A1520

 

CRANE,20-29 TON,HYDRAULIC,RT

 

***

 

***

 

***

 

13A1620

 

CRANE,40-50 TON.HYDRAULIC,RT

 

***

 

***

 

***

 

13A1720

 

CRANE.50-55 TON,HYDRAULIC,RT

 

***

 

***

 

***

 

13A1820

 

CRANE.55-60 TON,HYDRAULIC,RT

 

***

 

***

 

***

 

13A1920

 

CRANE,70-79 TON,HYDRAULIC,RT

 

***

 

***

 

***

 

13A2120

 

CRANE,6-9 TON,HYDRAULIC,CARRYDECK

 

***

 

***

 

***

 

13B0220

 

BOOMTRUCK,10-13 TON

 

***

 

***

 

***

 

13B0320

 

BOOMTRUCK,14-17 TON

 

***

 

***

 

***

 

13B0520

 

BOOMTRUCK,23-28 TON

 

***

 

***

 

***

 

13B1320

 

CRANE.14-17 TON.TRACTOR MTD

 

***

 

***

 

***

 

1301221

 

CRANE,40-50 TON,LAT BOOM, MECH,CRAWLER

 

***

 

***

 

***

 

1301321

 

CRANE,50-80 TON,LAT BOOM,MECH,CRAWLER

 

***

 

***

 

***

 

13C1422

 

CRANE,80-99 TON,LAT BOOM,HYD,CRAWLER

 

***

 

***

 

***

 

1301521

 

CRANE,100-125 TON,LAT BOOM,MECH,CRAWLER

 

***

 

***

 

***

 

1301522

 

CRANE,100-125 TON,LAT BOOM,HYD,CRAWLER

 

***

 

***

 

***

 

1301621

 

CRANE,150-175 TON,LAT BOOM,MECH,CRAWLER

 

***

 

***

 

***

 

1301622

 

CRANE,150-175 TON,LAT BOOM,HYD,CRAWLER

 

***

 

***

 

***

 

1301821

 

CRANE.225-250 TON.LAT BOOM,MECH,CRAWLER

 

***

 

***

 

***

 

1301822

 

CRANE,225-250 TON.LAT BOOM,HYD,CRAWLER

 

***

 

***

 

***

 

13E1321

 

CRANE.60-70 TON.LAT BOOM,MECH,TRUCK

 

***

 

***

 

***

 

13E1421

 

CRANE,80-90 TON,LAT BOOM,MECH,TRUCK

 

***

 

***

 

***

 

13F1200

 

FORKLIFT,4-6K#,YARD

 

***

 

***

 

***

 

13F1300

 

FORKLIFT.7-9K#,YARD

 

***

 

***

 

***

 

13E1620

 

FORKLIFT.20-29K#.YARD

 

***

 

***

 

***

 

13E1820

 

FORKLIFT,50-59K#, YARD

 

***

 

***

 

***

 

13F2320

 

FORKLIFT,8-9K# RT TELE BOOM

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

13F2420

 

FORKLIFT,10-11K# RT TELE BOOM

 

***

 

***

 

***

 

13F2520

 

FORKLIFT,12-14K# RT TELE BOOM

 

***

 

***

 

***

 

13G1100

 

MANBASKET,CRANE LOADLINE

 

***

 

***

 

***

 

13G2501

 

SPREADER BAR ENDS.40-59 TON.4"

 

***

 

***

 

***

 

13G2601

 

SPREADER BAR ENDS,80-100 TON,61'

 

***

 

***

 

***

 

13G2701

 

SPREADER BAR ENDS,275-300 TON,8"

 

***

 

***

 

***

 

13G3300

 

EQUALIZER LINKS,30-50 TON

 

***

 

***

 

***

 

13Z1342

 

CRANE,15-20 TON, PEDESTAL

 

***

 

***

 

***

 

13Z3042

 

SLIDE BEAM SET,HYDRAULIC

 

***

 

***

 

***

 

13Z4242

 

JACK SYSTEM,150-250 TON,HYDRAULIC

 

***

 

***

 

***

 

13Z4342

 

JACK SYSTEM,250-350 TON,HYDRAULIC

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

14 MARINE

 

 

 

 

 

 

 

 

 

14A1300

 

CRANE BARGE, 120' x 40'

 

***

 

***

 

***

 

14A1400

 

CRANE BARGE, 160' x 521

 

***

 

***

 

***

 

14A2200

 

DECK BARGE, 128' x 32'

 

***

 

***

 

***

 

14A3100

 

WORKBARGE, 8' x 20' x, 2'

 

***

 

***

 

***

 

14B1100

 

FLEXIFLOAT,20',S-70 SERIES

 

***

 

***

 

***

 

14B1200

 

FLEXIFLOAT,40',S-70 SERIES

 

***

 

***

 

***

 

14B2300

 

FLEXIBARGE,2 - 3.5K SQ'

 

***

 

***

 

***

 

14B2400

 

FLEXIBARGE,3.5 - 4K SQ'

 

***

 

***

 

***

 

14B2500

 

FLEXIBARGE,4 - 4.5K SQ'.

 

***

 

***

 

***

 

14B2600

 

FLEXIBARGE,4.5 - 5K SQ'

 

***

 

***

 

***

 

14B2700

 

FLEXIBARGE,5 - 5.5K SQ1

 

***

 

***

 

***

 

14B2800

 

FLEXIBARGE.5.5 - 6K SO'

 

***

 

***

 

***

 

14B3000

 

FLEXIFLOAT, SPUDWELL

 

***

 

***

 

***

 

14C1000

 

JACKBOAT, 12' x 4' x 1.5'

 

***

 

***

 

***

 

14C2201

 

SKIFF, 16-20',OUTBOARD

 

***

 

***

 

***

 

14C3520

 

TUGBOAT. 300-400 HP

 

***

 

***

 

***

 

14Z1200

 

ANCHOR, 2T

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

15 PILE DRIVING

 

 

 

 

 

 

 

 

 

15A0001

 

HAMMER LEADS

 

***

 

***

 

***

 

15A1400

 

HAMMER,VIBRO,20-49 TON

 

***

 

***

 

***

 

15A1500

 

RAMMER,VIBRO,50-79 TON

 

***

 

***

 

***

 

15A1700

 

HAMMER,VIBRO,100-120 TON

 

***

 

***

 

***

 

15A1800

 

HAMMER,VIBRO,121-150 TON

 

***

 

***

 

***

 

15A2120

 

HAMMER,DSL,40-50K FT.LBS.

 

***

 

***

 

***

 

15A2220

 

HAMMER,DSL 70-80K FT.LBS.

 

***

 

***

 

***

 

15A2320

 

HAMMER,DSL,100-110K FT.LBS.

 

***

 

***

 

***

 

15B1202

 

HYD.DRILL,30-60K FT.LBS.

 

***

 

***

 

***

 

15C1300

 

JET PUMP, 6"

 

***

 

***

 

***

 

 

 

 

 

***

 

 

 

 

 

16 PUMPS

 

 

 

 

 

 

 

 

 

16A1140

 

PUMP,2",SUBMERSIBLE

 

***

 

***

 

***

 

16A1440

 

PUMP,6",SUBMERSIBLE

 

***

 

***

 

***

 

16A2110

 

PUMP,41',TRASH

 

***

 

***

 

***

 

16A2220

 

PUMP,611,DSL,TRAILER

 

***

 

***

 

***

 

16A2320

 

PUMP,8",DSL,TRAILER

 

***

 

***

 

***

 

16A3100

 

TEST PUMP,1000-3000PSI

 

***

 

***

 

***

 

16Z1020

 

AIRLOCK TEST SYSTEM,DSL

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

16Z2000

 

MANHOLE TESTER

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

17 ROAD MAINTENANCE

 

 

 

 

 

 

 

17Al200

 

SVVEEPER,3-50Y,DUAL ENGINE

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

18 WELDING & STRUCTURAL

 

 

 

 

 

 

 

18A0110

 

WELDER,150-200 AMP, GASOLINE

 

***

 

***

 

***

 

18A0220

 

WELDER.250-300 AMP DIESEL

 

***

 

***

 

***

 

18A0420

 

WELDER,400-500 AMP DIESEL

 

***

 

***

 

***

 

18B0240

 

WELDER,250-300 AMP INVERTER

 

***

 

***

 

***

 

18B0340

 

WELDER,300-400 AMP INVERTER

 

***

 

***

 

***

 

18E2640

 

WELDER,600 AMP,3PAK.RECTIFIER

 

***

 

***

 

***

 

1801040

 

WELDER RACK,4 PAK,INVERTER

 

***

 

***

 

***

 

1802001

 

WELDER.MIG,HEAVY DUTY

 

***

 

***

 

***

 

1802002

 

WELDER,MIG,VOLTAGE SENSING

 

***

 

***

 

***

 

1803000

 

WELDER,PIN TYPE

 

***

 

***

 

***

 

1804000

 

WELDER,MAGNETIC TRACK

 

***

 

***

 

***

 

1805041

 

ORBITAL WELDER.POWER SOURCE.THINWALL

 

***

 

***

 

***

 

1805112

 

ORBITAL WELDER,WELDHEAD,1/8-1" THINWALL

 

***

 

***

 

***

 

1805212

 

ORBITAL WELDER,WELDHEAD,2-6" THINWALL

 

***

 

***

 

***

 

1805223

 

ORBITAL WELDER.1-6" PJPE,TIG

 

***

 

***

 

***

 

1805323

 

ORBITAL WELDER,2-10" PIPE,TIG

 

***

 

***

 

***

 

18D0240

 

PLASMA CUTTER,50-100 AMP

 

***

 

***

 

***

 

18D1040

 

CUTTING TORCH.FLEX TRACK,MAG

 

***

 

***

 

***

 

18E0141

 

WRENCH,1-2KFT#,HYDRAULIC

 

***

 

***

 

***

 

18E0241

 

WRENCH,3-4KFT#,HYDRAULIC

 

***

 

***

 

***

 

18E0341

 

WRENCH,5-7KFT#,HYDRAULIC

 

***

 

***

 

***

 

18E0441

 

WRENCH,8-10KFT#,HYDRAULI0

 

***

 

***

 

***

 

18E1541

 

PUMP,HYDRAUL1C WRENCH

 

***

 

***

 

***

 

18E2241

 

WFIEN01-1.3-4KFT#,HYDRAULI0,2 HEAD

 

***

 

***

 

***

 

18E2441

 

WRENCH,8-10KFT#,HYDRAULI0,2 HEAD

 

***

 

***

 

***

 

18E3141

 

WRENCH,.5-1.5KFT#,HYDRAULIC,4 HEAD

 

***

 

***

 

***

 

18E3241

 

WRENCH,1.5-3KFT#,HYDRAULIC.4 HEAD

 

***

 

***

 

***

 

18E4732

 

TENSIONER SET,80-100K#

 

***

 

***

 

***

 

18E5140

 

TENSION WRENCH,3/4-7/8

 

***

 

***

 

***

 

18E5240

 

TENSION WRENCH,7/8-1 1/8

 

***

 

***

 

***

 

18E1241

 

HOLEPUNCH 7/16-13/16',HYDRAULIC

 

***

 

***

 

***

 

18F2240

 

BAND SAW,2-12" DIAMETER,WET CUT

 

***

 

***

 

***

 

18F3000

 

CHART RECORDER,PWHT

 

***

 

***

 

***

 

18F3240

 

PRE/POST WELDHEAT TREAT UNIT

 

***

 

***

 

***

 

18F4340

 

IRONWORKER,60-80TON SHEAR&PUNCH

 

***

 

***

 

***

 

18F4440

 

IRONWORKER,80-100TON SHEAR&PUNCH

 

***

 

***

 

***

 

18F5300

 

EQUIPMENT ROLLER SET,30-50 TON

 

***

 

***

 

***

 

18G1050

 

WELD TEST COUPON BENDER

 

***

 

***

 

***

 

18G2000

 

DEAD WEIGHTS,MECH/PIPING

 

***

 

***

 

***

 

18G3000

 

THICKNESS GAUGE,ULTRASONIC

 

***

 

***

 

***

 

16G4000

 

POSITIVE MATERIAL IDENTIFIER

 

***

 

***

 

***

 

18G5000

 

HARDNESS TESTER,DIGITAL

 

***

 

***

 

***

 

18G6100

 

BOLT TENSION CALIBRATOR,1/2-1 1/4"

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

18G7000

 

ALIGNMENT WIRE

 

***

 

***

 

***

 

18G7001

 

SHAFT ALIGNMENT LASER

 

***

 

***

 

***

 

18Z1240

 

EXPANDER,COPFER TUBE,1-3"

 

***

 

***

 

***

 

18Z2000

 

DIAGNOSTIC TESTER,MECHANIC’S

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

19 TRAILERS & STORAGE

 

 

 

 

 

 

 

19A1100

 

TRAILER6-12',FLATBED

 

***

 

***

 

***

 

19Al200

 

TRAILER,14-201,FLATBED

 

***

 

***

 

***

 

19A1300

 

TRAILER,22-28'.FLATBED

 

***

 

***

 

***

 

19A1400

 

TRAILER,30-40',FLATBED

 

***

 

***

 

***

 

19A1500

 

TRAILER,42-53',FLATBED

 

***

 

***

 

***

 

19A2400

 

TRAILER,30-40',STEPDECK

 

***

 

***

 

***

 

19A2500

 

TRAILER,40-53',STEPDECK

 

***

 

***

 

***

 

19A3100

 

TRAILER,6-12',ENCLOSED

 

***

 

***

 

***

 

19A3200

 

TRAILER,14-20'.ENCLOSED

 

***

 

***

 

***

 

19A3300

 

TRAILER,22-30',ENCLOSED

 

***

 

***

 

***

 

19A4200

 

TRAILER,10-15 TON,LOWBOY

 

***

 

***

 

***

 

19A4500

 

TRAILER,40-50 TON,LOWBOY

 

***

 

***

 

***

 

19A4700

 

TRAILER,60-70 TON,LOWBOY

 

***

 

***

 

***

 

19A5200

 

TRAILER,40-80',EXPANDABLE

 

***

 

***

 

***

 

19B1200

 

OFFICE TRAILER,8X32

 

***

 

***

 

***

 

19B1400

 

OFFICE TRAILER 10X50

 

***

 

***

 

***

 

19B2200

 

OFFICE TRAILER,24X60

 

***

 

***

 

***

 

19C1200

 

TRAILER14-20',TOOL STORAGE

 

***

 

***

 

***

 

19C1300

 

TRAILER,20-28',TOOL STORAGE

 

***

 

***

 

***

 

19C1500

 

TRAILER,40-55',TOOL STORAGE

 

***

 

***

 

***

 

19C1501

 

TRAILER,40-55',TOOL STORAGE,CUSTOM

 

***

 

***

 

***

 

19D1100

 

CONTAINER,20'

 

***

 

***

 

***

 

19D1101

 

CONTAINER,20' CUSTOM

 

***

 

***

 

***

 

19D1200

 

CONTAINER,40'

 

***

 

***

 

***

 

19D1201

 

CONTAINER,401,CUSTOM

 

***

 

***

 

***

 

1901202

 

CONTAINER,40',INSTRUMENTATION

 

***

 

***

 

***

 

19E1111

 

CONEX ROOF SPAN,40X24

 

***

 

***

 

***

 

19E1401

 

MOBILE WAREHOUSE,40X60',METAL

 

***

 

***

 

***

 

19E1601

 

MOBILE WAREHOUSE,40X80'.METAL

 

***

 

***

 

***

 

19E1701

 

MOBILE VVAREHOUSE,40X120',METAL

 

***

 

***

 

***

 

19E2212

 

TENT,32X40,FABRIC,LIGHT

 

***

 

***

 

***

 

19E2222

 

TENT,32X40,FABRIC,HEAVY

 

***

 

***

 

***

 

19E2402

 

TENT,40X60,FABRIC

 

***

 

***

 

***

 

19E2501

 

TENT,90' DIAMETER,FABRIC

 

***

 

***

 

***

 

19Z1001

 

TRAILER,ROCK, END DUMP

 

***

 

***

 

***

 

19Z2002

 

TRAILER.FIFE,SHOF BUILT

 

***

 

***

 

***

 

19Z3100

 

WATER TRAILER, 100-500 GALLON

 

***

 

***

 

***

 

19Z4002

 

TRAILER,COMBO BEND & THREAD

 

***

 

***

 

***

 

1925000

 

TRAILER,FIREPROOFING

 

***

 

***

 

***

 

19Z6000

 

TRAILER DOLLY,1 AXLE

 

***

 

***

 

***

 

19Z7402

 

TRAILER,22-30',OILFIELD

 

***

 

***

 

***

 

19Z7602

 

TRAILER,40-50',OILFIELD

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

20 TRUCKS & VEHICLES

 

 

 

 

 

 

 

20Al200

 

ROAD TRACTOR,4X6

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

20A2100

 

YARD TRACTOR,2X4

 

***

 

***

 

***

 

20A2200

 

YARD TRACTOR.4X6

 

***

 

***

 

***

 

20B1320

 

DUMPTRUCK,10-12CY,4X6

 

***

 

***

 

***

 

20B2220

 

DUMPTRUCK,25-30 TON,6X6,ARTICULATED

 

***

 

***

 

***

 

2000120

 

WATER TRUCK,2-3K GALLON,2X4

 

***

 

***

 

***

 

2000320

 

WATER TRUCK,4-5K GALLON,4X6

 

***

 

***

 

***

 

2001120

 

MECHANIC’S TRUCK,1 TON,2X4

 

***

 

***

 

***

 

20D1220

 

MECHANIC’S TRUCK,1 TON,4X4

 

***

 

***

 

***

 

2002120

 

MECHANIC’S TRUCK,1.5 TON.2X4

 

***

 

***

 

***

 

20D2121

 

MECHANIC’S TRUCK,1.5 TON,2X4.W/CRANE

 

***

 

***

 

***

 

20D4320

 

MECHANIC’S TRUCK.2.5 TON,4X6

 

***

 

***

 

***

 

20E2220

 

FUEL/LUBE TRUCK,1.5 TON,4X4

 

***

 

***

 

***

 

20E3120

 

FUEL/LUBE TRUCK,2 TON,2X4

 

***

 

***

 

***

 

20E4120

 

FUEL/LUBE TRUCK,2.5 TON,2X4

 

***

 

***

 

***

 

20E6320

 

FUEL/LUBE TRUCK.4 TON,4X6

 

***

 

***

 

***

 

20E2110

 

PICKUP,1/2 TON,2X4

 

***

 

***

 

***

 

20F2111

 

PICKUP.1/2 TON,2X4,SUPERCAB

 

***

 

***

 

***

 

20F2112

 

PICKUP.1/2 TON,2X4,CREWCAB

 

***

 

***

 

***

 

20F2211

 

PICKUP,1/2 TON,4X4,SUPERCAB

 

***

 

***

 

***

 

20F2212

 

PICKUP,1/2 TON,4X4.CREWCAB

 

***

 

***

 

***

 

20F2213

 

PICKUP,1/2 TON,4X4

 

***

 

***

 

***

 

20F3110

 

PICKUP,3/4 TON,2X4

 

***

 

***

 

***

 

20F31 11

 

PICKUP,3/4 TON,2X4,SUPERCAB

 

***

 

***

 

***

 

20F3210

 

PICKUP,3/4 TON.4X4

 

***

 

***

 

***

 

20F3211

 

PICKUP,3/4 TON,4X4.SUPERCAB

 

***

 

***

 

***

 

20F3212

 

PICKUP,3/4 TON,4X4,CREWCAB

 

***

 

***

 

***

 

20F3221

 

PICKUP.3/4 TON,4X4,DIESEL,SUPERCAB

 

***

 

***

 

***

 

20F4210

 

PICKUP,1 TON,4X4

 

***

 

***

 

***

 

20F4222

 

PICKUP,1 TON,4X4.CREWCAB

 

***

 

***

 

***

 

20G1110

 

SUV.3-5 PASSENGER,2X4

 

***

 

***

 

***

 

20G1210

 

SUV,3-5 PASSENGER,4X4

 

***

 

***

 

***

 

20G2110

 

SUV,5-7 PASSENGER,2X4

 

***

 

***

 

***

 

20G3210

 

SUV.6-9 PASSENGER 4X4

 

***

 

***

 

***

 

20G4110

 

VAN,11-15 PASSENGER 2X4

 

***

 

***

 

***

 

20H2003

 

PEOPLE MOVER,16-30 PASS

 

***

 

***

 

***

 

20H2101

 

BUS,15-25 PASSENGER.2X4,SCHOOL

 

***

 

***

 

***

 

20H3101

 

BUS,35-45 PASSENGER,2X4,SCHOOL

 

***

 

***

 

***

 

20H3322

 

BUS,35-45 PASSENGER,4X6,COACH

 

***

 

***

 

***

 

2010222

 

UTILITY VEHICLE,2 PASSENGER,4X4,DIESEL

 

***

 

***

 

***

 

20J3104

 

TRUCK,3/4 TON,2X4,ELECT. MAINT

 

***

 

***

 

***

 

20J3110

 

FLATBED,3/4 TON,2X4

 

***

 

***

 

***

 

20J3203

 

UTILITY TRUCK,3/4 TON.4X4

 

***

 

***

 

***

 

20J3210

 

FLATBED,3/4 TON,4X4

 

***

 

***

 

***

 

20J4120

 

FLATBED,1 TON,2X4

 

***

 

***

 

***

 

20J4122

 

FLATBED,1 TON,2X4,CREWCAB

 

***

 

***

 

***

 

20J4220

 

FLATBED,1 TON,4X4

 

***

 

***

 

***

 

20J4222

 

FLATBED.1 TON,4X4,CREWCAB

 

***

 

***

 

***

 

20J5120

 

FLATBED,1.5 TON,2X4

 

***

 

***

 

***

 

20J5222

 

FLATBED,1.5 TON,2X4,CREWCAB

 

***

 

***

 

***

 

20J5226

 

TRUCK,1.5 TON,2X4,W/CRANE

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

20J6125

 

TRUCK,2 TON,2X4,A-FRAME

 

***

 

***

 

***

 

20Z0000

 

AUTOMOBILE

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

22 MISCELLANEOUS

 

 

 

 

 

 

 

22Al220

 

HEATER,.5-1M BTU.FORCED AIR,DIESEL

 

***

 

***

 

***

 

22A1320

 

HEATER.1-1.5M BTU.FORCED AIR,DIESEL

 

***

 

***

 

***

 

22A2220

 

HEATER.150-200K BTU.GROUND,DIESEL

 

***

 

***

 

***

 

22Z1001

 

PRESSURE WASHER,HOT,TRAILER

 

***

 

***

 

***

 

22Z2120

 

BRUSH CHIPPER,12",DIESEL

 

***

 

***

 

***

 

22Z3070

 

TRAFFIC BOARD,SOLAR POWERED

 

***

 

***

 

***

 

22Z4100

 

TOOL PACKAGE.SHORT CREW

 

***

 

***

 

***

 

22Z4200

 

TOOL PACKAGE.FULL CREW

 

***

 

***

 

***

 

22Z5240

 

INSULATION SAW,14" ELECTRIC

 

***

 

***

 

***

 

22Z6202

 

FUEL TANK.200 GALLON.DUAL FUEL

 

***

 

***

 

***

 

22Z6301

 

FUEL SYSTEM,250-350 GALLON.PORTABLE

 

***

 

***

 

***

 

22Z7200

 

WATER TANK STAND.10-12K GALLON

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

28 ELECTRICAL & INSTRUMENTATION

 

 

 

 

 

 

 

28A1140

 

CONDUIT BENDER,1/2-2',ELECTRIC

 

***

 

***

 

***

 

28Al250

 

CONDUIT BENDER,1.25-4".HYDRAULIC

 

***

 

***

 

***

 

28A2240

 

CABLE PULLER,4-7K#,ELECTRIC

 

***

 

***

 

***

 

28A2340

 

CABLE PULLER,7-15K#,ELECTRIC

 

***

 

***

 

***

 

28A3040

 

CABLE FEEDER,ELECTRIC

 

***

 

***

 

***

 

28B0006

 

GROUND RESISTANCE TESTER

 

***

 

***

 

***

 

28B1200

 

HIPOT,70-99KV,DIELECTRIC

 

***

 

***

 

***

 

28B2100

 

MEGOHMETER,0-9KV

 

***

 

***

 

***

 

28B2200

 

MEGOHMETER.10-20KV

 

***

 

***

 

***

 

28B3080

 

SOFTWARE,INSTRUMENT DOCUMENTATION

 

***

 

***

 

***

 

28B3088

 

SOFTWARE,SATELLITE INSTRUMENT DOC

 

***

 

***

 

***

 

28B4001

 

INSTRUMENTATION PACKAGE

 

***

 

***

 

***

 

28B4002

 

STARTUP KIT,INSTRUMENTATION

 

***

 

***

 

***

 

28B5020

 

CALIBRATOR.MULTI-FUNCTION

 

***

 

***

 

***

 

28B5024

 

CALIBRATORMULTI-FUNCTION.SMART

 

***

 

***

 

***

 

28B5033

 

CALIBRATOR,LOOP.PNEUMATIC

 

***

 

***

 

***

 

26B5040

 

CALIBRATOR.TEMP,DRY BLOCK

 

***

 

***

 

***

 

28B6005

 

PRESSURE MODULEJNSTRUMENTATION

 

***

 

***

 

***

 

28B7000

 

DEAD VVEIGHTS,INSTRUMENTATION

 

***

 

***

 

***

 

28B8000

 

CHART RECORDER,INSTRUMENTATION

 

***

 

***

 

***

 

28B9004

 

COMMUNICATOR.SMART INTERFACE

 

***

 

***

 

***

 

28Z1050

 

CRIMPER,HYDRAULIC

 

***

 

***

 

***

 

28Z1060

 

CRIMPER,CORDLESS

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

29 PIPING

 

 

 

 

 

 

 

 

 

29A1042

 

PIPE BEVELER.14-42",FLEX BAND,ELECTRIC

 

***

 

***

 

***

 

29A1061

 

PIPE BEVELER,RIDGID BAND.MANUAL

 

***

 

***

 

***

 

29A1363

 

PIPE BEVELER,22-36",C FRAME

 

***

 

***

 

***

 

29A2230

 

BEVELING LATHE,END PREP,

 

***

 

***

 

***

 

29A2350

 

PIPE LATHE,2-8",ENDPREP HYDRAULIC

 

***

 

***

 

***

 

29A2430

 

PIPE LATHE,4-12",ENDPREP PNEUMATIC

 

***

 

***

 

***

 

29A2450

 

PIPE LATHE,4-12",ENDPREP HYDRAULIC

 

***

 

***

 

***

 

29A2550

 

PIPE LATHE, 6-16",ENDPREP HYDRAULIC

 

***

 

***

 

***

 

29A2600

 

PIPE LATHE,16-30",SINGLE PT ATTACHMENT

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

29A3130

 

PIPE LATHE,2-4",CLAMSHELL PNEUMATIC

 

***

 

***

 

***

 

29A3230

 

PIPE LATHE,5-81`,CLAMSHELL PNEUMATIC

 

***

 

***

 

***

 

29A3330

 

PIPE LATHE,10-12",CLAMSHELL PNEUMATIC

 

***

 

***

 

***

 

29A3530

 

PIPE LATHE,18-24",CLAMSHELL PNEUMATIC

 

***

 

***

 

***

 

29A4140

 

PIPE CUTTER.1/2-4".BENCH MT, ELECTRIC

 

***

 

***

 

***

 

29A4240

 

PIPE CUTTER,2-6",BENCH MT,ELECTRIC

 

***

 

***

 

***

 

29B1140

 

PIPE THREADER,1/8-2',ELECTRIC

 

***

 

***

 

***

 

29B1240

 

PIPE THREADER,2 1/2-4",ELECTRIC

 

***

 

***

 

***

 

29B1360

 

PIPE THREADER HEAD,4-6"

 

***

 

***

 

***

 

29B2341

 

PIPE GROOVER.4-16".ROLL

 

***

 

***

 

***

 

2900260

 

POLYPIPE FUSION MACHINE,1-4"

 

***

 

***

 

***

 

2900340

 

POLYPIPE FUSION MACHINE,2-8"

 

***

 

***

 

***

 

29C0410

 

POLYPIPE FUSION MACHIN,4-12"

 

***

 

***

 

***

 

2900510

 

POLYPIPE FUSION MACHIN.6-18"

 

***

 

***

 

***

 

29Z1260

 

HOLIDAY DETECTOR,0-15KV

 

***

 

***

 

***

 

29Z2160

 

HOT TAPPER,1/2-4" MANUAL

 

***

 

***

 

***

 

29Z3141

 

PIPE JOINER,1/2-2" PRESSFIT

 

***

 

***

 

***

 

29Z4000

 

PIPE PULLER

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

30 SURVEY

 

 

 

 

 

 

 

 

 

30A1000

 

AUTO LEVEL

 

***

 

***

 

***

 

30A1001

 

AUTO LEVEL,PRECISION VV\MICROMETER

 

***

 

***

 

***

 

30A1011

 

PRECISION TILTING LEVEL

 

***

 

***

 

***

 

30A2300

 

TRANSIT,20-30 SECOND DIGITAL

 

***

 

***

 

***

 

30A3300

 

TOTAL STATION,2-5 SECOND

 

***

 

***

 

***

 

30A4010

 

LASER LEVEL

 

***

 

***

 

***

 

30A4020

 

LASER,PIPE GRADE

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

31 COMMUNICATION

 

 

 

 

 

 

 

31A1000

 

RADIO,HANDHELD

 

***

 

***

 

***

 

31A2000

 

FIADIO,BASE STATION

 

***

 

***

 

***

 

31A3000

 

RADIO REPEATER

 

***

 

***

 

***

 

31A4100

 

RADIO CHARGER,6PAK

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

32 SAFETY

 

 

 

 

 

 

 

 

 

32A0300

 

GAS MONITOR,4 GAS.HANDHELD

 

***

 

***

 

***

 

32A0301

 

GAS MONITOR,4 GAS HANDHELD W/PUMP

 

***

 

***

 

***

 

32B0100

 

RETRACTABLE LIFELINE,5-49'

 

***

 

***

 

***

 

32B0200

 

RETRACTABLE LIFELINE,50-74'

 

***

 

***

 

***

 

32B0300

 

RETRACTABLE LIFELINE,75-991

 

***

 

***

 

***

 

32B0400

 

RETRACTABLE LIFELINE.100-150'

 

***

 

***

 

***

 

3200100

 

TRENCH BOX,4'DEEPX<12t0

 

***

 

***

 

***

 

3200200

 

TRENCH BOX,10'DEEPX<12'L

 

***

 

***

 

***

 

3200300

 

TRENCH BOX,8'DX2O'L

 

***

 

***

 

***

 

3200400

 

TRENCH BOX,4'DEEPX>1210

 

***

 

***

 

***

 

3200500

 

TRENCH BOX,6'DEEPX>12'LO

 

***

 

***

 

***

 

3200600

 

TRENCH BOX,8'DEEPX>12t0

 

***

 

***

 

***

 

3200700

 

TRENCH BOX,10DEEPX>121

 

***

 

***

 

***

 

32Z1100

 

LIFE SUPPORT,5 MINUTE,RESCUE

 

***

 

***

 

***

 

32Z2000

 

RETRIEVAL POD.CONFINED SPACE

 

***

 

***

 

***

 

32Z3001

 

DEFIBRILLATOR, PORTABLE

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

32Z4000

 

TRAUMA KIT EMT

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

40 OFFICE EQUIPMENT

 

 

 

 

 

 

 

40A1000

 

COMPUTER,DESKTOP

 

***

 

***

 

***

 

40A2000

 

COMPUTER.LAPTOP

 

***

 

***

 

***

 

40A3000

 

PRINTER,HIGH VOLUME

 

***

 

***

 

***

 

40A3001

 

PRINTER,CHECK WRITER

 

***

 

***

 

***

 

40B1200

 

PHONE SYSTEM,20SET,VOIP

 

***

 

***

 

***

 

4001001

 

SOFTWARE,SCHEDULING P3

 

***

 

***

 

***

 

4001002

 

SOFTWARE,SCHEDULING,FINEST HOUR

 

***

 

***

 

***

 

4001003

 

SOFTWARE,SCHEDUL1NG SURETRAK

 

***

 

***

 

***

 

4002000

 

SOFTVVARE,PURCHASE MGR PROLOG

 

***

 

***

 

***

 

40C3001

 

SOFTWARE,PROJECT ANALYSER

 

***

 

***

 

***

 

4004000

 

SOFTWARE,TOOL TRACKNG

 

***

 

***

 

***

 

40E1100

 

SERVER,2-25 USER

 

***

 

***

 

***

 

40E1200

 

SERVER,25+ USER

 

***

 

***

 

***

 

40E1210

 

SERVER,BACKUP 300-500GB

 

***

 

***

 

***

 

40Z1000

 

COMPUTER PROJECTOR

 

***

 

***

 

***

 

40Z2001

 

SCANNER,HANDHELD

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

FORM OF PARTIAL LIEN RELEASE

 

CONDITIONAL WAIVER AND RELEASE UPON
PROGRESS PAYMENT

 

Upon receipt by the undersigned of a check from Idaho Power Company in the sum
of $               payable to Boise Power Partners Joint Venture, and when the
check has been properly endorsed and has been paid by the bank upon which it is
drawn, this document shall become effective to release pro tanto any mechanic’s
lien, stop notice or bond right the undersigned has on the job of
               Idaho Power Company, located at through the         day of
          , 200        only and does not cover any retentions retained before or
after the release date; extras furnished before the release date for which
payment has not been received; extras or items furnished after the release date.
Rights based upon work performed or items furnished under a written change order
which has been fully executed by the parties prior to the release date are
covered by this release unless specifically reserved by the claimant in this
release. This release of any mechanic’s lien, stop notice, or bond right shall
not otherwise affect the contract rights, including rights between parties to
the contract based upon a rescission, abandonment, or breach of the contract, or
the right of the undersigned to recover compensation for furnished labor,
services, equipment, or material covered by this release if that furnished
labor, services, equipment, or material was not compensated by the progress
payment. Before any recipient of this document relies on it, said party should
verify evidence of payment to the undersigned.

 

Dated this          day of                  , 200     .

 

 

 

Boise Power Partners Joint Venture

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT R

 

FORM OF FINAL LIEN RELEASE

 

CONDITIONAL WAIVER AND RELEASE UPON
FINAL PAYMENT

 

Upon receipt by the undersigned of a check from Idaho Power Company in the sum
of $ payable to Boise Power Partners Joint Venture and when the check has been
properly endorsed and has been paid by the bank upon which it is drawn, this
document shall become effective to release pro tanto any mechanic’s lien, stop
notice or bond right the undersigned has on the job of Idaho Power Company,
located at   to the following extent. This release covers the final payment to
the undersigned for all labor, services, equipment or material furnished on the
job, except for disputed claims for additional work in the amount of $ . Before
any recipient of this document relies on it, the party should verify evidence of
payment to the undersigned.

 

Dated this                         day of            ,  20       .

 

 

 

Boise Power Partners Joint Venture

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------